              Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 1 of 992

                                                                            As of: 7/17/18 10:41 AM
                                                                            Received: July 04, 2018
PUBLIC SUBMISSION                                                           Status: Posted
                                                                            Posted: July 17, 2018
                                                                            Tracking No. 1k2-9431-6oiy
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1487
Public Comment 1156. Individual. HENRY PARADIS. 7-4-18



                                       Submitter Information
Name: HENRY PARADIS


                                         General Comment
Save the world, limit the guns sold!




                                             WASHSTATEB006418
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 2 of 992

                                                                               As of: 7/17/18 10:42 AM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-9431-fi5u
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1488
Public Comment 1157. Individual. Emma Bradshaw. 7-4-18



                                     Submitter Information
Name: Emma Bradshaw
Address:
  2868 Valley Forge Road
  Lisle, IL, 60532
Email: emmabradshaw@comcast.net
Phone: 6309612868
Fax: 60532


                                        General Comment
Control of firearms, guns, ammunition, and related articles continue to warrant control under the USML. Keep
the U.S.
State Department in control, not the Department of Commerce. Thank you.




                                               WASHSTATEB006419
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 3 of 992

                                                                            As of: 7/17/18 10:43 AM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-9431-3g3b
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1489
Public Comment 1158. Individual. Helen Yeomans. 7-4-18



                                       Submitter Information
Name: Helen Yeomans


                                         General Comment
No gun sales without security check!




                                             WASHSTATEB006420
              Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 4 of 992

                                                                                 As of: 7/17/18 10:43 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9432-z32j
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1490
Public Comment 1159. Individual. Judith Greenberg. 7-4-18



                                      Submitter Information
Name: Judith Greenberg
Address:
  1800 Clairmont Lake Unit 101
  Decatur, GA, 30033
Email: jgreenb@bellsouth.net
Phone: 4043251504
Fax: 30033


                                         General Comment
I oppose this rule change that would switch regulation of firearms from the U.S. State Department to the U.S.
Commerce Dept.




                                               WASHSTATEB006421
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 5 of 992

                                                                              As of: 7/17/18 12:32 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-9432-22ws
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1551
Public Comment 1160. Individual. Rochelle La Frinere. 7-4-18



                                    Submitter Information
Name: Rochelle La Frinere


                                        General Comment
The regulation of firearms export must remain with the State department, not Commerce.




                                              WASHSTATEB006422
              Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 6 of 992

                                                                              As of: 7/17/18 12:33 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-9432-rym9
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1553
Public Comment 1161. Individual. Mike M. 7-4-18



                                     Submitter Information
Name: Mike M


                                        General Comment
Here are more details on how the rule change would make the world a far more dangerous place:
1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]
2. It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]
3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]



[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington Times,
May 14, 2018.

[2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.

[3] Ibid., The Boston Globe

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25, 2017.

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public comment on
this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.
                                              WASHSTATEB006423
              Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 7 of 992




[7] "U.S. requires group to remove 3-D gun instructions from its website," CNN.com, May 13, 2013.




                                              WASHSTATEB006424
              Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 8 of 992

                                                                                  As of: 7/17/18 12:34 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9432-o2id
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1555
Public Comment 1162. Individual. Shari Draayer. 7-4-18



                                      Submitter Information
Name: Shari Draayer
Address:
  437 W Valley Forge Rd
  King Of Prussia, 19406
Email: shari.draayer@eastern.edu
Phone: 2158696249
Fax: 19406


                                          General Comment
I am writing to you to formally oppose this dangerous rule change switching the regulations of firearms export
from the U.S. State Department to the U.S. Commerce Department. Firearms are dangerous; they are intended to
be deadly. They are used to kill people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. In a sane and just world they would be subject to more controls, not less!
Forget making America great again; could we make it sane and just first?!




                                                WASHSTATEB006425
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 9 of 992

                                                                              As of: 7/17/18 12:35 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-9432-ravi
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1557
Public Comment 1163. Individual. Laura Meisler. 7-4-18



                                    Submitter Information
Name: Laura Meisler


                                        General Comment
I oppose switching regulation of sales of firearms from the State Department to the Commerce Department. Do
not make this proposed change!




                                              WASHSTATEB006426
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 10 of 992

                                                                                  As of: 7/17/18 12:36 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9432-4yc3
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1558
Public Comment 1164. Individual. Sybil Schlesinger. 7-4-18



                                       Submitter Information
Name: Sybil Schlesinger
Address:
  22 Rockland Street
  Natick, MA, 01760
Email: sybil.sch@gmail.com
Phone: 5084048192


                                          General Comment
Please do not enact this rule change. This proposed rule change eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections and
publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

There are enough weapons in the world now. We do not need to enrich gun manufacturers at the expense of all
the rest of humanity. Do not change this rule.




                                                WASHSTATEB006427
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 11 of 992

                                                                               As of: 7/17/18 12:36 PM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-9432-wjtl
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1560
Public Comment 1165. Individual. John McAllister. 7-4-18



                                     Submitter Information
Name: John McAllister


                                        General Comment
I am against the transfer of control of international firearms sales to the Commerce Department Bureau of
Industry and Security. To do so would needlessly endanger the international community with lack of appropriate
regulation.J




                                              WASHSTATEB006428
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 12 of 992

                                                                                As of: 7/17/18 12:37 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9432-jmw7
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1562
Public Comment 1166. Individual. Linda Curtin. 7-4-18



                                     Submitter Information
Name: Linda Curtin


                                         General Comment
The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.




                                               WASHSTATEB006429
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 13 of 992

                                                                                 As of: 7/17/18 12:39 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9432-pgv3
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1565
Public Comment 1167. Individual. Judith Fardig. 7-4-18



                                      Submitter Information
Name: Judith Fardig
Address:
  1066 SW Westwood Dr
  Portland, 97239-2747
Email: pjfardig@comcast.net


                                          General Comment
I am a retired nurse-midwife, very concerned about the public health impacts in the U.S. and globally of too
many guns in the hands of dangerous people. Let's not export our lethal problem to other countries.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migrations.

Keep the regulation in the State Department with stronger safeguards and a history of trained personnel to
enforce them.

The N.R.A. is becoming a toxic brand, so they are looking to develop a new money stream for U.S. guns and
ammunition manufacturers. Do not be cowed by their pressure.




                                                WASHSTATEB006430
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 14 of 992

                                                                                  As of: 7/17/18 12:40 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9432-bp7x
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1567
Public Comment 1168. Individual. Philip Tobias. 7-4-18



                                       Submitter Information
Name: Philip Tobias
Address:
  1750 30th St. #603
  Boulder, CO, 80301
Email: philtobias@aol.com
Organization: Philip Tobias Enterprises (and various clients or other companies)


                                           General Comment
Please reject the proposed rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Firearms have caused the deaths of several people I knew, in several different incidents. Firearms are dangerous.
They are used to kill people every day around the world in acts of organized crime, political violence, terrorism,
and human rights violations. They should be subject to more controls, not less!

Switching regulation of gun exports from the State Department to the Commerce Department would facilitate
firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes mass migration, such as our country is currently experiencing on our southern border.

To protect human safety and societal stability, please reject this rule change.

Thank you.




                                                 WASHSTATEB006431
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 15 of 992

                                                                                As of: 7/17/18 12:42 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9432-xcrw
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1568
Public Comment 1169. Individual. Lynn Mignola. 7-4-18



                                     Submitter Information
Name: Lynn Mignola


                                         General Comment
I oppose any rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. A rule change like this would increase the likelihood of large weapons caches
getting into the hands of violent and dangerous agents and decrease safeguards for American Citizens. Arms
sales are not about commerce and should not be treated as such.




                                               WASHSTATEB006432
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 16 of 992

                                                                                 As of: 7/17/18 12:42 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9432-fway
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1569
Public Comment 1170. Individual. Pauline Alama. 7-4-18



                                      Submitter Information
Name: Pauline Alama


                                         General Comment
I oppose this rule change, which would transfer the regulation of firearms export from the U.S. State Department
to the U.S. Commerce Department. I don't want my country to be the arms dealer to the world. What the world
needs now is not more guns. More guns going around the world, possibly getting in the hands of terrorists, do not
make our country or our world safer.




                                                WASHSTATEB006433
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 17 of 992

                                                                                As of: 7/17/18 12:43 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9432-v609
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1570
Public Comment 1171. Individual. William Larson. 7-4-18



                                     Submitter Information
Name: William Larson
Address:
  304 A N Hillcrest Dr
  Goldsboro, NC, 27534-4332
Email: larson266@aol.com
Phone: 9197509592


                                         General Comment
The sale of firearms should remain with the US Department of State. There is too big a risk that weapons could
fall into the hands of terrorists. The US Department of State is better equipped to vet where and to who these
weapons are sold.




                                               WASHSTATEB006434
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 18 of 992

                                                                                 As of: 7/17/18 12:44 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9432-x00l
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1571
Public Comment 1172. Individual. Jessica Donato. 7-4-18



                                      Submitter Information
Name: Jessica Donato


                                         General Comment
I am writing to you because I oppose this rule change that would switch the regulations of firearms export from
the U.S. State Department to the U.S. Commerce Department.




                                               WASHSTATEB006435
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 19 of 992

                                                                                    As of: 7/17/18 12:45 PM
                                                                                    Received: July 04, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 17, 2018
                                                                                    Tracking No. 1k2-9432-i9iv
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1572
Public Comment 1173. Individual. Joan Farber. 7-4-18



                                       Submitter Information
Name: Joan Farber


                                           General Comment
I am writing in opposition to the proposed change in regulations regarding the export of firearms. I believe that
this change endangers this country in serious ways. My concerns are as follows:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]

I believe that in the interest of national security we must not change the existing regulations.

Yours truly,
Joan C. Farber, Ph.D.




                                                  WASHSTATEB006436
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 20 of 992

                                                                                 As of: 7/17/18 12:46 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9432-falg
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1573
Public Comment 1174. Individual. Gania Barlow. 7-4-18



                                      Submitter Information
Name: Gania Barlow


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The rule change would make the world a far more dangerous place.




                                                WASHSTATEB006437
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 21 of 992

                                                                                 As of: 7/17/18 12:47 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9432-o57s
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1574
Public Comment 1175. Individual. LORI BUNTON. 7-4-18



                                      Submitter Information
Name: LORI BUNTON


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms exports are classified as military. This is why they are under the
regulation of the State Department, and why Congress can block sales of large batches of firearms to foreign
countries.[2] With the rule change, Congress would no longer be automatically informed about sizable weapons
sales that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition. This new regulation is wrong and dangerous not only for U.S.
national security but for global security as we know that the greed of firearm manufacturers will surely trump
their aversion to selling arms to dangerous countries.




                                                WASHSTATEB006438
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 22 of 992

                                                                                   As of: 7/17/18 12:48 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9432-sswp
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1575
Public Comment 1176. Individual. Douglas Godfrey. 7-4-18



                                       Submitter Information
Name: Douglas Godfrey


                                           General Comment
I oppose this or any other rule change that would transfer authority to grant licenses for the export of firearms
from the U.S. State Department to the U.S. Commerce Department.

Firearms in international trade are used as weapons of war. Neither the US State Department, nor the US
Commerce Department should not be in the business or promoting War.

The United States should not be exporting our problems with automatic and semi-automatic weapons to the rest
of the world.




                                                 WASHSTATEB006439
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 23 of 992

                                                                                 As of: 7/17/18 12:48 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9432-4r80
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1576
Public Comment 1177. Individual. Linda Murphy. 7-4-18



                                      Submitter Information
Name: Linda Murphy
Address:
  Hyattsville, MD, 20782
Email: linda56k@verizon.net
Phone: 3012776544


                                          General Comment
Switching the regulation of firearms exports from the State Department to the Commerce Department would
make it easier for the export of firearms to oppressive regimes; it would remove safeguards that help keep
organized crime and terrorist organizations from obtaining weapons; it would increase the kind of violence that
destabilizes countries and causes mass migration, which is already occurring at alarming rates due to wars, and
criminal gang activity.

The rule change would eliminate the State Departments Blue Lantern program, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them. This would be devastating to civilian
populations.

The rule change would remove: (1) the licensing requirements for brokers, expanding the risk of trafficking; (2)
the blocking ability of the State Department on the 3D printing of firearms. Without this capability, the State
Department would lose an important tool for charging individuals, who use 3D printers to print firearms, with
violating arms export laws. The rule switch would remove this block, and expose civilians everywhere to an
exponentially larger risk of dying from the expanded use of these lethal weapons.

Please do NOT make this rule change, which will endanger innocent people's lives worldwide.




                                                WASHSTATEB006440
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 24 of 992

                                                                              As of: 7/17/18 12:49 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-9432-znjn
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1577
Public Comment 1178. Individual. Victoria DeSarno. 7-4-18



                                    Submitter Information
Name: Victoria DeSarno


                                        General Comment
I oppose the rule change that would switch the control of weapons from the State Department to the Commerce
Department




                                              WASHSTATEB006441
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 25 of 992

                                                                               As of: 7/17/18 12:50 PM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-9432-ebiu
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1578
Public Comment 1179. Individual. christine maciel. 7-4-18



                                     Submitter Information
Name: christine maciel
Address:
  258 riley road
  new windsor,, 12553
Email: ticketpockets@gmail.com
Phone: 8455646972
Fax: 12553


                                         General Comment
Please do not accept the regulation of firearm exports to be changed from the State Department to the Commerce
Dept.
This kind of business requires oversight from Congress, our elected representatives. The exports of firearms is
too important to be considered just commerce, there are dangerous consequences to exporting firearms; we
cannot consider this 'business as usual'. Oversight is required. No change!




                                               WASHSTATEB006442
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 26 of 992

                                                                                 As of: 7/17/18 12:51 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9432-84ys
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1579
Public Comment 1180. Individual. Timothy Bailey. 7-4-18



                                      Submitter Information
Name: Timothy Bailey
Address:
  P.O.Box 261
  John Day, OR, 97845
Email: ktsk@ortelco.net
Phone: (541) 792-0569


                                         General Comment
I strongly oppose this rule change that would change the regulations of firearms export from U.S. State
Department to U.S.Commerce Department.




                                                WASHSTATEB006443
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 27 of 992

                                                                                 As of: 7/17/18 12:51 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9433-mg7k
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1580
Public Comment 1181. Individual. Lyn Bober. 7-4-18



                                      Submitter Information
Name: Lyn Bober
Address:
  500 N.Portahe Path
  Akron, OH, 44303-1222
Email: lynbober@aol.com
Phone: 3307014421


                                         General Comment
I am very concerned about this. I strongly oppose this rule change that would switch the regulations of firearms
export from the U.S. State Department to the U.S. Commerce Department. The safety of our country, its people
AND the world, depends upon keeping this under the governance & control of our State Department. Thank you
for your consideration.




                                               WASHSTATEB006444
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 28 of 992

                                                                              As of: 7/17/18 12:52 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-9433-3t9x
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1581
Public Comment 1182. Individual. Marge Schwartz. 7-4-18



                                    Submitter Information
Name: Marge Schwartz


                                        General Comment
Gun sales should remain under the Jurisdiction of the State Dept. The Commerce Dept. would enable guns to be
sold to enemies of the U.S. because their job is to promote sales.




                                              WASHSTATEB006445
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 29 of 992

                                                                                 As of: 7/17/18 12:56 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9433-hvki
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1585
Public Comment 1183. Individual. E Luckring. 7-4-18



                                      Submitter Information
Name: E Luckring
Address:
  3641 Lavell Drive
  Los Angeles, CA, 90065


                                          General Comment
I oppose the proposed rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

I believe firearms exports should stay under the regulation of the State Department and that Congress should
have the power to block sales of large batches of firearms to foreign countries. With the rule change, Congress
would no longer be automatically informed about sizable weapons sales that it might see reason to stop in the
name of national security, or to prohibit sales to countries where there are serious human rights concerns.

Moreover, the Commerce Department does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

This proposed change would make our country less safe by fueling terrorism and organized crime around the
world.

Please keep firearms exports under the regulation of the State Department.

Thank You,

Eve Luckring
3641 Lavell Drive
                                                WASHSTATEB006446
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 30 of 992




Los Angeles, CA 90065




                                      WASHSTATEB006447
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 31 of 992

                                                                                As of: 7/17/18 12:57 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9433-kbzi
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1587
Public Comment 1184. Individual. karyn barry. 7-4-18



                                     Submitter Information
Name: karyn barry


                                         General Comment
I STRONGLY oppose the switching of firearms exports from the State Department to the Commerce
Department!

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.
It would remove licensing requirements for brokers, increasing the risk of trafficking.
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

We do not need to PROFIT from the selling of guns around the world!




                                               WASHSTATEB006448
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 32 of 992

                                                                                As of: 7/17/18 12:59 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9433-zq4s
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1589
Public Comment 1185. Individual. James Melloh. 7-4-18



                                      Submitter Information
Name: James Melloh
Address:
  S Portland, ME, 04106
Email: jmelloh@roadrunner.com
Phone: 2077862346
Organization: maine psr


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Weapons of war, now used to massacre children in our country, should not be
sold for profit overseas. This in now way makes us more secure. It makes us sorry souls who would sell the lives
of children for profit.




                                               WASHSTATEB006449
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 33 of 992

                                                                                   As of: 7/17/18 12:59 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9433-e9ng
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1590
Public Comment 1186. Anonymous. 7-4-18



                                       Submitter Information
Name: Anonymous Anonymous


                                           General Comment
I am very much opposed to this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the State
Department to the Commerce Department would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration. Firearms are
dangerous. They are used to kill people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. They should be subject to more controls, not less!

Thank you for considering the safety of the citizens and not the profits of the gun industry.




                                                 WASHSTATEB006450
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 34 of 992

                                                                             As of: 7/17/18 1:00 PM
                                                                             Received: July 04, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 17, 2018
                                                                             Tracking No. 1k2-9433-u1wo
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1592
Public Comment 1187. Individual. Nancy Chismar. 7-4-18



                                    Submitter Information
Name: Nancy Chismar


                                        General Comment
A rule change that would move the handling of export licenses of semiautomatic assault weapons and other
powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S. Commerce
Department (focused on promoting American business) would open new floodgates for arms sales
internationally, with serious implications for our national security. This is NOT acceptable.




                                              WASHSTATEB006451
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 35 of 992

                                                                                  As of: 7/17/18 1:01 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9433-zfe0
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1594
Public Comment 1188. Individual. Thomasin Willard. 7-4-18



                                      Submitter Information
Name: Thomasin Willard


                                          General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This transfer of authority would open new floodgates for arms
sales internationally, with serious implications for our national security. Right now, firearms exports are
classified as military. This is why they are under the regulation of the State Department, and why Congress can
block sales of large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security, even to
countries where there are serious human rights concerns, such as the Philippines and Turkey. Meanwhile, the
Commerce Department just does not have the resources to adequately enforce export controls. This means that
firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Please keep these regulations under the authority of the State Department - the proposed rule change benefts the
NRA and arms profiteers, and no one else.




                                                WASHSTATEB006452
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 36 of 992

                                                                                  As of: 7/17/18 1:01 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9433-zt8i
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1595
Public Comment 1189. Individual. Ursula Cohrs. 7-4-18



                                       Submitter Information
Name: Ursula Cohrs
Address:
  PO Box 40065
  Bay Village, OH, 44140
Email: ursulacohrs@gmail.com
Phone: 4408350355


                                          General Comment
I m writing because I am against moving the handling of export licenses of semiautomatic assault weapons and
other powerful firearms from the U.S. State Department which is focused on safeguarding our nation, to the U.S.
Commerce Department which is focused on promoting American business.

This transfer of authority would open floodgates for arms sales internationally, with serious implications for our
national security.

- It would eliminate the State Departments Blue Lantern program (in place since 1940) which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.
- It would also remove licensing requirements for brokers, increasing the risk of trafficking.
- And it would remove the State Departments block on the 3D printing of firearms.

As an example to the last comment: When Defense Distributed founder Cody Wilson posted online instructions
for how to 3D print weapons, the State Department successfully charged him with violating arms export laws,
since his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S.
and around the globe.

We all know that firearms are dangerous. They are used to kill people every day around the world in acts of
organized crime, political violence, terrorism, and human rights violations.
                                                WASHSTATEB006453
              Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 37 of 992




This is why fireamrs should be subject to more controls, not less!




                                                WASHSTATEB006454
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 38 of 992

                                                                                 As of: 7/17/18 1:02 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9433-njqg
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1596
Public Comment 1190. Individual. James Klein. 7-4-18



                                      Submitter Information
Name: James Klein
Address:
  3501 Monterrey St.
  Corpus Christi, 78411
Email: jeklein64@yahoo.com
Phone: 361-334-3908


                                          General Comment
I strongly Oppose a rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

The rule change would make the world a far more dangerous place.

Common sense gun safety measures, like numerous other issues (climate change, food labeling, immigration
reform, prison reform, education reform, short-term lending regulation, healthcare reform, banking regulation,
opioid regulation) remains a vexing problem primarily due to corporations' ability to curry favor with elected
officials. The corrupting influence of money in our political system is undermining our democratic traditions and
discouraging Americans from voting and/or running for office. This ominous development may well end our
experiment in representative democracy unless we alter this decades-long trend. For the sake of the republic, we
must amend the US Constitution to state that corporations are not people (and do not have constitutional rights)
and money is not speech (and thus can be regulated by state and/or federal campaign finance laws). Short of
accomplishing this, no other reform of significance will be achieved. The moneyed interests will turn any reform
to their benefit, often at the expense of the nation as a whole.
                                                WASHSTATEB006455
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 39 of 992




                          WASHSTATEB006456
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 40 of 992

                                                                                 As of: 7/17/18 1:04 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9433-tphs
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1597
Public Comment 1191. Individual. Cindy Ware. 7-4-18



                                      Submitter Information
Name: Cindy Ware
Address:
  5100 Peyton Chapel
  Haymarket, 20169
Email: sheltiemom47@gmail.com
Phone: 919-360-0546


                                         General Comment
I oppose this rule change that would switch the regulation of firearms export from the US State Dept. to to US
Commerce Dept.




                                                WASHSTATEB006457
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 41 of 992

                                                                                   As of: 7/17/18 1:06 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9433-5uth
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1598
Public Comment 1192. Individual. Therese Wilson. 7-4-18



                                       Submitter Information
Name: Therese Wilson


                                           General Comment
I am writing to say that I am absolutely opposed to the rule change
that would transfer the regulation of firearms export licenses of semiautomatic weapons and other powerful
weapons
from the State Department to the Department of Commerce.
Congressional oversight of the movement of these weapons must remain intact and be strengthened.
We need more oversight, not less! This rule change could mean that congress is no longer automatically
informed
about sizeable weapons sales that it could stop in the interest of national security,
even to countries where there are serious human rights issues.


The Department of Commerce lacks the resources to adequately enforce export controls.
Its Bureau of Industry and Security does not have the staff it would need for this important work.
It is completely unacceptable to me
that firearms traffickers, organized crime, terrorist organizations and other violent, dangerous agents
would have their way facilitated by a lack of vigilance on our part.




                                                 WASHSTATEB006458
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 42 of 992

                                                                                 As of: 7/17/18 3:43 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9433-s99e
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1620
Public Comment 1193. Individual. Kimberly Thompson. 7-4-18



                                      Submitter Information
Name: Kimberly Thompson
Address:
  6400 Christie Ave.#5302
  Emeryville, 94608-1047
Email: kmt6401@yahoo.com
Phone: 5104200917
Fax: 94608


                                          General Comment
Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey. President Trump and his administration don't seem to care about America's standing
with other countries or preserving life and health of anyone who's not a billionaire. America needs to remain a
safe, diverse country to keep functioning.




                                                WASHSTATEB006459
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 43 of 992

                                                                                 As of: 7/17/18 3:44 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9433-2ipy
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1621
Public Comment 1194. Individual. Karen Cohen. 7-4-18



                                      Submitter Information
Name: Karen Cohen


                                         General Comment
My family and I have just learned the the NRA is lobbying to move regulations of sales from US gun
manufacturers from this Department to that of Commerce Dept. This UTTERLY UNACCEPTABLE!

No other nation in the world has a civilian population that is armed as ours is here. Who are the customers for
these weapons? Terrorists, paramilitary groups and criminals. Will US weapons be used to kill our own military
personnel? To kill our allies and friends? To kill vulnerable population groups? To kill American tourists?
Without a doubt!

Putting regulation of weapons sales in the hands of Commerce is a complete renunciation of every effort to
control the flow of weapons that can and will be used against Americans ( and other humans)! This is such
insanity, it crossed the line to treason, as it aids and abets the enemies of the United States of America.

You must use everything in your power to stop this descent into chaos.




                                                WASHSTATEB006460
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 44 of 992

                                                                                 As of: 7/17/18 3:45 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9433-8msg
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1622
Public Comment 1195. Individual. Damon Mills. 7-4-18



                                      Submitter Information
Name: Damon Mills


                                         General Comment
The state department should continue the regulation of fire arms exports. I am against the department of
commerce handling this important and supposedly secure job.




                                                WASHSTATEB006461
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 45 of 992

                                                                                As of: 7/17/18 3:46 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9433-agzw
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1623
Public Comment 1196. Individual. Suzy Clarkson Holstein. 7-4-18



                                      Submitter Information
Name: Suzy Clarkson Holstein
Address:
  Shorewood, WI, 53211
Email: clarkson@wi.rr.com
Phone: 4143323517


                                         General Comment
I oppose the rule change which would put international fire arms sales under the jurisdiction of the Commerce
Department. In an era when we are concerned about terrorism and weapons availability, it seems very wrong to
move gun sales into a sphere where buying and selling would be the chief concern rather than national security.
Please leave arms sales under the oversight of Defense.




                                               WASHSTATEB006462
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 46 of 992

                                                                                 As of: 7/17/18 3:47 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9433-ntp8
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1624
Public Comment 1197. Individual. Gary Korengel. 7-4-18



                                      Submitter Information
Name: Gary Korengel
Address:
  13921 Raie Ave
  Hudson, FL, 34667
Email: garydkorengel@yahoo.com
Phone: 727-378-7169


                                         General Comment
Do not transfer the responsibility of regulating and approving the export of US guns to the US Department of
Commerce.

Company's goals are to increase sales and shareholder dividends, not screen if their weapons are being shipped to
Terrorist Nations or Terrorist Organizations.

The US Department of State is much better equipped to assure that US guns are not used in the future against US
Soldiers and Citizens.




                                               WASHSTATEB006463
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 47 of 992

                                                                                  As of: 7/17/18 3:47 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9433-9dsk
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1625
Public Comment 1198. Individual. Frank Wissler. 7-4-18



                                       Submitter Information
Name: Frank Wissler
Address:
  695 Hillcrest Trl
  Spring Branch, TX, 78070
Email: destinys1stmate@hotmail.com
Phone: 2108704010
Organization: 695 Hillcrest Trl


                                          General Comment
The president is wrong. Again. He is pandering to weapons manufacturers because fascism believes corporate
profits trump (pun intended) everything else. Including the security of the nation. Less control over arms sent to
questionable locations (Mexico anyone?) results in those arms being used against Americans. There are
important issues to be resolved in this country and this one is so far from the top it doesn't deserve any
consideration.




                                                 WASHSTATEB006464
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 48 of 992

                                                                                 As of: 7/17/18 3:48 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9433-7xoa
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1626
Public Comment 1199. Individual. James Krist. 7-4-18



                                      Submitter Information
Name: James Krist
Address:
  1420 Gilbert Rd
  Arnold, 21012
Email: jtkrist@gmail.com
Phone: 410-212-4585


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. THE US SHOULD NOT BE EXPORTING MILITARY FIREARMS!!!




                                                WASHSTATEB006465
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 49 of 992

                                                                                As of: 7/17/18 3:49 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9433-pjkj
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1627
Public Comment 1200. Individual. Jessica Livingston. 7-4-18



                                      Submitter Information
Name: Jessica Livingston


                                         General Comment
Keep firearms classified as "military" to keep Americans safe. Switching the regulation of firearms exports from
the State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.




                                               WASHSTATEB006466
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 50 of 992

                                                                              As of: 7/17/18 3:51 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-9433-sd9v
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1628
Public Comment 1201. Anonymous. 7-4-18



                                     Submitter Information
Name: anonymous Anonymous


                                        General Comment
There should be no transfer from the US State Dept. to the US Commerce Dept. of the regulation and supervision
of firearms
exports.




                                              WASHSTATEB006467
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 51 of 992

                                                                            As of: 7/17/18 3:51 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-9433-r45r
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1629
Public Comment 1202. Individual. Brad Johnson. 7-4-18



                                      Submitter Information
Name: Brad Johnson


                                          General Comment
This is horrible. The consequences will be dire.




                                                   WASHSTATEB006468
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 52 of 992

                                                                                 As of: 7/17/18 3:52 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9433-uzk1
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1630
Public Comment 1203. Individual. Cheryl Ritch. 7-4-18



                                      Submitter Information
Name: Cheryl Ritch


                                          General Comment
I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I do not believe that this proposed change is in the best interest of the people of
this country or the people in the world at large.




                                                WASHSTATEB006469
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 53 of 992

                                                                                 As of: 7/17/18 3:53 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9433-7fjl
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1631
Public Comment 1204. Individual. Kim Kensler-Prager. 7-4-18



                                      Submitter Information
Name: Kim Kensler-Prager
Address:
  2700 PELHAM RD
  Apt 320
  Toledo, 43606
Email: kkensler@msn.com
Phone: 4194918268
Fax: 43606


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We need gun safety in our country not pandering to the NRA.




                                                WASHSTATEB006470
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 54 of 992

                                                                                 As of: 7/17/18 3:53 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9433-dono
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1632
Public Comment 1205. Individual. Pamela Elliott. 7-4-18



                                      Submitter Information
Name: Pamela Elliott


                                          General Comment
The control of firearm sales should always be under the warrant control of USML and never Commerce
department. These are not toys or produce. These are military weapons of death and destruction never meant to
be out of the hands of the military! The regulations on sales need to be kept as is and tightened even more per
states so we have a trail of each weapon sold by whom.
I do not agree with changing the control of firearms, guns, ammunition & related articles like the President wants
to in this rule!
Selling guns like candy to the highest bidder! OMG!




                                                WASHSTATEB006471
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 55 of 992

                                                                                As of: 7/17/18 3:54 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9433-v0kp
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1633
Public Comment 1206. Individual. Ruth Neifeld. 7-4-18



                                     Submitter Information
Name: Ruth Neifeld
Address:
  7218 Lincoln Drive
  Phila., PA, 19119
Email: jacneif@gmail.com
Phone: 215-247-8608


                                         General Comment
I am writing to express my strong opposition to the proposal that firearms exports be moved from the US State
Department to the Commerce Department. These sales should be closely monitored; weaponry should not be
regarded as exports like wheat or autos.
Thanks for your consideration.




                                               WASHSTATEB006472
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 56 of 992

                                                                                 As of: 7/17/18 3:55 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9433-fedf
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1634
Public Comment 1207. Individual. Patricia Copenhaver. 7-4-18



                                      Submitter Information
Name: Patricia Copenhaver
Address:
  710 Union St.
  Iowa Falls, IA, 50126
Email: patcope@ymail.com
Phone: 641-640-0754


                                          General Comment
I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S> Commerce Department, which does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

In addition, this rule change would mean that Congress would no longer be able to watch for guns going to
countries guilty of human rights violations. This is something that Commerce, frankly, would not especially care
about. They would only care about sales.




                                                WASHSTATEB006473
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 57 of 992

                                                                                  As of: 7/17/18 3:56 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9433-4ghq
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1635
Public Comment 1208. Individual. Janet Anonymous. 7-4-18



                                       Submitter Information
Name: Janet Anonymous
Address: United States,


                                          General Comment
As a concerned American and member of the world's human race, I urge you to do whatever is necessary to
reject the move of international sale of American firearms to your department. Your goal is to increase access to
the world for American business, and while it is a worthy mission, to move weapon sales flips the focus from
safety and peace to making money. This is where our wonderful capitalist system can easily run amok because,
all too often, with money as a motivator, it's much easier for deals to be made that may not be in our country's -
or the world's - best interests.

Please reject the pressures of the NRA and gun manufacturers and, instead, stand up for humanity rather than for
money-making. Thank you for doing the right thing.




                                                WASHSTATEB006474
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 58 of 992

                                                                                 As of: 7/17/18 3:57 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9433-8atl
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1636
Public Comment 1209. Individual. Lisa Holm. 7-4-18



                                      Submitter Information
Name: Lisa Holm
Address:
  143 Northpark Dr
  Vacaville, CA, 95688
Email: Lisah2olm@comcast.net


                                          General Comment
I am writing to oppose the transfer of gun export permitting from the State Department to the Department of
Commerce. State and Congress must continue its efforts to keep large scale gun sales out of the hands of tyrants,
human rights abusers, and terrorists. Please support State retaining this important responsibility. Otherwise,
Commerce will be complicit with the NRA and gun manufacturers in widespread violence, abuse, and terrorism
around the world.




                                                WASHSTATEB006475
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 59 of 992

                                                                                 As of: 7/17/18 3:58 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9433-9kn2
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1637
Public Comment 1210. Anonymous. 7-4-18



                                      Submitter Information
Name: Anonymous Anonymous
Address:
  17560 SW 29th Ct.
  Miramar, FL, 33029


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It would eliminate the State Departments Blue Lantern program, in place since
1940, which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It
would remove licensing requirements for brokers, increasing the risk of trafficking. It would also remove the
State Departments block on the 3D printing of firearms. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration.




                                                WASHSTATEB006476
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 60 of 992

                                                                                   As of: 7/17/18 3:58 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9433-qh3f
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1638
Public Comment 1211. Individual. Steven Winston. 7-4-18



                                       Submitter Information
Name: Steven Winston


                                          General Comment
I'm a teacher. I was teaching 30 minutes away from Newtown, CT when the Sandy Hook massacre occurred. I
had students who knew murdered first graders. There was an active shooter situation near a college campus 30
minutes from my current house this week in which a New York State Trooper was killed. The gun violence in
this country needs to be reigned in. In the interests of National Security, arms regulations must be regulated by a
department interested in national security, NOT commerce. Please, we are failing to protect our citizens from
firearms badly enough as it is.




                                                 WASHSTATEB006477
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 61 of 992

                                                                              As of: 7/17/18 3:59 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-9434-2oey
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1639
Public Comment 1212. Individual. Janet Pecci. 7-4-18



                                     Submitter Information
Name: Janet Pecci
Address:
  3704 Swift Drive
  Raleigh, NC, 27606
Email: jpecci@att.net
Phone: 919-851-1112


                                        General Comment
I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce. The proposed rule treats semi-automatic weapons as non-military when they are, in fact, used by the
military. We need Congressional oversight for important gun export deals. The Commerce Department promotes
trade at the expense of public safety.




                                              WASHSTATEB006478
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 62 of 992

                                                                               As of: 7/17/18 4:00 PM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-9434-y0sn
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1640
Public Comment 1213. Individual. Beverly Railsback. 7-4-18



                                     Submitter Information
Name: Beverly Railsback
Address:
  103 N Franklin St
  Lambertville, NJ, 08530
Email: bdrailsback@yahoo.com
Phone: 6093972658


                                         General Comment
I oppose this rule change which would switch the regulation of firearms exports from the US State Department to
the US Department of Commerce. This would remove any congressional oversight of firearms exports and
potentially allowing exports to dangerous foreign parties.




                                               WASHSTATEB006479
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 63 of 992

                                                                                 As of: 7/17/18 4:01 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9434-gyp9
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1641
Public Comment 1214. Individual. Lily Lau-Enright. 7-4-18



                                      Submitter Information
Name: Lily Lau-Enright
Address:
  5321 Spilman Ave
  Sacramento, CA, 95819
Email: lilomama@gmail.com
Phone: 9164575818


                                         General Comment
I oppose in the strongest voice this rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department. Our world is already in an unsafe and perilous state
with rampant uncontrolled gun violence here and abroad. Allow the State Dept to continue its authority to
oversee the sale and transfer of firearms. Do not transfer this authority to the Dept of Commerce that has no
experience with national security and does not have adequate staff to enforce these new functions. This rule
change would hugely threaten the safety and security of our own country as well as internationally.




                                               WASHSTATEB006480
              Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 64 of 992

                                                                                   As of: 7/17/18 4:02 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9434-sqoo
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1642
Public Comment 1215. Individual. Amy Posner. 7-4-18



                                       Submitter Information
Name: Amy Posner
Address:
  2 Royat St
  Lido Beach, 11561
Fax: 11561


                                          General Comment
To Whom It Concerns:

I oppose this rule switching the responsibility for regulatory oversight of firearms exports from the U.S. State
Department to the U.S. Commerce Department. Diplomacy not weapons should be our chief export.

If the switch is made, the DOC will have to fulfill its charter to US businesses. Avoid having to aid the
distribution of more weapons abroad! Imagine if we retained credibility to solve through diplomacy conflicts
around the world. Not only have we been ceding that ground, but now will we increase our presence through
even more weaponry? Is my beloved country becoming an evil empire? Please, please, please do not allow this
change! Save yourselves from that burden!

Patriotically yours,




                                                 WASHSTATEB006481
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 65 of 992

                                                                              As of: 7/17/18 4:02 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-9434-q1qw
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1643
Public Comment 1216. Individual. Katherine Slawinski. 7-4-18



                                     Submitter Information
Name: Katherine Slawinski


                                        General Comment
I am opposed to the rule change that would allow the management of export licenses to be regulated by the U.S.
Commerce Department. This function should remain with the U.S. State Department, to discourage trade in high-
powered firearms.

Thank You.




                                              WASHSTATEB006482
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 66 of 992

                                                                                As of: 7/17/18 4:03 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9434-8srn
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1644
Public Comment 1217. Individual. Ann Rogers. 7-4-18



                                      Submitter Information
Name: Ann Rogers


                                         General Comment
This gives freedom to all who trade in guns, and will foster violence on both sides of the border.
The drug war will never be one until we quit selling guns to Mexico, and reduce the violence involved.




                                               WASHSTATEB006483
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 67 of 992

                                                                                 As of: 7/17/18 4:04 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9434-6i1m
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1645
Public Comment 1218. Individual. Gail Fleischaker. 7-4-18



                                      Submitter Information
Name: Gail Fleischaker
Address:
  62 W Pelham Rd
  Shutesbury, MA, 01072
Email: gailflei1@gmail.com
Phone: 4132530565


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It is a naked attempt to allow greater export, hence greater production -- all for
the interests of U.S. arms manufacturers and against the interests of U.S. safety and security.




                                                WASHSTATEB006484
               Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 68 of 992

                                                                                 As of: 7/17/18 4:06 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9434-wda7
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1646
Public Comment 1219. Individual. Deborah Doane. 7-4-18



                                      Submitter Information
Name: Deborah Doane


                                          General Comment
Commerce Department.

You should not have control over the sale of firearms. The State Department will protect us against terrorism.
We do not want to enable anti-American factions to arm themselves and attack us.

Don't do it!




                                                WASHSTATEB006485
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 69 of 992

                                                                                As of: 7/17/18 4:06 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9434-5rx3
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1647
Public Comment 1220. Individual. A.M. Hess. 7-4-18



                                      Submitter Information
Name: A.M. Hess


                                         General Comment
I oppose changing the rules to change regulations of firearms exports from the U.S. State Department to the U.S.
Commerce Department. U.S. weapons already flood the globe, fueling deadly conflicts worldwide, and I do not
want Commerce pushing weapons as a business interest. The State Department's job is protecting our country,
and they need to oversee firearms exports in order to do so.

Keep firearms exports under the purview of the U.S. State Department. Thank you.




                                               WASHSTATEB006486
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 70 of 992

                                                                                 As of: 7/17/18 4:07 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9434-o5qm
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1648
Public Comment 1221. Individual. Ann Thryft. 7-4-18



                                      Submitter Information
Name: Ann Thryft


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. With this rule change, Congress would no longer be able to block sales of large
batches of firearms to foreign countries, because it would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are serious human
rights concerns, such as the Philippines and Turkey. The Commerce Department does not have the resources to
adequately enforce export controls and its Bureau of Industry and Security does not have staff everywhere.




                                                WASHSTATEB006487
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 71 of 992

                                                                                  As of: 7/17/18 4:08 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9434-s24g
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1649
Public Comment 1222. Individual. Karl Sklar. 7-4-18



                                      Submitter Information
Name: Karl Sklar


                                          General Comment

How incredibly immoral; do we stand for nothing but commerce any more? Were rapidly becoming a ghastly
parody of banana republics; decency, responsibility, moral stature, going, going, gone, to the highest bidders.




                                                WASHSTATEB006488
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 72 of 992

                                                                            As of: 7/17/18 4:09 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-9434-jors
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1650
Public Comment 1223. Anonymous. 7-4-18



                                     Submitter Information
Name: Anonymous Anonymous


                                         General Comment
This absolutely and incredibly absurd!




                                             WASHSTATEB006489
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 73 of 992

                                                                            As of: 7/17/18 4:09 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-9434-ml48
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1651
Public Comment 1224. Individual. Karen Resciniti. 7-4-18



                                     Submitter Information
Name: Karen Resciniti


                                         General Comment
I am opposed to switching the regulation of firearms exports from
the State Department to the Commerce Department because it would
facilitate firearms exports to oppressive regimes, remove safeguards
that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and it would further fuel
violence that destabilizes countries and causes mass migration.




                                               WASHSTATEB006490
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 74 of 992

                                                                            As of: 7/17/18 4:10 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-9434-fsn7
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1652
Public Comment 1225. Individual. Robert Handelsman. 7-4-18



                                     Submitter Information
Name: Robert Handelsman
Address:
  2643 Central Park
  EVanston, IL, 60201
Email: trtfmnlwr@aol.com
Phone: 847-491-1950


                                        General Comment
Keep arms export licenses in the State Department




                                              WASHSTATEB006491
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 75 of 992

                                                                                 As of: 7/17/18 4:13 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9434-7ph8
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1653
Public Comment 1226. Individual. Dave Batten. 7-4-18



                                      Submitter Information
Name: Dave Batten


                                         General Comment
It would be a colossal mistake to treat firearms, particularly semi-automatic weapons, as commodity for export.
Providing lethal weapons abroad requires thoughtful review and followup that should remain with the State
Department. Let's not export violence to the world in the name of making a buck for weapons manufacturers.




                                               WASHSTATEB006492
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 76 of 992

                                                                                As of: 7/17/18 4:14 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9434-pbua
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1654
Public Comment 1227. Individual. Eve Gregg. 7-4-18



                                      Submitter Information
Name: Eve Gregg
Address:
  3307 Briarwood Ln
  Safety Harbor, 34695
Email: evefgregg@gmail.com
Phone: 7274176680
Fax: 34695


                                         General Comment
Why does the government allow itself to be bullied by the NRA?!?! Regulating arms sales is the job of the State
department. Gun manufacturers already profit enough from guns terrorizing U.S. citizens--don't open new
floodgates for arms sales internationally and further jeopardize our national security.




                                               WASHSTATEB006493
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 77 of 992

                                                                                   As of: 7/17/18 4:15 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9434-8td5
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1655
Public Comment 1228. Individual. Elizabeth Milliken. 7-4-18



                                       Submitter Information
Name: Elizabeth Milliken
Address:
  1256 Hudson Avenue
  St. Helena, CA, 94574
Email: beth@spottswoode.com
Phone: 7079638754
Fax: 94574


                                          General Comment
I write this to let you know that I strongly oppose this rule change that would switch the regulations of firearms
export from the U.S. State Department to the U.S. Commerce Department.




                                                 WASHSTATEB006494
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 78 of 992

                                                                                  As of: 7/17/18 4:16 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9434-jtqp
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1656
Public Comment 1229. Individual. Caitlin Johnston. 7-4-18



                                      Submitter Information
Name: Caitlin Johnston


                                          General Comment
I am against any change to the regulations governing the international sale/export/import of fire arms!




                                                WASHSTATEB006495
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 79 of 992

                                                                            As of: 7/17/18 4:16 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-9434-4aev
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1657
Public Comment 1230. Individual. Robert Hanson. 7-4-18



                                      Submitter Information
Name: Robert Hanson


                                          General Comment
Let's work for a world with less guns...not more.

Please reject the proposed changes.

Bob Hanson, Professor-Emeritus
San Diego State University




                                                WASHSTATEB006496
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 80 of 992

                                                                                As of: 7/17/18 4:17 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9434-xlrh
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1659
Public Comment 1231. Individual. Mary Jane Engh. 7-4-18



                                     Submitter Information
Name: Mary Jane Engh
Address:
  PO Box 97
  Garfield, WA, 99130
Email: enghmje@frontier.com
Phone: 5096351402
Fax: 99130


                                         General Comment
I strongly oppose changing the control of arms exports from the State Department to the Commerce Department.
This would deprive Congress and the State Department of the ability to prevent U.S. gun manufacturers from
arming dictators, rebels, civil wars, criminals, and enemy regimes around the world, all in the name of profit.




                                               WASHSTATEB006497
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 81 of 992

                                                                              As of: 7/17/18 4:18 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-9434-xugx
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1660
Public Comment 1232. Individual. Sr. Margaret Ann Arnold. 7-4-18



                                     Submitter Information
Name: Sr. Margaret Ann Arnold
Address: United States,


                                        General Comment
I oppose the rule change that would switch regulations of firearms from the US State Dept to the US Commerce
Dept.




                                              WASHSTATEB006498
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 82 of 992

                                                                                  As of: 7/17/18 4:19 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9434-1uoy
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1661
Public Comment 1233. Individual. Vanna Cleary. 7-4-18



                                      Submitter Information
Name: Vanna Cleary


                                          General Comment
I am totally against switching the regulation of gun sales and munitions to international buyers from the State
Department to the Commerce Department. This move would make weapons of war just money-making
opportunities for selected businessmen while substantially increasing the risk of war and death in the receiving
countries. Guns and other munitions should not be made equivalent to clothing, farm implements and other
exports. These exports kill people.




                                                WASHSTATEB006499
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 83 of 992

                                                                                   As of: 7/17/18 4:19 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9434-amr6
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1662
Public Comment 1234. Individual. Raven Deerwater. 7-4-18



                                       Submitter Information
Name: Raven Deerwater
Address:
  PO Box 1786
  Mendocino, CA, 95460
Email: raven@taxpractitioner.com
Phone: 7079371099


                                          General Comment
On this Independence day, please do not shift the exporting of military grade firearms to the Commerce
Department -- all it will do is fuel terrorism and make the world less safe. Do not trifle with US Security so gun
manufacturers can get more sales.




                                                 WASHSTATEB006500
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 84 of 992

                                                                                  As of: 7/17/18 4:20 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9434-y5b2
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1663
Public Comment 1235. Individual. Jeannette Stokols. 7-4-18



                                      Submitter Information
Name: Jeannette Stokols
Address:
  1 Butler St
  Irvine, CA, 92612-2724
Email: jstokols@gmail.com


                                          General Comment
I strongly oppose any change in regulation of firearms from the State Department to the Commerce Department.
There are so many countries and non-state actors that would take advantage of any laxity in this regulation and
this could create more violence, chaos, repression in countries around the world. There is already enough
violence in the world without making it even easier to enact it.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.[4]

All of the effects below would be highly detrimental to safety around the world and ultimately, hurtful as well for
U.S. citizens:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.
It would remove licensing requirements for brokers, increasing the risk of trafficking.
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.
                                                WASHSTATEB006501
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 85 of 992




                          WASHSTATEB006502
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 86 of 992

                                                                              As of: 7/17/18 4:21 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-9434-hj1l
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1664
Public Comment 1236. Individual. Jud Lawrie. 7-4-18



                                    Submitter Information
Name: Jud Lawrie


                                        General Comment
It makes no sense to transfer the regulation of firearms export from the U.S. State Department to the U.S.
Commerce Department. Firearms exports need to be regulated, not promoted. American-made guns do enough
damage here at home. We dont want to become responsible for exporting the carnage caused by firearms to other
parts of the world. This is wrong-headed and immoral, and I strongly oppose it.




                                              WASHSTATEB006503
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 87 of 992

                                                                                 As of: 7/17/18 4:22 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9435-2ax4
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1665
Public Comment 1237. Individual. David Besser. 7-4-18



                                      Submitter Information
Name: David Besser


                                          General Comment
You can write in something like: I oppose this rule change that would switch the regulations of firearms export
from the U.S. State Department to the U.S. Commerce Department.

Turning firearm sales into a commodity is not the way to address gun violence; it would just be another score for
the NRA and the gun industry.




                                                WASHSTATEB006504
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 88 of 992

                                                                                   As of: 7/17/18 4:22 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9435-57d7
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1666
Public Comment 1238. Individual. Don Hunter. 7-4-18



                                       Submitter Information
Name: Don Hunter
Address:
  686 Meadow Wood Cir NW
  Arab, 35016
Email: donchunter@comcast.net
Phone: 2569314350


                                           General Comment
I believe the U.S. should strictly regulate the sale of firearms to other countries. The State Department is more
appropriate than Commerce to oversee the sales. Further, the U.S. government should not encourage sales of
firearms to other countries. The gun industry has shown that it will go to extreme lengths to promote firearm
sales, without consideration for the societal impacts of doing so.




                                                 WASHSTATEB006505
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 89 of 992

                                                                                 As of: 7/17/18 4:23 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9435-vez0
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1667
Public Comment 1239. Individual. Robert Kuning. 7-4-18



                                      Submitter Information
Name: Robert Kuning
Address:
  Albuquerque, NM, 87114
Email: bobkuning@comcast.net
Phone: 5058988184


                                         General Comment
I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The bottom line is that switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration. The NRA is supporting
and pushing this legislation to enable gun manufacturers to reap more profits at the cost of more innocent lives.




                                                WASHSTATEB006506
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 90 of 992

                                                                                 As of: 7/17/18 4:23 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9435-a3fh
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1668
Public Comment 1240. Individual. Leslie Herman. 7-4-18



                                      Submitter Information
Name: Leslie Herman


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

This rule change would make the world a far more dangerous place:

- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[1]
- It would remove licensing requirements for brokers, increasing the risk of trafficking.[2]
- It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.[3]

[1] The Trump administration proposes making gun exports easier. Heres how to submit your public comment on
this dangerous proposal, Violence Policy Center.

[2] Ibid., Violence Policy Center.

[3] "U.S. requires group to remove 3-D gun instructions from its website," CNN.com, May 13, 2013.




                                                WASHSTATEB006507
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 91 of 992

                                                                            As of: 7/17/18 4:24 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-9435-tecr
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1669
Public Comment 1241. Individual. Michael Loewenstein. 7-4-18



                                     Submitter Information
Name: Michael Loewenstein


                                         General Comment
1. Do not eliminate the Blue Lantern Program.
2. Do not eliminate licensing for brokers.
3. Do not remove block on 3d printing of firearms.

Firearms are dangerous. Most people know how to use them, what the don't know is WHEN to use them if ever.




                                               WASHSTATEB006508
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 92 of 992

                                                                                   As of: 7/17/18 4:25 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9435-4t3m
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1670
Public Comment 1242. Individual. Janet Muir. 7-4-18



                                       Submitter Information
Name: Janet Muir
Address:
  2679 Dunbar Woods Rd
  Marcellus, NY, 13108
Email: jmmuir66@twcny.rr.com
Phone: 3156737013


                                          General Comment
I oppose this rule change that would switch the regulation of firearms export from the U.S. State Department to
the U.S. Commerce Department. If this change is made, Congress would no longer be informed of large arms
sales or be able to block them. Military-style weapons, such as semiautomatic assault weapons and other
powerful firearms, could be exported to dangerous foreign countries, threatening our national security.

Furthermore, the Commerce Department is focused on promoting the U.S. business interests, not national
security. It does not have the resources to adequately enforce export controls, so firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

This change would also eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It would remove
licensing requirements for brokers, increasing the risk of trafficking. And it would remove the State Departments
block on the 3D printing of firearms, allowing anyone to make unlimited numbers of weapons.

This administration has claimed that our national security is risked by immigrants at our borders, but this change
-- initiated only for motives of profit -- would have the effect of increasing civil wars and gang violence in
foreign countries that would bring more people seeking asylum to our borders. Our non-stop wars on terrorism
would be made more difficult and costly if our enemies can purchase military-style weapons with impunity.

                                                 WASHSTATEB006509
              Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 93 of 992




For all these reasons, this change of regulatory control would be serving the arms makers, but hurting the country
as a whole. I oppose it and I hope you will too.




                                                WASHSTATEB006510
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 94 of 992

                                                                                 As of: 7/17/18 4:25 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9435-1bs6
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1671
Public Comment 1243. Individual. Sandra Rohde. 7-4-18



                                      Submitter Information
Name: Sandra Rohde
Address:
  W3059 Pinecrest Ct
  Appleton, WI, 54915-8197
Email: rohde.sandi@gmail.com
Phone: 9208502012
Fax: 54915-8197


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.
I want to keep our country safe & the world safe.




                                                WASHSTATEB006511
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 95 of 992

                                                                                As of: 7/17/18 4:26 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9435-6ajw
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1672
Public Comment 1244. Anonymous. 7-4-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose the proposed rule change that would put the regulation of exports of firearms in the hands of the
Commerce Department rather than the State Department. Terrorists could buy these weapons. I see this rule
change as opening up massive sales of firearms throughout the world. This would be a threat to both our national
security and the security of the world. Again, I oppose this rule change.




                                               WASHSTATEB006512
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 96 of 992

                                                                                 As of: 7/17/18 4:27 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9435-lrsy
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1673
Public Comment 1245. Individual. Marianne Ludwig. 7-4-18



                                      Submitter Information
Name: Marianne Ludwig
Address:
  1420 Saint Clair Avenue
  Saint Paul, 55105
Email: marianneludwig1420@gmail.com
Phone: 2165980259


                                         General Comment
If in some alternate universe the Department of State thinks a foreign country needs more automatic weapons,
they are far better able to assess that need than the commerce department. Please dont change this rule. We have
enough problems with the guns we already have. We dont need to ruin someone rlses Homeland by selling them
more unnecessary weapons.




                                               WASHSTATEB006513
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 97 of 992

                                                                                   As of: 7/17/18 4:28 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9435-9p72
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1674
Public Comment 1246. Anonymous. 7-4-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
With this rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.
It would remove licensing requirements for brokers, increasing the risk of trafficking.
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!




                                                 WASHSTATEB006514
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 98 of 992

                                                                            As of: 7/17/18 4:29 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-9435-onet
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1675
Public Comment 1247. Individual. Leslee McPherson. 7-4-18



                                    Submitter Information
Name: Leslee McPherson
Address:
  3200 Monterey St.
  San Mateo, CA, 94403
Email: lesleemcp@att.net
Phone: 6505706836
Fax: 94403


                                       General Comment
I oppose changing oversight of gun sales from the State Department to the Commerce Department. Commerce
does not have the resources to take on this job.




                                             WASHSTATEB006515
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 99 of 992

                                                                               As of: 7/17/18 9:17 AM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-942z-uwrp
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1411
Public Comment 1090. Individual. Denise Kline. 7-4-18



                                     Submitter Information
Name: Denise Kline


                                         General Comment
I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The U.S. State Department must remain focused on safeguarding our nation
while the U.S. Commerce Department should continue promoting American business. This proposed rule change
will have profound impact on our national security as well as the security of nations around the world as new
avenues are opened for the worldwide sale of arms. We must work to make our nation and the world safer. This
proposed rule will only increase danger here and around the world.




                                               WASHSTATEB006516
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 100 of 992

                                                                            As of: 7/17/18 4:17 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-9434-9mtz
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1658
Public Comment 1230. Individual. Esther Diamondstone. 7-4-18



                                    Submitter Information
Name: Esther Diamondstone


                                       General Comment
Haven't we already had enough of Americans being killed abroad with American weaponry in someone else's
hands? I oppose moving the regulation of firearms exports from the State Department to the Commerce
Department.




                                             WASHSTATEB006517
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 101 of 992

                                                                                 As of: 7/17/18 5:52 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9437-4f10
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1707
Public Comment 1250. Individual. Patricia Malone. 7-4-18



                                      Submitter Information
Name: Patricia Malone
Address:
  STONE RIDGE, NY, 12484-5249
Email: uncertaintyguru@joimail.com
Phone: 8456878707


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Help keep our nation safer from groups who would rapidly take advantage of
this change to stockpile more arms.




                                                WASHSTATEB006518
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 102 of 992

                                                                                 As of: 7/17/18 5:51 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9437-9e4w
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1706
Public Comment 1251. Individual. Bertino Marro. 7-4-18



                                      Submitter Information
Name: Bertino Marro
Address:
  578 10th St.
  Brooklyn, NY 11215-4402, NY, 11215
Email: bertmarro@hotmail.com
Phone: 7188323018


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Currently, firearms exports are classified as military and are under the regulation of the State Department,
enabling Congress to block sales of large batches of firearms to foreign countries. With the rule change,
Congress would no longer be automatically informed about sizable weapons sales that should be stopped in the
name of national security - even to countries where there are serious human rights concerns.

Furthermore, the Commerce Department does not have adequatel resources to enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. Thus firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of
American guns and ammunition.




                                                WASHSTATEB006519
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 103 of 992

                                                                                 As of: 7/17/18 5:50 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9437-10dr
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1705
Public Comment 1252. Individual. Elizabeth Russell. 7-4-18



                                      Submitter Information
Name: Elizabeth Russell


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We can't even keep our own citizens from using firearms on one another. Why
on earth would we want to make it easier to arm the world, just for a buck? Please don't let this insanity move
forward.




                                                WASHSTATEB006520
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 104 of 992

                                                                                As of: 7/17/18 5:49 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9437-40vp
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1704
Public Comment 1253. Individual. Amy Schneider. 7-4-18



                                     Submitter Information
Name: Amy Schneider
Address:
  48 Oxford RD
  Newton, MA, 02459
Email: amyshome@yahoo.com
Phone: 6173324380


                                         General Comment
Do not let the NRA push a rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the
U.S. Commerce Department (focused on promoting American business)

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.[4]

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]
It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.



                                               WASHSTATEB006521
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 105 of 992

                                                                                 As of: 7/17/18 5:47 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9437-fsnr
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1703
Public Comment 1254. Individual. Carol Emrick. 7-4-18



                                      Submitter Information
Name: Carol Emrick


                                         General Comment
This president does not speak for me. We have lax gun laws and too may Americans are killed or injured
seriously on a daily basis.Until gun owners are responsible for their actions and trained properly on gun
ownership this is a ridiculous request.Do not relinquish this control.




                                                WASHSTATEB006522
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 106 of 992

                                                                               As of: 7/17/18 5:46 PM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-9437-5icj
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1702
Public Comment 1255. Individual. Paula H. 7-4-18



                                     Submitter Information
Name: Paula H.
Address:
  Richmond, CA, 94801


                                         General Comment
I am appalled and outraged by the fact that congress no longer declares war in order for US involvement to take
place. I want congress to decide on weapons sales to foreign countries and forces. To have weapons
manufacturers benefiting from foreign wars is a paving stone toward fascism. Our president should not be a
dictator deciding upon these sales on his own. Congressional debate and decision making must be the process we
follow.




                                               WASHSTATEB006523
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 107 of 992

                                                                                 As of: 7/17/18 5:44 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9437-s6zc
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1701
Public Comment 1256. Individual. Katherine Wood. 7-4-18



                                      Submitter Information
Name: Katherine Wood
Address:
  19 Maka Hou Loop
  Wailuku, HI, 96793
Email: ka.wood2011@gmail.com
Phone: 808-344-0472


                                         General Comment
The control of guns, ammunition, and related articles DOES still BELONG under the Control of US Munitions
List. We need the US State Dept. responsible for national security responsible for who gets to buy large batches
of weapons, etc. It makes no sense to have the Dept. of Commerce whose primary goal is to promote business &
profits to "really" care about protection of the country over profit.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.
It would remove licensing requirements for brokers, increasing the risk of trafficking.
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

Sometimes changes can be good BUT this places the entire country at risk.




                                               WASHSTATEB006524
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 108 of 992

                                                                            As of: 7/17/18 5:43 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-9437-5i03
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1700
Public Comment 1257. Individual. Elaine Fisher. 7-4-18



                                       Submitter Information
Name: Elaine Fisher


                                          General Comment
I oppose this change. Don't make it easier to get guns.




                                                 WASHSTATEB006525
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 109 of 992

                                                                                   As of: 7/17/18 5:42 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9437-upk9
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1699
Public Comment 1258. Individual. Elizabeth McCloskey. 7-4-18



                                       Submitter Information
Name: Elizabeth McCloskey
Address:
  1602 Michigan Avenue
  LaPorte, IN, 46350
Email: tmconservation@csinet.net


                                          General Comment
Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. The Commerce Department does not have the resources to adequately
enforce export controls. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

The proposed rule would eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It would remove
licensing requirements for brokers, increasing the risk of trafficking. And it would remove the State Departments
block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions
for how to 3D print weapons, the State Department successfully charged him with violating arms export laws.
The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

The world does not need any more weapons and the U.S. does not need this rule change. I strongly oppose this
proposed rule to change U.S. international arms regulations.



                                                 WASHSTATEB006526
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 110 of 992

                                                                                     As of: 7/17/18 5:41 PM
                                                                                     Received: July 04, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: July 17, 2018
                                                                                     Tracking No. 1k2-9437-o9p7
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1698
Public Comment 1259. Individual. Gay Kramer-Dodd. 7-4-18



                                        Submitter Information
Name: Gay Kramer-Dodd


                                           General Comment
I am quite disturbed to learn that our government wants to contribute to greater violence, instability, and war in
the world. Yet that is what this rule would do, by moving the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce Department.
This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security.

I can see why the National Rifle Association is promoting this -- they want to encourage more gun sales. But
other than arms manufacturers profits, there is only detriment, not benefit, to everyone else.

This rule change would It would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It would
remove licensing requirements for brokers, increasing the risk of trafficking. It would remove the State
Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson posted
online instructions for how to 3D print weapons, the State Department successfully charged him with violating
arms export laws, since his open-source posting made it possible for anyone with access to a 3D printer,
anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing
of firearms in the U.S. and around the globe.

In the interest of our national security and the safety of people in the US and all over the world, please reject this
rule change.




                                                  WASHSTATEB006527
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 111 of 992

                                                                                 As of: 7/17/18 5:40 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9437-4oxq
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1697
Public Comment 1260. Anonymous. 7-4-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!
Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.




                                                WASHSTATEB006528
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 112 of 992

                                                                                As of: 7/17/18 5:39 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9437-wrwn
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1696
Public Comment 1261. Individual. Joe Veltri. 7-4-18



                                      Submitter Information
Name: Joe Veltri


                                         General Comment
This is insanity! Please don't allow more weapons in this violent world. Think about humanity. I strongly oppose
this change.




                                               WASHSTATEB006529
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 113 of 992

                                                                            As of: 7/17/18 5:37 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-9437-r8ha
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1695
Public Comment 1262. Individual. Julia Knight. 7-4-18



                                     Submitter Information
Name: Julia Knight


                                        General Comment
I oppose the firearms rule change!




                                              WASHSTATEB006530
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 114 of 992

                                                                                   As of: 7/17/18 5:36 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9437-ct3i
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1694
Public Comment 1263. Anonymous. 7-4-18



                                       Submitter Information
Name: Anonymous Anonymous


                                           General Comment
I strongly oppose relaxing rules to make it easier for U.S. firearm manufacturers to export assault rifles and other
guns, with less oversight and accountability. With gun violence killing 1,000 people around the world every day,
I support saving lives as a priority. Thank you for considering my views.




                                                 WASHSTATEB006531
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 115 of 992

                                                                                 As of: 7/17/18 5:35 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9437-lyqn
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1693
Public Comment 1264. Individual. Susan Singh. 7-4-18



                                      Submitter Information
Name: Susan Singh


                                          General Comment
Under no circumstances should the sale of firearms abroad by put under the Commerce Department. Then we
will clearly have the situation we have now in the U.S. - the burgeoning and unregulated sale of deadly weapons
to mentally ill people, criminals, youth, against the will and welfare of the majority of people in the U.S. Now,
already the biggest arms sales purveyor in the world, we want to sell more arms around the world, so other
cultures will have our problem of way too many very dangerous firearms in the hands of the wrong people. I am
not opposed to all business, just opposed to businesses that harm people such as weapons manufacturers.




                                                WASHSTATEB006532
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 116 of 992

                                                                            As of: 7/17/18 5:34 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-9437-ho5w
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1692
Public Comment 1265. Anonymous. 7-4-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
As a US Citizen I do not approve of this change in regulations.




                                                WASHSTATEB006533
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 117 of 992

                                                                                As of: 7/17/18 5:33 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9437-6h0w
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1691
Public Comment 1266. Individual. Tina McKim. 7-4-18



                                     Submitter Information
Name: Tina McKim


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. International arm sales should absolutely be under state control, not controlled
by profit margins. Treating international gun sales as a commodity to be ever increased will increase global
violence and threaten national security. It would put so many guns into the wrong hands and would be disastrous.




                                               WASHSTATEB006534
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 118 of 992

                                                                                  As of: 7/17/18 5:32 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9437-zsl2
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1690
Public Comment 1267. Individual. Marietta Carter. 7-4-18



                                      Submitter Information
Name: Marietta Carter


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. With the rule change, Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

Here are more details on how the rule change would make the world a far more dangerous place:

1) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.
2) It would remove licensing requirements for brokers, increasing the risk of trafficking.
3) It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.




                                                WASHSTATEB006535
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 119 of 992

                                                                                As of: 7/17/18 5:31 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9437-upyx
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1689
Public Comment 1268. Individual. Jennifer Loudon. 7-4-18



                                     Submitter Information
Name: Jennifer Loudon
Address:
  54 Tryon Farm Lane
  Michigan City, 46360


                                         General Comment
I absolutely oppose this change. These are weapons of war, and their regulation belongs fully and permanently
under the authority of the State Department.




                                               WASHSTATEB006536
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 120 of 992

                                                                               As of: 7/17/18 5:30 PM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-9438-119p
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1688
Public Comment 1269. Anonymous. 7-4-18



                                     Submitter Information
Name: Anonymous Anonymous


                                         General Comment
My husband and I oppose the rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.




                                               WASHSTATEB006537
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 121 of 992

                                                                                As of: 7/17/18 5:29 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9438-5gmr
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1687
Public Comment 1270. Individual. Nancy Roberts-Moneir. 7-4-18



                                      Submitter Information
Name: Nancy Roberts-Moneir


                                         General Comment
As long as the export of firearms is under the regulation of the State Department, Congress can block sales of
large batches of firearms to foreign countries. A rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department, would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. With a
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.
In addition, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have adequate staff available at the multiple locations necessary.
Without adequate controls, firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.
The obvious security nightmare such a change would create far outweighs financial benefits to private American
weapons manufacturers, and the plan should be not just shelved, but tossed out permanently.




                                               WASHSTATEB006538
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 122 of 992

                                                                                  As of: 7/17/18 5:25 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9438-sqyl
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1686
Public Comment 1271. Anonymous. 7-4-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I oppose the rule change switching the regulation of gun exports from State Dept. to Commerce.

The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

The safety and security of American citizens requires that large gun sales continue to be classed as "military" and
overseen by the State Dept. and Congress.




                                                WASHSTATEB006539
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 123 of 992

                                                                                 As of: 7/17/18 5:27 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9438-uwop
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1685
Public Comment 1272. Anonymous. 7-4-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. If a rule change occurs that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our
nation) to the U.S. Commerce Department (focused on promoting American business), it would open new
floodgates for arms sales internationally, with serious implications for our national security.
Now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the insane
rule change, Congress would no longer be automatically informed about sizable weapons sales that it could stop
in the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.
The rule change would make the world a far more dangerous place:
1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.
2. It would remove licensing requirements for brokers, increasing the risk of trafficking.
3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

The Commerce Department does not have the resources or mission to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. Firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of
American guns and ammunition.
Firearms are used to kill people every day around the world in acts of organized crime, political violence,
                                                WASHSTATEB006540
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 124 of 992




terrorism, and human rights violations. They should be subject to more controls, not less!
I vigorously oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. I demand that rule change die before human beings do.




                                                WASHSTATEB006541
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 125 of 992

                                                                                   As of: 7/17/18 5:21 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9438-ubb6
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1684
Public Comment 1273. Individual. Nancy Morimoto. 7-4-18



                                       Submitter Information
Name: Nancy Morimoto
Address:
  115 Whits Road
  Mountain View, CA, 94040
Email: nancy94040@gmail.com


                                           General Comment
I oppose switching the regulation of firearms exports from the State Department to the Commerce Department.
Guns are clearly in a very separate category from other commercial products. Toasters are not used by terrorists,
organized crime, or for political violence.

The United States needs to maintain or even increase strict export controls and rigorous enforcement of firearms
trade. The proposed change would remove licensing requirements for brokers, resulting in increased firearms
trafficking. This will put many more lives around the world in danger from the unscrupulous use of firearms.

This change would also result in the elimination of the State Department's Blue Lantern program, which carries
out hundred of pre-license and post-shipment inspections and publicly reports on them.

The oversight of the export of items with clear potential military or illegal use should remain with the State
Department.




                                                 WASHSTATEB006542
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 126 of 992

                                                                                    As of: 7/17/18 5:22 PM
                                                                                    Received: July 04, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 17, 2018
                                                                                    Tracking No. 1k2-9438-guxz
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1683
Public Comment 1274. Individual. Henriet Nadler Cohen. 7-4-18



                                       Submitter Information
Name: Henriet Nadler Cohen
Address:
  2727 Palisade Ave.
  Bronx, NY, 10463
Email: henrietcohen22@gmail.com


                                           General Comment
To Whom It May Concern,
I am a mother, grandmother and Social Worker. In my work with children, I saw first hand the devastating
effects of gun violence on families. I am writing because the spread of guns, automatic assault rifles is a truly an
assault on civil society.

This is why I am writing in opposition to moving export license oversight for firearms from the Department of
State to the Department of Commerce because the proposed rule change treats semi automatic assault rifles as
non-military". This is despite the fact that U.S troops routinely use their military rifles in semi automatic mode,
these weapons are used by state and non-state groups in armed conflicts, and the civilian possesssion of such
weapons is prohibited in many countries. The proposed rule also: eliminates Congressional oversight for
important gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S and exports abroad by removing the block on 3D printing of
firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export licensing
from an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.
This is why I am opposed to moving oversight for firearms from the State Department.
Firearms unnecessarily kill a thousand people every day in acts of organized crime, political violence, terrorism
and human rights violations. They should be subject to MORE CONTROLS, not fewer.
Respectfully,
Henriet Nadler Cohen

                                                 WASHSTATEB006543
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 127 of 992

                                                                                As of: 7/17/18 4:46 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9438-xsa1
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1682
Public Comment 1275. Individual. Jean Grattet. 7-4-18



                                     Submitter Information
Name: Jean Grattet


                                         General Comment
Allowing unregulated sale of weapons to foreign countries is an obvious ploy by the NRA representing Gun
Manufacturers would be a disastrous action. It is difficult to understand how any moral person would support
this.




                                               WASHSTATEB006544
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 128 of 992

                                                                                   As of: 7/17/18 4:45 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9438-dvzf
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1681
Public Comment 1276. Individual. DeeDee Tostanoski. 7-4-18



                                       Submitter Information
Name: DeeDee Tostanoski
Address:
  400 Madison St
  #901
  Alexandria, VA, 22314
Email: ddtmagnolia@gmail.com
Phone: 703-548-9060


                                           General Comment
I strongly oppose the removal of international arms regulation from the State Dept to the Commerce Dept. State
is in the unique position to evaluate the international impact of arms sales to particular individuals and areas of
the world, as well as to identify likely bad actors in this exchange. Arms dealers around the world have been
contributing to making the world a more dangerous place, and State has been able to limit some of that impact.
The mission of the Department of Commerce is to promote commerce, not to secure the safety of the world's
citizens. This shift in responsibility is ill-advised and will have dangerous repercussions.




                                                 WASHSTATEB006545
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 129 of 992

                                                                                  As of: 7/17/18 4:44 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9438-u3yz
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1680
Public Comment 1277. Individual. Emma Houseman. 7-4-18



                                      Submitter Information
Name: Emma Houseman


                                          General Comment
Please refuse to accept the regulation of semiautomatic guns and similar devices to foreign countries or
individuals. This can only lead to far greater danger to our country and its people. This regulation must remain
under the US State Department whose mandate is to protect our countrry's safety, rather than your's whose
mandate is to increase foreign sales.




                                                WASHSTATEB006546
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 130 of 992

                                                                                 As of: 7/17/18 4:42 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9438-cgdx
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1679
Public Comment 1278. Anonymous. 7-4-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
To whom it may concern - as a U.S. resident in the state of Texas, I oppose this rule change that would enable
gun sales to other countries. Our own current state of gun mania and lax regulations is killing too many young
Americans, we have a moral obligation not to perpetuate this problem in other countries for the sake of corporate
greed.




                                                WASHSTATEB006547
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 131 of 992

                                                                                 As of: 7/17/18 2:48 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9438-r0if
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1619
Public Comment 1279. Individual. Judith Herzfeld. 7-4-18



                                      Submitter Information
Name: Judith Herzfeld


                                         General Comment
Increasing international commerce in guns will just increase violence in receiving countries and drive more
refugees to our borders. Don't we have more than enough of that already?




                                                WASHSTATEB006548
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 132 of 992

                                                                                As of: 7/17/18 2:48 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9438-m564
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1618
Public Comment 1280. Individual. George Fuller. 7-4-18



                                      Submitter Information
Name: George Fuller
Address:
  4624 SW 333rd Ct
  Federal Way, WA, 98023
Email: george-fuller@att.net
Phone: 2538785638


                                         General Comment
I oppose the proposed rule for the following reasons:
The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use
rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Because military-style assault rifles
clearly have substantial military utility, transfer of these firearms to Commerce Department control is
inconsistent with the statutory framework enacted by the Congress to regulate the export of arms.
The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as it recently did on the Philippines and Turkey.[2] Congressional action in 2002
required sales of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. Items moved to Commerce control would no longer be subject to such notification. In a September 15,
2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move
would violate Congressional intent and effectively eliminate Congress proper role.
The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. Registration
fees that since the 1940s have been used to offset the costs to the government of tracking who is manufacturing
weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce does not charge
any fee for licensing. So the government i.e., taxpayers will absorb the cost of reviewing applications and
processing licenses.
                                               WASHSTATEB006549
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 133 of 992




The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.End-use controls also are weakened by eliminating
registration of firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporters history whenever a manufacturer or broker requests a license for a particular
gun export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of these
firearms from the State Department database, weakening enforcement against arms trafficking.
The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. Unless corrected, the new regulations run the risk of effectively condoning and enabling 3D printing
of firearms in the U.S. and around the globe. By effectively eliminating many means to detect firearms,
background checks on domestic sales and end-use controls on international exports for such weapons, this
change could generate many preventable tragedies.
The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce.[4] Moreover, the State
Department has developed extensive data, expertise and institutional relations to implement the Leahy Law for
security assistance, which can serve as a critical foundation in both pre-license and post-shipment checks to
control and verify end uses and end users. Commerce does not have these resources.
This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission is
to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively
used in criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability, human
security, conflict, and human rights.




                                                WASHSTATEB006550
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 134 of 992

                                                                                  As of: 7/17/18 2:47 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9438-bmzk
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1617
Public Comment 1281. Individual. Ruth Sheldon. 7-4-18



                                      Submitter Information
Name: Ruth Sheldon


                                          General Comment
Please do not make this rule change. We need the tightest possible control on the sale of firearms, in our country
and in the world and putting control under the Dept of Commerce will just encourage more sales. The State
Department's function is to help create a more peaceful world. The Department of Commerce is just interested in
selling more stuff.




                                                WASHSTATEB006551
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 135 of 992

                                                                                  As of: 7/17/18 2:46 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9438-clsf
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1616
Public Comment 1282. Anonymous. 7-4-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
this should be unconstitutional due to the liabilities to our own military abroad and us police agencies involved
with the drug trade.




                                                 WASHSTATEB006552
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 136 of 992

                                                                                   As of: 7/17/18 2:45 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9439-f1ng
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1615
Public Comment 1283. Individual. Elizabeth Songalia. 7-4-18



                                       Submitter Information
Name: Elizabeth Songalia
Address:
  649 Waseca St.
  St. Paul, MN, 55107
Email: reinsong@q.com
Phone: 6512243718


                                          General Comment
Firearms exports must continue to be classified as military. They must remain under the regulation of the State
Department so Congress can block sales of large batches of firearms to foreign countries.

I am opposed to switching the regulation of firearms exports from the State Department to the Commerce
Department because this change would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration.

The State Departments Blue Lantern program must not be eliminated.

Licensing requirements for brokers must not be eliminated.

The State Departments block on the 3D printing of firearms must not be eliminated.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!




                                                 WASHSTATEB006553
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 137 of 992

                                                                                As of: 7/17/18 2:44 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9439-42gd
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1614
Public Comment 1284. Individual. Nydia Leaf. 7-4-18



                                      Submitter Information
Name: Nydia Leaf
Address:
  46 West 95 Street
  #3B
  New York, NY, 10025-6718
Email: nyleaf13@gmail.com
Phone: 2128657875


                                         General Comment
To the U.S. Commerce Department - To Whom It May Concern:

My family and I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It is a matter of national security - we must not and cannot
permit any change that will open the floodgates of weapons trading.




                                               WASHSTATEB006554
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 138 of 992

                                                                                  As of: 7/17/18 2:43 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9439-4tmz
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1613
Public Comment 1285. Individual. Randall Potts. 7-4-18



                                       Submitter Information
Name: randall potts


                                          General Comment
I strongly oppose the Rule change in International Traffic in Arms Regulation. This is a terrible change to
longstanding and effective regulation of international arms sales from the USA that will not only harm our
standing in the civilized western world, but also help arm the worst war criminals who oppress their own people.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

The only beneficiaries of this rule change are gun manufactures, arms dealers and the vermin they arm. This
makes the USA less safe and compromises our moral standing and values. This change is totally against the
interests of USA citizens. Please do not do it.
                                                 WASHSTATEB006555
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 139 of 992




                           WASHSTATEB006556
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 140 of 992

                                                                                  As of: 7/17/18 2:41 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9439-rcze
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1612
Public Comment 1286. Individual. Lois Feuer. 7-4-18



                                      Submitter Information
Name: Lois Feuer


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The rule change would make such sales a matter of money rather than one of
national/international defense and security. We do harm to our own and other nations when we supply deadly
weapons to terrorists and lawless governments.

This kind of sale alienates law-abiding nations (of which we should be the leader), betrays international
agreements, and foments violence around the world.

For these reasons I oppose the change.




                                                WASHSTATEB006557
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 141 of 992

                                                                               As of: 7/17/18 2:41 PM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-9439-5ker
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1611
Public Comment 1287. Individual. Mary Duerksen. 7-4-18



                                     Submitter Information
Name: Mary Duerksen


                                         General Comment
I oppose moving the regulation of firearms exports from the Department of State to Department of Commerce.
This change would make the world a more dangerous place:
-It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.
-It would remove licensing requirements for brokers, increasing the risk of trafficking.
-It would remove the State Departments block on the 3D printing of firearms. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.




                                               WASHSTATEB006558
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 142 of 992

                                                                                  As of: 7/17/18 2:39 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9439-xh95
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1610
Public Comment 1288. Individual. Nancy O Byrne. 7-4-18



                                      Submitter Information
Name: Nancy O'Byrne
Address:
  5308 2nd Street
  St. Augustine, FL, 32080
Email: obyrnen@bellsouth.net
Phone: 9044223618
Fax: 32080


                                          General Comment
This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security.I oppose this proposed rule.




                                                WASHSTATEB006559
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 143 of 992

                                                                                 As of: 7/17/18 2:39 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9439-7ebt
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1609
Public Comment 1289. Individual. Adina Parsley. 7-4-18



                                      Submitter Information
Name: Adina Parsley
Organization: none


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security. With the rule change, Congress would no
longer be automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey. Meanwhile,
the Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

Leave firearm export regulations with the State Department whose primary interest is national security and not
with the Commerce Department whose primary interest is promoting American business.




                                                WASHSTATEB006560
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 144 of 992

                                                                               As of: 7/17/18 2:37 PM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-9439-mj3b
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1608
Public Comment 1290. Individual. Concerned Citizen. 7-4-18



                                     Submitter Information
Name: Concerned Citizen


                                         General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would make the world a more dangerous place and increase
the number of firearms thereby increasing crime and adding to the unsafe conditions that can cause increased
migration. Firearms are definitely munitions that need to stay.




                                               WASHSTATEB006561
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 145 of 992

                                                                              As of: 7/17/18 2:36 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-9439-f4l4
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1607
Public Comment 1291. Individual. Kathryn Rose. 7-5-18



                                    Submitter Information
Name: Kathryn Rose
Address:
  2749 N Lafayette St
  Denver, CO, 80205-4448
Email: mizkate52@msn.com
Phone: 720-312-7032
Fax: 80205-4448


                                        General Comment
I oppose the rule change that would place weapons sales under the oversight of the Department of Commerce
rather than the U.S. Department of State. There is no need to change the current review system.




                                              WASHSTATEB006562
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 146 of 992

                                                                             As of: 7/17/18 2:35 PM
                                                                             Received: July 04, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 17, 2018
                                                                             Tracking No. 1k2-9439-nk5l
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1606
Public Comment 1292. Individual. Mary Starr. 7-4-18



                                    Submitter Information
Name: Mary Starr


                                       General Comment
I oppose switching oversight on gun sales from the State Department to the Commerce Department.




                                             WASHSTATEB006563
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 147 of 992

                                                                               As of: 7/17/18 2:34 PM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-9439-nu23
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1605
Public Comment 1293. Individual. Cheryl Pressgrove. 7-4-18



                                     Submitter Information
Name: Cheryl Pressgrove
Address:
  TX,
Email: cpressgrove@sbcglobal.net


                                         General Comment
We do not need to allow the greed of the NRA and gunmakers to flood the world with more guns. We have a
huge problem with gun violence in our country and immigrants fleeing even greater gun violence in their
countries. Our borders are overwhelmed with people seekin asylum. We as a nation have a moral obligation not
to help spread violence to other countries. The poor in most countries would not have the means to buy weapons
but they could be purchased and used against the poor in fledgling democracies!




                                               WASHSTATEB006564
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 148 of 992

                                                                                 As of: 7/17/18 2:33 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9439-4q41
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1604
Public Comment 1294. Individual. Alicia Shapinsky. 7-4-18



                                      Submitter Information
Name: Alicia Shapinsky


                                         General Comment
I oppose this rule change switching the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department.

Such a switch would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-
legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. Firearms exports should remain under the regulation of the
U.S. State Department. Thank you.




                                                WASHSTATEB006565
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 149 of 992

                                                                                 As of: 7/17/18 2:32 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943a-2iiu
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1603
Public Comment 1295. Individual. Patrizia Lazzeri. 7-4-18



                                      Submitter Information
Name: Patrizia Lazzeri
Address:
  1138 Veranda Court
  Leland, NC, 28451
Email: lazgang@aol.com
Phone: 919 619-0562


                                         General Comment
Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

You MUST do everything in your power to never allow this to happen! You MUST keep ALL Americans safe in
our own country! Thank you!




                                                WASHSTATEB006566
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 150 of 992

                                                                                As of: 7/17/18 2:31 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943a-1mk4
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1602
Public Comment 1296. Individual. Carole Katz. 7-4-18



                                     Submitter Information
Name: Carole Katz
Address:
  306 Heritage Hills
  Somers, NY, 10589
Email: dori12@aol.com
Phone: 212 831 3001


                                         General Comment
There are too many firearms in this country already- more than for everyone of us to have them. Children are
being murdered in their schools. We need more not less oversight. How much is the NRA encouraging this
change. There only interest is making money & spreading fear. They arent really trying to protect us. The spread
of fire arms has only increased the number of deaths by firearms contrary to popular information spread by them.
Stop the killing. Stop this change. Thank you.




                                               WASHSTATEB006567
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 151 of 992

                                                                                  As of: 7/17/18 2:30 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943a-mjnw
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1601
Public Comment 1297. Individual. Suzanne Heidemann. 7-4-18



                                       Submitter Information
Name: Suzanne Heidemann
Address:
  57250 721 RD
  Jansen, NE, 68377
Email: dheidemann@diodecom.net
Phone: 4026564817
Fax: 68377


                                          General Comment
I strongly disagree with giving the US Commerce Department regulartory control over the export of firearms to
foreign countries. I feel this would put our national security at risk. This department does not have the resoures
found at the State Department and could put weapons in the hands of terrorists and crimminal elements. Why as
a country would we want to risk this happening?




                                                 WASHSTATEB006568
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 152 of 992

                                                                              As of: 7/17/18 2:29 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-943a-84dm
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1600
Public Comment 1298. Individual. R Catania. 7-4-18



                                     Submitter Information
Name: R catania
Address:
  scituate, RI, 02857
Email: greenhills12345@gmail.com
Phone: 4014750000


                                        General Comment
I vehemently DO NOT agree with the proposed rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department. This is a dangerous proposal, as It would eliminate the State Departments Blue Lantern
program on inspections and reports.
It would also remove licensing requirements for brokers, increasing the risk of trafficking tremendously. DO
NOT CHANGE THE RULE.




                                              WASHSTATEB006569
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 153 of 992

                                                                                  As of: 7/17/18 2:28 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943a-476g
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1599
Public Comment 1299. Individual. Chris Saia. 7-4-18



                                       Submitter Information
Name: Chris Saia


                                           General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms.

When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the
State Department successfully charged him with violating arms export laws, since his open-source posting made
it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Changing any of these rules, at this point, would be bat-shit crazy.




                                                 WASHSTATEB006570
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 154 of 992

                                                                              As of: 7/17/18 1:00 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-943a-5fmc
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1593
Public Comment 1300. Individual. RJ Cooper. 7-4-18



                                     Submitter Information
Name: RJ Cooper


                                        General Comment
Limit arms exports. Do not move jurisdiction to Commerce! If that is done, almost anyone, anywhere can
purchase military grade weopons.




                                              WASHSTATEB006571
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 155 of 992

                                                                                As of: 7/17/18 12:59 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943a-9ok1
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1591
Public Comment 1301. Individual. Rita Carter. 7-4-18



                                     Submitter Information
Name: Rita Carter


                                         General Comment
I oppose the proposed rule changes that would result in less regulation of weapon & ammunition sales that would
increase the danger of violent acts occurring in the US, as well as other countries.

Currently firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.




                                               WASHSTATEB006572
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 156 of 992

                                                                                As of: 7/17/18 12:58 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943a-yf26
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1588
Public Comment 1302. Individual. Paul Runion. 7-4-18



                                     Submitter Information
Name: paul runion


                                         General Comment
i oppose the rule change which would switch the regulations of firearms export from the U.S Dept. of State
to the U.S. Dept. of Commerce




                                               WASHSTATEB006573
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 157 of 992

                                                                                   As of: 7/17/18 12:57 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-943b-qxhy
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1586
Public Comment 1303. Individual. Pam Pouchot. 7-4-18



                                       Submitter Information
Name: Pam Pouchot
Address:
  103 Kimberly Ct
  Yorktown, VA, 23692
Email: plpouchot@cox.net
Phone: 757-898-8453


                                           General Comment
Aren't there enough armed terrorists in the world without the US providing an unlimited amount of deadly
weapons to them?
In the past the US has had enough common sense to ban the unfettered sales of firearms/ammunition to foreign
countries.
Apparently there are those in our government who feel arming those who may eventually use those weapons to
kill Americans
as well as our allies is a good position to hold as long as the firearms industry can make a buck. I value innocent
life more
than they do. I strongly urge you to retain the existing rules to keep the world a slightly safer place.




                                                 WASHSTATEB006574
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 158 of 992

                                                                                  As of: 7/17/18 12:56 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943b-w2nd
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1584
Public Comment 1304. Individual. Carolyn Knoll. 7-4-18



                                      Submitter Information
Name: Carolyn Knoll
Address:
  2 Irwin Way, Apt. 208
  Orinda, CA, 94563-2552
Email: clk5356@gmail.com
Fax: 94563-2552


                                          General Comment
As a citizen of the United States, I am very concerned about gun violence and our exporting of this violence by
selling guns to other countries. I oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use
rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Many semi-automatic rifles are also easily
converted to fully automatic firearms. Because military-style assault rifles clearly have substantial military
utility, transfer of these firearms to Commerce Department control is inconsistent with the statutory framework
enacted by the Congress to regulate the export of arms.
2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns.In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively eliminate
Congress proper role.
3. The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking who is
manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce
does not charge any fee for licensing. So the government -- i.e., taxpayers -- will absorb the cost of reviewing
                                                WASHSTATEB006575
              Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 159 of 992




applications and processing licenses. Gun exporters that benefit from these sales should shoulder this cost.
4. National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts
to curtail trafficking of small arms and light weapons. There is good reason for concern that firearms brokers will
no longer be subject to US brokering law. Although Commerce states it will retain rules on brokering for a State
Department list that includes assault rifles, there is no statutory basis for brokers of these weapons to register and
obtain a license, increasing the risk of trafficking.
5. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.End-use controls also are weakened by eliminating
registration of firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporters history whenever a manufacturer or broker requests a license for a particular
gun export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of these
firearms from the State Department database, weakening enforcement against arms trafficking.
6. The Commerce Department does not have resources to enforce export controls, even before the addition of
30,000 firearms export licenses as a result of this rule predicted by Commerce. The BISs enforcement office,
with no staff in Latin America, Africa, or many other parts of the world, is not equipped to take the same level of
preventive measures for end-use controls. Moreover, the State Department has developed extensive data,
expertise and institutional relations to implement the Leahy Law for security assistance, which can serve as a
critical foundation in both pre-license and post-shipment checks to control and verify end uses and end users.
Commerce does not have these resources.
7. The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not less.




                                                  WASHSTATEB006576
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 160 of 992

                                                                                 As of: 7/17/18 12:55 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943b-jx9n
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1583
Public Comment 1305. Individual. Sharon Tuttle. 7-4-18



                                      Submitter Information
Name: Sharon Tuttle
Address:
  Arcata, CA, 95521
Email: smtuttle@alumni.rice.edu
Phone: +11234567890


                                          General Comment
I am writing to strongly oppose this rule change that would switch the regulation of firearms exports from the
U.S. State Department to the U.S. Commerce Department.

This rule change has the potential to harm both national security and international human rights. For example,
with the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

The Commerce Department simply does not have the resources to adequately enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
quantities of American guns and ammunition.

Thus, switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

This rule change would be dangerous and irresponsible, and must not go forward.


                                                WASHSTATEB006577
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 161 of 992

                                                                                As of: 7/17/18 12:54 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943b-sjpg
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1582
Public Comment 1306. Individual. Stephanie Johnson. 7-6-18



                                      Submitter Information
Name: Stephanie Johnson


                                         General Comment
I am opposed to the proposal to shift the handling of export licenses for semi-automatic firearms from the
Department of State to the Department of Commerce. I believe that this change would weaken our national
security, and make it easier for firearms to get into the hands of dangerous people who have no business
possessing firearms. The State Department is better equipped to determine national security issues.




                                               WASHSTATEB006578
                       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 162 of 992




                                                                                                                                                            As of: 7/17/18 12:53 PM
                                                                                                                                                            Received: July 04, 2018
                                                                                                                                                            Status: Posted
PUBLIC SUBMISSION                                                                                                                                           Posted: July 17, 2018
                                                                                                                                                            Tracking No. 1k2-943b-jt64
                                                                                                                                                            Comments Due: July 09, 2018
                                                                                                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant Control Under the United States Munitions List
(USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant Control Under the United States Munitions List
(USML)

Document: BIS-2017-0004-1566
Public Comment 1307. Individual. Toby Kutler. 7-4-18



                                                                           Submitter Information
Name: toby kutler


                                                                               General Comment
Why in the world would The Bureau of Industry and Security would even Determines No Longer Warrant Control Under the UNited States Munitions. How is
that possible?????????????????????????????????????

have enough people (children and innocent people died going about their normal days and being killed by someone with a gun
for no reason.

I f anything more background and the black market should be heavy regulated and maybe someone lives can be
safed!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!




                                                                                   WASHSTATEB006579
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 163 of 992

                                                                                 As of: 7/17/18 12:39 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943b-g0g1
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1564
Public Comment 1308. Individual. Cindy Kuenzi. 7-4-18



                                      Submitter Information
Name: Cindy Kuenzi


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The firearms we export will likely be used against our own citizens abroad or
those of our allies. Enough.




                                                WASHSTATEB006580
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 164 of 992

                                                                                  As of: 7/17/18 12:38 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943b-xa97
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1563
Public Comment 1309. Individual. Daniel Blum. 7-4-18



                                      Submitter Information
Name: Daniel Blum


                                          General Comment
I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer. Please do
not forget that immigrants are entering America through its southern border requesting asylum from their home
countries due to gang violence. Remember these gangs and other violent people are receiving their guns from
America more often than from any other country. Hence, the only reason for more easily allowing guns made in
America to be shipped across its border is because there is no perceived threat to America's border security by
your department. Until the State department declares that there is no increased security threat to America's
southern border and vigorously denounce any actions to increase funding for border security, including for more
personal or for building more walls on America's southern border, your department should refuse to take over
regulations that have more than just civi commerce implications.




                                                WASHSTATEB006581
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 165 of 992

                                                                                   As of: 7/17/18 12:37 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-943c-zthr
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1561
Public Comment 1310. Individual. Marjel Zaldivar. 7-4-18



                                       Submitter Information
Name: Marjel Zaldivar


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security. This is not just about business. This is more
importantly about people's safety, and ultimately, America's safety.




                                                 WASHSTATEB006582
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 166 of 992

                                                                            As of: 7/17/18 12:36 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-943c-zco4
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1559
Public Comment 1311. Individual. Elaine Pinches. 7-4-18



                                     Submitter Information
Name: Elaine Pinches
Address:
  49 Marion St Apt 3B
  Brookline, 02446
Email: elainepinches2003@yahoo.com
Phone: 6179356866
Fax: 02446


                                         General Comment
Please don't change the regulations! Thank you!




                                                  WASHSTATEB006583
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 167 of 992

                                                                                As of: 7/17/18 12:35 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943c-rtst
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1556
Public Comment 1312. Individual. James Phelps 7-4-18



                                     Submitter Information
Name: James Phelps


                                         General Comment
I am a registered gun owner and I oppose placing the export of firearms under the aegis of the Commerce
Department. They are correctly classified as military and belong under the purview of the State Department.




                                               WASHSTATEB006584
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 168 of 992

                                                                                As of: 7/17/18 12:34 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943c-wwyr
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1554
Public Comment 1313. Individual. Lewise Busch. 7-4-18



                                     Submitter Information
Name: Lewise Busch
Address:
  750 Weaver Dairy Rd. 1223
  Chapel Hill, NC, 27514-4900
Email: lewisebusch@gmail.com
Phone: 9199183510


                                         General Comment
Dear sir or madame:

I heartily oppose the transition of control over the export of firearms to the Department of Commerce from the
Department of State. The state department has more knowledge of the world situations in which more arms could
exacerbate violence and reduce protections of civil rights and liberties. It also has more experience than
Commerce in assessing the likelihoods that criminal enterprises or rogue sources of violence could be fueled by
such arms transfers. It is set up to help reduce the pressure on peace by terrorists. It can help ameliorate the
pressures on borders from mass immigration.

I hope not to see pictures on TV of what happens when we open the floodgates of weapons even further.

Sincerely,

Lewise Busch




                                               WASHSTATEB006585
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 169 of 992

                                                                                As of: 7/17/18 12:33 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943d-wooc
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1552
Public Comment 1314. Individual. Dawn Albanese. 7-4-18



                                      Submitter Information
Name: Dawn Albanese


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department
to the U.S. Commerce Department.

Once the almighty dollar becomes involved, all morality & common sense fly out the window.

Thank you for your time & consideration on this important matter.




                                               WASHSTATEB006586
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 170 of 992

                                                                                 As of: 7/17/18 12:20 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943d-76v2
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1549
Public Comment 1315. Individual. James Bachman. 7-4-18



                                      Submitter Information
Name: James Bachman
Address:
  70 White Oak Cir
  Saint Charles, IL, 60174
Email: jbachman1190@sbcglobal.net
Phone: 6305841190
Fax: 60174


                                         General Comment
I object to the international trade in firearms shifting from the Department of State to the Commerce Department.
We need to keep control of where the arms and what type of arms are going, what they will be used for, and
whether the the use is consistent with US values. The Commerce Department is charged with selling the US
commerce, not in making value judgements on our exports. Do not transfer our arms sales to the Commerce
Department.




                                                WASHSTATEB006587
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 171 of 992

                                                                                 As of: 7/17/18 12:19 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943d-7n2t
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1548
Public Comment 1316. Individual. Jeanne Hogan. 7-4-18



                                      Submitter Information
Name: Jeanne Hogan
Address:
  4 Merrick Place
  Pennington, NJ, 08534
Email: jdh3011@aol.com
Fax: 08534


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I do not want to see firearms exported to oppressive regimes, removal of
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and do not want to further & fuel violence that destabilizes countries and causes mass migration.[4]




                                                WASHSTATEB006588
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 172 of 992

                                                                             As of: 7/17/18 12:07 PM
                                                                             Received: July 04, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 17, 2018
                                                                             Tracking No. 1k2-943e-1221
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1547
Public Comment 1317. Individual. Marie Braga. 7-4-18



                                    Submitter Information
Name: Marie braga


                                        General Comment
Please STOP. Do not sell guns internationally. There are too many guns! Stop promoting guns to make money.




                                             WASHSTATEB006589
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 173 of 992

                                                                                 As of: 7/17/18 12:06 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943e-c7at
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1546
Public Comment 1318. Individual. Barbara Matthews. 7-4-18



                                      Submitter Information
Name: Barbara Matthews


                                          General Comment
Please do not change the control of sale of firearms from the State Department to the Department of Commerce.
Firearms exports should be continued to be classified as military", so that Congress can block sales of large
batches of firearms to foreign countries.With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries where
there are serious human rights concerns, such as the Philippines and Turkey. Unacceptable!




                                                WASHSTATEB006590
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 174 of 992

                                                                                 As of: 7/17/18 12:05 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943e-1s63
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1545
Public Comment 1319. Individual. Jean Ross. 7-4-18



                                      Submitter Information
Name: Jean Ross
Address:
  3624 Bryant Ave. S.
  Minneapolis, MN, 55409
Email: jfross@umn.edu
Phone: 6128242080


                                          General Comment
Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. This is unacceptable and should not be allowed so that the NRA and gun
manufacturers can sell more arms.




                                                WASHSTATEB006591
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 175 of 992

                                                                                 As of: 7/17/18 12:04 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943e-1r9t
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1544
Public Comment 1320. Individual. Jessica R Semon. 7-4-18



                                      Submitter Information
Name: Jessica R Semon
Address:
  PO Box 124
  Brockport, NY, 14420


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It would endanger human lives, including those of US citizens.




                                                WASHSTATEB006592
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 176 of 992

                                                                                  As of: 7/17/18 12:03 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943e-ljml
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1543
Public Comment 1321. Individual. Glen Anderson. 7-5-18



                                      Submitter Information
Name: Glen Anderson
Address:
  5015 15th Ave SE
  Lacey, WA, 98503
Email: glenanderson@integra.net
Phone: 360.491.9093


                                          General Comment
I STRONGLY OPPOSE Trump's proposal to move export license oversight for firearms from the Department of
State
to the Department of Commerce THAT WOULD PROMOTE TERRORISM by making firearms seem like just
another
commercial commodity for the Dept. of Commerce to rubber-stamp.

The Dept. of State knows what's going on in other countries, so the Dept. of State should continue its oversight
power.


Trump's proposed rule change treats semiautomatic assault rifles as non-military. WHAT BALONEY!!!!!
U.S. troops routinely use their military rifles in semiautomatic mode.
Foreign militaries and TERRORISTS use them.
TRUMP WANTS FOREIGN DICTATORS AND TERRORISTS TO GET EASIER ACCESS TO
GUNS!!!!!!!!!!!!!!!!!!!

The proposed rule also eliminates Congressional oversight for important gun export deals. WE NEED
OVERSIGHT!

The rule IMPOSES COSTS UPON TAXPAYERS that gun manufacturers should pay (costs of processing
                                                WASHSTATEB006593
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 177 of 992




licenses).

The rule allows unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.


PROTECT HUMAN RIGHTS!!!!! PREVENT TRUMP FROM ARMING TERRORISTS!!!!!


STOP THIS INCREDIBLY RECKLESS AND STUPID RULE!!!!!




                                              WASHSTATEB006594
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 178 of 992

                                                                                 As of: 7/17/18 12:01 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943e-74w5
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1542
Public Comment 1322. Individual. Nicole Taylor. 7-4-18



                                      Submitter Information
Name: Nicole Taylor


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Dept. to the
U.S. Commerce Dept. because it would undermine the safety of the United States and its citizens. The
Commerce Dept. cannot appropriately keep guns out of the hands of gun traffickers, terrorists, or human rights
abusers, among others.




                                                WASHSTATEB006595
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 179 of 992

                                                                               As of: 7/17/18 11:59 AM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-943e-tba7
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1541
Public Comment 1323. Individual. Barbara Hicks. 7-4-18



                                     Submitter Information
Name: Barbara Hicks
Address:
  921 Ell Way
  Sarasota, FL, 34243
Email: bhicks_ee@hotmail.com
Phone: 9417526940


                                         General Comment
I am writing against the proposed rule change to switch the regulation of firearms exports from the State
Department to the Commerce Department. This change would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

More specifically, the rule change would weaken the control of arms shipments by doing the following:
1) eliminating the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them;
2) removing licensing requirements for brokers, increasing the risk of trafficking; and
3) removing the State Departments block on the 3D printing of firearms.




                                               WASHSTATEB006596
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 180 of 992

                                                                                 As of: 7/17/18 11:58 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943f-s0kw
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1540
Public Comment 1324. Individual. Maurine Canarsky. 7-4-18



                                      Submitter Information
Name: Maurine Canarsky
Address:
  P.O. Box 82207
  Portland, OR, 97282
Email: canarskyyomo@gmail.com
Phone: 5037197332


                                         General Comment
I am writing to express my strong and vehement opposition to this rule change.

Switching the regulation of firearms exports from the State Department to the Commerce Department facilitates
firearms exports to oppressive regimes, removes much-needed safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuels violence that destabilizes
countries and causes mass migration.

This rule change eliminates the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.
It removes licensing requirements for brokers, increasing the risk of trafficking.
It removes the State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody
Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch removes this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe.

We need a safer world, not a more dangerous one. This rule change enables the proliferation of weapons world
wide. This is at best a misguided proposal and at worse an unconscionable action. Stop it now.


                                                WASHSTATEB006597
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 181 of 992

                                                                                 As of: 7/17/18 11:57 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943f-xskm
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1539
Public Comment 1325. Individual. Betty Chernansky. 7-4-18



                                      Submitter Information
Name: Betty Chernansky


                                          General Comment
I oppose the rule that would switch the regulation of fire arms export from the State Department to the
department of Commerce. switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel
violence that destabilizes countries and causes mass migration.




                                                WASHSTATEB006598
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 182 of 992

                                                                                 As of: 7/17/18 11:56 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943f-1509
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1538
Public Comment 1326. Individual. Maria Grazia Bruschi. 7-4-18



                                      Submitter Information
Name: Maria Grazia BRUSCHI
Address:
  200 E 57TH ST
  APT 19D
  NEW YORK, 10022
Email: mgbruschi@cs.com
Fax: 10022


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel
violence that destabilizes countries and causes mass migration.[4]

The rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.
2. It would remove licensing requirements for brokers, increasing the risk of trafficking.
3. It would remove the State Departments block on the 3D printing of firearms, effectively enabling 3D printing
of firearms in the U.S. and around the globe.




                                                WASHSTATEB006599
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 183 of 992

                                                                                   As of: 7/17/18 11:54 AM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-943f-o2ob
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1537
Public Comment 1327. Individual. Jesus Bustos. 7-5-18



                                       Submitter Information
Name: Jesus Bustos
Address:
  5614 Palo Verde
  Corpus Christi, TX, 78417
Email: jbustos58@msn.com
Phone: 361-232-2309


                                           General Comment
I oppose the change that would switch the regulations of firearms export from the U.S. State Department
to the U.S. Commerce Department for I think this would open the flood gates to fire arms around the world
There is no good reason to make this change other then to aid an industry that has little regard for the finality
of it's product and will have serious repercussions that would not be understood until it's too late. Again we ask
the
department please use all it's resources to oppose this move.




                                                 WASHSTATEB006600
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 184 of 992

                                                                                 As of: 7/17/18 11:54 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943g-z0r5
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1536
Public Comment 1328. Individual. Kenneth Loehlein. 7-5-18



                                      Submitter Information
Name: Kenneth Loehlein
Address:
  8608 NE 13th Place
  Vancouver, WA, 98665
Email: kenloehlein@yahoo.com
Phone: 920-737-2388


                                          General Comment
I oppose the transfer of firearms and ammunitions exports from the U.S. Dept. of State to the U.S. Dept. of
Commerce. The safety and security of the United States will be better served if firearms and ammunitions
exports remain under the U.S. Dept. of State.




                                                WASHSTATEB006601
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 185 of 992

                                                                               As of: 7/17/18 11:53 AM
                                                                               Received: July 05, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-943g-uhof
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1535
Public Comment 1329. Individual. Jennifer Schultz. 7-5-18



                                     Submitter Information
Name: jennifer schultz
Address:
  56 edgebrook estates #7
  buffalo, NY, 14227
Email: firls4eva@roadrunner.com
Phone: 716-683-2628


                                         General Comment
This is a horrible idea. There is adequate sales of weapons right here in the united states. The chamber of
commerce has too much influence. I don't understand how people don't see that this will make our world less
safe; not just here in the united states but for those countries that are already in states of violence.




                                               WASHSTATEB006602
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 186 of 992

                                                                                  As of: 7/17/18 11:52 AM
                                                                                  Received: July 05, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943g-20ox
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1534
Public Comment 1330. Individual. Peter Rogan. 7-5-18



                                       Submitter Information
Name: Peter Rogan
Address:
  4062 W 13 Mile Rd Apt B
  Royal Oak, MI, 48073
Email: progan01@yahoo.com
Phone: 2485889591


                                          General Comment
I can think of no greater danger to the world and its peace than for the United States to treat the world as simply
one gigantic single-person gun market. Somebody apparently thinks that an armed society is a polite society, and
has forgotten South Sudan and Ethiopia.




                                                WASHSTATEB006603
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 187 of 992

                                                                                   As of: 7/17/18 11:50 AM
                                                                                   Received: July 05, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-943g-h5ad
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1533
Public Comment 1331. Individual. Angela Kelly. 7-5-18



                                       Submitter Information
Name: Angela Kelly
Address:
  1817 Adams St SE
  Olympia, WA, 98501
Email: angiesfemail@yahoo.com
Phone: 360-357-7692


                                           General Comment
I am entirely opposed to any rule change that would declassify firearms as military and/or that would result in a
change of the regulation of firearms exports from the U.S. Department of State to the U.S. Commerce
Department. This proposed change would dramatically endanger our national and international security.

The safeguards that are in place, including the Blue Lantern program, licensing and inspection policies, a block
on the 3D printing of firearms, along with congressional and public oversight that exists because the U.S.
Department of State oversees the export of firearms cannot be underestimated in our global security.

It is important to keep the regulations of firearms within the jurisdiction of the U.S. Department of State and to
continue to classify the export of firearms as military.




                                                 WASHSTATEB006604
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 188 of 992

                                                                               As of: 7/17/18 11:49 AM
                                                                               Received: July 05, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-943h-en96
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1532
Public Comment 1332. Individual. Dian Lopez. 7-5-18



                                     Submitter Information
Name: Dian Lopez
Address:
  5770 Burkeys LN NW
  Alexandria, MN, 56308
Email: lopezdr@morris.umn.edu
Phone: 3202871517


                                        General Comment
Export licenses for powerful firearms should be handled by the state department not the commerce department.
The object is NOT to make more money but to protect our national security.




                                              WASHSTATEB006605
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 189 of 992

                                                                                As of: 7/17/18 11:49 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943h-cxde
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1531
Public Comment 1333. Individual. Susan P. Walp. 7-5-18



                                      Submitter Information
Name: Susan P. Walp
Address:
  Cranbrook, BC, V1C 2V9
Email: susanwalp@gmail.com


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms regulation must be fully funded, and the State Department already has
many mechanixms in place.




                                               WASHSTATEB006606
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 190 of 992

                                                                                   As of: 7/17/18 11:48 AM
                                                                                   Received: July 05, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-943h-exrq
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1530
Public Comment 1334. Individual. Charles Toll. 7-5-18



                                       Submitter Information
Name: CHARLES TOLL
Address:
  VERO BEACH, FL, 32960
Email: chucktoll@hotmail.com
Phone: 7725840658


                                          General Comment
I strongly oppose the proposed rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

At present, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey. This transfer of authority would open new floodgates for arms sales internationally, with
serious implications for our national security, and for the security of numerous nations around the world.

The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition. Switching the regulation of firearms exports from the State
Department to the Commerce Department would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration This would be an
extremely wrong-minded and harmful change.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!
                                                 WASHSTATEB006607
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 191 of 992




Thank you for taking action to help make our country and our world a safer place. Vote against the proposed new
rule!

CharlesToll
Concerned Citizen




                                               WASHSTATEB006608
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 192 of 992

                                                                              As of: 7/17/18 11:46 AM
                                                                              Received: July 05, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-943h-dds5
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1529
Public Comment 1335. Individual. R C. 7-5-18



                                    Submitter Information
Name: R C


                                        General Comment
Firearms, Guns, Ammunition, and Related Articles, like the human beings who use them, remain unchanged over
the past two centuries, except for their capacity to cause harm. Control belongs under the USML now more than
ever.




                                               WASHSTATEB006609
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 193 of 992

                                                                                As of: 7/17/18 11:45 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943k-sng5
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1528
Public Comment 1336. Individual. Miriam Burstein. 7-5-18



                                      Submitter Information
Name: Miriam Burstein
Address:
  27 East Central
  Paoli, PA, 19301
Email: punkin5170@gmail.com
Phone: 610-725-1085
Organization: NA


                                         General Comment
I oppose switching the regulation of firearms exports from the State Department to the Department of
Commerce. I fear that doing so would make it easier for weapons to get into the hands of organized crime and
terrorist organizations around the world and would remove congressional oversight from the practice of selling
weaponry. Decisions about weapons sales need to take into account issues of human rights violations, as well as
problems of uncontrolled violence in countries where peaceful civilian life has broken down. These are matters
for the State Department and Congress to investigate and assess, and are not mere business concerns.




                                               WASHSTATEB006610
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 194 of 992

                                                                                  As of: 7/17/18 12:31 PM
                                                                                  Received: July 05, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943m-qhjp
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1550
Public Comment 1337. Individual. Sheri Wells-Jensen. 7-5-18



                                      Submitter Information
Name: Sheri Wells-Jensen


                                          General Comment
Export of weapons should be controlled by the state department. This is not like selling books, lamps or toasters.
We cannot allow gun manufacturers to inject weaponry into any potentially dangerous situation they please
simply for money.




                                                WASHSTATEB006611
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 195 of 992

                                                                                 As of: 7/17/18 11:42 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943m-qrj6
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1527
Public Comment 1338. Anonymous. 7-5-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security and the Commerce Department just does not have the resources to
adequately enforce export controls.




                                                WASHSTATEB006612
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 196 of 992

                                                                                As of: 7/17/18 11:40 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943n-5r6i
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1526
Public Comment 1339. Individual. Barbara Kelly-Greco. 7-5-18



                                      Submitter Information
Name: Barbara Kelly-Greco


                                         General Comment
Regulations of firearms exports belongs with the State Department not the Commerce Dept. This move would
allow automatic and semi-automatic weapons to be sold more easily and with less regulations to terrorists and
oppressive regimes around the world.

Why would you think exporting Americas gun violence problem to the entire world is a good idea? I believe the
reason is corporate profit and greed. The State Department must maintain control of the exports of firearms and
the Commerce Department should NOT be given this area to oversee. American lives will be put at risk and this
is not acceptable!

Barbara Kelly-Greco
Medford, NJ




                                               WASHSTATEB006613
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 197 of 992

                                                                                 As of: 7/17/18 11:36 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943n-1r4v
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1525
Public Comment 1340. Individual. Kristine Moore. 7-5-18



                                      Submitter Information
Name: Kristine Moore


                                          General Comment
Please do not switch firearms exports from the State Department to the Commerce Department. This would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.[4]




                                                WASHSTATEB006614
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 198 of 992

                                                                                 As of: 7/17/18 11:35 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943n-kf1u
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1524
Public Comment 1341. Individual. Alexis Ladd. 7-5-18



                                      Submitter Information
Name: Alexis Ladd


                                         General Comment
Please act to prevent the sale of semi-automatic and similar guns to foreign bodies. The U.S. needs to stop being
an exporter of violence and these guns do just that. As the overseeing body, you have the opportunity to block
the transfer of the oversight of selling arms to the U.S. Commerce Department. As you know, the Commerce
Department applies the lens of business development. This approach will work to boost the sales of guns and not
regulate them, ultimately putting U.S. citizens in more danger. Creating an environment where people around the
word can gain access to these weapons puts more people at risk, including Americans. We're seeing this across
the United States with mass shootings happening every day -- so prevalent that they're not making national news
anymore. Making more money at the expense of peoples' lives and our national security is wrong. Let the State
Department continue to do their job of limiting access to these dangerous weapons.




                                                WASHSTATEB006615
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 199 of 992

                                                                                 As of: 7/17/18 11:34 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943n-8nmx
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1523
Public Comment 1342. Individual. Ryan Houlette. 7-5-18



                                      Submitter Information
Name: Ryan Houlette
Address:
  11 Newman St
  Cambridge, MA, 02140
Email: houlette@gmail.com
Phone: 6179993201
Fax: 02140


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Moving the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel
violence that destabilizes countries and causes mass migration. This will make the world and the United States
less safe.




                                                WASHSTATEB006616
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 200 of 992

                                                                                  As of: 7/18/18 9:38 AM
                                                                                  Received: July 05, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943o-jiz3
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1522
Public Comment 1343. Anonymous. 7-5-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I strongly oppose the shift of international arms sales from state to commerce department. Please don't do this.




                                                WASHSTATEB006617
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 201 of 992

                                                                                 As of: 7/18/18 9:41 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943o-n3je
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1521
Public Comment 1344. Individual. David Greenberg. 7-5-18



                                      Submitter Information
Name: David Greenberg


                                          General Comment
I am against this rule change for a number of reasons. First, the Commerce Department just does not have the
resources to adequately enforce export controls. Its Bureau of Industry and Security does not have staff
everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.
Furthermore, the rule change would:
1. Eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them.
2. It would remove licensing requirements for brokers, increasing the risk of trafficking.
3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.




                                                WASHSTATEB006618
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 202 of 992

                                                                                    As of: 7/17/18 11:31 AM
                                                                                    Received: July 05, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 17, 2018
                                                                                    Tracking No. 1k2-943o-j140
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1520
Public Comment 1345. Individual. Janis M Soma. 7-5-18



                                       Submitter Information
Name: Janis M Soma
Address:
  Needham, MA, 02492
Email: somajanis@comcast.net
Phone: 7814442735


                                           General Comment
I oppose a rule change that would move the handling of export licenses of semiautomatic assault weapons and
other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S.
Commerce Department (focused on promoting American business). This transfer of authority would open new
floodgates for arms sales internationally, with serious implications for our national security. At this time firearms
exports are classified as military. This is why they are under the regulation of the State Department, and why
Congress can block sales of large batches of firearms to foreign countries. With the rule change, Congress would
no longer be automatically informed about sizable weapons sales that it could stop in the name of national
security, even to countries where there are serious human rights concerns, such as the Philippines and Turkey.
Deadly firearms should not be sold to whoever can pay for them. Our county's priority needs to be human safety,
not profitability for firearms manufacturers.




                                                 WASHSTATEB006619
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 203 of 992

                                                                                   As of: 7/17/18 11:30 AM
                                                                                   Received: July 05, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-943o-a9pm
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1519
Public Comment 1346. Anonymous. 7-5-18



                                       Submitter Information
Name: anonymous anonymous


                                           General Comment
Disgusting. Now the criminal NRA supported by president #45 wants to see more murders and expand them
worldwide. Don't we have enough death at their hands.
the NRA needs to be disbanded and made a terrorist group because that is what it is.
I don't support lay public having guns, they are for the police and military and need to be extremely restricted.
so NO NO NO NO NO gun exports.
stop the insanity now.




                                                 WASHSTATEB006620
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 204 of 992

                                                                            As of: 7/17/18 11:27 AM
                                                                            Received: July 05, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-943o-8vvy
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1518
Public Comment 1347. Individual. Jack Epling. 7-5-18



                                      Submitter Information
Name: Jack epling


                                          General Comment
This is a bad idea. What are they thinking!




                                              WASHSTATEB006621
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 205 of 992

                                                                                 As of: 7/17/18 11:23 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943o-9r9k
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1517
Public Comment 1348. Individual. Julie Anonymous. 7-5-18



                                      Submitter Information
Name: Julie Anonymous


                                          General Comment
I am writing to you today to express my strong opposition to the proposed rule to transfer oversight of small arms
exports from the State Department to the Commerce Department. The Commerce Department prioritizes doing
business over safeguarding national security which would make this change far more dangerous for Americans.

We know the US gun industry is faring poorly in today's domestic market, which is why the NRA and the
National Shooting Sports Foundation has been lobbying hard to remove congressional oversight of commercial
weapon sales of $1 million or more. No one else asked for it or wanted it.

The NSSF, a gun industry trade group, has already boasted the rule would lead to a 20% increase in American
gun exports. We see the gun lobby's influence in the rule's description of semiautomatic assault rifles like the
AR-15 as "civilian" products. These weapons were not designed for household use, the were designed to kill en
masse on the battlefield. That is why they are the weapons of choice for mass shooters.

If you go forwar with this disastrous policy, I will do everything in my power-peacefully and democratically- to
hold your leadership accountable for the resulting global bloodshed. That will include advocating against your
budget priorities across-the-board until a new, non-corrupt administration can come in and drain the swamp.




                                                WASHSTATEB006622
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 206 of 992

                                                                                   As of: 7/17/18 11:21 AM
                                                                                   Received: July 05, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-943o-g0en
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1516
Public Comment 1349. Individual. Martina Leinz. 7-5-18



                                       Submitter Information
Name: Martina Leinz


                                          General Comment
I strongly oppose a rule change switching the regulation of firearms exports from the U.S. Department of State to
the U.S. Department of Commerce. This would adversely affect our national security and would destabilize
countries around the globe.

The rule change would mean that Congress would no longer be automatically informed about sizable weapons
sales that it could stop in the name of national security, even to countries with serious human rights violations
such as the Philippines and Turkey. (The Boston Globe:
https://www.bostonglobe.com/news/politics/2018/06/23/donald-trump-wants-make-foreign-arms-sales-
easier/CbCdWIizroV6DjlCIXEVML/story.html). It is a blatant effort to enrich the U.S. gun manufacturing
industry at the expense of public safety in the United States and around the world.

Martina Leinz
Burke, Virginia




                                                 WASHSTATEB006623
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 207 of 992

                                                                                As of: 7/17/18 11:20 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943o-8ht1
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1515
Public Comment 1350. Individual. Margaret Dragonette. 7-5-18



                                     Submitter Information
Name: Margaret Dragonette


                                         General Comment
I oppose the rule change that would switch the regulations of firearm exports from the US State Department to
the US Commerce Department. The State Department enforces rigorous restrictions on gun sales overseas
because their main purpose is to safeguard our nation. I believe that changing this responsibility to the
Commerce Department, whose main purpose is to promote business, would greatly increase the risk of selling
guns to terrorists and put American citizens at great risk.




                                               WASHSTATEB006624
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 208 of 992

                                                                                As of: 7/17/18 11:19 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943o-h17r
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1514
Public Comment 1351. Individual. Dawn Lyons. 7-5-18



                                      Submitter Information
Name: Dawn Lyons
Address:
  22 Kellogg Street
  Ridgefield, CT, 06877
Email: dawnlyons@mac.com
Phone: 513-258-1847


                                         General Comment
The rule change could generate a 20 percent increase in exports, sending another 70,000 arms annually into the
global marketplace. Please stop this from happening, as we can't afford more gun deaths in this country.




                                               WASHSTATEB006625
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 209 of 992

                                                                              As of: 7/17/18 11:18 AM
                                                                              Received: July 05, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-943p-bvoj
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1513
Public Comment 1352. Individual. Donna W. 7-5-18



                                     Submitter Information
Name: Donna W.


                                        General Comment
I oppose changing fire arms regulations from the State Department, which protects our country, to the Commerce
Department,
which promotes American businesses. We need security!




                                              WASHSTATEB006626
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 210 of 992

                                                                                As of: 7/17/18 11:17 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943p-zsje
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1512
Public Comment 1353. Individual. Julie Fischer. 7-5-18



                                      Submitter Information
Name: Julie Fischer
Address:
  712 W Main St
  DECORAH, 52101
Email: piscatrix@gmail.com
Phone: 5633825695
Fax: 52101


                                         General Comment
I oppose the proposed rule change that would switch regulation of firearms exports from US State Dept to US
Commerce Dept. Such a change would facilitate arms exports to oppressive regimes, open the doors to criminal
and terrorist organizations, and further fuel the violence that causes mass migrations. It would enable 3-D gun
fabrication with impunity. We need more gun control not less.




                                               WASHSTATEB006627
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 211 of 992

                                                                                 As of: 7/17/18 11:16 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943p-9xdq
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1511
Public Comment 1354. Individual. Jay McCahill. 7-5-18



                                      Submitter Information
Name: Jay McCahill
Address:
  219 Scottdale Rd
  Lansdowne, 19050-2328
Email: jaymccahill@yahoo.com


                                         General Comment
I am vehemently opposed to the proposed transfer of authority for regulating firearms exports from the State
Department to the Commerce Department. The sale of weapons has national security and human rights
implications that Commerce CANNOT manage, and Congress MUST be informed of and have the ability to
block such sales, as they do in the current structure.




                                               WASHSTATEB006628
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 212 of 992

                                                                                As of: 7/17/18 11:15 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943p-hytd
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1510
Public Comment 1355. Individual. Sally Gibbs. 7-5-18



                                     Submitter Information
Name: Sally Gibbs
Address:
  6560 Mockingbird lane
  Manssas, 20110 4312
Email: Sallygibbs26@gmail.com


                                         General Comment
I oppose the transfer of authority for Arms Sales from US State Dept. to the US commerce Dept. This transfer of
authority would open new floodgates for arms sales internationally, with serious implications for our national
security.




                                               WASHSTATEB006629
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 213 of 992

                                                                                 As of: 7/17/18 11:14 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943p-nhoc
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1509
Public Comment 1356. Individual. Yolanda Mitts. 7-5-18



                                      Submitter Information
Name: Yolanda Mitts
Address:
  5045 Green Meadow Rd
  Kalamazoo, 49009
Email: ymitts@yahoo.com
Phone: 2693231017
Fax: 49009


                                          General Comment
I oppose the rule change that would switch the regulations of firearms export from the U.S. State Dept to the U.S.
Commerce Dept. Firearms exports are classified as "miltary" and should stay that way. This change would
endanger all the citizens of the world.




                                                WASHSTATEB006630
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 214 of 992

                                                                                 As of: 7/17/18 11:13 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943q-gfvu
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1508
Public Comment 1357. Individual. William Skirbunt-Kozabo. 7-5-18



                                      Submitter Information
Name: William Skirbunt-Kozabo


                                         General Comment
Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.
Here are more details on how the rule change would make the world a far more dangerous place:
1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.
2. It would remove licensing requirements for brokers, increasing the risk of trafficking.
3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe
I strongly urge you to oppose this rule.




                                                WASHSTATEB006631
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 215 of 992

                                                                                 As of: 7/17/18 11:12 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943q-7g5c
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1507
Public Comment 1358. Individual. Lisa Graham. 7-5-18



                                      Submitter Information
Name: Lisa Graham
Address:
  1821 windemere ave
  madison Heights, 48071
Email: lgraham@medcerts.com
Phone: 2488843524
Fax: 48071


                                          General Comment
switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. Please keep the current regulations and make them stronger not weaker




                                                WASHSTATEB006632
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 216 of 992

                                                                                 As of: 7/17/18 11:09 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943q-tfe9
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1506
Public Comment 1359. Anonymous. 7-5-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
Let's not make it easier for U.S. gun manufacturers to export more firearms into a dangerous world filled with
terrorists anxious to use them against us.




                                                WASHSTATEB006633
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 217 of 992

                                                                                  As of: 7/17/18 11:08 AM
                                                                                  Received: July 05, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943q-o5y9
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1505
Public Comment 1360. Individual. Mary McCullough. 7-5-18



                                      Submitter Information
Name: Mary McCullough


                                          General Comment
Opposed to proposed rule:
I'm extremely concerned about the rollback of these regulations. In particular the ease it would ability to use a
3D printer to create firearms. Although, criminals can do it now, it would remove prohibitions and provide easy
access making traveling unsafe as they are not visible going through TSA.




                                                WASHSTATEB006634
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 218 of 992

                                                                               As of: 7/17/18 11:07 AM
                                                                               Received: July 05, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-943q-ezp9
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1504
Public Comment 1361. Individual. Robert Duke. 7-5-18



                                        Submitter Information
Name: Robert Duke


                                            General Comment
Please stop this rule, it puts civilians in danger of being shot and killed.




                                                   WASHSTATEB006635
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 219 of 992

                                                                                As of: 7/17/18 3:22 PM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943q-luf1
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1503
Public Comment 1362. Individual. Alana DeJoseph. 7-5-18



                                     Submitter Information
Name: Alana DeJoseph


                                         General Comment
I strongly oppose the rule change which would move the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Congress no longer being automatically informed about sizable
weapons sales so that it could monitor or stop them in the name of national security, (especially in the case of
sales to countries where there are serious human rights concerns, such as the Philippines and Turkey), is
unconscionable, short-sighted, and greedy, at the expense of the security for future generations.
The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.




                                               WASHSTATEB006636
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 220 of 992

                                                                                 As of: 7/17/18 11:05 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943r-396u
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1502
Public Comment 1363. Individual. Howard Mielke. 7-5-18



                                      Submitter Information
Name: Howard Mielke
Address:
  3233 DeSoto Street
  New Orleans, LA, 70119
Email: howard.mielke@gmail.com
Phone: 5049883889
Fax: 70119


                                         General Comment
For the following reasons I oppose this rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department:
*It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.
*It would remove licensing requirements for brokers, increasing the risk of trafficking.
*It would remove the State Departments block on the 3D printing of firearms, effectively enabling 3D printing of
firearms in the U.S. and around the globe.




                                                WASHSTATEB006637
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 221 of 992

                                                                                    As of: 7/17/18 11:04 AM
                                                                                    Received: July 05, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 17, 2018
                                                                                    Tracking No. 1k2-943r-uuos
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1501
Public Comment 1364. Individual. Jacqueline Eliopoulos. 7-5-18



                                        Submitter Information
Name: Jacqueline Eliopoulos


                                           General Comment
Please reject this rule change entirely. It would only serve to make our violent world more dangerous and put our
own nation as well as all others at even greater risk of harm. It is a stupid and reckless choice that will only serve
to put all humanity in greater danger. For the sake of all humanity reject this proposal.




                                                  WASHSTATEB006638
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 222 of 992

                                                                                 As of: 7/17/18 11:03 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943r-4bq4
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1500
Public Comment 1365. Individual. Ana Santoyo. 7-5-18



                                      Submitter Information
Name: Ana Santoyo
Address:
  1230 Astor St
  Norristown, PA, 19401
Email: Anasan19119@yahoo.com
Phone: 2157049715


                                          General Comment
Do not change the regulation of firearms exports from the State Department to the Commerce Department to
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

If anything we need to reduce the number of guns and other weapons available in the US and the world.




                                                WASHSTATEB006639
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 223 of 992

                                                                                  As of: 7/17/18 11:02 AM
                                                                                  Received: July 05, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943r-ddgz
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1499
Public Comment 1366. Individual. Randall Wayne. 7-5-18



                                      Submitter Information
Name: Randall Wayne
Address:
  2720 Onyx St.
  Eugene, OR, 97403
Email: rushwayne@aol.com
Phone: 5413426144


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Firearms exports are currently classified as military. They are under the regulation of the State Department,
allowing Congress to block sales of large batches of firearms to foreign countries. With the rule change,
Congress would no longer be automatically informed about sizable weapons sales that it could stop in the name
of national security, even to countries where there are serious human rights concerns, such as the Philippines and
Turkey.

Moreover, the Commerce Department does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.




                                                WASHSTATEB006640
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 224 of 992

                                                                                 As of: 7/17/18 11:01 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943r-t568
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1498
Public Comment 1367. Individual. Lauren Hayman. 7-5-18



                                      Submitter Information
Name: Lauren Hayman
Address:
  Brooklyn, NY,


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This rule change will make the U.S. and the World a MUCH more dangerous
place.

As a new mother, I do not want my child growing up in fear. I currently have faith in the State Departments Blue
Lantern program that carries out hundreds of pre-license and post-shipment inspections and publicly reports on
them. This new rule will remove those licensing requirements for brokers, increasing the risk of trafficking.

It is also frightening that it will remove the State Departments block on the 3D printing of firearms. When
Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting made it
possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Please DO NOT change this rule. The current rules keep us safe in this already very dangerous world of guns and
firearms.




                                                WASHSTATEB006641
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 225 of 992

                                                                                   As of: 7/17/18 10:55 AM
                                                                                   Received: July 05, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-943r-6ja5
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1497
Public Comment 1368. Individual. Cecile Heatley.7-5-18



                                       Submitter Information
Name: Cecile Heatley
Address:
  1905 Youngblood street
  McLean, 22101-5531
Email: cecileheatley@gmail.com
Phone: 7034488790
Fax: 22101-5531


                                          General Comment
I strongly protest against switching the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department. With the rule change, Congress would no longer be automatically informed about
sizable weapons sales that it could stop in the name of national security, even to countries where there are serious
human rights concerns, such as the Philippines and Turkey.

The Commerce Department does not have the resources to effectively enforce export controls. This means that
firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
fewer hurdles to getting large quantities of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

Changing oversight and regulation of firearms would eliminate the State Departments Blue Lantern program, in
place since 1940, which carries out hundreds of pre-license and post-shipment inspections and publicly reports
on them.
It would remove licensing requirements for brokers, increasing the risk of trafficking.
It would remove the State Departments block on the 3D-printing of firearms. When Defense Distributed founder
                                                 WASHSTATEB006642
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 226 of 992




Cody Wilson posted online instructions for how to 3D-print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

This is a dangerous, ill-considered, profit-driven move that produces revenues for the NRA and increases the
likelihood of injuries and deaths.




                                               WASHSTATEB006643
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 227 of 992

                                                                                 As of: 7/17/18 10:54 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943r-xhgu
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1496
Public Comment 1369. Individual. Allison Canning. 7-5-18



                                      Submitter Information
Name: Allison Canning


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I believe it would make the US & other countries less safe.




                                                WASHSTATEB006644
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 228 of 992

                                                                               As of: 7/17/18 10:52 AM
                                                                               Received: July 05, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-943s-xc35
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1495
Public Comment 1370. Individual. Stanley Swiercz. 7-5-18



                                     Submitter Information
Name: Stanley Swiercz


                                         General Comment
Too many enemies of the United States already have powerful weapons to use against our soldiers and citizens.
Exports are not just a commercial concern, they are a security and diplomatic concern. Please keep export
decisions under the control of the State Department with it's multidimensional perspective.




                                               WASHSTATEB006645
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 229 of 992

                                                                                 As of: 7/17/18 10:51 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943s-o9t3
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1494
Public Comment 1371. Individual. Stephanie Angelo. 7-5-18



                                      Submitter Information
Name: Stephanie Angelo


                                          General Comment
The only sensible thing is to ban bump stocks and military style weapons from the general public! Please. It
won't solve everything thing but it WILL solve a lot.

Please do the right thing. Not the money thing.




                                                  WASHSTATEB006646
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 230 of 992

                                                                                  As of: 7/17/18 10:50 AM
                                                                                  Received: July 05, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943s-6yk3
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1493
Public Comment 1372. Individual. Erin Orozco. 7-5-18



                                       Submitter Information
Name: Erin Orozco


                                          General Comment
Right now, firearms exports are classified as military, putting them under the regulation of the State Department
and allowing Congress to block large sales of firearms to foreign countries. Under the Bureau of Industry and
Security's (BIS's) proposed rule change, the handling of export licenses of semiautomatic assault weapons and
other powerful firearms would shift from the State Department (focused on safeguarding our nation) to the
Commerce Department (focused on promoting American business). This means Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security, even to
countries where there are serious human rights concerns, such as the Philippines and Turkey, which would open
new floodgates for arms sales internationally with serious implications for our national security.

The Commerce Department simply does not have the resources to adequately enforce export controls. BIS does
not have appropriate staffing levels to monitor and regulate firearms exports on the level that they deserve, given
their import to our national security. This means that firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of
American guns and ammunition. Here are more details on how the rule change would make the world a far more
dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.
2. It would remove licensing requirements for brokers, increasing the risk of trafficking.
3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

                                                 WASHSTATEB006647
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 231 of 992




The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration. Firearms are dangerous. They are used to kill people every day
around the world in acts of organized crime, political violence, terrorism, and human rights violations. They
should be subject to more controls, not less.




                                               WASHSTATEB006648
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 232 of 992

                                                                                 As of: 7/17/18 10:49 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943s-l6jo
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1492
Public Comment 1373. Individual. Lauri Elliot. 7-5-18



                                      Submitter Information
Name: Lauri Elliot
Address:
  221 Tupelo Rd.
  Naples, FL, 34108
Email: laurielliot@aol.com
Phone: 239-272-9117


                                          General Comment
I oppose this rule change which would switch the regulating of the exporting of firearms from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

In short, such a rule change would make the world a far more dangerous place and this should be avoided at all
costs!




                                                WASHSTATEB006649
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 233 of 992

                                                                                As of: 7/17/18 10:48 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943s-ds5n
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1491
Public Comment 1374. Individual. Anita Lendway. 7-5-18



                                      Submitter Information
Name: ANITA LENDWAY
Address:
  6155 W. Warwick Ave.
  CHICAGO, IL, 60634
Email: alendway6155@comcast.net
Phone: 7735457544
Fax: 60634


                                         General Comment
I OPPOSE the rule change that would switch regulation of firearm exports from the U.S. State Department to the
US. Commerce Department. The Commerce Department doesn't have the resources to enforce export controls.
Congress needs to be informed about large firearm sales to foreign countries. We must protect national security.




                                               WASHSTATEB006650
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 234 of 992

                                                                                As of: 7/17/18 9:37 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943s-7qp2
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1440
Public Comment 1375. Individual. Jan Weisel. 7-5-18



                                      Submitter Information
Name: Jan Weisel
Address:
  18513 NE 159th ST
  Woodinville, WA, 98072
Email: weiscon@comcast.net
Phone: 206 714-4904


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.
It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]I oppose this rule change that
would switch the regulations of firearms export from the U.S. State Department to the U.S. Commerce
Department.
It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

Because of these reasons, this rule change must not be implemented.




                                               WASHSTATEB006651
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 235 of 992

                                                                                 As of: 7/17/18 9:34 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943s-tlrs
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1438
Public Comment 1376. Individual. Herschell Emery. 7-5-18



                                      Submitter Information
Name: Herschell Emery


                                         General Comment
I oppose strongly this rule change, which would (I believe most intentionally!) weaken US regulation of firearm
exports. Weapons of war are far from just an issue to be monitored weakly by a Commerce Department
uninformed of what international impacts arms sale overseas will have. Is the world no longer dangerous...just a
fertile sales ground for the arms industry? Do we want the NRA setting policy for where we ship arms? Do we
want a department without strong arms enforcement capabilities to be the only agency watching for arms
traffickers? Leave arms classified as such--"military"--so that the State Department and Congress will retain
oversight!!




                                                WASHSTATEB006652
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 236 of 992

                                                                                As of: 7/17/18 9:33 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943s-ihcw
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1437
Public Comment 1377. Individual. Valerie Wald. 7-5-18



                                      Submitter Information
Name: Valerie Wald


                                         General Comment
This rule change would make the world a far more dangerous place.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

More specifically, this rule change would:

- Eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-
license and post-shipment inspections and publicly reports on them.
- Remove licensing requirements for brokers, increasing the risk of trafficking.
- Remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody
Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe.




                                               WASHSTATEB006653
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 237 of 992

                                                                                   As of: 7/17/18 9:32 AM
                                                                                   Received: July 05, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-943t-xbcm
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1435
Public Comment 1378. Individual. Fred Fall. 7-5-18



                                       Submitter Information
Name: Fred Fall
Address:
  106 Uxbridge
  Cherry Hill, NJ, 08034
Email: fred08034@gmail.com


                                           General Comment
The State Department should continue to exercise their authority in this matter.It is essential to public safety and
security that firearms continue to be controlled under the United States Munitions List.




                                                 WASHSTATEB006654
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 238 of 992

                                                                                   As of: 7/17/18 9:31 AM
                                                                                   Received: July 05, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-943t-ltp2
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1434
Public Comment 1379. Individual. Carolyn Roney. 7-5-18



                                       Submitter Information
Name: Carolyn Roney


                                           General Comment
I strongly oppose the proposed rule to move regulation and oversight of firearms (small arms) exports from the
State Department to the Commerce Department. An agency that prioritizes doing business over safeguarding
national security has no business controlling the sale of small arms. In addition, it's truly crazy to eliminate
congressional oversight of commercial weapons sales of $1 million or less. The obvious intent here is to increase
sales for the faltering U.S. gun industry, at the expense of our national security. This is completely unacceptable.
If this dangerous policy is implemented, U.S. national security is in jeopardy, as well as the safety of people
around the world. Please think through the long-term implications of this change, none of which are good.

Thank you for your time and attention.




                                                 WASHSTATEB006655
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 239 of 992

                                                                                 As of: 7/17/18 9:30 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943t-p5c0
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1421
Public Comment 1380. Individual. Lucy Krasnor. 7-5-18



                                      Submitter Information
Name: Lucy Krasnor
Address:
  Riverside, CT, 06878
Email: lucy@strategymortgage.com
Phone: 2036184144


                                          General Comment
I strongly urge the Commerce Dept ad the State Dept to oppose relaxing rules that would make it easier for US
firearm manufacturers to export assault rifles and other guns with less oversight and accountability. we should be
making it harder and not easier to get guns- guns are meant to kill people in war and war alone. please do not
change the regulations to relax the sale of guns abroad. thank you.




                                                WASHSTATEB006656
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 240 of 992

                                                                                  As of: 7/17/18 9:21 AM
                                                                                  Received: July 05, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943t-sjj7
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1419
Public Comment 1381. Individual. Patricia Johnson. 7-5-18



                                      Submitter Information
Name: Patricia Johnson


                                          General Comment
The Commerce Department has no way of checking on these sales. Why should gun sales be allowed to any
single person, companies or countries by private gun companies? There would be no check on these. Does our
country want terrorists having more weapons against us? Remember the Fast and Furious Program where guns
were sold to suspected marijuana bandits and ATF agents lost track of them. As a result a Border Patrol agent
was killed with one of those same guns. If the ATF knowing who they sold these guns to lost track, how would
the Commerce Department keep track of who is purchasing guns? How would our allies look at this? We could
be selling guns that would cause more killings in their countries. Is this a proposal to increase profits for gun
companies? What has happened to common sense and morality?




                                                WASHSTATEB006657
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 241 of 992

                                                                                 As of: 7/17/18 9:20 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943t-16js
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1417
Public Comment 1382. Individual. SHanti Toll. 7-5-18



                                      Submitter Information
Name: SHanti Toll


                                         General Comment
Guns allow for more killing and violence toward all people and USA. PLEASE place people over profit.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.




                                                WASHSTATEB006658
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 242 of 992

                                                                                 As of: 7/17/18 9:19 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943t-spmr
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1415
Public Comment 1383. Individual. Sadie Sullivan-Greiner. 7-5-18



                                      Submitter Information
Name: Sadie Sullivan-Greiner


                                          General Comment
The NRA is a corporate organization focused on one thing only: How much profit they can make from the sale of
weapons. As it happens, I spent part of my career working in the ordnance world at DoD. I also live on the
southern border.

The notion that ANY foreign military sales should be released to the Dept of Commerce is ludicrous. Much of
the gun violence we deal with is a direct result of US weapons going over the border, to arm the drug cartels,
who then create the violence in our cities associated with the drug trade. No sane person would want to increase
that.

Weapons sales of any sort need to be housed in the State Dept. To do otherwise is self-defeating.




                                                WASHSTATEB006659
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 243 of 992

                                                                                 As of: 7/17/18 9:18 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943t-zmod
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1412
Public Comment 1384. Individual. Peggy Walsh. 7-5-18



                                      Submitter Information
Name: Peggy Walsh
Address:
  444 Stockham Ave
  Morrisville, PA, 19067
Email: peggywalsh65@gmail.com
Phone: 2673046353


                                          General Comment
Comment:I am deeply opposed to this proposed change to arms and traffic regulation. It is the last thing this
country or the worlds needs. It is scam to line more pockets.

1.It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]
2.It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]
3.It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]




                                                WASHSTATEB006660
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 244 of 992

                                                                                 As of: 7/17/18 9:17 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943t-q13c
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1410
Public Comment 1385. Anonymous. 7-5-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We need safe guards in place to ensure that large quantities of weapons are not
being shipped to countries with dangerous regimes. Congress must continue to be notified when large quantities
of weapons are sold and shipped and where they are going. The Commerce Department lacks the controls
necessary to ensure that the United States remains a conscientious global citizen.




                                                WASHSTATEB006661
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 245 of 992

                                                                                 As of: 7/17/18 9:15 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943t-qy7c
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1409
Public Comment 1386. Anonymous. 7-5-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
To Whom it May Concern,

I'm deeply concerned about the Proposed Rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department.

The State Department's focus is safeguarding our nation
The Commerce Department's focus is on promoting American business

While the current administration has made it abundantly clear that US exports, and supporting large business is a
TOP priority, the same administration has also named national security as a TOP priority, making MASSIVE
changes to immigration policies and imports/tarrifs under that guise. I fail to see how reducing regulations on
exporting firearms DOESN'T affect national security.

This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security: facilitate firearms exports to oppressive regimes, remove safeguards that help keep
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. How are any of those things in the best interest of our country? And doesn't
nation security always come first? For example, the Defense Department has the largest slice of the US budget!
And the president has tremendous powers to act in the name of national security (e.g., current travel ban), that
are not available to promote business for a reason. So again, I fail to see how this proposed rule protects the
national interests of this country. So while I understand that gun and weapons manufacturers would 'win' with
this change, it does NOT put our security first, nor does it put the American people first.

With respect,
                                                WASHSTATEB006662
    Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 246 of 992




D




                               WASHSTATEB006663
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 247 of 992

                                                                                As of: 7/17/18 9:14 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943t-6rhb
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1408
Public Comment 1387. Individual. Kathleen Green. 7-5-18



                                     Submitter Information
Name: Kathleen Green
Address:
  12545 Wedgwood Circle
  Tustin, CA, 92780
Email: kathleenrgreen7@gmail.com
Phone: 949-862-7334


                                         General Comment
I am against the rule change that would move the handling of export licenses of semiautomatic assault weapons
and other
powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S. Commerce
Department
(focused on promoting American business).[1] This transfer of authority would open new floodgates for arms
sales
internationally, with serious implications for our national security.
The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry
and Security does not have staff everywhere. This means that firearms traffickers organized crime, terrorist
organizations
and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.
Is the Trump Administration ready to support terrorist and organized crime in this manner? Is Trump ready to see
more people
die to serve his NRA masters?
The world needs less guns not more and much, much stricter regulations and safety laws.



                                               WASHSTATEB006664
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 248 of 992

                                                                                 As of: 7/17/18 9:13 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943u-9v4n
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1405
Public Comment 1388. Individual. Julia Michalak. 7-5-18



                                      Submitter Information
Name: Julia Michalak
Address:
  209 NW 48th St
  Seattle, 98107
Email: jmichalak@gmail.com
Phone: 2024868782
Fax: 98107


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Exporting military grade weapons without congressional or diplomatic review
opens the door to allowing US companies to provide arms to authoritarian governments, terrorists and other
unethical entities. The sale of semi-automatic weapons of war is not simply a business decision, it is 100% an
ethical and diplomatic decision that requires oversight from US government - and not just the commerce
department, which does not have the expertise or resources to adequately evaluate these sales. The United States
absolutely should not be selling weapons of war without substantial oversight from elected officials and staff
with the expertise to evaluate the human rights and diplomatic implications of these sales.




                                               WASHSTATEB006665
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 249 of 992

                                                                            As of: 7/17/18 9:12 AM
                                                                            Received: July 05, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-943u-2dgv
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1404
Public Comment 1389. Individual. Margaret Hasselman. 7-5-18



                                    Submitter Information
Name: Margaret Hasselman


                                       General Comment
Firearms, guns and ammunitions MUST be regulated, and must NOT be pushed for export. There are too many
guns finding their way into the wrong hands already. Stop this horrible trade now!




                                             WASHSTATEB006666
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 250 of 992

                                                                                 As of: 7/17/18 9:11 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943u-5vju
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1402
Public Comment 1390. Individual. Donna Whitehead. 7-5-18



                                      Submitter Information
Name: Donna Whitehead
Address:
  4540 Village Dr SE
  Olympia, WA, 98501
Email: whiteheaddz2@gmail.com
Phone: 360 481-1983


                                         General Comment
The NRA is pushing hard for a rule change that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce Department
. This transfer of authority would open new floodgates for arms sales internationally, with serious implications
for our national security. Please do not cave to this request.




                                               WASHSTATEB006667
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 251 of 992

                                                                                    As of: 7/17/18 9:10 AM
                                                                                    Received: July 05, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 17, 2018
                                                                                    Tracking No. 1k2-943u-7jer
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1400
Public Comment 1391. Individual. Mary Harrison. 7-5-18



                                       Submitter Information
Name: Mary Harrison


                                           General Comment
I strongly oppose changing the regulation of exporting firearms from the State Department to the Commerce
Department. The exporting of firearms should remain a "military" concern overseen by the State Department,
because the sale of firearms to other countries can easily become a danger to the security of our own country and
of other countries in the world through the acquisition of firearms by firearms traffickers, terrorist organizations,
and organized crime.

The State Department has more comprehensive resources than the Commerce Department to enforce export
controls on firearms.

It's clear in our own country that easy access to firearms now threatens all children in our schools. It makes no
sense to make it easier for firearms from our country to be used against us, or against other countries, because of
lax enforcement of controls. Keep the regulation of exporting firearms under the control of the State Department,
where it can be monitored more closely.




                                                  WASHSTATEB006668
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 252 of 992

                                                                                 As of: 7/17/18 9:09 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943u-wanw
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1399
Public Comment 1392. Individual. Jeanine Moyer.7-5-18



                                      Submitter Information
Name: Jeanine Moyer
Address:
  22 Long Ave
  Buffalo, NY, 14225
Email: alianna2018@yahoo.com


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The U.S. State Department is focused on safeguarding our nation, while the
U.S. Commerce Department is focused on promoting American business. This transfer of authority could open
new floodgates for arms sales internationally, with serious implications for our national security. Switching the
regulation of firearms exports from the State Department to the Commerce Department would could lead to
firearms exports to oppressive regimes, removing safeguards that help keep extra-legal agents like organized
crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration.




                                                WASHSTATEB006669
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 253 of 992

                                                                              As of: 7/17/18 9:07 AM
                                                                              Received: July 05, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-943u-obhn
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1397
Public Comment 1393. Individual. Yvonne Greenbaum. 7-5-18



                                     Submitter Information
Name: Yvonne Greenbaum
Address:
  1168 garraty
  Terrell Hills, TX, 78209
Email: greenbaumyvonne@yahoo.com
Phone: 2103255781


                                        General Comment
This is a backdoor attempt by the NRA to make gun movement easier and less transparent. This should not be
allowed to happen. This is another wrong policy change by a totally corrupt administration.




                                              WASHSTATEB006670
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 254 of 992

                                                                                  As of: 7/17/18 9:06 AM
                                                                                  Received: July 05, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943u-qpmp
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1396
Public Comment 1394. Individual. Alyce Dodge. 7-5-18



                                      Submitter Information
Name: Alyce Dodge


                                          General Comment
I oppose switching the regulation of firearms exports from the U. S. Department of State to the U. S. Department
of Commerce.

There are many good reasons why firearms exports are classified as military and are closely regulated under the
Department of State, with Congress given notifications of sizable weapons sales to foreign countries and the
ability to block these sales for national security.

The Department of State provides needed gun export oversight, which the Department of Commerce does not
have the resources to do. Enforcing the current regulations prevents firearms traffickers, terrorist groups,
organized crime, and oppressive regimes from obtaining large caches of American guns and ammunition.

However, if gun export licensing is moved to the Department of Commerce, Congress would not be informed
automatically of notable arms sales, and safeguards would be removed so that dangerous agents could more
easily obtain semiautomatic assault weapons and other powerful firearms, and this opens the floodgates for
destabilizing violence around the world.

The handling of export licenses of assault weapons is properly under the Department of State, which is focused
on safeguarding our nation. The Department of Commerce, with its focus on promoting American business, is
not the suitable agency for regulating arms exports.

I read somewhere Those who live by the sword, die by the sword. Exporting weapons around the world is not an
ordinary business like exporting food or solar technology. For the sake of children everywhere, lets do all we can
to prevent violence and the suffering it causes.


                                                WASHSTATEB006671
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 255 of 992

                                                                                 As of: 7/17/18 9:05 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943u-ue91
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1395
Public Comment 1395. Individual. Christine Zimmerman. 7-5-18



                                      Submitter Information
Name: Christine zimmerman


                                         General Comment
I am very concerned about this Proposed rule change. This has the potential to have serious impact our national
security. Business should not be the priority over the safety of Americans.




                                               WASHSTATEB006672
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 256 of 992

                                                                                 As of: 7/17/18 9:04 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943v-9my0
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1394
Public Comment 1396. Individual. K. Young. 7-5-18



                                      Submitter Information
Name: K. Young


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms are not traditional commercial goods and shouldn't be treated as such.
There is no good reason to make it easier for manufacturers to export firearms to other countries, to remove
licensing requirements for brokers or to remove the block on the 3D printing of firearms. This is a dangerous rule
change and it should be rejected.




                                                WASHSTATEB006673
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 257 of 992

                                                                                   As of: 7/17/18 9:03 AM
                                                                                   Received: July 05, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-943v-iwr9
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1393
Public Comment 1397. Individual. Bill Chockla. 7-5-18



                                       Submitter Information
Name: Bill Chockla


                                          General Comment
Hello,
I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department! It is bad enough this country leads the way in allowing "poison for profit" in so
many of our consumer goods. All in the name of capitalism, greed, ignorance, arrogance. Now we want to add
firearms world wide?! This is pure insanity! Just look at how sick the domestic terrorist murders are in the states
today. This will open the door for ALL countries to "enjoy" the murders while the "good, rich, white,
conservative christians" roll in more profits! Pro-life? I think not! Pro CULT is all they really are! Studying the
ORIGINS of their cult PROVES they are the ones we need to STOP! NOW! So, PLEASE! Do NOT allow these
regulation changes!!
Regards,
Bill




                                                 WASHSTATEB006674
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 258 of 992

                                                                                 As of: 7/17/18 9:02 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943v-p7ny
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1392
Public Comment 1398. Individual. Loren Kollmar. 7-5-18



                                      Submitter Information
Name: Loren Kollmar
Address:
  1801 Taylor St NE
  Minneapolis, MN, 55418
Email: verucht@yahoo.com
Phone: 5074090067
Fax: 55418


                                          General Comment
I am in opposition to this proposed change. I am not anti gun, but I don't think flooding the world with more guns
is responsible or sensible. There are enough loop holes currently existing to negate this change.




                                                WASHSTATEB006675
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 259 of 992

                                                                                As of: 7/17/18 9:00 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943v-byed
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1391
Public Comment 1399. Individual. Rahel Ruiz. 7-5-18



                                      Submitter Information
Name: Rahel Ruiz


                                         General Comment
I am writing to oppose the move of weapons sales and licensing from the State Department to the Department of
Commerce.
Here are several reasons:
1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.
2. It would remove licensing requirements for brokers, increasing the risk of trafficking.
3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

In addition, the Commerce department does not have the resources to effectively enforce export controls.
This transfer is bad for the U.S. and is bad for the world.

Thank you,




                                               WASHSTATEB006676
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 260 of 992

                                                                                As of: 7/17/18 8:59 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943v-6gsb
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1390
Public Comment 1400. Individual. Suzanne Lander. 7-5-18



                                      Submitter Information
Name: Suzanne Lander
Address:
  445 Surrey Run
  Casselberry, FL, 32707
Email: selander1@earthlink.net


                                         General Comment
I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security. Don't we have enough people dying from
these killing machines???




                                               WASHSTATEB006677
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 261 of 992

                                                                               As of: 7/17/18 8:58 AM
                                                                               Received: July 05, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-943w-861g
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1389
Public Comment 1401. Individual. John Douglas. 7-5-18



                                      Submitter Information
Name: John Douglas


                                         General Comment
I strongly oppose this proposed Bureau of industry and Security rule change.




                                               WASHSTATEB006678
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 262 of 992

                                                                                  As of: 7/17/18 8:57 AM
                                                                                  Received: July 05, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943w-aub6
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1388
Public Comment 1402. Individual. Carolyn Scoppettone. 7-5-18



                                      Submitter Information
Name: Carolyn Scoppettone
Address:
  11 Foster Street
  Montpelier, 05602
Email: ccoryvt@yahoo.com
Phone: 8022291350
Fax: 05602


                                          General Comment
I strongly oppose this change. Clearly recent events have demonstrated that we need stricter control of firearms.




                                                WASHSTATEB006679
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 263 of 992

                                                                                 As of: 7/17/18 8:56 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943w-7hxq
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1387
Public Comment 1403. Individual. Rina Schneur. 7-5-18



                                      Submitter Information
Name: Rina Schneur


                                          General Comment

I am writing in strong opposition to moving export license oversight for firearms from the Department of State to
the Department of Commerce. The proposed rule change treats semiautomatic assault rifles as non-military.
Firearms are used to kill thousands of people every day around the world in acts of organized crime, street crime,
political violence, terrorism, and myriad human rights violations. They should be subject to more controls, not
fewer.
Injecting military used firearms into our everyday life puts all of us, and especially our youth and children into
greater unneccesary danger.
Rina Schneur




                                                WASHSTATEB006680
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 264 of 992

                                                                                    As of: 7/17/18 8:55 AM
                                                                                    Received: July 05, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 17, 2018
                                                                                    Tracking No. 1k2-943w-4d5q
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1386
Public Comment 1404. Individual. Genne and Rita Collins. 7-5-18



                                       Submitter Information
Name: Genne and Rita Collins


                                           General Comment
I strongly OPPOSE changing regulation of firearms exports from the State Department to the Department of
Commerce. This change would make our country and the world more dangerous in many ways:

It could result in more weapons on the street - certainly we have enough illicit use guns. I believe it would result
in increased weapons at home and abroad and restrict The State Department's oversight of many current
activities.more weapons domestically and internationally.

It would remove licensing requirements for brokers.

It stops the program that inspects pre-license guns and issues reports.

We do not see the need switch control of firearms exports unless it is to pay for firearms lobbyists. Please do not
approve this move




                                                 WASHSTATEB006681
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 265 of 992

                                                                                  As of: 7/17/18 8:55 AM
                                                                                  Received: July 05, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943w-npk0
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1385
Public Comment 1405. Individual. Elisabeth King. 7-5-18



                                      Submitter Information
Name: Elisabeth King
Address:
  23 Greymre Rd
  Brighton, MA, 02135
Email: bking32@aol.com
Phone: 617-787-0165


                                          General Comment
To Secretary of Commerce Mr. Wilbur Ross:

I am registering my dismay at any efforts to increase export of munitions, especially to Mexico, Central America
and to any nation that is at all politically unstable. Mexico is the country that I know most about because I
volunteer with Greater Boston Trade Justice, a group of citizens in eastern MA working to improve NAFTA.
However the dynamics in all these countries are similar.

Access to weapons is critical to the survival of drug cartels, so they love America's current lax gun laws. 70% of
guns recovered in crimes in Mexico can be traced to the USA. High caliber rifles are preferred.
(Ingraham,Christopher. Why Mexico's Drug Cartels Love America's Gun Laws. Washington Post. Jan. 14th
2016)

At present guns and cash are transported illegally overland along the same routes that drugs are transported
north. How much easier would it be if the money obtained from drug sales were to be spent on guns legally
imported into their own country? Given the cartels' level of infiltration into local and even federal government,
laws regulating legal sales are very weak. (McKibbon,Cameron. Council on Hemispheric Affairs research
associate, NAFTA and Drug Trafficking: Perpetuating Violence and the Illicit Supply Chain. COHA publication.
March 20, 2015)

Violence related to drug trafficking is currently a huge cause of fear for life in Mexico and Central America.
                                                 WASHSTATEB006682
              Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 266 of 992




Thus the problem of aliens illegally crossing the border into USA is exacerbated.

Given these facts,how does increasing firearms exports even make sense if you at the same time want to decrease
illegal immigration?

In addition, how is this deregulation different than the Fast and Furious program, in which Border Patrol Agent
Brian Terry was killed in December 2010? That program was rightly criticized, especially by politicians on the
right side of the aisle. But that program at least tried to actually fight criminal activity. Deregulating gun exports
would only increase it.

Please reconsider this deregulation.
Sincerely,
Elisabeth King
23 Greymere Rd. Brighton, MA 02135




Sent from AOL Desktop
Liz King 617-787-0165, 857-225-0396 Bking32@aol.com



Greater Boston Trade Justice FB: Greater Boston Trade Justice

Ezekiel cried out to the King of Tyre, in the abundance of your trade you were filled with violence and you
sinned (28:16)




                                                  WASHSTATEB006683
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 267 of 992

                                                                              As of: 7/17/18 8:53 AM
                                                                              Received: July 05, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-943w-t2ac
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1384
Public Comment 1406. Individual. Jane Knight. 7-5-18



                                    Submitter Information
Name: Jane Knight
Address:
  1770 North St.
  East Montpelier, VT, 05602
Email: jane@bearpondbooks.com
Fax: 05602


                                        General Comment
This is an NRA-backed action that would overload the Commerce Dept, and potentially have far-ranging
destabilizing effects around the world, since large weapons sales to countries that commit human rights
violations would no longer be watched by Congress. This is a very dangerous potential rule change. Do NOT
give in to our traitorous and homegrown terrorist organization-- the NRA!!!




                                              WASHSTATEB006684
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 268 of 992

                                                                                 As of: 7/17/18 8:53 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943w-33jp
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1383
Public Comment 1407. Anonymous. 7-5-18



                                      Submitter Information
Name: anonymous Anonymous


                                         General Comment
I oppose the rule change that would switch the regulations of firearms export from the US State Department to
the US Commerce Department.

Now, firearms exports are classified as "military." That is why they are under the regulation of the State
Department and why Congress can block sales of large batches of semiautomatic assault weapons and other
powerful firearms to foreign countries.

If you change the rule and allow Commerce to handle this--Congress will no longer be automatically informed
about sizable weapons sales, the kind that should be stopped for reasons of national security. The Commerce
Dept. does not have the resources to adequately enforce export controls. Your Bureau of Industry and Security
does not have the necessary staff in place to provide oversight.

This will mean that firearms traffickers, organized crime and terrorist organizations, as well as many other
violent and dangerous groups will face far fewer hurdles to their obtaining of large caches of American gun and
ammunition. Transferring of export licenses of weapons to the Dept of Commerce will open the floodgates for
arms sales internationally, and this will have serious implications for our national security.


I don't think the Department of Commerce should be in charge of the export licenses for guns, for reasons of
American safety and security.




                                               WASHSTATEB006685
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 269 of 992

                                                                                 As of: 7/17/18 8:51 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943w-jyzj
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1382
Public Comment 1408. Individual. Jay Unger. 7-5-18



                                      Submitter Information
Name: Jay Unger


                                          General Comment
Automatic and Semi-Automatic Weapons whether currently available in the U.S. from commercial dealers are
primarily weapons of war designed to kill people with maximum efficiency. Reclassifying these exports as non-
military and subjecting them to less scrutiny when sold outside the U.S. is dangerous both to human life and the
U.S. foreign policy interests. Imagine the outrage that will be levied at the U.S. by allies and/or others if such
weapons become as easily and inexpensively available abroad as they are presently in the U.S. where they have
been shown to encourage gun violence and even mass murder in schools, shopping centers, concert venues, etc.
Continuing to apply more scrutiny and higher export registration fees will discourage U.S. manufacturers of such
weapons from offering them commercially abroad.




                                                WASHSTATEB006686
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 270 of 992

                                                                                  As of: 7/17/18 8:50 AM
                                                                                  Received: July 05, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943w-nc0t
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1381
Public Comment 1409. Individual. Katherine Cote. 7-5-18



                                      Submitter Information
Name: Katherine Cote


                                          General Comment
Firearms exports must continue to be classified as military so that they are under the regulation of the State
Department, and so that Congress can block sales of large batches of firearms to foreign countries. If firearms are
not classified as "military", Congress would no longer be automatically informed about sizable weapons sales
and could not stop them in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

This would be dangerous to the US and to the world.




                                                WASHSTATEB006687
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 271 of 992

                                                                                     As of: 7/17/18 8:49 AM
                                                                                     Received: July 05, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: July 17, 2018
                                                                                     Tracking No. 1k2-943x-4vvo
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1380
Public Comment 1410. Individual. Mark Anderson. 7-5-18



                                       Submitter Information
Name: Mark Anderson


                                          General Comment
Dear Sir or Madam:

I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

As you likely know, this rule change would, among other things:

(a) eliminate the State Department's Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them.

(b) remove licensing requirements for brokers, increasing the risk of trafficking.

(c) remove the State Department's block on the 3D printing of firearms. When Defense Distributed founder Cody
Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe.

Please do not move forward with this rule change.

Sincerely,

Mark and Candace Anderson


                                                 WASHSTATEB006688
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 272 of 992

                                                                                  As of: 7/17/18 8:48 AM
                                                                                  Received: July 05, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943x-f3qd
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1379
Public Comment 1411. Individual. Mary Canales. 7-5-18



                                      Submitter Information
Name: Mary Canales


                                          General Comment
I oppose the proposed rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the
U.S. Commerce Department (focused on promoting American business). This transfer of authority would open
new floodgates for arms sales internationally, with serious implications for our national security. Currently,
firearms exports are classified as military. This is why they are under the regulation of the State Department, and
why Congress can block sales of large batches of firearms to foreign countries. With the rule change, Congress
would no longer be automatically informed about sizable weapons sales that it could stop in the name of national
security, even to countries where there are serious human rights concerns, such as the Philippines and Turkey.
Meanwhile, the Commerce Department does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.
The rule change would make the world a far more dangerous place:
It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.
It would remove licensing requirements for brokers, increasing the risk of trafficking.
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less! As a
public health nurse and a citizen concerned about human rights and global health, I strongly oppose the proposed
rule change.
                                                WASHSTATEB006689
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 273 of 992




                           WASHSTATEB006690
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 274 of 992

                                                                            As of: 7/17/18 8:47 AM
                                                                            Received: July 05, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-943x-tlfl
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1378
Public Comment 1412. Individual. Jen Manders. 7-5-18



                                    Submitter Information
Name: Jen Manders
Address:
  1990 Ellis
  Dubuque, 52001
Email: jlmanders@aol.com
Phone: 5635565713


                                       General Comment
Please keep ITAR governance under the US State department.




                                             WASHSTATEB006691
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 275 of 992

                                                                                As of: 7/17/18 8:46 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943x-tzcr
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1377
Public Comment 1413. Individual. Karen Anonymous. 7-5-18



                                      Submitter Information
Name: Karen Anonymous


                                         General Comment
I object to control over firearm sales being, essentially, relegated to the industry. We need more oversight and
stricter controls, not less control and weakened oversight. Please do not let the profit motives overcome common
sense, and vote down this proposed rule.




                                               WASHSTATEB006692
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 276 of 992

                                                                                 As of: 7/17/18 8:45 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943x-dsf2
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1376
Public Comment 1414. Individual. Rev. Phoenix Hawelu-Hills. 7-5-18



                                      Submitter Information
Name: Rev. Phoenix Hawelu-Hills


                                          General Comment
Why would we change how guns are handled by our government? We need to keep the U.S. State Department in
charge of
the selling and exporting of dangerous things like guns and weapons because it is the job of the U.S. State
Department to
safeguard our country! Changing the department that safeguards our country to the U.S. Commerce Department
would be
outrageous and unsafe!

Firearms are dangerous!! They are used to kill people every day around the world in acts of organized crime,
political
violence, terrorism, and human rights violations. They are used to kill U. S. citizens daily. We need MORE
controls on how
these weapons are acquired!

They should be subject to far more controls, not less!

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized
crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes
mass migration.

Do not change how guns and weapons are classified! They are classified as "military" because that is how we
                                                WASHSTATEB006693
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 277 of 992




keep our
country safe! This is why they are under the regulation of the State Department!!

Please keep us safe. Don't let big business control how many of our enemies have weapons because they don't
care about
our lives!!




                                                WASHSTATEB006694
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 278 of 992

                                                                               As of: 7/17/18 8:44 AM
                                                                               Received: July 05, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-943x-mtwo
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1375
Public Comment 1415. Individual. Rita Kain. 7-5-18



                                     Submitter Information
Name: Rita Kain
Address:
  219 Bates Street
  Earlville, IL, 60518-8133
Email: tasc88@sbcglobal.net
Phone: 815-246-9370
Fax: none


                                         General Comment
I don't feel your department has the qualifications nor the ability to make sure these weapons don't end up in
terrorists, or enemy government hands. Yours is an agency tasked with improving commerce between countries.
NOT securing the people of the United Staes!




                                               WASHSTATEB006695
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 279 of 992

                                                                              As of: 7/17/18 8:43 AM
                                                                              Received: July 05, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-943x-hgzc
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1374
Public Comment 1416. Individual. Vicki Shelton. 7-5-18



                                     Submitter Information
Name: Vicki Shelton


                                        General Comment
Guns must be limited. The Department of State will do a better job than the department of Commerce.




                                              WASHSTATEB006696
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 280 of 992

                                                                                As of: 7/17/18 8:42 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943y-mwk0
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1373
Public Comment 1417. Individual. Rebecca B. Wilk. 7-5-18



                                     Submitter Information
Name: Rebecca B. Wilk
Address:
  P.O. Box 1395
  Woodstock, NY, 12498
Email: rbw4peaceandfreedom@gmail.com
Phone: (845) 679-4712


                                         General Comment
Please do NOT promote gun manufacturers' profits at the expense of people's lives.




                                               WASHSTATEB006697
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 281 of 992

                                                                                   As of: 7/17/18 8:40 AM
                                                                                   Received: July 05, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-943y-wzc9
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1372
Public Comment 1418. Individual. Kerry Wiessmann. 7-5-18



                                       Submitter Information
Name: Kerry Wiessmann
Address:
  162 Limerock Terrace
  State College, PA, 16801
Email: kgw11@scasd.org
Phone: 814-238-1764


                                          General Comment
I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. Because military-
style assault rifles clearly have substantial military utility, transfer of these firearms to Commerce Department
control is inconsistent with the statutory framework enacted by the Congress to regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as it recently did on the Philippines and Turkey.[2] Congressional action in 2002
required sales of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. Items moved to Commerce control would no longer be subject to such notification. Registration fees
that since the 1940s have been used to offset the costs to the government of tracking who is manufacturing
weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce does not charge
any fee for licensing. So the government i.e., taxpayers will absorb the cost of reviewing applications and
processing licenses. Gun exporters that benefit from these sales should shoulder this cost.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts to
curtail trafficking of small arms and light weapons. There is good reason for concern that firearms brokers will
no longer be subject to US brokering law. Although Commerce states it will retain rules on brokering for a State
                                                 WASHSTATEB006698
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 282 of 992




Department list that includes assault rifles, there is no statutory basis for brokers of these weapons to register and
obtain a license, increasing the risk of trafficking. That will make it easier for unscrupulous dealers to escape
attention.[3]

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.End-use controls also are weakened by eliminating
registration of firearms exporters, a requirement since the 1940s.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. Unless corrected, the new regulations run the risk of effectively condoning and enabling 3D printing
of firearms in the U.S. and around the globe. By effectively eliminating many means to detect firearms,
background checks on domestic sales and end-use controls on international exports for such weapons, this
change could generate many preventable tragedies.

The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce.[4]

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.

This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission is
to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively
used in criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability, human
security, conflict, and human rights.
Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries.[5] The export of these weapons
should be subject to more controls, not less.




                                                  WASHSTATEB006699
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 283 of 992

                                                                                  As of: 7/17/18 8:39 AM
                                                                                  Received: July 05, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-943y-7jgr
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1371
Public Comment 1419. Individual. Michael Monroe. 7-5-18



                                      Submitter Information
Name: Michael Monroe
Address:
  15 Weybridge Rd.
  Brookline, 02445
Email: mmonroe@bidmc.harvard.edu
Phone: 6177844836


                                          General Comment
The State Department must continue to regulate the export of firearms. The role of the State Department is to
interact with other countries in a way that protect American interests and the interests of other nations. As
possible agents of death, firearms can compromise both American and foreign security. The State Department
has a compelling interest in preventing, or at the very least overseeing, the sale of firearms. Please do not turn
over this authority to the Department of Commerce, whose focus is business, not security or diplomacy.
Furthermore, the Department of Commerce does not have the resources to police the sale of firearms adequately.




                                                WASHSTATEB006700
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 284 of 992

                                                                                 As of: 7/17/18 8:38 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943y-4cai
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1370
Public Comment 1420. Individual. Darien Gardner. 7-5-18



                                      Submitter Information
Name: Darien Gardner
Address:
  51 Pilgrim Dr.
  Northampton, MA, 01060
Email: darien@crocker.com
Phone: (413) 586-7697


                                          General Comment

To the U.S. Commerce Department,

I am writing to express my opposition to any rule change that would switch the regulations of firearms export
from the U.S. State Department to the U.S. Commerce Department.

I believe such a rule change would be extremely unwise because the State Department has the facilities needed to
prevent guns from falling into falling into the hands of organized criminals, political extremists, terrorists and
human rights violators around the world. The Commerce Department is much less well equiped to do this.

Sincerely,
Darien Gardner

Darien Gardner
51 Pilgrim Dr.
Northampton, MA 01060




                                                WASHSTATEB006701
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 285 of 992

                                                                               As of: 7/17/18 8:37 AM
                                                                               Received: July 05, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-943y-9eir
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1369
Public Comment 1421. Individual. A. Pierce. 7-5-18



                                      Submitter Information
Name: A. Pierce


                                          General Comment
oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This change in the administration of gun sales will create a fundamentally more
violent and unsafe world both inside and outside of the U.S.
This change would:
1.eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-
license and post-shipment inspections and publicly reports on them
2.remove licensing requirements for brokers, increasing the risk of trafficking
3.remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody
Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe

For these reasons I strongly oppose this regulatory change in arms sales.




                                                WASHSTATEB006702
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 286 of 992

                                                                              As of: 7/17/18 8:36 AM
                                                                              Received: July 05, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-943y-l1x0
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1368
Public Comment 1422. Individual. Mark Schumerth. 7-5-18



                                     Submitter Information
Name: Mark Schumerth


                                        General Comment
I oppose transferring arms regulation to the Dept. of Commerce. This would open the door to even more arms
trafficking than we already have. I find it stupefying that POTUS Trump, who spends most of his time
complaining about arms trafficking across the border, would support such a move. It must be stopped!




                                              WASHSTATEB006703
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 287 of 992

                                                                                 As of: 7/17/18 8:34 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943y-45md
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1367
Public Comment 1423. Individual. Jodi-Beth McCain. 7-5-18



                                      Submitter Information
Name: Jodi-beth McCain


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Please do not make any changes.




                                                WASHSTATEB006704
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 288 of 992

                                                                            As of: 7/17/18 8:33 AM
                                                                            Received: July 05, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-943y-26ej
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1366
Public Comment 1424. Individual. Matthias Hess. 7-5-18



                                    Submitter Information
Name: Matthias Hess
Address: United States,


                                       General Comment
I strongly oppose any rule changes to give authority over arms exports to the U.S. Commerce Department. I
worry that the Commerce Department would push weapons sales abroad, driving deadly conflicts even more than
they already do. The State Department's mission is to protect our country, and they authority over firearms
exports in order to do so effectively.




                                             WASHSTATEB006705
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 289 of 992

                                                                                 As of: 7/17/18 8:32 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-943z-tdaz
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1365
Public Comment 1425. Anonymous. 7-5-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
The NRA and gun manufacturers should not push guns in the United States or anywhere else in the world. I am a
US citizen and voter and I oppose a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business). This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security. I object to this rule change and transfer of authority. Please do not implement it. Thank you




                                                WASHSTATEB006706
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 290 of 992

                                                                                    As of: 7/17/18 8:31 AM
                                                                                    Received: July 05, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 17, 2018
                                                                                    Tracking No. 1k2-943z-g5d4
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1364
Public Comment 1426. Individual. John Sanders. 7-5-18



                                       Submitter Information
Name: john sanders


                                           General Comment
I am in opposition to any change in the sales and deportation of firearms listed as category I,II, or III, Doing so
may, no, will endanger the security of the nation. Running arms to terroist and drug gangs is limited now but
would only escalate arming these thugs under Commerce Dept rules. Again I am in opposition to this change




                                                 WASHSTATEB006707
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 291 of 992

                                                                                As of: 7/17/18 8:30 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-943z-4qbu
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1363
Public Comment 1427. Individual. Edna Montague. 7-5-18



                                     Submitter Information
Name: Edna Montague
Address:
  P.O. Box 6534
  OCEAN VIEW, 96737
Email: ednamontague@gmail.com
Phone: 8089297208
Fax: 96737


                                         General Comment
The sale of fire arms and weapons should stay under the State Department to ensure that weapons do not get into
the hands of terrorist or enemies of this counrty. The State Department has been doing a good job of monitoring
the sales so they can be stopped before it is to late. The Commerce Department does not have the personnel or
experience to monitor the sales of weapons. This change will seriously jeopardize our national security . I ask
that there be no rule change regarding the sales of weapons.




                                               WASHSTATEB006708
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 292 of 992

                                                                               As of: 7/17/18 8:29 AM
                                                                               Received: July 05, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-943z-ed2g
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1362
Public Comment 1428. Anonymous. 7-5-18



                                     Submitter Information
Name: Anonymous Anonymous


                                         General Comment
Don't allow semi-automatic weapons to be exported. It could put them into the hands of our enemies or people
with mental health problems, putting many innocent people in danger.




                                               WASHSTATEB006709
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 293 of 992

                                                                               As of: 7/17/18 8:28 AM
                                                                               Received: July 05, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-9440-1p5h
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1361
Public Comment 1429. Individual. Susan Herting. 7-5-18



                                     Submitter Information
Name: Susan Herting


                                        General Comment
I do oppose the new rule change that would switch the regulations of firearms export sales from the U.S. State
Department to the U.S. Commerce Department. That only provide less hurdles for firearms traffickers, organized
crime and other violent agents. Thank you




                                              WASHSTATEB006710
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 294 of 992

                                                                             As of: 7/17/18 8:27 AM
                                                                             Received: July 05, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 17, 2018
                                                                             Tracking No. 1k2-9440-p8ci
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1360
Public Comment 1430. Individual. Bruce Beese. 7-5-18



                                    Submitter Information
Name: Bruce Beese
Address:
  1172 Portland Ave
  St. Paul, MN, 55104
Email: bandmbeese@msn.com
Phone: 651-659-0379


                                        General Comment
I am against the movement of oversight of firearms exports from the State Department to the Commerce
Department.
Please do not make this change. Firearms regulations are just fine under State.
Thank you,
Bruce Beese




                                              WASHSTATEB006711
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 295 of 992

                                                                              As of: 7/17/18 8:26 AM
                                                                              Received: July 05, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-9440-ii6c
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1359
Public Comment 1431. Individual. Marjory Keenan. 7-5-18



                                     Submitter Information
Name: Marjory Keenan
Address:
  1816 Vine Street
  Berkeley, CA, 94703
Email: marjkeenan44@gmail.com
Phone: 5105252649
Fax: 94703


                                        General Comment
I oppose the proposed rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the
U.S. Commerce Department (focused on promoting American business). This transfer of authority would open
new floodgates for arms sales internationally, with serious implications for our national security. Insure our
safety by not changing this rule.




                                              WASHSTATEB006712
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 296 of 992

                                                                                As of: 7/17/18 8:20 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9440-42ht
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1358
Public Comment 1432. Individual. Joy Hamby. 7-5-18



                                     Submitter Information
Name: Joy Hamby


                                         General Comment
I believe the regulation of firearms should remain under the US Dept of State because the Congress needs to
have veto power.
Checks and balances are always necessary to protect our government and country and taxpayer's money.




                                               WASHSTATEB006713
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 297 of 992

                                                                                 As of: 7/17/18 8:22 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9442-3spb
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1357
Public Comment 1433. Individual. David Lemon. 7-5-18



                                      Submitter Information
Name: David Lemon
Address:
  2744 Eleki Pl
  Lihue, HI, 96766-9605
Email: typenerd@mindspring.com
Phone: 4086743341


                                         General Comment
Moving regulation of firearms export from the Department of State to the Department of Commerce seems like a
misguided idea, and is likely to decrease our country's security. Without treating firearms as a military export,
the risks of accidentally enabling terrorists and arms traffickers are simply too high.




                                                WASHSTATEB006714
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 298 of 992

                                                                                  As of: 7/17/18 8:23 AM
                                                                                  Received: July 05, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9442-aoym
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1356
Public Comment 1434. Individual. Anna Gladstone. 7-5-18



                                       Submitter Information
Name: Anna Gladstone
Address:
  542 W Grand Blvd
  Detroit, MI, 48216
Email: acedeuceanna@gmail.com


                                          General Comment
The proposed rule to loosen regulations on firearm exportation is terrifying. Why would we want to arm the rest
of the world? So that they can attack? So that they can build militias and guerilla warfare? So that these guns can
end up in the hands of terrorist groups? Stop arming terrorists! Dont implement this change, it is too dangerous
for our country and the world.




                                                 WASHSTATEB006715
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 299 of 992

                                                                                 As of: 7/17/18 8:23 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9442-8bh0
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1355
Public Comment 1435. Individual. Chad Reddick. 7-5-18



                                      Submitter Information
Name: Chad Reddick
Address:
  50 Cherry Lane
  Durham, CT, 06422
Email: reddick.chad@gmail.com
Phone: 8603491768


                                         General Comment
I am deeply concerned with the proposed plan to switch regulation of firearms exports from the State Department
to the Commerce Department. Anything that can make it easier to sell more guns overseas compromises United
States security. Please take whatever steps are necessary to tightly regulate overseas firearms sales in order to
keep people in America, and around the world, safer.




                                                WASHSTATEB006716
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 300 of 992

                                                                                As of: 7/17/18 8:16 AM
                                                                                Received: July 05, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9443-df96
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1354
Public Comment 1436. Individual. B Dudney MD. 7-5-18



                                     Submitter Information
Name: B Dudney, MD
Address:
  Forestville, CA, 95436-9604
Email: kosmicdollop@saber.net
Phone: +11234567890


                                         General Comment
Opposed to shifting regulation of firearms export to U.S. Commerce Department.

Would stop Congress being automatically informed of weapons sales it could stop in the name of national
security, especially to countries with serious human rights abuses, such as the Philippines and Turkey.

Commerce Department lacks resources to enforce export controls: Bureau of Industry and Security does not have
staff everywhere. Hence, firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.

It would eliminate:
..the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-license and
post-shipment inspections and publicly reports on them.
..licensing requirements for brokers, increasing the risk of trafficking.
..State Departments block on 3D printing of firearms.




                                               WASHSTATEB006717
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 301 of 992

                                                                               As of: 7/17/18 8:15 AM
                                                                               Received: July 05, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-9443-24dt
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1353
Public Comment 1437. Individual. Warren Wilkins. 7-5-18



                                     Submitter Information
Name: Warren Wilkins
Address:
  Seattle, WA, 98118
Email: concerned-voter@wwxyz.com
Phone: 2067257100
Organization: Warren Wilkins Designer


                                        General Comment
Gun money is blood money. I oppose this rule change that would switch the regulations of firearms export from
the U.S. State Department to the U.S. Commerce Department.




                                              WASHSTATEB006718
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 302 of 992

                                                                                 As of: 7/17/18 8:14 AM
                                                                                 Received: July 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9443-szd5
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1352
Public Comment 1438. Individual. Ivan Rhudick. 7-6-18



                                      Submitter Information
Name: Ivan Rhudick
Address:
  251 5th Avenue
  San Francisco, 94118
Email: ivan.rhudick@gmail.com
Phone: 510-414-4500


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Congress should continue to monitor the sales of large amounts of weapons to
other nations in the interest of national security.




                                                WASHSTATEB006719
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 303 of 992

                                                                                  As of: 7/16/18 11:01 PM
                                                                                  Received: July 05, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-9443-3xau
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1351
Public Comment 1439. Individual. Linda Massey. 7-6-18



                                      Submitter Information
Name: Linda Massey


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This is a dangerous and irresponsible action that must be stopped. The NRA
and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but around the
world. They have been pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department. This transfer of authority would open new floodgates for arms sales internationally with
serious implications for our national security.

Firearms exports are classified as military under the regulation of the State Department, and why Congress can
block sales of large batches of firearms to foreign countries. With having firearms sales regulated by the U.S.
Commerce Department, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns.

The reality is - this is not only dangerous for other countries, but our country as well. This is truly an insane
proposition that would turn ugly and deadly fast. The NRA has already proven that they don't care about
anyone's life and that they will go to great lengths to get what they want. This must be stopped because they don't
care how many people will die in other countries or this one as long as they make their billions. They just don't
care.




                                                 WASHSTATEB006720
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 304 of 992

                                                                                  As of: 7/16/18 11:00 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-9444-yk0p
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1350
Public Comment 1440. Individual. Rosalind Bresnahan. 7-6-18



                                      Submitter Information
Name: Rosalind Bresnahan
Address:
  500 Edgerton Dr.
  San Bernardino, CA, 92405
Email: rosalind568@gmail.com


                                          General Comment
I strongly oppose the rule change that would transfer the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

Arms are not just another US export to promote and arms sales should be subject to review for non-commercial
implications such as use in human rights violations. These are foreign policy issues and should be treated
accordingly.




                                                WASHSTATEB006721
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 305 of 992

                                                                             As of: 7/16/18 10:59 PM
                                                                             Received: July 06, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 16, 2018
                                                                             Tracking No. 1k2-9444-9o2u
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1349
Public Comment 1441. Individual. Derek Benedict. 7-6-18



                                    Submitter Information
Name: Derek Benedict


                                       General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. We truly do NOT need to export more weapons of death around
this planet.




                                             WASHSTATEB006722
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 306 of 992

                                                                             As of: 7/16/18 10:58 PM
                                                                             Received: July 06, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 16, 2018
                                                                             Tracking No. 1k2-9445-dtcl
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1348
Public Comment 1442. Individual. Robert Sanford. 7-6-18



                                       Submitter Information
Name: Robert Sanford
Address:
  Camas, WA, 98607
Email: rhsanford@gmail.com
Phone: 2537223694
Organization: Northwest Freethought Alliance


                                           General Comment
I'm a retired police officer and academy instructor.

I could hardly oppose this end-run around decency more strongly.

There are more guns in the US than almost anywhere.

Why do the gun manufacturers want to spread the cancer of gun violence around the world?

Could it be for money?

Unconscionable.

But not no surprise.


Robert Sanford
Camas, WA



                                                 WASHSTATEB006723
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 307 of 992

                                                                                    As of: 7/16/18 10:56 PM
                                                                                    Received: July 06, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 16, 2018
                                                                                    Tracking No. 1k2-9445-aslp
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1347
Public Comment 1443. Anonymous, 7-6-18



                                       Submitter Information
Name: Anonymous Anonymous


                                           General Comment

For Gods sake, do NOT allow the switching of the regulation of firearms exports from the State Department to
the Commerce Department!

Without question, it would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel the
violence that destabilizes countries and causes mass migration.

Although Putin would like the way it would further undermine the reputation of standing for world peace that the
USA has nurtured since its foundation, even he wouldnt approve of this if it meant his citizens could buy the
guns.

Please, please do not let the NRA get away with this dangerous, greedy, thoughtless move. Keep gun control and
the control of export licenses of semiautomatic assault weapons and other powerful firearms within the State
Department!!

Our national security and, to a large extent, that of the world, depends upon it!

I would ordinarily leave my contact info but I'm afraid of NRA repercussions.




                                                 WASHSTATEB006724
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 308 of 992

                                                                                 As of: 7/16/18 10:53 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-9445-t3ll
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1346
Public Comment 1444. Individual. Charlene Kahn. 7-6-18



                                      Submitter Information
Name: Charlene Kahn
Address:
  2308 48TH AVE SW
  SEATTLE, 98116
Email: charlenefk@gmail.com
Phone: 2062958396


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

The U.S. State Department is focused on safeguarding our nation. The U.S. Commerce Department is focused on
promoting American business. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.




                                                WASHSTATEB006725
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 309 of 992

                                                                            As of: 7/16/18 10:52 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-9447-qd5p
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1345
Public Comment 1445. Individual. Violet Young. 7-6-18



                                       Submitter Information
Name: Violet Young


                                           General Comment
I think this is a terrible idea and should not be allowed to go forward.




                                                  WASHSTATEB006726
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 310 of 992

                                                                                  As of: 7/16/18 10:51 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944a-9yfn
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1344
Public Comment 1446. Individual. Sheila Stone. 7-6-18



                                       Submitter Information
Name: Sheila Stone


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

Firearms are dangerous and there needs to be more control, not less, to prevent acts of organized crime, political
violence, terrorism, and human rights violations around the world.

I strongly oppose this rule that would make the world a more dangerous place.




                                                WASHSTATEB006727
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 311 of 992

                                                                                 As of: 7/16/18 10:50 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944c-24by
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1343
Public Comment 1447. Individual. Em W. 7-6-18



                                      Submitter Information
Name: Em W


                                          General Comment
The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department. This transfer of authority would open new floodgates for arms sales internationally, with
serious implications for our national security.

Therefore, I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.




                                                WASHSTATEB006728
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 312 of 992

                                                                                   As of: 7/16/18 10:49 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944c-dum9
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1342
Public Comment 1448. Individual. L.J. Coburn. 7-6-18



                                       Submitter Information
Name: L.J. Coburn


                                          General Comment
I oppose the proposed move of firearm exports from the State Department. For our and everyone's safety, we
must not help arm the world further. Bad actors are a fact of life and they will ensure greater numbers of efficient
killing devices will go to those intent on killing Americans, as well as their fellow citizens and others, thus
supporting actions against our personal and national interest.




                                                 WASHSTATEB006729
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 313 of 992

                                                                               As of: 7/16/18 10:48 PM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-944c-9qss
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1341
Public Comment 1449. Individual. Mary Jo DuRivage. 7-6-18



                                     Submitter Information
Name: Mary Jo DuRivage
Address:
  21540 Morley Ave.
  Dearborn, MI, 48124


                                        General Comment
I oppose the proposed rule to transfer oversight on small arms (firearms) exports from the State Dept. to the
Commerce Dept. Commerce means business. These weapons should continue to be regulated by the State Dept.
We are not talking about normal household goods. I also oppose the elimination of Congressional oversight of
commercial weapons sales of 1 million dollars or more.




                                              WASHSTATEB006730
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 314 of 992

                                                                              As of: 7/16/18 10:47 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944d-bu41
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1340
Public Comment 1450. Individual. Mary H. 7-6-18



                                     Submitter Information
Name: Mary H


                                        General Comment
If we're serious about terrorism, we need to keep the regulation of firearms export licenses in the State
Department. I have the unique vantage point of being a New Yorker who lived through 9-11 and as someone
whose hometown has had two school shootings, so I take this issue seriously and I'm concerned that the
Department of Commerce will have more lax enforcement than the State Department.

Thanks!
Mary




                                              WASHSTATEB006731
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 315 of 992

                                                                                  As of: 7/16/18 10:45 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944d-x896
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1339
Public Comment 1451. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I usually try to avoid using comments that are written for masses because I worry they won't be taken seriously. I
am disappointed that just about anybody in the United States can legally buy a gun that can kill multiple civilians
or LEO in a matter of minutes. The idea that a rule is being considered to spread this irresponsible behavior to
other countries over which we have no control and no ability to change laws is appalling. I am attaching a letter
that I think should be taken very seriously because I agree with it and want to keep the world safer even as our
own country goes up in flames: I am submitting this comment in strong opposition to the proposed rule to
transfer oversight of small arms (firearms) exports from the State Department to the Commerce Department. This
rule would make U.S. exports of small arms far more dangerous by transferring controls to an agency that
prioritizes doing business over safeguarding national security. The rules elimination of congressional oversight
of commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to garner
profits for a U.S. gun industry that is faring poorly in the domestic market. It comes after years of lobbying by
the NRA and National Shooting Sports Foundation. No one else asked for it or wanted it. The NSSF, the trade
group for the gun industry, has already boasted the rule would lead to a 20% increase in American gun exports.
We see the gun lobbys influence in the rules description of semiautomatic assault rifles like the AR-15 as civilian
products. These weapons were not designed for household use, they were designed to kill en masse on the
battlefield. That is why they are the weapons of choice for mass shooters. If you go forward with this disastrous
policy, I will do everything in my powerpeacefully and democraticallyto hold your leadership accountable for the
resulting global bloodshed. That will include advocating against your budget priorities across-the-board until a
new, non-corrupt administration can come in and clean house.




                                                WASHSTATEB006732
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 316 of 992

                                                                                As of: 7/16/18 10:44 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944e-6ior
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1338
Public Comment 1452. Individual. Susan Lasswell. 7-6-18



                                      Submitter Information
Name: Susan Lasswell


                                         General Comment
This move raises the threat of gun violence and danger in the US and across the world.
Without State Department oversight and regulatory authority, firearms will be exported to anyone with money
and fuel increased organized crime and terrorism. The children and innocents of the world will suffer while gun
lobbyists, manufacturers and the NRA will profit. I strongly oppose this unnecessary change and ask you to not
approve it. Thank you.




                                               WASHSTATEB006733
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 317 of 992

                                                                                 As of: 7/16/18 10:42 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944e-fzz5
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1337
Public Comment 1453. Individual. Concerned Citizen. 7-6-18



                                      Submitter Information
Name: Concerned Citizen


                                         General Comment
I am strongly opposed to the proposed rule to transfer oversight of small arms (firearms) exports from the State
Department to the Commerce Department. This rule would make U.S. exports of small arms far more dangerous
by transferring controls to an agency that prioritizes doing business over safeguarding national security and
eliminate congressional oversight of commercial weapons sales of $1 million or more. This rule has one purpose
only: to garner profits for a U.S. gun industry at the expense of safety for communities abroad and, potentially,
our own armed service members. It comes after years of lobbying by the NRA and National Shooting Sports
Foundation. No one else asked for it or wanted it. One can see the gun lobbys influence in the rules description
of semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for civilian
use; they were designed to kill on the battlefield. Please do not move forward with this disastrous policy that
eliminates reasonable oversight that balances commerce with international diplomacy and national security.




                                                WASHSTATEB006734
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 318 of 992

                                                                                 As of: 7/16/18 10:41 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944e-5trx
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1336
Public Comment 1454. Individual. Julia Cechvala. 7-6-18



                                      Submitter Information
Name: Julia Cechvala


                                          General Comment
As a mother and citizen I am alarmed at the amount of gun violence in this nation and at the complete failure of
the government to prevent it. It's past time to stand up to the NRA and protect our children. I oppose the rule
change that would switch the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department.




                                                WASHSTATEB006735
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 319 of 992

                                                                                   As of: 7/16/18 10:39 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944e-ow5a
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1335
Public Comment 1455. Individual. Aaron Karp. 7-6-18



                                       Submitter Information
Name: Aaron Karp
Address:
  BAL 7006
  Old Dominion University
  Norfolk, VA, 23529
Email: akarp@odu.edu
Phone: 17576835700


                                          General Comment
The proposed ITAR revision for firearms and ammunition promises little, and risks much. As an analyst of the
global arms trade and weapons proliferation for thirty years, I recognize the transformative power of regulatory
reform. But this is something else. The proposed revisions promise short-term benefits, which seem unlikely to
amount to much in an already competitive global market. That makes this deregulation for the sake of
deregulation itself. Meanwhile, the change unleashes forces certain to accelerate long turn American industrial
decline and loss of influence over global consequences.

First, they show that the United States no longer will set global normative standards for all form of arms transfers
and non-proliferation. Previously the United States Government has shown it will not further tighten restrictions.
As the first outright relaxation of oversight standards in arms exports in over fifty years, the change marks a
switch in policy dating from the Kennedy Administration.

Second, as the dominant player in global small arms trade, the United States has the most to lose from further
loosening. As other countries emulate Americas relaxation of restrictions, not only will there be more firearms
reaching more hotspots, but we can be certain the United States will see its share of a more competitive market
decline. Other manufacturing countries, with lower wages and more aggressive export subsidies, are more likely
to reap the seeds sown here.

Third, the change marks a fundamental shift in the nature of arms export oversight. By reducing the role of the
                                                 WASHSTATEB006736
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 320 of 992




US Government, it leaves regulation exclusively to the recipient government. This shifts the burden of proof in
international human rights and state oppression, from outside powers with no direct interest in the outcome, to
the recipient governments, governments that are often guilty of using imported weapons in appalling or frightful
ways, ways that would be completely illegal in the United States.




                                                WASHSTATEB006737
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 321 of 992

                                                                                 As of: 7/16/18 10:38 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944e-p2i3
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1334
Public Comment 1456. Individual. Stair Calhoun. 7-6-18



                                      Submitter Information
Name: Stair Calhoun


                                         General Comment
I strongly oppose a rule change switching the regulation of firearms exports from the U.S. Department of State to
the U.S. Department of Commerce. This would adversely affect our national security and would destabilize
countries around the globe




                                                WASHSTATEB006738
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 322 of 992

                                                                                 As of: 7/16/18 10:37 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944f-o156
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1333
Public Comment 1457. Individual. Patricia Sammann. 7-6-18



                                      Submitter Information
Name: Patricia Sammann
Address:
  404 E. George Huff Drive
  Urbana, IL, 61801
Email: new2pat_s@comcast.net
Phone: 2173442114


                                         General Comment
I oppose changing the regulation of firearms export from the U.S. State Department to the U.S. Commerce
Department. This would remove these exports from the oversight of Congress and would threaten our national
security. It would facilitate exports to oppressive regimes, remove safeguards that prevent organized crime and
terrorists from obtaining weapons, and fuel destabilizing violence around the world. Do NOT make this
unnecessary change, which will put America at grave risk.




                                                WASHSTATEB006739
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 323 of 992

                                                                                 As of: 7/16/18 10:35 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944f-2p3o
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1332
Public Comment 1458. Individual. Rosemary Gordon. 7-6-18



                                      Submitter Information
Name: Rosemary Gordon


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It would promote the sale of more guns in the world, thereby making the world
less safe for all.




                                               WASHSTATEB006740
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 324 of 992

                                                                              As of: 7/16/18 10:34 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944f-z955
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1331
Public Comment 1459. Individual. Sue Mancino. 7-6-18



                                     Submitter Information
Name: Sue Mancino
Address:
  OH,


                                        General Comment
As a former Vietnam Era military spouse I oppose anything which endangers our troops.
Therefore I oppose switching the regulation of firearms export from the U.S. State Department to the Commerce
Department.




                                              WASHSTATEB006741
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 325 of 992

                                                                            As of: 7/16/18 10:33 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944g-y1ij
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1330
Public Comment 1460. Anonymous. 7-6-18



                                     Submitter Information
Name: Anonymous Anonymous


                                         General Comment
We need more gun regulation not less, I oppose this rule change.




                                               WASHSTATEB006742
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 326 of 992

                                                                                As of: 7/16/18 10:32 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944g-ri2z
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1329
Public Comment 1461. Individual. Don Hayler. 7-6-18



                                      Submitter Information
Name: Don Hayler


                                         General Comment
I oppose shifting the responsibility for gun exports from the State Department to the Commerce Department. As
we've seen in recent years, armed groups around the world can cause global instability that can affect American
safety. The State Department is in the best position to ensure that firearm exports do not exacerbate military
situations or humanitarian crises. Thank you.




                                               WASHSTATEB006743
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 327 of 992

                                                                                 As of: 7/16/18 10:31 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944g-bjq6
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1328
Public Comment 1462. Individual. T. Katz. 7-6-18



                                      Submitter Information
Name: T. Katz
Address:
  274 Pine St.
  Deerfield, IL, 60015
Email: katz.t@nb27.org
Phone: 8472361006


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The sale of more guns is not the answer, not the solution.




                                                WASHSTATEB006744
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 328 of 992

                                                                             As of: 7/16/18 10:29 PM
                                                                             Received: July 06, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 16, 2018
                                                                             Tracking No. 1k2-944g-j6q7
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1327
Public Comment 1463. Individual. Harvey Liszt. 7-6-18



                                      Submitter Information
Name: Harvey Liszt
Address:
  1922 Greenbrier Drive
  CHARLOTTESVILLE, VA, 22901-2915
Email: hliszt@nrao.edu
Phone: 4342276356
Organization: National Radio Astronomy Observatory


                                          General Comment
I oppose the proposed rule that allows the freer export of dangerous arms.




                                                WASHSTATEB006745
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 329 of 992

                                                                              As of: 7/16/18 10:28 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944g-jjio
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1326
Public Comment 1464. Individual. Mary O Neill. 7-6-18



                                     Submitter Information
Name: Mary O'Neill
Address:
  6400 Gilmet Drive
  Presque Isle, MI, 49777
Email: moneill16@excite.com
Phone: 9895952448


                                        General Comment
We do noty need more guns out there...there are already too many as shown by the number of people killed
daily!




                                              WASHSTATEB006746
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 330 of 992

                                                                              As of: 7/16/18 10:26 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944g-r09r
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1325
Public Comment 1465. Individual. Suzanne Abrams. 7-6-18



                                    Submitter Information
Name: Suzanne Abrams
Address:
  5688 N. 6th St.
  Fresno, CA, 93710
Email: sabrams7337@gmail.com
Phone: (559) 435-0612


                                        General Comment
PLEASE of not allow guns to proliferate! PLEASE do not allow guns to proliferate!




                                              WASHSTATEB006747
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 331 of 992

                                                                                   As of: 7/16/18 10:24 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944h-7pyd
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1324
Public Comment 1466. Anonymous. 7-6-18



                                       Submitter Information
Name: Anonymous Anonymous


                                           General Comment
The proposed rule is, put bluntly, a disastrous mistake that would cause the Bureau to exceed its statutory
authority and intrude on matters beyond the purview of the Department.

The international export of arms and ammunition is a matter of foreign policy and international relations. U.S.
sales of weapons and other ordnance abroad directly impact our relationships with other nations and our own
national security. The question of whether such exports would arm our enemies and/or antagonize our allies is
not a commercial one, nor is it one that should be left to the discretion of arms manufacturers and their lobbyists.
It is therefore well beyond the realm of the Department of Commerce and belongs where it presently lies, with
the Department of State.

Arms manufacturers would be the sole beneficiaries of the proposed rule, which would present significant risks
to U.S. national interests and the public welfare. The proposed rule should therefore be abandoned.




                                                 WASHSTATEB006748
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 332 of 992

                                                                                 As of: 7/16/18 10:22 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944h-fc4c
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1323
Public Comment 1467. Individual. Lynn Winston 7-6-18



                                      Submitter Information
Name: Lynn Winston


                                          General Comment
I strongly oppose the proposed rule and urge you to abandon the proposal that will make it easier to export semi-
automatic weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere




                                                WASHSTATEB006749
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 333 of 992

                                                                                     As of: 7/16/18 10:21 PM
                                                                                     Received: July 06, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: July 16, 2018
                                                                                     Tracking No. 1k2-944h-iuiy
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1322
Public Comment 1468. Individual. Todd Thurwachter. 7-6-18



                                        Submitter Information
Name: Todd Thurwachter
Address:
  2437 Villanova Drive
  Vienna, VA, 22180
Email: toddthurwachter@hotmail.com


                                            General Comment
As a 25-year veteran of the U.S. Commercial Service, charged with promoting the export of U.S. products &
services, I strongly PROTEST against this change in the approval of the export of U.S. munitions.
from
It is absolutely critical the the U.S. Department of State retain this authority, in order to balance the financial gain
from export sales against our other important foreign policy concerns, such as a country's treatment of its own
citizens, its commitment to human rights, rule of law, and basic, fundamental democratic principles.

Any short-term gain in export sales is not worth the wholesale abrogation of the very principles which America -
- the shining city on the hill and the world's beacon of democracy -- represents to the world and for which
Americans have died.

Todd Thurwachter
Foreign Commercial Service Officer, U.S. Foreign & Commercial Service, Department of Commerce (1984-
2008)




                                                  WASHSTATEB006750
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 334 of 992

                                                                                As of: 7/16/18 10:20 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944h-jonh
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1321
Public Comment 1469. Anonymous. 7-6-18



                                     Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose any rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Please find something else to do with your busy day.




                                               WASHSTATEB006751
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 335 of 992

                                                                                  As of: 7/16/18 10:19 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944h-fkv5
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1320
Public Comment 1470. Individual. Martha Sammartano. 7-6-18



                                       Submitter Information
Name: Martha Sammartano
Address:
  CO, 803014123
Email: sammartanomr@gmail.com
Phone: 3035169833


                                          General Comment
I am writing in opposition to the rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. Currently, firearms exports are classified as military. For
this reason, they are under the regulation of the State Department, and Congress can block sales of large batches
of firearms to foreign countries. With the rule change, Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns.

The Commerce Department does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

This rule change would have the following negative consequences:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of
                                                WASHSTATEB006752
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 336 of 992




pre-license and post-shipment inspections and publicly reports on them.
2. It would remove licensing requirements for brokers, increasing the risk of trafficking.
3. It would remove the State Departments block on the 3D printing of firearms.

Firearms are used to kill people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. They should be subject to more controls, not less!




                                                 WASHSTATEB006753
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 337 of 992

                                                                                  As of: 7/16/18 10:17 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944h-uhbe
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1319
Public Comment 1471. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I OPPOSE any legislation that would move the handling of export licenses of semiautomatic assault weapons
and other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S.
Commerce Department (focused on promoting American business). This transfer of authority would open new
floodgates for arms sales internationally, with serious implications for our national security. In addition, the
Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition. DO NOT ALLOW THIS TO HAPPEN.




                                                WASHSTATEB006754
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 338 of 992

                                                                            As of: 7/16/18 10:15 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944h-6ra0
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1318
Public Comment 1472. Anonymous. 7-6-18



                                    Submitter Information
Name: Anonymous Anonymous


                                       General Comment
SDEMI-AUTOMATIC RIFLES ARE MILITARY AND SHOULD NEVER BE EXPORTED NO MATTER
WHAT THE NRA SAYS




                                             WASHSTATEB006755
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 339 of 992

                                                                                  As of: 7/16/18 10:14 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944h-4cec
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1317
Public Comment 1473. Individual. Malcolm Kenton. 7-6-18



                                      Submitter Information
Name: Malcolm Kenton


                                          General Comment
I write to express strong opposition to a proposed rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department. This rule change would endanger our national security and set a dangerous precedent.

This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security.It would eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would also remove licensing requirements for brokers, increasing the risk of trafficking. It would remove the
State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson posted
online instructions for how to 3D print weapons, the State Department successfully charged him with violating
arms export laws, since his open-source posting made it possible for anyone with access to a 3D printer,
anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing
of firearms in the U.S. and around the globe.

I look forward to seeing this proposed change scrapped.




                                                WASHSTATEB006756
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 340 of 992

                                                                                As of: 7/16/18 10:13 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944h-5d68
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1316
Public Comment 1474. Individual. Cynthia Tuthill. 7-6-18



                                      Submitter Information
Name: Cynthia Tuthill


                                         General Comment
I am submitting this comment in strong opposition to the proposed rule to transfer oversight of small arms
(firearms) exports from the State Department to the Commerce Department. This rule would make U.S. exports
of small arms far more dangerous by transferring controls to an agency that prioritizes doing business over
safeguarding national security. The rules elimination of congressional oversight of commercial weapons sales of
$1 million has one purpose only: to garner profits for a U.S. gun industry that is faring poorly in the domestic
market. The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of semiautomatic
assault rifles like the AR-15 as civilian products. These weapons were not designed for household use, they were
designed to kill en masse on the battlefield. That is why they are the weapons of choice for mass shooters.




                                               WASHSTATEB006757
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 341 of 992

                                                                                    As of: 7/16/18 10:12 PM
                                                                                    Received: July 06, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 16, 2018
                                                                                    Tracking No. 1k2-944h-x4km
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1315
Public Comment 1475. Individual. Nancy Bekavac. 7-6-18



                                       Submitter Information
Name: Nancy Bekavac
Address:
  2737 Devonshire Pl. NW
  Apt. 218
  Washington, DC, 20008
Email: nancy.bekavac@gmail.com
Phone: 202 450 1547


                                           General Comment
I am writing to OPPOSE the transfer of authority over arms exports to the Department of Commerce from the
State Department. As a resident of the District of Columbia, I have no voting representative in the Congress, so I
am making my voice heard directly, here and now.

Firearms are the instrumentalities of war: war is evil, and the best way to avoid it is to undertake to understand
and combat the sources of war. Treating the export of firearms as a mere form of commerce is shortsighted,
stupid and vile. The bottom line is that switching the regulation of firearms exports from the State Department to
the Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel
violence that destabilizes countries and causes mass migration.

I have seen war in Vietnam as a journalist; I have tired to combat its aftereffects in the Balkans. Particularly in
the latter, control of arms would have limited, to some extent, the predations on the civilian populations. I am
utterly opposed to this change: keep firearms export controls in the hands of diplomats, not salesmen.




                                                  WASHSTATEB006758
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 342 of 992

                                                                             As of: 7/16/18 10:10 PM
                                                                             Received: July 06, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 16, 2018
                                                                             Tracking No. 1k2-944i-axjh
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1314
Public Comment 1476. Individual. Bonnie Jaskolka. 7-6-18



                                     Submitter Information
Name: Bonnie Jaskolka


                                        General Comment
Assault weapons and other powerful war toys have no place in public hands.




                                              WASHSTATEB006759
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 343 of 992

                                                                                  As of: 7/16/18 3:51 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944i-o02y
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1270
Public Comment 1477. Individual. Ann Anonymous. 7-6-18



                                       Submitter Information
Name: Ann Anonymous


                                          General Comment
The NRA is proving that it is an International Terrorist Organization. Do not leave it up to other Nations to curb
these munition sales.




                                                WASHSTATEB006760
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 344 of 992

                                                                                 As of: 7/16/18 3:50 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944i-w7jt
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1269
Public Comment 1478. Individual. Brittany Olsen. 7-6-18



                                      Submitter Information
Name: Brittany Olsen


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Maintaining national security and individual safety not just here but in all
countries of the world is more important than making money off of violence.




                                                WASHSTATEB006761
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 345 of 992

                                                                                 As of: 7/16/18 3:49 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944i-672p
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1268
Public Comment 1479. Individual. Michelle Geiger. 7-6-18



                                      Submitter Information
Name: Michelle Geiger
Address:
  7245 N Bergen Rd
  Bergen, NY, 14416
Email: geiger3778@gmail.com
Phone: 5857973795


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We do not need easier access to firearms.




                                                WASHSTATEB006762
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 346 of 992

                                                                            As of: 7/16/18 3:48 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944i-h0q8
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1267
Public Comment 1480. Individual. Kathleen Sewright. 7-6-18



                                    Submitter Information
Name: Kathleen Sewright


                                        General Comment
More guns in this country will NOT make us safer.




                                              WASHSTATEB006763
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 347 of 992

                                                                            As of: 7/16/18 3:43 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944i-5yax
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1266
Public Comment 1481. Individual. George Bond. 7-6-18



                                    Submitter Information
Name: George Bond
Address:
  2417 Milan St
  New Orleans, LA, 70115
Email: gdbondii@cox.net
Phone: 5047025961


                                       General Comment
We have far too many guns in this country. We dont need more.




                                             WASHSTATEB006764
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 348 of 992

                                                                            As of: 7/16/18 3:44 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944i-zt42
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1265
Public Comment 1482. Anonymous. 7-6-18



                                    Submitter Information
Name: Anonymous Anonymous


                                       General Comment
Dangerous weapons absolutely need to be regulated.




                                             WASHSTATEB006765
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 349 of 992

                                                                                As of: 7/16/18 3:30 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944i-tce8
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1235
Public Comment 1483. Individual. Barb Evans. 7-6-18



                                     Submitter Information
Name: Barb Evans


                                         General Comment
I am demanding that you do NOT change current rules for regulation of firearm exports from US State
Department to Commerce Department.

There are too many damn guns and military weapons in the world already - even the police are out-gunned!

Regulation of firearm exports needs to stay in the State Department - it should NOT be handled by the
Commerce Department!




                                               WASHSTATEB006766
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 350 of 992

                                                                                As of: 7/16/18 3:15 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944i-sn98
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1234
Public Comment 1484. Individual. Gunnar Madsen. 7-6-18



                                     Submitter Information
Name: Gunnar Madsen


                                         General Comment
Firearms are military, and their export and oversight should be governed by the State Department, which has the
knowledge and expertise to know when and where exports are acceptable.




                                               WASHSTATEB006767
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 351 of 992

                                                                                 As of: 7/16/18 3:14 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944i-yhso
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1232
Public Comment 1485. Individual. Elizabeth ODear. 7-6-18



                                      Submitter Information
Name: Elizabeth ODear
Address: United States,
Email: ekodear@gmail.com


                                         General Comment
The U.S. Commerce Department is focused on promoting American business not safeguarding our nation. This
handling of export licenses belongs with the U.S. State Department to ensure that people who are not friendly to
our country are not given Licenses.




                                                WASHSTATEB006768
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 352 of 992

                                                                              As of: 7/16/18 3:12 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944i-znll
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1228
Public Comment 1486. Individual. Jill Acree. 7-6-18



                                     Submitter Information
Name: Jill Acree


                                        General Comment
I am writing to oppose changing international gun sales to the Commerce Department. Keep international guns
sales regulations with the State Department.




                                              WASHSTATEB006769
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 353 of 992

                                                                                  As of: 7/16/18 3:10 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944i-bthh
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1226
Public Comment 1487. Individual. Mary Cato. 7-6-18



                                      Submitter Information
Name: Mary Cato
Address:
  Arlington, TX, 76012
Email: mary.e.cato@gmail.com
Phone: 8172990194


                                          General Comment
I oppose the proposed rule. Control of firearms, buns, ammunition and related articles definitely warrant control
under the USML, to provide some protection to the public.




                                                WASHSTATEB006770
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 354 of 992

                                                                                As of: 7/16/18 3:09 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944i-teqt
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1223
Public Comment 1488. Individual. David Joyner. 7-6-18



                                     Submitter Information
Name: David Joyner


                                         General Comment
The NRA is one of the most powerful and destructive entities in the US, and look at what it has done to this
country. Please do not allow the NRA to expand its influence and destructiveness to the global scene by allowing
their shift to the Dept. of Commerce.




                                               WASHSTATEB006771
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 355 of 992

                                                                            As of: 7/16/18 3:08 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944i-s568
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1221
Public Comment 1489. Individual. Pamela Joyner. 7-6-18



                                    Submitter Information
Name: PAMELA JOYNER


                                       General Comment
THE UNREGULATED FLOW OF ARMS, AS PROPOSED BY THE NRA (YES, IT IS!), IS
INSANE...KINDLY DO YOUR JOB AND LET THE ARMS BE REGULATED BY THE STATE DEPT, NOT
COMMERCE.




                                             WASHSTATEB006772
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 356 of 992

                                                                                 As of: 7/16/18 3:05 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944i-qiy7
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1217
Public Comment 1490. Individual. William O Brien. 7-6-18



                                      Submitter Information
Name: William O'Brien


                                          General Comment
I oppose this rule change that would switch the regulation of overseas firearm sales from the US State Dept to the
US Commerce Dept.




                                                WASHSTATEB006773
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 357 of 992

                                                                            As of: 7/16/18 3:04 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944j-rylz
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1215
Public Comment 1491. Individual. Judi Poulson. 7-6-18



                                     Submitter Information
Name: Judi Poulson
Address:
  1881 Knollwood Drive
  Fairmont, 56031
Email: judpeace@gmail.com
Phone: 5072355288


                                        General Comment
Stop the floodgates for new gun sales. Thanks




                                                WASHSTATEB006774
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 358 of 992

                                                                                   As of: 7/16/18 3:03 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944j-ypvr
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1213
Public Comment 1492. Individual. Dorothy Glew. 7-6-18



                                       Submitter Information
Name: Dorothy Glew


                                           General Comment
We badly need tighter gun control laws. How many more people need to be shot to death before we do
something???????
I ache for the relatives of people (many of them children) who have lost their lives because of the accessibility of
guns.




                                                 WASHSTATEB006775
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 359 of 992

                                                                                 As of: 7/16/18 3:02 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944j-ty2b
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1211
Public Comment 1493. Individual. Reese Forbes.7-6-18



                                      Submitter Information
Name: Reese Forbes
Address:
  4225 West Pine Blvd #14
  Saint Louis, 63108-2869
Email: wiselion@att.net


                                          General Comment
I am an Army Veterans and I definately know we strict controll of guns and all other types of firearms.




                                                WASHSTATEB006776
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 360 of 992

                                                                                As of: 7/16/18 3:01 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944j-tl1k
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1210
Public Comment 1494. Individual. Gail Craig. 7-6-18



                                     Submitter Information
Name: Gail Craig


                                         General Comment
I vehemently oppose this rule change to switch the regulation of firearms export from the U.S. State Department
to the U.S. Commerce Department.




                                               WASHSTATEB006777
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 361 of 992

                                                                                 As of: 7/16/18 3:00 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944j-y381
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1209
Public Comment 1495. Individual. Nina Riddel. 7-6-18



                                      Submitter Information
Name: Nina Riddel


                                          General Comment
Stop making it easier for domestic abusers and mentally ill people to harm & kill!




                                                WASHSTATEB006778
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 362 of 992

                                                                                 As of: 7/16/18 2:59 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944j-vqdz
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1208
Public Comment 1496. Individual. Barbara Francisco. 7-6-18



                                      Submitter Information
Name: Barbara Francisco


                                          General Comment
I am writing to oppose this rule change. I oppose switching the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.
I am concerned that the Commerce Department does not have the resources to adequately enforce export
controls.




                                                WASHSTATEB006779
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 363 of 992

                                                                                  As of: 7/16/18 2:57 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944j-x166
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1207
Public Comment 1497. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
The easy availability and rampant proliferation of guns, guns, guns in our society are insane and need to be
stopped with sensible regulation, not with the rollback of regulations.




                                                WASHSTATEB006780
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 364 of 992

                                                                                   As of: 7/16/18 2:56 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944j-hd3d
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1206
Public Comment 1498. Individual. Paul Petruccelli. 7-6-18



                                       Submitter Information
Name: Paul Petruccelli
Address:
  Coram, NY, 11727
Email: ppetrucc@optonline.net
Phone: 5555555555
Organization: Cablevision


                                          General Comment
Have you actually READ the Second Amendment?

Having trouble decoding a clear COMPOUND SENTENCE?

Have you read up on the historical realities that prevailed when it was written?

Why not just transfer enforcement authority to the NRA and GET IT OVER WITH?




                                                WASHSTATEB006781
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 365 of 992

                                                                                     As of: 7/16/18 2:55 PM
                                                                                     Received: July 06, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: July 16, 2018
                                                                                     Tracking No. 1k2-944j-jxv5
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1205
Public Comment 1499. Individual. Frank Evelhoch II. 7-6-18



                                        Submitter Information
Name: Frank Evelhoch, II


                                            General Comment
First let me say that this is a totally crazy idea that's proposed. I personally like the fact that with the State
Department in control of the the semi-automatic assault and other powerful weapons export licenses that
Congress is always notified of sales of large numbers of these types of weapons to foreign countries and can
override the sale if needed.

Here are 3 ways that I see this rule change as being harmful to the welfare of all US citizens:
1) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-
license and post-shipment inspections and publicly reports on them.
2) It would remove licensing requirements for brokers, increasing the risk of trafficking.
3) It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

On top of all this the Commerce Department is prepared in any way to handle this licensing process the way the
State Department does. The US should not be looking to see how it can sell the most military type weapons
possible.




                                                  WASHSTATEB006782
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 366 of 992

                                                                                    As of: 7/16/18 2:53 PM
                                                                                    Received: July 06, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 16, 2018
                                                                                    Tracking No. 1k2-944k-w158
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1204
Public Comment 1500. Individual. Mary Cato. 7-6-18



                                       Submitter Information
Name: Mary Cato
Address:
  Arlington, TX, 76012
Email: mary.e.cato@gmail.com
Phone: 8172990194


                                           General Comment
I oppose the proposed rule for the State Department to relinquish control of firearms, guns, ammunition &
related articles to the Department of Commerce. On May 24, the Trump administration proposed to make it
easier to export U.S. guns and ammunition globally, even though U.S.- exported firearms are already used in
many crimes, attacks and human rights violations in many other nations. Action under the rule if it is enacted
will endanger lives merely to enrich munitions dealers. The Trump administration proposal applies to assault
weapons and other powerful firearms, moving export licenses from the State Department to the Commerce
Department. The U.S. gun lobby has advocated for these policies. The Department of Commerce estimates that
the transfer of authority will increase the number of export applicants by 10,000 annually, but the Commerce
Department does not have the resources to enforce export controls, even now.

The proposed rule change:

1.Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.
2.Eliminates Congressional oversight for important gun export deals.
3.Transfers the cost of processing licenses from gun manufacturers to taxpayers.
4.Removes statutory license requirements for brokers, increasing risk of trafficking.
5.Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.
6.Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
                                                 WASHSTATEB006783
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 367 of 992




7.Reduces transparency and reporting on gun exports.
8.Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.




                                               WASHSTATEB006784
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 368 of 992

                                                                            As of: 7/17/18 6:02 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-9437-veve
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1708
Public Comment 1501. Individual. Hattie Gerrish. 7-6-18



                                      Submitter Information
Name: Hattie Gerrish


                                          General Comment
I am opposed to these anti-security rule changes.




                                                WASHSTATEB006785
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 369 of 992

                                                                                  As of: 7/17/18 6:05 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9437-6o7k
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1709
Public Comment 1502. Individual. Phoebe Farag. 7-4-18



                                       Submitter Information
Name: Phoebe Farag


                                          General Comment
I am against switching the regulation of firearms exports from the State Department to the Commerce
Department. A switch like this would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration.

The export of firearms should be done by experts in diplomacy, not experts in business. The United States is
already a huge exporter of arms to the world, and changing this rule would make the world even MORE
dangerous than it is:

1- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2- It would remove licensing requirements for brokers, increasing the risk of trafficking.

3- It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.




                                                 WASHSTATEB006786
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 370 of 992

                                                                                  As of: 7/17/18 6:06 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9437-trwa
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1710
Public Comment 1503. Individual. Richard Crooker. 7-4-18



                                      Submitter Information
Name: Richard Crooker
Address:
  7928 Woodsbluff Run
  Fogelsville, PA, 18051
Email: rcrooker@ptd.net


                                          General Comment

The sale of weapons to other countries (or entities therein) should be in a manner which respects said country's
laws. It should
be done in a manner which supports, not aggravates, our foreign policy, and therefore oversight belongs with the
State Dept.
To shift this responsibility to the Commerce Dept. is to put business first; it makes the U.S. no better than gun
runners.

The last thing we need is to export our problems (e.g., assault weapons for individuals, large magazines) to other
countries, and
make it harder to work diplomatically with them.




                                                WASHSTATEB006787
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 371 of 992

                                                                                 As of: 7/17/18 6:06 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9436-hwy1
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1711
Public Comment 1504. Individual. Andrew Kistler. 7-4-18



                                      Submitter Information
Name: Andrew Kistler


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This idea is dangerous and irresponsible.




                                                WASHSTATEB006788
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 372 of 992

                                                                                     As of: 7/17/18 6:07 PM
                                                                                     Received: July 04, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: July 17, 2018
                                                                                     Tracking No. 1k2-9436-jl4m
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1712
Public Comment 1505. Individual. Daniel Giesy. 7-4-18



                                        Submitter Information
Name: Daniel Giesy
Address:
  4706 Chestnut Fork Road
  Gloucester, VA, 23061
Email: dpgiesy@netscape.net
Phone: 8048242829


                                            General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

In particular, the interests of the citizens of the United States are better served by the status quo than by the
proposed change.




                                                  WASHSTATEB006789
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 373 of 992

                                                                                 As of: 7/17/18 6:08 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9436-e1jq
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1713
Public Comment 1506. Individual. Valerie Klauscher. 7-4-18



                                      Submitter Information
Name: Valerie Klauscher
Address:
  623 Prospect Street
  Crescent Township, PA, 15046
Email: klauschers@verizon.net
Phone: 7244577412


                                          General Comment
I am adamantly opposed to allowing export licenses of semiautomatic assault weapons and other powerful
firearms to be overseen by the U.S. Commerce Department rather than the U.S. State Department. This transfer
of authority would open new floodgates for arms sales internationally, with serious implications for our national
security.

I also demand that you vet all comments that are posted on both the DOS and BIS sites for bot traffic. I am an
actual citizen of the Commonwealth of Pennsylvania, USA.




                                                WASHSTATEB006790
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 374 of 992

                                                                                   As of: 7/17/18 6:09 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9436-n2gh
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1714
Public Comment 1507. Individual. Ann Gillespie. 7-4-18



                                       Submitter Information
Name: Ann Gillespie
Address:
  239 Virginia Ave
  Audubon, 08106
Email: jakgillespie@gmail.com
Phone: 8569793016
Fax: 08106


                                          General Comment
This is a dangerous game you are playing if this goes through. This is just a ploy to increase arms profits for gun
manufacturers at the expense of common sense. This rule change will decrease oversight and control. Please
reconsider.




                                                 WASHSTATEB006791
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 375 of 992

                                                                                As of: 7/17/18 10:32 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9436-knn1
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1715
Public Comment 1508. Individual. Patricia Keefe. 7-4-18



                                     Submitter Information
Name: Patricia Keefe
Address:
  1001 14th St. NW
  Rochester, 55901
Email: patricia.keefe@rochesterfranciscan.org
Phone: 5072827441
Fax: 55901


                                         General Comment
Violence (from weapons) begets violence. The U.S. sells huge amounts of weaponry to areas where death and
destruction follow. There are oganizations (Nonviolent Peaceforce) prepared to solve conflicts without weapons.
Nonviolent solutions would work but the sale of weapons prevents solutions in increase death and destruction
and long term conflict.




                                                WASHSTATEB006792
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 376 of 992

                                                                                     As of: 7/17/18 10:34 PM
                                                                                     Received: July 04, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: July 17, 2018
                                                                                     Tracking No. 1k2-9436-wlrf
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1716
Public Comment 1509. Individual. Jason Magidson. 7-4-18



                                        Submitter Information
Name: Jason Magidson


                                           General Comment
I oppose the proposed gun exports rule change for the following reasons:

It treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.

It eliminates Congressional oversight for important gun export deals.

It transfers the cost of processing licenses from gun manufacturers to taxpayers.

It removes statutory license requirements for brokers, increasing risk of trafficking.

It reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

It enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

It reduces transparency and reporting on gun exports.

It transfers gun export licensing from agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
                                                  WASHSTATEB006793
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 377 of 992




violence, terrorism, and human rights violations. They should be subject to more controls, not less.




                                                WASHSTATEB006794
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 378 of 992

                                                                                 As of: 7/17/18 10:35 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9436-st6w
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1717
Public Comment 1510. Individual. Anne Dugaw. 7-4-18



                                      Submitter Information
Name: Anne Dugaw


                                          General Comment
I am strongly opposed to switching the regulation of firearms exports from the State Department to the
Commerce Department. This would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration. It is shameful that this switch is even being
considered.




                                                WASHSTATEB006795
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 379 of 992

                                                                                  As of: 7/17/18 10:36 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9436-b3qq
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1718
Public Comment 1511. Individual. Bonnie Gorman. 7-4-18



                                      Submitter Information
Name: Bonnie Gorman
Address:
  222 Rock Island Rd
  Quincy, MA, 02169
Email: bonniegorman1@yahoo.com
Phone: 6144724498
Fax: 02169


                                          General Comment
gun manufacturers are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business). This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

Please OPPOSE this transfer on grounds of national security.




                                                WASHSTATEB006796
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 380 of 992

                                                                                  As of: 7/17/18 10:37 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9436-fzdr
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1719
Public Comment 1512. Individual. Katie Barnett. 7-4-18



                                       Submitter Information
Name: Katie Barnett


                                          General Comment
I oppose the proposed rule: Control of Firearms, Guns, and Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the United States Munitions List (USML).

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.[1]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[2]

It would remove licensing requirements for brokers, increasing the risk of trafficking.[3]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[4]

[1] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25, 2017.

[2] The Trump administration proposes making gun exports easier. Heres how to submit your public comment on
this dangerous proposal, Violence Policy Center.
                                                WASHSTATEB006797
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 381 of 992




[3] Ibid., Violence Policy Center.

[4] "U.S. requires group to remove 3-D gun instructions from its website," CNN.com, May 13, 2013.




                                              WASHSTATEB006798
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 382 of 992

                                                                                   As of: 7/17/18 10:39 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9436-oqrf
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1720
Public Comment 1513. Individual. Suzanne Byron. 7-4-18



                                       Submitter Information
Name: Suzanne Byron


                                          General Comment
Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

Thank you for taking action to help make our country and our world a safer place.




                                                 WASHSTATEB006799
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 383 of 992

                                                                                As of: 7/17/18 10:41 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9436-m2zz
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1721
Public Comment 1514. Individual. Marilyn Britton. 7-4-18



                                      Submitter Information
Name: Marilyn Britton
Address:
  16 Long Hill Estates
  Peterborough, NH, 03458
Email: mbrittons@comcast.net
Phone: 6039246898


                                         General Comment
I VERY STRONGLY oppose this rule change that would switch the regulations of firearms export from the U.S.
State
Department to the U.S. Commerce Department. As firearms exports are classified as "military" and therefore are
under the
regulation of the State Department, Congress can block sales of large batches of firearms to foreign
countries.With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of
national security, even to countries where there are serious human rights concerns, such as the Philippines and
Turkey. And if
weapons were shipped to these countries, they could be sold to our enemies.

It is my understanding that the Commerce Department does not have the resources to adequately enforce export
controls and
the Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of
American guns and ammunition.

                                               WASHSTATEB006800
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 384 of 992




In the name of safety for EVERYONE, this rule change is a very dangerous one and should NOT happen.




                                             WASHSTATEB006801
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 385 of 992

                                                                                    As of: 7/17/18 10:42 PM
                                                                                    Received: July 04, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 17, 2018
                                                                                    Tracking No. 1k2-9436-ump5
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1722
Public Comment 1515. Individual. Mary T. 7-4-18



                                        Submitter Information
Name: Mary T


                                           General Comment
I strongly oppose switching the regulation of firearms exports from the State Department to the Commerce
Department. The Commerce Department is not equipped to do this work, is already understaffed as it is, and is
carrying too much of a burden already with the mission-related work it has to do. This would a very irresponsible
move that would haunt the U.S. down the road.

Removing this responsibility from the State Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

Beware of the snake that will end up biting its own tail and eating itself alive.




                                                  WASHSTATEB006802
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 386 of 992

                                                                                  As of: 7/17/18 10:44 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9436-bf3t
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1723
Public Comment 1516. Individual. Amy Jones. 7-4-18



                                      Submitter Information
Name: Amy Jones


                                          General Comment
Please don't change firearms export regulations. America is already unsafe for the average citizen due to lax
firearms regulations. Don't export the dangers of firearms to other countries.Switching the regulation of firearms
exports from the State Department to the Commerce Department would facilitate firearms exports to oppressive
regimes, remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations
from obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.




                                                WASHSTATEB006803
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 387 of 992

                                                                                 As of: 7/17/18 10:45 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9436-myc5
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1724
Public Comment 1517. Individual. Amy Assael. 7-4-18



                                      Submitter Information
Name: AMY ASSAEL


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Why are we making it easier to spread gun violence??




                                                WASHSTATEB006804
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 388 of 992

                                                                                 As of: 7/17/18 10:47 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9436-8xrv
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1725
Public Comment 1518. Anonymous. 7-4-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S.
Commerce Department. This transfer of authority would open new floodgates for arms sales internationally, with
serious
implications for our national security. Congress would no longer be automatically informed about sizable
weapons
sales that it could stop in the name of national security, even to countries where there are serious human rights
concerns,
such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its

Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of
American guns and ammunition. It would eliminate the State Departments Blue Lantern program, in place since
1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It would
remove
licensing requirements for brokers, increasing the risk of trafficking.It would remove the State Departments
block on the
3D printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for how to
3D print
weapons, the State Department successfully charged him with violating arms export laws, since his open-source
                                                WASHSTATEB006805
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 389 of 992




posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch
would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.
Thanking you for taking the appropriate action against this switch to make our country and our world a safer
place.




                                               WASHSTATEB006806
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 390 of 992

                                                                                 As of: 7/17/18 10:48 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9436-38kb
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1726
Public Comment 1519. Individual. Linda Szurley. 7-4-18



                                      Submitter Information
Name: Linda Szurley


                                         General Comment
Please keep classifying these gun sales as "military" or the NRA will send them all over the world, probably even

to use them against ourselves. it is bad enough that guns can be bought by anyone here, what will happen when
they are sold to anyone, anywhere, with no checks at all!!!




                                               WASHSTATEB006807
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 391 of 992

                                                                                As of: 7/17/18 10:51 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-9436-pxll
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1727
Public Comment 1520. Momsrising.org. Anonymous. 7-4-18



                                      Submitter Information
Name: Anonymous Anonymous
Organization: Mom'srising.org


                                         General Comment
"I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.
Safeguarding our nation to putting it up for sale is UnAmerican. This new ruling transfers the authority from the
US State Department whose focus is safeguarding our nation to the US Commerce Department whose focus is
promoting business. Of course, the NRA and gun manufacturers want this as it will open new floodgates for arms
sales internationally with serious implications for our national security. Thus democracy is sabotaged for both
our country and we the people--all for the sake of fulfilling corporate and individualistic self interests.
The following are details on how the rule change would make the world a far more dangerous place:
It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]
It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]
Kindly refrain from supporting this ruling as it will not serve the common good nor the values and culture that
formed the United States of America.

Respectfully yours,




                                                WASHSTATEB006808
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 392 of 992

                                                                               As of: 7/18/18 9:53 AM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 18, 2018
                                                                               Tracking No. 1k2-9435-un9m
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1738
Public Comment 1531. Individual. Kristina Cliff-Evans. 7-4-18



                                     Submitter Information
Name: Kristina Cliff-Evans


                                         General Comment
Do not agree to this horrendous plan by the NRA to increase the revenues of the gun manufacturers.




                                               WASHSTATEB006809
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 393 of 992

                                                                            As of: 7/18/18 9:55 AM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 18, 2018
                                                                            Tracking No. 1k2-9435-x658
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1739
Public Comment 1532. Individual. Pamela couch. 7-4-18



                                     Submitter Information
Name: Pamela couch
Address: United States,


                                        General Comment
Come on. What are we going to do about all the gun violence.




                                              WASHSTATEB006810
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 394 of 992

                                                                                As of: 7/18/18 9:56 AM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 18, 2018
                                                                                Tracking No. 1k2-9435-897q
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1740
Public Comment 1533. Individual. CAROL MARSH. 7-4-18



                                     Submitter Information
Name: CAROL MARSH


                                         General Comment
The proposed rule change that would move the handling of export licenses of semiautomatic assault weapons and
other powerful firearms from the U.S. State Department to the U.S. Commerce Department is a horrific idea.
Assault weapons have no purpose except to kill human beings, and if the United States starts selling guns around
the world to anyone who has the money, the only possible effect would be a massive increase in violent death
everywhere.




                                               WASHSTATEB006811
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 395 of 992

                                                                                 As of: 7/18/18 9:56 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 18, 2018
                                                                                 Tracking No. 1k2-9435-t30y
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1741
Public Comment 1534. Individual. Philip Freidenreich. 7-4-18



                                      Submitter Information
Name: Philip Freidenreich


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms exports should continue to be classified as military so that Congress
can block sales of large batches of firearms to foreign countries, if it sees fit. With the rule change, Congress
would no longer be automatically informed about sizable weapons sales that it could stop in the name of national
security, even to countries where there are serious human rights concerns, such as the Philippines and Turkey.
This means that firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous
agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.




                                                WASHSTATEB006812
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 396 of 992

                                                                                     As of: 7/18/18 9:57 AM
                                                                                     Received: July 04, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: July 18, 2018
                                                                                     Tracking No. 1k2-9435-pisd
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1742
Public Comment 1535. Individual. Marilyn Guterman. 7-4-18



                                        Submitter Information
Name: Marilyn Guterman
Address:
  Bowie, MD, 20715-1426
Email: mgute@hotmail.com
Phone: 3012625408


                                            General Comment
The idea of moving the regulation of firearms from the state department to the commerce department is truly a
bad idea. To cite just a few reasons it will make it easier for dictators, organized crime, and terrorists to obtain
guns in large quantities. It would remove the state department block on the 3D printing of firearms which will
only make matters worse. It will allow for the destabilization of countries with resulting unrest and deaths.
Please, in the name of peace and sanity do not allow this to happen.




                                                  WASHSTATEB006813
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 397 of 992

                                                                                 As of: 7/18/18 9:58 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 18, 2018
                                                                                 Tracking No. 1k2-9435-g7g3
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1743
Public Comment 1536. Individual. Teresa Allen. 7-4-18



                                      Submitter Information
Name: Teresa Allen
Address:
  6184 North Fork Rd.
  Deming, WA, 98244
Email: allenterri@comcast.net
Phone: 3605924208


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The regulation of firearms should not be about maximizing profit but about the
protection of U.S. citizens.




                                               WASHSTATEB006814
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 398 of 992

                                                                                As of: 7/18/18 9:58 AM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 18, 2018
                                                                                Tracking No. 1k2-9435-7vxv
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1744
Public Comment 1537. Individual. D Jessop. 7-4-18



                                      Submitter Information
Name: D Jessop
Address:
  Santa Fe, NM, 87502
Email: darshanmay14@yahoo.com
Phone: 5057535013


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The purchase of guns should be a much more rigorous process with regular (i.e.
yearly) mental evaluation and many other requirements. It's ridiculous that any person - sane or otherwise - can
purchase a gun in our country.




                                               WASHSTATEB006815
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 399 of 992

                                                                                 As of: 7/18/18 9:59 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 18, 2018
                                                                                 Tracking No. 1k2-9435-z4jz
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1745
Public Comment 1538. Individual. Mark Williams. 7-4-18



                                      Submitter Information
Name: Mark Williams
Address:
  2275 NE 9th Ave
  Wilton Manors, FL, 33305
Email: markdavidw@gmail.com


                                          General Comment
I oppose the rule change that would switch the regulations of firearms export -- including semiautomatic assault
weapons and other powerful firearms -- from the U.S. State Department to the U.S. Commerce Department. This
transfer of authority would open the floodgates for arms sales internationally, which will seriously undermine our
national security when they flow back through our borders illegally and without background checks. The
interests of the members of the gun lobby should never be more important than the safety of the American
homeland.




                                                WASHSTATEB006816
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 400 of 992

                                                                                 As of: 7/18/18 10:00 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 18, 2018
                                                                                 Tracking No. 1k2-9435-p8b8
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1746
Public Comment 1539. Individual. Juliette Blount. 7-4-18



                                      Submitter Information
Name: Juliette Blount
Address: United States,
Email: juliegrant@earthlink.net


                                          General Comment
Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. This is ridiculous and we need to stop pretending that our government is
powerless to improve this situation. We know better. It is time to do better!




                                                WASHSTATEB006817
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 401 of 992
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 402 of 992
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 403 of 992
                Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 404 of 992
                                                       UNCLASSIFIED
                                                          Official


Heifferon, Christina M

From:                              Heidema, Sarah J
Sent:                              Thursday, January 3, 2019 8:59 AM
To:                                Tom_Callahan@foreign.senate.gov; Doug.Anderson@mail.house.gov; Fite, David; Rice,
                                   Edmund; Stacie_Oliver@foreign.senate.gov
Cc:                                Miller, Michael F; String, Marik A; Paul, Joshua M; Lorman, Amanda L; Laychak, Michael R
                                   SES DTSA EO (US); Matthew Borman
Subject:                           Informal notification for removal of items from the U.S. Munitions List
Attachments:                       USML Cat I-III 38(f) - MDE List.pdf; USML Cat I-III 38(f) - Line-in Line-out
                                   Comparison.pdf; USML Cat I-III 38(f) - Commerce control text.pdf; USML Cat I-III 38(f) -
                                   Notification Letters.pdf; USML Cat I-III 38(f) - Revised Control Text.pdf


This email provides the documents that begin the 30-day informal notification period for the removal of items from the
U.S. Munitions List (USML) Categories I-III. This notification proceeds the statutorily required 30-day notification period
for removals of items from the USML pursuant to AECA section 38(f). This package of documents contains the draft
letters that will transmit the formal notification, a summary of the revisions to USML Categories I-III, copies of the
revised USML Category I-III; line-in/line-out comparisons of the current USML Categories I-III and the revised version;
and a copy of the Department of Commerce’s companion regulatory text describing new or revised Export Control
Classification Numbers (ECCNs) that will control the transitioning items.

Department of State personnel, along with our interagency colleagues, are available to answer any questions you may
have related to the attached and would be please to provide you a briefing on the changes outlined in these rules.

Regards,

Sarah Heidema
Director
Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State
202-663-2809


Official
UNCLASSIFIED




Heifferon, Christina M                                 UNCLASSIFIED                                                           1
                                                          Official
                                                      WASHSTATEB006821
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 405 of 992


                                         [December 20, 2018]



Billing Code: 3510-33-P
DEPARTMENT OF COMMERCE
Bureau of Industry and Security
15 CFR Parts 736, 740, 742, 743, 744, 746, 748, 758, 762, 772, and 774
[Docket No.    ]
RIN 0694-AF47
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control under the United States Munitions List (USML)
AGENCY: Bureau of Industry and Security, Department of Commerce.
ACTION: Final rule.
For the reasons stated in the preamble, parts 736, 740, 742, 743, 744, 746, 748, 758, 762, 772,
and 774 of the Export Administration Regulations (15 CFR parts 730-774) are amended as
follows:
PART 736 – GENERAL PROHIBITIONS
       1. The authority citation for 15 CFR part 736 is revised to read as follows:
       Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; 22 U.S.C. 2151 note; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O.
13020, 61 FR 54079, 3 CFR, 1996 Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996
Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR
26751, 3 CFR, 2004 Comp., p. 168; Notice of November 6, 2017, 82 FR 51971 (November 8,
2017); Notice of May 9, 2018, 83 FR 21839 (May 10, 2018); Notice of August 8, 2018, 83 FR
39871 (August 13, 2018).
       2. Supplement No. 1 to part 736 is amended by revising paragraph (e)(3) to read as
follows:
SUPPLEMENT NO. 1 TO PART 736 - GENERAL ORDERS
* * * * *
 (e) * * *
 (3) Prior commodity jurisdiction determinations. If the U.S. State Department has previously
determined that an item is not subject to the jurisdiction of the ITAR and the item was not listed
in a then existing “018” series ECCN (for purposes of the “600 series” ECCNs, or the 0x5zz
ECCNs) or in a then existing ECCN 9A004.b or related software or technology ECCN (for


                                          WASHSTATEB006822
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 406 of 992


                                         [December 20, 2018]



purposes of the 9x515 ECCNs), then the item is per se not within the scope of a “600 series”
ECCN, a 0x5zz ECCN, or a 9x515 ECCN. If the item was not listed elsewhere on the CCL at the
time of such determination (i.e., the item was designated EAR99), the item shall remain designated
as EAR99 unless specifically enumerated by BIS or DDTC in an amendment to the CCL or to the
USML, respectively.
* * * * *
PART 740 – LICENSE EXCEPTIONS
       3. The authority citation for 15 CFR part 740 is revised to read as follows:
       Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; 22 U.S.C. 7201 et seq.; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228;
E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871
(August 13, 2018).
       4. Section 740.2 is amended by adding paragraphs (a)(21) and (22) to read as follows:
§ 740.2 Restrictions on all license exceptions.
(a) * * *
(21) The reexport or transfer (in-country) of firearms classified under ECCNs 0A501 or 0A502
if a part or component that is not “subject to the ITAR,” but would otherwise meet the criteria in
USML Category I(h)(2)(i.e., parts and components specially designed for conversion of a
semiautomatic firearm to a fully automatic firearm) is incorporated into the firearm or is to be
reexported or transferred (in-country) with the firearm with “knowledge” the part or component
will be subsequently incorporated into the firearm. (See USML Category I(h)(2)). In such
instances, no license exceptions are available except for License Exception GOV (§
740.11(b)(2)(ii)).
(22) The export, reexport, or transfer (in-country) of any item classified under a 0x5zz ECCN
when a party to the transaction is designated on the Department of the Treasury, Office of
Foreign Assets Control (OFAC), Specially Designated Nationals and Blocked Persons (SDN) list
under the designation [SDNT], pursuant to the Narcotics Trafficking Sanctions Regulations, 31
CFR part 536, or under the designation [SDNTK], pursuant to the Foreign Narcotics Kingpin
Sanctions Regulations, 31 CFR part 598.
       5. Section 740.9 is amended by:
       a. Adding five sentences at the end of paragraph (a) introductory text;

                                           WASHSTATEB006823
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 407 of 992


                                          [December 20, 2018]



        b. Adding one sentence at the end of paragraph (b)(1) introductory text;
        c. Adding paragraph (b)(5); and
        d. Redesignating notes 1 through 3 to paragraph (b) as notes 2 through 4 to paragraph (b);
        The additions read as follows:
§ 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP).
* * * * *
        (a) * * * This paragraph (a) does not authorize any export of a commodity controlled
under ECCNs 0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled
under ECCN 0A502 to, or any export of such an item that was imported into the United States
from, a country in Country Group D:5 (Supplement No. 1 of this part), or from Russia, Georgia,
Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan. The only provisions
of this paragraph (a) that are eligible for use to export such items are paragraph (a)(5) of this
section (“Exhibition and demonstration”) and paragraph (a)(6) of this section (“Inspection, test,
calibration, and repair”). In addition, this paragraph (a) may not be used to export more than 75
firearms per shipment. In accordance with the requirements in § 758.1(b)(10) and (g)(4) of the
EAR, the exporter or its agent must provide documentation that includes the serial number,
make, model, and caliber of each firearm being exported by filing these data elements in an EEI
filing in AES. In accordance with the exclusions in License Exception TMP under paragraph
(b)(5) of this section, the entry clearance requirements in § 758.1(b)(10) do not permit the
temporary import of firearms controlled in ECCN 0A501.a or .b that are shipped from or
manufactured in a Country Group D:5 country; or that are shipped from or manufactured in
Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,
(except for any firearm model designation (if assigned) controlled by 0A501 that is specified
under Annex A in Supplement No. 4 to part 740, or shotguns with a barrel length less than 18
inches controlled in ECCN 0A502 that are shipped from or manufactured in a Country Group
D:5 country, or from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception TMP under paragraph
(b)(5) of this section.
* * * * *
        (b) * * *
        (1) * * * No provision of paragraph (b) of this section, other than paragraph (b)(3), (4),

                                            WASHSTATEB006824
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 408 of 992


                                           [December 20, 2018]



or (5), may be used to export firearms controlled by ECCN 0A501.a, .b, or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502.
* * * * *
          (5) Exports of firearms and certain shotguns temporarily in the United States. This
paragraph (b)(5) authorizes the export of no more than 75 end item firearms per shipment
controlled by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches
controlled in ECCN 0A502 that are temporarily in the United States for a period not exceeding
one year, provided that:
          (i) The firearms were not shipped from or manufactured in a U.S. arms embargoed
country, i.e., destination listed in Country Group D:5 in Supplement No. 1 to part 740 of the
EAR;
          (ii) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model
controlled by 0A501 that is specified under Annex A in Supplement No. 4 to part 740; and
          (iii) The firearms are not ultimately destined to a U.S. arms embargoed country, i.e.,
destination listed in Country Group D:5 in Supplement No. 1 to part 740 of the EAR, or to
Russia;
          (iv) When the firearms entered the U.S. as a temporary import, the temporary importer or
its agent:
          (A) Provided the following statement to U.S. Customs and Border Protection: “This
shipment will be exported in accordance with and under the authority of License Exemption
TMP (15 CFR 740.9(b)(5))”;
          (B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,
serial numbers, quantity, and U.S. dollar value; and
          (C) Provided (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to
maintain effective control of the firearms while they are in the United States.
          (v) In addition to the export clearance requirements of part 758 of the EAR, the exporter

                                             WASHSTATEB006825
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 409 of 992


                                         [December 20, 2018]



or its agent must provide the import documentation related to paragraph (b)(5)(iv)(B) of this
section to U.S. Customs and Border Protection at the time of export.
       Note 1 to paragraph (b)(5): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(5), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502, including regarding how to provide any
data or documentation required by BIS.
* * * * *
       6. Section 740.10 is amended by:
       a. Adding one sentence at the end of paragraph (b)(1); and
       b. Adding paragraph (b)(4).
       The additions read as follows:
§ 740.10 Servicing and replacement of parts and equipment (RPL)
* * * * *
(b) * * *
(1) * * * The export of firearms controlled by ECCN 0A501.a or .b, or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502 temporarily in the United States for
servicing and replacement may be exported under paragraphs (b)(2) or (3) of this section only if
the additional requirements in paragraph (b)(4) of this section are also met.
* * * * *
(4) Exports of firearms and certain shotguns temporarily in the United States for servicing and
replacement. This paragraph (b)(4) authorizes the export of firearms controlled by ECCN
0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN 0A502
that are temporarily in the United States for servicing or replacement for a period not exceeding
one year or the time it takes to service or replace the commodity, whichever is shorter, provided
that the requirements of paragraphs (b)(2) or (3) of this section are met and:
       (i) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model
controlled by 0A501 that is specified under Annex A in Supplement No. 4 to part 740;

                                               WASHSTATEB006826
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 410 of 992



                                          [December 20, 2018]



        (ii) When the firearms entered the U.S. as a temporary import, the temporary importer or
its agent:
        (A) Provided the following statement to U.S. Customs and Border Protection: “This
shipment will be exported in accordance with and under the authority of License Exception RPL
(15 CFR 740.10(b))”;
        (B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,
serial numbers, quantity, and U.S. dollar value; and
        (C) Provided (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or
replacement.
        (iii) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (b)(4)(iii)(B) of this
section to U.S. Customs and Border Protection at the time of export.
        Note 1 to paragraph (b)(4): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(4), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502, including regarding how to provide any
data or documentation required by BIS.
* * * * *
        7. Section 740.11 is amended by:
        a. Adding two sentences at the end of the introductory text;
        b. Adding Note 2 to paragraph (b)(2); and
        c. Redesignating note 1 to paragraph (c)(1) as note 3 to paragraph (c)(1) and notes 1 and
2 to paragraph (e) as notes 4 and 5 to paragraph (e).
        The additions read as follows:


                                           WASHSTATEB006827
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 411 of 992


                                          [December 20, 2018]



§ 740.11 Governments, international organizations, international inspections, under the
Chemical Weapons Convention, and the International Space Station (GOV).
* * * Commodities listed in ECCN 0A501 are eligible only for transactions described in
paragraphs (b)(2)(i) and (ii) of this section. Any item listed in a 0x5zz ECCN for export,
reexport, or transfer (in-country) to an E:1 country is eligible only for transactions described in
paragraphs (b)(2)(i) and (ii) solely for U.S. Government official use of this section.
* * * * *
       Note 2 to paragraph (b)(2): Items controlled for NS, MT, CB, NP, FC, or AT reasons
may not be exported, reexported, or transferred (in-country) to, or for the use of military, police,
intelligence entities, or other sensitive end users (e.g., contractors or other governmental parties
performing functions on behalf of military, police, or intelligence entities) of a government in a
Country Group E:1 or E:2 country.
* * * * *
       8. Section 740.14 is amended by revising paragraph (b)(4), revising the heading to
paragraph (e), and by adding paragraphs (e)(3) and (4) to read as follows:
§ 740.14 Baggage (BAG).
* * * * *
       (b) * * *
       (4) Tools of trade. Usual and reasonable kinds and quantities of tools, instruments, or
equipment and their containers and also technology for use in the trade, occupation, employment,
vocation, or hobby of the traveler or members of the household who are traveling or moving.
For special provisions regarding firearms and ammunition, see paragraph (e) of this section. For
special provisions regarding encryption commodities and software subject to EI controls, see
paragraph (f) of this section. For a special provision that specifies restrictions regarding the
export or reexport of technology under this paragraph (b)(4), see paragraph (g) of this section.
For special provisions regarding personal protective equipment under ECCN 1A613.c or .d, see
paragraph (h) of this section.
* * * * *
        (e) Special provisions for firearms and ammunition. * * *
       (3) A United States citizen or a permanent resident alien leaving the United States may
export under this License Exception firearms, “parts,” “components,” “accessories,” or

                                           WASHSTATEB006828
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 412 of 992


                                          [December 20, 2018]



“attachments” controlled under ECCN 0A501 and ammunition controlled under ECCN 0A505.a,
subject to the following limitations:
         (i) Not more than three firearms and 1,000 rounds of ammunition may be taken on any
one trip.
         (ii) “Parts,” “components,” “accessories,” and “attachments” exported pursuant to this
paragraph must be of a kind and limited to quantities that are reasonable for the activities
described in paragraph (e)(3)(iv) of this section or that are necessary for routine maintenance of
the firearms being exported.
         (iii) The commodities must be with the person’s baggage.
         (iv) The commodities must be for the person’s exclusive use and not for resale or other
transfer of ownership or control. Accordingly, except as provided in paragraph (e)(4) of this
section, firearms, “parts,” “components,” “accessories,” “attachments,” and ammunition, may
not be exported permanently under this License Exception. All firearms, “parts,” “components,”
“accessories,” or “attachments” controlled under ECCN 0A501 and all unused ammunition
controlled under ECCN 0A505.a exported under this License Exception must be returned to the
United States.
         (v) Travelers leaving the United States temporarily are required to declare the firearms,
“parts,” “components,” “accessories,” “attachments,” and ammunition being exported under this
license exception to a Customs and Border Protection (CBP) officer prior to departure from the
United States and present such items to the CBP officer for inspection, confirming that the
authority for the export is License Exception BAG and that the exporter is compliant with its
terms.
         (4) A nonimmigrant alien leaving the United States may export or reexport under this
License Exception only such firearms controlled under ECCN 0A501 and ammunition controlled
under ECCN 0A505 as he or she brought into the United States under the relevant provisions of
Department of Justice regulations at 27 CFR part 478.
* * * * *
§ 740.16 [AMENDED]
         9. Section 740.16 is amended by:
         a. Revising paragraph (a)(2);
         b. Revising paragraphs (b)(2)(iv) and (v); and

                                            WASHSTATEB006829
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 413 of 992


                                         [December 20, 2018]



       c. Adding paragraph (b)(2)(vi);
       The revisions and addition read as follows:
§ 740.16 Additional permissive reexports (APR).
* * * * *
(a) * * *
(2) The commodities being reexported are not controlled for NP, CB, MT, SI, or CC reasons or
described in ECCNs 0A919, 3A001.b.2 or b.3 (except those that are being reexported for use in
civil telecommunications applications), 6A002, 6A003, 6A990; or commodities classified under a
0x5zz ECCN; and
* * * * *
(b) * * *
(2) * * *
(iv) Commodities described in ECCN 0A504 that incorporate an image intensifier tube;
(v) Commodities described in ECCNs 6A002 or 6A990; or
(vi) Commodities classified under a 0x5zz ECCN.
* * * * *
       10. Section 740.20 is amended by revising paragraph (b)(2)(ii) to read as follows:
§ 740.20 License Exception Strategic Trade Authorization (STA).
* * * * *
       (b) * * *
       (2) * * *
       (ii) License Exception STA may not be used for:
               (A) Any item controlled in ECCNs 0A501.a, .b, .c, .d, or .e; 0A981; 0A982;
       0A983; 0A503; 0E504; 0E982; or
               (B) Shotguns with barrel length less than 18 inches controlled in 0A502.
* * * * *
       11. Add Supplement No. 4 to part 740 to read as follows:
SUPPLEMENT NO. 4 TO PART 740 - ANNEX A FIREARM MODELS
(a) Pistols/revolvers.
(1) German Model P08 Pistol = SMCR.
(2) IZH 34M, .22 Target pistol.

                                          WASHSTATEB006830
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 414 of 992


                                                     [December 20, 2018]



           (3) IZH 35M, .22 caliber Target pistol.
           (4) Mauser Model 1896 pistol = SMCR.
           (5) MC-57-1 pistol.
           (6) MC-1-5 pistol.
           (7) Polish Vis Model 35 pistol = SMCR.
           (8) Soviet Nagant revolver = SMCR.
           (9) TOZ 35, .22 caliber Target pistol.
           (10) MTs 440.
           (11) MTs 57-1.
           (12) MTs 59-1.
           (13) MTs 1-5.
           (14) TOZ-35M (starter pistol).
           (15) Biathlon-7K.
           (b) Rifles.
           (1) BARS-4 Bolt Action carbine.
           (2) Biathlon target rifle, .22.
           (3) British Enfield rifle = SMCR.
           (4) CM2, .22 target rifle (also known as SM2, .22).
           (5) German model 98K =SMCR.
           (6) German model G41 = SMCR.
           (7) German model G43=SMCR.
           (8) IZH-94.
           (9) LOS-7, bolt action.
           (10) MC-7-07.
           (11) MC-18-3.
           (12) MC-19-07.
           (13) MC-105-01.
           (14) MC-112-02.
           (15) MC-113-02.
           (16) MC-115-1.
           (17) MC-125/127.

                                 WASHSTATEB006831
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 415 of 992


                                                     [December 20, 2018]



         (18) MC-126.
         (19) MC-128.
         (20) Saiga.
         (21) Soviet Model 38 carbine=SMCR.
         (22) Soviet Model 44 carbine-SMCR.
         (23) Soviet Model 91/30 rifle=SMCR.
         (24) TOZ 18, .22 bolt action.
         (25) TOZ 55.
         (26) TOZ 78.
         (27) Ural Target, .22lr.
         (28) VEPR rifle.
         (29) Winchester Model 1895, Russian Model rifle=SMCR.
         (30) Sever – double barrel.
         (31) IZH18MH single barrel break action.
         (32) MP-251 over/under rifle.
         (33) MP-221 double barrel rifle.
         (34) MP-141K.
         (35) MP-161K.
         (36) MTs 116-1.
         (37) MTs 116M.
         (38) MTs 112-02.
         (39) MTs 115-1.
         (40) MTs 113-02.
         (41) MTs 105-01.
         (42) MTs 105-05.
         (43) MTs 7-17 combination gun.
         (44) MTs 7-12-07 rifle/shotgun.
         (45) MTs 7-07.
         (46) MTs 109-12-07 rifle.
         (47) MTs 109-07 rifle.
         (48) MTs 106-07 combination.

                                  WASHSTATEB006832
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 416 of 992


                                                    [December 20, 2018]



           (49) MTs 19-97.
           (50) MTs 19-09.
           (51) MTs 18-3M.
           (52) MTs 125.
           (53) MTs 126.
           (54) MTs 127.
           (55) Berkut-2.
           (56) Berkut-2M1.
           (57) Berkut-3.
           (58) Berkut-2-1.
           (59) Berkut-2M2.
           (60) Berkut-3-1.
           (61) Ots-25.
           (62) MTs 20-07.
           (63) LOS-7-1.
           (64) LOS -7-2.
           (65) LOS-9-1.
           (66) Sobol (Sable).
           (67) Rekord.
           (68) Bars-4-1.
           (69) Saiga.
           (70) Saiga-M.
           (71) Saiga 308.
           (72) Saiga-308-1.
           (73) Saiga 308-2.
           (74) Saiga-9.
           (75) Korshun.
           (76) Ural-5-1.
           (77) Ural 6-1.
           (78) Ural-6-2.
           (79) SM-2.

                                 WASHSTATEB006833
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 417 of 992


                                         [December 20, 2018]



(80) Biatlon-7-3.
(81) Biatlon-7-4.
(82) Rekord-1.
(83) Rekord-2.
(84) Rekord-CISM.
(85) Rekord-1-308.
(86) Rekord-2-308.
(87) Rekord-1-308-CISM.
(88) VEPR.
(89) VEPR Super.
(90) VEPR Pioneer.
(91) VEPR Safari.
(92) TOZ 109.
(93) KO 44-1.
(94) TOZ 78-01.
(95) KO 44.
(96) TOZ 99.
(97) TOZ 99-01.
(98) TOZ 55-01 Zubr.
(99) TOZ 55-2 Zubr.
(100) TOZ 120 Zubr.
(101) MTs 111.
(102) MTs 109.
(103) TOZ 122.
(104) TOZ 125.
(105) TOZ 28.
(106) TOZ 300.
PART 742 – CONTROL POLICY—CCL BASED CONTROLS
       12. The authority citation for part 742 is revised to read as follows:
       Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; 22 U.S.C. 3201 et seq.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210;

                                         WASHSTATEB006834
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 418 of 992



                                           [December 20, 2018]



Sec. 1503, Pub. L. 108–11, 117 Stat. 559; E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p.
179; E.O. 12851, 58 FR 33181, 3 CFR, 1993 Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR,
1994 Comp., p. 950; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; Presidential Determination 2003-23, 68 FR 26459, 3 CFR,
2004 Comp., p. 320; Notice of November 6, 2017, 82 FR 51971 (November 8, 2017); Notice of
August 8, 2018, 83 FR 39871 (August 13, 2018).
       13. Section 742.6 is amended by revising the first and sixth sentences of paragraph
(b)(1)(i) and adding a seventh sentence at the end of paragraph (b)(1)(i) to read as follows:
§742.6 Regional stability.
* * * * *
       (b) * * *
       (1) * * *
       (i) Applications for exports and reexports of ECCN 0A501, 0A504, 0A505, 0B501,
0B505, 0D501, 0D505, 0E501, 0E504, and 0E505 items; 9x515 items and “600 series” items and
will be reviewed on a case-by-case basis to determine whether the transaction is contrary to the
national security or foreign policy interests of the United States, including the foreign policy
interest of promoting the observance of human rights throughout the world. * * * When
destined to the People’s Republic of China or a country listed in Country Group E:1 in
Supplement No. 1 to part 740 of the EAR, items classified under ECCN 0A501, 0A505, 0B501,
0B505, 0D501, 0D505, 0E501, 0E504, and 0E505 or any 9x515 ECCN will be subject to a
policy of denial. In addition, applications for exports and reexports of ECCN 0A501, 0A505,
0B501, 0B505, 0D501, 0D505, 0E501, 0E504, and 0E505 items when there is reason to believe
the transaction involves criminal organizations, rebel groups, street gangs, or other similar
groups or individuals, that may be disruptive to regional stability, including within individual
countries, will be subject to a policy of denial.
 * * * * *
       14. Section 742.7 is amended by revising paragraphs (a)(1) through (4) and (c) to read as
follows:
§ 742.7 Crime control and detection.
       (a) * * *


                                            WASHSTATEB006835
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 419 of 992


                                           [December 20, 2018]



         (1) Crime control and detection instruments and equipment and related “technology” and
“software” identified in the appropriate ECCNs on the CCL under CC Column 1 in the Country
Chart column of the “License Requirements” section. A license is required to countries listed in
CC Column 1 (Supplement No. 1 to part 738 of the EAR). Items affected by this requirement
are identified on the CCL under the following ECCNs: 0A502, 0A504, 0A505.b, 0A978, 0A979
0E502, 0E505 (“technology” for “development” or for “production” of buckshot shotgun shells
controlled under ECCN 0A505.b), 1A984, 1A985, 3A980, 3A981, 3D980, 3E980, 4A003 (for
fingerprint computers only), 4A980, 4D001 (for fingerprint computers only), 4D980, 4E001 (for
fingerprint computers only), 4E980, 6A002 (for police-model infrared viewers only), 6E001 (for
police-model infrared viewers only), 6E002 (for police-model infrared viewers only), and
9A980.
         (2) Shotguns with a barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 2 in the Country Chart column of the “License
Requirements” section regardless of end user to countries listed in CC Column 2 (Supplement
No. 1 to part 738 of the EAR).
         (3) Shotguns with barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 3 in the Country Chart column of the “License
Requirements” section only if for sale or resale to police or law enforcement entities in countries
listed in CC Column 3 (Supplement No. 1 to part 738 of the EAR).
         (4) Certain crime control items require a license to all destinations, except Canada. These
items are identified under ECCNs 0A982, 0A503, and 0E982. Controls for these items appear in
each ECCN; a column specific to these controls does not appear in the Country Chart
(Supplement No. 1 to part 738 of the EAR).
* * * * *
         (c) Contract sanctity. Contract sanctity date: August 22, 2000. Contract sanctity applies
only to items controlled under ECCNs 0A982, 0A503, and 0E982 destined for countries not
listed in CC Column 1 of the Country Chart (Supplement No. 1 to part 738 of the EAR).
* * * * *
         15. Section 742.17 is amended by:
         a. Revising the first sentence of paragraph (a); and
         b. Revising paragraph (f) to read as follows:

                                            WASHSTATEB006836
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 420 of 992


                                           [December 20, 2018]



§ 742.17 Exports of firearms to OAS member countries.
         (a) License requirements. BIS maintains a licensing system for the export of firearms
and related items to all OAS member countries. * * *
  * * * * *
         (f) Items/Commodities. Items requiring a license under this section are ECCNs 0A501
(except 0A501.y), 0A502, 0A504 (except 0A504.f), and 0A505 (except 0A505.d). (See
Supplement No. 1 to part 774 of the EAR).
* * * * *
§ 742.19 [AMENDED]
         16. Section 742.19(a)(1) is amended by:
         a. Removing “0A986” and adding in its place “0A505.c”; and
         b. Removing “0B986” and adding in its place “0B505.c”.
PART 743 – SPECIAL REPORTING AND NOTIFICATION
         17. The authority citation for 15 CFR part 743 is revised to read as follows:
         Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129,
3 CFR, 2014 Comp., p. 223; 78 FR 16129; Notice of August 8, 2018, 83 FR 39871 (August 13,
2018).
         18. Section 743.4 is amended by:
         a. Adding four sentences to the end of paragraph (a);
         b. By redesignating Note to paragraph (a) as Note 1 to paragraph (a);
         c. Revising paragraph (b);
         d. Adding paragraphs (c)(1)(i) and (c)(2)(i);
         e. By redesignating Note to paragraph (e)(1)(ii) as Note 2 to paragraph (e)(1)(ii);
         e. Revising paragraph (h); and
         f. Adding paragraph (i) to read as follows:
§ 743.4 Conventional arms reporting.
(a) * * * This section does not require reports when the exporter uses the alternative submission
method described under paragraph (h) of this section. The alternative submission method under
paragraph (h) requires the exporter to submit the information required for conventional arms
reporting in this section as part of the required EEI submission in AES, pursuant to § 758.1(b)(10).

                                             WASHSTATEB006837
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 421 of 992


                                          [December 20, 2018]



Because of the requirements in § 758.1(g)(4)(ii) for the firearms that require conventional arms
reporting of all conventional arms, the Department of Commerce believes all conventional arms
reporting requirements for firearms will be met by using the alternative submission method. The
Department of Commerce leaves standard method for submitting reports in place in case any
additional items are moved from the USML to the CCL, that may require conventional arms
reporting.
       Note 1 to paragraph (a): * * *
(b) Requirements. You must submit one electronic copy of each report required under the
provisions of this section, or submit this information using the alternative submission method
specified in paragraph (h) of this section, and maintain accurate supporting records (see § 762.2(b)
of the EAR) for all exports of items specified in paragraph (c) of this section for the following:
(c) * * *
(1) * * *
   (i) ECCN 0A501.a and .b.
* * * * *
(2) * * *
   (i) ECCN 0A501.a and .b.
* * * * *
(h) Alternative submission method. This paragraph (h) describes an alternative submission
method for meeting the conventional arms reporting requirements of this section. The alternative
submission method requires the exporter, when filing the required EEI submission in AES,
pursuant to § 758.1(b)(10), to include the six character ECCN classification (i.e., 0A501.a or
0A501.b) as the first text to appear in the Commodity description block. If the exporter properly
includes this information in the EEI filing in AES, the Department of Commerce will be able to
obtain that export information directly from AES to meet the U.S. Government’s commitments
to the Wassenaar Arrangement and United Nations for conventional arms reporting. An exporter
that complies with the requirements in § 758.1(g)(4)(ii) does not have to submit separate annual
and semi-annual reports to the Department of Commerce pursuant to this section.
(i) Contacts. General information concerning the Wassenaar Arrangement and reporting
obligations thereof is available from the Office of National Security and Technology Transfer
Controls, Tel.: (202) 482-0092, Fax: (202) 482-4094. Information concerning the reporting

                                           WASHSTATEB006838
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 422 of 992


                                         [December 20, 2018]



requirements for items identified in paragraphs (c)(1) and (2) of this section is available from the
Office of Nonproliferation and Treaty Compliance (NPTC), Tel.: (202) 482-4188, Fax: (202)
482-4145.
PART 744 – CONTROL POLICY: END-USER AND END-USE BASED
       19. The authority citation for 15 CFR part 744 is revised to read as follows:
       Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; 22 U.S.C. 3201 et seq.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210;
E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993
Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 12947, 60 FR 5079,
3 CFR, 1995 Comp., p. 356; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13099,
63 FR 45167, 3 CFR, 1998 Comp., p. 208; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p.
783; E.O. 13224, 66 FR 49079, 3 CFR, 2001 Comp., p. 786; Notice of November 6, 2017, 82 FR
51971 (November 8, 2017); Notice of January 17, 2018, 83 FR 2731 (January 18, 2018); Notice
of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of September 19, 2018, 83 FR 47799
(September 20, 2018).
§ 744.9 [AMENDED]
       20. Section 744.9 is amended by removing “0A987” from paragraphs (a)(1) and (b) and
adding in its place “0A504”.
PART 746 – EMBARGOES AND OTHER SPECIAL CONTROLS
       21. The authority citation for 15 CFR part 746 is revised to read as follows:
       Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; 22 U.S.C. 287c; Sec 1503, Pub. L. 108-11, 117 Stat. 559; 22 U.S.C. 6004; 22
U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O. 12854, 58 FR 36587, 3 CFR, 1993 Comp., p. 614;
E.O. 12918, 59 FR 28205, 3 CFR, 1994 Comp., p. 899; E.O. 13222, 66 FR 44025, 3 CFR, 2001
Comp., p. 783; E.O. 13338, 69 FR 26751, 3 CFR, 2004 Comp., p 168; Presidential
Determination 2003-23, 68 FR 26459, 3 CFR, 2004 Comp., p. 320; Presidential Determination
2007-7, 72 FR 1899, 3 CFR, 2006 Comp., p. 325; Notice of May 9, 2018, 83 FR 21839 (May 10,
2018); Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).
§ 746.3 [AMENDED]
       22. Section 746.3 is amended by removing “0A986” from paragraph (b)(2) and adding in
its place “0A505.c”.

                                           WASHSTATEB006839
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 423 of 992


                                          [December 20, 2018]



§ 746.7 [AMENDED]
       23. Section 746.7 is amended in paragraph (a)(1) by:
       a. Adding “0A503,” immediately before “0A980”; and
       b. Removing “0A985,”.
PART 748 – APPLICATIONS (CLASSIFICATION, ADVISORY, AND LICENSE) AND
DOCUMENTATION
       24. The authority citation for 15 CFR part 748 is revised to read as follows:
       Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025,
3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).
       25. Section 748.12 is amended by:
       a. Revising the heading;
       b. Adding introductory text;
       c. Revising paragraphs (a) introductory text and (a)(1);
       d. Redesignating the note to paragraph (c)(8) as note 1 to paragraph (c)(8); and
       e. Adding paragraph (e).
       The revisions and additions read as follows.
§ 748.12 Firearms import certificate or import permit.
License applications for certain firearms and related commodities require support documents in
accordance with this section. For destinations that are members of the Organization of American
States (OAS), an FC Import Certificate or equivalent official document is required in accordance
with paragraphs (a) through (d) of this section. For other destinations that require a firearms
import or permit, the firearms import certificate or permit is required in accordance with
paragraphs (e) through (g) of this section.
(a) Requirement to obtain document for OAS member states. Unless an exception in § 748.9(c)
applies, an FC Import Certificate is required for license applications for firearms and related
commodities, regardless of value, that are destined for member countries of the OAS. This
requirement is consistent with the OAS Model Regulations described in § 742.17 of the EAR.
(1) Items subject to requirement. Firearms and related commodities are those commodities
controlled for “FC Column 1” reasons under ECCNs 0A501 (except 0A501.y), 0A502, 0A504
(except 0A504.f), or 0A505 (except 0A505.d).

                                              WASHSTATEB006840
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 424 of 992


                                           [December 20, 2018]



* * * * *
(e) Requirement to obtain an import certificate or permit for other than OAS member states. If
the country to which firearms, parts, components, accessories, and attachments controlled under
ECCN 0A501, or ammunition controlled under ECCN 0A505, are being exported or reexported
requires that a government-issued certificate or permit be obtained prior to importing the
commodity, the exporter or reexporter must obtain and retain on file the original or a copy of that
certificate or permit before applying for an export or reexport license unless:
(1) A license is not required for the export or reexport; or
(2) The exporter is required to obtain an import or end-user certificate or other equivalent
official document pursuant to paragraphs (a) thorough (d) of this section and has, in fact,
complied with that requirement.
(3)(i) The number or other identifying information of the import certificate or permit must be
stated on the license application.
(ii) If the country to which the commodities are being exported does not require an import
certificate or permit for firearms imports, that fact must be noted on any license application for
ECCN 0A501 or 0A505 commodities.
       Note 2 to paragraph (e). Obtaining a BIS Statement by Ultimate Consignee and
Purchaser pursuant to § 748.11 of the EAR does not exempt the exporter or reexporter from the
requirement to obtain a certification pursuant to paragraph (a) of this section because that
statement is not issued by a government.
       26. Supplement No. 2 to part 748 (Unique Application and Submission Requirements) is
           amended by adding paragraph (z) to read as follows:
SUPPLEMENT NO. 2 TO PART 748 - UNIQUE APPLICATION AND SUBMISSION
REQUIREMENTS
* * * * *
(z) Exports of firearms and certain shotguns temporarily in the United States.
(1) Certification. If you are submitting a license application for the export of firearms controlled
by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN
0A502 that will be temporarily in the United States, e.g., for servicing and repair or for intransit
shipments, you must include the following certification in Block 24:
       The firearms in this license application will not be shipped from or manufactured in

                                            WASHSTATEB006841
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 425 of 992


                                          [December 20, 2018]



       Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or
       Uzbekistan, except for any firearm model controlled by 0A501 that is specified under
       Annex A in Supplement No. 4 to part 740. I and the parties to this transaction will
       comply with the requirements specified in paragraph (z)(2)(i) and (ii) of Supplement No.
       2 to part 748.
(2) Requirements. Each approved license for commodities described under paragraph (z) must
comply with the requirements specified in paragraphs (z)(2)(i) and (ii) of this supplement.
       (i) When the firearms enter the U.S. as a temporary import, the temporary importer or its
agent must:
       (A) Provide the following statement to U.S. Customs and Border Protection: “This
shipment is being temporarily imported in accordance with the EAR. This shipment will be
exported in accordance with and under the authority of BIS license number (provide the license
number) (15 CFR 750.7(a) and 758.4);”
       (B) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,
serial numbers, quantity, and U.S. dollar value; and
       (C) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address, and contact information (telephone number and/or email)
of the organization or individual in the U.S. that will be receiving the item for servicing or
replacement).
       (ii) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (z)(2)(i)(B) of this
supplement to U.S. Customs and Border Protection at the time of export.
       Note 1 to paragraph (z): In addition to complying with all applicable EAR requirements
for the export of commodities described in paragraph (z), exporters and temporary importers
should contact U.S. Customs and Border Protection (CBP) at the port of temporary import or
export, or at the CBP website, for the proper procedures for temporarily importing or exporting
firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel length less than 18 inches
controlled in ECCN 0A502, including regarding how to provide any data or documentation
required by BIS.

                                           WASHSTATEB006842
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 426 of 992



                                           [December 20, 2018]



PART 758 – EXPORT CLEARANCE REQUIREMENTS
         27. The authority citation for part 758 is revised to read as follows:
         Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018,
83 FR 39871 (August 13, 2018).
         28. Section 758.1 is amended by:
                a. Revising paragraphs (b)(7), (8), and (9) and adding paragraph (b)(10);
                b. Revising paragraph (c)(1);
                c. Adding Note 1 to paragraph (c)(1);
                c. Adding paragraph (g)(4); and
                d. Redesignating Note to paragraph (h)(1) as Note 2 to paragraph (h)(1); to read
         as follows:
§ 758.1 The Electronic Export Enforcement (EEI) filing to the Automated Export System
(AES).
* * * * *
(b) * * *
(7) For all items exported under authorization Validated End-User (VEU);
(8) For all exports of tangible items subject to the EAR where parties to the transaction, as
described in § 748.5(d) through (f) of the EAR, are listed on the Unverified List (Supplement
No. 6 to part 744 of the EAR), regardless of value or destination;
(9) For items that fall under ECCNs that list CC Column 1 and 3 and RS Column 2 (see
Supplement No. 1 to part 738 of the EAR) as reasons for control and such items are for export,
regardless of value, to India; or
(10) For all exports, except for exports authorized under License Exception BAG, as set forth in
§740.14 of the EAR, of items controlled under ECCNs 0A501.a or .b, shotguns with a barrel
length less than 18 inches controlled under ECCN 0A502, or ammunition controlled under
ECCN 0A505 except for .c, regardless of value or destination, including exports to Canada.
(c) * * *
(1) License Exception Baggage (BAG), as set forth in §740.14 of the EAR. See 15 CFR 30.37(x)
of the FTR;


                                            WASHSTATEB006843
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 427 of 992


                                          [December 20, 2018]



       Note 1 to paragraph (c)(1): See the export clearance requirements for exports of
firearms controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18
inches controlled under ECCN 0A502, or ammunition controlled under ECCN 0A505,
authorized under License Exception BAG, as set forth in §740.14 of the EAR.
* * * * *
(g) * * *
(4) Exports of Firearms and Related Items. This paragraph (g)(4) includes two separate
requirements under paragraph (g)(4)(i) and (ii) of this section that are used to better identify
exports of certain end item firearms under the EAR. Paragraph (g)(4)(i) is limited to certain
EAR authorizations. Paragraph (g)(4)(ii) applies to all EAR authorizations that require EEI
filing in AES.
(i) Identifying end item firearms by manufacturer, model, caliber, and serial number in the EEI
filing in AES. For any export authorized under License Exception TMP or a BIS license
authorizing a temporary export of items controlled under ECCNs 0A501.a or .b, or shotguns with
a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other
required data for the associated EEI filing, you must report the manufacturer, model, caliber, and
serial number of the exported items. The requirements of this paragraph also apply to any other
export authorized under a BIS license that includes a condition or proviso on the license
requiring the submission of this information specified in paragraph (g) of this section when the
EEI is filed in AES.
(ii) Identifying end item firearms by “items” level classification or other control descriptor in the
EEI filing in AES. For any export of items controlled under ECCNs 0A501.a or .b, or shotguns
with a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other
required data for the associated EEI filing, you must include the six character ECCN
classification (i.e., 0A501.a, or 0A501.b), or for shotguns controlled under 0A502 the phrase
“0A501 barrel length less than 18 inches” as the first text to appear in the Commodity
description block in the EEI filing in AES. (See § 743.4(h) for the use of this information for
conventional arms reporting).
         Note 3 to paragraph (g)(4): If a commodity described in paragraph (g)(4) is exported
under License Exception TMP under § 740.9(a)(6) for inspection, test, calibration, or repair is not
consumed or destroyed in the normal course of authorized temporary use abroad, the commodity

                                           WASHSTATEB006844
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 428 of 992


                                          [December 20, 2018]



must be disposed of or retained in one of the ways specified in § 740.9(a)(14)(i), (ii), or (iii). For
example, if a commodity described in paragraph (g)(4) was destroyed while being repaired after
being exported under § 740.9(a)(6), the commodity described in paragraph (g)(4) would not be
required to be returned. If the entity doing the repair returned a replacement of the commodity to
the exporter from the United States, the import would not require an EAR authorization. The entity
that exported the commodity described in paragraph (g)(4) and the entity that received the
commodity would need to document this as part of their recordkeeping related to this export and
subsequent import to the United States.
* * * * *
       29. Add § 758.10 to read as follows:
§ 758.10 Entry clearance requirements for temporary imports.
(a) Scope. This section specifies the temporary import entry clearance requirements for firearms
“subject to the EAR” that are on the United States Munitions Import List (USMIL, 27 CFR
447.21), except for firearms “subject to the EAR” that are temporarily brought into the United
States by nonimmigrant aliens under the provisions of Department of Justice regulations at 27
CFR part 478 (See § 740.14(e) of License Exception BAG for information on the export of these
firearms “subject to the EAR”). These firearms are controlled in ECCN 0A501.a or .b or
shotguns with a barrel length less than 18 inches controlled in ECCN 0A502. Items that are
temporarily exported under the EAR must have met the export clearance requirements specified
in § 758.1 of the EAR.
(1) An authorization under the EAR is not required for the temporary import of “items” that are
“subject to the EAR,” including for “items” “subject to the EAR” that are on the USMIL.
Temporary imports of firearms described in this section must meet the entry clearance
requirements specified in paragraph (b) of this section.
(2) Permanent imports are regulated by the Attorney General under the direction of the
Department of Justice’s Bureau of Alcohol, Tobacco, Firearms and Explosives (see 27 CFR parts
447, 478, 479, and 555).
(b) EAR procedures for temporary imports and subsequent exports. To the satisfaction of U.S.
Customs and Border Protection, the temporary importer must comply with the following
procedures:
(1) At the time of entry into the U.S. of the temporary import:

                                           WASHSTATEB006845
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 429 of 992


                                          [December 20, 2018]



       (i) Provide one of the following statements specified in paragraphs (b)(1)(i)(A), (B), or
(C) of this section to U.S. Customs and Border Protection:
       (A) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception TMP
(15 CFR 740.9(b)(5));”
        (B) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception RPL
(15 CFR 740.10(b));” or
       (C) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of BIS license number
(provide the license number) (15 CFR 750.7(a) and 758.4);”
       (ii) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,
serial numbers, quantity, and U.S. dollar value;
       (iii) Provide (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to
maintain effective control of the firearms while they are in the United States;
       (iv) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or
replacement).
       Note 1 to paragraph (b)(1): In accordance with the exclusions in License Exception TMP
under § 740.9(b)(5) of the EAR, the entry clearance requirements in § 758.1(b)(10) do not permit
the temporary import of firearms controlled in ECCN 0A501.a or .b that are shipped from or
manufactured in a Country Group D:5 country; or that are shipped from or manufactured in
Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,
(except for any firearm model controlled by proposed 0A501 that is specified under Annex A in
Supplement No. 4 to part 740), or shotguns with a barrel length less than 18 inches controlled in
ECCN 0A502 that are shipped from or manufactured in a Country Group D:5 country, or from

                                           WASHSTATEB006846
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 430 of 992


                                          [December 20, 2018]



Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,
because of the exclusions in License Exception TMP under § 740.9(b)(5).
Note 2 to paragraph (b)(1): In accordance with the exclusions in License Exception RPL under
§ 740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR, the entry clearance
requirements in § 758.1(b)(10) do not permit the temporary import of firearms controlled in
ECCN 0A501.a or .b that are shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, (except for any firearm model
controlled by proposed 0A501 that is specified under Annex A in Supplement No. 4 to part 740),
or shotguns with a barrel length less than 18 inches controlled in ECCN 0A502 that are shipped
from or manufactured from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception RPL under §
740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR.
(2) At the time of export, in accordance with the U.S. Customs and Border Protection
procedures, the eligible exporter, or an agent acting on the filer’s behalf, must as required under
§ 758.1(b)(10) of the EAR file the export information with CBP by filing EEI in AES, noting the
applicable EAR authorization as the authority for the export, and provide, upon request by CBP,
the entry document number or a copy of the CBP document under which the “item” subject to
the EAR” on the USMIL was temporarily imported. See also the additional requirements in
§ 758.1(g)(4).
       30. Add § 758.11 to read as follows:
§ 758.11 Export clearance requirements for firearms and related items.
(a) Scope. The export clearance requirements of this section apply to all exports of commodities
controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18 inches
controlled under ECCN 0A502, or ammunition controlled under ECCN 0A505 except for .c,
regardless of value or destination, including exports to Canada, that are authorized under License
Exception BAG, as set forth in §740.14.
(b) Required form. Prior to making any export described in paragraph (a) of this section, the
exporter is required to submit a properly completed Department of Homeland Security, CBP
Form 4457, (Certificate of Registration for Personal Effects Taken Abroad) (OMB Control
Number 1651-0010), to the U.S. Customs and Border Protection (CBP), pursuant to 19 CFR
148.1, and as required by this section of the EAR.

                                           WASHSTATEB006847
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 431 of 992


                                           [December 20, 2018]



(1) Where to obtain the form? The CBP Certification of Registration Form 4457 can be found
on the following CBP website:
https://www.cbp.gov/document/forms/form-4457-certificate-registration-personal-effects-taken-
abroad
(2) Required “description of articles” for firearms to be included on the CBP Form 4457. For all
exports of firearms controlled under ECCNs 0A501.a or .b, or shotguns with a barrel length less
than 18 inches controlled under ECCN 0A502, the exporter must provide to CBP the serial
number, make, model, and caliber for each firearm being exported by entering this information
under the “Description of Articles” field of the CBP Form 4457, Certificate of Registration for
Personal Effects Taken Abroad.
(c) Where to find additional information on the CBP Form 4457?
See the following CBP website page for additional information:
https://help.cbp.gov/app/answers/detail/a_id/323/~/traveling-outside-of-the-u.s.---temporarily-
taking-a-firearm%2C-rifle%2C-gun%2C.
(d) Return of items exported pursuant to this section. The exporter when returning with a
commodity authorized under License Exception BAG and exported pursuant this section, is
required to present a copy of the CBP Form 4457, Certificate of Registration for Personal Effects
Taken Abroad) (OMB Control Number 1651-0010), to CBP, pursuant to 19 CFR 148.1, and as
required by this section of the EAR.
PART 762 – RECORDKEEPING
         31. The authority citation for part 762 is revised to read as follows:
         Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018,
83 FR 39871 (August 13, 2018).
         32. Section 762.2 is amended by removing “; and,” at the end of paragraph (a)(10),
redesignating paragraph (a)(11) as paragraph (a)(12), and adding a new paragraph (a)(11) to read
as follows:
§ 762.2 Records to be retained.
(a) * * *
(11) The serial number, make, model, and caliber for any firearm controlled in ECCN 0A501.a
and for shotguns with barrel length less than 18 inches controlled in 0A502 that have been

                                            WASHSTATEB006848
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 432 of 992


                                          [December 20, 2018]



exported. The “exporter” or any other party to the transaction (see § 758.3 of the EAR), that
creates or receives such records is a person responsible for retaining this record; and
* * * * *
       33. Section 762.3 is amended by revising paragraph (a)(5) to read as follows:
§ 762.3 Records exempt from recordkeeping requirements.
(a) * * *
(5) Warranty certificate, except for a warranty certificate issued for an address located outside
the United States for any firearm controlled in ECCN 0A501.a and for shotguns with barrel
length less than 18 inches controlled in 0A502;
* * * * *
PART 772 – DEFINITIONS OF TERMS
       34. The authority citation for part 772 is revised to read as follows:
       Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018,
83 FR 39871 (August 13, 2018).
§ 772.1 – [AMENDED]
       35. In § 772.1, in the definition of “specially designed,” Note 1 is amended by removing
“0B986” and adding in its place “0B505.c”; and the definition of “complete breech mechanisms”
is added as set forth below:
§ 772.1 Definitions of terms as used in the Export Administration Regulations (EAR).
* * * * *
Complete breech mechanisms. The mechanism for opening and closing the breech of a breech-
loading firearm, especially of a heavy-caliber weapon.
* * * * *
PART 774 - THE COMMERCE CONTROL LIST
       36. The authority citation for 15 CFR part 774 is revised to read as follows:
       Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; 10 U.S.C. 7420; 10 U.S.C. 7430(e); 22 U.S.C. 287c, 22 U.S.C. 3201 et seq.; 22
U.S.C. 6004; 42 U.S.C. 2139a; 15 U.S.C. 1824a; 50 U.S.C. 4305; 22 U.S.C. 7201 et seq.; 22
U.S.C. 7210; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025,
3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

                                           WASHSTATEB006849
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 433 of 992



                                        [December 20, 2018]



       37. In Supplement No. 1 to part 774, Category 0, remove Export Control Classification
Number (ECCN) 0A018.
Supplement No. 1 to Part 774 – The Commerce Control List
* * * * *
0A018 Items on the Wassenaar Munitions List (see List of Items Controlled).
No items currently are in this ECCN. See ECCN 0A505 for “parts” and “components” for
ammunition that, immediately prior to [INSERT DATE 45 DAYS AFTER DATE OF
PUBLICATION IN THE FEDERAL REGISTER], were classified under 0A018.b.
       38. In Supplement No. 1 to part 774, Category, add, between entries for ECCNs 0A018
and 0A521, entries for ECCNs 0A501, 0A502, 0A503, 0A504, and 0A505 to read as follows:
0A501 Firearms (except 0A502 shotguns) and related commodities as follows (see List of
Items controlled).
License Requirements
       Reason for Control: NS, RS, FC, UN, AT
                  Control(s)                       Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry except 0A501.y      NS Column 1
RS applies to entire entry except 0A501.y      RS Column 1
FC applies to entire entry except 0A501.y      FC Column 1
UN applies to entire entry                     See § 746.1 of the EAR for UN controls
AT applies to entire entry                     AT Column 1
       License Requirement Note: In addition to using the Commerce Country Chart to
determine license requirements, a license is required for exports and reexports of ECCN
0A501.y.7 firearms to the People’s Republic of China.
List Based License Exceptions (See Part 740 for a description of all license exceptions)
       LVS: $500 for 0A501.c, .d, and .x.
              $500 for 0A501.c, .d, .e, and .x if the ultimate destination is Canada.
       GBS: N/A
       CIV: N/A
Special conditions for STA
       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not


                                              WASHSTATEB006850
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 434 of 992


                                          [December 20, 2018]



be used for any item in this entry.
List of Items Controlled
        Related Controls: (1) Firearms that are fully automatic, and magazines with a capacity of
        greater than 50 rounds, are “subject to the ITAR.” (2) See ECCN 0A502 for shotguns
        and their “parts” and “components” that are subject to the EAR. Also see ECCN 0A502
        for shot-pistols. (3) See ECCN 0A504 and USML Category XII for controls on optical
        sighting devices.
        Related Definitions: N/A
        Items:
a.      Non-automatic and semi-automatic firearms equal to .50 caliber (12.7 mm) or less.
        Note 1 to paragraph 0A501.a: ‘Combination pistols’ are controlled under ECCN
0A501.a. A ‘combination pistol’ (a.k.a., a combination gun) has at least one rifled barrel and at
least one smoothbore barrel (generally a shotgun style barrel).
b.      Non-automatic and non-semi-automatic rifles, carbines, revolvers or pistols with a caliber
greater than .50 inches (12.7 mm) but less than or equal to .72 inches (18.0 mm).
c.      The following types of “parts” and “components” if “specially designed” for a
commodity controlled by paragraph .a or .b of this entry, or USML Category I (unless listed in
USML Category I(g) or (h)): barrels, cylinders, barrel extensions, mounting blocks (trunnions),
bolts, bolt carriers, operating rods, gas pistons, trigger housings, triggers, hammers, sears,
disconnectors, pistol grips that contain fire control “parts” or “components” (e.g., triggers,
hammers, sears, disconnectors) and buttstocks that contain fire control “parts” or “components.”
d.      Detachable magazines with a capacity of greater than 16 rounds “specially designed” for
a commodity controlled by paragraph .a or .b of this entry.
        Note 2 to paragraph 0A501.d: Magazines with a capacity of 16 rounds or less are
controlled under 0A501.x.
e.      Receivers (frames) and “complete breech mechanisms,” including castings, forgings
stampings, or machined items thereof, “specially designed” for a commodity by controlled by
paragraph .a or .b of this entry.
f. through w. [Reserved]
x.      “Parts” and “components” that are “specially designed” for a commodity classified under
paragraphs .a through .c of this entry or the USML and not elsewhere specified on the USML or

                                               WASHSTATEB006851
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 435 of 992



                                          [December 20, 2018]



CCL.
y.     Specific “parts,” “components,” “accessories” and “attachments” “specially designed” for
a commodity subject to control in this ECCN or common to a defense article in USML Category
I and not elsewhere specified in the USML or CCL as follows, and “parts,” “components,”
“accessories,” and “attachments” “specially designed” therefor.
       y.1.    Stocks or grips, that do not contain any fire control “parts” or “components” (e.g.,
triggers, hammers, sears, disconnectors);”
       y.2.    Scope mounts or accessory rails;
       y.3.    Iron sights;
       y.4.    Sling swivels;
       y.5.    Butt plates or recoil pads;
       y.6.    Bayonets; and
       y.7.    Firearms manufactured from 1890 to 1898 and reproductions thereof.
       Technical Note 1 to 0A501: The controls on “parts” and “components” in ECCN
0A501 include those “parts” and “components” that are common to firearms described in
ECCN 0A501 and to those firearms “subject to the ITAR.”
       Note 3 to 0A501: Antique firearms (i.e., those manufactured before 1890) and
reproductions thereof, muzzle loading black powder firearms except those designs based on
centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball, and all other air
rifles are EAR99 commodities.
       Note 4 to 0A501: Muzzle loading (black powder) firearms with a caliber less than 20 mm
that were manufactured later than 1937 that are used for hunting or sporting purposes that were
not “specially designed” for military use and are not “subject to the ITAR” nor controlled as
shotguns under ECCN 0A502 are EAR99 commodities.
0A502 Shotguns; shotguns “parts” and “components,” consisting of complete trigger
mechanisms; magazines and magazine extension tubes; “complete breech mechanisms;”
except equipment used exclusively to treat or tranquilize animals, and except arms
designed solely for signal, flare, or saluting use.
License Requirements
       Reason for Control: RS, CC, FC, UN, AT, NS


                                             WASHSTATEB006852
              Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 436 of 992



                                          [December 20, 2018]



 Control(s)                                    Country Chart (See Supp. No. 1 to part 738)

 NS applies to shotguns with a barrel         NS Column 1
 length less than 18 inches (45.72 cm)
 RS applies to shotguns with a barrel         RS Column 1
 length less than 18 inches (45.72 cm)
 FC applies to entire entry                   FC Column 1
 CC applies to shotguns with a barrel         CC Column 1
 length less than 24 in. (60.96 cm) and
 shotgun “components” controlled by this
 entry regardless of end user
 CC applies to shotguns with a barrel         CC Column 2
 length greater than or equal to 24 in.
 (60.96 cm), regardless of end user
 CC applies to shotguns with a barrel         CC Column 3
 length greater than or equal to 24 in.
 (60.96 cm) if for sale or resale to police
 or law enforcement
 UN applies to entire entry                   See § 746.1(b) of the EAR for UN controls
 AT applies to shotguns with a barrel         AT Column 1
 length less than 18 inches (45.72 cm)
List Based License Exceptions (See Part 740 for a description of all license exceptions)
       LVS: $500 for 0A502 shotgun “parts” and “components,” consisting of complete
       trigger mechanisms; magazines and magazine extension tubes.
                $500 for 0A502 shotgun “parts” and “components,” consisting of complete
       trigger mechanisms; magazines and magazine extension tubes, “complete breech
       mechanisms” if the ultimate destination is Canada.
       GBS: N/A
       CIV:     N/A
List of Items Controlled



                                                WASHSTATEB006853
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 437 of 992



                                          [December 20, 2018]



         Related Controls: Shotguns that are fully automatic are “subject to the ITAR.”
         Related Definitions: N/A
         Items: The list of items controlled is contained in the ECCN heading.
         Note 1 to 0A502: Shotguns made in or before 1898 are considered antique shotguns and
designated as EAR99.
         Technical Note: Shot pistols or shotguns that have had the shoulder stock removed and a
pistol grip attached are controlled by ECCN 0A502. Slug guns are also controlled under ECCN
0A502.
0A503 Discharge type arms; non-lethal or less-lethal grenades and projectiles, and
“specially designed” “parts” and “components” of those projectiles; and devices to
administer electric shock, for example, stun guns, shock batons, shock shields, electric
cattle prods, immobilization guns and projectiles; except equipment used exclusively to
treat or tranquilize animals, and except arms designed solely for signal, flare, or saluting
use; and “specially designed” “parts” and “components,” n.e.s.
License Requirements
         Reason for Control: CC, UN
 Control(s)                                     Country Chart (See Supp. No. 1 to part 738)
 CC applies to entire entry                     A license is required for ALL destinations, except
                                                Canada, regardless of end use. Accordingly, a
                                                column specific to this control does not appear on
                                                the Commerce Country Chart. (See part 742 of
                                                the EAR for additional information).
 UN applies to entire entry                     See § 746.1(b) of the EAR for UN controls
List Based License Exceptions (See Part 740 for a description of all license exceptions)
         LVS: N/A
         GBS: N/A
         CIV:   N/A
List of Items Controlled
         Related Controls: Law enforcement restraint devices that administer an electric shock are
controlled under ECCN 0A982. Electronic devices that monitor and report a person’s location to


                                                WASHSTATEB006854
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 438 of 992



                                            [December 20, 2018]



enforce restrictions on movement for law enforcement or penal reasons are controlled under
ECCN 3A981.
       Related Definitions: N/A
       Items: The list of items controlled is contained in the ECCN heading.
0A504 Optical sighting devices for firearms (including shotguns controlled by 0A502); and
“components” as follows (see List of Items Controlled).
License Requirements
       Reason for Control: FC, RS, CC, UN
Control(s)                                               Country Chart (See Supp. No. 1 to part 738)
RS applies to paragraph .i                               RS Column 1
FC applies to paragraphs .a, .b, .c, d, .e, .g, and .i   FC Column 1
of this entry
CC applies to entire entry                               CC Column 1
UN applies to entire entry                               See §746.1(b) of the EAR for UN controls
List Based License Exceptions (See Part 740 for a description of all license exceptions)
       LVS: $500 for 0A504.g.
       GBS: N/A
       CIV: N/A
List of Items Controlled
       Related Controls: (1) See USML Category XII(c) for sighting devices using second
generation image intensifier tubes having luminous sensitivity greater than 350 µA/lm, or third
generation or higher image intensifier tubes, that are “subject to the ITAR.” (2) See USML
Category XII(b) for laser aiming or laser illumination systems “subject to the ITAR.” (3)
Section 744.9 of the EAR imposes a license requirement on certain commodities described in
0A504 if being exported, reexported, or transferred (in-country) for use by a military end-user or
for incorporation into an item controlled by ECCN 0A919.
       Related Definitions: N/A
       Items:
a.     Telescopic sights.
b.     Holographic sights.


                                             WASHSTATEB006855
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 439 of 992


                                           [December 20, 2018]



c.       Reflex or “red dot” sights.
d.       Reticle sights.
e.       Other sighting devices that contain optical elements.
f.       Laser aiming devices or laser illuminators ‘‘specially designed’’ for use on firearms, and
having an operational wavelength exceeding 400 nm but not exceeding 710 nm.
         Note 1 to 0A504.f: 0A504.f does not control laser boresighting devices that must be
placed in the bore or chamber to provide a reference for aligning the firearms sights.
g.       Lenses, other optical elements and adjustment mechanisms for articles in paragraphs .a,
.b, .c, .d, .e, or .i.
h.       [Reserved]
i.       Riflescopes that were not “subject to the EAR” as of [INSERT DATE ONE DAY PRIOR
TO THE EFFECTIVE DATE OF THE FINAL RULE] and are “specially designed” for use in
firearms that are “subject to the ITAR.”
         Note 2 to paragraph i: For purpose of the application of “specially designed” for the
riflescopes controlled under 0A504.i, paragraph (a)(1) of the definition of “specially designed” in
§ 772.1 of the EAR is what is used to determine whether the riflescope is “specially designed.”
0A505 Ammunition as follows (see List of Items Controlled).
License Requirements
         Reason for Control: NS, RS, CC, FC, UN, AT
 Control(s)                                       Country Chart (See Supp. No. 1 to part 738)
 NS applies to 0A505.a and .x                     NS Column 1
 RS applies to 0A505.a and .x                     RS Column 1
 CC applies to 0A505.b                            CC Column 1
 FC applies to entire entry except 0A505.d        FC Column 1
 UN applies to entire entry                       See § 746.1 of the EAR for UN controls
 AT applies to 0A505.a, .d, and .x                AT Column 1
 AT applies to 0A505.c                            A license is required for items controlled by
                                                  paragraph .c of this entry to North Korea for anti-
                                                  terrorism reasons. The Commerce Country Chart
                                                  is not designed to determine AT licensing


                                            WASHSTATEB006856
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 440 of 992


                                          [December 20, 2018]



                                                 requirements for this entry. See §742.19 of the
                                                 EAR for additional information.
List Based License Exceptions (See Part 740 for a description of all license exceptions)
         LVS: $500 for items in 0A505.x, except $3,000 for items in 0A505.x that, immediately
prior to [INSERT DATE 45 DAYS AFTER DATE OF PUBLICATION IN THE FEDERAL
REGISTER], were classified under 0A018.b. (i.e., “Specially designed” components and parts
for ammunition, except cartridge cases, powder bags, bullets, jackets, cores, shells, projectiles,
boosters, fuses and components, primers, and other detonating devices and ammunition belting
and linking machines (all of which are “subject to the ITAR”). (See 22 CFR parts 120 through
130))
         GBS: N/A
         CIV: N/A
Special conditions for STA
         STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0A505.
List of Items Controlled
         Related Controls: (1) Ammunition for modern heavy weapons such as howitzers,
artillery, cannon, mortars and recoilless rifles as well as inherently military ammunition types
such as ammunition preassembled into links or belts, caseless ammunition, tracer ammunition,
ammunition with a depleted uranium projectile or a projectile with a hardened tip or core and
ammunition with an explosive projectile are “subject to the ITAR.” (2) Percussion caps, and
lead balls and bullets, for use with muzzle-loading firearms are EAR99 items.
         Related Definitions: N/A
         Items:
a.       Ammunition for firearms controlled by ECCN 0A501 or USML Category I and not
enumerated in paragraph .b, .c, or .d of this entry or in USML Category III.
b.       Buckshot (No. 4 .24’’ diameter and larger) shotgun shells.
c.       Shotgun shells (including less than lethal rounds) that do not contain buckshot; and
“specially designed” “parts” and “components” of shotgun shells.
         Note 1 to 0A505.c: Shotgun shells that contain only chemical irritants are controlled
under ECCN 1A984.

                                          WASHSTATEB006857
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 441 of 992



                                          [December 20, 2018]



d.     Blank ammunition for firearms controlled by ECCN 0A501 and not enumerated in
USML Category III.
e. through w. [Reserved]
x.     “Parts” and “components” that are “specially designed” for a commodity subject to
control in this ECCN or a defense article in USML Category III and not elsewhere specified on
the USML, the CCL or paragraph .d of this entry.
       Note 2 to 0A505.x: The controls on “parts” and “components” in this entry include
Berdan and boxer primers, metallic cartridge cases, and standard metallic projectiles such as
full metal jacket, lead core, and copper projectiles.
       Note 3 to 0A505.x: The controls on “parts” and “components” in this entry include
those “parts” and “components” that are common to ammunition and ordnance described in
this entry and to those enumerated in USML Category III.
       Note 4 to 0A505: Lead shot smaller than No. 4 Buckshot, empty and unprimed shotgun
shells, shotgun wads, smokeless gunpowder, ‘Dummy rounds’ and blank rounds (unless linked or
belted), not incorporating a lethal or non-lethal projectile(s) are designated EAR99. A ‘dummy
round or drill round’ is a round that is completely inert, i.e., contains no primer, propellant, or
explosive charge. It is typically used to check weapon function and for crew training.
       39. In Supplement No. 1 to part 774, Category 0, add, between entries for ECCNs 0A521
and 0A604, an entry for ECCN 0A602 to read as follows:
0A602 Guns and Armament as follows (see List of Items Controlled).
License Requirements
       Reason for Control: NS, RS, UN, AT
Control(s)                                       Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry                       NS Column 1
RS applies to entire entry                       RS Column 1
UN applies to entire entry                       See § 746.1 of the EAR for UN controls
AT applies to entire entry                       AT Column 1
List Based License Exceptions (See Part 740 for a description of all license exceptions)
       LVS: $500
       GBS: N/A


                                                WASHSTATEB006858
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 442 of 992


                                        [December 20, 2018]



       CIV: N/A
Special conditions for STA
       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0A602.
List of Items Controlled
       Related Controls: (1) Modern heavy weapons such as howitzers, artillery, cannon,
mortars, and recoilless rifles are “subject to the ITAR.” (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600
series” items. (3) See ECCN 0A606 for engines that are “specially designed” for a self-propelled
gun or howitzer subject to control under paragraph .a of this ECCN or USML Category VII.
       Related Definitions: N/A
       Items:
a.     Guns and armament manufactured between 1890 and 1919.
b.     Military flame throwers with an effective range less than 20 meters.
c. through w. [Reserved]
x.      “Parts” and “components” that are “specially designed” for a commodity subject to
control in paragraphs .a or .b of this ECCN or a defense article in USML Category II and not
elsewhere specified on the USML or the CCL.
       Note 1 to 0A602.x: Engines that are “specially designed” for a self-propelled gun or
howitzer subject to control under paragraph .a of this ECCN or a defense article in USML
Category VII are controlled under ECCN 0A606.x.
       Note 2 to 0A602: “Parts,” “components,” “accessories,” and “attachments” specified
in USML subcategory II(j) are subject to the controls of that paragraph.
       Note 3 to 0A602: Black powder guns and armament manufactured in or prior to 1890
and replicas thereof designed for use with black powder propellants are designated EAR99.
Supplement No. 1 to Part 774 – [AMENDED]
       40. In Supplement No. 1 to part 774, Category 0, remove ECCNs 0A918, 0A984,
0A985, 0A986, and 0A987.
       41. In Supplement No. 1 to part 774, Category 0, revise ECCN 0A988 to read as follows:
0A988 Conventional military steel helmets.



                                              WASHSTATEB006859
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 443 of 992



                                          [December 20, 2018]



No items currently are in this ECCN. See ECCN 1A613.y.1 for conventional steel helmets that,
immediately prior to July 1, 2014, were classified under 0A988.
       42. In Supplement No. 1 to part 774, Category 0, add, before the entry for ECCN 0B521,
entries for ECCNs 0B501 and 0B505 to read as follows:
0B501 Test, inspection, and production “equipment” and related commodities for the
“development” or “production” of commodities enumerated or otherwise described in in
ECCN 0A501 or USML Category I as follows (see List of Items Controlled).
License Requirements
       Reason for Control: NS, RS, UN, AT
                   Control(s)                        Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry except equipment
                                                 NS Column 1
for ECCN 0A501.y
RS applies to entire entry except equipment
                                                 RS Column 1
for ECCN 0A501.y
UN applies to entire entry                       See § 746.1 of the EAR for UN controls
AT applies to entire entry                       AT Column 1
List Based License Exceptions (See Part 740 for a description of all license exceptions)
       LVS: $3000
       GBS: N/A
       CIV: N/A
Special conditions for STA
       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used to ship any item in this entry.
List of Items Controlled
       Related Controls: N/A
       Related Definitions: N/A
       Items:
a.     Small arms chambering machines.
b.     Small arms deep hole drilling machines and drills therefor.
c.     Small arms rifling machines.


                                                WASHSTATEB006860
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 444 of 992



                                          [December 20, 2018]



d.     Small arms spill boring machines.
e.     Production equipment (including dies, fixtures, and other tooling) “specially designed”
for the “production” of the items controlled in 0A501.a through .x. or USML Category I.
0B505 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise
described in ECCN 0A505 or USML Category III, except equipment for the hand loading
of cartridges and shotgun shells, as follows (see List of Items Controlled).
License Requirements
       Reason for Control: NS, RS, UN, AT
                  Control(s)                         Country Chart (See Supp. No. 1 to part 738)
NS applies to paragraphs .a and .x               NS Column 1
RS applies to paragraphs .a and .x               RS Column 1
UN applies to entire entry                       See § 746.1 of the EAR for UN controls
AT applies to paragraphs .a, .d, and .x          AT Column 1
AT applies to paragraph .c                       A license is required for export or reexport of
                                                 these items to North Korea for anti-terrorism
                                                 reasons.
List Based License Exceptions (See Part 740 for a description of all license exceptions)
       LVS: $3000
       GBS: N/A
       CIV: N/A
Special conditions for STA
       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0B505.
List of Items Controlled
       Related Controls: N/A
       Related Definitions: N/A
       Items:
a.     Production equipment (including tooling, templates, jigs, mandrels, molds, dies, fixtures,
alignment mechanisms, and test equipment), not enumerated in USML Category III that are


                                           WASHSTATEB006861
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 445 of 992




                                       [December 20, 2018]



“specially designed” for the “production” of commodities controlled by ECCN 0A505.a or .x or
USML Category III.
b.     Equipment “specially designed” for the “production” of commodities in ECCN 0A505.b.
c.     Equipment “specially designed” for the “production” of commodities in ECCN 0A505.c.
d.     Equipment “specially designed” for the “production” of commodities in ECCN 0A505.d.
e. through .w [Reserved]
x.     “Parts” and “components” “specially designed” for a commodity subject to control in
paragraph .a of this entry.
       43. In Supplement No. 1 to part 774, Category 0, add, between entries for ECCNs 0B521
and 0B604, an entry for ECCN 0B602 to read as follows:
0B602 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise
described in ECCN 0A602 or USML Category II as follows (see List of Items Controlled).
License Requirements
       Reason for Control: NS, RS, UN, AT
Control(s)                                    Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry                    NS Column 1
RS applies to entire entry                    RS Column 1
UN applies to entire entry                    See § 746.1 of the EAR for UN controls
AT applies to entire entry                    AT Column 1
List Based License Exceptions (See Part 740 for a description of all license exceptions)
       LVS: $3000
       GBS: N/A
       CIV: N/A
Special conditions for STA
       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be
used for any item in 0B602.
List of Items Controlled



                                          WASHSTATEB006862
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 446 of 992



                                          [December 20, 2018]



       Related Controls: N/A
       Related Definitions: N/A
       Items:
a.     The following commodities if “specially designed” for the “development” or
“production” of commodities enumerated in ECCN 0A602.a or USML Category II:
       a.1.     Gun barrel rifling and broaching machines and tools therefor;
       a.2.     Gun barrel rifling machines;
       a.3.     Gun barrel trepanning machines;
       a.4.     Gun boring and turning machines;
       a.5.     Gun honing machines of 6 feet (183 cm) stroke or more;
       a.6.     Gun jump screw lathes;
       a.7.     Gun rifling machines; and
       a.8.     Barrel straightening presses.
b.     Jigs and fixtures and other metal-working implements or accessories of the kinds
exclusively designed for use in the manufacture of items in ECCN 0A602 or USML Category II.
c.     Other tooling and equipment, “specially designed” for the “production” of items in
ECCN 0A602 or USML Category II.
d.     Test and evaluation equipment and test models, including diagnostic instrumentation and
physical test models, “specially designed” for items in ECCN 0A602 or USML Category II.
Supplement No. 1 to Part 774 – [AMENDED]
       44. In Supplement No. 1 to part 774, Category 0, remove ECCN 0B986.
       45. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs
0D001 and 0D521, entries for ECCNs 0D501 and 0D505 to read as follows:
0D501 “Software” “specially designed” for the “development,” “production,” operation,
or maintenance of commodities controlled by 0A501 or 0B501.
License Requirements
       Reason for Control: NS, RS, UN, AT
Control(s)                                        Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry except “software” NS Column 1
for commodities in ECCN 0A501.y or


                                                WASHSTATEB006863
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 447 of 992


                                        [December 20, 2018]



equipment in ECCN 0B501 for commodities
in ECCN 0A501.y
RS applies to entire entry except “software” RS Column 1
for commodities in ECCN 0A501.y or
equipment in ECCN 0B501 for commodities
in ECCN 0A501.y
UN applies to entire entry                     See § 746.1 of the EAR for UN controls
AT applies to entire entry                     AT Column 1
List Based License Exceptions (See Part 740 for a description of all license exceptions)
       CIV: N/A
       TSR: N/A
Special conditions for STA
       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any “software” in 0D501.
List of Items Controlled
       Related Controls: “Software” required for and directly related to articles enumerated in
USML Category I is “subject to the ITAR”.
       Related Definitions: N/A
       Items: The list of items controlled is contained in this ECCN heading.
0D505 “Software” “specially designed” for the “development,” “production,” operation,
or maintenance of commodities controlled by 0A505 or 0B505.
License Requirements
       Reason for Control: NS, RS, UN, AT
Control(s)                                     Country Chart (See Supp. No. 1 to part 738)
NS applies to “software” for commodities in NS Column 1
ECCN 0A505.a and .x and equipment in
ECCN 0B505.a .and .x
RS applies to “software” for commodities in RS Column 1
ECCN 0A505.a and .x and equipment in
ECCN 0B505.a and .x


                                             WASHSTATEB006864
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 448 of 992


                                        [December 20, 2018]



UN applies to entire entry                     See § 746.1 of the EAR for UN controls
AT applies to “software” for commodities in
ECCN 0A505.a, .d, or .x and equipment in       AT Column 1
ECCN 0B505.a, .d, or .x
List Based License Exceptions (See Part 740 for a description of all license exceptions)
       CIV: N/A
       TSR: N/A
Special conditions for STA
       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any “software” in 0D505.
List of Items Controlled
       Related Controls: “Software” required for and directly related to articles enumerated in
USML Category III is “subject to the ITAR”.
       Related Definitions: N/A
       Items: The list of items controlled is contained in this ECCN heading.
       46. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs
0D521 and 0D604, an entry for ECCN 0D602 to read as follows:
0D602 “Software” “specially designed” for the “development,” “production,” operation or
maintenance of commodities controlled by 0A602 or 0B602 as follows (see List of Items
Controlled).
License Requirements
       Reason for Control: NS, RS, UN, AT
Control(s)                                     Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry                     NS Column 1
RS applies to entire entry                     RS Column 1
UN applies to entire entry                     See § 746.1 of the EAR for UN controls
AT applies to entire entry                     AT Column 1
List Based License Exceptions (See Part 740 for a description of all license exceptions)
       CIV: N/A
       TSR: N/A

                                              WASHSTATEB006865
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 449 of 992



                                         [December 20, 2018]




Special conditions for STA
       STA:      Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0D602.
List of Items Controlled
       Related Controls: (1) “Software” required for and directly related to articles enumerated
in USML Category II is “subject to the ITAR”. (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600
series” items.
       Related Definitions: N/A
       Items: “Software” “specially designed” for the “development,” “production,” operation,
or maintenance of commodities controlled by ECCN 0A602 and ECCN 0B602.
       47. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E018.
       48. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs
0E001 and 0E521, entries for ECCNs 0E501, 0E502, 0E504, and 0E505 to read as follows:
0E501 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, or overhaul of commodities controlled by 0A501 or
0B501 as follows (see List of Items Controlled).
License Requirements
       Reason for Control: NS, RS, UN, AT
                    Control(s)                      Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry                      NS Column 1
RS applies to entire entry                      RS Column 1
UN applies to entire entry                      See § 746.1 of the EAR for UN controls
AT applies to entire entry                      AT Column 1
List Based License Exceptions (See Part 740 for a description of all license exceptions)
       CIV: N/A
       TSR: N/A
Special conditions for STA
       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not


                                               WASHSTATEB006866
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 450 of 992


                                        [December 20, 2018]



be used to ship any “technology” in ECCN 0E501.
List of Items Controlled
       Related Controls: Technical data required for and directly related to articles enumerated
in USML Category I are “subject to the ITAR.”
       Related Definitions: N/A
       Items:
a.     “Technology” “required” for the “development” or “production” of commodities
controlled by ECCN 0A501 (other than 0A501.y) or 0B501.
b.     “Technology” “required” for the operation, installation, maintenance, repair, or overhaul
of commodities controlled by ECCN 0A501 (other than 0A501.y) or 0B501.
0E502 “Technology” “required” for the “development” or “production” of commodities
controlled by 0A502.
License Requirements
       Reason for Control: CC, UN
                      Controls                    Country Chart (See Supp. No. 1 part 738)
 CC applies to entire entry                       CC Column 1
 UN applies to entire entry                       See § 746.1(b) of the EAR for UN controls
List Based License Exceptions (See Part 740 for a description of all license exceptions)
       CIV:     N/A
       TSR: N/A
List of Items Controlled
       Related Controls: Technical data required for and directly related to articles enumerated
       in USML Category I are “subject to the ITAR”.
       Related Definitions: N/A
       Items: The list of items controlled is contained in the ECCN heading.
0E504 ‘‘Technology’’ ‘‘required’’ for the ‘‘development’’ or ‘‘production’’ of commodities
controlled by 0A504 that incorporate a focal plane array or image intensifier tube.
License Requirements
       Reason for Control: RS, UN, AT
 Controls                                         Country Chart (See Supp. No. 1 part 738)
 RS applies to entire entry                       RS Column 1

                                              WASHSTATEB006867
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 451 of 992



                                          [December 20, 2018]



 UN applies to entire entry                          See § 746.1(b) of the EAR for UN controls
 AT applies to entire entry                          AT Column 1
List Based License Exceptions (See Part 740 for a description of all license exceptions)
         CIV:   N/A
         TSR: N/A
List of Items Controlled
         Related Controls: N/A
         Related Definitions: N/A
         Items: The list of items controlled is contained in the ECCN heading.
0E505 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by
0A505.
License Requirements
         Reason for Control: NS, RS, UN, CC, AT
Control(s)                                        Country Chart (See Supp. No. 1 to part 738)
NS applies to “technology” for                    NS Column 1
“development,” “production,” operation,
installation, maintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;
for equipment for those commodities in
0B505; and for “software” for that equipment
and those commodities in 0D505
RS applies to entire entry except                 RS Column 1
“technology” for “development,”
“production,” operation, installation,
maintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;
for equipment for those commodities in
0B505 and for “software” for those
commodities and that equipment in 0D505


                                                  WASHSTATEB006868
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 452 of 992


                                         [December 20, 2018]



UN applies to entire entry                      See § 746.1 of the EAR for UN controls
CC applies to “technology” for the              CC Column 1
“development” or “production” of
commodities in 0A505.b
AT applies to “technology” for
“development,” “production,” operation,
installation, maintenance, repair, overhaul, or AT Column 1
refurbishing commodities in 0A505.a, .d, and
.x
List Based License Exceptions (See Part 740 for a description of all license exceptions)
       CIV: N/A
       TSR: N/A
Special conditions for STA
       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any “technology” in 0E505.
List of Items Controlled
       Related Controls: Technical data required for and directly related to articles enumerated
in USML Category III are “subject to the ITAR”.
       Related Definitions: N/A
       Items: The list of items controlled is contained in this ECCN heading.
       49. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs
0E521 and 0E604, an entry for ECCN 0E602:
0E602 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by
0A602 or 0B602, or “software” controlled by 0D602 as follows (see List of Items
Controlled).
License Requirements
       Reason for Control: NS, RS, UN, AT
Control(s)                                      Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry                      NS Column 1


                                               WASHSTATEB006869
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 453 of 992


                                         [December 20, 2018]



RS applies to entire entry                      RS Column 1
UN applies to entire entry                      See § 746.1 of the EAR for UN controls
AT applies to entire entry                      AT Column 1
List Based License Exceptions (See Part 740 for a description of all license exceptions)
       CIV: N/A
       TSR: N/A
Special conditions for STA
       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0E602.
List of Items Controlled
       Related Controls: Technical data directly related to articles enumerated in USML
Category II are “subject to the ITAR.”
       Related Definitions: N/A
       Items: “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, or overhaul of commodities controlled by ECCN 0A602 or
0B602, or “software” controlled by ECCN 0D602.
Supplement No. 1 to Part 774 – [AMENDED]
       50. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E918.
       51. In Supplement No. 1 to part 774, Category 0, revise ECCN 0E982 to read as follows.
0E982 “Technology” exclusively for the “development” or “production” of equipment
controlled by 0A982 or 0A503.
License Requirements
       Reason for Control: CC
 Control(s)
 CC applies to “technology” for items controlled by 0A982 or 0A503. A license is required for
 ALL destinations, except Canada, regardless of end use. Accordingly, a column specific to this
 control does not appear on the Commerce Country Chart. (See part 742 of the EAR for
 additional information.)
List Based License Exceptions (See Part 740 for a description of all license exceptions)
       CIV:   N/A
       TSR: N/A

                                               WASHSTATEB006870
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 454 of 992


                                        [December 20, 2018]



List of Items Controlled
       Related Controls: N/A
       Related Definitions: N/A
       Items:
The list of items controlled is contained in the ECCN heading.
Supplement No. 1 to Part 774 – [AMENDED]
       52. In Supplement No. 1 to part 774, Category 0, remove ECCNs 0E984 and 0E987.
       53. In Supplement No. 1 to part 774, Category 1, revise ECCN 1A984 to read as follows:
1A984 Chemical agents, including tear gas formulation containing 1 percent or less of
orthochlorobenzalmalononitrile (CS), or 1 percent or less of chloroacetophenone (CN),
except in individual containers with a net weight of 20 grams or less; liquid pepper except
when packaged in individual containers with a net weight of 3 ounces (85.05 grams) or less;
smoke bombs; non-irritant smoke flares, canisters, grenades and charges; and other
pyrotechnic articles (excluding shotgun shells, unless the shotgun shells contain only
chemical irritants) having dual military and commercial use, and “parts” and “components”
“specially designed” therefor, n.e.s.
License Requirements
   Reason for Control: CC
Control(s)                                     Country Chart (See Supp. No. 1 to part 738)
CC applies to entire entry                     CC Column 1
List Based License Exceptions (See Part 740 for a description of all license exceptions)
   LVS: N/A
   GBS: N/A
   CIV:      N/A
List of Items Controlled
   Related Controls: N/A
   Related Definitions: N/A
   Items:
The list of items controlled is contained in the ECCN heading.
       54. In Supplement No. 1 to part 774, Category 2, revise ECCN 2B004 to read as follows:
2B004 Hot “isostatic presses” having all of the characteristics described in the List of Items

                                         WASHSTATEB006871
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 455 of 992



                                        [December 20, 2018]



Controlled, and “specially designed” “components” and “accessories” therefor.
License Requirements
   Reason for Control: NS, MT NP, AT
Control(s)                                     Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry                     NS Column 2
MT applies to entire entry                     MT Column 1
NP applies to entire entry, except 2B004.b.3 NP Column 1
and presses with maximum working
pressures below 69 MPa
AT applies to entire entry                     AT Column 1
List Based License Exceptions (See Part 740 for a description of all license exceptions)
   LVS:      N/A
   GBS: N/A
   CIV:      N/A
List of Items Controlled
   Related Controls: (1) See ECCN 2D001 for software for items controlled under this entry.
(2) See ECCNs 2E001 (“development”), 2E002 (“production”), and 2E101 (“use”) for technology
for items controlled under this entry. (3) For “specially designed” dies, molds and tooling, see
ECCNs 1B003, 0B501, 0B602, 0B606, 9B004, and 9B009. (4) For additional controls on dies,
molds and tooling, see ECCNs 1B101.d, 2B104, and 2B204. (5) Also see ECCNs 2B117 and
2B999.a.
   Related Definitions: N/A
   Items:
a. A controlled thermal environment within the closed cavity and possessing a chamber cavity with
an inside diameter of 406 mm or more; and
b. Having any of the following:
   b.1. A maximum working pressure exceeding 207 MPa;
   b.2. A controlled thermal environment exceeding 1,773 K (1,500 C); or
   b.3. A facility for hydrocarbon impregnation and removal of resultant gaseous degradation
products.


                                         WASHSTATEB006872
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 456 of 992



                                        [December 20, 2018]



   Technical Note: The inside chamber dimension is that of the chamber in which both the
working temperature and the working pressure are achieved and does not include fixtures. That
dimension will be the smaller of either the inside diameter of the pressure chamber or the inside
diameter of the insulated furnace chamber, depending on which of the two chambers is located
inside the other.
       55. In Supplement No. 1 to part 774, Category 2, revise ECCN 2B018 to read as follows:
2B018 Equipment on the Wassenaar Arrangement Munitions List.
No commodities currently are controlled by this entry. Commodities formerly controlled by
paragraphs .a through .d, .m, and .s of this entry are controlled in ECCN 0B606. Commodities
formerly controlled by paragraphs .e through .l of this entry are controlled by ECCN 0B602.
Commodities formerly controlled by paragraphs .o through .r of this entry are controlled by
ECCN 0B501. Commodities formerly controlled by paragraph .n of this entry are controlled in
ECCN 0B501 if they are “specially designed” for the “production” of the items controlled in
ECCN 0A501.a through .x or USML Category I and controlled in ECCN 0B602 if they are of
the kind exclusively designed for use in the manufacture of items in ECCN 0A602 or USML
Category II.
       56. In Supplement No. 1 to part 774, Category 2, revise ECCN 2D018 to read as follows:
2D018 “Software” for the “development,” “production,” or “use” of equipment controlled
by 2B018.
No software is currently controlled under this entry. See ECCNs 0D501, 0D602, and 0D606 for
software formerly controlled under this entry.
       57. In Supplement No. 1 to part 774, Category 2, revise ECCN 2E001 to read as follows:
2E001 “Technology” according to the General Technology Note for the “development” of
equipment or “software” controlled by 2A (except 2A983, 2A984, 2A991, or 2A994), 2B
(except 2B991, 2B993, 2B996, 2B997, 2B998, or 2B999), or 2D (except 2D983, 2D984, 2D991,
2D992, or 2D994).
License Requirements
   Reason for Control: NS, MT, NP, CB, AT
Control(s)                                       Country Chart (See Supp. No. 1 to part 738)
NS applies to “technology” for items             NS Column 1


                                                 WASHSTATEB006873
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 457 of 992



                                           [December 20, 2018]



controlled by 2A001, 2B001 to 2B009,
2D001 or 2D002
MT applies to “technology” for                     MT Column 1
items controlled by 2B004, 2B009, 2B104,
2B105, 2B109, 2B116, 2B117, 2B119 to
2B122, 2D001, or 2D101 for MT reasons
NP applies to “technology” for items               NP Column 1
controlled by 2A225, 2A226, 2B001,
2B004, 2B006, 2B007, 2B009, 2B104,
2B109, 2B116, 2B201, 2B204, 2B206,
2B207, 2B209, 2B225 to 2B233, 2D001,
2D002, 2D101, 2D201, or 2D202 for NP
reasons
NP applies to “technology” for items
controlled by 2A290, 2A291, or 2D290 for           NP Column 2
NP reasons
CB applies to “technology”       for equipment
controlled by 2B350 to 2B352, valves
controlled     by        2A226    having      the CB Column 2
characteristics     of   those   controlled   by
2B350.g, and software controlled by 2D351
AT applies to entire entry                         AT Column 1
Reporting Requirements
   See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and
   Validated End-User authorizations.
List Based License Exceptions (See Part 740 for a description of all license exceptions)
   CIV:      N/A
   TSR: Yes, except N/A for MT
Special Conditions for STA
   STA: License Exception STA may not be used to ship or transmit “technology” according to


                                               WASHSTATEB006874
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 458 of 992



                                         [December 20, 2018]



             the General Technology Note for the “development” of “software” specified in the
             License Exception STA paragraph in the License Exception section of ECCN 2D001
             or for the “development” of equipment as follows: ECCN 2B001 entire entry; or
             “Numerically controlled” or manual machine tools as specified in 2B003 to any of the
             destinations listed in Country Group A:6 (See Supplement No.1 to part 740 of the
             EAR).
List of Items Controlled
   Related Controls: See also 2E101, 2E201, and 2E301
   Related Definitions: N/A
   Items:
The list of items controlled is contained in the ECCN heading.
   Note 1 to 2E001: ECCN 2E001 includes “technology” for the integration of probe systems
into coordinate measurement machines specified by 2B006.a.
       58. In Supplement No. 1 to part 774, Category 2, revise ECCN 2E002 to read as follows:
2E002 “Technology” according to the General Technology Note for the “production” of
equipment controlled by 2A (except 2A983, 2A984, 2A991, or 2A994), or 2B (except 2B991,
2B993, 2B996, 2B997, 2B998, or 2B999).
License Requirements
   Reason for Control: NS, MT, NP, CB, AT
Control(s)                                      Country Chart (See Supp. No. 1 to part 738)
NS applies to “technology” for equipment        NS Column 1
controlled by 2A001, 2B001 to 2B009
MT applies to “technology” for equipment MT Column 1
controlled by 2B004, 2B009, 2B104, 2B105,
2B109, 2B116, 2B117, or 2B119 to 2B122 for
MT reasons
NP applies to “technology” for equipment        NP Column 1
controlled by 2A225, 2A226, 2B001, 2B004,
2B006, 2B007, 2B009, 2B104, 2B109,
2B116, 2B201, 2B204, 2B206, 2B207,


                                           WASHSTATEB006875
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 459 of 992


                                         [December 20, 2018]



2B209, 2B225 to 2B233 for NP reasons
NP applies to “technology” for equipment        NP Column 2
controlled by 2A290 or 2A291 for NP
reasons
CB applies to “technology” for equipment        CB Column 2
Controlled by 2B350 to 2B352 and for
valves controlled by 2A226 having the
characteristics of those controlled by
2B350.g
AT applies to entire entry                      AT Column 1
Reporting Requirements
   See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and
   Validated End-User authorizations.
List Based License Exceptions (See Part 740 for a description of all license exceptions)
   CIV:     N/A
   TSR: Yes, except N/A for MT
Special Conditions for STA
   STA: License Exception STA may not be used to ship or transmit “technology” according to
            the General Technology Note for the “production” of equipment as follows: ECCN
            2B001 entire entry; or “Numerically controlled” or manual machine tools as specified
            in 2B003 to any of the destinations listed in Country Group A:6 (See Supplement No.1
            to part 740 of the EAR).
List of Items Controlled
   Related Controls: N/A
   Related Definitions: N/A
   Items:
The list of items controlled is contained in the ECCN heading.
       59. In Supplement No. 1 to part 774, Category 7, revise ECCN 7A611 to read as follows:
7A611 Military fire control, laser, imaging, and guidance equipment, as follows (see List of
Items Controlled).
License Requirements

                                             WASHSTATEB006876
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 460 of 992


                                         [December 20, 2018]



   Reason for Control: NS, MT, RS, AT, UN
 Control(s)                                   Country Chart (See Supp. No. 1 to part 738).
 NS applies to entire entry except 7A611.y NS Column 1
 MT applies to commodities in 7A611.a MT Column 1
 that meet or exceed the parameters in
 7A103.b or .c
 RS applies to entire entry except 7A611.y RS Column 1
 AT applies to entire entry                   AT Column 1
 UN applies to entire entry except 7A611.y See § 746.1(b) of the EAR for UN controls
List Based License Exceptions (See Part 740 for a description of all license exceptions)
   LVS: $1500
   GBS: N/A
   CIV: N/A
Special Conditions for STA
   STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be used
for any item in 7A611.
List of Items Controlled
       Related Controls: (1) Military fire control, laser, imaging, and guidance equipment that
are enumerated in USML Category XII, and technical data (including software) directly related
thereto, are subject to the ITAR. (2) See Related Controls in ECCNs 0A504, 2A984, 6A002,
6A003, 6A004, 6A005, 6A007, 6A008, 6A107, 7A001, 7A002, 7A003, 7A005, 7A101, 7A102,
and 7A103. (3) See ECCN 3A611 and USML Category XI for controls on countermeasure
equipment. (4) See ECCN 0A919 for foreign-made “military commodities” that incorporate more
than a de minimis amount of U.S. origin “600 series” controlled content.
       Related Definitions: N/A
       Items:
a. Guidance or navigation systems, not elsewhere specified on the USML, that are “specially
designed” for a defense article on the USML or for a 600 series item.
b. to w. [RESERVED]
x. “Parts,” “components,” “accessories,” and “attachments,” including accelerometers, gyros,
angular rate sensors, gravity meters (gravimeters), and inertial measurement units (IMUs), that are

                                          WASHSTATEB006877
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 461 of 992




                                        [December 20, 2018]



“specially designed” for defense articles controlled by USML Category XII or items controlled by
7A611, and that are NOT:
1. Enumerated or controlled in the USML or elsewhere within ECCN 7A611;
2. Described in ECCNs 6A007, 6A107, 7A001, 7A002, 7A003, 7A101, 7A102, or 7A103; or
3. Elsewhere specified in ECCN 7A611.y or 3A611.y.
y. Specific “parts,” “components,” “accessories,” and “attachments” “specially designed” for a
commodity subject to control in this ECCN or a defense article in Category XII and not elsewhere
specified on the USML or in the CCL, as follows, and “parts,” “components,” “accessories,” and
“attachments” “specially designed” therefor:
       y.1 [RESERVED]




                                         WASHSTATEB006878
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 462 of 992




                                                         Billing Code 4710-25
DEPARTMENT OF STATE
22 CFR Parts 121, 123, 124, 126, and 129
[Public Notice 10603]
RIN 1400-AE30
International Traffic in Arms Regulations: U.S. Munitions List
Categories I, II, and III
AGENCY: Department of State.
ACTION: Final rule.
§ 121.1 The United States Munitions List.
*****
Category I—Firearms and Related Articles, Close Assault Weapons and
Combat Shotguns
    *(a) Firearms using caseless ammunitionNonautomatic and semi
automatic firearms to caliber .50 inclusive (12.7 mm).
    *(b) Fully automatic firearms to .50 caliber inclusive (12.7 mm)
inclusive.
    *(c) Firearms specially designed to integrate fire control, automatic
tracking, or automatic firing (e.g., Precision Guided Firearms)or other
weapons (e.g. insurgency counterinsurgency, close assault weapons
systems) having a special military application regardless of caliber.
   Note to paragraph (c): Integration does not include only attaching to the
firearm or rail.
   *(d) Fully automatic shotguns regardless of gauge.Combat shotguns. This
includes any shotgun with a barrel length less than 18 inches.
   *(e) Silencers, mufflers, and sound and flash suppressors for the articles
in (a) through (d) of this category and their specifically designed, modified


                                WASHSTATEB006879
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 463 of 992


or adapted components and parts.
   (f) [Reserved]Riflescopes manufactured to military specifications (See
category XII(c) for controls on night sighting devices.)
   *(g) Barrels, cylinders, receivers (frames) bolts, bolt carriers, slides, or
searsor complete breech mechanisms specially designed for the articles in
paragraphs (a) through (d) of this category.
   (h) Components, pParts, components, accessories, and attachments , as
follows:for the articles in paragraphs (a) through (g) of this category.
   (1) Drum and other magazines for firearms to .50 caliber (12.7 mm)
inclusive with a capacity greater than 50 rounds, regardless of jurisdiction of
the firearm, and specially designed parts and components therefor;
   (2) Parts and components specially designed for conversion of a semi-
automatic firearm to a fully automatic firearm;
   (3) Parts and components specially designed for defense articles
described in paragraphs (c) and (e); or
   (4) Accessories or attachments specially designed to automatically
stabilize aim (other than gun rests) or for automatic targeting, and specially
designed parts and components therefor.
   (i) Technical data (as defined insee §120.10 of this subchapter) and
defense services (as defined insee §120.9 of this subchapter) directly related
to the defense articles described in paragraphs (a) through (h) of this
category and classified technical data directly related to items controlled in
ECCNs 0A501, 0B501, 0D501, and 0E501 and defense services using the
classified technical data. (See § 125.4 of this subchapter for
exemptions.)Technical data directly related to the manufacture or production
of any defense articles described elsewhere in this category that are


                                        2

                                WASHSTATEB006880
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 464 of 992


designated as Significant Military Equipment (SME) shall itself be
designated SME.
   (j) – (w) [Reserved] The following interpretations explain and amplify the
terms used in this category and throughout this subchapter:
   (1) A firearm is a weapon not over .50 caliber (12.7 mm) which is
designed to expel a projectile by the action of an explosive or which may be
readily converted to do so.
   (2) A rifle is a shoulder firearm which can discharge a bullet through a
rifled barrel 16 inches or longer.
   (3) A carbine is a lightweight shoulder firearm with a barrel under 16
inches in length.
   (4) A pistol is a hand operated firearm having a chamber integral with or
permanently aligned with the bore.
   (5) A revolver is a hand operated firearm with a revolving cylinder
containing chambers for individual cartridges.
   (6) A submachine gun, “machine pistol” or “machine gun” is a firearm
originally designed to fire, or capable of being fired, fully automatically by a
single pull of the trigger.
   (x) Commodities, software, and technology subject to the EAR (see §
120.42 of this subchapter) used in or with defense articles.
   Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).
   Note to Category I: The following interpretations explain and amplify the
terms used in this category:


                                       3

                                WASHSTATEB006881
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 465 of 992


   (1) A firearm is a weapon not over .50 caliber (12.7 mm) which is
designed to expel a projectile by the deflagration of propellant;
   (2) A fully automatic firearm or shotgun is any firearm or shotgun that
shoots, is designed to shoot, or can readily be restored to shoot,
automatically more than one shot, without manual reloading, by a single
function of the trigger; and
   (3) Caseless ammunition is firearm ammunition without a cartridge case
that holds the primer, propellant, and projectile together as a unit.: This
coverage by the U.S. Munitions List in paragraphs (a) through (i) of this
category excludes any non combat shotgun with a barrel length of 18 inches
or longer, BB, pellet, and muzzle loading (black powder) firearms. This
category does not cover riflescopes and sighting devices that are not
manufactured to military specifications. It also excludes accessories and
attachments (e.g., belts, slings, after market rubber grips, cleaning kits) for
firearms that do not enhance the usefulness, effectiveness, or capabilities of
the firearm, components and parts. The Department of Commerce regulates
the export of such items. See the Export Administration Regulations (15
CFR parts 730 799). In addition, license exemptions for the items in this
category are available in various parts of this subchapter (e.g., §§123.17,
123.18 and 125.4).
Category II—Guns and Armament
   *(a) Guns and armament greater than over caliber .50 (i.e., 12.7 mm), as
follows:
   *(1) Guns, howitzers, artillery, and cannons;
   *(2) Mortars;
   *(3) Recoilless rifles;


                                        4

                                WASHSTATEB006882
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 466 of 992


   *(4) Grenade launchers; orwhether towed, airborne, self propelled, or
fixed, including but not limited to, howitzers, mortars, cannons, recoilless
rifles, and grenade launchers
   (5) Developmental guns and armament greater than .50 caliber (12.7 mm)
funded by the Department of Defense and specially designed parts and
components therefor.
   Note 1 to paragraph (a)(5): This paragraph does not control guns and
armament greater than .50 caliber (12.7 mm); (a) in production; (b)
determined to be subject to the EAR via a commodity jurisdiction
determination (see § 120.4 of this subchapter); or (c) identified in the
relevant Department of Defense contract or other funding authorization as
being developed for both civil and military applications.
   Note 2 to paragraph (a)(5): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.
   Note 3 to paragraph (a)(5): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE
ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.
   Note 1 to paragraph (a): This paragraph does not include: Non-automatic
and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)
and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN
0A501; shotguns controlled on the CCL under ECCN 0A502; black powder
guns and armaments manufactured between 1890 and 1919 controlled on the
CCL under ECCN 0A602; or black powder guns and armaments
manufactured earlier than 1890.


                                       5

                                WASHSTATEB006883
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 467 of 992


   Note 2 to paragraph (a): Guns and armament when integrated into their
carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in
the category associated with the carrier. Self-propelled guns and armament
are controlled in USML Category VII. Towed guns and armament and
stand-alone guns and armament are controlled under this category.
    (b) Flame throwers with an effective range greater than or equal to 20
meters.specifically designed or modified for military application.
   (c) [Reserved]Apparatus and devices for launching or delivering
ordnance, other than those articles controlled in Category IV.
   *(d) Kinetic energy weapon systems specially specifically designed or
modified for destruction or rendering mission-abort of a target.
   Note to paragraph (d): Kinetic energy weapons systems include but are
not limited to launch systems and subsystems capable of accelerating masses
larger than 0.1g to velocities in excess of 1.6 km/s, in single or rapid fire
modes, using methods such as: Electromagnetic, electrothermal, plasma,
light gas, or chemical. This does not include launch systems and subsystems
used for research and testing facilities subject to the EAR, which are
controlled on the CCL under ECCN 2B232.
   (e) Signature reduction devices control materials (e.g., parasitic,
structural, coatings, screening) techniques, and equipment specially
specifically designed, developed, configured, adapted or modified to alter or
reduce the signature (e.g., muzzle flash suppression, radar, infrared, visual,
laser/electro optical, acoustic) of for the guns and armament controlled in
paragraphs (a), (b), and (d) of this category (e.g., muzzle flash suppression
devices)defense articles controlled by this category.




                                        6

                                 WASHSTATEB006884
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 468 of 992


   *(f) – (i) [Reserved]Engines specifically designed or modified for the
self propelled guns and howitzers in paragraph (a) of this category.
   (g) Tooling and equipment specifically designed or modified for the
production of defense articles controlled by this category.
    (h) Test and evaluation equipment and test models specifically designed
or modified for the articles controlled by this category. This includes but is
not limited to diagnostic instrumentation and physical test models.
    (i) Autoloading systems for electronic programming of projectile
function for the defense articles controlled in this Category.
   (j) All other components, pParts, components, accessories, and
attachments, as follows: and associated equipment specifically designed or
modified for the articles in paragraphs (a) through (i) of this category. This
includes but is not limited to mounts and carriages for the articles controlled
in this category.
   (1) Gun barrels, rails, tubes, and receivers specially designed for the
weapons controlled in paragraphs (a) and (d) of this category;
   (2) Sights specially designed to orient indirect fire weapons;
   (3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of
this category;
   (4) Firing mechanisms for the weapons controlled in paragraphs (a) and
(d) of this category and specially designed parts and components therefor;
   (5) Systems for firing superposed or stacked ammunition and specially
designed parts and components therefor;
   (6) Servo-electronic and hydraulic elevation adjustment mechanisms;
   (7) Muzzle brakes;
   (8) Bore evacuators;


                                       7

                                WASHSTATEB006885
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 469 of 992


   (9) Independent ammunition handling systems for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;
   (10) Components for independently powered ammunition handling
systems and platform interface, as follows:
   (i) Mounts;
   (ii) Carriages;
   (iii) Gun pallets;
   (iv) Hydro-pneumatic equilibration cylinders; or
   (v) Hydro-pneumatic systems capable of scavenging recoil energy to
power howitzer functions;
   Note to paragraph (j)(10): For weapons mounts specially designed for
surface vessels and special naval equipment, see Category VI. For weapons
mounts specially designed for ground vehicles, see Category VII.
   (11) Ammunition containers/drums, ammunition chutes, ammunition
conveyor elements, ammunition feeder systems, and ammunition
container/drum entrance and exit units, specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;
   (12) Systems and equipment for the guns and armament controlled in
paragraphs (a) and (d) of this category for use in programming ammunition,
and specially designed parts and components therefor;
   (13) Aircraft/gun interface units to support gun systems with a designed
rate of fire greater than 100 rounds per minute and specially designed parts
and components therefor;
   (14) Recoil systems specially designed to mitigate the shock associated
with the firing process of guns integrated into air platforms and specially
designed parts and components therefor;


                                       8

                               WASHSTATEB006886
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 470 of 992


    (15) Prime power generation, energy storage, thermal management,
conditioning, switching, and fuel-handling equipment, and the electrical
interfaces between the gun power supply and other turret electric drive
components specially designed for kinetic weapons controlled in paragraph
(d) of this category;
   (16) Kinetic energy weapon target acquisition, tracking fire control, and
damage assessment systems and specially designed parts and components
therefor; or
   *(17) Any part, component, accessory, attachment, equipment, or system
that:
   (i) Is classified;
   (ii) Contains classified software; or
   (iii) Is being developed using classified information.
   “Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.
   (k) Technical data (seeas defined in §120.10 of this subchapter) and
defense services (seeas defined in §120.9 of this subchapter) directly related
to the defense articles described in paragraphs (a) , (b), (d), (e), and through
(j) of this category and classified technical data directly related to items
controlled in ECCNs 0A602, 0B602, 0D602, and 0E602 and defense
services using the classified technical data. (See § 125.4 of this subchapter
for exemptions.)Technical data directly related to the manufacture or
production of any defense articles described elsewhere in this category that




                                        9

                                WASHSTATEB006887
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 471 of 992


are designated as Significant Military Equipment (SME) shall itself be
designated SME.
   (l) – (w) [Reserved] The following interpretations explain and amplify
the terms used in this category and elsewhere in this subchapter:
    (1) The kinetic energy weapons systems in paragraph (d) of this
category include but are not limited to:
    (i) Launch systems and subsystems capable of accelerating masses
larger than 0.1g to velocities in excess of 1.6km/s, in single or rapid fire
modes, using methods such as: electromagnetic, electrothermal, plasma,
light gas, or chemical;
    (ii) Prime power generation, electric armor, energy storage, thermal
management; conditioning, switching or fuel handling equipment; and the
electrical interfaces between power supply gun and other turret electric drive
function;
    (iii) Target acquisition, tracking fire control or damage assessment
systems; and
    (iv) Homing seeker, guidance or divert propulsion (lateral acceleration)
systems for projectiles.
    (2) The articles in this category include any end item, component,
accessory, attachment part, firmware, software or system that has been
designed or manufactured using technical data and defense services
controlled by this category.
    (3) The articles specifically designed or modified for military
application controlled in this category include any article specifically
developed, configured, or adapted for military application.




                                       10

                                WASHSTATEB006888
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 472 of 992


   (x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.
   Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).
Category III—Ammunition/ and Ordnance
   *(a) Ammunition/, as follows:ordnance for the articles in Categories I
and II of this section.
   *(1) Ammunition that incorporates a projectile controlled in paragraph
(d)(1) or (3) of this category;
   *(2) Ammunition preassembled into links or belts;
   *(3) Shotgun ammunition that incorporates a projectile controlled in
paragraph (d)(2) of this category;
   *(4) Caseless ammunition manufactured with smokeless powder;
   Note to paragraph (a)(4): Caseless ammunition is ammunition without a
cartridge case that holds the primer, propellant, and projectile together as a
unit.
   *(5) Ammunition, except shotgun ammunition, based on non-metallic
cases, or non-metallic cases that have only a metallic base, which result in a
total cartridge mass 80% or less than the mass of a brass- or steel-cased
cartridge that provides comparable ballistic performance;
   *(6) Ammunition employing pyrotechnic material in the projectile base
or any ammunition employing a projectile that incorporates tracer materials
of any type having peak radiance above 710 nm and designed to be observed
primarily with night vision optical systems;


                                        11

                                  WASHSTATEB006889
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 473 of 992


   *(7) Ammunition for fully automatic firearms that fire superposed or
stacked projectiles or for guns that fire superposed or stacked projectiles;
   *(8) Electromagnetic armament projectiles or billets for weapons with a
design muzzle energy exceeding 5 MJ;
   *(9) Ammunition, not specified above, for the guns and armaments
controlled in Category II; or
   (10) Developmental ammunition funded by the Department of Defense
and specially designed parts and components therefor.
   Note 1 to paragraph (a)(10): This paragraph does not control
ammunition: (a) in production; (b) determined to be subject to the EAR via a
commodity jurisdiction determination (see § 120.4 of this subchapter); or (c)
identified in the relevant Department of Defense contract or other funding
authorization as being developed for both civil and military applications.
   Note 2 to paragraph (a)(10): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.
   Note 3 to paragraph (a)(10): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE
ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.
    (b) Ammunition/ordnance handling equipment specially specifically
designed or modified for the articles controlled in this category, as follows:,
such as, belting, linking, and de linking equipment.
   (1) Belting, linking, and de-linking equipment; or
   (2) Fuze setting devices.




                                      12

                                WASHSTATEB006890
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 474 of 992


      (c) [Reserved]Equipment and tooling specifically designed or modified
for the production of defense articles controlled by this category.
      (d) Components, pParts and components, accessories, attachments and
associated equipment specifically designed or modified for the articles in
this category, as follows:
      *(1) Projectiles that use pyrotechnic tracer materials that incorporate any
material having peak radiance above 710 nm or are incendiary or
explosiveGuidance and control components for the articles in paragraph (a)
of this category;
      *(2) Shotgun projectiles that are flechettes, incendiary, tracer, or
explosive;Safing, arming and fuzing components (including target detection
and localization devices) for the articles in paragraph (a) of this category;
and
      Note to paragraph (d)(2): This paragraph does not include explosive
projectiles specially designed to produce noise for scaring birds or other
pests (e.g., bird bombs, whistlers, crackers).
   (3) Projectiles of any caliber produced from depleted uranium;All other
components, parts, accessories, attachments and associated equipment for
the articles in paragraphs (a) through (c) of this category.
   (4) Projectiles not specified above, guided or unguided, for the items
controlled in USML Category II, and specially designed parts and
components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);
   (5) Canisters or sub-munitions (e.g., bomblets or minelets), and specially
designed parts and components therefor, for the guns or armament controlled
in USML Category II;




                                        13

                                  WASHSTATEB006891
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 475 of 992


   (6) Projectiles that employ tips (e.g., M855A1 Enhanced Performance
Round (EPR)) or cores regardless of caliber, produced from one or a
combination of the following: tungsten, steel, or beryllium copper alloy;
   (7) Cartridge cases, powder bags, or combustible cases specially
designed for the items controlled in USML Category II;
   (8) Non-metallic cases, including cases that have only a metallic base, for
the ammunition controlled in paragraph (a)(5) of this category;
   (9) Cartridge links and belts for fully automatic firearms and guns
controlled in USML Categories I or II;
   (10) Primers other than Boxer, Berdan, or shotshell types;
   Note to paragraph (d)(10): This paragraph does not control caps or
primers of any type in use prior to 1890.
   (11) Safing, arming, and fuzing components (to include target detection
and proximity sensing devices) for the ammunition in this category and
specially designed parts therefor;
   (12) Guidance and control components for the ammunition in this
category and specially designed parts therefor;
   (13) Terminal seeker assemblies for the ammunition in this category and
specially designed parts and components therefor;
   (14) Illuminating flares or target practice projectiles for the ammunition
controlled in paragraph (a)(9) of this category; or
   *(15) Any part, component, accessory, attachment, equipment, or system
that:
   (i) Is classified;
   (ii) Contains classified software; or
   (iii) Is being developed using classified information.


                                      14

                                WASHSTATEB006892
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 476 of 992


   “Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.
   (e) Technical data (seeas defined in §120.10 of this subchapter) and
defense services (seeas defined in §120.9 of this subchapter) directly related
to the defense articles described in paragraphs (a), (b), and through (d) of
this category and classified technical data directly related to items controlled
in ECCNs 0A505, 0B505, 0D505, and 0E505 and defense services using the
classified technical data. (See § 125.4 of this subchapter for
exemptions.)Technical data directly related to the manufacture or production
of any defense articles described elsewhere in this category that are
designated as Significant Military Equipment (SME) shall itself be
designated SME.
   (f) – (w) [Reserved] The following explains and amplifies the terms used
in this category and elsewhere in this subchapter:
    (1) The components, parts, accessories and attachments controlled in
this category include, but are not limited to cartridge cases, powder bags (or
other propellant charges), bullets, jackets, cores, shells (excluding shotgun
shells), projectiles (including canister rounds and submunitions therefor),
boosters, firing components therefor, primers, and other detonating devices
for the defense articles controlled in this category.
   Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).


                                       15

                                WASHSTATEB006893
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 477 of 992


   Note 1 to Category III: This category does not control ammunition
crimped without a projectile (blank star) and dummy ammunition with a
pierced powder chamber.
   Note 2 to Category III: (2) This category does not control cartridge and
shell casings that, prior to export, have been rendered useless beyond the
possibility of restoration for use as a cartridge or shell casing by means of
heating, flame treatment, mangling, crushing, cutting or popping.
    (3) Equipment and tooling in paragraph (c) of this category does not
include equipment for hand loading ammunition.
    (4) The articles in this category include any end item, component,
accessory, attachment, part, firmware, software, or system that has been
designed or manufactured using technical data and defense services
controlled by this category.
    (5) The articles specifically designed or modified for military
application controlled in this category include any article specifically
developed, configured, or adapted for military application
    Note 3 to Category III: Grenades containing non-lethal or less lethal
projectiles are under the jurisdiction of the Department of Commerce.




                                       16

                               WASHSTATEB006894
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 478 of 992



                     Categories I, II, and III MDE Transitioning to the CCL

                       ITEM DESCRIPTION                                       CCL CONTROL

Cartridge, 5.56mm M855A1                                             CCL            ECCN 0A505.a




                                  WASHSTATEB006895
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 479 of 992




The Honorable
Robert P. Corker, Jr., Chairman
Committee on Foreign Relations
United States Senate
Washington, DC 20510

Dear Mr. Chairman:

        Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), I am
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

        The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, II, and III to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

        Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, II and III; line-in/line-out comparison of the
current and revised USML Categories I, II and III;, the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

        We hope this information is helpful. Please let us know if we can be of further
assistance.

                                              Sincerely,




                                              Mary Elizabeth Taylor
                                              Assistant Secretary
                                              Legislative Affairs

Enclosure:
       As stated.




                                          WASHSTATEB006896
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 480 of 992




The Honorable
Robert Menendez
Committee on Foreign Relations
United States Senate
Washington, DC 20510

Dear Senator Menendez:

        Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), I am
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

        The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, II, and III to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

        Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, II and III; line-in/line-out comparison of the
current and revised USML Categories I, II and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

        We hope this information is helpful. Please let us know if we can be of further
assistance.

                                              Sincerely,




                                              Mary Elizabeth Taylor
                                              Assistant Secretary
                                              Legislative Affairs

Enclosure:
       As stated.




                                          WASHSTATEB006897
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 481 of 992




The Honorable
Edward R. Royce, Chairman
Committee on Foreign Affairs
House of Representatives
Washington, DC 20515

Dear Mr. Chairman:

        Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), I am
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

        The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, II, and III to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

        Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, II and III; line-in/line-out comparison of the
current and revised USML Categories I, II and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

        We hope this information is helpful. Please let us know if we can be of further
assistance.

                                              Sincerely,




                                              Mary Elizabeth Taylor
                                              Assistant Secretary
                                              Legislative Affairs

Enclosure:
       As stated.




                                          WASHSTATEB006898
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 482 of 992




The Honorable
Eliot L. Engel
Committee on Foreign Affairs
House of Representatives
Washington, DC 20515

Dear Mr. Engel:

        Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), I am
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

        The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, II, and III to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

        Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, II and III; line-in/line-out comparison of the
current and revised USML Categories I, II and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

        We hope this information is helpful. Please let us know if we can be of further
assistance.

                                              Sincerely,




                                              Mary Elizabeth Taylor
                                              Assistant Secretary
                                              Legislative Affairs

Enclosure:
       As stated.




                                          WASHSTATEB006899
  Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 483 of 992




                                                           Billing Code 4710-25
DEPARTMENT OF STATE
22 CFR Parts 121, 123, 124, 126, and 129
[Public Notice 10603]
RIN 1400-AE30
International Traffic in Arms Regulations: U.S. Munitions List
Categories I, II, and III
AGENCY: Department of State.
ACTION: Final rule.


§ 121.1 The United States Munitions List.
*****
Category I—Firearms and Related Articles
   *(a) Firearms using caseless ammunition.
   *(b) Fully automatic firearms to .50 caliber (12.7 mm) inclusive.
   *(c) Firearms specially designed to integrate fire control, automatic
tracking, or automatic firing (e.g., Precision Guided Firearms).
   Note to paragraph (c): Integration does not include only attaching to the
firearm or rail.
   *(d) Fully automatic shotguns regardless of gauge.
   *(e) Silencers, mufflers, and sound suppressors.
   (f) [Reserved]
   (g) Barrels, receivers (frames), bolts, bolt carriers, slides, or sears
specially designed for the articles in paragraphs (a), (b), and (d) of this
category.
   (h) Parts, components, accessories, and attachments, as follows:
   (1) Drum and other magazines for firearms to .50 caliber (12.7 mm)


                                  WASHSTATEB006900
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 484 of 992



inclusive with a capacity greater than 50 rounds, regardless of jurisdiction of
the firearm, and specially designed parts and components therefor;
   (2) Parts and components specially designed for conversion of a semi-
automatic firearm to a fully automatic firearm;
   (3) Parts and components specially designed for defense articles
described in paragraphs (c) and (e); or
   (4) Accessories or attachments specially designed to automatically
stabilize aim (other than gun rests) or for automatic targeting, and specially
designed parts and components therefor.
   (i) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in this category and classified technical data directly related to
items controlled in ECCNs 0A501, 0B501, 0D501, and 0E501 and defense
services using the classified technical data. (See § 125.4 of this subchapter
for exemptions.)
   (j)–(w) [Reserved]
   (x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.
   Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).
   Note to Category I: The following interpretations explain and amplify the
terms used in this category:
   (1) A firearm is a weapon not over .50 caliber (12.7 mm) which is
designed to expel a projectile by the deflagration of propellant;


                                       2

                                  WASHSTATEB006901
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 485 of 992



   (2) A fully automatic firearm or shotgun is any firearm or shotgun that
shoots, is designed to shoot, or can readily be restored to shoot,
automatically more than one shot, without manual reloading, by a single
function of the trigger; and
   (3) Caseless ammunition is firearm ammunition without a cartridge case
that holds the primer, propellant, and projectile together as a unit.
Category II—Guns and Armament
   (a) Guns and armament greater than .50 caliber (12.7 mm), as follows:
   *(1) Guns, howitzers, artillery, and cannons;
   *(2) Mortars;
   *(3) Recoilless rifles;
   *(4) Grenade launchers; or
   (5) Developmental guns and armament greater than .50 caliber (12.7 mm)
funded by the Department of Defense and specially designed parts and
components therefor.
   Note 1 to paragraph (a)(5): This paragraph does not control guns and
armament greater than .50 caliber (12.7 mm); (a) in production; (b)
determined to be subject to the EAR via a commodity jurisdiction
determination (see § 120.4 of this subchapter); or (c) identified in the
relevant Department of Defense contract or other funding authorization as
being developed for both civil and military applications.
   Note 2 to paragraph (a)(5): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.
   Note 3 to paragraph (a)(5): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE


                                       3

                                  WASHSTATEB006902
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 486 of 992



ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.
   Note 1 to paragraph (a): This paragraph does not include: Non-automatic
and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)
and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN
0A501; shotguns controlled on the CCL under ECCN 0A502; black powder
guns and armaments manufactured between 1890 and 1919 controlled on the
CCL under ECCN 0A602; or black powder guns and armaments
manufactured earlier than 1890.
   Note 2 to paragraph (a): Guns and armament when integrated into their
carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in
the category associated with the carrier. Self-propelled guns and armament
are controlled in USML Category VII. Towed guns and armament and
stand-alone guns and armament are controlled under this category.
   (b) Flamethrowers with an effective range greater than or equal to 20
meters.
   (c) [Reserved]
   *(d) Kinetic energy weapon systems specially designed for destruction or
rendering mission-abort of a target.
   Note to paragraph (d): Kinetic energy weapons systems include but are
not limited to launch systems and subsystems capable of accelerating masses
larger than 0.1g to velocities in excess of 1.6 km/s, in single or rapid fire
modes, using methods such as: Electromagnetic, electrothermal, plasma,
light gas, or chemical. This does not include launch systems and subsystems
used for research and testing facilities subject to the EAR, which are
controlled on the CCL under ECCN 2B232.


                                        4

                                   WASHSTATEB006903
  Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 487 of 992



   (e) Signature reduction devices specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category (e.g.,
muzzle flash suppression devices).
   (f)–(i) [Reserved]
   (j) Parts, components, accessories, and attachments, as follows:
   (1) Gun barrels, rails, tubes, and receivers specially designed for the
weapons controlled in paragraphs (a) and (d) of this category;
   (2) Sights specially designed to orient indirect fire weapons;
   (3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of
this category;
   (4) Firing mechanisms for the weapons controlled in paragraphs (a) and
(d) of this category and specially designed parts and components therefor;
   (5) Systems for firing superposed or stacked ammunition and specially
designed parts and components therefor;
   (6) Servo-electronic and hydraulic elevation adjustment mechanisms;
   (7) Muzzle brakes;
   (8) Bore evacuators;
   (9) Independent ammunition handling systems for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;
   (10) Components for independently powered ammunition handling
systems and platform interface, as follows:
   (i) Mounts;
   (ii) Carriages;
   (iii) Gun pallets;
   (iv) Hydro-pneumatic equilibration cylinders; or




                                       5

                                 WASHSTATEB006904
  Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 488 of 992



   (v) Hydro-pneumatic systems capable of scavenging recoil energy to
power howitzer functions;
   Note to paragraph (j)(10): For weapons mounts specially designed for
surface vessels and special naval equipment, see Category VI. For weapons
mounts specially designed for ground vehicles, see Category VII.
    (11) Ammunition containers/drums, ammunition chutes, ammunition
conveyor elements, ammunition feeder systems, and ammunition
container/drum entrance and exit units, specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;
   (12) Systems and equipment for the guns and armament controlled in
paragraphs (a) and (d) of this category for use in programming ammunition,
and specially designed parts and components therefor;
   (13) Aircraft/gun interface units to support gun systems with a designed
rate of fire greater than 100 rounds per minute and specially designed parts
and components therefor;
   (14) Recoil systems specially designed to mitigate the shock associated
with the firing process of guns integrated into air platforms and specially
designed parts and components therefor;
    (15) Prime power generation, energy storage, thermal management,
conditioning, switching, and fuel-handling equipment, and the electrical
interfaces between the gun power supply and other turret electric drive
components specially designed for kinetic weapons controlled in paragraph
(d) of this category;
   (16) Kinetic energy weapon target acquisition, tracking fire control, and
damage assessment systems and specially designed parts and components
therefor; or


                                       6

                                 WASHSTATEB006905
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 489 of 992



   *(17) Any part, component, accessory, attachment, equipment, or system
that:
   (i) Is classified;
   (ii) Contains classified software; or
   (iii) Is being developed using classified information.
   “Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.
   (k) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in paragraphs (a), (b), (d), (e), and (j) of this category and
classified technical data directly related to items controlled in ECCNs
0A602, 0B602, 0D602, and 0E602 and defense services using the classified
technical data. (See § 125.4 of this subchapter for exemptions.)
   (l)–(w) [Reserved]
   (x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.
   Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).
Category III—Ammunition and Ordnance
   (a) Ammunition, as follows:
   *(1) Ammunition that incorporates a projectile controlled in paragraph
(d)(1) or (3) of this category;


                                        7

                                  WASHSTATEB006906
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 490 of 992



   *(2) Ammunition preassembled into links or belts;
   *(3) Shotgun ammunition that incorporates a projectile controlled in
paragraph (d)(2) of this category;
   *(4) Caseless ammunition manufactured with smokeless powder;
   Note to paragraph (a)(4): Caseless ammunition is ammunition without a
cartridge case that holds the primer, propellant, and projectile together as a
unit.
   *(5) Ammunition, except shotgun ammunition, based on non-metallic
cases, or non-metallic cases that have only a metallic base, which result in a
total cartridge mass 80% or less than the mass of a brass- or steel-cased
cartridge that provides comparable ballistic performance;
   *(6) Ammunition employing pyrotechnic material in the projectile base
or any ammunition employing a projectile that incorporates tracer materials
of any type having peak radiance above 710 nm and designed to be observed
primarily with night vision optical systems;
   *(7) Ammunition for fully automatic firearms that fire superposed or
stacked projectiles or for guns that fire superposed or stacked projectiles;
   *(8) Electromagnetic armament projectiles or billets for weapons with a
design muzzle energy exceeding 5 MJ;
   *(9) Ammunition, not specified above, for the guns and armaments
controlled in Category II; or
   (10) Developmental ammunition funded by the Department of Defense
and specially designed parts and components therefor.
   Note 1 to paragraph (a)(10): This paragraph does not control
ammunition: (a) in production; (b) determined to be subject to the EAR via a
commodity jurisdiction determination (see § 120.4 of this subchapter); or (c)


                                       8

                                  WASHSTATEB006907
  Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 491 of 992



identified in the relevant Department of Defense contract or other funding
authorization as being developed for both civil and military applications.
   Note 2 to paragraph (a)(10): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.
   Note 3 to paragraph (a)(10): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE
ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.
   (b) Ammunition/ordnance handling equipment specially designed for the
articles controlled in this category, as follows:
   (1) Belting, linking, and de-linking equipment; or
   (2) Fuze setting devices.
   (c) [Reserved]
   (d) Parts and components for the articles in this category, as follows:
   (1) Projectiles that use pyrotechnic tracer materials that incorporate any
material having peak radiance above 710 nm or are incendiary or explosive;
   (2) Shotgun projectiles that are flechettes, incendiary, tracer, or
explosive;
   Note to paragraph (d)(2): This paragraph does not include explosive
projectiles specially designed to produce noise for scaring birds or other
pests (e.g., bird bombs, whistlers, crackers).
   (3) Projectiles of any caliber produced from depleted uranium;
   (4) Projectiles not specified above, guided or unguided, for the items
controlled in USML Category II, and specially designed parts and
components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);


                                        9

                                  WASHSTATEB006908
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 492 of 992



   (5) Canisters or sub-munitions (e.g., bomblets or minelets), and specially
designed parts and components therefor, for the guns or armament controlled
in USML Category II;
   (6) Projectiles that employ tips (e.g., M855A1 Enhanced Performance
Round (EPR)) or cores regardless of caliber, produced from one or a
combination of the following: tungsten, steel, or beryllium copper alloy;
   (7) Cartridge cases, powder bags, or combustible cases specially
designed for the items controlled in USML Category II;
   (8) Non-metallic cases, including cases that have only a metallic base, for
the ammunition controlled in paragraph (a)(5) of this category;
   (9) Cartridge links and belts for fully automatic firearms and guns
controlled in USML Categories I or II;
   (10) Primers other than Boxer, Berdan, or shotshell types;
   Note to paragraph (d)(10): This paragraph does not control caps or
primers of any type in use prior to 1890.
   (11) Safing, arming, and fuzing components (to include target detection
and proximity sensing devices) for the ammunition in this category and
specially designed parts therefor;
   (12) Guidance and control components for the ammunition in this
category and specially designed parts therefor;
   (13) Terminal seeker assemblies for the ammunition in this category and
specially designed parts and components therefor;
   (14) Illuminating flares or target practice projectiles for the ammunition
controlled in paragraph (a)(9) of this category; or
   *(15) Any part, component, accessory, attachment, equipment, or system
that:


                                         10

                                     WASHSTATEB006909
  Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 493 of 992



   (i) Is classified;
   (ii) Contains classified software; or
   (iii) Is being developed using classified information.
   “Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.
   (e) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
enumerated in paragraphs (a), (b), and (d) of this category and classified
technical data directly related to items controlled in ECCNs 0A505, 0B505,
0D505, and 0E505 and defense services using the classified technical data.
(See § 125.4 of this subchapter for exemptions.)
   (f)–(w) [Reserved]
   (x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.
   Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).
   Note 1 to Category III: This category does not control ammunition
crimped without a projectile (blank star) and dummy ammunition with a
pierced powder chamber.
   Note 2 to Category III: This category does not control cartridge and shell
casings that, prior to export, have been rendered useless beyond the




                                       11

                                  WASHSTATEB006910
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 494 of 992



possibility of restoration for use as a cartridge or shell casing by means of
heating, flame treatment, mangling, crushing, cutting, or popping.
   Note 3 to Category III: Grenades containing non-lethal or less lethal
projectiles are under the jurisdiction of the Department of Commerce.




                                      12

                                WASHSTATEB006911
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 495 of 992




                           WASHSTATEB006912
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 496 of 992




                           WASHSTATEB006913
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 497 of 992




                           WASHSTATEB006914
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 498 of 992




                           WASHSTATEB006915
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 499 of 992




                           WASHSTATEB006916
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 500 of 992




                           WASHSTATEB006917
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 501 of 992




                           WASHSTATEB006918
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 502 of 992




                           WASHSTATEB006919
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 503 of 992




                           WASHSTATEB006920
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 504 of 992




                           WASHSTATEB006921
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 505 of 992




May 14, 2019


Dear Member of Congress:
The undersigned organizations write in strenuous opposition to the Administration’s proposal
to significantly weaken regulation and oversight of firearms exports. The transfer of export
controls of semi-automatic pistols, assault-style firearms, sniper rifles, and ammunition from
the United States Munitions List under the authority of the Department of State to the less-
stringent controls of the Department of Commerce1 will thwart congressional oversight and
create new and unacceptable risks of exacerbating gun violence, human rights abuses, and
armed conflict.

The Administration’s proposal guts Congress’ authority to provide oversight of firearms exports.
Currently, Congress is notified of firearms sales authorized by the State Department valued at
$1 million or more. No such notification requirements will exist if these weapons are
transferred to Commerce control. In recent years, Congressional notification has been an
important backstop, helping forestall firearms transfers to repressive forces, such as those in
Turkey and the Philippines.2

The proposal would also transfer control of the technical information and blueprints for
potentially undetectable 3D-printed guns from State to Commerce, a move that could facilitate
printing of 3D guns worldwide, make these weapons readily available to terrorist groups and
other criminal elements, and endanger American embassies, military bases, and passenger
aircraft at home and abroad.3

Although proponents of the proposed changes argue that small arms are “less dangerous”
because many can be bought in U.S. retail outlets, the fact is that armies are built from these
firearms. Small arms are the weapons of mass destruction in countries and regions such as
Congo, Burma, Mexico, and Central America. AR- and AK-type rifles and their ammunition that
would be transferred to Commerce control are weapons of choice for criminal organizations in
Mexico and other Central American countries, contributing to the humanitarian catastrophe
that drives many migrants north as guns flow south.4

Under the proposed changes, fully automatic firearms would properly remain under State
Department control, but semi-automatic weapons would move to the Commerce Department’s
control. Practically, however, the difference between these types of weapons is meaningless.
For example, soldiers in Cameroon last summer – in two separate incidents captured on video –
used semi-automatic rifles to execute several men, two women, and two small children.5 In
Mexico, local police in Guerrero State responsible for the forced disappearance of 43 students
in 2014 were armed with semi-automatic rifles.6 Many sniper rifles and semiautomatic firearms
that would be moved to the Commerce Department’s control are currently in active use by the
U.S. military, and many semi-automatic firearms can also easily be converted to fully automatic
weapons, further illustrating the false dichotomy of arguments in support of this change.



                                        WASHSTATEB006922
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 506 of 992




The proposal will also increase the risk of exports to unauthorized end users and conflict zones
as the Commerce Department, charged with promoting sales, will gather less information about
those engaged in the arms trade and rely on post-shipment monitoring, rather than pre-license
checks. Overall, Congress already has a robust framework for arms transfers, embedding
important human rights and other critical provisions in two central statutes: the Arms Export
Control Act and the Foreign Assistance Act. The provisions of these laws, generally speaking,
apply to defense articles listed on the U.S. Munitions List. Removing weapons from this list
exempts them from related statutory constraints.7

Ultimately, the weapons and ammunition that currently are controlled under U.S. Munition List
Categories I-III belong there and should stay there. The best way to move forward is to prohibit
transfer of these weapons out of the U.S. Munitions List and maintain congressional oversight,
as is currently proposed in H.R. 1134 and S. 459.8 A prohibition on transfers out of the U.S.
Munitions List could be included in other legislation, such as the National Defense
Authorization Act. We urge you to support these measures.


Sincerely,

Alianza Americas                                    Committee in Solidarity with the People of
Alliance for Gun Responsibility                        El Salvador (CISPES)
Alliance of Baptists                                Congregation of Our Lady of Charity of the
American Federation of Teachers                        Good Shepherd, US Provinces
American Friends Service Committee                  CT Against Gun Violence
American Medical Student Association                Delaware Coalition Against Gun Violence
Americans for Democratic Action                        Educational Fund
Amnesty International-USA                           Desert Southwest Conference UMC, Board
Arizonans for Gun Safety                               of Church and Society
Arms Control Association                            Episcopal Peace Fellowship
Baptist Peace Fellowship of North America           Fellowship of Reconciliation
BAYAN USA                                           Franciscan Action Network
Blue Future                                         Friends Committee on National Legislation
Brady                                               Friendship Office of the Americas
The Campaign to Keep Guns off Campus                Georgians for Gun Safety
Center for American Progress                        Giffords Law Center to Prevent Gun
Center for Civilians in Conflict (CIVIC)               Violence
Center for International Policy                     Global Exchange
Church of the Brethren Office of                    Global Justice Institute, Metropolitan
   Peacebuilding and Policy                            Community Churches
Coalition Against Gun Violence                      Granite State Progress
Coalition for Peace Action                          Grey Nuns of the Sacred Heart
Coalition to Stop Gun Violence                      Gun Violence Prevention Center of Utah
Colorado Ceasefire Legislative Action               Hoosiers Concerned About Gun Violence


                                        WASHSTATEB006923
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 507 of 992




Humanity & Inclusion                                       Presbyterian Church (USA)
Interfaith Council for Peace and Justice                   San Diegans for Gun Violence Prevention
International Coalition for Human Rights in                School of Americas Watch
  the Philippines-United States                            School of Americas Watch - East Bay
Jewish Center for Justice                                  Sister Parish, Inc.
Joint Action Committee                                     Sisters of Charity of the Blessed Virgin Mary
Jr Newtown Action Alliance                                 Sisters of St. Francis of the Neumann
Just Foreign Policy                                          Communities
Latin America Working Group                                States United to Prevent Gun Violence
Leadership Conference of Women Religious                   Stop Handgun Violence
Maryknoll Office for Global Concerns                       Survivors Empowered Action Fund
Million Hoodies Movement for Justice                       Survivors Lead
MomsRising                                                 Task Force on the Americas
Monmouth Center for World Religions and                    The United Methodist Church – General
  Ethical Thought                                            Board of Church and Society
National Advocacy Center of the Sisters of                 United Nations Association of the National
  the Good Shepherd                                          Capital Area
National Coalition Against Domestic                        Violence Policy Center
  Violence                                                 Vision Quilt
National Council of Churches                               War Resisters League
National Lawyers Guild, International                      Washington Office on Latin America
  Committee                                                WAVE Educational Fund
Network in Solidarity with the People of                   We the People for Sensible Gun Laws
  Guatemala                                                Win Without War
New Mexicans to Prevent Gun Violence                       Women Against Gun Violence
Newtown Action Alliance                                    Women's Action for New Directions
Nicaragua Center for Community Action                      Woman's National Democratic Club
North Carolina Council of Churches
Oakland Catholic Worker                                    Non-US groups:
One Pulse for America                                      Action on Armed Violence
Orange Ribbons for Gun Safety                              Center for Ecumenical Studies
Pax Christi USA                                            Colombian Campaign To Ban LandMines
Pax Christi International                                  Corruption Watch UK
Pax Christi Metro Washington, DC and                       Human Security Network in Latin American
  Baltimore                                                  and the Caribbean (SEHLAC)
Pax Christi Pacific Northwest                              Igarapé Institute
Philippines-U.S. Solidarity Organization -                 Public Policy Association (APP)
  Southern California



1
 Department of Commerce, Industry and Security Bureau, "Control of Firearms, Guns, Ammunition and Related
Articles the President Determines No Longer Warrant Control Under the United States Munitions List (USML),"
Federal Register, May 24, 2018, p. 24181, at: https://www.federalregister.gov/documents/2018/05/24/2018-
10367/control-of-firearms-guns-ammunition-and-related-articles-the-president-determines-no-longer-warrant;



                                              WASHSTATEB006924
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 508 of 992




and Government Accountability Office, "EXPORT CONTROLS: State and Commerce Should Share Watch List
Information If Proposed Rules to Transfer Firearms Are Finalized," GAO-19307, March 1, 2019, at
https://www.gao.gov/products/GAO-19-307.
2
  Joe Gould, “US lawmakers balk at arms sales to Saudi Arabia, Turkey and Nigeria,” Defense News, September 26, 2017, at:
https://www.defensenews.com/congress/2017/09/26/us-lawmakers-balk-at-arms-sales-to-saudi-arabia-turkey-
and-nigeria/.
3
  Emily Dreyfuss, “3D Printed Gun Blueprints Are Back, And Only New Laws Can Stop Them,” Wired, August 29,
2018, at: https://www.wired.com/story/3-d-printed-gun-blueprints-return-laws-injunction/.
4
  Violence Policy Center, “Cross-Border Gun Trafficking,” at www.vpc.org/indicted; Alex Yablon, “Trump is Sending
Guns South as Migrants Flee North,” Foreign Policy, March 8, 2019, at:
https://foreignpolicy.com/2019/03/08/trump-guns-honduras-central-america/.
5
  Susan Waltz, testimony before House Foreign Affairs Subcommittee on Oversight and Investigations, March 26,
2019, at: https://www.forumarmstrade.org/uploads/1/9/0/8/19082495/3-26_testimony_waltz.pdf.
6
  Mexican Commission for the Defense and Promotion of Human Rights, Gross Human Rights Violations: The Legal
and Illegal Gun Trade in Mexico, 2018, p. 16, at: https://stopusarmstomexico.org/gross-human-rights-abuses-the-
legal-and-illegal-gun-trade-to-mexico/.
7
  Susan Waltz testimony, op.cit, and Colby Goodman, Christina Arabia, and William Hartung, "Proposed Firearms
Export Changes: Key Challenges for U.S. Oversight," Center for International Policy, July 9, 2018, at:
https://securityassistance.org/publication/proposed-firearms-export-changes-key-challenges-us-oversight.
8
  See legislative texts at: https://www.congress.gov/bill/116th-congress/house-bill/1134 and
https://www.congress.gov/bill/116th-congress/senate-bill/459/.




                                                   WASHSTATEB006925
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 509 of 992




                              Implications of Proposed Changes to Firearms Export Regulations1

The Administration has notified Congress of its intent to change firearms export regulations by reclassifying several
kinds of firearms and ammunition – from their current designation as military weapons (defense articles) to
commercial items. Semi-automatic and non-automatic firearms are the main items slated for change.2 Included
in this class of weapons are the high-powered assault rifles–including the semi-automatic AR-15--that have been
used in several mass shootings in the US, as well as armor-piercing sniper rifles and sidearms used by the US
military.3

The proposed regulatory change involves moving items from one list (the US Munitions List) to another (the
Commerce Control List), but the two lists are subject to different statutory provisions and the implications are
significant. Legislative action is needed to ensure that stringent rules remain in place to regulate the export of
these lethal firearms and suspend further sales to individuals or governments who misuse US weapons or transfer
them to criminal or terrorist organizations.

Why the proposed changes matter:

1.   Failure to appreciate the military significance of semi-automatic weapons
     At the heart of the proposed changes is a faulty proposition that semi-automatic weapons are fundamentally a
     commercial product. Semi-automatic rifles such as the AR-15 are currently classified within the US export
     regime as “assault rifles.” (The key difference between a fully automatic and a semi-automatic weapon is that
     for semi-automatic firearms, the trigger must be continuously activated to release bullets, whereas a fully
     automatic weapon only requires a single pull of the trigger to fire a continuous stream. In practical reality,
     there may be little difference between the two, inasmuch as a semi-automatic weapon can typically fire 45
     rounds per minute and soldiers in combat often elect to use fully automatic weapons in a semi-automatic
     mode.) Category I on the US Munitions List (USML) is currently titled “Firearms, Close Assault Rifles and
     Combat Shotguns,” but if the proposed changes go forward, the sanitized title will become simply “Firearms
     and Related Articles.” Assault rifles as a category – on either list – will disappear, marking a significant change
     in the way we think about, and categorize, military-style weapons.

     What Congress should do: Enact legislation such as H.R. 1134 or S. 459 to prevent the transfer of assault rifles
     and other semi-automatic weapons from the US Munitions List (USML) to the Commerce Control List (CCL).


2.   Certain Assault Rifles will no longer be subject to the human rights provisions of the Foreign Assistance Act
     Under the current system, Congress is notified when large sales of semi-automatic weapons are proposed for
     countries such as the Philippines, where government forces have used such weapons in extrajudicial killings or
     where there is a history of diversion from local security forces to cartels, such as Guatemala. After the
     proposed rule is adopted, there will be no legal barrier to transferring these weapons to countries with a
     consistent pattern of gross violations of human rights.4

1 Prepared by Susan Waltz, Professor, Gerald R. Ford School of Public Policy, University of Michigan swaltz@umich.edu February 2019. Thanks
to Brittany Benowitz, Chief Counsel, American Bar Association for Human Rights, for reviewing a draft.
2 Items scheduled to remain on the military control list include automatic firearms and firearms that use caseless ammunition, silencers, high-

capacity magazines, belted ammunition, mortars, cannons, recoilless rifles, and grenade launchers. Flame throwers with a range exceeding 20
feet would also be explicitly controlled by the munitions list. In addition to semi-auto and non-auto firearms, grenades containing non-lethal or
less lethal projectiles will be under CCL jurisdiction as 500-series items.
3 See “Comments of the Brady Center and Brady Campaign to Prevent Gun Violence on the Department of State Proposed Rule to Amend the

International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and III and the Department of Commerce Proposed Rule Regarding
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant Control Under the United States
Munitions List,” 2018, for a detailed list of firearms that would be released from USML controls.
4 For further details, see American Bar Association Center for Human Rights, WHITE PAPER: Proposals to Relax Export Controls for Significant

Military Equipment January 14, 2013; Comments from the Center for International Policy Re: Control of Firearms, Guns, Ammunition and
Related Articles the President Determines No Longer Warrant Control Under the United States Munitions List (USML), RIN 0694–AF47 (2018);
and Comments by Susan Waltz on ITAR Amendment Categories I, II and III and EAR Amendment RIN 0694-AF47.




                                                            WASHSTATEB006926
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 510 of 992




          This is one of the provisions that derives from a statutory definition of terms such as defense article,
     security assistance, or military equipment. Where such terms are defined by statute, they are usually linked to
     the presence of an item on the USML. Congress recently expanded the definition of defense article to include
     “600-series” items previously moved to the CCL [22 USC 2304(d)(2)(C)], but no provision has been made
     regarding the items under consideration here, which are intended to be designated as “500-series” items.
     Moving an item off the USML now could still affect the scope of the various laws that refer to defense articles
     or security assistance.
          Of greatest concern in this regard are the links to human rights conditionality on security assistance and
     provision of military equipment [22 USC 2304(d)(2)(C) and 10 USC 362]; vetting of foreign military units that
     receive training and equipment (22 USC 2378d); provisions for third-party transfer of grant-supplied defense
     articles (22 USC 2314); and various reports to Congress (22 USC 2776 and 22 USC 2415). If the changes go
     forward without adjustment, arms deals involving the sale or transfer of semi-automatic weapons would
     escape various statutory constraints.

     What Congress should do:
        • Continue to hold implementation of the new rule until the Government Accountability Office has
            completed its review of the current oversight regime and the Congress has had the opportunity to
            hold hearings.
        • To ensure that human rights protections remain in place with regard to the potential sale or transfer
            of semi-automatic weapons, Congress should either enact legislation to ensure that weapons and
            ammunition currently listed in Categories I-III of the USML remain on the USML, or amend the
            definition of “security assistance” and “defense article” (22 USC 2304) to include weapons transferred
            to Commerce Department control (i.e. the “500 Series”).
        • Further, to prevent the diversion to unauthorized users or those engaged in atrocities, Congress
            should ensure that such security assistance is subject to relevant oversight provisions, including
            Sections 2314 (diversion), 2378d (vetting) and 2776 (Congressional notification of proposed sales).
        • To ensure that Congress continues to receive a comprehensive annual report on US arms sales, the
            Arms Export Control Act (22 USC 2778) should be amended to clarify that “defense articles” includes
            any 500-series items on the CCL.5

3.   Retaining authority to monitor end use and block further sales if equipment is misused
     What’s in an asterisk? Some of the items included on the US Munitions List are marked with an asterisk (*) to
     signify that they are considered significant military equipment (SME), defense articles “for which special
     export controls are warranted because of the capacity of such articles for substantial military utility or
     capability.” 6 Semi-automatic firearms are currently classified as SME, but that would change if the current
     proposals go forward. All of the provisions covering defense articles (discussed above) apply to SME. In
     addition, there are a few statutory provisions that apply specifically to SME. The most relevant of these
     applies to end use controls, which could be significantly weakened by the proposed changes. As provided by
     22 USC 2753, re-transfers of SME require explicit authorization. A special form for end-use control (DSP-83) is
     currently required for SME weapons transfers (22 CFR 123.10), and suppliers must provide precise information
     about the transferred equipment along with a certification by the foreign government at destination that the
     equipment will not be re-transferred without prior written approval of the US government. Under current
     law, if significant military equipment is re-transferred without permission or used against anything other than
     a legitimate military target, the President must notify the Congress and suspend further transfers. The
     proposed rule would eliminate these oversight provisions.




5
  The BIS regulatory proposal includes several changes to Export Administration Regulations (EAR) that affect record keeping on firearms
transactions (namely EAR parts 743, 748, 758, and 762). If the proposed regulations go forward, AECA reporting provisions (22 USC 2776)
should be amended to ensure that statistical information about firearms transactions collected for other purposes, including compliance with
multilateral agreements, should also be supplied directly to Congress.
6 22 USC 2794(9).




                                                           WASHSTATEB006927
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 511 of 992




     What Congress should do if the proposal moves forward: Amend the Arms Export Control Act (notably 22
     USC 2753) to ensure that all items currently designated as significant military equipment remain subject to
     end use monitoring and retain the prohibition on further sales or deliveries in the event of a violation of an
     end use agreement.


4.   Risk of Diversion via unscrupulous brokering.
     In 2010, 24-year old Efraim Diveroli was arrested for efforts to arrange munitions shipments to Afghanistan
     without proper authorization.7 Because the middle men who arrange arms deals are a significant source of
     diversion of weapons to criminal and terrorist organizations, Congress has imposed strict requirements for
     registration and licensing of brokers who supply defense articles (22 USC 2778). The State Department has
     asserted that it will continue to claim jurisdiction over such activities but if the proposed changes are enacted
     it would no longer have a statutory basis for doing so and therefore may face significant legal challenges to the
     assertion of this authority. Further, one provision of the changes proposed in May 2018 anticipates a
     regulatory modification [specifically, 129.2(b)(2)(vii)], which by narrowing the interpretation of “brokering
     activities” would open the door to lawful transactions that bypass scrutiny of the middlemen who ship,
     finance, or possibly transship semi-automatic rifles.8
           In addition to these concerns about the increased risk of diversion, the capacity for monitoring sale and
     delivery of firearms may be jeopardized by the proposed changes. End use monitoring of such weapons is
     currently overseen by the State Department’s Blue Lantern program, which reports annually to Congress.
     Although the Commerce Department checks on export compliance through its Sentinel Program, relatively
     little is known about the operations or effectiveness of this program. It is unclear what resources the
     Commerce Department would be able to devote to monitoring transfers of 500-series weapons listed on the
     CCL.

     What Congress should do if the proposed regulations are put in place: Adopt legislation making clear that the
     current statutory definition of brokering activity will remain applicable for middle men involved in the transfer
     of items formerly controlled by the State Department, and ensure that all brokers of such items are required
     to register and secure licenses pursuant to Section 2778.


5.    Criminal Prosecution.
     The Department of Justice’s January 2018 summary of major US export enforcement cases includes recent
     smuggling of semi-automatic assault rifles (and other firearms) to Dominican Republic, the Gambia, Russia via
     Latvia, Thailand and other destinations. In addition, the report documents the case of two men in Georgia
     attempting to export firearms to a range of international buyers on the dark net, and another similar case
     from Kansas.9 If semi-automatic weapons and other non-automatic firearms are removed from the US
     Munitions List, where they are now considered defense articles and significant military equipment, it will
     impact the ability of law enforcement to charge weapons traffickers with the serious offense of violating the
     Arms Export Control Act.

     What Congress should do: Keep all weapons with substantial military utility – including semi-automatic
     weapons – on the US Munitions List where they are subject to provisions of the AECA.




7 See “Supplier Under Scrutiny on Arms for Afghans,” New York Times, March 27, 2008, and “Arms Dealer Faces New Charges,” New York
Times, August 23, 2010. The arms brokering adventures of Diveroli and his partner David Packouz are the story behind the 2016 film War Dogs.
8 As of February 2019 it is not clear whether those changes are being advanced, because they are not referenced in available documents.
9Department of Justice, “Summary of Major U.S. Export Enforcement, Economic Espionage, And Sanctions-Related Criminal Cases,” January
2018.




                                                          WASHSTATEB006928
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 512 of 992




6.   3-D Printed Weapons.
     By moving non-automatic and semi-automatic weapons oversight to the Commerce Department, individuals
     will no longer need prior approval before publishing or posting designs to produce plastic and untraceable
     guns using 3D-printing technology or CNC milling.

     What Congress should do: Enact legislation, such as S. 459, which would extend restrictions on the publication
     of plans for printing untraceable 3-D printed weapons.


7.   Weakening Control Procedures (Registration and Licensing).
     Procedures to authorize the export of weapons on the USML are overseen by the Department of State and
     involve two steps: registration and licensing. This system was put in place by Congress several decades ago to
     ensure adequate oversight of weapons transfers. The two-step procedure allows background scrutiny and
     close review of transactions before they are made – to ensure that unscrupulous deals do not go
     forward. While the Commerce Department will require licensing on items transferred, it does not have any
     way to track manufacturers of these weapons, removing an important opportunity to ensure that those
     required to obtain licenses are in fact doing so.

     What Congress should do if the proposed regulatory changes are implemented: Require the concurrence of
     the Secretary of State for exports of articles and services that were previously controlled by the State
     Department.




                                                 WASHSTATEB006929
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 513 of 992

11/12/2019                                                      Don’t Ease Gun Export Rules - Bloomberg



    Editorial Board

    Don’t Ease Gun Export Rules
    The Trump administration has a dangerous plan to sell guns with less oversight.

    By Editorial Board
    April 17, 2019, 9:30 AM EDT




    Sold in America. Photographer: Spencer Platt/Getty Images North America


    President Donald Trump, who has received unprecedented support from America’s gun lobby,
    seems determined to make it easier to export ﬁrearms and harder to keep track of whether
    they’re destined for terrorists or rogue regimes. He proposes to do this by shifting oversight of
    the export of semi-automatic and non-automatic ﬁrearms, as well as of various gun components
    and some types of ammunition, from the Department of State to the Department of Commerce.


    The change threatens to undermine national security and public safety around the world.
    Congress should stop it from taking eﬀect.




https://www.bloomberg.com/opinion/articles/2019-04-17/don-t-ease-gun-export-rules                         1/3


                                                               WASHSTATEB006930
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 514 of 992

11/12/2019                                                      Don’t Ease Gun Export Rules - Bloomberg

    The U.S. is already the world’s biggest ﬁrearms exporter, shipping roughly $7.5 billion worth of
    guns, artillery and ammunition from 2013 to 2017. Some of this equipment has ended up with al-
    Qaeda ﬁghters and other terrorists, undermining the struggle to keep lethal weapons out of the
    hands of America’s enemies.


    Under the current system, State Department licensing oﬃcers too often approve export
    applications that lack required information, a department inspector general has found. In one
    instance, approval was granted to sell 400,000 riﬂes, along with more than 500 million rounds
    of ammunition and other equipment, to the Philippines Bureau of Customs — without
    notiﬁcation to Congress, as required by law. Subsequent investigation found that licensing
    information was missing and the transaction’s intermediary had “disappeared.”


    If licensing responsibility shifts to the Commerce Department, such lapses stand to become
    more frequent. Commerce lacks the specialized staﬀ and expertise to vet arms sales, and has no
    plan to acquire them. Commerce oﬃcials have already indicated they will not feel obligated to
    notify Congress, as the State Department must, when gun exports are valued at more than $1
    million. It’s unclear whether the Commerce Department would even suspend sales to a buyer
    found to be operating illegally or in contravention of U.S. foreign policy aims.




    The Trump administration also plans to end State Department oversight of the publication of
    computer code enabling 3 D printable guns. That would make it easier for people inside and
    outside the U.S. to make untraceable ﬁrearms at home and, like the change to gun-export
    authority, make guns more plentiful and diﬃcult to regulate.


    Democratic Representatives Eliot Engel and Norma Torres are proposing legislation to block the
    changes to oversight of weapons for export and 3 D printable guns. Congress should pass it
    without delay.


    To contact the senior editor responsible for Bloomberg Opinion’s editorials: David Shipley at
    davidshipley@bloomberg.net .

    COMMENTS

          17




https://www.bloomberg.com/opinion/articles/2019-04-17/don-t-ease-gun-export-rules                         2/3


                                                               WASHSTATEB006931
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 515 of 992

11/12/2019                                                      Don’t Ease Gun Export Rules - Bloomberg



                                                  Terms of Service Trademarks Privacy Policy
                                                   ©2019 Bloomberg L.P. All Rights Reserved
                                         Careers Made in NYC Advertise Ad Choices     Contact Us Help




https://www.bloomberg.com/opinion/articles/2019-04-17/don-t-ease-gun-export-rules                         3/3


                                                               WASHSTATEB006932
               Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 516 of 992




TRADE AND SECURITY


Assessing the Trump Administration’s Proposed Changes to the Small-Arms
Export Regime
By Eric Halliday, Rachael Hanna   Monday, December 2, 2019, 9:16 AM

The National Defense Authorization Act (NDAA) for scal 2020 is currently in House-Senate Conference Committee reconciliation
negotiations. Among the several differences between the House and Senate versions is an amendment that could decide whether a Trump
administration proposal to loosen export controls on rearms goes into effect. On Nov. 21, the Trump administration gave formal
noti cation to Congress of the proposed rule changes, which could go into effect as early as Dec. 20 if Congress does not block the initiative
within 30 days.

The United States exports rearms and related technology on a massive scale. During scal 2013 to 2017, the State Department reviewed
approximately 69,000 commercial export license applications for rearms, artillery and ammunition reported at a value of $7.5 billion.
Roughly two-thirds of these applications were for rearms, mostly nonautomatic and semiautomatic guns.

The Trump administration’s proposal would transfer control over the export of rearms and related technology from the State Department
to the Commerce Department. The differences between the current and proposed regimes—which are discussed below—could have
signi cant implications for the global trade in small arms, particularly in con icts across Latin America and the Middle East.

                                                            Current Small-Arms Export Control Regime

Under the current export control regime, the State Department oversees the export of weapons included in the United States Munitions List
(USML). Established by the Arms Export Control Act (AECA) of 1976, the list outlines 21 different categories of weapons, ranging from small
arms like handguns and shotguns (Category I) to chemical agents (Category XIV).

The AECA dictates that weapons and related technology included on the USML be designated as “defense articles” and “defense services”—
technology that has national security implications. The purpose of the USML is to ensure that the federal government keeps a tight leash on
all sales of sensitive military technology or other weapons that could threaten national security if found in the wrong hands.

The AECA empowers the president to regulate the export of defense articles and services, but presidents have historically delegated that
power to the State Department.

The State Department has implemented an extensive series of regulations governing the export of items included on the USML. First,
manufacturers that wish to export any defense article or service must register with the State Department’s Directorate of Defense Trade
Controls (DDTC) and pay an annual fee. Then, registered exporters must apply for and receive a license from the DDTC before they can
proceed with any proposed sales. The licenses are valid for four years. Finally, before receiving approval, the manufacturer must provide
extensive information about the proposed sale. The information required depends on whether or not the design of the defense article is
classi ed but includes, at a bare minimum, complete purchase documentation, identifying information of the end user (the ultimate
recipient of the weapons), and identifying information of any foreign entities that will assist in the transfer of the export to the end user.

If, for any reason, the defense article will be transferred to an end user other than the one included in the application, the DDTC must
approve that change before the transfer is made.

Exporters who avoid the export requirements imposed by the State Department or provide false information on their application paperwork
face strict criminal penalties: a ne of up to $1,000,000 and a maximum prison sentence of 20 years.

Finally, the AECA requires the State Department to notify Congress of any proposed sale of $1,000,000 or more of rearms included in
Category I of the USML. Examples of Category I weapons include nonautomatic and fully automatic handguns and ri es, combat shotguns,
silencers, and ri e scopes. The congressional oversight requirement is discussed in more detail below.

This regime is already porous in practice. In February 2019, the State Department’s Of ce of the Inspector General (OIG) released an audit
report on the department’s DDTC Export Licensing Process, which reviews and approves export licenses for defense articles covered by the
USML. Over the course of the audit, OIG reviewed 21 rearms export license applications led with the DDTC in the previous year. Of those,
20 had been approved despite the applications lacking required information. Most notably, 62 percent of the audited applications were
submitted with purchase orders that did not have required information on the end use or end user of the rearms. Congressional Democrats
have also raised concerns that shifting rearms export control to Commerce will mean even fewer end-user checks on rearms exports.


                                                                      WASHSTATEB006933
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 517 of 992

                                         Congressional and Agency Oversight Under the Current Regime

Beyond the enforcement mechanisms enforced by State, perhaps the most powerful check in the current regime is the ability of Congress to
oversee and, to a certain extent, control small-arms sales. As noted above, under the AECA (22 U.S.C. § 2776(c)) and the current arms
classi cation regime, State is required to notify Congress only when it is set to approve rearm sales of $1,000,000 or more. For sales to
most countries, State must provide Congress with formal noti cation 30 days prior to the transaction being executed. Only 15 days’ prior
notice is required for sales to NATO members, Japan, Australia, South Korea, Israel and New Zealand. Upon receiving formal noti cation of
the pending sale, Congress must take legislative action, either by joint resolution or by other legislation, before the arms are delivered if it
wants to block the sale. In many cases, such legislation will need to have the support of two-thirds of Congress to override a likely
presidential veto.

Given the logistical challenges of drafting and passing legislation in fewer than 30 days and the political implications of blocking a sale for
bilateral relationships, an informal, classi ed noti cation process has also been in place since 1976. Under that informal system, the
executive branch noti es the House and Senate foreign affairs committees to gauge if there is any pushback on large rearms sales. In 2012,
the State Department implemented a revised version of this informal noti cation process that provides the foreign affairs committees with
notice of 20–40 calendar days, depending on the arms and destination, before triggering the formal noti cation process.

State includes the proposed seller’s license applications for commercial arms sales as part of its informal noti cation to the committees.
This allows the administration and the committees to address any concerns con dentially to protect the relevant bilateral relationship. If
any concerns cannot be resolved, State will often cancel the sale before triggering the formal noti cation process in order to avoid a ght
with Congress.

In emergency scenarios, the president has the authority to waive the statutory review periods under the AECA. By formally notifying
Congress, the president can state that an emergency situation requires the rearms sale to be executed without delay to protect national
security interests. Under 22 U.S.C. § 2776(c)(2)(C), the president’s noti cation must include a “detailed justi cation for his determination,
including a description of the emergency circumstances” that necessitated immediate action and a “discussion of the national security
interests involved.”

In two recent episodes, Congress has used its oversight authority to block controversial small-arms deals. In 2016, Sen. Ben Cardin, ranking
member of the Senate Foreign Relations Committee, opposed a proposed sale of approximately 26,000 assault ri es to the Philippines
National Police, causing the State Department to abort the transaction. Cardin cited concerns about human rights abuses by the Philippines
government in its war on drugs as the reason for blocking the sale. In 2017, the State Department informally noti ed Congress of a $1.2
million proposed sale of Sig Sauer semiautomatic handguns to the Turkish government a day before Turkish President Recep Erdogan’s
bodyguards violently attacked protesters outside the White House during Erdogan’s state visit. In response, Cardin and Rep. Edward Royce,
chairman of the House Foreign Affairs Committee, voiced their opposition to selling the 1,600 handguns to Turkey, and the State
Department promptly scuttled the sale.

                                        The Trump Administration’s Proposed Small-Arms Export Regime

The Trump administration’s proposal—announced through rule changes simultaneously released by the Commerce Department and the
State Department in May 2018— would substantially overhaul the current regime. The centerpiece of the proposal is the transfer of most
defense articles included in Categories I, II and III from the USML to the Commerce Control List (CCL). Category I covers small arms like
semiautomatic handguns and ri es, fully automatic weapons up to .50 caliber in size, assault ri es, combat shotguns, silencers, ri e scopes,
and other related small-arms technology. Category II includes weapons over .50 caliber such as howitzers, mortars and grenade launchers.
Category III covers all ammunition and ordnance for the defense articles included in Categories I and II. Under the proposal, only fully
automatic rearms, shotguns, and their ammunition and related technology would remain under State’s control.

The goal of the proposal is to “limit the items that State controls to those that provide the United States with a critical military or
intelligence advantage or, in the case of weapons, are inherently for military end use.” Items that do not meet these criteria, including
  rearms, will be transferred to Commerce’s control.

Under the Commerce Department, exports of these weapons will be subject to a less rigorous approval process. At the request of Congress,
the U.S. Government Accountability Of ce (GAO) issued a report in March 2019 detailing how this shift from State to Commerce would
impact export controls, including licensing, registration, end-use monitoring and congressional noti cation requirements currently in place.

According to the GAO, items in Commerce’s jurisdiction are subject to different AECA requirements for registration, licensing and end-use
monitoring than are those in State’s jurisdiction. The AECA mandates that manufacturers, exporters and brokers of USML items register
with the State Department’s DDTC, but it does not contain a similar registration requirement for manufacturers, exporters and brokers of
items on the CCL. Commerce does not have its own registration requirements for those entities either.



                                                             WASHSTATEB006934
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 518 of 992

With regard to licensing, State and Commerce rely on different internal watch lists to screen applicants, and Commerce has noted that it
does not have access to the relevant State watchlists, which are likely to be more comprehensive because State had been responsible for
maintaining negative information about exporters and end users of these items. Consequently, the GAO report warns that “critical
information needed to effectively screen applicants and target licenses for end use monitoring may be unavailable to Commerce unless State
shares its watch list data.”

Moreover, while State allows license exceptions only for certain exports to Canada, the United Kingdom, and Australia, Commerce has
license exceptions—called Strategic Trade Authorization (STA) exemptions—for exports to numerous countries. Commerce organizes
countries that receive STA bene ts into different tiers; within each tier are different sublevels, all of which denote the array of trade bene ts
the selected countries receive. The highest range of STA bene ts are awarded to the countries listed on level A:5 of the Tier 1 List, which
includes NATO partners and other close allies, a total of 37 countries. Level A:5 provides the broadest range of STA bene ts, including
exports of items that would otherwise be controlled for reasons of national security, regional stability and crime control. Commerce
estimates that several hundred license applications for items transferred from State’s to Commerce’s oversight would be approved under STA
exemptions. As a NATO ally, Turkey is automatically on the Tier 1 list; notably, Argentina is also included in the Tier 1 list. Those
exemptions would not apply under the current regime. As noted above, Congress recently used its oversight powers to terminate an arms
sale to Turkey. Without congressional oversight and with the bene ts of Tier 1 STA bene ts, such a sale would have been more likely to go
through.

State and Commerce also conduct end-use monitoring of selected controlled exports differently. State relies primarily on embassy staff to
conduct end-use checks, while Commerce typically assigns that duty to export control of cers (ECOs) based overseas. However, the ECOs do
not provide global coverage like that provided by U.S. embassy staff. Commerce, for example, has no ECOs positioned in the Western
Hemisphere, where from 2013 to 2017 the State Department conducted more than 40 percent of its rearms-related end-use checks.
Moreover, Commerce does not plan to create a new ECO position or assign a current ECO responsibility for the Western Hemisphere.
Instead, Commerce will rely primarily on its Bureau of Industry and Security special agents to travel to countries outside of ECO coverage to
conduct end-use checks. Also, no ECO is responsible for Afghanistan, where end-use control is extremely dif cult.

Finally, Commerce’s end-user certi cation requirements are less systematic than the equivalent required by State. For rearms and
ammunition, State’s export controls require applicants to provide a written certi cation from end users that they will not reexport, resell or
otherwise dispose of the commodity outside of the designated country on the license. In comparison, Commerce does not require end-user
certi cation for items on the CCL unless it has not veri ed an end user’s legitimacy or on a case-by-case basis.

Echoing the concerns of other critics and congressional Democrats with the proposed changes, Rep. Ami Bera, chairman of the House
Foreign Affairs Subcommittee on Oversight and Investigations, noted that while the current regime “is not perfect, the State Department is
more equipped to ensure that our national security interests come rst when it comes to rearm exports,” and that elimination of
congressional noti cation of “certain weapons exports that raise national security or human rights concerns” will undermine Congress’s
ability to “conduct effective oversight.”

                                  Background and Legislative History of the Trump Administration’s Proposal

President Obama originally oated a similar proposal during his presidency, but Secretary of State John Kerry shelved it in 2016 after
pushback from Senate Democrats, who wanted export control to remain under State’s control.

With its different view on gun control, the Trump administration has signaled that it would pursue such changes since 2017. In its proposal,
the administration argues that the weapons that would be switched from the Munitions List to the Commerce List are “essentially
commercial items widely available in retail outlets and less sensitive military items.” The administration has explained the rule change by
touting the economic bene ts of increased exports, with one anonymous of cial telling Reuters in 2017 that its proposal would allow “more
leeway to do arms sales” and “turn the spigot [of small-arms sales] on if you do it the right way.”

Secretary of State Mike Pompeo formally noti ed Congress of the proposed rule change on Feb. 4. In response, Sen. Robert Menendez, the
ranking member of the Senate Foreign Relations Committee, placed a 30-day hold on the proposal beginning on Feb. 26 by refusing to
accept formal congressional noti cation, a procedural move that temporarily halted the shift of control from the Department of State to the
Department of Commerce.

During the congressional negotiations in July over the NDAA for scal 2020, the House of Representatives passed a version with an
amendment that would prevent the Trump administration from transferring rearms export control from the State Department to the
Commerce Department. The amendment’s sponsor, Rep. Norma Torres, stated that the purpose of trying to prevent the oversight transfer
was to keep “deadly weapons from falling into the hands of drug cartels and terrorists.” No senators have speci cally addressed the issue in
the NDAA. It remains unclear whether the nal version of the scal 2020 bill will include this amendment or similar language. However, the
Trump administration succeeding in giving formal congressional noti cation on Nov. 21, which triggered the 30-day period Congress has to
take legislative action to prevent the changes from going into effect.


                                                            WASHSTATEB006935
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 519 of 992

                                                           Potential Downstream Impacts

Many international observers, including the United Nations, have repeatedly noted the widespread availability of small arms as a “key
enabler” of con icts around the world. Despite calls for states to exercise tighter arm controls, the Trump administration is proposing to do
just the opposite. In light of the potential opening of the “spigot,” to quote the anonymous Trump of cial in 2017, it is worth exploring the
potential downstream effects of the proposal with regard to organized crime in Latin America and terrorism in the Middle East and Central
Asia, regions that have been ooded with U.S. guns during recent periods of protracted violence.

                                                             Gun Violence in Latin America

The Trump administration’s proposal has potentially enormous implications for organized crime in Latin America. Mexican drug cartels,
street gangs like MS-13 and Barrio 18 in El Salvador, and Brazilian narco-traf cking groups all rely on rearms to carry out their illegal
activities. There is a strong correlation between such groups and high crime rates in those countries. After years of widespread violence and
instability, Mexico’s homicide rate rocketed to an all-time high of an average of 91 murders a day in 2018, with much of that violence
attributable to cartels battling for territory. Similarly, a 2016 study of global gun deaths found that El Salvador had the highest rate, with
39.2 rearm deaths per 100,000 residents, while Mexico was 15th, with a rate of 10.2 per 100,000.

The surprising truth hidden among these statistics is that, on the whole, Latin American countries have strict gun control regimes. A 2003
Brazilian law restricted the carrying of rearms to members of law enforcement agencies, the armed forces and certain private security
companies. In Mexico, there is only one gun store in the entire country, and it’s located on a military base in Mexico City, where potential
customers must rst provide six different identi cation documents before entering the premises.

The bridge between those tight gun control regulations and high rates of homicide by rearm is often American-made guns. A 2016 GAO
study determined that, from 2009 to 2014, 70 percent of all rearms (73,684 in total) seized in Mexico were U.S.-made. In fact, an American
gun is more likely to be used in a homicide in Mexico than in the U.S. In 2018, the Brazilian Federal Police pointed to the United States as
the largest source of illegal small arms seized by police. A 2016 report by the U.S. Bureau of Alcohol, Tobacco, Firearms and Explosives noted
that 49 percent of all guns seized in El Salvador were manufactured in the U.S.

A large portion of the U.S.-made weapons found in Latin America are smuggled illegally out of the country. For example, in June 2019
Argentinian of cials captured a massive arsenal of illegal weapons, including 2,500 rearms, the bulk of which had been smuggled out of the
U.S. Yet many other weapons are legally exported to Latin American governments, only for corrupt of cials to then sell them to organized
criminal groups. The nonpro t group ATT Monitor, which studies issues relating to the global Arms Trade Treaty (ATT), has documented the
forging of end-use agreements by corrupt of cials in the region who then pass on the arms to unapproved users.

Even with the ow of American-made weapons into Latin American countries, these nations do not have comparatively high gun ownership
rates. A 2017 study by the Graduate Institute of International and Development Studies in Geneva found that the rate of guns—legally and
illegally owned—per 100 civilians was low throughout the region. Mexico had a rate of 12.7 guns per 100 civilians, Honduras was similarly
situated at 14.1, while Brazil’s rate was even lower, at 8.3. For comparison, Serbia’s rate was 39.1 and Canada’s was 34.7; the United States
was overwhelmingly rst, at 120.5.

Low gun ownership rates throughout Latin America—even with the current ow of American arms into the region—could leave the region
vulnerable to the ood of legally available weapons envisioned by the Trump administration’s proposal. Because the U.S. is the largest single
supplier of guns in the world, including to Latin American countries, the expected increase in those exports, which a gun industry lobbying
group has estimated could hit 20 percent, could cause a corresponding jump in the historic rates of gun ownership and rearms violence
plaguing those states with unstable security situations. Should the Trump administration’s proposal be enacted, analysts will be watching to
see if increased gun sales to Latin American countries result in even more guns falling into the hands of organized criminal groups that are
already responsible for hundreds of thousands of homicides every year.

                                              Armed Con ict in the Middle East and Central Asia

Independent observers have voiced similar concerns about an increase in de facto unsupervised weapons exports to countries in the Middle
East and Central Asia that are wracked by terrorist and armed rebel groups. In countries marked by terrorism and insurgency, easier access to
weapons manufactured and exported by the U.S. would increase the capacity of armed groups to continue ghting.

The status of the United States as the leading global small-arms exporter is also relevant to the Middle East because a signi cant portion of
its annual exports are sent to the region. From 2017 to 2018, total U.S. rearms exports increased by more than 12 percent, from $662
million to $759 million. Saudi Arabia alone accounted for $579 million and the United Arab Emirates (UAE) for another $32 million in
  rearm sales.




                                                            WASHSTATEB006936
               Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 520 of 992

In the Arabian Peninsula, both Saudi Arabia and the UAE have violated end-user agreements with the United States by transferring legally
exported U.S. weapons, including assault ri es, to militias they support in Yemen. Meanwhile, as militias backed by the Saudi-coalition have
created alliances with al-Qaeda in the Arabian Peninsula (AQAP), American weapons have landed in the hands of U.S. enemies. The demand
for American guns on the Yemeni black market is high, with arms dealers selling to AQAP, the Houthi rebels and other groups.

In the ght against the Islamic State, the United States attempted to bolster both Iraqi security forces and moderate Syrian rebel groups
with funds and arms. However, between 2014 and 2018, many U.S. M16 assault ri es that were exported to Iraq as part of security assistance
programs fell into the hands of various jihadist groups. In 2018, al-Qaeda-linked militants in Syria were selling U.S. assault ri es to other
jihadists in the country.

According to a 2016 study by Action on Armed Violence, over the course of 14 years, the United States has supplied the military and police
forces of Iraq and Afghanistan with almost 1 million assault ri es, 266,000 pistols and nearly 112,000 machine guns—a total of 1.45 millions
small arms. At the time of the study, the Pentagon could account for fewer than half, highlighting the shortcomings of existing end-user
controls.

In Afghanistan, signi cant numbers of those missing guns have ended up in the hands of Afghan and Pakistani Taliban militants. A major
portion of U.S. weapons for American and Afghan troops are delivered into the country over land from Karachi, Pakistan. Long-standing ties
between the Pakistani security services and Taliban militants result in the theft of many U.S. guns in transit. As a result, U.S. M4s are
commonly sold on the open market in the Pakistani cities of Quetta and Peshawar and in the Federally Administered Tribal Areas, where
both the Pakistani and Afghan Taliban have a signi cant presence.

With Congress’s oversight capacity eliminated and Commerce’s limited capacity to run end-user checks, critics warn the proposed rule
change will likely increase the ow of American guns into protracted con icts in the Middle East and Central Asia and, ultimately, the
number of those arms that end up in the hands of some of the United States’s most deadly enemies.

Editor's Note: A previous version of this article mistakenly categorized Mexico as a Central American country.


Topics: Trade and Security


Tags: rearms, Trump Administration




Eric Halliday is a student at Harvard Law School. Before law school, Eric worked for two years at Mintz Levin, where he
focused on white collar, anti-money laundering, and pro bono domestic violence matters. He graduated from Tufts
University with a B.A. in Political Science and Italian Studies.


Rachael Hanna is a student at Harvard Law School. Prior to law school, Rachael spent two years working at Mintz Levin,
where she focused on white collar and anti-money laundering matters. She holds an A.B. in Government from Harvard
College.




                                                                                                                                           /


                                                              WASHSTATEB006937
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 521 of 992
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 522 of 992
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 523 of 992

                                 993
    1            (1) The term ‘‘unaccompanied alien children’’
    2       has the meaning given such term in section 462 of
    3       the Homeland Security Act of 2002 (6 U.S.C. 279)).
    4            (2) The term ‘‘Flores settlement agreement’’
    5       means the stipulated settlement agreement filed on
    6       January 17, 1997, in the United States District
    7       Court for the Central District of California in Flores
    8       v. Reno, CV 85–4544–RJK.
    9   SEC. 1050. UNITED STATES MUNITIONS LIST.

   10       The President may not remove from the United
   11 States Munitions List any item that was included in cat-
   12 egory I, II, or III of the United States Munitions List,
   13 as in effect on August 31, 2017.
   14   SEC. 1050A. LIMITATION ON USE OF FUNDS FOR REIM-

   15                  BURSEMENT     OF   EXPENSES   AT   CERTAIN

   16                  PROPERTIES.

   17       (a) LIMITATION.—None of the funds made available
   18 for the Department of Defense may be obligated or ex-
   19 pended to the following properties or to an entity with an
   20 ownership interest in such property:
   21            (1) Trump Vineyard Estates.
   22            (2) Trump International Hotel & Tower, Chi-
   23       cago.
   24            (3) Mar-A-Lago Club.
   25            (4) Trump Grande Sunny Isles.


         •HR 2500 EH
                             WASHSTATEB006955
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 524 of 992
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 525 of 992
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 526 of 992
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 527 of 992
            SENSITIVE BUT UNCLASSIFIED – DELIBERATIVE PROCESS/PRE-DECISIONAL
                                            -4-

Approved:      PM – R. Clarke Cooper       [RCC]
               H – Mary Elizabeth Taylor   [MET]

Drafted:       PM/CPA: Josh Paul, ext. 7-7878 and cell:

Cleared:       PM/FO                Stan Brown              OK
               PM/DDTC              Michael Miller          OK
               D                    Brett Eggleston         OK
               P                    Melanie Carter          OK
               M                    Lareina Ockerman        OK
               S/P                  Michael Urena           OK
               L                    Josh Dorosin            OK
               T                    Maureen Tucker          OK
               H                    Tamara Darrach          OK




            SENSITIVE BUT UNCLASSIFIED – DELIBERATIVE PROCESS/PRE-DECISIONAL
                                  WASHSTATEB006959
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 528 of 992
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 529 of 992
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 530 of 992




  Approved:     PM – R. Clarke Cooper

  Drafted:      PM/DTCP: Rick Koelling, ext. 3-2828 and cell:

  Clearances:   D                   Brett Eggleston – OK
                P                   Melanie Carter – OK
                S/P                 Michael Urena – OK
                PM/DDTC             Michael Miller – OK
                PM/DTCP             Sarah Heidema – OK
                PM/DTCC             Julia Tulino – OK
                PM/DTCL             Catherine Hamilton – OK
                L/PM                Joe Khawam – OK
                L/M                 Alice Kottmyer – OK
                PM/CPA              Josh Paul – OK
                ISN/CATR            Thomas Krueger – OK
                T                   Maureen Tucker – OK
                H                   Tamara Darrach – OK




                               WASHSTATEB006962
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 531 of 992
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 532 of 992
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 533 of 992
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 534 of 992

                                 SENSITIVE BUT UNCLASSIFIED


   Approved:     PM – Marik String, SBO     MS

   Drafted:      PM/DTCP: Rob Monjay, ext. 3-2817 and cell:

   Clearances:
                 D                   Jamie Shufflebarger – OK
                 P                   Jamie Gusack – OK
                 S/P                 Michael Urena – OK
                 PM/DDTC             Michael Miller – OK
                 PM/DTCP             Sarah Heidema – OK
                 PM/DTCC             Jae Shin – OK
                 PM/DTCL             Catherine Hamilton – OK
                 PM/DTCM             Anthony Dearth – OK
                 L/PM                Shana Rogers – OK
                 L/M                 Alice Kottmyer – OK
                 PM/CPA              Dave McKeeby – OK
                 ISN/CATR            Thomas Kruger – OK
                 T                   Ed Abisellan – OK
                 H                   Collin Christopherson – OK




                                 SENSITIVE BUT UNCLASSIFIED
                               WASHSTATEB007102
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 535 of 992




                           WASHSTATEB007105
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 536 of 992




                           WASHSTATEB007106
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 537 of 992




                           WASHSTATEB007107
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 538 of 992




                           WASHSTATEB007108
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 539 of 992




                           WASHSTATEB007109
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 540 of 992




                           WASHSTATEB007110
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 541 of 992




                           WASHSTATEB007111
  Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 542 of 992


                                                        Billing Code 4710-25

DEPARTMENT OF STATE

22 CFR Parts 121, 123, 124, 126, and 129

[Public Notice 10603]

RIN 1400-AE30

International Traffic in Arms Regulations: U.S. Munitions List

Categories I, II, and III

AGENCY: Department of State.

ACTION: Final rule.


§ 121.1 The United States Munitions List.

*****

Category I—Firearms and Related Articles

   *(a) Firearms using caseless ammunition.

   *(b) Fully automatic firearms to .50 caliber (12.7 mm) inclusive.

   *(c) Firearms specially designed to integrate fire control, automatic
tracking, or automatic firing (e.g., Precision Guided Firearms).
   Note to paragraph (c): Integration does not include only attaching to the

firearm or rail.

   *(d) Fully automatic shotguns regardless of gauge.

   *(e) Silencers, mufflers, and sound suppressors.




                      SENSITIVE BUT UNCLASSIFIED
                                 WASHSTATEB007112
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 543 of 992


   (f) [Reserved]

   (g) Barrels, receivers (frames), bolts, bolt carriers, slides, or sears

specially designed for the articles in paragraphs (a), (b), and (d) of this

category.

   (h) Parts, components, accessories, and attachments, as follows:

   (1) Drum and other magazines for firearms to .50 caliber (12.7 mm)

inclusive with a capacity greater than 50 rounds, regardless of jurisdiction of

the firearm, and specially designed parts and components therefor;

   (2) Parts and components specially designed for conversion of a semi-

automatic firearm to a fully automatic firearm;

   (3) Parts and components specially designed for defense articles

described in paragraphs (c) and (e); or

   (4) Accessories or attachments specially designed to automatically

stabilize aim (other than gun rests) or for automatic targeting, and specially

designed parts and components therefor.

   (i) Technical data (see § 120.10 of this subchapter) and defense services

(see § 120.9 of this subchapter) directly related to the defense articles

described in this category and classified technical data directly related to

items controlled in ECCNs 0A501, 0B501, 0D501, and 0E501 and defense

services using the classified technical data. (See § 125.4 of this subchapter


                                        2

                       SENSITIVE BUT UNCLASSIFIED
                                   WASHSTATEB007113
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 544 of 992


for exemptions.)

   (j)–(w) [Reserved]

   (x) Commodities, software, and technology subject to the EAR (see

§ 120.42 of this subchapter) used in or with defense articles.

   Note to paragraph (x): Use of this paragraph is limited to license

applications for defense articles where the purchase documentation includes

commodities, software, or technology subject to the EAR (see § 123.1(b) of

this subchapter).

   Note to Category I: The following interpretations explain and amplify the

terms used in this category:

   (1) A firearm is a weapon not over .50 caliber (12.7 mm) which is

designed to expel a projectile by the deflagration of propellant;

   (2) A fully automatic firearm or shotgun is any firearm or shotgun that

shoots, is designed to shoot, or can readily be restored to shoot,

automatically more than one shot, without manual reloading, by a single

function of the trigger; and

   (3) Caseless ammunition is firearm ammunition without a cartridge case

that holds the primer, propellant, and projectile together as a unit.

Category II—Guns and Armament

   (a) Guns and armament greater than .50 caliber (12.7 mm), as follows:


                                       3

                        SENSITIVE BUT UNCLASSIFIED
                                  WASHSTATEB007114
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 545 of 992


   *(1) Guns, howitzers, artillery, and cannons;

   *(2) Mortars;

   *(3) Recoilless rifles;

   *(4) Grenade launchers; or

   (5) Developmental guns and armament greater than .50 caliber (12.7 mm)

funded by the Department of Defense and specially designed parts and

components therefor.

   Note 1 to paragraph (a)(5): This paragraph does not control guns and

armament greater than .50 caliber (12.7 mm); (a) in production; (b)

determined to be subject to the EAR via a commodity jurisdiction

determination (see § 120.4 of this subchapter); or (c) identified in the

relevant Department of Defense contract or other funding authorization as

being developed for both civil and military applications.

   Note 2 to paragraph (a)(5): Note 1 does not apply to defense articles

enumerated on the U.S. Munitions List, whether in production or

development.

   Note 3 to paragraph (a)(5): This provision is applicable to those

contracts or other funding authorizations that are dated [INSERT DATE

ONE YEAR AFTER PUBLICATION IN THE FEDERAL

REGISTER], or later.


                                       4

                       SENSITIVE BUT UNCLASSIFIED
                                  WASHSTATEB007115
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 546 of 992


   Note 1 to paragraph (a): This paragraph does not include: Non-automatic

and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)

and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN

0A501; shotguns controlled on the CCL under ECCN 0A502; black powder

guns and armaments manufactured between 1890 and 1919 controlled on the

CCL under ECCN 0A602; or black powder guns and armaments

manufactured earlier than 1890.

   Note 2 to paragraph (a): Guns and armament when integrated into their

carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in

the category associated with the carrier. Self-propelled guns and armament

are controlled in USML Category VII. Towed guns and armament and

stand-alone guns and armament are controlled under this category.

   (b) Flamethrowers with an effective range greater than or equal to 20

meters.

   (c) [Reserved]

   *(d) Kinetic energy weapon systems specially designed for destruction or

rendering mission-abort of a target.

   Note to paragraph (d): Kinetic energy weapons systems include but are

not limited to launch systems and subsystems capable of accelerating masses

larger than 0.1g to velocities in excess of 1.6 km/s, in single or rapid fire


                                        5

                       SENSITIVE BUT UNCLASSIFIED
                                   WASHSTATEB007116
  Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 547 of 992


modes, using methods such as: Electromagnetic, electrothermal, plasma,

light gas, or chemical. This does not include launch systems and subsystems

used for research and testing facilities subject to the EAR, which are

controlled on the CCL under ECCN 2B232.

   (e) Signature reduction devices specially designed for the guns and

armament controlled in paragraphs (a), (b), and (d) of this category (e.g.,

muzzle flash suppression devices).

   (f)–(i) [Reserved]

   (j) Parts, components, accessories, and attachments, as follows:

   (1) Gun barrels, rails, tubes, and receivers specially designed for the

weapons controlled in paragraphs (a) and (d) of this category;

   (2) Sights specially designed to orient indirect fire weapons;

   (3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of

this category;

   (4) Firing mechanisms for the weapons controlled in paragraphs (a) and

(d) of this category and specially designed parts and components therefor;

   (5) Systems for firing superposed or stacked ammunition and specially

designed parts and components therefor;

   (6) Servo-electronic and hydraulic elevation adjustment mechanisms;

   (7) Muzzle brakes;


                                       6

                        SENSITIVE BUT UNCLASSIFIED
                                  WASHSTATEB007117
  Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 548 of 992


   (8) Bore evacuators;

   (9) Independent ammunition handling systems for the guns and

armament controlled in paragraphs (a), (b), and (d) of this category;

   (10) Components for independently powered ammunition handling

systems and platform interface, as follows:

   (i) Mounts;

   (ii) Carriages;

   (iii) Gun pallets;

   (iv) Hydro-pneumatic equilibration cylinders; or

   (v) Hydro-pneumatic systems capable of scavenging recoil energy to

power howitzer functions;

   Note to paragraph (j)(10): For weapons mounts specially designed for

surface vessels and special naval equipment, see Category VI. For weapons

mounts specially designed for ground vehicles, see Category VII.

   (11) Ammunition containers/drums, ammunition chutes, ammunition

conveyor elements, ammunition feeder systems, and ammunition

container/drum entrance and exit units, specially designed for the guns and

armament controlled in paragraphs (a), (b), and (d) of this category;




                                       7

                        SENSITIVE BUT UNCLASSIFIED
                                 WASHSTATEB007118
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 549 of 992


   (12) Systems and equipment for the guns and armament controlled in

paragraphs (a) and (d) of this category for use in programming ammunition,

and specially designed parts and components therefor;

   (13) Aircraft/gun interface units to support gun systems with a designed

rate of fire greater than 100 rounds per minute and specially designed parts

and components therefor;

   (14) Recoil systems specially designed to mitigate the shock associated

with the firing process of guns integrated into air platforms and specially

designed parts and components therefor;

    (15) Prime power generation, energy storage, thermal management,

conditioning, switching, and fuel-handling equipment, and the electrical

interfaces between the gun power supply and other turret electric drive

components specially designed for kinetic weapons controlled in paragraph

(d) of this category;

   (16) Kinetic energy weapon target acquisition, tracking fire control, and

damage assessment systems and specially designed parts and components

therefor; or

   *(17) Any part, component, accessory, attachment, equipment, or system

that:

   (i) Is classified;


                                       8

                        SENSITIVE BUT UNCLASSIFIED
                                  WASHSTATEB007119
  Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 550 of 992


   (ii) Contains classified software; or

   (iii) Is being developed using classified information.

   “Classified” means classified pursuant to Executive Order 13526, or

predecessor order, and a security classification guide developed pursuant

thereto or equivalent, or to the corresponding classification rules of another

government or intergovernmental organization.

   (k) Technical data (see § 120.10 of this subchapter) and defense services

(see § 120.9 of this subchapter) directly related to the defense articles

described in paragraphs (a), (b), (d), (e), and (j) of this category and

classified technical data directly related to items controlled in ECCNs

0A602, 0B602, 0D602, and 0E602 and defense services using the classified

technical data. (See § 125.4 of this subchapter for exemptions.)

   (l)–(w) [Reserved]

   (x) Commodities, software, and technology subject to the EAR (see

§ 120.42 of this subchapter) used in or with defense articles.

   Note to paragraph (x): Use of this paragraph is limited to license

applications for defense articles where the purchase documentation includes

commodities, software, or technology subject to the EAR (see § 123.1(b) of

this subchapter).

Category III—Ammunition and Ordnance


                                        9

                        SENSITIVE BUT UNCLASSIFIED
                                  WASHSTATEB007120
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 551 of 992


   (a) Ammunition, as follows:

   *(1) Ammunition that incorporates a projectile controlled in paragraph

(d)(1) or (3) of this category;

   *(2) Ammunition preassembled into links or belts;

   *(3) Shotgun ammunition that incorporates a projectile controlled in

paragraph (d)(2) of this category;

   *(4) Caseless ammunition manufactured with smokeless powder;

   Note to paragraph (a)(4): Caseless ammunition is ammunition without a

cartridge case that holds the primer, propellant, and projectile together as a

unit.

   *(5) Ammunition, except shotgun ammunition, based on non-metallic

cases, or non-metallic cases that have only a metallic base, which result in a

total cartridge mass 80% or less than the mass of a brass- or steel-cased

cartridge that provides comparable ballistic performance;

   *(6) Ammunition employing pyrotechnic material in the projectile base

or any ammunition employing a projectile that incorporates tracer materials

of any type having peak radiance above 710 nm and designed to be observed

primarily with night vision optical systems;

   *(7) Ammunition for fully automatic firearms that fire superposed or

stacked projectiles or for guns that fire superposed or stacked projectiles;


                                      10

                       SENSITIVE BUT UNCLASSIFIED
                                  WASHSTATEB007121
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 552 of 992


   *(8) Electromagnetic armament projectiles or billets for weapons with a

design muzzle energy exceeding 5 MJ;

   *(9) Ammunition, not specified above, for the guns and armaments

controlled in Category II; or

   (10) Developmental ammunition funded by the Department of Defense

and specially designed parts and components therefor.

   Note 1 to paragraph (a)(10): This paragraph does not control

ammunition: (a) in production; (b) determined to be subject to the EAR via a

commodity jurisdiction determination (see § 120.4 of this subchapter); or (c)

identified in the relevant Department of Defense contract or other funding

authorization as being developed for both civil and military applications.

   Note 2 to paragraph (a)(10): Note 1 does not apply to defense articles

enumerated on the U.S. Munitions List, whether in production or

development.

   Note 3 to paragraph (a)(10): This provision is applicable to those

contracts or other funding authorizations that are dated [INSERT DATE

ONE YEAR AFTER PUBLICATION IN THE FEDERAL

REGISTER], or later.

   (b) Ammunition/ordnance handling equipment specially designed for the

articles controlled in this category, as follows:


                                       11

                       SENSITIVE BUT UNCLASSIFIED
                                  WASHSTATEB007122
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 553 of 992


   (1) Belting, linking, and de-linking equipment; or

   (2) Fuze setting devices.

   (c) [Reserved]

   (d) Parts and components for the articles in this category, as follows:

   (1) Projectiles that use pyrotechnic tracer materials that incorporate any

material having peak radiance above 710 nm or are incendiary or explosive;

   (2) Shotgun projectiles that are flechettes, incendiary, tracer, or

explosive;

   Note to paragraph (d)(2): This paragraph does not include explosive

projectiles specially designed to produce noise for scaring birds or other

pests (e.g., bird bombs, whistlers, crackers).

   (3) Projectiles of any caliber produced from depleted uranium;

   (4) Projectiles not specified above, guided or unguided, for the items

controlled in USML Category II, and specially designed parts and

components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);

   (5) Canisters or sub-munitions (e.g., bomblets or minelets), and specially

designed parts and components therefor, for the guns or armament controlled

in USML Category II;




                                       12

                       SENSITIVE BUT UNCLASSIFIED
                                  WASHSTATEB007123
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 554 of 992


   (6) Projectiles that employ tips (e.g., M855A1 Enhanced Performance

Round (EPR)) or cores regardless of caliber, produced from one or a

combination of the following: tungsten, steel, or beryllium copper alloy;

   (7) Cartridge cases, powder bags, or combustible cases specially

designed for the items controlled in USML Category II;

   (8) Non-metallic cases, including cases that have only a metallic base, for

the ammunition controlled in paragraph (a)(5) of this category;

   (9) Cartridge links and belts for fully automatic firearms and guns

controlled in USML Categories I or II;

   (10) Primers other than Boxer, Berdan, or shotshell types;

   Note to paragraph (d)(10): This paragraph does not control caps or

primers of any type in use prior to 1890.

   (11) Safing, arming, and fuzing components (to include target detection

and proximity sensing devices) for the ammunition in this category and

specially designed parts therefor;

   (12) Guidance and control components for the ammunition in this

category and specially designed parts therefor;

   (13) Terminal seeker assemblies for the ammunition in this category and

specially designed parts and components therefor;




                                     13

                      SENSITIVE BUT UNCLASSIFIED
                                 WASHSTATEB007124
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 555 of 992


   (14) Illuminating flares or target practice projectiles for the ammunition

controlled in paragraph (a)(9) of this category; or

   *(15) Any part, component, accessory, attachment, equipment, or system

that:

   (i) Is classified;

   (ii) Contains classified software; or

   (iii) Is being developed using classified information.

   “Classified” means classified pursuant to Executive Order 13526, or

predecessor order, and a security classification guide developed pursuant

thereto or equivalent, or to the corresponding classification rules of another

government or intergovernmental organization.

   (e) Technical data (see § 120.10 of this subchapter) and defense services

(see § 120.9 of this subchapter) directly related to the defense articles

enumerated in paragraphs (a), (b), and (d) of this category and classified

technical data directly related to items controlled in ECCNs 0A505, 0B505,

0D505, and 0E505 and defense services using the classified technical data.

(See § 125.4 of this subchapter for exemptions.)

   (f)–(w) [Reserved]

   (x) Commodities, software, and technology subject to the EAR (see

§ 120.42 of this subchapter) used in or with defense articles.


                                       14

                        SENSITIVE BUT UNCLASSIFIED
                                  WASHSTATEB007125
  Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 556 of 992


   Note to paragraph (x): Use of this paragraph is limited to license

applications for defense articles where the purchase documentation includes

commodities, software, or technology subject to the EAR (see § 123.1(b) of

this subchapter).

   Note 1 to Category III: This category does not control ammunition

crimped without a projectile (blank star) and dummy ammunition with a

pierced powder chamber.

   Note 2 to Category III: This category does not control cartridge and shell

casings that, prior to export, have been rendered useless beyond the

possibility of restoration for use as a cartridge or shell casing by means of

heating, flame treatment, mangling, crushing, cutting, or popping.

   Note 3 to Category III: Grenades containing non-lethal or less lethal

projectiles are under the jurisdiction of the Department of Commerce.




                                       15

                       SENSITIVE BUT UNCLASSIFIED
                                  WASHSTATEB007126
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 557 of 992


                                                         Billing Code 4710-25

DEPARTMENT OF STATE

22 CFR Parts 121, 123, 124, 126, and 129

[Public Notice 10603]

RIN 1400-AE30

International Traffic in Arms Regulations: U.S. Munitions List

Categories I, II, and III

AGENCY: Department of State.

ACTION: Final rule.



§ 121.1 The United States Munitions List.

*****

Category I—Firearms and Related Articles

  , Close Assault Weapons and Combat Shotguns

  *(a) Firearms using caseless ammunitionNonautomatic and semi

automatic firearms to caliber .50 inclusive (12.7 mm).


  *(b) Fully automatic firearms to .50 caliber inclusive (12.7 mm) inclusive.




                      SENSITIVE BUT UNCLASSIFIED
                               WASHSTATEB007127
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 558 of 992


  *(c) Firearms specially designed to integrate fire control, automatic

tracking, or automatic firing (e.g., Precision Guided Firearms)or other

weapons (e.g. insurgency counterinsurgency, close assault weapons

systems) having a special military application regardless of caliber.

   Note to paragraph (c): Integration does not include only attaching to the

firearm or rail.



   *(d) Fully automatic shotguns regardless of gauge.

   Combat shotguns. This includes any shotgun with a barrel length less

than 18 inches.

   *(e) Silencers, mufflers, and sound and flash suppressors for the articles

in (a) through (d) of this category and their specifically designed, modified

or adapted components and parts.



   (f) [Reserved]

   Riflescopes manufactured to military specifications (See category XII(c)

for controls on night sighting devices.)

   *(g) Barrels, cylinders, receivers (frames) bolts, bolt carriers, slides, or

searsor complete breech mechanisms specially designed for the articles in

paragraphs (a), (b), and through (d) of this category.


                                        2

                       SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007128
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 559 of 992




   (h) Components, pParts, components, accessories, and attachments , as

follows:

   for the articles in paragraphs (a) through (g) of this category.

   (1) Drum and other magazines for firearms to .50 caliber (12.7 mm)

inclusive with a capacity greater than 50 rounds, regardless of jurisdiction of

the firearm, and specially designed parts and components therefor;

   (2) Parts and components specially designed for conversion of a semi-

automatic firearm to a fully automatic firearm;

   (3) Parts and components specially designed for defense articles

described in paragraphs (c) and (e); or

   (4) Accessories or attachments specially designed to automatically

stabilize aim (other than gun rests) or for automatic targeting, and specially

designed parts and components therefor.

   (i) Technical data (as defined insee §120.10 of this subchapter) and

defense services (as defined insee §120.9 of this subchapter) directly related

to the defense articles described in paragraphs (a) through (h) of this

category and classified technical data directly related to items controlled in

ECCNs 0A501, 0B501, 0D501, and 0E501 and defense services using the

classified technical data. (See § 125.4 of this subchapter for exemptions.)


                                       3

                       SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007129
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 560 of 992


   Technical data directly related to the manufacture or production of any

defense articles described elsewhere in this category that are designated as

Significant Military Equipment (SME) shall itself be designated SME.

   (j) – (w) [Reserved] The following interpretations explain and amplify the

terms used in this category and throughout this subchapter:

   (1) A firearm is a weapon not over .50 caliber (12.7 mm) which is

designed to expel a projectile by the action of an explosive or which may be

readily converted to do so.

   (2) A rifle is a shoulder firearm which can discharge a bullet through a

rifled barrel 16 inches or longer.

   (3) A carbine is a lightweight shoulder firearm with a barrel under 16

inches in length.

   (4) A pistol is a hand operated firearm having a chamber integral with or

permanently aligned with the bore.

   (5) A revolver is a hand operated firearm with a revolving cylinder

containing chambers for individual cartridges.

   (6) A submachine gun, “machine pistol” or “machine gun” is a firearm

originally designed to fire, or capable of being fired, fully automatically by a

single pull of the trigger.

   (x) Commodities, software, and technology subject to the EAR (see


                                       4

                        SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007130
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 561 of 992


§ 120.42 of this subchapter) used in or with defense articles.

   Note to paragraph (x): Use of this paragraph is limited to license

applications for defense articles where the purchase documentation includes

commodities, software, or technology subject to the EAR (see § 123.1(b) of

this subchapter).



   Note to Category I: The following interpretations explain and amplify the

terms used in this category:

   (1) A firearm is a weapon not over .50 caliber (12.7 mm) which is

designed to expel a projectile by the deflagration of propellant;

   (2) A fully automatic firearm or shotgun is any firearm or shotgun that

shoots, is designed to shoot, or can readily be restored to shoot,

automatically more than one shot, without manual reloading, by a single

function of the trigger; and

   (3) Caseless ammunition is firearm ammunition without a cartridge case

that holds the primer, propellant, and projectile together as a unit.

: This coverage by the U.S. Munitions List in paragraphs (a) through (i) of

this category excludes any non combat shotgun with a barrel length of 18

inches or longer, BB, pellet, and muzzle loading (black powder) firearms.

This category does not cover riflescopes and sighting devices that are not


                                        5

                       SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007131
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 562 of 992


manufactured to military specifications. It also excludes accessories and

attachments (e.g., belts, slings, after market rubber grips, cleaning kits) for

firearms that do not enhance the usefulness, effectiveness, or capabilities of

the firearm, components and parts. The Department of Commerce regulates

the export of such items. See the Export Administration Regulations (15

CFR parts 730 799). In addition, license exemptions for the items in this

category are available in various parts of this subchapter (e.g., §§123.17,

123.18 and 125.4).

Category II—Guns and Armament



   *(a) Guns and armament greater than over caliber .50 (i.e., 12.7 mm), as

follows:

   *(1) Guns, howitzers, artillery, and cannons;

   *(2) Mortars;

   *(3) Recoilless rifles;

   *(4) Grenade launchers; orwhether towed, airborne, self propelled, or

fixed, including but not limited to, howitzers, mortars, cannons, recoilless

rifles, and grenade launchers

   (5) Developmental guns and armament greater than .50 caliber (12.7 mm)

funded by the Department of Defense and specially designed parts and


                                        6

                       SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007132
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 563 of 992


components therefor.

   Note 1 to paragraph (a)(5): This paragraph does not control guns and

armament greater than .50 caliber (12.7 mm); (a) in production; (b)

determined to be subject to the EAR via a commodity jurisdiction

determination (see § 120.4 of this subchapter); or (c) identified in the

relevant Department of Defense contract or other funding authorization as

being developed for both civil and military applications.

   Note 2 to paragraph (a)(5): Note 1 does not apply to defense articles

enumerated on the U.S. Munitions List, whether in production or

development.

   Note 3 to paragraph (a)(5): This provision is applicable to those

contracts or other funding authorizations that are dated [INSERT DATE

ONE YEAR AFTER PUBLICATION IN THE FEDERAL

REGISTER], or later.



   Note 1 to paragraph (a): This paragraph does not include: Non-automatic

and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)

and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN

0A501; shotguns controlled on the CCL under ECCN 0A502; black powder

guns and armaments manufactured between 1890 and 1919 controlled on the


                                       7

                       SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007133
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 564 of 992


CCL under ECCN 0A602; or black powder guns and armaments

manufactured earlier than 1890.

   Note 2 to paragraph (a): Guns and armament when integrated into their

carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in

the category associated with the carrier. Self-propelled guns and armament

are controlled in USML Category VII. Towed guns and armament and

stand-alone guns and armament are controlled under this category.

    (b) Flame throwers with an effective range greater than or equal to 20

meters.specifically designed or modified for military application.

   (c) [Reserved]Apparatus and devices for launching or delivering

ordnance, other than those articles controlled in Category IV.

   *(d) Kinetic energy weapon systems specially specifically designed or

modified for destruction or rendering mission-abort of a target.

   Note to paragraph (d): Kinetic energy weapons systems include but are

not limited to launch systems and subsystems capable of accelerating masses

larger than 0.1g to velocities in excess of 1.6 km/s, in single or rapid fire

modes, using methods such as: Electromagnetic, electrothermal, plasma,

light gas, or chemical. This does not include launch systems and subsystems

used for research and testing facilities subject to the EAR, which are

controlled on the CCL under ECCN 2B232.


                                        8

                       SENSITIVE BUT UNCLASSIFIED
                                 WASHSTATEB007134
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 565 of 992


   (e) Signature reduction devices control materials (e.g., parasitic,

structural, coatings, screening) techniques, and equipment specially

specifically designed, developed, configured, adapted or modified to alter or

reduce the signature (e.g., muzzle flash suppression, radar, infrared, visual,

laser/electro optical, acoustic) of for the guns and armament controlled in

paragraphs (a), (b), and (d) of this category (e.g., muzzle flash suppression

devices)defense articles controlled by this category.

   *(f) – (i) [Reserved]Engines specifically designed or modified for the

self propelled guns and howitzers in paragraph (a) of this category.

   (g) Tooling and equipment specifically designed or modified for the

production of defense articles controlled by this category.

   (h) Test and evaluation equipment and test models specifically designed

or modified for the articles controlled by this category. This includes but is

not limited to diagnostic instrumentation and physical test models.

   (i) Autoloading systems for electronic programming of projectile

function for the defense articles controlled in this Category.

   (j) All other components, pParts, components, accessories, and

attachments, as follows: and associated equipment specifically designed or

modified for the articles in paragraphs (a) through (i) of this category. This




                                       9

                       SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007135
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 566 of 992


includes but is not limited to mounts and carriages for the articles controlled

in this category.

   (1) Gun barrels, rails, tubes, and receivers specially designed for the

weapons controlled in paragraphs (a) and (d) of this category;

   (2) Sights specially designed to orient indirect fire weapons;

   (3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of

this category;

   (4) Firing mechanisms for the weapons controlled in paragraphs (a) and

(d) of this category and specially designed parts and components therefor;

   (5) Systems for firing superposed or stacked ammunition and specially

designed parts and components therefor;

   (6) Servo-electronic and hydraulic elevation adjustment mechanisms;

   (7) Muzzle brakes;

   (8) Bore evacuators;

   (9) Independent ammunition handling systems for the guns and

armament controlled in paragraphs (a), (b), and (d) of this category;

   (10) Components for independently powered ammunition handling

systems and platform interface, as follows:

   (i) Mounts;

   (ii) Carriages;


                                       10

                        SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007136
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 567 of 992


   (iii) Gun pallets;

   (iv) Hydro-pneumatic equilibration cylinders; or

   (v) Hydro-pneumatic systems capable of scavenging recoil energy to

power howitzer functions;

   Note to paragraph (j)(10): For weapons mounts specially designed for

surface vessels and special naval equipment, see Category VI. For weapons

mounts specially designed for ground vehicles, see Category VII.

   (11) Ammunition containers/drums, ammunition chutes, ammunition

conveyor elements, ammunition feeder systems, and ammunition

container/drum entrance and exit units, specially designed for the guns and

armament controlled in paragraphs (a), (b), and (d) of this category;

   (12) Systems and equipment for the guns and armament controlled in

paragraphs (a) and (d) of this category for use in programming ammunition,

and specially designed parts and components therefor;

   (13) Aircraft/gun interface units to support gun systems with a designed

rate of fire greater than 100 rounds per minute and specially designed parts

and components therefor;

   (14) Recoil systems specially designed to mitigate the shock associated

with the firing process of guns integrated into air platforms and specially

designed parts and components therefor;


                                       11

                        SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007137
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 568 of 992


    (15) Prime power generation, energy storage, thermal management,

conditioning, switching, and fuel-handling equipment, and the electrical

interfaces between the gun power supply and other turret electric drive

components specially designed for kinetic weapons controlled in paragraph

(d) of this category;

   (16) Kinetic energy weapon target acquisition, tracking fire control, and

damage assessment systems and specially designed parts and components

therefor; or

   *(17) Any part, component, accessory, attachment, equipment, or system

that:

   (i) Is classified;

   (ii) Contains classified software; or

   (iii) Is being developed using classified information.

   “Classified” means classified pursuant to Executive Order 13526, or

predecessor order, and a security classification guide developed pursuant

thereto or equivalent, or to the corresponding classification rules of another

government or intergovernmental organization.

   (k) Technical data (seeas defined in §120.10 of this subchapter) and

defense services (seeas defined in §120.9 of this subchapter) directly related

to the defense articles described in paragraphs (a) , (b), (d), (e), and through


                                       12

                        SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007138
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 569 of 992


(j) of this category and classified technical data directly related to items

controlled in ECCNs 0A602, 0B602, 0D602, and 0E602 and defense

services using the classified technical data. (See § 125.4 of this subchapter

for exemptions.)Technical data directly related to the manufacture or

production of any defense articles described elsewhere in this category that

are designated as Significant Military Equipment (SME) shall itself be

designated SME.

   (l) – (w) [Reserved] The following interpretations explain and amplify

the terms used in this category and elsewhere in this subchapter:

    (1) The kinetic energy weapons systems in paragraph (d) of this

category include but are not limited to:

    (i) Launch systems and subsystems capable of accelerating masses

larger than 0.1g to velocities in excess of 1.6km/s, in single or rapid fire

modes, using methods such as: electromagnetic, electrothermal, plasma,

light gas, or chemical;

    (ii) Prime power generation, electric armor, energy storage, thermal

management; conditioning, switching or fuel handling equipment; and the

electrical interfaces between power supply gun and other turret electric drive

function;




                                         13

                          SENSITIVE BUT UNCLASSIFIED
                                  WASHSTATEB007139
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 570 of 992


    (iii) Target acquisition, tracking fire control or damage assessment

systems; and

    (iv) Homing seeker, guidance or divert propulsion (lateral acceleration)

systems for projectiles.

    (2) The articles in this category include any end item, component,

accessory, attachment part, firmware, software or system that has been

designed or manufactured using technical data and defense services

controlled by this category.

    (3) The articles specifically designed or modified for military

application controlled in this category include any article specifically

developed, configured, or adapted for military application.

   (x) Commodities, software, and technology subject to the EAR (see

§ 120.42 of this subchapter) used in or with defense articles.

   Note to paragraph (x): Use of this paragraph is limited to license

applications for defense articles where the purchase documentation includes

commodities, software, or technology subject to the EAR (see § 123.1(b) of

this subchapter).

Category III—Ammunition/ and Ordnance

   *(a) Ammunition/, as follows:ordnance for the articles in Categories I

and II of this section.


                                         14

                          SENSITIVE BUT UNCLASSIFIED
                                  WASHSTATEB007140
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 571 of 992


   *(1) Ammunition that incorporates a projectile controlled in paragraph

(d)(1) or (3) of this category;

   *(2) Ammunition preassembled into links or belts;

   *(3) Shotgun ammunition that incorporates a projectile controlled in

paragraph (d)(2) of this category;

   *(4) Caseless ammunition manufactured with smokeless powder;

   Note to paragraph (a)(4): Caseless ammunition is ammunition without a

cartridge case that holds the primer, propellant, and projectile together as a

unit.

   *(5) Ammunition, except shotgun ammunition, based on non-metallic

cases, or non-metallic cases that have only a metallic base, which result in a

total cartridge mass 80% or less than the mass of a brass- or steel-cased

cartridge that provides comparable ballistic performance;

   *(6) Ammunition employing pyrotechnic material in the projectile base

or any ammunition employing a projectile that incorporates tracer materials

of any type having peak radiance above 710 nm and designed to be observed

primarily with night vision optical systems;

   *(7) Ammunition for fully automatic firearms that fire superposed or

stacked projectiles or for guns that fire superposed or stacked projectiles;




                                        15

                       SENSITIVE BUT UNCLASSIFIED
                                  WASHSTATEB007141
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 572 of 992


   *(8) Electromagnetic armament projectiles or billets for weapons with a

design muzzle energy exceeding 5 MJ;

   *(9) Ammunition, not specified above, for the guns and armaments

controlled in Category II; or

   (10) Developmental ammunition funded by the Department of Defense

and specially designed parts and components therefor.

   Note 1 to paragraph (a)(10): This paragraph does not control

ammunition: (a) in production; (b) determined to be subject to the EAR via a

commodity jurisdiction determination (see § 120.4 of this subchapter); or (c)

identified in the relevant Department of Defense contract or other funding

authorization as being developed for both civil and military applications.

   Note 2 to paragraph (a)(10): Note 1 does not apply to defense articles

enumerated on the U.S. Munitions List, whether in production or

development.

   Note 3 to paragraph (a)(10): This provision is applicable to those

contracts or other funding authorizations that are dated [INSERT DATE

ONE YEAR AFTER PUBLICATION IN THE FEDERAL

REGISTER], or later.




                                      16

                      SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007142
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 573 of 992


      (b) Ammunition/ordnance handling equipment specially specifically

designed or modified for the articles controlled in this category, as follows:,

such as, belting, linking, and de linking equipment.

   (1) Belting, linking, and de-linking equipment; or

   (2) Fuze setting devices.

   (c) [Reserved]Equipment and tooling specifically designed or modified

for the production of defense articles controlled by this category.

   (d) Components, pParts and components, accessories, attachments and

associated equipment specifically designed or modified for the articles in

this category, as follows:

   *(1) Projectiles that use pyrotechnic tracer materials that incorporate any

material having peak radiance above 710 nm or are incendiary or

explosiveGuidance and control components for the articles in paragraph (a)

of this category;

   *(2) Shotgun projectiles that are flechettes, incendiary, tracer, or

explosive;Safing, arming and fuzing components (including target detection

and localization devices) for the articles in paragraph (a) of this category;

and




                                       17

                       SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007143
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 574 of 992


    Note to paragraph (d)(2): This paragraph does not include explosive

projectiles specially designed to produce noise for scaring birds or other

pests (e.g., bird bombs, whistlers, crackers).

   (3) Projectiles of any caliber produced from depleted uranium;All other

components, parts, accessories, attachments and associated equipment for

the articles in paragraphs (a) through (c) of this category.

   (4) Projectiles not specified above, guided or unguided, for the items

controlled in USML Category II, and specially designed parts and

components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);

   (5) Canisters or sub-munitions (e.g., bomblets or minelets), and specially

designed parts and components therefor, for the guns or armament controlled

in USML Category II;

   (6) Projectiles that employ tips (e.g., M855A1 Enhanced Performance

Round (EPR)) or cores regardless of caliber, produced from one or a

combination of the following: tungsten, steel, or beryllium copper alloy;

   (7) Cartridge cases, powder bags, or combustible cases specially

designed for the items controlled in USML Category II;

   (8) Non-metallic cases, including cases that have only a metallic base, for

the ammunition controlled in paragraph (a)(5) of this category;




                                       18

                       SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007144
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 575 of 992


   (9) Cartridge links and belts for fully automatic firearms and guns

controlled in USML Categories I or II;

   (10) Primers other than Boxer, Berdan, or shotshell types;

   Note to paragraph (d)(10): This paragraph does not control caps or

primers of any type in use prior to 1890.

   (11) Safing, arming, and fuzing components (to include target detection

and proximity sensing devices) for the ammunition in this category and

specially designed parts therefor;

   (12) Guidance and control components for the ammunition in this

category and specially designed parts therefor;

   (13) Terminal seeker assemblies for the ammunition in this category and

specially designed parts and components therefor;

   (14) Illuminating flares or target practice projectiles for the ammunition

controlled in paragraph (a)(9) of this category; or

   *(15) Any part, component, accessory, attachment, equipment, or system

that:

   (i) Is classified;

   (ii) Contains classified software; or

   (iii) Is being developed using classified information.

   “Classified” means classified pursuant to Executive Order 13526, or


                                       19

                        SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007145
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 576 of 992


predecessor order, and a security classification guide developed pursuant

thereto or equivalent, or to the corresponding classification rules of another

government or intergovernmental organization.

   (e) Technical data (seeas defined in §120.10 of this subchapter) and

defense services (seeas defined in §120.9 of this subchapter) directly related

to the defense articles described in paragraphs (a), (b), and through (d) of

this category and classified technical data directly related to items controlled

in ECCNs 0A505, 0B505, 0D505, and 0E505 and defense services using the

classified technical data. (See § 125.4 of this subchapter for

exemptions.)Technical data directly related to the manufacture or production

of any defense articles described elsewhere in this category that are

designated as Significant Military Equipment (SME) shall itself be

designated SME.

    (f) – (w) [Reserved]

   (x) Commodities, software, and technology subject to the EAR (see

§ 120.42 of this subchapter) used in or with defense articles. The following

explains and amplifies the terms used in this category and elsewhere in this

subchapter:

    (1) The components, parts, accessories and attachments controlled in

this category include, but are not limited to cartridge cases, powder bags (or


                                      20

                       SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007146
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 577 of 992


other propellant charges), bullets, jackets, cores, shells (excluding shotgun

shells), projectiles (including canister rounds and submunitions therefor),

boosters, firing components therefor, primers, and other detonating devices

for the defense articles controlled in this category.

   Note to paragraph (x): Use of this paragraph is limited to license

applications for defense articles where the purchase documentation includes

commodities, software, or technology subject to the EAR (see § 123.1(b) of

this subchapter).

   Note 1 to Category III: This category does not control ammunition

crimped without a projectile (blank star) and dummy ammunition with a

pierced powder chamber.

   Note 2 to Category III: (2) This category does not control cartridge and

shell casings that, prior to export, have been rendered useless beyond the

possibility of restoration for use as a cartridge or shell casing by means of

heating, flame treatment, mangling, crushing, cutting or popping.(3)

Equipment and tooling in paragraph (c) of this category does not include

equipment for hand loading ammunition.

   (4) The articles in this category include any end item, component,

accessory, attachment, part, firmware, software, or system that has been




                                       21

                       SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007147
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 578 of 992


designed or manufactured using technical data and defense services

controlled by this category.

   (5) The articles specifically designed or modified for military application

controlled in this category include any article specifically developed,

configured, or adapted for military application

    Note 3 to Category III: Grenades containing non-lethal or less lethal

projectiles are under the jurisdiction of the Department of Commerce.

*****




                                      22

                      SENSITIVE BUT UNCLASSIFIED
                               WASHSTATEB007148
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 579 of 992



Billing Code: 3510-33-P


DEPARTMENT OF COMMERCE

Bureau of Industry and Security

15 CFR Parts 732, 734, 736, 740, 742, 743, 744, 746, 748, 758, 762, 772, and 774

[Docket No. 191107-0079]

RIN 0694-AF47


Control of Firearms, Guns, Ammunition and Related Articles the President Determines No

Longer Warrant Control under the United States Munitions List (USML)


AGENCY: Bureau of Industry and Security, Department of Commerce.

ACTION: Final rule.



       1. The authority citation for 15 CFR part 732 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O.

13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).


       2. Section 732.2 is amended by adding one sentence to the end of the paragraph (b)

introductory text to read as follows:


§ 732.2 Steps regarding scope of the EAR.

* * * * *




                                                1

                                          WASHSTATEB007149
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 580 of 992


(b) * * * The following also remains subject to the EAR: “software” or “technology” for the

production of a firearm, or firearm frame or receiver, controlled under ECCN 0A501, as

referenced in § 734.7(c)).


* * * * *


PART 734 – SCOPE OF THE EXPORT ADMINISTRATION REGULATIONS


       3. The authority citation for 15 CFR part 734 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O.

12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13020, 61 FR 54079, 3 CFR, 1996

Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR

44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129, 3 CFR, 2014 Comp., p. 223;

Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November 8, 2018, 83 FR

56253 (November 9, 2018).


       4. Section 734.7 is amended by:


       a. Revising paragraph (a) introductory text; and


       b. Adding paragraph (c) to read as follows:


§ 734.7 Published.


(a) Except as set forth in paragraph (b) and (c) of this section, unclassified “technology” or

“software” is “published,” and is thus not “technology” or “software” subject to the EAR, when

it has been made available to the public without restrictions upon its further dissemination such

as through any of the following:


                                                2

                                          WASHSTATEB007150
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 581 of 992


* * * * *

(c) The following remains subject to the EAR: “software” or “technology” for the production of

a firearm, or firearm frame or receiver, controlled under ECCN 0A501, that is made available by

posting on the internet in an electronic format, such as AMF or G-code, and is ready for insertion

into a computer numerically controlled machine tool, additive manufacturing equipment, or any

other equipment that makes use of the “software” or “technology” to produce the firearm frame

or receiver or complete firearm.


* * * * *


PART 736 – GENERAL PROHIBITIONS


         5. The authority citation for 15 CFR part 736 is revised to read as follows:


         Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22

U.S.C. 2151 note; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13020, 61 FR

54079, 3 CFR, 1996 Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O.

13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR 26751, 3 CFR, 2004

Comp., p. 168; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November

8, 2018, 83 FR 56253 (November 9, 2018); Notice of May 8, 2019, 84 FR 20537 (May 10,

2019).


         6. Supplement No. 1 to part 736 is amended by revising paragraph (e)(3) to read as

follows:




                                                  3

                                            WASHSTATEB007151
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 582 of 992



SUPPLEMENT NO. 1 TO PART 736 - GENERAL ORDERS

* * * * *


 (e) * * *


 (3) Prior commodity jurisdiction determinations. If the U.S. State Department has previously

determined that an item is not subject to the jurisdiction of the ITAR and the item was not listed

in a then existing “018” series ECCN (for purposes of the “600 series” ECCNs, or the 0x5zz

ECCNs) or in a then existing ECCN 9A004.b or related software or technology ECCN (for

purposes of the 9x515 ECCNs), then the item is per se not within the scope of a “600 series”

ECCN, a 0x5zz ECCN, or a 9x515 ECCN. If the item was not listed elsewhere on the CCL at

the time of such determination (i.e., the item was designated EAR99), the item shall remain

designated as EAR99 unless specifically enumerated by BIS or DDTC in an amendment to the

CCL or to the USML, respectively.

* * * * *

PART 740 – LICENSE EXCEPTIONS


       7. The authority citation for 15 CFR part 740 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22

U.S.C. 7201 et seq.; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR

44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).


       8. Section 740.2 is amended by adding paragraphs (a)(21) and (22) to read as follows:




                                                4


                                          WASHSTATEB007152
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 583 of 992



§ 740.2 Restrictions on all license exceptions.


(a) * * *

(21) The reexport or transfer (in-country) of firearms classified under ECCNs 0A501 or 0A502

if a part or component that is not “subject to the ITAR,” but would otherwise meet the criteria in

USML Category I(h)(2)(i.e., parts and components specially designed for conversion of a

semiautomatic firearm to a fully automatic firearm) is incorporated into the firearm or is to be

reexported or transferred (in-country) with the firearm with “knowledge” the part or component

will be subsequently incorporated into the firearm. (See USML Category I(h)(2)). In such

instances, no license exceptions are available except for License Exception GOV (§

740.11(b)(2)(ii)).


(22) The export, reexport, or transfer (in-country) of any item classified under a 0x5zz ECCN

when a party to the transaction is designated on the Department of the Treasury, Office of

Foreign Assets Control (OFAC), Specially Designated Nationals and Blocked Persons (SDN) list

under the designation [SDNT], pursuant to the Narcotics Trafficking Sanctions Regulations, 31

CFR part 536, or under the designation [SDNTK], pursuant to the Foreign Narcotics Kingpin

Sanctions Regulations, 31 CFR part 598.




       9. Section 740.9 is amended by:


       a. Adding five sentences at the end of paragraph (a) introductory text;


       b. Adding one sentence at the end of paragraph (b)(1) introductory text;




                                                  5

                                          WASHSTATEB007153
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 584 of 992


       c. Adding paragraph (b)(5); and


       d. Redesignating notes 1 through 3 to paragraph (b) as notes 2 through 4 to paragraph (b);


       The additions read as follows:


§ 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP).


* * * * *


       (a) * * * This paragraph (a) does not authorize any export of a commodity controlled

under ECCNs 0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled

under ECCN 0A502 to, or any export of such an item that was imported into the United States

from, a country in Country Group D:5 (Supplement No. 1 of this part), or from Russia, Georgia,

Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan. The only provisions

of this paragraph (a) that are eligible for use to export such items are paragraph (a)(5) of this

section (“Exhibition and demonstration”) and paragraph (a)(6) of this section (“Inspection, test,

calibration, and repair”). In addition, this paragraph (a) may not be used to export more than 75

firearms per shipment. In accordance with the requirements in § 758.1(b)(9) and (g)(4) of the

EAR, the exporter or its agent must provide documentation that includes the serial number,

make, model, and caliber of each firearm being exported by filing these data elements in an EEI

filing in AES. In accordance with the exclusions in License Exception TMP under paragraph

(b)(5) of this section, the entry clearance requirements in § 758.1(b)(9) do not permit the

temporary import of: firearms controlled in ECCN 0A501.a or .b that are shipped from or

manufactured in a Country Group D:5 country,, or that are shipped from or manufactured in

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan



                                                  6

                                            WASHSTATEB007154
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 585 of 992


(except for any firearm model designation (if assigned) controlled by 0A501 that is specified

under Annex A in Supplement No. 4 to part 740);); or shotguns with a barrel length less than 18

inches controlled in ECCN 0A502 that are shipped from or manufactured in a Country Group

D:5 country, or from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,

Ukraine, or Uzbekistan, because of the exclusions in License Exception TMP under paragraph

(b)(5) of this section.


* * * * *


        (b) * * *


        (1) * * * No provision of paragraph (b) of this section, other than paragraph (b)(3), (4),

or (5), may be used to export firearms controlled by ECCN 0A501.a, .b, or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502.


* * * * *


        (5) Exports of firearms and certain shotguns temporarily in the United States. This

paragraph (b)(5) authorizes the export of no more than 75 end item firearms per shipment

controlled by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches

controlled in ECCN 0A502 that are temporarily in the United States for a period not exceeding

one year, provided that:


        (i) The firearms were not shipped from or manufactured in a U.S. arms embargoed

country, i.e., destination listed in Country Group D:5 in Supplement No. 1 to part 740 of the

EAR;




                                                7

                                          WASHSTATEB007155
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 586 of 992


          (ii) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,

Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by 0A501 that is specified under Annex A in Supplement No. 4 to part 740; and


          (iii) The firearms are not ultimately destined to a U.S. arms embargoed country, i.e.,

destination listed in Country Group D:5 in Supplement No. 1 to part 740 of the EAR, or to

Russia;


          (iv) When the firearms entered the U.S. as a temporary import, the temporary importer or

its agent:


          (A) Provided the following statement to U.S. Customs and Border Protection: “This

shipment will be exported in accordance with and under the authority of License cException

TMP (15 CFR 740.9(b)(5))”;


          (B) Provided to U.S. Customs and Border Protection an invoice or other appropriate

import-related documentation (or electronic equivalents) that includes a complete list and

description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and


          (C) Provided (if temporarily imported for a trade show, exhibition, demonstration, or

testing) to U.S. Customs and Border Protection the relevant invitation or registration

documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States.




                                                   8

                                             WASHSTATEB007156
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 587 of 992


       (v) In addition to the export clearance requirements of part 758 of the EAR, the exporter

or its agent must provide the import documentation related to paragraph (b)(5)(iv)(B) of this

section to U.S. Customs and Border Protection at the time of export.


       Note 1 to paragraph (b)(5): In addition to complying with all applicable EAR

requirements for the export of commodities described in paragraph (b)(5), exporters and

temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of

temporary import or export, or at the CBP website, for the proper procedures for temporarily

importing or exporting firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502, including regarding how to provide any

data or documentation required by BIS.


* * * * *


       10. Section 740.10 is amended by:


       a. Adding one sentence at the end of paragraph (b)(1); and


       b. Adding paragraph (b)(4).


       The additions read as follows:


§ 740.10 Servicing and replacement of parts and equipment (RPL)

* * * * *

(b) * * *


(1) * * * The export of firearms controlled by ECCN 0A501.a or .b, or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502 temporarily in the United States for



                                                9

                                              WASHSTATEB007157
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 588 of 992


servicing and replacement may be exported under paragraphs (b)(2) or (3) of this section only if

the additional requirements in paragraph (b)(4) of this section are also met.


* * * * *


(4) Exports of firearms and certain shotguns temporarily in the United States for servicing and

replacement. This paragraph (b)(4) authorizes the export of firearms controlled by ECCN

0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN 0A502

that are temporarily in the United States for servicing or replacement for a period not exceeding

one year or the time it takes to service or replace the commodity, whichever is shorter, provided

that the requirements of paragraphs (b)(2) or (3) of this section are met and:


        (i) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,

Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by 0A501 that is specified under Annex A in Supplement No. 4 to part 740;


        (ii) When the firearms entered the U.S. as a temporary import, the temporary importer or

its agent:


        (A) Provided the following statement to U.S. Customs and Border Protection: “This

shipment will be exported in accordance with and under the authority of License Exception RPL

(15 CFR 740.10(b))”;


        (B) Provided to U.S. Customs and Border Protection an invoice or other appropriate

import-related documentation (or electronic equivalents) that includes a complete list and

description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and


                                                 10

                                          WASHSTATEB007158
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 589 of 992


       (C) Provided (if temporarily imported for servicing or replacement) to U.S. Customs and

Border Protection the name, address and contact information (telephone number and/or email) of

the organization or individual in the U.S. that will be receiving the item for servicing or

replacement.


       (iii) In addition to the export clearance requirements of part 758 of the EAR, the exporter

or its agent must provide the import documentation related to paragraph (b)(4)(iii)(B) of this

section to U.S. Customs and Border Protection at the time of export.


       Note 1 to paragraph (b)(4): In addition to complying with all applicable EAR

requirements for the export of commodities described in paragraph (b)(4), exporters and

temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of

temporary import or export, or at the CBP website, for the proper procedures for temporarily

importing or exporting firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502, including regarding how to provide any

data or documentation required by BIS.


* * * * *




       11. Section 740.11 is amended by:


       a. Adding two sentences at the end of the introductory text;


       b. Adding Note 2 to paragraph (b)(2); and




                                                 11

                                           WASHSTATEB007159
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 590 of 992


       c. Redesignating note 1 to paragraph (c)(1) as note 3 to paragraph (c)(1) and notes 1 and

2 to paragraph (e) as notes 4 and 5 to paragraph (e).


       The additions read as follows:


§ 740.11 Governments, international organizations, international inspections, under the

Chemical Weapons Convention, and the International Space Station (GOV).


* * * Commodities listed in ECCN 0A501 are eligible only for transactions described in

paragraphs (b)(2)(i) and (ii) of this section. Any item listed in a 0x5zz ECCN for export,

reexport, or transfer (in-country) to an E:1 country is eligible only for transactions described in

paragraphs (b)(2)(i) and (ii) solely for U.S. Government official use of this section.


* * * * *


       Note 2 to paragraph (b)(2): Items controlled for NS, MT, CB, NP, FC, or AT reasons

may not be exported, reexported, or transferred (in-country) to, or for the use of military, police,

intelligence entities, or other sensitive end users (e.g., contractors or other governmental parties

performing functions on behalf of military, police, or intelligence entities) of a government in a

Country Group E:1 or E:2 country.


* * * * *




       12. Section 740.14 is amended by revising paragraph (b)(4) introductory text, revising the

heading to paragraph (e), and by adding paragraphs (e)(3) and (4) to read as follows:


§ 740.14 Baggage (BAG).


                                                 12

                                           WASHSTATEB007160
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 591 of 992


* * * * *


        (b) * * *


        (4) Tools of trade. Usual and reasonable kinds and quantities of tools, instruments, or

equipment and their containers and also technology for use in the trade, occupation, employment,

vocation, or hobby of the traveler or members of the household who are traveling or moving.

For special provisions regarding firearms and ammunition, see paragraph (e) of this section. For

special provisions regarding encryption commodities and software subject to EI controls, see

paragraph (f) of this section. For a special provision that specifies restrictions regarding the

export or reexport of technology under this paragraph (b)(4), see paragraph (g) of this section.

For special provisions regarding personal protective equipment under ECCN 1A613.c or .d, see

paragraph (h) of this section.


* * * * *


        (e) Special provisions for firearms and ammunition. * * *


        (3) A United States citizen or a permanent resident alien leaving the United States may

export under this License Exception firearms, “parts,” “components,” “accessories,” or

“attachments” controlled under ECCN 0A501 and ammunition controlled under ECCN 0A505.a,

subject to the following limitations:


        (i) Not more than three firearms and 1,000 rounds of ammunition may be taken on any

one trip.




                                                 13

                                           WASHSTATEB007161
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 592 of 992


         (ii) “Parts,” “components,” “accessories,” and “attachments” exported pursuant to this

paragraph must be of a kind and limited to quantities that are reasonable for the activities

described in paragraph (e)(3)(iv) of this section or that are necessary for routine maintenance of

the firearms being exported.


         (iii) The commodities must be with the person’s baggage.


         (iv) The commodities must be for the person’s exclusive use and not for resale or other

transfer of ownership or control. Accordingly, except as provided in paragraph (e)(4) of this

section, firearms, “parts,” “components,” “accessories,” “attachments,” and ammunition, may

not be exported permanently under this License Exception. All firearms, “parts,” “components,”

“accessories,” or “attachments” controlled under ECCN 0A501 and all unused ammunition

controlled under ECCN 0A505.a exported under this License Exception must be returned to the

United States.


         (v) Travelers leaving the United States temporarily are required to declare the firearms,

“parts,” “components,” “accessories,” “attachments,” and ammunition being exported under this

license exception to a Customs and Border Protection (CBP) officer prior to departure from the

United States and present such items to the CBP officer for inspection, confirming that the

authority for the export is License Exception BAG and that the exporter is compliant with its

terms.


         (4) A nonimmigrant alien leaving the United States may export or reexport under this

License Exception only such firearms controlled under ECCN 0A501 and ammunition controlled

under ECCN 0A505 as he or she brought into the United States under the relevant provisions of

Department of Justice regulations at 27 CFR part 478.


                                                 14

                                            WASHSTATEB007162
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 593 of 992


* * * * *


§ 740.16 [AMENDED]


       13. Section 740.16 is amended by:


       a. Revising paragraph (a)(2);


       b. Revising paragraphs (b)(2)(iv) and (v); and


       c. Adding paragraph (b)(2)(vi);


       The revisions and addition read as follows:


§ 740.16 Additional permissive reexports (APR).




* * * * *


(a) * * *


(2) The commodities being reexported are not controlled for NP, CB, MT, SI, or CC reasons or

described in ECCNs 0A919, 3A001.b.2 or b.3 (except those that are being reexported for use in

civil telecommunications applications), 6A002, 6A003; or commodities classified under a 0x5zz

ECCN; and


* * * * *


(b) * * *


(2) * * *



                                               15

                                         WASHSTATEB007163
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 594 of 992


(iv) Commodities described in ECCN 0A504 that incorporate an image intensifier tube;


(v) Commodities described in ECCN 6A002; or


(vi) Commodities classified under a 0x5zz ECCN.


* * * * *


       14. Section 740.20 is amended by revising paragraph (b)(2)(ii) to read as follows:




§ 740.20 License Exception Strategic Trade Authorization (STA).


* * * * *


       (b) * * *


       (2) * * *


       (ii) License Exception STA may not be used for:


              (A) Any item controlled in ECCNs 0A501.a, .b, .c, .d, or .e; 0A981; 0A982;

       0A983; 0A503; 0E504; 0E982; or


              (B) Shotguns with barrel length less than 18 inches controlled in 0A502.


* * * * *


       15. Add Supplement No. 4 to part 740 to read as follows:


SUPPLEMENT NO. 4 TO PART 740 - ANNEX A FIREARM MODELS



                                              16

                                      WASHSTATEB007164
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 595 of 992


              (a) Pistols/revolvers.


              (1) German Model P08 Pistol = SMCR.


              (2) IZH 34M, .22 Target pistol.


              (3) IZH 35M, .22 caliber Target pistol.


              (4) Mauser Model 1896 pistol = SMCR.


              (5) MC-57-1 pistol.


              (6) MC-1-5 pistol.


              (7) Polish Vis Model 35 pistol = SMCR.


              (8) Soviet Nagant revolver = SMCR.


              (9) TOZ 35, .22 caliber Target pistol.


              (10) MTs 440.


              (11) MTs 57-1.


              (12) MTs 59-1.


              (13) MTs 1-5.


              (14) TOZ-35M (starter pistol).


              (15) Biathlon-7K.




                                                        17

                               WASHSTATEB007165
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 596 of 992


            (b) Rifles.


            (1) BARS-4 Bolt Action carbine.


            (2) Biathlon target rifle, .22.


            (3) British Enfield rifle = SMCR.


            (4) CM2, .22 target rifle (also known as SM2, .22).


            (5) German model 98K =SMCR.


            (6) German model G41 = SMCR.


            (7) German model G43=SMCR.


            (8) IZH-94.


            (9) LOS-7, bolt action.


            (10) MC-7-07.


            (11) MC-18-3.


            (12) MC-19-07.


            (13) MC-105-01.


            (14) MC-112-02.


            (15) MC-113-02.


            (16) MC-115-1.




                                                           18

                                WASHSTATEB007166
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 597 of 992


         (17) MC-125/127.


         (18) MC-126.


         (19) MC-128.


         (20) Saiga.


         (21) Soviet Model 38 carbine=SMCR.


         (22) Soviet Model 44 carbine-SMCR.


         (23) Soviet Model 91/30 rifle=SMCR.


         (24) TOZ 18, .22 bolt action.


         (25) TOZ 55.


         (26) TOZ 78.


         (27) Ural Target, .22lr.


         (28) VEPR rifle.


         (29) Winchester Model 1895, Russian Model rifle=SMCR.


         (30) Sever – double barrel.


         (31) IZH18MH single barrel break action.


         (32) MP-251 over/under rifle.


         (33) MP-221 double barrel rifle.




                                                    19

                                WASHSTATEB007167
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 598 of 992


              (34) MP-141K.


              (35) MP-161K.


              (36) MTs 116-1.


              (37) MTs 116M.


              (38) MTs 112-02.


              (39) MTs 115-1.


              (40) MTs 113-02.


              (41) MTs 105-01.


              (42) MTs 105-05.


              (43) MTs 7-17 combination gun.


              (44) MTs 7-12-07 rifle/shotgun.


              (45) MTs 7-07.


              (46) MTs 109-12-07 rifle.


              (47) MTs 109-07 rifle.


              (48) MTs 106-07 combination.


              (49) MTs 19-97.


              (50) MTs 19-09.




                                                   20

                               WASHSTATEB007168
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 599 of 992


              (51) MTs 18-3M.


              (52) MTs 125.


              (53) MTs 126.


              (54) MTs 127.


              (55) Berkut-2.


              (56) Berkut-2M1.


              (57) Berkut-3.


              (58) Berkut-2-1.


              (59) Berkut-2M2.


              (60) Berkut-3-1.


              (61) Ots-25.


              (62) MTs 20-07.


              (63) LOS-7-1.


              (64) LOS -7-2.


              (65) LOS-9-1.


              (66) Sobol (Sable).


              (67) Rekord.




                                                   21

                               WASHSTATEB007169
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 600 of 992


              (68) Bars-4-1.


              (69) Saiga.


              (70) Saiga-M.


              (71) Saiga 308.


              (72) Saiga-308-1.


              (73) Saiga 308-2.


              (74) Saiga-9.


              (75) Korshun.


              (76) Ural-5-1.


              (77) Ural 6-1.


              (78) Ural-6-2.


              (79) SM-2.


              (80) Biatlon-7-3.


              (81) Biatlon-7-4.


              (82) Rekord-1.


              (83) Rekord-2.


              (84) Rekord-CISM.




                                                   22

                                WASHSTATEB007170
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 601 of 992


              (85) Rekord-1-308.


              (86) Rekord-2-308.


              (87) Rekord-1-308-CISM.


              (88) VEPR.


              (89) VEPR Super.


              (90) VEPR Pioneer.


              (91) VEPR Safari.


              (92) TOZ 109.


              (93) KO 44-1.


              (94) TOZ 78-01.


              (95) KO 44.


              (96) TOZ 99.


              (97) TOZ 99-01.


              (98) TOZ 55-01 Zubr.


              (99) TOZ 55-2 Zubr.


              (100) TOZ 120 Zubr.


              (101) MTs 111.




                                                   23

                               WASHSTATEB007171
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 602 of 992


(102) MTs 109.


(103) TOZ 122.


(104) TOZ 125.


(105) TOZ 28.


(106) TOZ 300.


PART 742 – CONTROL POLICY—CCL BASED CONTROLS


       16. The authority citation for part 742 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22

U.S.C. 3201 et seq.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; Sec. 1503, Pub.

L. 108–11, 117 Stat. 559; E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58

FR 33181, 3 CFR, 1993 Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950;

E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Presidential Determination 2003-23, 68 FR 26459, 3 CFR, 2004 Comp., p. 320;

Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November 8, 2018, 83 FR

56253 (November 9, 2018).


       17. Section 742.6 is amended by revising the first and sixth sentences of paragraph

(b)(1)(i) and adding a seventh sentence at the end of paragraph (b)(1)(i) to read as follows:


§742.6 Regional stability.


* * * * *




                                                24

                                           WASHSTATEB007172
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 603 of 992


       (b) * * *


       (1) * * *


       (i) Applications for exports and reexports of ECCN 0A501, 0A504, 0A505, 0B501,

0B505, 0D501, 0D505, 0E501, 0E504, and 0E505 items; 9x515 items and “600 series” items and

will be reviewed on a case-by-case basis to determine whether the transaction is contrary to the

national security or foreign policy interests of the United States, including the foreign policy

interest of promoting the observance of human rights throughout the world. * * * When

destined to the People’s Republic of China or a country listed in Country Group E:1 in

Supplement No. 1 to part 740 of the EAR, items classified under ECCN 0A501, 0A505, 0B501,

0B505, 0D501, 0D505, 0E501, 0E504, and 0E505 or any 9x515 ECCN will be subject to a

policy of denial. In addition, applications for exports and reexports of ECCN 0A501, 0A505,

0B501, 0B505, 0D501, 0D505, 0E501, 0E504, and 0E505 items when there is reason to believe

the transaction involves criminal organizations, rebel groups, street gangs, or other similar

groups or individuals, that may be disruptive to regional stability, including within individual

countries, will be subject to a policy of denial.


 * * * * *


       18. Section 742.7 is amended by revising paragraphs (a)(1) through (4) and (c) to read as

follows:


§ 742.7 Crime control and detection.


       (a) * * *




                                                    25

                                            WASHSTATEB007173
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 604 of 992


         (1) Crime control and detection instruments and equipment and related “technology” and

“software” identified in the appropriate ECCNs on the CCL under CC Column 1 in the Country

Chart column of the “License Requirements” section. A license is required to countries listed in

CC Column 1 (Supplement No. 1 to part 738 of the EAR). Items affected by this requirement

are identified on the CCL under the following ECCNs: 0A502, 0A504, 0A505.b, 0A978, 0A979

0E502, 0E505 (“technology” for “development” or for “production” of buckshot shotgun shells

controlled under ECCN 0A505.b), 1A984, 1A985, 3A980, 3A981, 3D980, 3E980, 4A003 (for

fingerprint computers only), 4A980, 4D001 (for fingerprint computers only), 4D980, 4E001 (for

fingerprint computers only), 4E980, 6A002 (for police-model infrared viewers only), 6E001 (for

police-model infrared viewers only), 6E002 (for police-model infrared viewers only), and

9A980.


         (2) Shotguns with a barrel length greater than or equal to 24 inches, identified in ECCN

0A502 on the CCL under CC Column 2 in the Country Chart column of the “License

Requirements” section regardless of end user to countries listed in CC Column 2 (Supplement

No. 1 to part 738 of the EAR).


         (3) Shotguns with barrel length greater than or equal to 24 inches, identified in ECCN

0A502 on the CCL under CC Column 3 in the Country Chart column of the “License

Requirements” section only if for sale or resale to police or law enforcement entities in countries

listed in CC Column 3 (Supplement No. 1 to part 738 of the EAR).


         (4) Certain crime control items require a license to all destinations, except Canada. These

items are identified under ECCNs 0A982, 0A503, and 0E982. Controls for these items appear in




                                                 26

                                           WASHSTATEB007174
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 605 of 992


each ECCN; a column specific to these controls does not appear in the Country Chart

(Supplement No. 1 to part 738 of the EAR).


* * * * *


       (c) Contract sanctity. Contract sanctity date: August 22, 2000. Contract sanctity applies

only to items controlled under ECCNs 0A982, 0A503, and 0E982 destined for countries not

listed in CC Column 1 of the Country Chart (Supplement No. 1 to part 738 of the EAR).


* * * * *


       19. Section 742.17 is amended by:


       a. Revising the first sentence of paragraph (a); and


       b. Revising paragraph (f) to read as follows:


§ 742.17 Exports of firearms to OAS member countries.


       (a) License requirements. BIS maintains a licensing system for the export of firearms

and related items to all OAS member countries. * * *


  * * * * *


       (f) Items/Commodities. Items requiring a license under this section are ECCNs 0A501

(except 0A501.y), 0A502, 0A504 (except 0A504.f), and 0A505 (except 0A505.d). (See

Supplement No. 1 to part 774 of the EAR).


* * * * *




                                                27

                                          WASHSTATEB007175
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 606 of 992


§ 742.19 [AMENDED]



       20. Section 742.19(a)(1) is amended by:

       a. Removing “0A986” and adding in its place “0A505.c”; and

       b. Removing “0B986” and adding in its place “0B505.c”.




PART 743 – SPECIAL REPORTING AND NOTIFICATION


       21. The authority citation for 15 CFR part 743 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O.

13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129, 3 CFR, 2014

Comp., p. 223; 78 FR 16129; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).




       22. Section 743.4 is amended by:


       a. Adding four sentences to the end of paragraph (a);


       b. By redesignating Note to paragraph (a) as Note 1 to paragraph (a);


       c. Revising paragraph (b);


       d. Adding paragraphs (c)(1)(i) and (c)(2)(i);


       e. By redesignating Note to paragraph (e)(1)(ii) as Note 2 to paragraph (e)(1)(ii);


       e. Revising paragraph (h); and




                                                28

                                          WASHSTATEB007176
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 607 of 992


        f. Adding paragraph (i) to read as follows:




§ 743.4 Conventional arms reporting.


(a) *   *    *    This section does not require reports when the exporter uses the alternative

submission method described under paragraph (h) of this section. The alternative submission

method under paragraph (h) requires the exporter to submit the information required for

conventional arms reporting in this section as part of the required EEI submission in AES,

pursuant to § 758.1(b)(9). Because of the requirements in § 758.1(g)(4)(ii) for the firearms that

require conventional arms reporting of all conventional arms, the Department of Commerce

believes all conventional arms reporting requirements for firearms will be met by using the

alternative submission method. The Department of Commerce leaves standard method for

submitting reports in place in case any additional items are moved from the USML to the CCL,

that may require conventional arms reporting.


        Note 1 to paragraph (a): * * *




(b) Requirements. You must submit one electronic copy of each report required under the

provisions of this section, or submit this information using the alternative submission method

specified in paragraph (h) of this section, and maintain accurate supporting records (see §

762.2(b) of the EAR) for all exports of items specified in paragraph (c) of this section for the

following:




(c) * * *


                                                29

                                           WASHSTATEB007177
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 608 of 992


(1) * * *


   (i) ECCN 0A501.a and .b.


* * * * *


(2) * * *


   (i) ECCN 0A501.a and .b.


* * * * *


(h) Alternative submission method. This paragraph (h) describes an alternative submission

method for meeting the conventional arms reporting requirements of this section. The alternative

submission method requires the exporter, when filing the required EEI submission in AES,

pursuant to § 758.1(b)(9), to include the six character ECCN classification (i.e., 0A501.a or

0A501.b) as the first text to appear in the Commodity description block. If the exporter properly

includes this information in the EEI filing in AES, the Department of Commerce will be able to

obtain that export information directly from AES to meet the U.S. Government’s commitments

to the Wassenaar Arrangement and United Nations for conventional arms reporting. An exporter

that complies with the requirements in § 758.1(g)(4)(ii) does not have to submit separate annual

and semi-annual reports to the Department of Commerce pursuant to this section.



(i) Contacts. General information concerning the Wassenaar Arrangement and reporting

obligations thereof is available from the Office of National Security and Technology Transfer

Controls, Tel.: (202) 482-0092, Fax: (202) 482-4094. Information concerning the reporting

requirements for items identified in paragraphs (c)(1) and (2) of this section is available from the



                                                 30

                                           WASHSTATEB007178
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 609 of 992


Office of Nonproliferation and Treaty Compliance (NPTC), Tel.: (202) 482-4188, Fax: (202)

482-4145.



PART 744 – CONTROL POLICY: END-USER AND END-USE BASED


       23. The authority citation for 15 CFR part 744 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4582; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22

U.S.C. 3201 et seq.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O. 12058, 43

FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993 Comp., p. 608;

E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13026, 61 FR 58767, 3 CFR, 1996

Comp., p. 228; E.O. 13099, 63 FR 45167, 3 CFR, 1998 Comp., p. 208; E.O. 13222, 66 FR

44025, 3 CFR, 2001 Comp., p. 783; E.O. 13224, 66 FR 49079, 3 CFR, 2001 Comp., p. 786;

Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of September 19, 2018, 83 FR

47799 (September 20, 2018); Notice of November 8, 2018, 83 FR 56253 (November 9, 2018);

Notice of January 16, 2019, 84 FR 127 (January 18, 2019).


§ 744.9 [AMENDED]


       24. Section 744.9 is amended by removing “0A987” from paragraphs (a)(1) and (b) and

adding in its place “0A504”.




PART 746 – EMBARGOES AND OTHER SPECIAL CONTROLS


       25. The authority citation for 15 CFR part 746 is revised to read as follows:




                                               31

                                         WASHSTATEB007179
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 610 of 992


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22

U.S.C. 287c; Sec 1503, Pub. L. 108-11, 117 Stat. 559; 22 U.S.C. 6004; 22 U.S.C. 7201 et seq.;

22 U.S.C. 7210; E.O. 12854, 58 FR 36587, 3 CFR, 1993 Comp., p. 614; E.O. 12918, 59 FR

28205, 3 CFR, 1994 Comp., p. 899; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O.

13338, 69 FR 26751, 3 CFR, 2004 Comp., p 168; Presidential Determination 2003-23, 68 FR

26459, 3 CFR, 2004 Comp., p. 320; Presidential Determination 2007-7, 72 FR 1899, 3 CFR,

2006 Comp., p. 325; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of May

8, 2019, 84 FR 20537 (May 10, 2019).



§ 746.3 [AMENDED]

       26. Section 746.3 is amended by removing “0A986” from paragraph (b)(2) and adding in

its place “0A505.c”.



§ 746.7 [AMENDED]

       27. Section 746.7 is amended in paragraph (a)(1) by:

       a. Adding “0A503,” immediately before “0A980”; and

       b. Removing “0A985,”.




PART 748 – APPLICATIONS (CLASSIFICATION, ADVISORY, AND LICENSE) AND

DOCUMENTATION


       28. The authority citation for 15 CFR part 748 is revised to read as follows:




                                               32

                                         WASHSTATEB007180
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 611 of 992


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O.

13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).




       29. Section 748.12 is amended by:


       a. Revising the heading;


       b. Adding introductory text;


       c. Revising paragraphs (a) introductory text and (a)(1);


       d. Redesignating the note to paragraph (c)(8) as note 1 to paragraph (c)(8); and


       e. Adding paragraph (e).


       The revisions and additions read as follows.




§ 748.12 Firearms import certificate or import permit.


License applications for certain firearms and related commodities require support documents in

accordance with this section. For destinations that are members of the Organization of American

States (OAS), an FC Import Certificate or equivalent official document is required in accordance

with paragraphs (a) through (d) of this section. For other destinations that require a firearms

import or permit, the firearms import certificate or permit is required in accordance with

paragraph (e) of this section.


                                                33

                                           WASHSTATEB007181
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 612 of 992


(a) Requirement to obtain document for OAS member states. Unless an exception in § 748.9(c)

applies, an FC Import Certificate is required for license applications for firearms and related

commodities, regardless of value, that are destined for member countries of the OAS. This

requirement is consistent with the OAS Model Regulations described in § 742.17 of the EAR.


(1) Items subject to requirement. Firearms and related commodities are those commodities

controlled for “FC Column 1” reasons under ECCNs 0A501 (except 0A501.y), 0A502, 0A504

(except 0A504.f), or 0A505 (except 0A505.d).


* * * * *


(e) Requirement to obtain an import certificate or permit for other than OAS member states. If

the country to which firearms, parts, components, accessories, and attachments controlled under

ECCN 0A501, or ammunition controlled under ECCN 0A505, are being exported or reexported

requires that a government-issued certificate or permit be obtained prior to importing the

commodity, the exporter or reexporter must obtain and retain on file the original or a copy of that

certificate or permit before applying for an export or reexport license unless:

(1) A license is not required for the export or reexport; or

(2) The exporter is required to obtain an import or end-user certificate or other equivalent

official document pursuant to paragraphs (a) thorough (d) of this section and has, in fact,

complied with that requirement.

(3)(i) The number or other identifying information of the import certificate or permit must be

stated on the license application.




                                                 34

                                           WASHSTATEB007182
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 613 of 992


(ii) If the country to which the commodities are being exported does not require an import

certificate or permit for firearms imports, that fact must be noted on any license application for

ECCN 0A501 or 0A505 commodities.

       Note 2 to paragraph (e). Obtaining a BIS Statement by Ultimate Consignee and

Purchaser pursuant to § 748.11 of the EAR does not exempt the exporter or reexporter from the

requirement to obtain a certification pursuant to paragraph (a) of this section because that

statement is not issued by a government.




       30. Supplement No. 2 to part 748 (Unique Application and Submission Requirements) is

           amended by adding paragraph (z) to read as follows:




SUPPLEMENT NO. 2 TO PART 748 - UNIQUE APPLICATION AND SUBMISSION

REQUIREMENTS

* * * * *

(z) Exports of firearms and certain shotguns temporarily in the United States.

(1) Certification. If you are submitting a license application for the export of firearms controlled

by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN

0A502 that will be temporarily in the United States, e.g., for servicing and repair or for intransit

shipments, you must include the following certification in Block 24:


       The firearms in this license application will not be shipped from or manufactured in

       Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or



                                                 35

                                           WASHSTATEB007183
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 614 of 992


       Uzbekistan, except for any firearm model controlled by 0A501 that is specified under

       Annex A in Supplement No. 4 to part 740. I and the parties to this transaction will

       comply with the requirements specified in paragraph (z)(2)(i) and (ii) of Supplement No.

       2 to part 748.


(2) Requirements. Each approved license for commodities described under paragraph (z) must

comply with the requirements specified in paragraphs (z)(2)(i) and (ii) of this supplement.


       (i) When the firearms enter the U.S. as a temporary import, the temporary importer or its

agent must:


       (A) Provide the following statement to U.S. Customs and Border Protection: “This

shipment is being temporarily imported in accordance with the EAR. This shipment will be

exported in accordance with and under the authority of BIS license number (provide the license

number) (15 CFR 750.7(a) and 758.4);”


       (B) Provide to U.S. Customs and Border Protection an invoice or other appropriate

import-related documentation (or electronic equivalents) that includes a complete list and

description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and


       (C) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and

Border Protection the name, address, and contact information (telephone number and/or email)

of the organization or individual in the U.S. that will be receiving the item for servicing or

replacement).




                                                 36

                                           WASHSTATEB007184
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 615 of 992


       (ii) In addition to the export clearance requirements of part 758 of the EAR, the exporter

or its agent must provide the import documentation related to paragraph (z)(2)(i)(B) of this

supplement to U.S. Customs and Border Protection at the time of export.


       Note 1 to paragraph (z): In addition to complying with all applicable EAR requirements

for the export of commodities described in paragraph (z), exporters and temporary importers

should contact U.S. Customs and Border Protection (CBP) at the port of temporary import or

export, or at the CBP website, for the proper procedures for temporarily importing or exporting

firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel length less than 18 inches

controlled in ECCN 0A502, including regarding how to provide any data or documentation

required by BIS.


PART 758 – EXPORT CLEARANCE REQUIREMENTS


       31. The authority citation for part 758 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O.

13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).


       32. Section 758.1 is amended by:


               a. Revising paragraphs (b)(7) (8), and adding paragraph (b)(9);


               b. Revising paragraph (c)(1);


               c. Adding Note 1 to paragraph (c)(1);


               c. Adding paragraph (g)(4); and


                                                 37

                                         WASHSTATEB007185
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 616 of 992


                d. Redesignating Note to paragraph (h)(1) as Note 3 to paragraph (h)(1); to read

         as follows:


§ 758.1 The Electronic Export Enforcement (EEI) filing to the Automated Export System

(AES).



* * * * *

(b) * * *


(7) For all items exported under authorization Validated End-User (VEU);


(8) For all exports of tangible items subject to the EAR where parties to the transaction, as

described in § 748.5(d) through (f) of the EAR, are listed on the Unverified List (Supplement

No. 6 to part 744 of the EAR), regardless of value or destination; or


(9) For all exports, except for exports authorized under License Exception BAG, as set forth in

§740.14 of the EAR, of items controlled under ECCNs 0A501.a or .b, shotguns with a barrel

length less than 18 inches controlled under ECCN 0A502, or ammunition controlled under

ECCN 0A505 except for .c, regardless of value or destination, including exports to Canada.


(c) * * *


(1) License Exception Baggage (BAG), as set forth in §740.14 of the EAR. See 15 CFR 30.37(x)

of the FTR;


         Note 1 to paragraph (c)(1): See the export clearance requirements for exports of

firearms controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18




                                                38

                                           WASHSTATEB007186
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 617 of 992


inches controlled under ECCN 0A502, or ammunition controlled under ECCN 0A505,

authorized under License Exception BAG, as set forth in §740.14 of the EAR.


* * * * *


(g) * * *


(4) Exports of Firearms and Related Items. This paragraph (g)(4) includes two separate

requirements under paragraph (g)(4)(i) and (ii) of this section that are used to better identify

exports of certain end item firearms under the EAR. Paragraph (g)(4)(i) is limited to certain

EAR authorizations. Paragraph (g)(4)(ii) applies to all EAR authorizations that require EEI

filing in AES.


(i) Identifying end item firearms by manufacturer, model, caliber, and serial number in the EEI

filing in AES. For any export authorized under License Exception TMP or a BIS license

authorizing a temporary export of items controlled under ECCNs 0A501.a or .b, or shotguns with

a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other

required data for the associated EEI filing, you must report the manufacturer, model, caliber, and

serial number of the exported items. The requirements of this paragraph also apply to any other

export authorized under a BIS license that includes a condition or proviso on the license

requiring the submission of this information specified in paragraph (g) of this section when the

EEI is filed in AES.


(ii) Identifying end item firearms by “items” level classification or other control descriptor in the

EEI filing in AES. For any export of items controlled under ECCNs 0A501.a or .b, or shotguns

with a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other



                                                 39

                                           WASHSTATEB007187
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 618 of 992


required data for the associated EEI filing, you must include the six character ECCN

classification (i.e., 0A501.a, or 0A501.b), or for shotguns controlled under 0A502 the phrase

“0A501 barrel length less than 18 inches” as the first text to appear in the Commodity

description block in the EEI filing in AES. (See § 743.4(h) for the use of this information for

conventional arms reporting).


         Note 2 to paragraph (g)(4): If a commodity described in paragraph (g)(4) is exported

under License Exception TMP under § 740.9(a)(6) for inspection, test, calibration, or repair is

not consumed or destroyed in the normal course of authorized temporary use abroad, the

commodity must be disposed of or retained in one of the ways specified in § 740.9(a)(14)(i), (ii),

or (iii). For example, if a commodity described in paragraph (g)(4) was destroyed while being

repaired after being exported under § 740.9(a)(6), the commodity described in paragraph (g)(4)

would not be required to be returned. If the entity doing the repair returned a replacement of the

commodity to the exporter from the United States, the import would not require an EAR

authorization. The entity that exported the commodity described in paragraph (g)(4) and the

entity that received the commodity would need to document this as part of their recordkeeping

related to this export and subsequent import to the United States.


* * * * *


       33. Add § 758.10 to read as follows:


§ 758.10 Entry clearance requirements for temporary imports.


(a) Scope. This section specifies the temporary import entry clearance requirements for firearms

“subject to the EAR” that are on the United States Munitions Import List (USMIL, 27 CFR



                                                40

                                          WASHSTATEB007188
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 619 of 992


447.21), except for firearms “subject to the EAR” that are temporarily brought into the United

States by nonimmigrant aliens under the provisions of Department of Justice regulations at 27

CFR part 478 (See § 740.14(e) of License Exception BAG for information on the export of these

firearms “subject to the EAR”). These firearms are controlled in ECCN 0A501.a or .b or

shotguns with a barrel length less than 18 inches controlled in ECCN 0A502. Items that are

temporarily exported under the EAR must have met the export clearance requirements specified

in § 758.1 of the EAR.


(1) An authorization under the EAR is not required for the temporary import of “items” that are

“subject to the EAR,” including for “items” “subject to the EAR” that are on the USMIL.

Temporary imports of firearms described in this section must meet the entry clearance

requirements specified in paragraph (b) of this section.


(2) Permanent imports are regulated by the Attorney General under the direction of the

Department of Justice’s Bureau of Alcohol, Tobacco, Firearms and Explosives (see 27 CFR parts

447, 478, 479, and 555).


(b) EAR procedures for temporary imports and subsequent exports. To the satisfaction of U.S.

Customs and Border Protection, the temporary importer must comply with the following

procedures:


(1) At the time of entry into the U.S. of the temporary import:


       (i) Provide one of the following statements specified in paragraphs (b)(1)(i)(A), (B), or

(C) of this section to U.S. Customs and Border Protection:




                                                41

                                           WASHSTATEB007189
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 620 of 992


       (A) “This shipment is being temporarily imported in accordance with the EAR. This

shipment will be exported in accordance with and under the authority of License Exception TMP

(15 CFR 740.9(b)(5));”


        (B) “This shipment is being temporarily imported in accordance with the EAR. This

shipment will be exported in accordance with and under the authority of License Exception RPL

(15 CFR 740.10(b));” or


       (C) “This shipment is being temporarily imported in accordance with the EAR. This

shipment will be exported in accordance with and under the authority of BIS license number

(provide the license number) (15 CFR 750.7(a) and 758.4);”


       (ii) Provide to U.S. Customs and Border Protection an invoice or other appropriate

import-related documentation (or electronic equivalents) that includes a complete list and

description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value;


       (iii) Provide (if temporarily imported for a trade show, exhibition, demonstration, or

testing) to U.S. Customs and Border Protection the relevant invitation or registration

documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States;


       (iv) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and

Border Protection the name, address and contact information (telephone number and/or email) of

the organization or individual in the U.S. that will be receiving the item for servicing or

replacement).




                                                   42

                                           WASHSTATEB007190
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 621 of 992


       Note 1 to paragraph (b)(1): In accordance with the exclusions in License Exception TMP

under § 740.9(b)(5) of the EAR, the entry clearance requirements in § 758.1(b)(9) do not permit

the temporary import of: firearms controlled in ECCN 0A501.a or .b that are shipped from or

manufactured in a Country Group D:5 country; or that are shipped from or manufactured in

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan

(except for any firearm model controlled by proposed 0A501 that is specified under Annex A in

Supplement No. 4 to part 740;); or shotguns with a barrel length less than 18 inches controlled

in ECCN 0A502 that are shipped from or manufactured in a Country Group D:5 country, or

from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,

because of the exclusions in License Exception TMP under § 740.9(b)(5).


Note 2 to paragraph (b)(1): In accordance with the exclusions in License Exception RPL under

§ 740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR, the entry clearance

requirements in § 758.1(b)(9) do not permit the temporary import of: firearms controlled in

ECCN 0A501.a or .b that are shipped from or manufactured in Russia, Georgia, Kazakhstan,

Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan (except for any firearm model

controlled by proposed 0A501 that is specified under Annex A in Supplement No. 4 to part 740;);

or shotguns with a barrel length less than 18 inches controlled in ECCN 0A502 that are shipped

from or manufactured inin Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,

Ukraine, or Uzbekistan, because of the exclusions in License Exception RPL under §

740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR.


(2) At the time of export, in accordance with the U.S. Customs and Border Protection

procedures, the eligible exporter, or an agent acting on the filer’s behalf, must as required under

§ 758.1(b)(9) of the EAR file the export information with CBP by filing EEI in AES, noting the


                                                 43

                                          WASHSTATEB007191
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 622 of 992


applicable EAR authorization as the authority for the export, and provide, upon request by CBP,

the entry document number or a copy of the CBP document under which the “item” subject to

the EAR” on the USMIL was temporarily imported. See also the additional requirements in

§ 758.1(g)(4).




       34. Add § 758.11 to read as follows:




§ 758.11 Export clearance requirements for firearms and related items.


(a) Scope. The export clearance requirements of this section apply to all exports of commodities

controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18 inches

controlled under ECCN 0A502, or ammunition controlled under ECCN 0A505 except for .c,

regardless of value or destination, including exports to Canada, that are authorized under License

Exception BAG, as set forth in §740.14.


(b) Required form. Prior to making any export described in paragraph (a) of this section, the

exporter is required to submit a properly completed Department of Homeland Security, CBP

Form 4457, (Certificate of Registration for Personal Effects Taken Abroad) (OMB Control

Number 1651-0010), to the U.S. Customs and Border Protection (CBP), pursuant to 19 CFR

148.1, and as required by this section of the EAR.


(1) Where to obtain the form? The CBP Certification of Registration Form 4457 can be found

on the following CBP website:




                                                44

                                          WASHSTATEB007192
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 623 of 992


https://www.cbp.gov/document/forms/form-4457-certificate-registration-personal-effects-taken-

abroad


(2) Required “description of articles” for firearms to be included on the CBP Form 4457. For all

exports of firearms controlled under ECCNs 0A501.a or .b, or shotguns with a barrel length less

than 18 inches controlled under ECCN 0A502, the exporter must provide to CBP the serial

number, make, model, and caliber for each firearm being exported by entering this information

under the “Description of Articles” field of the CBP Form 4457, Certificate of Registration for

Personal Effects Taken Abroad.


(c) Where to find additional information on the CBP Form 4457?

See the following CBP website page for additional information:

https://help.cbp.gov/app/answers/detail/a_id/323/~/traveling-outside-of-the-u.s.---temporarily-

taking-a-firearm%2C-rifle%2C-gun%2C.


(d) Return of items exported pursuant to this section. The exporter when returning with a

commodity authorized under License Exception BAG and exported pursuant this section, is

required to present a copy of the CBP Form 4457, Certificate of Registration for Personal Effects

Taken Abroad) (OMB Control Number 1651-0010), to CBP, pursuant to 19 CFR 148.1, and as

required by this section of the EAR.




PART 762 – RECORDKEEPING


         35. The authority citation for part 762 is revised to read as follows:




                                                  45

                                            WASHSTATEB007193
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 624 of 992


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O.

13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).


       36. Section 762.2 is amended by removing “and,” at the end of paragraph (a)(10),

redesignating paragraph (a)(11) as paragraph (a)(12), and adding a new paragraph (a)(11) to read

as follows:




§ 762.2 Records to be retained.



(a) * * *

(11) The serial number, make, model, and caliber for any firearm controlled in ECCN 0A501.a

and for shotguns with barrel length less than 18 inches controlled in 0A502 that have been

exported. The “exporter” or any other party to the transaction (see § 758.3 of the EAR), that

creates or receives such records is a person responsible for retaining this record; and


* * * * *


       37. Section 762.3 is amended by revising paragraph (a)(5) to read as follows:


§ 762.3 Records exempt from recordkeeping requirements.



(a) * * *




                                                 46

                                           WASHSTATEB007194
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 625 of 992


(5) Warranty certificate, except for a warranty certificate issued for an address located outside

the United States for any firearm controlled in ECCN 0A501.a and for shotguns with barrel

length less than 18 inches controlled in 0A502;

* * * * *




PART 772 – DEFINITIONS OF TERMS


       38. The authority citation for part 772 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O.

13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).


§ 772.1 – [AMENDED]


       39. In § 772.1, in the definition of “specially designed,” Note 1 is amended by removing

“0B986” and adding in its place “0B505.c”; and the definition of “complete breech mechanisms”

is added as set forth below:


§ 772.1 Definitions of terms as used in the Export Administration Regulations (EAR).


* * * * *


Complete breech mechanisms. The mechanism for opening and closing the breech of a breech-

loading firearm, especially of a heavy-caliber weapon.


* * * * *



                                                  47

                                          WASHSTATEB007195
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 626 of 992




PART 774 - THE COMMERCE CONTROL LIST


       40. The authority citation for 15 CFR part 774 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 10

U.S.C. 7420; 10 U.S.C. 7430(e); 22 U.S.C. 287c, 22 U.S.C. 3201 et seq.; 22 U.S.C. 6004; 42

U.S.C. 2139a; 15 U.S.C. 1824a; 50 U.S.C. 4305; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O.

13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).


       41. In Supplement No. 1 to part 774, Category 0, revise Export Control Classification

Number (ECCN) 0A018 to read as follows:




Supplement No. 1 to Part 774 – The Commerce Control List


* * * * *




0A018 Items on the Wassenaar Munitions List (see List of Items Controlled).


No items currently are in this ECCN. See ECCN 0A505 for “parts” and “components” for

ammunition that, immediately prior to [INSERT DATE 45 DAYS AFTER DATE OF

PUBLICATION IN THE FEDERAL REGISTER], were classified under 0A018.b.




                                               48



                                          WASHSTATEB007196
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 627 of 992


       42. In Supplement No. 1 to part 774, Category 0, add, between entries for ECCNs 0A018

and 0A521, entries for ECCNs 0A501, 0A502, 0A503, 0A504, and 0A505 to read as follows:




0A501 Firearms (except 0A502 shotguns) and related commodities as follows (see List of

Items controlled).




License Requirements


       Reason for Control: NS, RS, FC, UN, AT


                 Control(s)                      Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry except 0A501.y    NS Column 1

RS applies to entire entry except 0A501.y    RS Column 1

FC applies to entire entry except 0A501.y    FC Column 1

UN applies to entire entry                   See § 746.1 of the EAR for UN controls

AT applies to entire entry                   AT Column 1


       License Requirement Note: In addition to using the Commerce Country Chart to

determine license requirements, a license is required for exports and reexports of ECCN

0A501.y.7 firearms to the People’s Republic of China.


List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS: $500 for 0A501.c, .d, and .x.



                                              49

                                         WASHSTATEB007197
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 628 of 992


                $500 for 0A501.c, .d, .e, and .x if the ultimate destination is Canada.


       GBS: N/A

       CIV: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in this entry.




List of Items Controlled


       Related Controls: (1) Firearms that are fully automatic, and magazines with a capacity of

       greater than 50 rounds, are “subject to the ITAR.” (2) See ECCN 0A502 for shotguns

       and their “parts” and “components” that are subject to the EAR. Also see ECCN 0A502

       for shot-pistols. (3) See ECCN 0A504 and USML Category XII for controls on optical

       sighting devices.


       Related Definitions: N/A

       Items:


a.     Non-automatic and semi-automatic firearms equal to .50 caliber (12.7 mm) or less.




                                                 50

                                                WASHSTATEB007198
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 629 of 992


        Note 1 to paragraph 0A501.a: ‘Combination pistols’ are controlled under ECCN

0A501.a. A ‘combination pistol’ (a.k.a., a combination gun) has at least one rifled barrel and at

least one smoothbore barrel (generally a shotgun style barrel).


b.      Non-automatic and non-semi-automatic rifles, carbines, revolvers or pistols with a caliber

greater than .50 inches (12.7 mm) but less than or equal to .72 inches (18.0 mm).


c.      The following types of “parts” and “components” if “specially designed” for a

commodity controlled by paragraph .a or .b of this entry, or USML Category I (unless listed in

USML Category I(g) or (h)): barrels, cylinders, barrel extensions, mounting blocks (trunnions),

bolts, bolt carriers, operating rods, gas pistons, trigger housings, triggers, hammers, sears,

disconnectors, pistol grips that contain fire control “parts” or “components” (e.g., triggers,

hammers, sears, disconnectors) and buttstocks that contain fire control “parts” or “components.”


d.      Detachable magazines with a capacity of greater than 16 rounds “specially designed” for

a commodity controlled by paragraph .a or .b of this entry.


        Note 2 to paragraph 0A501.d: Magazines with a capacity of 16 rounds or less are

controlled under 0A501.x.


e.      Receivers (frames) and “complete breech mechanisms,” including castings, forgings

stampings, or machined items thereof, “specially designed” for a commodity by controlled by

paragraph .a or .b of this entry.


f. through w. [Reserved]




                                                 51

                                            WASHSTATEB007199
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 630 of 992


x.     “Parts” and “components” that are “specially designed” for a commodity classified under

paragraphs .a through .c of this entry or the USML and not elsewhere specified on the USML or

CCL.


y.     Specific “parts,” “components,” “accessories” and “attachments” “specially designed” for

a commodity subject to control in this ECCN or common to a defense article in USML Category

I and not elsewhere specified in the USML or CCL as follows, and “parts,” “components,”

“accessories,” and “attachments” “specially designed” therefor.


       y.1.    Stocks or grips, that do not contain any fire control “parts” or “components” (e.g.,

triggers, hammers, sears, disconnectors);”


       y.2.    Scope mounts or accessory rails;


       y.3.    Iron sights;


       y.4.    Sling swivels;


       y.5.    Butt plates or recoil pads;


       y.6.    Bayonets; and


       y.7.    Firearms manufactured from 1890 to 1898 and reproductions thereof.


       Technical Note 1 to 0A501: The controls on “parts” and “components” in ECCN

0A501 include those “parts” and “components” that are common to firearms described in

ECCN 0A501 and to those firearms “subject to the ITAR.”




                                                  52

                                             WASHSTATEB007200
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 631 of 992


       Note 3 to 0A501: Antique firearms (i.e., those manufactured before 1890) and

reproductions thereof, muzzle loading black powder firearms except those designs based on

centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball, and all other air

rifles are EAR99 commodities.


       Note 4 to 0A501: Muzzle loading (black powder) firearms with a caliber less than 20 mm

that were manufactured later than 1937 that are used for hunting or sporting purposes that were

not “specially designed” for military use and are not “subject to the ITAR” nor controlled as

shotguns under ECCN 0A502 are EAR99 commodities.




0A502 Shotguns; shotguns “parts” and “components,” consisting of complete trigger

mechanisms; magazines and magazine extension tubes; “complete breech mechanisms;”

except equipment used exclusively to treat or tranquilize animals, and except arms

designed solely for signal, flare, or saluting use.




License Requirements


       Reason for Control: RS, CC, FC, UN, AT, NS


Control(s)                                   Country Chart (See Supp. No. 1 to part 738)


NS applies to shotguns with a barrel        NS Column 1

length less than 18 inches (45.72 cm)

RS applies to shotguns with a barrel        RS Column 1



                                                 53

                                          WASHSTATEB007201
    Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 632 of 992


length less than 18 inches (45.72 cm)

FC applies to entire entry                   FC Column 1

CC applies to shotguns with a barrel         CC Column 1

length less than 24 in. (60.96 cm) and

shotgun “components” controlled by this

entry regardless of end user

CC applies to shotguns with a barrel         CC Column 2

length greater than or equal to 24 in.

(60.96 cm), regardless of end user

CC applies to shotguns with a barrel         CC Column 3

length greater than or equal to 24 in.

(60.96 cm) if for sale or resale to police

or law enforcement

UN applies to entire entry                   See § 746.1(b) of the EAR for UN controls

AT applies to shotguns with a barrel         AT Column 1

length less than 18 inches (45.72 cm)




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS:    $500 for 0A502 shotgun “parts” and “components,” consisting of complete

       trigger mechanisms; magazines and magazine extension tubes.


               $500 for 0A502 shotgun “parts” and “components,” consisting of complete

       trigger mechanisms; magazines and magazine extension tubes, “complete breech


                                                 54

                                         WASHSTATEB007202
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 633 of 992


         mechanisms” if the ultimate destination is Canada.

         GBS: N/A

         CIV:   N/A




List of Items Controlled

         Related Controls: Shotguns that are fully automatic are “subject to the ITAR.”

         Related Definitions: N/A

         Items: The list of items controlled is contained in the ECCN heading.

         Note 1 to 0A502: Shotguns made in or before 1898 are considered antique shotguns and

designated as EAR99.

         Technical Note: Shot pistols or shotguns that have had the shoulder stock removed and a

pistol grip attached are controlled by ECCN 0A502. Slug guns are also controlled under ECCN

0A502.



0A503 Discharge type arms; non-lethal or less-lethal grenades and projectiles, and

“specially designed” “parts” and “components” of those projectiles; and devices to

administer electric shock, for example, stun guns, shock batons, shock shields, electric

cattle prods, immobilization guns and projectiles; except equipment used exclusively to

treat or tranquilize animals, and except arms designed solely for signal, flare, or saluting

use; and “specially designed” “parts” and “components,” n.e.s.



License Requirements

         Reason for Control: CC, UN



                                                 55

                                               WASHSTATEB007203
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 634 of 992


Control(s)                                   Country Chart (See Supp. No. 1 to part 738)

CC applies to entire entry                   A license is required for ALL destinations, except

                                             Canada, regardless of end use. Accordingly, a

                                             column specific to this control does not appear on

                                             the Commerce Country Chart. (See part 742 of the

                                             EAR for additional information).

UN applies to entire entry                   See § 746.1(b) of the EAR for UN controls




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS:    N/A

       GBS: N/A

       CIV:    N/A




List of Items Controlled

       Related Controls: Law enforcement restraint devices that administer an electric shock are

controlled under ECCN 0A982. Electronic devices that monitor and report a person’s location to

enforce restrictions on movement for law enforcement or penal reasons are controlled under

ECCN 3A981.

       Related Definitions: N/A

       Items: The list of items controlled is contained in the ECCN heading.




                                               56

                                           WASHSTATEB007204
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 635 of 992


0A504 Optical sighting devices for firearms (including shotguns controlled by 0A502); and

“components” as follows (see List of Items Controlled).



License Requirements

        Reason for Control: FC, RS, CC, UN

Control(s)                                               Country Chart (See Supp. No. 1 to part 738)

RS applies to paragraph .i                               RS Column 1

FC applies to paragraphs .a, .b, .c, d, .e, .g, and .i   FC Column 1

of this entry

CC applies to entire entry                               CC Column 1

UN applies to entire entry                               See §746.1(b) of the EAR for UN controls



List Based License Exceptions (See Part 740 for a description of all license exceptions)

        LVS: $500 for 0A504.g.

        GBS: N/A

        CIV: N/A



List of Items Controlled

        Related Controls: (1) See USML Category XII(c) for sighting devices using second

generation image intensifier tubes having luminous sensitivity greater than 350 µA/lm, or third

generation or higher image intensifier tubes, that are “subject to the ITAR.” (2) See USML

Category XII(b) for laser aiming or laser illumination systems “subject to the ITAR.” (3)

Section 744.9 of the EAR imposes a license requirement on certain commodities described in



                                                    57

                                             WASHSTATEB007205
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 636 of 992


0A504 if being exported, reexported, or transferred (in-country) for use by a military end-user or

for incorporation into an item controlled by ECCN 0A919.

         Related Definitions: N/A

         Items:

a.       Telescopic sights.

b.       Holographic sights.

c.       Reflex or “red dot” sights.

d.       Reticle sights.

e.       Other sighting devices that contain optical elements.

f.       Laser aiming devices or laser illuminators ‘‘specially designed’’ for use on firearms, and

having an operational wavelength exceeding 400 nm but not exceeding 710 nm.



         Note 1 to 0A504.f: 0A504.f does not control laser boresighting devices that must be

placed in the bore or chamber to provide a reference for aligning the firearms sights.



g.       Lenses, other optical elements and adjustment mechanisms for articles in paragraphs .a,

.b, .c, .d, .e, or .i.

h.       [Reserved]

i.       Riflescopes that were not “subject to the EAR” as of [INSERT DATE ONE DAY PRIOR

TO THE EFFECTIVE DATE OF THE FINAL RULE] and are “specially designed” for use in

firearms that are “subject to the ITAR.”




                                                 58

                                           WASHSTATEB007206
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 637 of 992


       Note 2 to paragraph i: For purpose of the application of “specially designed” for the

riflescopes controlled under 0A504.i, paragraph (a)(1) of the definition of “specially designed” in

§ 772.1 of the EAR is what is used to determine whether the riflescope is “specially designed.”




0A505 Ammunition as follows (see List of Items Controlled).



License Requirements

       Reason for Control: NS, RS, CC, FC, UN, AT

Control(s)                                     Country Chart (See Supp. No. 1 to part 738)

NS applies to 0A505.a and .x                   NS Column 1

RS applies to 0A505.a and .x                   RS Column 1

CC applies to 0A505.b                          CC Column 1

FC applies to entire entry except 0A505.d      FC Column 1

UN applies to entire entry                     See § 746.1 of the EAR for UN controls

AT applies to 0A505.a, .d, and .x              AT Column 1

AT applies to 0A505.c                          A license is required for items controlled by

                                               paragraph .c of this entry to North Korea for anti-

                                               terrorism reasons. The Commerce Country Chart

                                               is not designed to determine AT licensing

                                               requirements for this entry. See §742.19 of the

                                               EAR for additional information.




                                                59

                                          WASHSTATEB007207
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 638 of 992


List Based License Exceptions (See Part 740 for a description of all license exceptions)

         LVS: $500 for items in 0A505.x, except $3,000 for items in 0A505.x that, immediately

prior to [INSERT DATE 45 DAYS AFTER DATE OF PUBLICATION IN THE FEDERAL

REGISTER], were classified under 0A018.b. (i.e., “Specially designed” components and parts

for ammunition, except cartridge cases, powder bags, bullets, jackets, cores, shells, projectiles,

boosters, fuses and components, primers, and other detonating devices and ammunition belting

and linking machines (all of which are “subject to the ITAR”). (See 22 CFR parts 120 through

130))

         GBS: N/A

         CIV: N/A



Special conditions for STA

         STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A505.



List of Items Controlled

         Related Controls: (1) Ammunition for modern heavy weapons such as howitzers,

artillery, cannon, mortars and recoilless rifles as well as inherently military ammunition types

such as ammunition preassembled into links or belts, caseless ammunition, tracer ammunition,

ammunition with a depleted uranium projectile or a projectile with a hardened tip or core and

ammunition with an explosive projectile are “subject to the ITAR.” (2) Percussion caps, and

lead balls and bullets, for use with muzzle-loading firearms are EAR99 items.

         Related Definitions: N/A




                                                 60

                                          WASHSTATEB007208
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 639 of 992


       Items:

a.     Ammunition for firearms controlled by ECCN 0A501 or USML Category I and not

enumerated in paragraph .b, .c, or .d of this entry or in USML Category III.



b.     Buckshot (No. 4 .24’’ diameter and larger) shotgun shells.


c.     Shotgun shells (including less than lethal rounds) that do not contain buckshot; and

“specially designed” “parts” and “components” of shotgun shells.



       Note 1 to 0A505.c: Shotgun shells that contain only chemical irritants are controlled

under ECCN 1A984.



d.     Blank ammunition for firearms controlled by ECCN 0A501 and not enumerated in

USML Category III.



e. through w. [Reserved]



x.     “Parts” and “components” that are “specially designed” for a commodity subject to

control in this ECCN or a defense article in USML Category III and not elsewhere specified on

the USML, the CCL or paragraph .d of this entry.



       Note 2 to 0A505.x: The controls on “parts” and “components” in this entry include

Berdan and boxer primers, metallic cartridge cases, and standard metallic projectiles such as

full metal jacket, lead core, and copper projectiles.



                                                 61

                                          WASHSTATEB007209
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 640 of 992



       Note 3 to 0A505.x: The controls on “parts” and “components” in this entry include

those “parts” and “components” that are common to ammunition and ordnance described in

this entry and to those enumerated in USML Category III.



       Note 4 to 0A505: Lead shot smaller than No. 4 Buckshot, empty and unprimed shotgun

shells, shotgun wads, smokeless gunpowder, ‘Dummy rounds’ and blank rounds (unless linked or

belted), not incorporating a lethal or non-lethal projectile(s) are designated EAR99. A ‘dummy

round or drill round’ is a round that is completely inert, i.e., contains no primer, propellant, or

explosive charge. It is typically used to check weapon function and for crew training.




       43. In Supplement No. 1 to part 774, Category 0, add, between entries for ECCNs 0A521

and 0A604, an entry for ECCN 0A602 to read as follows:




0A602 Guns and Armament as follows (see List of Items Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT


Control(s)                                      Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                      NS Column 1



                                                 62


                                           WASHSTATEB007210
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 641 of 992


RS applies to entire entry                    RS Column 1

UN applies to entire entry                    See § 746.1 of the EAR for UN controls

AT applies to entire entry                    AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS: $500

       GBS: N/A

       CIV: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A602.




List of Items Controlled


       Related Controls: (1) Modern heavy weapons such as howitzers, artillery, cannon,

mortars, and recoilless rifles are “subject to the ITAR.” (2) See ECCN 0A919 for foreign-made

“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600

series” items. (3) See ECCN 0A606 for engines that are “specially designed” for a self-propelled

gun or howitzer subject to control under paragraph .a of this ECCN or USML Category VII.




                                               63

                                              WASHSTATEB007211
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 642 of 992


       Related Definitions: N/A

       Items:


a.     Guns and armament manufactured between 1890 and 1919.


b.     Military flame throwers with an effective range less than 20 meters.


c. through w. [Reserved]


x.      “Parts” and “components” that are “specially designed” for a commodity subject to

control in paragraphs .a or .b of this ECCN or a defense article in USML Category II and not

elsewhere specified on the USML or the CCL.


       Note 1 to 0A602.x: Engines that are “specially designed” for a self-propelled gun or

howitzer subject to control under paragraph .a of this ECCN or a defense article in USML

Category VII are controlled under ECCN 0A606.x.




       Note 2 to 0A602: “Parts,” “components,” “accessories,” and “attachments” specified

in USML subcategory II(j) are subject to the controls of that paragraph.


       Note 3 to 0A602: Black powder guns and armament manufactured in or prior to 1890

and replicas thereof designed for use with black powder propellants are designated EAR99.




Supplement No. 1 to Part 774 – [AMENDED]




                                               64

                                              WASHSTATEB007212
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 643 of 992


       44. In Supplement No. 1 to part 774, Category 0, remove ECCNs 0A918, 0A984,

0A985, 0A986, and 0A987.


       45. In Supplement No. 1 to part 774, Category 0, revise ECCN 0A988 to read as follows:


0A988 Conventional military steel helmets.



No items currently are in this ECCN. See ECCN 1A613.y.1 for conventional steel helmets that,

immediately prior to July 1, 2014, were classified under 0A988.




       46. In Supplement No. 1 to part 774, Category 0, add, before the entry for ECCN 0B521,

entries for ECCNs 0B501 and 0B505 to read as follows:




0B501 Test, inspection, and production “equipment” and related commodities for the

“development” or “production” of commodities enumerated or otherwise described in

ECCN 0A501 or USML Category I as follows (see List of Items Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT


                 Control(s)                     Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry except equipment NS Column 1



                                              65

                                         WASHSTATEB007213
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 644 of 992


for ECCN 0A501.y

RS applies to entire entry except equipment
                                              RS Column 1
for ECCN 0A501.y

UN applies to entire entry                    See § 746.1 of the EAR for UN controls

AT applies to entire entry                    AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS: $3000

       GBS: N/A

       CIV: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any item in this entry.




List of Items Controlled


       Related Controls: N/A

       Related Definitions: N/A

       Items:



                                               66

                                              WASHSTATEB007214
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 645 of 992


a.     Small arms chambering machines.


b.     Small arms deep hole drilling machines and drills therefor.


c.     Small arms rifling machines.


d.     Small arms spill boring machines.


e.     Production equipment (including dies, fixtures, and other tooling) “specially designed”

for the “production” of the items controlled in 0A501.a through .x. or USML Category I.




0B505 Test, inspection, and production “equipment” and related commodities “specially

designed” for the “development” or “production” of commodities enumerated or otherwise

described in ECCN 0A505 or USML Category III, except equipment for the hand loading

of cartridges and shotgun shells, as follows (see List of Items Controlled).



License Requirements

       Reason for Control: NS, RS, UN, AT

                 Control(s)                       Country Chart (See Supp. No. 1 to part 738)

NS applies to paragraphs .a and .x             NS Column 1

RS applies to paragraphs .a and .x             RS Column 1

UN applies to entire entry                     See § 746.1 of the EAR for UN controls

AT applies to paragraphs .a, .d, and .x        AT Column 1

AT applies to paragraph .c                     A license is required for export or reexport of




                                                67

                                           WASHSTATEB007215
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 646 of 992


                                              these items to North Korea for anti-terrorism

                                              reasons.



List Based License Exceptions (See Part 740 for a description of all license exceptions)

       LVS: $3000

       GBS: N/A

       CIV: N/A



Special conditions for STA

       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0B505.



List of Items Controlled

       Related Controls: N/A

       Related Definitions: N/A

       Items:

a.     Production equipment (including tooling, templates, jigs, mandrels, molds, dies, fixtures,

alignment mechanisms, and test equipment), not enumerated in USML Category III that are

“specially designed” for the “production” of commodities controlled by ECCN 0A505.a or .x or

USML Category III.



b.     Equipment “specially designed” for the “production” of commodities in ECCN 0A505.b.




                                               68

                                         WASHSTATEB007216
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 647 of 992


c.     Equipment “specially designed” for the “production” of commodities in ECCN 0A505.c.



d.     Equipment “specially designed” for the “production” of commodities in ECCN 0A505.d.



e. through .w   [Reserved]



x.     “Parts” and “components” “specially designed” for a commodity subject to control in

paragraph .a of this entry.




       47. In Supplement No. 1 to part 774, Category 0, add, between entries for ECCNs 0B521

and 0B604, an entry for ECCN 0B602 to read as follows:




0B602 Test, inspection, and production “equipment” and related commodities “specially

designed” for the “development” or “production” of commodities enumerated or otherwise

described in ECCN 0A602 or USML Category II as follows (see List of Items Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT


Control(s)                                  Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                  NS Column 1



                                             69

                                        WASHSTATEB007217
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 648 of 992


RS applies to entire entry                      RS Column 1

UN applies to entire entry                      See § 746.1 of the EAR for UN controls

AT applies to entire entry                      AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS: $3000

       GBS: N/A

       CIV: N/A


Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be

used for any item in 0B602.


List of Items Controlled


       Related Controls: N/A

       Related Definitions: N/A

       Items:


a.     The following commodities if “specially designed” for the “development” or

“production” of commodities enumerated in ECCN 0A602.a or USML Category II:


       a.1.     Gun barrel rifling and broaching machines and tools therefor;


       a.2.     Gun barrel rifling machines;



                                                 70

                                               WASHSTATEB007218
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 649 of 992


       a.3.   Gun barrel trepanning machines;


       a.4.   Gun boring and turning machines;


       a.5.   Gun honing machines of 6 feet (183 cm) stroke or more;


       a.6.   Gun jump screw lathes;


       a.7.   Gun rifling machines; and


       a.8.   Barrel straightening presses.


b.     Jigs and fixtures and other metal-working implements or accessories of the kinds

exclusively designed for use in the manufacture of items in ECCN 0A602 or USML Category II.


c.     Other tooling and equipment, “specially designed” for the “production” of items in

ECCN 0A602 or USML Category II.


d.     Test and evaluation equipment and test models, including diagnostic instrumentation and

physical test models, “specially designed” for items in ECCN 0A602 or USML Category II.




Supplement No. 1 to Part 774 – [AMENDED]


       48. In Supplement No. 1 to part 774, Category 0, remove ECCN 0B986.




       49. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

0D001 and 0D521, entries for ECCNs 0D501 and 0D505 to read as follows:


                                               71

                                          WASHSTATEB007219
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 650 of 992




0D501 “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by 0A501 or 0B501.




License Requirements


       Reason for Control: NS, RS, UN, AT


Control(s)                                  Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry except “software” NS Column 1

for commodities in ECCN 0A501.y or

equipment in ECCN 0B501 for commodities

in ECCN 0A501.y

RS applies to entire entry except “software” RS Column 1

for commodities in ECCN 0A501.y or

equipment in ECCN 0B501 for commodities

in ECCN 0A501.y

UN applies to entire entry                  See § 746.1 of the EAR for UN controls

AT applies to entire entry                  AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)




                                             72



                                       WASHSTATEB007220
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 651 of 992


       CIV: N/A

       TSR: N/A


Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “software” in 0D501.




List of Items Controlled


       Related Controls: “Software” required for and directly related to articles enumerated in

USML Category I is “subject to the ITAR”.


       Related Definitions: N/A

       Items: The list of items controlled is contained in this ECCN heading.




0D505 “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by 0A505 or 0B505.




License Requirements


       Reason for Control: NS, RS, UN, AT


Control(s)                                    Country Chart (See Supp. No. 1 to part 738)



                                               73

                                             WASHSTATEB007221
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 652 of 992


NS applies to “software” for commodities in NS Column 1

ECCN 0A505.a and .x and equipment in

ECCN 0B505.a .and .x

RS applies to “software” for commodities in RS Column 1

ECCN 0A505.a and .x and equipment in

ECCN 0B505.a and .x

UN applies to entire entry                    See § 746.1 of the EAR for UN controls

AT applies to “software” for commodities in

ECCN 0A505.a, .d, or .x and equipment in      AT Column 1

ECCN 0B505.a, .d, or .x




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV: N/A

       TSR: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “software” in 0D505.




List of Items Controlled


                                               74

                                           WASHSTATEB007222
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 653 of 992


       Related Controls: “Software” required for and directly related to articles enumerated in

USML Category III is “subject to the ITAR”.


       Related Definitions: N/A

       Items: The list of items controlled is contained in this ECCN heading.




       50. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

0D521 and 0D604, an entry for ECCN 0D602 to read as follows:




0D602 “Software” “specially designed” for the “development,” “production,” operation or

maintenance of commodities controlled by 0A602 or 0B602 as follows (see List of Items

Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT


Control(s)                                    Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                    NS Column 1

RS applies to entire entry                    RS Column 1

UN applies to entire entry                    See § 746.1 of the EAR for UN controls

AT applies to entire entry                    AT Column 1



                                               75

                                              WASHSTATEB007223
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 654 of 992




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV: N/A

       TSR: N/A




Special conditions for STA


       STA:      Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0D602.




List of Items Controlled


       Related Controls: (1) “Software” required for and directly related to articles enumerated

in USML Category II is “subject to the ITAR”. (2) See ECCN 0A919 for foreign-made

“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600

series” items.


       Related Definitions: N/A


       Items: “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by ECCN 0A602 and ECCN 0B602.




                                                76



                                               WASHSTATEB007224
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 655 of 992


       51. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E018.




       52. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

0E001 and 0E521, entries for ECCNs 0E501, 0E502, 0E504, and 0E505 to read as follows:




0E501 “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, or overhaul of commodities controlled by 0A501 or

0B501 as follows (see List of Items Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT


                  Control(s)                   Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                  NS Column 1

RS applies to entire entry                  RS Column 1

UN applies to entire entry                  See § 746.1 of the EAR for UN controls

AT applies to entire entry                  AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)




                                             77

                                      WASHSTATEB007225
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 656 of 992


       CIV: N/A

       TSR: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any “technology” in ECCN 0E501.




List of Items Controlled


       Related Controls: Technical data required for and directly related to articles enumerated

in USML Category I are “subject to the ITAR.”


       Related Definitions: N/A


       Items:


a.     “Technology” “required” for the “development” or “production” of commodities

controlled by ECCN 0A501 (other than 0A501.y) or 0B501.


b.     “Technology” “required” for the operation, installation, maintenance, repair, or overhaul

of commodities controlled by ECCN 0A501 (other than 0A501.y) or 0B501.




                                               78

                                              WASHSTATEB007226
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 657 of 992


0E502 “Technology” “required” for the “development” or “production” of commodities

controlled by 0A502.




License Requirements


       Reason for Control: CC, UN


                     Controls                    Country Chart (See Supp. No. 1 part 738)

CC applies to entire entry                       CC Column 1

UN applies to entire entry                       See § 746.1(b) of the EAR for UN controls




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV:    N/A

       TSR:    N/A




List of Items Controlled


       Related Controls: Technical data required for and directly related to articles enumerated

       in USML Category I are “subject to the ITAR”.

       Related Definitions: N/A

       Items: The list of items controlled is contained in the ECCN heading.




                                               79

                                              WASHSTATEB007227
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 658 of 992


0E504 ‘‘Technology’’ ‘‘required’’ for the ‘‘development’’ or ‘‘production’’ of commodities

controlled by 0A504 that incorporate a focal plane array or image


intensifier tube.




License Requirements


       Reason for Control: RS, UN, AT


Controls                                         Country Chart (See Supp. No. 1 part 738)

RS applies to entire entry                       RS Column 1

UN applies to entire entry                       See § 746.1(b) of the EAR for UN controls

AT applies to entire entry                       AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV:    N/A

       TSR:    N/A




List of Items Controlled


       Related Controls: N/A

       Related Definitions: N/A

       Items: The list of items controlled is contained in the ECCN heading.


                                               80

                                             WASHSTATEB007228
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 659 of 992




0E505 “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by

0A505.




License Requirements


         Reason for Control: NS, RS, UN, CC, AT


Control(s)                                        Country Chart (See Supp. No. 1 to part 738)

NS applies to “technology” for                    NS Column 1

“development,” “production,” operation,

installation, maintenance, repair, overhaul, or

refurbishing commodities in 0A505.a and .x;

for equipment for those commodities in

0B505; and for “software” for that equipment

and those commodities in 0D505

RS applies to entire entry except                 RS Column 1

“technology” for “development,”

“production,” operation, installation,

maintenance, repair, overhaul, or

refurbishing commodities in 0A505.a and .x;

for equipment for those commodities in



                                                   81



                                         WASHSTATEB007229
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 660 of 992


0B505 and for “software” for those

commodities and that equipment in 0D505

UN applies to entire entry                     See § 746.1 of the EAR for UN controls

CC applies to “technology” for the             CC Column 1

“development” or “production” of

commodities in 0A505.b

AT applies to “technology” for

“development,” “production,” operation,

installation, maintenance, repair, overhaul, or AT Column 1

refurbishing commodities in 0A505.a, .d, and

.x




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV: N/A

       TSR: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “technology” in 0E505.




                                                82

                                               WASHSTATEB007230
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 661 of 992


List of Items Controlled


       Related Controls: Technical data required for and directly related to articles enumerated

in USML Category III are “subject to the ITAR”.


       Related Definitions: N/A

       Items: The list of items controlled is contained in this ECCN heading.




       53. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

0E521 and 0E604, an entry for ECCN 0E602:




0E602 “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by

0A602 or 0B602, or “software” controlled by 0D602 as follows (see List of Items

Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT


Control(s)                                    Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                    NS Column 1




                                               83

                                             WASHSTATEB007231
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 662 of 992


RS applies to entire entry                  RS Column 1

UN applies to entire entry                  See § 746.1 of the EAR for UN controls

AT applies to entire entry                  AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV: N/A

       TSR: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0E602.




List of Items Controlled


       Related Controls: Technical data directly related to articles enumerated in USML

Category II are “subject to the ITAR.”


       Related Definitions: N/A


       Items: “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, or overhaul of commodities controlled by ECCN 0A602 or

0B602, or “software” controlled by ECCN 0D602.


                                              84

                                             WASHSTATEB007232
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 663 of 992




Supplement No. 1 to Part 774 – [AMENDED]


       54. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E918.




       55. In Supplement No. 1 to part 774, Category 0, revise ECCN 0E982 to read as follows.




0E982 “Technology” exclusively for the “development” or “production” of equipment

controlled by 0A982 or 0A503.




License Requirements


       Reason for Control: CC


Control(s)


CC applies to “technology” for items controlled by 0A982 or 0A503. A license is required for

ALL destinations, except Canada, regardless of end use. Accordingly, a column specific to this

control does not appear on the Commerce Country Chart. (See part 742 of the EAR for

additional information.)




List Based License Exceptions (See Part 740 for a description of all license exceptions)




                                             85



                                        WASHSTATEB007233
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 664 of 992


       CIV:     N/A


       TSR:     N/A




List of Items Controlled


       Related Controls: N/A


       Related Definitions: N/A


       Items:


The list of items controlled is contained in the ECCN heading.




Supplement No. 1 to Part 774 – [AMENDED]


       56. In Supplement No. 1 to part 774, Category 0, remove ECCNs 0E984 and 0E987.




       57. In Supplement No. 1 to part 774, Category 1, revise ECCN 1A984 to read as follows:




1A984 Chemical agents, including tear gas formulation containing 1 percent or less of

orthochlorobenzalmalononitrile (CS), or 1 percent or less of chloroacetophenone (CN),

except in individual containers with a net weight of 20 grams or less; liquid pepper except

when packaged in individual containers with a net weight of 3 ounces (85.05 grams) or less;



                                               86

                                         WASHSTATEB007234
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 665 of 992


smoke bombs; non-irritant smoke flares, canisters, grenades and charges; and other

pyrotechnic articles (excluding shotgun shells, unless the shotgun shells contain only

chemical irritants) having dual military and commercial use, and “parts” and

“components” “specially designed” therefor, n.e.s.




License Requirements


   Reason for Control: CC



Control(s)                                    Country Chart (See Supp. No. 1 to part 738)

CC applies to entire entry                    CC Column 1



List Based License Exceptions (See Part 740 for a description of all license exceptions)


   LVS:      N/A
   GBS: N/A
   CIV:      N/A


List of Items Controlled


   Related Controls: N/A
   Related Definitions: N/A
   Items:


The list of items controlled is contained in the ECCN heading.




                                               87

                                         WASHSTATEB007235
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 666 of 992




       58. In Supplement No. 1 to part 774, Category 2, revise ECCN 2B004 to read as follows:




2B004 Hot “isostatic presses” having all of the characteristics described in the List of Items

Controlled, and “specially designed” “components” and “accessories” therefor.




License Requirements


   Reason for Control: NS, MT NP, AT


Control(s)                                  Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                  NS Column 2

MT applies to entire entry                  MT Column 1

NP applies to entire entry, except 2B004.b.3 NP Column 1

and presses with maximum working

pressures below 69 MPa

AT applies to entire entry                  AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


   LVS:      N/A


   GBS: N/A




                                             88



                                        WASHSTATEB007236
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 667 of 992


   CIV:     N/A




List of Items Controlled


   Related Controls: (1) See ECCN 2D001 for software for items controlled under this entry.

   (2) See ECCNs 2E001 (“development”), 2E002 (“production”), and 2E101 (“use”) for

   technology for items controlled under this entry. (3) For “specially designed” dies, molds and

   tooling, see ECCNs 0B501, 0B602, 0B606, 1B003, 9B004, and 9B009. (4) For additional

   controls on dies, molds and tooling, see ECCNs 1B101.d, 2B104, and 2B204. (5) Also see

   ECCNs 2B117 and 2B999.a.


   Related Definitions: N/A


   Items:


a. A controlled thermal environment within the closed cavity and possessing a chamber cavity

with an inside diameter of 406 mm or more; and




b. Having any of the following:




   b.1. A maximum working pressure exceeding 207 MPa;




   b.2. A controlled thermal environment exceeding 1,773 K (1,500 C); or



                                              89

                                         WASHSTATEB007237
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 668 of 992




   b.3. A facility for hydrocarbon impregnation and removal of resultant gaseous degradation

products.




   Technical Note: The inside chamber dimension is that of the chamber in which both the

working temperature and the working pressure are achieved and does not include fixtures. That

dimension will be the smaller of either the inside diameter of the pressure chamber or the inside

diameter of the insulated furnace chamber, depending on which of the two chambers is located

inside the other.




       59. In Supplement No. 1 to part 774, Category 2, revise ECCN 2B018 to read as follows:




2B018 Equipment on the Wassenaar Arrangement Munitions List.

No commodities currently are controlled by this entry. Commodities formerly controlled by

paragraphs .a through .d, .m, and .s of this entry are controlled in ECCN 0B606. Commodities

formerly controlled by paragraphs .e through .l of this entry are controlled by ECCN 0B602.

Commodities formerly controlled by paragraphs .o through .r of this entry are controlled by

ECCN 0B501. Commodities formerly controlled by paragraph .n of this entry are controlled in

ECCN 0B501 if they are “specially designed” for the “production” of the items controlled in

ECCN 0A501.a through .x or USML Category I and controlled in ECCN 0B602 if they are of




                                               90



                                              WASHSTATEB007238
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 669 of 992


the kind exclusively designed for use in the manufacture of items in ECCN 0A602 or USML

Category II.




       60. In Supplement No. 1 to part 774, Category 2, revise ECCN 2D018 to read as follows:




2D018 “Software” for the “development,” “production,” or “use” of equipment controlled

by 2B018.


No software is currently controlled under this entry. See ECCNs 0D501, 0D602, and 0D606 for

software formerly controlled under this entry.




       61. In Supplement No. 1 to part 774, Category 2, revise ECCN 2E001 to read as follows:




2E001 “Technology” according to the General Technology Note for the “development” of

equipment or “software” controlled by 2A (except 2A983, 2A984, 2A991, or 2A994), 2B

(except 2B991, 2B993, 2B996, 2B997, 2B998, or 2B999), or 2D (except 2D983, 2D984,

2D991, 2D992, or 2D994).




License Requirements


   Reason for Control: NS, MT, NP, CB, AT


                                                 91

                                          WASHSTATEB007239
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 670 of 992


Control(s)                                        Country Chart (See Supp. No. 1 to part 738)

NS applies to “technology” for items              NS Column 1

controlled by 2A001, 2B001 to 2B009,

2D001 or 2D002

MT applies to “technology” for                    MT Column 1

items controlled by 2B004, 2B009, 2B104,

2B105, 2B109, 2B116, 2B117, 2B119 to

2B122, 2D001, or 2D101 for MT reasons

NP applies to “technology” for items              NP Column 1

controlled by 2A225, 2A226, 2B001,

2B004, 2B006, 2B007, 2B009, 2B104,

2B109, 2B116, 2B201, 2B204, 2B206,

2B207, 2B209, 2B225 to 2B233, 2D001,

2D002, 2D101, 2D201, or 2D202 for NP

reasons

NP applies to “technology” for items

controlled by 2A290, 2A291, or 2D290 for          NP Column 2

NP reasons

CB applies to “technology” for equipment

controlled by 2B350 to 2B352, valves

controlled    by        2A226    having      the CB Column 2

characteristics    of   those   controlled   by

2B350.g, and software controlled by 2D351



                                                   92

                                          WASHSTATEB007240
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 671 of 992


AT applies to entire entry                   AT Column 1




Reporting Requirements


   See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and

   Validated End-User authorizations.




List Based License Exceptions (See Part 740 for a description of all license exceptions)


   CIV:    N/A


   TSR:    Yes, except N/A for MT




Special Conditions for STA


   STA:    License Exception STA may not be used to ship or transmit “technology” according

           to the General Technology Note for the “development” of “software” specified in the

           License Exception STA paragraph in the License Exception section of ECCN 2D001

           or for the “development” of equipment as follows: ECCN 2B001 entire entry; or

           “Numerically controlled” or manual machine tools as specified in 2B003 to any of the

           destinations listed in Country Group A:6 (See Supplement No.1 to part 740 of the

           EAR).




                                              93

                                          WASHSTATEB007241
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 672 of 992


List of Items Controlled


   Related Controls: See also 2E101, 2E201, and 2E301


   Related Definitions: N/A


   Items:


The list of items controlled is contained in the ECCN heading.


   Note 1 to 2E001: ECCN 2E001 includes “technology” for the integration of probe systems

into coordinate measurement machines specified by 2B006.a.




       62. In Supplement No. 1 to part 774, Category 2, revise ECCN 2E002 to read as follows:




2E002 “Technology” according to the General Technology Note for the “production” of

equipment controlled by 2A (except 2A983, 2A984, 2A991, or 2A994), or 2B (except 2B991,

2B993, 2B996, 2B997, 2B998, or 2B999).




License Requirements


   Reason for Control: NS, MT, NP, CB, AT


Control(s)                                    Country Chart (See Supp. No. 1 to part 738)

NS applies to “technology” for equipment      NS Column 1




                                               94

                                         WASHSTATEB007242
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 673 of 992


controlled by 2A001, 2B001 to 2B009

MT applies to “technology” for equipment MT Column 1

controlled by 2B004, 2B009, 2B104, 2B105,

2B109, 2B116, 2B117, or 2B119 to 2B122

for MT reasons

NP applies to “technology” for equipment     NP Column 1

controlled by 2A225, 2A226, 2B001, 2B004,

2B006, 2B007, 2B009, 2B104, 2B109,

2B116, 2B201, 2B204, 2B206, 2B207,

2B209, 2B225 to 2B233 for NP reasons

NP applies to “technology” for equipment     NP Column 2

controlled by 2A290 or 2A291 for NP

reasons

CB applies to “technology” for equipment     CB Column 2

Controlled by 2B350 to 2B352 and for

valves controlled by 2A226 having the

characteristics of those controlled by

2B350.g

AT applies to entire entry                   AT Column 1




Reporting Requirements




                                              95

                                           WASHSTATEB007243
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 674 of 992


   See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and

   Validated End-User authorizations.




List Based License Exceptions (See Part 740 for a description of all license exceptions)


   CIV:     N/A


   TSR:     Yes, except N/A for MT




Special Conditions for STA


   STA:     License Exception STA may not be used to ship or transmit “technology” according

            to the General Technology Note for the “production” of equipment as follows: ECCN

            2B001 entire entry; or “Numerically controlled” or manual machine tools as specified

            in 2B003 to any of the destinations listed in Country Group A:6 (See Supplement

            No.1 to part 740 of the EAR).




List of Items Controlled


   Related Controls: N/A


   Related Definitions: N/A


   Items:


The list of items controlled is contained in the ECCN heading.


                                                 96

                                            WASHSTATEB007244
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 675 of 992




       63. In Supplement No. 1 to part 774, Category 7, revise ECCN 7A611 to read as follows:




7A611 Military fire control, laser, imaging, and guidance equipment, as follows (see List of

Items Controlled).




License Requirements


   Reason for Control: NS, MT, RS, AT, UN



Control(s)                                Country Chart (See Supp. No. 1 to part 738).

NS applies to entire entry except NS Column 1

7A611.y

MT applies to commodities in 7A611.a MT Column 1

that meet or exceed the parameters in

7A103.b or .c

RS applies to entire entry except 7A611.y RS Column 1

AT applies to entire entry                AT Column 1

UN applies to entire entry except See § 746.1(b) of the EAR for UN controls

7A611.y



List Based License Exceptions (See Part 740 for a description of all license exceptions)




                                             97



                                        WASHSTATEB007245
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 676 of 992


   LVS: $1500


   GBS: N/A


   CIV: N/A




Special Conditions for STA


   STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be

used for any item in 7A611.


List of Items Controlled


       Related Controls: (1) Military fire control, laser, imaging, and guidance equipment that

are enumerated in USML Category XII, and technical data (including software) directly related

thereto, are subject to the ITAR. (2) See Related Controls in ECCNs 0A504, 2A984, 6A002,

6A003, 6A004, 6A005, 6A007, 6A008, 6A107, 7A001, 7A002, 7A003, 7A005, 7A101, 7A102,

and 7A103. (3) See ECCN 3A611 and USML Category XI for controls on countermeasure

equipment. (4) See ECCN 0A919 for foreign-made “military commodities” that incorporate

more than a de minimis amount of U.S. origin “600 series” controlled content.


       Related Definitions: N/A


       Items:


a. Guidance or navigation systems, not elsewhere specified on the USML, that are “specially

designed” for a defense article on the USML or for a 600 series item.


b. to w. [RESERVED]


                                               98

                                         WASHSTATEB007246
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 677 of 992


x. “Parts,” “components,” “accessories,” and “attachments,” including accelerometers, gyros,

angular rate sensors, gravity meters (gravimeters), and inertial measurement units (IMUs), that

are “specially designed” for defense articles controlled by USML Category XII or items

controlled by 7A611, and that are NOT:


1. Enumerated or controlled in the USML or elsewhere within ECCN 7A611;


2. Described in ECCNs 6A007, 6A107, 7A001, 7A002, 7A003, 7A101, 7A102, or 7A103; or


3. Elsewhere specified in ECCN 7A611.y or 3A611.y.


y. Specific “parts,” “components,” “accessories,” and “attachments” “specially designed” for a

commodity subject to control in this ECCN or a defense article in Category XII and not

elsewhere specified on the USML or in the CCL, as follows, and “parts,” “components,”

“accessories,” and “attachments” “specially designed” therefor:


         y.1 [RESERVED]




Dated:




Richard E. Ashooh

Assistant Secretary for Export Administration.




                                                 99

                                         WASHSTATEB007247
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 678 of 992


              Summary of Revisions to USML Categories I, II, and III

       In 2009, the interagency began a review of the U.S. export control system,
with the goal of strengthening national security and the competitiveness of key
U.S. manufacturing and technology sectors by focusing on current threats, as well
as adapting to the changing economic and technological landscape. This review
determined that the then-current export control system was overly complicated,
contained too many redundancies, and, in trying to protect too much, diminished
our ability to focus our efforts on the most critical national security priorities.

       To this end, the Departments of State and Commerce have been reviewing
and revising the two primary lists of controlled items, i.e., the United States
Munitions List (USML) and the Commerce Control List (CCL). A key strategy in
the reform effort has been to construct the lists so they positively identify the
items they control. Thus, for example, the USML lists the specific types of parts,
components, accessories, and attachments that warrant control under the
International Traffic in Arms Regulations (ITAR) rather than all generic “parts,”
“components,” “accessories and attachments” that are in any way “specifically
designed, modified, adapted, or configured” for a defense article, regardless of
military significance (as is currently the case for unrevised USML categories). All
other generic parts, components, accessories, and attachments and the technology
for their “production,” “development,” or “use” that are “specially designed” for an
item formerly on the USML but not specifically identified on the USML will
become subject to the jurisdiction of the Export Administration Regulations (EAR)
and identified on its CCL.

       In connection with this effort, the Department of State has published 26
final, or interim final, rules revising 18 of the 21 USML categories. In May 2018,
the Department of State published proposed revisions of the remaining three
USML Categories, including Category I (firearms and related articles), II (guns
and armaments) and III (ammunition and ordnance), which follow this model of
utilizing a “positive list” for controls. Articles that are not positively identified on
the USML will continue to be controlled, albeit under the jurisdiction of the EAR.

       In February 2019, the Department of State formally notified Congress of the
transfer of jurisdictional control of certain classes of items in Categories, I, II, and
III. The Department of State is submitting a new notification to Congress because
the Department of Commerce has amended certain controls in its draft companion
rule. In particular, in order to address concerns raised by some members of
Congress and the public regarding certain access to 3D printing technology and
                                            1

                              SENSITIVE BUT UNCLASSIFIED
                                      WASHSTATEB007248
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 679 of 992


software for firearms, the Department of Commerce has revised its draft final rule
to make certain technology and software capable of producing firearms subject to
the EAR when posted on the internet under specified circumstances. The
Department of State has not made any changes to the classes of items in Categories
I, II, or III that it is proposing to remove from the USML from the time that the
Department of State notified Congress in February 2019.

      Category I—Firearms and Related Articles

      Paragraph (a) is revised by limiting the scope of the control to firearms using
caseless ammunition. Non-automatic and semi-automatic firearms that do not use
caseless ammunition will be controlled in Export Control Classification Number
(ECCN) 0A501 on the CCL, except for firearms manufactured prior to 1890.

      Paragraph (b) is non-substantively revised.

       Paragraph (c) is revised by limiting the scope to firearms specially designed
to integrate fire control, automatic tracking, or automatic firing (e.g., Precision
Guided Firearms). Other weapons that were controlled here will be controlled in
ECCN 0A501.

      Paragraph (d) is revised by limiting the scope to fully automatic shotguns.
Other shotguns that were controlled here will be controlled in ECCN 0A502.

       Paragraph (e) is revised by removing flash suppressors and moving certain
parts and components for the remaining items in paragraph (e) to paragraph (h)(3).
Flash suppressors will be controlled in ECCN 0A501.

      Paragraph (f) is reserved. Riflescopes with night vision or infrared were
moved to USML Category XII(c)(2) in 2016 through 81 FR 70340. All other rifle
scopes that were controlled here will be controlled in ECCN 0A504.

       Paragraph (g) is revised to more clearly delineate the major components of
USML firearms that are controlled. The major parts and components of firearms
that transition to the CCL will be controlled in ECCN 0A501.

      Paragraph (h) is revised by adding four subparagraphs to specifically
enumerate the articles controlled. The parts, components, accessories, and
attachments of firearms that transition to the CCL will be controlled in ECCN


                                          2

                             SENSITIVE BUT UNCLASSIFIED
                                    WASHSTATEB007249
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 680 of 992


0A501, as will any parts, components, accessories, and attachments of USML
firearms that are not listed in paragraphs (g) or (h).

       Paragraph (i) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A501, 0B501, 0D501, and 0E501
and defense services using the classified technical data.

       A new paragraph (x) has been added to USML Category I, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category
XII and are described in the purchase documentation submitted with the
application.

      Category II— Guns and Armament

       Paragraph (a) is revised by adding five subparagraphs to specifically
enumerate the articles controlled, including adding a control for DOD-funded
development guns and armaments and their specially designed parts and
components. Two notes are added to paragraph (a) in order to exclude from the
control certain items that do not warrant control on the USML. Non-automatic and
non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm) and .72
caliber (18.288 mm) will be controlled under ECCN 0A501. Black powder guns
and armaments manufactured between 1890 and 1919 will be controlled under
ECCN 0A602, except for black powder guns and armaments manufactured earlier
than 1890.

     Paragraph (b) is revised to control flame throwers based on the technical
parameter of a range 20 meters or greater.

      Paragraph (c) is reserved. The items that were controlled in this paragraph
that warrant USML control are now described in paragraph (a)(4) and the rest are
controlled in ECCN 0A602.

     Paragraph (d) is revised to control specially designed kinetic energy
weapons.

      Paragraph (e) is revised to more specifically describe the items warranting
control under this paragraph. Items that were controlled in this paragraph as being


                                         3

                             SENSITIVE BUT UNCLASSIFIED
                                    WASHSTATEB007250
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 681 of 992


for guns and armaments controlled in paragraph (c) that did not move to paragraph
(a)(4) are controlled in ECCN 0A602.

      Paragraph (f) is reserved. The items that were controlled here will be
controlled in ECCN 0A606.

      Paragraph (g) is reserved. The items that were controlled here will be
controlled in ECCN 0B602.

      Paragraph (h) is reserved. The items that were controlled here will be
controlled in ECCN 0B602.

       Paragraph (i) is reserved. The items that were controlled that continue to
warrant USML control are moved to paragraphs (j)(9) and components therefor to
(j)(10) and the rest will be controlled in ECCN 0B602.

      Paragraph (j) is revised by adding seventeen subparagraphs to specifically
enumerate the articles controlled. The parts, components, accessories, and
attachments that are not listed in paragraph (j) will be controlled in ECCN 0A602.

       Paragraph (k) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A602, 0B602, 0D602, and 0E602
and defense services using the classified technical data.

       A new paragraph (x) has been added to USML Category II, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category
XII and are described in the purchase documentation submitted with the
application.

      Category III— Ammunition and Ordnance

      Paragraph (a) is revised by adding ten subparagraphs to specifically
enumerate the articles controlled, including adding a control for DOD-funded
development ammunition. Ammunition not described will be controlled under
ECCN 0A505. Black powder guns and armaments manufactured between 1890
and 1919 will be controlled under ECCN 0A602, except for black powder guns
and armaments manufactured earlier than 1890.


                                         4

                            SENSITIVE BUT UNCLASSIFIED
                                    WASHSTATEB007251
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 682 of 992


      Paragraph (b) is revised to more specifically describe the items warranting
control under this paragraph by identifying those items in two subparagraphs.
Items that were controlled in this paragraph but do not meet the more specific
description will be controlled in ECCN 0B505.

       Paragraph (c) is reserved. The items that were controlled in this paragraph
will be controlled in ECCN 0B505.

      Paragraph (d) is revised by adding fifteen subparagraphs to specifically
enumerate the articles controlled. Parts and components of USML ammunition that
are not described will be controlled in ECCN 0A505.

       Paragraph (e) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A505, 0B505, 0D505, and 0E505
and defense services using the classified technical data.

       A new paragraph (x) has been added to USML Category II, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category
XII and are described in the purchase documentation submitted with the
application.

       A new note is added to Category III to provide that ammunition crimped
without a projectile (blank star) and dummy ammunition with a pierced powder
chamber are not on the USML. These items will be controlled in ECCN 0A505.
An additional new note is added to provide that grenades containing non-lethal or
less lethal projectiles are not on the USML. These grenades will be controlled in
ECCN 0A505.

       For items that have transitioned to the CCL in a 600 series entry,
transactions destined for countries subject to a U.S. arms embargo will not be
eligible for license exceptions, except for License Exception GOV under EAR
§740.11(b)(2)(ii). Multilateral regime-controlled items moved from the USML to
the CCL will retain their regime control parameters and reasons for control.

       The Department of Commerce has created a License Exception Strategic
Trade Authorization (STA, §740.20), which authorizes the export, re-export, and
transfer (in-country) of certain items on the CCL to “countries of least concern”
without a license (i.e., Argentina, Australia, Austria, Belgium, Bulgaria, Canada,
                                          5

                             SENSITIVE BUT UNCLASSIFIED
                                    WASHSTATEB007252
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 683 of 992


Croatia, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Iceland, Ireland, Italy, Japan, Latvia, Lithuania, Luxembourg,
Netherlands, New Zealand, Norway, Poland, Portugal, Romania, Slovakia,
Slovenia, South Korea, Spain, Sweden, Switzerland, Turkey, and the United
Kingdom). Parts, components, accessories and attachments controlled under
subparagraph “x” of the relevant ECCNs will be automatically available for this
exception. However, end-items that will be controlled under the new ECCNs will
be subject to a “first time” license requirement. Exporters will be able to request a
determination on STA eligibility for these items concurrent with a license request.
If the Departments of State, Defense, and Commerce all agree, the end-item would
be separately posted, by model number, as eligible for STA in the future. If the
departments cannot reach consensus, the end-item would continue to require a
license to all destinations except Canada.

      Existing License Exceptions LVS (§740.3), TMP (§740.9), RPL (§740.10),
and GOV (§740.11(b)(2)(ii) or (b)(2)(iii)) will be eligible for use for items
controlled by these ECCNs.




                                          6

                             SENSITIVE BUT UNCLASSIFIED
                                    WASHSTATEB007253
  Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 684 of 992
UNCLASSIFIED


                 Categories I, II, and III MDE Transitioning to the CCL

                  ITEM DESCRIPTION                                CCL CONTROL

   Cartridge, 5.56mm M855A1                                 CCL           ECCN
                                                                          0A505.a




                                    UNCLASSIFIED
                                 WASHSTATEB007254
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 685 of 992
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 686 of 992




                                                           NATIONAL DEFENSE AUTHORIZATION ACT FOR FISCAL YEAR 2020




                           WASHSTATEB007256
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 687 of 992
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 688 of 992




Transfer of certain items included in categories I, II, and III
of the United States Munitions List to the Commerce Control List

      The House amendment contained a provision (sec. 1050) that
would prohibit the President from removing from the United
States Munitions List any item that was included in category I,
II, or III of the United States Munitions List, as in effect on
August 31, 2017.
      Senate bill contained no similar provision.
      The House recedes.

Limitation on use of funds for reimbursement of expenses at
certain properties

      The House amendment contained a provision (sec. 1050A)
that would prohibit the obligation or expenditure of funds made
available for the Department of Defense at a list of properties
or to an entity with an ownership interest in such properties.
      The Senate bill contained no similar provision.
      The House recedes.

Limitation on use of funds for exhibition of parade of military
forces and hardware for review by the President

      The House amendment contained a provision (sec. 1050B)
that would prohibit the use of funds authorized by this Act or
otherwise appropriated for Fiscal Year 2020 for the Department
of Defense from being obligated or expended for any exhibition
or parade of military forces and hardware, with the exception of
ceremonial honors and customary ceremonial duties, for review by
the President outside authorized military operations.
      The Senate bill contained no similar provision.
      The House recedes.

Prohibition on use of DOD equipment, personnel, and facilities
for ICE detention

      The House amendment contained a provision (sec. 1050C)
that would prohibit the use of facilities, equipment, or
personnel of the Department of Defense to house or to construct
housing for foreign nationals in the custody of U.S. Immigration
and Customs Enforcement.
      The Senate bill contained no similar provision.
      The House recedes.

Report on joint force plan for implementation of strategies of
the Department of Defense for the Arctic



                              WASHSTATEB007258
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 689 of 992




                           WASHSTATEB007259
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 690 of 992




                           WASHSTATEB007260
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 691 of 992




                           WASHSTATEB007261
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 692 of 992




                           WASHSTATEB007262
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 693 of 992




                           WASHSTATEB007263
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 694 of 992




                           WASHSTATEB007264
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 695 of 992




                           WASHSTATEB007265
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 696 of 992




                           WASHSTATEB007266
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 697 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


                                                                  [5] term “defense articles” was not void for vagueness; and
                   121 F.Supp.3d 680
                                                                  [6] term “export” was not void for vagueness.
               United States District Court,
                       W.D. Texas,
                    Austin Division.                              Motion denied.
      DEFENSE DISTRIBUTED, et al., Plaintiffs,
                       v.
         UNITED STATES DEPARTMENT                                  West Headnotes (37)
          OF STATE, et al., Defendants.

                    No. 1–15–CV–372 RP.                            [1]    Injunction
                              |                                               Extraordinary or unusual nature of remedy
                     Signed Aug. 4, 2015.                                 A preliminary injunction is an extraordinary
                                                                          remedy and the decision to grant a preliminary
Synopsis                                                                  injunction is to be treated as the exception rather
Background: Non-profit organization that designed firearms                than the rule.
that could be downloaded from internet and printed with
a 3-D printer and association that promoted the right to                  Cases that cite this headnote
keep and bear arms brought action against Department
of State, Secretary of State, Directorate of Defense Trade
                                                                   [2]    Injunction
Controls (DDTC) and DDTC employees, alleging that
                                                                              Grounds in general; multiple factors
prepublication approval requirement for technical data
                                                                          A party seeking a preliminary injunction may
organization published on internet violated their rights to
                                                                          be granted relief only if the moving party
free speech under the First Amendment, their right to keep
                                                                          establishes: (1) a substantial likelihood of
and bear arms under the Second Amendment, and their
                                                                          success on the merits; (2) a substantial threat
due process rights under the Fifth Amendment, seeking
                                                                          that failure to grant the injunction will result
preliminary injunction enjoining DDTC from enforcing the
                                                                          in irreparable injury; (3) that the threatened
requirement.
                                                                          injury out-weighs any damage that the injunction
                                                                          may cause the opposing party; and (4) that the
                                                                          injunction will not disserve the public interest;
Holdings: The District Court, Robert L. Pitman, J., held that:            the party seeking a preliminary injunction must
                                                                          clearly carry the burden of persuasion on all four
[1] plaintiffs failed to meet burden of showing substantial               requirements to merit relief.
threat that failure to grant preliminary injunction outweighed
damage that injunction would cause and that injunction would              Cases that cite this headnote
not disserve public interest;
                                                                   [3]    Injunction
[2] plaintiffs were unlikely to succeed on merits of claim that               Prima facie showing
DDTC acted beyond scope of its authority;
                                                                          To show a substantial likelihood of success on
                                                                          the merits, as required to be granted a preliminary
[3] plaintiffs were unlikely to succeed on merits of claim that
                                                                          injunction, a plaintiff must present a prima facie
prepublication approval requirements violated right to free
                                                                          case, but need not prove that he is entitled to
speech;
                                                                          summary judgment.

[4] plaintiffs were unlikely to succeed on merits of claim                Cases that cite this headnote
that prepublication approval requirement violated association
members' Second Amendment rights;
                                                                   [4]    Injunction



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
                                                      WASHSTATEB007267
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 698 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


             Weapons and explosives
                                                                       Cases that cite this headnote
        Weapons
           Violation of right to bear arms
        Second Amendment protects intangible and               [7]     Public Employment
        unquantifiable interests and a deprivation of                      Sovereign immunity, and relation of official
        Second Amendment rights is thus considered                     immunity thereto
        an irreparable injury justifying a grant of a                  United States
        preliminary injunction. U.S.C.A. Const.Amend.                      Sovereign immunity, and relation of official
        2.                                                             immunity thereto
                                                                       The “ultra vires exception” to sovereign
        Cases that cite this headnote
                                                                       immunity provides that, where an officer's
                                                                       powers are limited by statute, his actions beyond
 [5]    Injunction                                                     those limitations are considered individual and
            Weapons and explosives                                     not sovereign actions, or ultra vires his authority,
        War and National Emergency                                     and thus not protected by sovereign immunity.
            Export restrictions
                                                                       Cases that cite this headnote
        Non-profit organization that designed firearms
        that could be downloaded from internet and
        printed with a 3-D printer and association that        [8]     Public Employment
        promoted right to keep and bear arms failed to                     Sovereign immunity, and relation of official
        meet burden of showing substantial threat that                 immunity thereto
        failure to grant preliminary injunction enjoining              United States
        enforcement of requirement that Directorate                        Sovereign immunity, and relation of official
        of Defense Trade Controls (DDTC) approve                       immunity thereto
        computer files containing technical data on                    To fall within the ultra vires exception to
        firearms that could be printed on 3-D printers                 sovereign or governmental immunity, a plaintiff
        that organization intended to publish on internet,             must do more than simply allege that the
        which DDTC alleged were “defense articles,”                    actions of a government officer are illegal or
        as defined under the Arms Export Control                       unauthorized; rather, the complaint must allege
        Act (AECA), outweighed any damage that the                     facts sufficient to establish that the officer
        injunction would cause and that the injunction                 was acting without any authority whatever, or
        would not disserve the public interest; public                 without any colorable basis for the exercise of
        had interest in restricting export of defense                  authority.
        articles, and President and Congress had interest
        and authority in matters of foreign policy and                 Cases that cite this headnote
        export. Arms Export Control Act, § 38(a)(1), 22
        U.S.C.A. § 2778(a)(1); 22 C.F.R. § 120.1(a).
                                                               [9]     Injunction
                                                                           Weapons and explosives
        1 Cases that cite this headnote
                                                                       War and National Emergency
                                                                           Export restrictions
 [6]    United States
                                                                       Non-profit organization that promoted right to
            Necessity of waiver or consent
                                                                       keep and bear arms was unlikely to succeed
        A federal court has no subject matter jurisdiction
                                                                       on merits of claim that Directorate of Defense
        over claims against the United States unless the
                                                                       Trade Controls (DDTC) acted beyond scope of
        government waives its sovereign immunity and
                                                                       its authority in imposing requirement that group
        consents to suit.
                                                                       obtain approval from DDTC prior to publishing
                                                                       technical information on printing machine that



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
                                                     WASHSTATEB007268
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 699 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


        could be used to manufacture firearm parts,
        on internet, as required to be entitled to                     Cases that cite this headnote
        preliminary injunction enjoining enforcement
        of the prepublication approval requirement;             [13]   Constitutional Law
        DDTC had authority, under Arms Export Control                      Prior Restraints
        Act (AECA), to regulate export of defense
                                                                       A system of prior restraints on speech avoids
        articles, based on inter alia, consideration of
                                                                       constitutional infirmity only if it takes place
        increase of possibility of escalation of conflict,
                                                                       under procedural safeguards designed to obviate
        and organization's purpose of facilitating global
                                                                       the dangers of a censorship system. U.S.C.A.
        access to three-dimensional printing of arms
                                                                       Const.Amend. 1.
        increased possibility of outbreak or escalation of
        conflict. Arms Export Control Act, § 38(a)(2), 22              Cases that cite this headnote
        U.S.C.A. § 2778(a)(2); 22 C.F.R. § 120.1(a).

        Cases that cite this headnote                           [14]   Constitutional Law
                                                                           Prior Restraints
                                                                       The heavy presumption against the constitutional
 [10]   Constitutional Law
                                                                       validity of prior restraint on speech is not
            Freedom of Speech, Expression, and Press
                                                                       a standard of review, and judicial decisions
        Constitutional Law
                                                                       analyzing prior restraints apply different
            Property and Events
                                                                       standards of review depending on the restraint at
        In addressing First Amendment claims, the first                issue. U.S.C.A. Const.Amend. 1.
        step is to determine whether the claim involves
        protected speech, the second step is to identify               Cases that cite this headnote
        the nature of the forum, and the third step is
        to assess whether the justifications for exclusion
                                                                [15]   Constitutional Law
        from the relevant forum satisfy the requisite                       Narrow tailoring requirement; relationship
        standard. U.S.C.A. Const.Amend. 1.                             to governmental interest
        Cases that cite this headnote                                  Constitutional Law
                                                                           Existence of other channels of expression
                                                                       Content-neutral restrictions on speech are
 [11]   Constitutional Law
                                                                       examined under intermediate scrutiny, meaning
            Freedom of Speech, Expression, and Press
                                                                       they are permissible so long as they are narrowly
        First Amendment protection is broad, covering
                                                                       tailored to serve a significant governmental
        works which, taken as a whole, have serious
                                                                       interest and leave open ample alternative
        literary, artistic, political, or scientific value,
                                                                       channels for communication of the information.
        regardless of whether the government or a
                                                                       U.S.C.A. Const.Amend. 1.
        majority of the people approve of the ideas these
        works represent. U.S.C.A. Const.Amend. 1.                      Cases that cite this headnote

        Cases that cite this headnote
                                                                [16]   Constitutional Law
                                                                            Strict or exacting scrutiny; compelling
 [12]   Constitutional Law
                                                                       interest test
            Presumption of invalidity
                                                                       Content-based restrictions on speech are
        Prior restraints on speech face a presumption
                                                                       examined under strict scrutiny, meaning
        against their constitutionality. U.S.C.A.
                                                                       they must be narrowly drawn to effectuate
        Const.Amend. 1.
                                                                       a compelling state interest. U.S.C.A.
                                                                       Const.Amend. 1.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
                                                      WASHSTATEB007269
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 700 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


                                                                       War and National Emergency
        Cases that cite this headnote                                      Export restrictions
                                                                       Non-profit organization that designed firearms
 [17]   Constitutional Law                                             that could be downloaded from internet and
            Content-Based Regulations or Restrictions                  printed with a 3-D printer and association
        Government regulation of speech is content                     that promoted right to keep and bear arms
        based if a law applies to particular speech                    were unlikely to succeed on merits of claim
        because of the topic discussed or the idea or                  that requirement, under International Traffic
        message expressed. U.S.C.A. Const.Amend. 1.                    in Arms Regulation (ITAR), that organization
                                                                       obtain approval from Directorate of Defense
        1 Cases that cite this headnote                                Trade Controls (DDTC) prior to publishing
                                                                       technical information on printing machine that
                                                                       could be used to manufacture firearm parts,
 [18]   Constitutional Law
            Content-Based Regulations or Restrictions                  on internet, violated organization's right to
                                                                       free speech, as required to be entitled to
        A regulation on speech is not content based
                                                                       preliminary injunction enjoining enforcement
        merely because the applicability of the regulation
                                                                       of the prepublication approval requirement;
        depends on the content of the speech; rather,
                                                                       requirement furthered substantial government
        determination of whether regulation of speech
                                                                       interest in regulating dissemination of military
        is content-based requires a court to consider
                                                                       information outside national borders and did not
        whether a regulation of speech on its face draws
                                                                       impose insurmountable burden on organization's
        distinctions based on the message a speaker
                                                                       ability to disseminate information domestically,
        conveys. U.S.C.A. Const.Amend. 1.
                                                                       and ITAR provided method for determining
        1 Cases that cite this headnote                                whether information was subject to its export
                                                                       control. U.S.C.A. Const.Amend 1; Arms Export
                                                                       Control Act, § 38(a)(2), 22 U.S.C.A. § 2778(a)
 [19]   Constitutional Law                                             (2); 22 C.F.R. §§ 120.1(a), 120.4.
            Government information
        International Traffic in Arms Regulation (ITAR),               Cases that cite this headnote
        which regulates disclosure of technical data
        relating to “defense articles,” was a content-         [21]    Federal Courts
        neutral regulation of speech, and was thus                         Case or Controversy Requirement
        subject to intermediate scrutiny, rather than
                                                                       Article III of the Constitution limits the
        strict scrutiny, since regulation did not regulate
                                                                       jurisdiction of federal courts to cases and
        disclosure of technical data based on the message
                                                                       controversies. U.S.C.A. Const. Art. 3, § 2, cl. 1.
        that was communicated, but rather was intended
        to satisfy a number of foreign policy and national             Cases that cite this headnote
        defense goals related to preventing arms races,
        aiding in the development of weapons of mass
                                                               [22]    Federal Civil Procedure
        destruction, and an increase in the possibility
                                                                           In general; injury or interest
        of outbreak of escalation of conflict. U.S.C.A.
        Const.Amend. 1; Arms Export Control Act, §                     Federal Courts
        38(a)(1, 2), 22 U.S.C.A. § 2778(a)(1, 2); 22                       Injury, harm, causation, and redress
        C.F.R. § 120.1(a).                                             One element of the case-or-controversy
                                                                       requirement of Article III of the Constitution
        2 Cases that cite this headnote                                is that plaintiffs, based on their complaint,
                                                                       must establish that they have standing to
 [20]   Civil Rights                                                   sue; this requirement, like other jurisdictional
             Preliminary Injunction                                    requirements, is not subject to waiver and



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           4
                                                     WASHSTATEB007270
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 701 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


        demands strict compliance. U.S.C.A. Const. Art.                Inability of members of association that
        3, § 2, cl. 1.                                                 promoted the right to keep and bear arms
                                                                       to download computer files from internet
        Cases that cite this headnote                                  containing technical information on printing
                                                                       machine that could be used to manufacture
 [23]   Federal Civil Procedure                                        firearm parts constituted injury in fact that was
            In general; injury or interest                             clearly traceable to Directorate of Defense Trade
                                                                       Controls (DDTC) enforcement of requirement
        Federal Civil Procedure
                                                                       that non-profit organization that designed
            Causation; redressability
                                                                       firearms that could be downloaded from internet
        To meet Constitutional standing requirement a
                                                                       and printed with a 3-D printer obtain approval
        plaintiff must show: (1) she has suffered an
                                                                       from DDTC prior to publishing the information
        injury in fact that is concrete and particularized
                                                                       on the internet, and association thus had standing
        and actual or imminent, not conjectural or
                                                                       to assert a claim for violation of the Second
        hypothetical; (2) the injury is fairly traceable to
                                                                       Amendment on its members behalf. U.S.C.A.
        the challenged action of the defendant; and (3)
                                                                       Const. Art. 3, § 2, cl. 1; U.S.C.A. Const.Amend.
        it is likely, as opposed to merely speculative,
                                                                       2; Arms Export Control Act, § 38(a)(2), 22
        that the injury will be redressed by a favorable
                                                                       U.S.C.A. § 2778(a)(2); 22 C.F.R. §§ 120.1(a),
        decision; the party invoking federal jurisdiction
                                                                       120.4.
        bears the burden of establishing these elements.
        U.S.C.A. Const. Art. 3, § 2, cl. 1.                            Cases that cite this headnote

        Cases that cite this headnote
                                                                [27]   Weapons
                                                                          Violation of right to bear arms
 [24]   Federal Civil Procedure
                                                                       The first step in addressing a claim under the
            In general; injury or interest
                                                                       Second Amendment is to determine whether the
        A litigant is generally limited to asserting
                                                                       challenged law impinges upon a right protected
        standing only on behalf of himself. U.S.C.A.
                                                                       by the Second Amendment, i.e., whether the
        Const. Art. 3, § 2, cl. 1.
                                                                       law regulates conduct that falls within the scope
        Cases that cite this headnote                                  of the Second Amendment's guarantee, and the
                                                                       second step is to determine whether to apply
                                                                       intermediate or strict scrutiny to the law, and then
 [25]   Associations                                                   to determine whether the law survives the proper
            Actions by or Against Associations                         level of scrutiny. U.S.C.A. Const.Amend. 2.
        Standing for an association to bring suit on
        behalf of its members requires showing: (1) the                Cases that cite this headnote
        association's members have standing to sue in
        their own right; (2) the interests at issue are         [28]   Weapons
        germane to the association's purpose; and (3)                     Violation of right to bear arms
        the participation of individual members in the
                                                                       The appropriate level of scrutiny in evaluating
        lawsuit is not required. U.S.C.A. Const. Art. 3,
                                                                       the constitutionality of a firearms regulation
        § 2, cl. 1.
                                                                       depends on the nature of the conduct being
        Cases that cite this headnote                                  regulated and the degree to which the challenged
                                                                       law burdens the Second Amendment right.
                                                                       U.S.C.A. Const.Amend. 2.
 [26]   Weapons
           Violation of right to bear arms                             Cases that cite this headnote




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            5
                                                      WASHSTATEB007271
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 702 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


                                                                       governmental interest regulating dissemination
 [29]   Weapons                                                        of military information outside national borders
           Violation of right to bear arms                             in a not unduly burdensome fashion. U.S.C.A.
        Intermediate scrutiny, rather than strict                      Const.Amend. 2; Arms Export Control Act, §
        scrutiny, applied in evaluating Directorate of                 38(a)(2), 22 U.S.C.A. § 2778(a)(2); 22 C.F.R. §§
        Defense Trade Controls' (DDTC) enforcement                     120.1(a), 120.4.
        requirement that non-profit organization that
        designed firearms that could be downloaded                     Cases that cite this headnote
        from internet and printed with a 3-D printer
        obtain approval from DDTC prior to publishing          [31]    Constitutional Law
        computer files containing technical information                    Certainty and definiteness; vagueness
        on printing machine that could be used to
                                                                       An enactment is void for vagueness under the
        manufacture firearm parts on internet, violated
                                                                       Fifth Amendment if its prohibitions are not
        Second Amendment rights of members of
                                                                       clearly defined. U.S.C.A. Const.Amend. 5.
        association that promoted right to keep and bear
        arms; enforcement did not prohibit association                 1 Cases that cite this headnote
        members from manufacturing their own firearms
        or from keeping and bearing those firearms, and
                                                               [32]    Constitutional Law
        members were not prohibited from acquiring
                                                                           Vagueness
        the computer files at issue directly from the
        non-profit organization. U.S.C.A. Const.Amend.                 The Fifth Amendment prohibits the enforcement
        2; Arms Export Control Act, § 38(a)(2), 22                     of vague criminal laws. U.S.C.A. Const.Amend.
        U.S.C.A. § 2778(a)(2); 22 C.F.R. §§ 120.1(a),                  5.
        120.4.
                                                                       Cases that cite this headnote
        Cases that cite this headnote
                                                               [33]    Constitutional Law
 [30]   Injunction                                                         Certainty and definiteness; vagueness
            Weapons and explosives                                     The threshold for declaring a law void for
        War and National Emergency                                     vagueness, in violation of the Fifth Amendment,
            Export restrictions                                        is high. U.S.C.A. Const.Amend. 5.
        Non-profit organization that designed firearms
                                                                       Cases that cite this headnote
        that could be downloaded from internet and
        printed with a 3-D printer and association
        that promoted the right to keep and bear               [34]    Constitutional Law
        arms were unlikely to succeed on merits                            Certainty and definiteness; vagueness
        of claim that requirement, under International                 A statute is not void for vagueness under the
        Traffic in Arms Regulation (ITAR), that                        Fifth Amendment if it sets out an ascertainable
        organization obtain approval from Directorate                  standard. U.S.C.A. Const.Amend. 5.
        of Defense Trade Controls (DDTC) prior to
        publishing computer files containing technical                 Cases that cite this headnote
        information on printing machine that could
        be used to manufacture firearm parts, on               [35]    Constitutional Law
        internet, violated association members' Second                     Certainty and definiteness; vagueness
        Amendment rights, as required to be entitled to
                                                                       A statute is void for vagueness under the
        preliminary injunction enjoining enforcement of
                                                                       Fifth Amendment only if it wholly fails
        requirement; regulatory scheme of Arms Export
                                                                       to provide a person of ordinary intelligence
        Control Act (AECA) and International Traffic
                                                                       fair notice of what is prohibited, or is so
        in Arms Regulation (ITAR) advanced legitimate


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
                                                    WASHSTATEB007272
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 703 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


        standardless that it authorizes or encourages
        seriously discriminatory enforcement. U.S.C.A.
        Const.Amend. 5.                                       Attorneys and Law Firms

        Cases that cite this headnote                          *686 Alan Gura, Gura & Possessky, PLLC, Alexandria,
                                                              VA, David S. Morris, W. Thomas Jacks, Fish & Richardson,
                                                              P.C., Austin, TX, Joshua Michael Blackman, Josh Blackman
 [36]   Constitutional Law                                    LLC, Houston, TX, Matthew A. Goldstein, Matthew A.
            War and National Security                         Goldstein, PLLC, Washington, DC, William B. Mateja, Fish
        War and National Emergency                            & Richardson, Dallas, TX, for Plaintiffs.
            Constitutional and statutory provisions
                                                              Eric J. Soskin, Stuart Justin Robinson, U.S. Department
        Term “defense articles” as used in the Arms
                                                              of Justice, Civil Division, Washington, DC, Zachary Carl
        Export Control Act (AECA) and International
                                                              Richter, United States Attorney's Office, Austin, TX, for
        Traffic in Arms Regulation (ITAR) was
                                                              Defendants.
        not void for vagueness under the Fifth
        Amendment; term was specifically defined
        to include items on AECA's Munitions List,
        which contained 21 categories of governed                                        ORDER
        articles, as well as information required for the
                                                              ROBERT L. PITMAN, District Judge.
        design, development, production, manufacture,
        assembly, operation, repair, testing, maintenance     Before the Court are Plaintiffs' Motion for Preliminary
        or modification of defense articles, and did          Injunction, filed May 11, 2015 (Clerk's Dkt. # 7),
        not include any subjective terms, but rather          Memorandum of Points and Authorities in Support of
        identified items with significant specificity.        Plaintiffs' Motion for Preliminary Injunction, filed May 11,
        U.S.C.A. Const.Amend. 5; Arms Export Control          2015 (Clerk's Dkt. # 8) and the responsive pleadings thereto.
        Act, § 38(a)(1), 22 U.S.C.A. § 2778(a)(1); 22         The Court conducted a hearing on the motion on July 6, 2015.
        C.F.R. §§ 120.1(a), 120.4, 120.6.                     Having considered the motion, responsive pleadings, record
                                                              in the case, and the applicable law, the Court is of the opinion
        1 Cases that cite this headnote
                                                              that Plaintiffs' motion for a preliminary injunction should be
                                                              denied. See FED. R. CIV. P. 65(b).
 [37]   Constitutional Law
            War and National Security
        War and National Emergency                                                 I. BACKGROUND
            Export restrictions
        Term “export” as used in the International Traffic    Plaintiffs Defense Distributed and the Second Amendment
        in Arms Regulation (ITAR) was not void for            Foundation (“SAF”) bring this action against defendants
        vagueness under the Fifth Amendment; term             the United States Department of State, Secretary of State
        was defined to include disclosing or transferring     John Kerry, the Directorate of Defense Trade Controls
        technical data to a foreign person, whether in the    (“DDTC”), and employees of the DDTC in their official
        United States or abroad, and persons of ordinary      and individual capacities, challenging implementation of
        intelligence were clearly on notice that posting,     regulations governing the “export” of “defense articles.”
        on the internet, for free download, of files
        which included directions for the 3-D printing of     Under the Arms Export Control Act (“AECA”), “the
        firearms, would fall within definition of export.     President is authorized to control the import and the export
        U.S.C.A. Const.Amend. 5; 22 C.F.R. § 120.17(a)        of defense articles and defense services” and to “promulgate
        (4).                                                  regulations for the import and export of such articles and
                                                              services.” 22 U.S.C. § 2778(a)(1). The AECA imposes both
        1 Cases that cite this headnote                       civil and criminal penalties for violation of its provisions
                                                              and implementing regulations, including monetary fines



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          7
                                                      WASHSTATEB007273
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 704 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


and imprisonment. Id. § 2278(c) & (e). The President                              3D printing website, DEFCAD.org,
has delegated his authority to promulgate implementing                            the majority of which appear to
regulations to the Secretary of State. Those regulations, the                     be related to items in Category
International Traffic in Arms Regulation (“ITAR”), are in                         I of the [Munitions List]. Defense
turn administered by the DDTC and its employees. 22 C.F.R.                        Distributed may have released ITAR-
120.1(a).                                                                         controlled technical data without the
                                                                                  required prior authorization from the
The AECA directs that the “defense articles” designated                           Directorate of Defense Trade Controls
under its terms constitute *687 the United States “Munitions                      (DDTC), a violation of the ITAR.
List.” 22 U.S.C. § 2778(a)(1). The Munitions List “is not a
compendium of specific controlled items,” rather it is a “series
of categories describing the kinds of items” qualifying as          (Id. ¶ 25).
“defense articles.” United States v. Zhen Zhou Wu, 711 F.3d
1, 12 (1st Cir.) cert. denied sub nom. Yufeng Wei v. United         Plaintiffs state they promptly removed the Published Files
States, –––U.S. ––––, 134 S.Ct. 365, 187 L.Ed.2d 160 (2013).        from the Internet. Further, per instruction in the May 2013
Put another way, the Munitions List contains “attributes rather     letter, Plaintiffs submitted commodity jurisdiction requests
than names.” United States v. Pulungan, 569 F.3d 326, 328           covering the Published Files on June 21, 2013. According to
(7th Cir.2009) (explaining “an effort to enumerate each item        Plaintiffs, they have not received a response to the requests
would be futile,” as market is constantly changing). The term       from Defendants. (Id. ¶¶ 26–29).
“defense articles” also specifically includes “technical data
recorded or stored in any physical form, models, mockups or         Plaintiffs further allege that, on September 25, 2014, Defense
other items that reveal technical data directly relating to items   Distributed sent a request for prepublication approval for
designated in” the Munitions List. 22 C.F.R. § 120.6                public release of files containing technical information on
                                                                    a machine named the “Ghost Gunner” that can be used to
A party unsure about whether a particular item is a “defense        manufacture a variety of items, including gun parts (the
article” covered by the Munitions List may file a “commodity
                                                                    “Ghost Gunner Files”). 1 Following resubmission of the
jurisdiction” request with the DDTC. See 22 C.F.R. § 120.4
                                                                    request, on April 13, 2015, DDTC determined that the Ghost
(describing process). The regulations state the DDTC “will
                                                                    Gunner machine, including the software necessary to build
provide a preliminary response within 10 working days of
                                                                    and operate the *688 Ghost Gunner machine, is not subject
receipt of a complete request for commodity jurisdiction.”
                                                                    to ITAR, but that “software, data files, project files, coding,
Id. § 120.4(e). If a final determination is not provided
                                                                    and models for producing a defense article, to include 80%
after 45 days, “the applicant may request in writing to the
                                                                    AR–15 lower receivers, are subject to the jurisdiction of the
Director, Office of Defense Trade Controls Policy that this
                                                                    Department of State in accordance with [ITAR].” (Id. ¶¶ 28–
determination be given expedited processing.” Id.
                                                                    33).

According to Plaintiffs, Defense Distributed publishes files
                                                                    1       According to Plaintiffs, Defendants identify the
on the Internet as a means of fulfilling its primary missions
                                                                            Department of Defense Office of Prepublication Review
to promote the right to keep and bear arms and to educate
                                                                            and Security (“DOPSR”) as the government agency from
the public, as well as generating revenue. Specifically, in
                                                                            which private persons must obtain prior approval for
December 2012 Defense Distributed made available for free
                                                                            publication of privately generated technical information
on the Internet privately generated technical information                   subject to ITAR control. (Compl. ¶ 28).
regarding a number of gun-related items (the “Published
Files”). (Compl. ¶¶ 22–24). Plaintiffs allege that, on May 8,       In addition, Plaintiffs allege that since September 2, 2014,
2013, Defendants sent Defense Distributed a letter stating:         Defense Distributed has made multiple requests to DOPSR
                                                                    for prepublication review of certain computer-aided design
                                                                    (“CAD”) files. In December 2014, DOPSR informed Defense
                                                                    Distributed that it refused to review the CAD files. The
             DTCC/END is conducting a review of
                                                                    DOPSR letter directed Defense Distributed to the DDTC
             technical data made publicly available
                                                                    Compliance and Enforcement Division for further questions
             by Defense Distributed through its
                                                                    on public release of the CAD files. Defense Distributed has


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    8
                                                         WASHSTATEB007274
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 705 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


sought additional guidance on the authorization process, but       1995) (“All courts agree that plaintiff must present a prima
to date, Defendants have not responded. (Id. ¶¶ 34–36).            facie case but need not show that he is certain to win.”)). The
                                                                   party seeking a preliminary injunction must clearly carry the
Plaintiffs filed this action on April 29, 2015, raising            burden of persuasion on all four requirements to merit relief.
five separate claims. Specifically, Plaintiffs assert that the     Mississippi Power & Light Co. v. United Gas Pipe Line Co.,
imposition by Defendants of a prepublication approval              760 F.2d 618, 621 (5th Cir.1985).
requirement for “technical data” related to “defense articles”
constitutes: (1) an ultra vires government action; (2) a
violation of their rights to free speech under the First
                                                                                       *689 III. ANALYSIS
Amendment; (3) a violation of their right to keep and bear
arms under the Second Amendment; and (4) a violation of            Defendants maintain Plaintiffs have not established any of the
their right to due process of law under the Fifth Amendment.       four requirements necessary to merit grant of a preliminary
Plaintiffs also contend the violations of their constitutional     injunction. Plaintiffs, of course, disagree. The Court will
rights entitled them to monetary damages under Bivens              briefly address the parties' arguments concerning the final
v. Six Unknown Named Agents of the Federal Bureau of               three requirements before turning to the core, and dispositive
Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619             question, whether Plaintiffs have shown a likelihood of
(1971). Plaintiffs now seek a preliminary injunction enjoining     success on the merits of their claims.
the enforcement of any prepublication approval requirement
against unclassified information under the ITAR, specifically
including all files Defense Distributed has submitted for       A. Injury and Balancing of Interests
DOPSR review. The parties have filed responsive pleadings.       [4] Defendants suggest Plaintiffs' contention that they face
The Court conducted a hearing on July 6, 2015 and the matter    irreparable injury absent immediate relief is rebutted by their
is now ripe for review.                                         delay in filing this lawsuit. However, the Supreme Court
                                                                has stated that the “loss of First Amendment freedoms, for
                                                                even minimal periods of time, unquestionably constitutes
                                                                irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373, 96 S.Ct.
                II. STANDARD OF REVIEW
                                                                2673, 49 L.Ed.2d 547 (1976); see also Palmer v. Waxahachie
 [1] [2] [3] A preliminary injunction is an extraordinary Indep. Sch. Dist., 579 F.3d 502, 506 (5th Cir.2009) (the “loss
remedy and the decision to grant a preliminary injunction is    of First Amendment freedoms for even minimal periods of
to be treated as the exception rather than the rule. Valley v.  time  constitutes irreparable injury justifying the grant of a
Rapides Parish Sch. Bd., 118 F.3d 1047, 1050 (5th Cir.1997).    preliminary  injunction.”). The Second Amendment protects
The party seeking a preliminary injunction may be granted       “similarly intangible and unquantifiable interests” and a
relief only if the moving party establishes: (1) a substantial  deprivation is thus considered irreparable. Ezell v. City of
likelihood of success on the merits; (2) a substantial threat   Chicago, 651 F.3d 684, 699 (7th Cir.2011) (“for some kinds
that failure to grant the injunction will result in irreparable of constitutional violations, irreparable harm is presumed”).
injury; (3) that the threatened injury out-weighs any damage    The Court thus has little trouble concluding Plaintiffs have
that the injunction may cause the opposing party; and (4) that  shown they face a substantial threat of irreparable injury.
the injunction will not disserve the public interest. See Hoover
v. Morales, 146 F.3d 304, 307 (5th Cir.1998); Wenner v. Texas       [5] The Court has much more trouble concluding Plaintiffs
Lottery Comm'n, 123 F.3d 321, 325 (5th Cir.1997); Cherokee         have met their burden in regard to the final two prongs
Pump & Equip. Inc. v. Aurora Pump, 38 F.3d 246, 249 (5th           of the preliminary injunction inquiry. Those prongs require
Cir.1994). To show a substantial likelihood of success, “the       weighing of the respective interests of the parties and the
plaintiff must present a prima facie case, but need not prove      public. Specifically, that the threatened injury out-weighs any
that he is entitled to summary judgment.” Daniels Health           damage that the injunction may cause the opposing party and
Sciences, L.L.C. v. Vascular Health Sciences, L.L.C., 710          that the injunction will not disserve the public interest. In this
F.3d 579, 582 (5th Cir.2013). See also Janvey v. Alguire, 647      case, the inquiry essentially collapses because the interests
F.3d 585, 596 (5th Cir.2011) (same, citing CHARLES ALAN            asserted by Defendants are in the form of protecting the public
WRIGHT, ARTHUR R. MILLER, MARY KAY KANE, 11A                       by limiting access of foreign nationals to “defense articles.”
FEDERAL PRACTICE & PROCEDURE § 2948.3 (2d ed.



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              9
                                                         WASHSTATEB007275
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 706 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


Plaintiffs rather summarily assert the balance of interests tilts   injunction. Nonetheless, in an abundance of caution, the Court
in their favor because “[I]t is always in the public interest       will turn to the core of Plaintiffs' motion for a preliminary
to prevent the violation of a party's constitutional rights.”       injunction, whether they have shown a likelihood of success
Awad v. Ziriax, 670 F.3d 1111, 1132 (10th Cir.2012); see also       on their claims
Jackson Women's Health Org. v. Currier, 760 F.3d 448, 458 n.
9 (5th Cir.2014) (district court did not abuse its discretion in
finding injunction would not disserve public interest because       B. Ultra Vires
it will prevent constitutional deprivations). They further assert    [6]     [7]    [8]    Plaintiffs first argue Defendants are
that an injunction would not bar Defendants from controlling        acting beyond the scope of their authority in imposing a
the export of classified information.                               prepublication requirement on them under the AECA. A
                                                                    federal court has no subject matter jurisdiction over claims
The Court finds neither assertion wholly convincing. While          against the United States unless the government waives its
Plaintiffs' assertion of a public interest in protection of         sovereign immunity and consents to suit. Danos v. Jones,
constitutional rights is well-taken, it fails to consider the       652 F.3d 577, 581 (5th Cir.2011) (citing FDIC v. Meyer, 510
public's keen interest in restricting the export of defense         U.S. 471, 475, 114 S.Ct. 996, 127 L.Ed.2d 308 (1994)). The
articles. See Winter v. Natural Res. Def. Council, Inc., 555        ultra vires exception to sovereign immunity provides that
U.S. 7, 24–25, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008)                “where the officer's powers are limited by statute, his actions
(discussing failure of district court to consider injunction's      beyond those limitations are considered individual and not
adverse impact on public interest in national defense); Am.         sovereign actions,” or “ultra vires his authority,” and thus
Civil Liberties Union v. Clapper, 785 F.3d 787, 826 (2nd            not protected by sovereign immunity. Larson v. Domestic &
Cir.2015) (characterizing maintenance of national security          Foreign Commerce Corp., 337 U.S. 682, 689, 69 S.Ct. 1457,
as “public interest of the highest order”). It also fails to        93 L.Ed. 1628 (1949). To fall within the ultra vires exception
account for the interest—and authority—of the President and         to sovereign or governmental immunity, a plaintiff must “do
Congress in matters of foreign policy and export. See Haig          more than simply allege that the actions of the officer are
v. Agee, 453 U.S. 280, 292, 101 S.Ct. 2766, 69 L.Ed.2d 640          illegal or unauthorized.” Danos, 652 F.3d at 583. Rather,
(1981) (matters relating to conduct of foreign relations “are so    the complaint must allege facts sufficient to establish that
exclusively entrusted to the political branches of government       the officer was acting “without any authority whatever,” or
as to be largely immune from judicial inquiry or interference”      without any “colorable basis for the exercise of authority.”
 *690 ); United States v. Pink, 315 U.S. 203, 222–23, 62            Id. (quoting Pennhurst State Sch. & Hosp. v. Halderman, 465
S.Ct. 552, 86 L.Ed. 796 (1942) (conduct of foreign relations        U.S. 89, 101 n. 11, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984)).
“is committed by the Constitution to the political departments
of the Federal Government”); Spectrum Stores, Inc. v. Citgo         The statute at issue provides:
Petroleum Corp., 632 F.3d 938, 950 (5th Cir.2011) (matters
implicating foreign relations and military affairs generally
beyond authority of court's adjudicative powers).                               In furtherance of world peace and
                                                                                the security and foreign policy of
As to Plaintiff's second contention, that an injunction would                   the United States, the President is
not bar Defendants from controlling the export of classified                    authorized to control the import and
information, it is significant that Plaintiffs maintain the                     the export of defense articles and
posting of files on the Internet for free download does                         defense services and to provide foreign
not constitute “export” for the purposes of the AECA and                        policy guidance to persons of the
ITAR. But Defendants clearly believe to the contrary. Thus,                     United States involved in the export
Plaintiffs' contention that the grant of an injunction permitting               and import of such articles and
them to post files that Defendants contend are governed                         services. The President is authorized
by the AECA and ITAR would not bar Defendants from                              to designate those items which shall
controlling “export” of such materials stand in sharp constrast                 be considered as defense articles and
to Defendants' assertion of the public interest. The Court thus                 defense services for the purposes
does not believe Plaintiffs have met their burden as to the final               of this section and to promulgate
two prongs necessary for granting Plaintiffs a preliminary



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           10
                                                           WASHSTATEB007276
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 707 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


             regulations for the import and export                 second step is to identify the nature of the forum, and the third
             of such articles and services.                        step is to assess whether the justifications for exclusion from
                                                                   the relevant forum satisfy the requisite standard. Cornelius
                                                                   v. NAACP Legal Defense & Educ. Fund, Inc., 473 U.S. 788,
22 U.S.C. § 2778(a)(1). “Export” is defined, in pertinent part,    797, 105 S.Ct. 3439, 87 L.Ed.2d 567 (1985).
as including “[d]isclosing (including oral or visual disclosure)
or transferring technical data to a foreign person whether          [11] As an initial matter, Defendants argue the computer
in the United States or abroad.” 22 C.F.R. § 120.17(a)(4).         files at issue do not constitute speech and thus no
Plaintiffs argue this definition falls outside Congressional       First Amendment protection is afforded. First Amendment
 *691 intent in authorizing restriction of export of defense       protection is broad, covering “works which, taken as a whole,
articles because, as interpreted by Defendants, it includes        have serious literary, artistic, political, or scientific value,
public speech within the United States.                            regardless of whether the government or a majority of the
                                                                   people approve of the ideas these works represent.” Miller
 [9] Notably, Plaintiffs do not suggest Defendants lack            v. California, 413 U.S. 15, 34, 93 S.Ct. 2607, 37 L.Ed.2d
authority under the AECA to regulate export of defense             419 (1973). See also Brown v. Entm't Merchants Ass'n, –––
articles. Further, under the AECA, decisions are required to       U.S. ––––, 131 S.Ct. 2729, 2733, 180 L.Ed.2d 708 (2011)
                                                                   (video games' communication of ideas and social messages
                                                                   suffices to confer First Amendment protection). Defendants,
             take into account whether the export                  however, maintain the computer files at the heart of this
             of an article would contribute to an                  dispute do not warrant protection because they consist merely
             arms race, aid in the development of                  of directions to a computer. In support, they rely on a Second
             weapons of mass destruction, support                  Circuit opinion which held that computer instructions that
             international terrorism, increase the                 “induce action without the intercession of the mind or the
             possibility of outbreak or escalation of              will of the recipient” are not constitutionally protected speech.
             conflict, or prejudice the development                Commodity Futures Trading Comm'n v. Vartuli, 228 F.3d 94,
             of bilateral or multilateral arms control             111 (2nd Cir.2000).
             or nonproliferation agreements or
             other arrangements.                                   As Plaintiffs point out, one year later, the Second Circuit
                                                                   addressed the issue of whether computer code constitutes
                                                                   speech at some length in Universal City Studios, Inc. v.

22 U.S.C. § 2778(a)(2). Defense Distributed admits its             Corley, 273 F.3d 429 (2nd Cir.2001). 2 The court made
purpose is “facilitating global access to, and the collaborative   clear the fact that *692 computer code is written in a
production of, information and knowledge related to the            language largely unintelligible to people was not dispositive,
three-dimensional (“3D”) printing of arms.” (Compl. ¶ 1)           noting Sanskrit was similarly unintelligible to many, but
(emphasis added). Facilitating global access to firearms           a work written in that language would nonetheless be
8 undoubtedly “increase[s] the possibility of outbreak or          speech. Ultimately, the court concluded “the fact that a
escalation of conflict.” Defense Distributed, by its own           program has the capacity to direct the functioning of
admission, engages in conduct which Congress authorized            a computer does not mean that it lacks the additional
Defendants to regulate. Plaintiffs have not, therefore, shown      capacity to convey information, and it is the conveying of
Defendants are acting without any “colorable basis for the         information that renders instructions ‘speech’ for purposes
exercise of authority.” Accordingly, they have not shown a         of the First Amendment.” Id. at 447 (discussing other
likelihood of success on their ultra vires challenge.              examples of “instructions” which qualified as speech under
                                                                   First Amendment). Similarly, the Sixth Circuit has found
                                                                   “[b]ecause computer source code is an expressive means
C. First Amendment                                                 for the exchange of information and ideas about computer
 [10] Plaintiffs next argue Defendants' interpretation of the      programming ... it is protected by the First Amendment,”
AECA violates their First Amendment right to free speech.          even though such code “has both an expressive feature and a
In addressing First Amendment claims, the first step is to         functional feature.” Junger v. Daley, 209 F.3d 481, 485 (6th
determine whether the claim involves protected speech, the         Cir.2000).



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            11
                                                         WASHSTATEB007277
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 708 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


                                                                      Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33, 104 S.Ct.
2      Defendants are correct that the Corley court did not           2199, 81 L.Ed.2d 17 (1984) (order prohibiting dissemination
       overrule the decision in Vartuli. However, the Corley          of discovered information before trial “is not the kind of
       court itself distinguished the decision in Vartuli as          classic prior restraint that requires exacting First Amendment
       limited, because it was based on the manner in which           scrutiny”); *693 Perry v. McDonald, 280 F.3d 159, 171 (2nd
       the code at issue was marketed. That is, the defendants        Cir.2001) (context in which prior restraint occurs affects level
       themselves marketed the software as intended to be used        of scrutiny applied); 192 F.3d 742, 749 (7th Cir.1999) (“We
       “mechanically” and “without the intercession of the mind       note initially that the [plaintiff] is simply wrong in arguing
       or the will of the recipient.” Corley, 273 F.3d at 449         that all prior restraints on speech are analyzed under the same
       (quoting Vartuli, 228 F.3d at 111). Plaintiffs here have not   test.”).
       so marketed or described the files at issue.
Although the precise technical nature of the computer files       [15]     [16] No party suggests posting of information on
at issue is not wholly clear to the Court, Plaintiffs made       the Internet for general free consumption is not a public
clear at the hearing that Defense Distributed is interested in   forum. The next inquiry is thus the applicable level of
distributing the files as “open source.” That is, the files are  protection afforded to the files at issue. Content-neutral
intended to be used by others as a baseline to be built upon,    restrictions on speech are examined under intermediate
altered and otherwise utilized. Thus, at least for the purpose   scrutiny, meaning they are permissible so long as they are
of the preliminary injunction analysis, the Court will consider  narrowly tailored to serve a significant governmental interest
the files as subject to the protection of the First Amendment.   and leave open ample alternative channels for communication
                                                                 of the information. Turner Broad. Sys. v. FCC, 520 U.S. 180,
 [12]     [13] In challenging Defendants' conduct, Plaintiffs 213–14, 117 S.Ct. 1174, 137 L.Ed.2d 369 (1997); Ward v.
urge this Court to conclude the ITAR's imposition of a           Rock Against Racism, 491 U.S. 781, 791, 109 S.Ct. 2746, 105
prepublication requirement constitutes an impermissible prior    L.Ed.2d 661 (1989). Content-based restrictions are examined
restraint. Prior restraints “face a well-established presumption under strict scrutiny, meaning they must be narrowly drawn
against their constitutionality.” Marceaux v. Lafayette City–    to effectuate a compelling state interest. Perry Educ. Ass'n v.
Parish Consol. Gov't, 731 F.3d 488, 493 (5th Cir.2013). See      Perry Local Educators' Ass'n, 460 U.S. 37, 46, 103 S.Ct. 948,
also Organization for a Better Austin v. Keefe, 402 U.S.         74 L.Ed.2d 794 (1983).
415, 419, 91 S.Ct. 1575, 29 L.Ed.2d 1 (1971) (“Any prior
restraint on expression comes ... with a ‘heavy presumption’      [17]      [18]    Not surprisingly, the parties disagree as
against its constitutional validity”); Shuttlesworth v. City of  to whether the ITAR imposes content-based restrictions.
Birmingham, 394 U.S. 147, 150–51, 89 S.Ct. 935, 22 L.Ed.2d       “Government regulation of speech is content based if a law
162 (1969) (noting “the many decisions of this Court over        applies to particular speech because of the topic discussed or
the last 30 years, holding that a law subjecting the exercise of the idea or message expressed.” Reed v. Town of Gilbert, –––
First Amendment freedoms to the prior restraint of a license     U.S. ––––, 135 S.Ct. 2218, 2227, 192 L.Ed.2d 236 (2015).
without narrow, objective, and definite standards to guide the   Plaintiffs here argue, because the regulations restrict speech
licensing authority, is unconstitutional”). “[A] system of prior concerning the entire topic of “defense articles” the regulation
restraint avoids constitutional infirmity only if it takes place is content-based. “A regulation is not content-based, however,
under procedural safeguards designed to obviate the dangers      merely because the applicability of the regulation depends on
of a censorship system.” Collins v. Ainsworth, 382 F.3d 529,     the content of the speech.” Asgeirsson v. Abbott, 696 F.3d
539 (5th Cir.2004) (quoting Southeastern Promotions, Ltd. v.     454, 459 (5th Cir.2012). Rather, determination of whether
Conrad, 420 U.S. 546, 559, 95 S.Ct. 1239, 43 L.Ed.2d 448         regulation of speech is content-based “requires a court to
(1975)).                                                         consider whether a regulation of speech ‘on its face’ draws
                                                                 distinctions based on the message a speaker conveys.” Reed,
 [14]     The “heavy presumption” against constitutional 135 S.Ct. at 2227. See also Ward, 491 U.S. at 791, 109 S.Ct.
validity of prior restraint is not, however, “a standard of      2746 (principal inquiry in determining content-neutrality, “is
review, and judicial decisions analyzing prior restraints        whether the government has adopted a regulation of speech
have applied different standards of review depending on          because of disagreement with the message it conveys”).
the restraint at issue.” Catholic Leadership Coal. of Tex.
v. Reisman, 764 F.3d 409, 438 (5th Cir.2014). See, e.g.,



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               12
                                                               WASHSTATEB007278
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 709 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


Employing this inquiry, the Supreme Court has found
regulations to be content-neutral where the regulations are          [19] The ITAR does not regulate disclosure of technical
aimed not at suppressing a message, but at other “secondary         data based on the message it is communicating. The fact
effects.” For example, the Supreme Court upheld a zoning            that Plaintiffs are in favor of global access to firearms is not
ordinance that applied only to theaters showing sexually-           the basis for regulating the “export” of the computer files at
explicit material, reasoning the regulation was content-neutral     issue. Rather, the export regulation imposed by the AECA is
because it was not aimed at suppressing the erotic message          intended to satisfy a number of foreign policy and national
of the speech but instead at the crime and lowered property         defense goals, as set forth above. Accordingly, the Court
values that tended to accompany such theaters. Renton v.            concludes the regulation is content-neutral and thus subject
Playtime Theatres, Inc., 475 U.S. 41, 47–48, 106 S.Ct.              to intermediate scrutiny. See United States v. Chi Mak, 683
925, 89 L.Ed.2d 29 (1986). The Supreme Court similarly              F.3d 1126, 1135 (9th Cir.2012) (finding the AECA and its
upheld a statute establishing buffer zones only at clinics that     implementing regulations are content-neutral).
performed abortions, concluding the statute did not draw
content-based distinctions as enforcement authorities had no        The Supreme Court has used various terminology to describe
need to examine the content of any message conveyed and the         the intermediate scrutiny 13 standard. Compare Ward, 491
stated purpose of the statute was public safety. McCullen v.        U.S. at 798, 109 S.Ct. 2746 (“a regulation of the time, place,
Coakley, ––– U.S. ––––, 134 S.Ct. 2518, 2531, 189 L.Ed.2d           or manner of protected speech must be narrowly tailored to
502 (2014) (noting violation of statute depended not “on what       serve the government's legitimate, content-neutral interests
they say,” but “simply on where they say it”). The Fifth            but that it need not be the least restrictive or least intrusive
Circuit has likewise found regulations content-neutral, even        means of doing so”), with Bd. of Trs. of State Univ. of N.Y.
where the regulation governed a specific topic of speech.           v. Fox, 492 U.S. 469, 480, 109 S.Ct. 3028, 106 L.Ed.2d 388
See Kagan v. City of New Orleans, 753 F.3d 560, 562 (5th            (1989) (requiring “the government goal to be substantial, and
Cir.2014), cert. denied, ––– U.S. ––––, 135 S.Ct. 1403, 191         the cost to be carefully calculated,” and holding “since the
L.Ed.2d 361 (2015) (upholding regulation *694 requiring             State bears the burden of justifying its restrictions, it must
license for a person to charge for tours to City's points of        affirmatively establish the reasonable fit we require”), and
interest and historic sites, “for the purpose of explaining,        Turner, 520 U.S. at 189, 117 S.Ct. 1174 (regulation upheld
describing or generally relating the facts of importance            under intermediate scrutiny if it “further[s] an important or
thereto,” finding regulation “has no effect whatsoever on the       substantial governmental interest unrelated to the suppression
content of what tour guides say”); Asgeirsson, 696 F.3d at 461      of free speech, provided the incidental restrictions d[o] not
(holding Texas' Open Meeting Act, prohibiting governmental          burden substantially more speech than is necessary to further
body from conducting closed meetings during which public            those interests”). The Court will employ the Fifth Circuit's
business or public policy over which the governmental               most recent enunciation of the test, under which a court must
body has supervision or control is discussed, to be content-        sustain challenged regulations “if they further an important or
neutral, because closed meetings: (1) prevent transparency;         substantial governmental interest; if the governmental interest
(2) encourage fraud and corruption; and (3) foster mistrust in      is unrelated to the suppression of free expression; and if the
government).                                                        incidental restriction on alleged First Amendment freedoms is
                                                                    no greater than is essential to the furtherance of that interest.”
The ITAR, on its face, clearly regulates disclosure of              Time Warner Cable, Inc. v. Hudson, 667 F.3d 630, 641 (5th
“technical data” relating to “defense articles.” The ITAR           Cir.2012)
thus unquestionably regulates speech concerning a specific
topic. Plaintiffs suggest that is enough to render the regulation   The Court has little trouble finding there is a substantial
content-based, and thus invoke strict scrutiny. Plaintiffs'         governmental interest in regulating the dissemination of
view, however, is contrary to law. The Fifth Circuit rejected       military information. Plaintiffs do not suggest *695
a similar test, formulated as “[a] regulatory scheme that           otherwise. See Holder v. Humanitarian Law Project, 561 U.S.
requires the government to ‘examine the content of the              1, 28, 130 S.Ct. 2705, 177 L.Ed.2d 355 (2010) (noting all
message that is conveyed’ is content-based regardless of            parties agreed government's interest in combating terrorism
its motivating purpose,” finding the proposed test was              “is an urgent objective of the highest order”). Nor do Plaintiffs
contrary to both Supreme Court and Fifth Circuit precedent.         suggest the government's regulation is directed at suppressing
Asgeirsson, 696 F.3d at 460.                                        free expression. Rather, they contend the regulations are not



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              13
                                                          WASHSTATEB007279
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 710 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


sufficiently tailored so as to only incidentally restrict their     forums, including via the mail or any other medium that
freedom of expression.                                              does not provide the ability to disseminate the information
                                                                    internationally.
The only circuit to address whether the AECA and
ITAR violate the First Amendment has concluded the                  Nor is the Court convinced by Plaintiffs' suggestion that the
regulatory scheme survives such a challenge. In so doing,           ban on Internet posting does not prevent dissemination of
the Ninth Circuit concluded the technical data regulations          technical data outside national borders, and thus does not
substantially advance the government's interest, unrelated          further the government's interests under the AECA. The Ninth
to the suppression of expression, because the regulations           Circuit addressed and rejected a similar suggestion, namely
provide clear procedures for seeking necessary approval. Chi        that the only way the government can prevent technical
Mak, 683 F.3d at 1135 (citing 22 C.F.R § 120.10(a) (the             data from being sent to foreign persons is to suppress the
determination of designation of articles or services turns          information domestically as well, explaining:
on whether an item is “specifically designed, developed,
configured, adapted, or modified for a military application,
and has significant military or intelligence applicability                      This outcome would blur the fact
such that control under this subchapter is necessary”)).                        that national security concerns may
The Ninth Circuit also concluded the regulations were not                       be more sharply implicated by the
more burdensome than necessary, noting the “ITAR makes                          export abroad of military data than
a point to specifically exclude numerous categories from                        by the domestic disclosure of such
designation, such as general scientific, mathematical, or                       data. Technical data *696 that is
engineering papers.” Id. (citing Humanitarian Law Project,                      relatively harmless and even socially
561 U.S. at 29, 130 S.Ct. 2705 (upholding material support                      valuable when available domestically
statute against First Amendment challenge where the statute                     may, when sent abroad, pose unique
provided narrowing definitions to avoid infringing upon First                   threats to national security. It would
Amendment interests)). 3                                                        hardly serve First Amendment values
                                                                                to compel the government to purge the
3      The Ninth Circuit has also rejected a First Amendment
                                                                                public libraries of every scrap of data
       challenge to the AECA's predecessor, the Mutual                          whose export abroad it deemed for
       Security Act of 1954. See United States v. Edler Indus.,                 security reasons necessary to prohibit.
       Inc., 579 F.2d 516, 521 (9th Cir.1978) (holding statute
       and regulations not overbroad in controlling conduct of
       assisting foreign enterprises to obtain military equipment   United States v. Posey, 864 F.2d 1487, 1496–97 (9th
       and related technical expertise and licensing provisions     Cir.1989).
       of statute not an unconstitutional prior restraint on
       speech).
                                                                    The Court also notes, as set forth above, that the ITAR
 [20] Plaintiffs' challenge here is based on their contention       provides a method through the commodity jurisdiction
that Defendants have applied an overbroad interpretation of         request process for determining whether information is
the term “export.” Specifically, Plaintiffs argue that viewing      subject to its export controls. See 22 C.F.R. § 120.4
“export” as including public speech, including posting of           (describing process). The regulations include a ten day
information on the Internet, imposes a burden on expression         deadline for providing a preliminary response, as well as
which is greater than is essential to the furtherance of the        a provision for requesting expedited processing. 22 C.F.R.
government's interest in protecting defense articles.               § 120.4(e) (setting deadlines). Further, via Presidential
                                                                    directive, the DDTC is required to “complete the review
But a prohibition on Internet posting does not                      and adjudication of license applications within 60 days of
impose an insurmountable burden on Plaintiffs' domestic             receipt.” 74 Fed.Reg. 63497 (December 3, 2009). Plaintiffs
communications. This distinction is significant because the         thus have available a process for determining whether the
AECA and ITAR do not prohibit domestic communications.              speech they wish to engage in is subject to the licensing
As Defendants point out, Plaintiffs are free to disseminate         scheme of the ITAR regulations.
the computer files at issue domestically in public or private



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           14
                                                            WASHSTATEB007280
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 711 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


Accordingly, the Court concludes Plaintiffs have not shown a        limited to asserting standing only on behalf of himself. See
substantial likelihood of success on the merits of their claim      Kowalski v. Tesmer, 543 U.S. 125, 129, 125 S.Ct. 564, 160
under the First Amendment.                                          L.Ed.2d 519 (2004) (a party “generally must assert his own
                                                                    legal rights and interests, and cannot rest his claim to relief
                                                                    on the legal rights or interests of third parties”). The Supreme
D. Second Amendment                                                 Court has recognized a limited exception when the litigant
Plaintiffs also argue the ITAR regulatory scheme violates their     seeking third-party standing has suffered an “injury in fact”
rights under the Second Amendment. Defendants contend               giving him a “sufficiently concrete interest” in the outcome
Plaintiffs cannot succeed on this claim, both because they lack     of the issue, the litigant has a “close” relationship with the
standing to raise it, and because the claim fails on the merits.    third party on whose behalf the right is asserted and there is
As standing is jurisdictional, the Court will turn to that issue    a “hindrance” to the third party's ability to protect his own
first.                                                              interests. Powers v. Ohio, 499 U.S. 400, 411, 111 S.Ct. 1364,
                                                                    113 L.Ed.2d 411 (1991).
   a. Standing
                                                                    4       No party addressed whether a corporation such as
 [21] [22] [23] Article III of the Constitution limits the
jurisdiction of federal courts to cases and controversies.                  Defense Distributed itself possesses Second Amendment
United States Parole Comm'n v. Geraghty, 445 U.S. 388,                      rights.

395, 100 S.Ct. 1202, 63 L.Ed.2d 479 (1980). “One element            Plaintiffs argue they meet this test, asserting Defense
of the case-or-controversy requirement is that [plaintiffs],        Distributed acts as a “vendor” or in a like position by way
based on their complaint, must establish that they have             of offering the computer files for download to visitors of
standing to sue.” Raines v. Byrd, 521 U.S. 811, 818, 117            its website. See Carey v. Population Servs. Int'l, 431 U.S.
S.Ct. 2312, 138 L.Ed.2d 849 (1997). This requirement, like          678, 684, 97 S.Ct. 2010, 52 L.Ed.2d 675 (1977) (“vendors
other jurisdictional requirements, is not subject to waiver and     and those in like positions ... have been uniformly permitted
demands strict compliance. Raines, 521 U.S. at 819, 117 S.Ct.       to resist efforts at restricting their operations by acting as
2312; Lewis v. Casey, 518 U.S. 343, 349 n. 1, 116 S.Ct. 2174,       advocates for the rights of third parties who seek access to
135 L.Ed.2d 606 (1996). To meet the standing requirement            their market or function”); Reliable Consultants, Inc. v. Earle,
a plaintiff must show (1) she has suffered an “injury in            517 F.3d 738, 743 (5th Cir.2008) (Supreme Court precedent
fact” that is (a) concrete and particularized and (b) actual        holds providers of product have standing to attack ban on
or imminent, not conjectural or hypothetical; (2) the injury        commercial transactions involving product). As an initial
is fairly traceable to the challenged action of the defendant;      matter, it is not at all clear that distribution of information for
and (3) it is likely, as opposed to merely speculative, that the    free via the Internet constitutes a commercial transaction. 5
injury will be redressed by a favorable decision. Friends of        Moreover, Plaintiffs do not explain how visitors to Defense
the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S.      Distributed's website are hindered in their ability to protect
167, 180–81, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000); Consol.         their own interests. In fact, the presence of SAF as a plaintiff
Cos., Inc. v. Union Pacific R.R. Co., 499 F.3d 382, 385 (5th        suggests to the contrary. Thus, whether Defense Distributed
Cir.2007); Fla. Dep't of Ins. v. Chase Bank of Tex. Nat'l Ass'n,    has standing to assert a claim of a violation of the Second
274 F.3d 924, 929 (5th Cir.2001) (citing Lujan v. Defenders of      Amendment is a very close question.
Wildlife, 504 U.S. 555, 560–61, 112 S.Ct. 2130, 119 L.Ed.2d
351 (1992)). “The party invoking federal jurisdiction bears         5       Defense Distributed describes itself as organized and
the burden of establishing these elements.” Lujan, 504 U.S.
                                                                            operated “for the purpose of defending the civil liberty
at 561, 112 S.Ct. 2130.                                                     of popular access to arms guaranteed by the United
                                                                            States Constitution” through “facilitating global access
 [24] Defendants correctly point out Defense Distributed is in              to” information related to 3D printing of firearms, and
full possession of the computer files at issue and thus cannot              specifically “to publish and distribute, at no cost to
argue it is being prevented from exercising *697 its rights                 the public, such information and knowledge on the
under the Second Amendment. 4 Plaintiffs maintain Defense                   Internet in promotion of the public interest.” (Compl. ¶
                                                                            1) (emphasis added).
Distributed nonetheless has standing because it is “entitled
to assert the Second Amendment rights of [its] customers             [25] Lack of standing by one plaintiff is not dispositive,
and website visitors.” (Plf. Brf. at 27). A litigant is generally   however. See Village of Arlington Heights v. Metro. Hous.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               15
                                                          WASHSTATEB007281
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 712 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


Dev. Corp., 429 U.S. 252, 264, 97 S.Ct. 555, 50 L.Ed.2d 450        has standing to assert a claim of a violation of the Second
(1977) (court need not decide third-party standing question,       Amendment. See Nat'l Rifle Ass'n, 700 F.3d at 192 (NRA had
“[f]or we have at least one individual plaintiff who has           standing, on behalf of its members under 21, to bring suit
demonstrated standing to assert these rights as his own”).         challenging laws prohibiting federal firearms licensees from
And SAF's standing presents a much less difficult question.        selling handguns to 18–to–20–year–olds); Ezell v. City of
It asserts it has standing, as an association, to assert the       Chicago, 651 F.3d 684, 696 (7th Cir.2011) (SAF and Illinois
rights of its members. See Warth v. Seldin, 422 U.S. 490,          Rifle Association had associational standing to challenge
511, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975) (“[e]ven in the          city ordinances requiring one hour of firing range training
absence of injury to itself, an association may have standing      as prerequisite to lawful gun ownership and prohibiting all
solely as the representative of its members”). Associational       firing ranges in city); Mance v. Holder, 74 F.Supp.3d 795,
standing requires showing: (1) the association's members           802–03 (N.D.Tex.2015) (non-profit organization dedicated
have standing to sue in their own right; (2) the interests         to promoting Second Amendment rights had associational
at issue are germane to the association's purpose; and (3)         standing to bring action challenging federal regulatory regime
the participation of individual members in the lawsuit is not      as it relates to buying, selling, and transporting of handguns
required. Ass'n of Am. Physicians & Surgeons, Inc. *698 v.         over state lines).
Tex. Med. Bd., 627 F.3d 547, 550–51 (5th Cir.2010) (citing
Hunt v. Wash. St. Apple Adver. Comm'n, 432 U.S. 333, 343, 97
S.Ct. 2434, 53 L.Ed.2d 383 (1977)). “The first prong requires         b. Merits
that at least one member of the association have standing to        [27] The Second Amendment provides: “A well regulated
sue in his or her own right.” National Rifle Ass'n of Am., Inc.    Militia, being necessary to the security of a free State, the right
v. Bureau of Alcohol, Tobacco, Firearms, & Explosives, 700         of the people to keep and bear Arms, shall not be infringed.”
F.3d 185, 191 (5th Cir.2012).                                      U.S. Const. amend. II. The Supreme Court has recognized that
                                                                   the Second Amendment confers an individual right to keep
Defendants limit their challenge to SAF's standing solely to       and bear arms. See District of Columbia v. Heller, 554 U.S.
whether any of its members have standing to sue in their           570, 595, 128 S.Ct. 2783, 171 L.Ed.2d 637 (2008). The Fifth
own right. Specifically, Defendants contend SAF has merely         Circuit uses a two-step inquiry to address claims under the
asserted a conjectural injury, by suggesting its members           Second Amendment. The first step is to determine whether the
would access computer files in the future. In response, SAF        challenged law impinges upon a right protected by the Second
has provided affidavit testimony from two of its members           Amendment—that is, whether the law regulates conduct that
stating they would access the computer files at issue via the      falls within the scope of the Second Amendment's guarantee.
Defense Distributed website, study, learn from and share the       The second step is to determine whether to apply intermediate
files, but are unable to do so due to Defendants' interpretation   or strict scrutiny to the law, and then to determine whether
of the ITAR regulatory scheme. (Plf. Reply Exs. 3–4). This         the law survives the proper level of scrutiny. Nat'l Rifle Ass'n,
testimony satisfies the “injury in fact” portion of the standing   700 F.3d at 194.
inquiry.
                                                                    *699 In the first step, the court is to “look to whether the
 [26] Defendants further contend any injury is not fairly          law harmonizes with the historical traditions associated with
traceable to their conduct. They argue the ITAR does not           the Second Amendment guarantee.” Id. (citing Heller, 554
prevent SAF members in the United States from acquiring            U.S. at 577–628, 128 S.Ct. 2783). Defendants argue at some
the files directly from Defense Distributed. But this argument     length that restriction by a sovereign of export of firearms and
goes to the burden imposed on SAF members, which is a              other weapons has a lengthy historical tradition. Plaintiffs do
question aimed at the merits of the claim, not standing. See       not contest otherwise. Rather, Plaintiffs contend the conduct
Davis v. United States, 564 U.S. 229, 131 S.Ct. 2419, 2434,        regulated here impinges on the ability to manufacture one's
n. 10, 180 L.Ed.2d 285 (2011) (one must not “confus [e]            own firearms, in this case, by way of 3D printing.
weakness on the merits with absence of Article III standing”).
In this case, the inability of SAF members to download             While the founding fathers did not have access to such
the computer files at issue off the Internet is the injury         technology, 6 Plaintiffs maintain the ability to manufacture
in fact of the SAF members, and is clearly traceable to            guns falls within the right to keep and bear arms protected
the conduct of Defendants. The Court therefore finds SAF           by the Second Amendment. Plaintiffs suggest, at the origins



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             16
                                                        WASHSTATEB007282
             Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 713 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


of the United States, blacksmithing and forging would have             Distributed. The Court thus concludes only intermediate
provided citizens with the ability to create their own firearms,       scrutiny is warranted here. See also Nat'l Rifle Ass'n of Am.,
and thus bolster their ability to “keep and bear arms.”                Inc. v. McCraw, 719 F.3d 338, 347–48 (5th Cir.2013), cert.
While Plaintiffs' logic is appealing, Plaintiffs do not cite           denied *700 , ––– U.S. ––––, 134 S.Ct. 1365, 188 L.Ed.2d
any authority for this proposition, nor has the Court located          297 (2014) (applying intermediate scrutiny to constitutional
any. The Court further finds telling that in the Supreme               challenge to state statute prohibiting 18–20–year–olds from
Court's exhaustive historical analysis set forth in Heller, the        carrying handguns in public).
discussion of the meaning of “keep and bear arms” did not
touch in any way on an individual's right to manufacture or             [30] As reviewed above, the regulatory scheme of the
create those arms. The Court is thus reluctant to find the ITAR        AECA and ITAR survives an intermediate level of scrutiny,
regulations constitute a burden on the core of the Second              as it advances a legitimate governmental interest in a not
Amendment.                                                             unduly burdensome fashion. See also McCraw, 719 F.3d
                                                                       at 348 (statute limiting under 21–year–olds from carrying
6       Nonetheless, “the Second Amendment extends, prima              handguns in public advances important government objective
        facie, to all instruments that constitute bearable arms,       of advancing public safety by curbing violent crime); Nat'l
        even those that were not in existence at the time of the       Rifle Ass'n, 700 F.3d at 209 (“The legitimate and compelling
        founding.” Heller, 554 U.S. at 582, 128 S.Ct. 2783.            state interest in protecting the community from crime cannot
 [28]     The Court will nonetheless presume a Second                  be doubted.”). Accordingly, the Court finds Plaintiffs have not
Amendment right is implicated and proceed with the second              shown a substantial likelihood of success on the merits.
step of the inquiry, determining the appropriate level of
scrutiny to apply. Plaintiffs assert strict scrutiny is proper here,
                                                                       E. Fifth Amendment
relying on their contention that a core Second Amendment
                                                                        [31]    [32]     [33]     [34]     [35] Plaintiffs finally argue the
right is implicated. However, the appropriate level of scrutiny
                                                                       prior restraint scheme of the ITAR is void for vagueness
“depends on the nature of the conduct being regulated and the
                                                                       and thus in violation of their right to due process. “It is
degree to which the challenged law burdens the right.” Nat'l
                                                                       a basic principle of due process that an enactment is void
Rifle Ass'n, 700 F.3d at 195 (emphasis added).
                                                                       for vagueness if its prohibitions are not clearly defined.”
                                                                       Grayned v. City of Rockford, 408 U.S. 104, 108, 92 S.Ct.
 [29] The burden imposed here falls well short of that
                                                                       2294, 33 L.Ed.2d 222 (1972). The Fifth Amendment prohibits
generally at issue in Second Amendment cases. SAF members
                                                                       the enforcement of vague criminal laws, but the threshold
are not prevented from “possess[ing] and us[ing] a handgun
                                                                       for declaring a law void for vagueness is high. “The strong
to defend his or her home and family.” Id. at 195 (citations
                                                                       presumptive validity that attaches to an Act of Congress
omitted). The Fifth Circuit's decision in National Rifle
                                                                       has led this Court to hold many times that statutes are not
Association is instructive. At issue was a regulatory scheme           automatically invalidated as vague simply because difficulty
which prohibited federally licensed firearms dealers from              is found in determining whether certain marginal offenses fall
selling handguns to persons under the age of twenty-one.               within their language.” United States v. Nat'l Dairy Prods.
The court reasoned that only intermediate scrutiny applied for
                                                                       Corp., 372 U.S. 29, 32, 83 S.Ct. 594, 9 L.Ed.2d 561 (1963).
three reasons: (1) an age qualification on commercial firearm
                                                                       Rather, it is sufficient if a statute sets out an “ascertainable
sales was significantly different from a total prohibition on
                                                                       standard.” United States v. L. Cohen Grocery Co., 255 U.S.
handgun possession; (2) the age restriction did not strike at the
                                                                       81, 89, 41 S.Ct. 298, 65 L.Ed. 516 (1921). A statute is thus
core of the Second Amendment by preventing persons aged
                                                                       void for vagueness only if it wholly “fails to provide a person
eighteen to twenty from possessing and using handguns for
                                                                       of ordinary intelligence fair notice of what is prohibited, or
home defense because it was not a historical outlier; and (3)
                                                                       is so standardless that it authorizes or encourages seriously
the restriction only had temporary effect because the targeted
                                                                       discriminatory enforcement.” United States v. Williams, 553
group would eventually age out of the restriction's reach. Id.
                                                                       U.S. 285, 304, 128 S.Ct. 1830, 170 L.Ed.2d 650 (2008).
at 205–07. In this case, SAF members are not prohibited from
manufacturing their own firearms, nor are they prohibited
                                                                       Plaintiffs here assert broadly that ITAR is unconstitutionally
from keeping and bearing other firearms. Most strikingly,
                                                                       vague because “persons of ordinary intelligence” must guess
SAF members in the United States are not prohibited from
                                                                       as to whether their speech would fall under its auspices. As
acquiring the computer files at issue directly from Defense
                                                                       an initial matter, the Court notes at least two circuits have


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              17
                                                              WASHSTATEB007283
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 714 of 992

Defense Distributed v. U.S. Dept. of State, 121 F.Supp.3d 680 (2015)


                                                                       data) & 121.1 (Munitions List). Although lengthy, the cited
rejected due process challenges to the AECA and ITAR, and
                                                                       regulations do not themselves include subjective terms, but
upheld criminal convictions for its violation. See Zhen Zhou
                                                                       rather identify items with significant specificity. For example,
Wu, 711 F.3d at 13 (rejecting defendants' argument “that this
                                                                       the first category “Firearms, Close Assault Weapons and
carefully crafted regulatory scheme—which has remained in
                                                                       Combat Shotguns” includes eight subcategories such as
place for more than a quarter century—is unconstitutionally
                                                                       “Non-automatic and semi-automatic firearms to caliber .50
vague” as applied to them); United States v. Hsu, 364
                                                                       inclusive (12.7 mm),” as well as six interpretations of the
F.3d 192, 198 (4th Cir.2004) (holding the AECA and its
                                                                       terms. 22 C.F.R. § 121.1. The Court has little trouble finding
implementing regulations not unconstitutionally vague as
                                                                       these provisions survive a vagueness challenge.
applied to defendants). Plaintiffs neither acknowledge those
decisions nor explain how their rationale is inapplicable to
                                                                        [37] The term “export” is also defined in the ITAR,
their situation.
                                                                       although at lesser length. At issue here, “export” is defined
                                                                       to include “[d]isclosing (including oral or visual disclosure)
The Supreme Court has recently noted its precedent
                                                                       or transferring technical data to a foreign person, whether
generally limits such challenges to “statutes that tied criminal
                                                                       in the United States or abroad.” 22 C.F.R. § 120.17(a)(4).
culpability” to conduct which required “wholly subjective
                                                                       Plaintiffs here admit they wish to post on the Internet, for free
judgments without statutory definitions, narrowing context,
                                                                       download, files which include directions for the 3D printing
or settled legal meanings.” Humanitarian Law Project,
                                                                       of firearms. Persons of ordinary intelligence are clearly put on
561 U.S. at 20, 130 S.Ct. 2705 (quoting Williams, 553
                                                                       notice by the language of the regulations that such a posting
U.S. at 306, 128 S.Ct. 1830). Plaintiffs' challenge here is
                                                                       would fall within the definition of export.
additionally hampered because they have not made precisely
clear which portion of the ITAR language they believe is
                                                                       Accordingly, the Court concludes Plaintiffs have not shown
unconstitutionally vague.
                                                                       a likelihood of success on the merits of their claim under the
                                                                       Fifth Amendment.
 *701 [36] To the degree Plaintiffs contend “defense
articles” is vague, as Defendants point out, the 23 term
“defense articles” is specifically defined to include items on
the Munitions List, which contains twenty-one categories of                                 IV. CONCLUSION
governed articles, as well as information “which is required
for the design, development, production, manufacture,                  Plaintiffs' Motion for Preliminary Injunction (Clerk's Dkt. #
assembly, operation, repair, testing, maintenance or                   7) is hereby DENIED.
modification of defense articles” which additionally “includes
information in the form of blueprints, drawings, photographs,
                                                                       All Citations
plans, instructions or documentation.” See 22 C.F.R. §§ 120.6
(defining “defense articles”), 120.10(a) (defining technical           121 F.Supp.3d 680

End of Document                                                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                18
                                                         WASHSTATEB007284
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 715 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)




                    838 F.3d 451                                Holdings: The Court of Appeals, W. Eugene Davis, Circuit
     United States Court of Appeals, Fifth Circuit.             Judge, held that:

  DEFENSE DISTRIBUTED; Second Amendment                         [1] public interest, when compared with plaintiffs' private
  Foundation, Incorporated, Plaintiffs–Appellants               interests, weighed against entry of injunction, and
                            v.
 UNITED STATES DEPARTMENT OF STATE; John                        [2] balance of harms weighed against entry of injunction.
  F. Kerry, In His Official Capacity as the Secretary
 of the Department of State; Directorate of Defense
                                                                Affirmed.
   Trade Controls, Department of State Bureau of
  Political Military Affairs; Kenneth B. Handelman,
                                                                Jones, Circuit Judge, issued dissenting opinion.
   Individually and in His Official Capacity as the
   Deputy Assistant Secretary of State for Defense
  Trade Controls in the Bureau of Political–Military
                                                                 West Headnotes (3)
   Affairs; C. Edward Peartree, Individually and in
  His Official Capacity as the Director of the Office
  of Defense Trade Controls Policy Division; Sarah               [1]    War and National Emergency
     J. Heidema, Individually and in Her Official                           Export restrictions
   Capacity as the Division Chief, Regulatory and                       War and National Emergency
     Multilateral Affairs, Office of Defense Trade                          Import restrictions
  Controls Policy; GLENN SMITH, Individually and                        The United States “Munitions List,” as found in
 in His Official Capacity as the Senior Advisor, Office                 the Arms Export Control Act (AECA), is not
  of Defense Trade Controls, Defendants–Appellees                       a compendium of specific controlled items, but
                                                                        rather, is a series of categories describing the
                       No. 15–50759                                     kinds of items qualifying as “defense articles”
                             |                                          subject to import and export control by the
                 Filed September 20, 2016                               President. 22 U.S.C.A. § 2778(a)(1).

Synopsis                                                                2 Cases that cite this headnote
Background: Non-profit organization that designed firearms
that could be downloaded from internet and printed with
                                                                 [2]    Injunction
a 3-D printer and association that promoted the right to
                                                                            Weapons and explosives
keep and bear arms brought action against Department
of State, Secretary of State, Directorate of Defense Trade              Non-profit organization that designed firearms
Controls (DDTC) and DDTC employees, alleging that                       which can be downloaded from internet and
prepublication approval requirement for technical data                  printed with a 3-D printer, as well as association
organization published on internet violated their rights to             that promoted right to keep and bear arms,
free speech under the First Amendment, their right to keep              failed to show that a failure to grant preliminary
and bear arms under the Second Amendment, and their                     injunction enjoining enforcement of requirement
due process rights under the Fifth Amendment, seeking                   that Directorate of Defense Trade Controls
preliminary injunction enjoining DDTC from enforcing the                (DDTC) approve computer files containing
requirement. The United States District Court for the Western           technical data on firearms that could be printed
District of Texas, Robert L. Pitman, J., 121 F.Supp.3d 680,             on 3-D printers that organization intended to
denied motion. Plaintiffs appealed.                                     publish on internet, which DDTC alleged were
                                                                        “defense articles” as defined under the Arms
                                                                        Export Control Act (AECA), outweighed any
                                                                        damage that the injunction would cause to



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
                                                     WASHSTATEB007285
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 716 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


        public's interest in restricting export of defense     Appellate Section, Eric J. Soskin, U.S. Department of Justice,
        articles, and, thus, entry of injunction was not       Civil Division Federal Programs Branch, Washington, DC,
        appropriate; in addition, President and Congress       for Defendants–Appellees.
        had interest and authority in matters of foreign
        policy and export. Arms Export Control Act, §          Bruce D. Brown, Reporters Committee for Freedom of
        38(a)(1), 22 U.S.C.A. § 2778(a)(1); 22 C.F.R. §        the Press, Washington, DC, for Amici Curiae Reporters
        120.1(a).                                              Committee for Freedom of the Press, Thomas Jefferson
                                                               Center for the Protection of Free Expression.
        7 Cases that cite this headnote
                                                               Ilya Shapiro, Esq., Randal John Meyer, Cato Institute,
                                                               Washington, DC, for Amicus Curiae Cato Institute.
 [3]    Injunction
            Weapons and explosives                             Raffi Melkonian, Wright & Close, L.L.P., Houston,
        Balance of harms weighed against entry of              TX, for Amici Curiae Representative Thomas Massie,
        preliminary injunction enjoining enforcement           Representative Brian Babin, Representative K. Mike
        of requirement that Directorate of Defense             Conaway, Representative Jeff Duncan, Representative Blake
        Trade Controls (DDTC) approve computer                 Farenthold, Representative John Fleming, Representative
        files containing technical data on firearms that       Paul Gosar, Representative Walter Jones, Mike Kelly,
        could be printed on 3-D printers that non-             Representative Steve King, Representative Raul Labrador,
        profit organization, which designed firearms           Representative Jeff Miller, Representative Bill Posey,
        downloadable from Internet and printable with          Representative Todd Rokita, Representative Daniel Webster.
        3-D printer, intended to publish on Internet,
                                                               Leif A. Olson, Olson Firm, P.L.L.C., Humble, TX, David
        as DDTC alleged files were “defense articles”
                                                               T. Hardy, Tucson, AZ, for Amicus Curiae Madison Society
        as defined under the Arms Export Control Act
                                                               Foundation, Incorporated.
        (AECA); although organization's constitutional
        rights might be temporarily harmed by denial           Kit Walsh, Electronic Frontier Foundation, San Francisco,
        of injunction, a preliminary injunction would          CA, for Amicus Curiae Electronic Frontier Foundation.
        function, in effect, as a permanent injunction
        as to all files released in the interim,               John Devereux Kimball, Esq., Martin Simon Krezalek, Blank
        thereby harming forever government's interest          Rome, L.L.P., New York, NY, for Amicus Curiae Brady
        in national defense and national security. Arms        Center to Prevent Gun Violence.
        Export Control Act, § 38(a)(1), 22 U.S.C.A. §
        2778(a)(1); 22 C.F.R. § 120.1(a).                      Robert E. Henneke, Joel Stonedale, Texas Public Policy
                                                               Foundation, Austin, TX, for Amicus Curiae Texas Public
        8 Cases that cite this headnote                        Policy Foundation.

                                                               Before DAVIS, JONES, and GRAVES, Circuit Judges.

                                                               Opinion
*453 Appeal from the United States District Court for the
Western District of Texas, Robert L. Pitman, J.                W. EUGENE DAVIS, Circuit Judge:

Attorneys and Law Firms                                        Plaintiffs–Appellants Defense Distributed and Second
                                                               Amendment Foundation, Inc. have sued Defendants–
Alan Gura, Gura & Possessky, P.L.L.C., Alexandria, VA,         Appellees, the United States Department of State, the
Joshua Michael Blackman, Houston, TX, Matthew Goldstein,       Secretary of State, the DDTC, and various agency employees
Washington, DC, William Bryan Mateja, Esq., Polsinelli,        (collectively, the “State Department”), seeking to enjoin
P.C., Dallas, TX, David Scott Morris, Fish & Richardson,       enforcement of certain laws governing the export of
P.C., Austin, TX, for Plaintiffs–Appellants.                   unclassified technical data relating to prohibited munitions.
                                                               Because the district court concluded that the public interest in
Daniel Bentele Hahs Tenny, Esq., U.S. Department of Justice,
                                                               national security outweighs Plaintiffs–Appellants' interest in
Michael S. Raab, U.S. Department of Justice, Civil Division,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
                                                      WASHSTATEB007286
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 717 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


protecting their constitutional rights, it denied a preliminary
injunction, and they timely appealed. We conclude the district      Defense Distributed’s innovation was to create computer
court did not abuse its discretion and therefore affirm.            files to allow people to easily produce their own weapons
                                                                    and weapon parts using relatively affordable and readily
                                                                    available equipment. Defense Distributed has explained the
                                                                    technologies as follows:
                     *454 I. Background
                                                                        Three-dimensional (“3D”) printing technology allows a
Defense Distributed is a nonprofit organization operated, in
                                                                        computer to “print” a physical object (as opposed to a
its own words, “for the purpose of promoting popular access
                                                                        two-dimensional image on paper). Today, 3D printers are
to arms guaranteed by the United States Constitution” by
                                                                        sold at stores such as Home Depot and Best Buy, and the
“facilitating global access to, and the collaborative production
                                                                        instructions for printing everything from jewelry to toys to
of, information and knowledge related to the 3D printing of
                                                                        car parts are shared and exchanged freely online at sites like
arms; and by publishing and distributing such information and
                                                                        GrabCAD.com and Thingiverse.com. Computer numeric
knowledge on the Internet at no cost to the public.” Second
                                                                        control (“CNC”) milling, an older industrial technology,
Amendment Foundation, Inc. is a nonprofit devoted more
                                                                        involves a computer directing the operation of a drill
generally to promoting Second Amendment rights.
                                                                        upon an object. 3D printing is “additive;” using raw
                                                                        materials, the printer constructs a new object. CNC milling
Defense Distributed furthers its goals by creating computer
                                                                        is “subtractive,” carving something (more) useful from an
files used to create weapons and weapon parts, including
                                                                        existing object.
lower receivers for AR–15 rifles. 1 The lower receiver is
the part of the firearm to which the other parts are attached.          Both technologies require some instruction set or
It is the only part of the rifle that is legally considered a           “recipe”—in the case of 3D printers, computer aided design
firearm under federal law, and it ordinarily contains the serial        (“CAD”) files, typically in .stl format; for CNC machines,
number, which in part allows law enforcement to trace the               text files setting out coordinates *455 and functions to
weapon. Because the other gun parts, such as the barrel and             direct a drill. 2
magazine, are not legally considered firearms, they are not
regulated as such. Consequently, the purchase of a lower            2        Plaintiffs–Appellants' Original Brief on Appeal.
receiver is restricted and may require a background check or
registration, while the other parts ordinarily may be purchased     Defense Distributed’s files allow virtually anyone with access
anonymously.                                                        to a 3D printer to produce, among other things, Defense
                                                                    Distributed’s single-shot plastic pistol called the Liberator
1                                                                   and a fully functional plastic AR–15 lower receiver. In
       The district court capably summarized the facts in its
       memorandum opinion and order. See Def. Distributed v.
                                                                    addition to 3D printing files, Defense Distributed also sells
       U.S. Dep't of State, 121 F.Supp.3d 680, 686–88 (W.D.         its own desktop CNC mill marketed as the Ghost Gunner, as
       Tex. 2015). The facts set out in this opinion come largely   well as metal 80% lower receivers. With CNC milling files
       from the district court’s opinion and the parties' briefs.   supplied by Defense Distributed, Ghost Gunner operators are
                                                                    able to produce fully functional, unserialized, and untraceable
The law provides a loophole, however: anyone may make
                                                                    metal AR–15 lower receivers in a largely automated fashion.
his or her own unserialized, untraceable lower receiver for
personal use, though it is illegal to transfer such weapons
                                                                    Everything discussed above is legal for United States citizens
in any way. Typically, this involves starting with an “80%
                                                                    and will remain legal for United States citizens regardless
lower receiver,” which is simply an unfinished piece of metal
                                                                    of the outcome of this case. This case concerns Defense
that looks quite a bit like a lower receiver but is not legally
                                                                    Distributed’s desire to share all of its 3D printing and CNC
considered one and may therefore be bought and sold freely.
                                                                    milling files online, available without cost to anyone located
It requires additional milling and other work to turn into a
                                                                    anywhere in the world, free of regulatory restrictions.
functional lower receiver. Typically this would involve using
jigs (milling patterns), a drill press, other tools, and some
                                                                    Beginning in 2012, Defense Distributed posted online, for
degree of machining expertise to carefully complete the lower
                                                                    free download by anyone in the world, a number of computer
receiver. The result, combined with the other, unregulated gun
                                                                    files, including those for the Liberator pistol (the “Published
parts, is an unserialized, untraceable rifle.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                3
                                                            WASHSTATEB007287
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 718 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


Files”). On May 8, 2013, the State Department sent a letter
to Defense Distributed requesting that it remove the files         3      See Def. Distributed v. U.S. Dep't of State, 121 F.Supp.3d
from the internet on the ground that sharing them in that                 680, 687–88 (W.D. Tex. 2015).
manner violates certain laws. The district court summarized
                                                                   In short, the State Department contended: (1) the
the relevant statutory and regulatory framework as follows:
                                                                   Published Files were potentially related to ITAR-controlled
  Under the Arms Export Control Act (“AECA”), “the                 “technical data” relating to items on the USML; (2)
  President is authorized to control the import and the            posting ITAR-controlled files on the internet for foreign
  export of defense articles and defense services” and to          nationals to download constitutes “export”; and (3) Defense
  “promulgate regulations for the import and export of             Distributed therefore must obtain prior approval from the
  such articles and services.” 22 U.S.C. § 2778(a)(1). The         State Department before “exporting” those files. Defense
  AECA imposes both civil and criminal penalties for               Distributed complied with the State Department’s request
  violation of its provisions and implementing regulations,        by taking down the Published Files and seeking commodity
  including monetary fines and imprisonment. Id. § 2278(c)         jurisdiction requests for them. It did eventually obtain
  & (e). The President has delegated his authority to              approval to post some of the non-regulated files, but all of
  promulgate implementing regulations to the Secretary of          the Published Files continue to be shared online on third party
  State. Those regulations, the International Traffic in Arms      sites like The Pirate Bay.
  Regulation (“ITAR”), are in turn administered by the
  DDTC [Directorate of Defense Trade Controls] and its             Since then, Defense Distributed has not posted any new files
  employees. 22 C.F.R. 120.1(a).                                   online. Instead, it is seeking prior approval from the State
                                                                   Department and/or DDTC before doing so, and it has not
   [1] The AECA directs that the “defense articles”                obtained such approval. The new files Defense Distributed
  designated under its terms constitute the United States          seeks to share online include the CNC milling files required
  “Munitions List.” 22 U.S.C. § 2778(a)(1). The Munitions          to produce an AR–15 lower receiver with the Ghost Gunner
  List “is not a compendium of specific controlled items,”         and various other 3D printed weapons or weapon parts.
  rather it is a “series of categories describing the kinds
  of items” qualifying as “defense articles.” United States
  v. Zhen Zhou Wu, 711 F.3d 1, 12 (1st Cir.) cert. denied
                                                                                   District Court Proceedings
  sub nom. Yufeng Wei v. United States, ––– U.S. ––––, 134
  S.Ct. 365, 187 L.Ed.2d 160 (2013). Put another way, the          In the meantime, Defense Distributed and Second
  Munitions List contains “attributes rather than names.”          Amendment Foundation, Inc., sued the State Department,
  United States v. Pulungan, 569 F.3d 326, 328 (7th Cir.           seeking to enjoin them from enforcing the regulations
  2009) (explaining “an effort to enumerate each item would        discussed above. Plaintiffs–Appellants argue that the State
  be futile,” as market is constantly changing). The term          Department’s interpretation of the AECA, through the ITAR
  “defense articles” also specifically includes “technical data    regulations, constitutes an unconstitutional prior restraint on
  recorded or stored in any physical form, models, mockups         protected First Amendment speech, to wit, the 3D printing
  or other items that reveal technical data directly relating to
                                                                   and CNC milling files they seek to place online. 4 They
  items designated in” the Munitions List. 22 C.F.R. § 120.6
                                                                   also claim violations of the Second and Fifth Amendments.
  A party unsure about whether a particular item is a              Plaintiffs–Appellants' challenges to the regulatory scheme
  “defense article” covered by the Munitions List may file a       are both facial and as applied, and they ultimately seek a
  “commodity jurisdiction” request with the DDTC. See 22           declaration that no prepublication approval is needed for
  C.F.R. § 120.4 (describing process). The regulations state       privately generated unclassified information, whether or not
  the DDTC *456 “will provide a preliminary response               that data may constitute “technical data” relating to items on
  within 10 working days of receipt of a complete request          the USML.
  for commodity jurisdiction.” Id. § 120.4(e). If a final
  determination is not provided after 45 days, “the applicant      4      The State Department does not restrict the export of the
  may request in writing to the Director, Office of Defense               Ghost Gunner machine itself or the user manual, only the
  Trade Controls Policy that this determination be given                  specific CNC milling files used to produce the AR–15

  expedited processing.” Id. 3


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     4
                                                       WASHSTATEB007288
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 719 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


         lower receivers with it, as well as all 3D printing files                 other words, even assuming arguendo
         used to produce prohibited weapons and weapon parts.                      that Robbins & Myers has shown a
Plaintiffs–Appellants sought a preliminary injunction against                      substantial likelihood of success on
the State Department, essentially seeking to have the district                     the merits of its infringement claim
court suspend enforcement of ITAR’s prepublication approval                        and that irreparable injury should be
requirement pending final resolution of this case. The district                    presumed from such a showing (two
court denied the preliminary injunction, and Plaintiffs–                           issues not addressed by the district
Appellants timely filed this appeal. We review the denial of a                     court in this case), we still uphold
preliminary injunction for abuse of discretion, but we review                      the district court’s decision, which
                                                                                   rested solely on the balance of harm
any questions of law de novo. 5
                                                                                   factor. We agree that Robbins & Myers
    To obtain a preliminary injunction, the applicant must show                    has failed to carry its burden of
    (1) a substantial likelihood that he will prevail on the                       showing that the threatened harm to
    merits, (2) a substantial threat that he will suffer irreparable               it from the advertisement outweighs
    injury if the injunction *457 is not granted, (3) that                         the harm to Southern Monorail from
    his threatened injury outweighs the threatened harm to                         the intercept. In addition, we expressly
    the party whom he seeks to enjoin, and (4) that granting                       reject Robbins & Myers' suggestion
    the preliminary injunction will not disserve the public                        that we adopt a rule that the balance of
    interest. “We have cautioned repeatedly that a preliminary                     harm factor should be presumed in the
    injunction is an extraordinary remedy which should not be                      movant's favor from a demonstration
    granted unless the party seeking it has ‘clearly carried the                   of a substantial likelihood of success
                                                                                   on the merits of an infringement claim.
    burden of persuasion’ on all four requirements.” 6
                                                                                   Such a presumption of the balance
                                                                                   of harm factor would not comport
5        PCI Transp., Inc. v. Fort Worth & W. R. Co., 418 F.3d
                                                                                   with the discretionary and equitable
         535, 545 (5th Cir. 2005) (footnotes omitted)
                                                                                   nature of the preliminary injunction
6        Id.                                                                       in general and of the balance of
                                                                                   harm factor in particular. See Ideal
We have long held that satisfying one requirement does not
                                                                                   Industries, Inc. v. Gardner Bender,
necessarily affect the analysis of the other requirements. In
                                                                                   Inc., 612 F.2d 1018, 1026 (7th Cir.
Southern Monorail Co. v. Robbins & Myers, Inc., 666 F.2d
                                                                                   1979), cert. denied, 447 U.S. 924,
185 (5th Cir. Unit B 1982), for example, the district court had
                                                                                   100 S.Ct. 3016, 65 L.Ed.2d 1116
denied a preliminary injunction solely because it found that
                                                                                   (1980) (district court obligated to
the movant, Robbins & Myers, failed to satisfy the balance of
                                                                                   weigh relative hardship to parties in
harm requirement. On appeal, Robbins & Myers argued that
                                                                                   relation to decision to grant or deny
it had clearly shown a substantial likelihood of success on the
                                                                                   preliminary injunction, even when
merits, and satisfying that requirement should give rise to a
presumption of irreparable harm and a presumption that the                         irreparable injury shown). 7
balance of harm tipped in its favor. We disagreed:


                                                                       7      Id. at 187–88.

               Because we dispose of this case on                      The district court concluded that the preliminary injunction
               the balance of harm question, we                        should be denied because Plaintiffs–Appellants failed to
               need not decide and we express no                       satisfy the balance of harm and public interest requirements,
               views upon whether a presumption of                     which do not concern the merits. (Assuming without
               irreparable injury as a matter of law is                deciding that Plaintiffs–Appellants have suffered the loss
               appropriate once a party demonstrates                   of First and Second Amendment freedoms, they have
               a substantial likelihood of success on                  satisfied the irreparable harm requirement because any such
               the merits of an infringement claim. In                 loss, however intangible or limited in time, constitutes



                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            5
                                                             WASHSTATEB007289
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 720 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)



irreparable injury. 8 ) In extensive *458 dicta comprising
nearly two-thirds of its memorandum opinion, the district           9        Id. at 689.
court also concluded that Plaintiffs–Appellants failed to show      Ordinarily, of course, the protection of constitutional rights
a likelihood of success on the merits. Plaintiffs–Appellants        would be the highest public interest at issue in a case.
timely appealed, asserting essentially the same arguments on        That is not necessarily true here, however, because the
appeal. Plaintiffs–Appellants continue to bear the burden of        State Department has asserted a very strong public interest
persuasion on appeal.                                               in national defense and national security. Indeed, the State
                                                                    Department’s stated interest in preventing foreign nationals
8        See Def. Distributed, 121 F.Supp.3d at 689 (citing Elrod   —including all manner of enemies of this country—from
         v. Burns, 427 U.S. 347, 373, 96 S.Ct. 2673, 49 L.Ed.2d     obtaining technical data on how to produce weapons and
         547 (1976); Palmer v. Waxahachie Indep. Sch. Dist., 579    weapon parts is not merely tangentially related to national
         F.3d 502, 506 (5th Cir. 2009); Ezell v. City of Chicago,   defense and national security; it lies squarely within that
         651 F.3d 684, 699 (7th Cir. 2011)).
                                                                    interest.

                                                                    In the State Department’s interpretation, its ITAR regulations
                             Analysis
                                                                    directly flow from the AECA and are the only thing
Because the district court held that Plaintiffs–Appellants only     preventing Defense Distributed from “exporting” to foreign
satisfied the irreparable harm requirement, they may obtain         nationals (by posting online) prohibited technical data
relief on appeal only if they show that the district court          pertaining to items on the USML. Plaintiffs–Appellants
abused its discretion on all three of the other requirements.       disagree with the State Department’s interpretation, but that
The district court denied the preliminary injunction based on       question goes to the merits.
its finding that Plaintiffs–Appellants failed to meet the two
non-merits requirements by showing that (a) the threatened          Because Plaintiffs–Appellants' interest in their constitutional
injury to them outweighs the threatened harm to the State           rights and the State Department’s interest in national defense
Department, and (b) granting the preliminary injunction will        and national security are both public interests, the district
not disserve the public interest. The court only addressed the      court observed that “[i]n *459 this case, the inquiry [on these
likelihood of success on the merits as an additional reason         two requirements] essentially collapses.” 10 It reasoned:
for denying the injunction. Because we conclude the district
court did not abuse its discretion on its non-merits findings,          While Plaintiffs' assertion of a public interest in protection
we decline to address the merits requirement.                           of constitutional rights is well-taken, it fails to consider the
                                                                        public’s keen interest in restricting the export of defense
The crux of the district court’s decision is essentially its            articles. See Winter v. Natural Res. Def. Council, Inc.,
finding that the government’s exceptionally strong interest in          555 U.S. 7, 24–25, 129 S.Ct. 365, 172 L.Ed.2d 249
national defense and national security outweighs Plaintiffs–            (2008) (discussing failure of district court to consider
Appellants' very strong constitutional rights under these               injunction’s adverse impact on public interest in national
circumstances. Before the district court, as on appeal,                 defense); Am. Civil Liberties Union v. Clapper, 785 F.3d
Plaintiffs–Appellants failed to give any weight to the public           787, 826 (2nd Cir. 2015) (characterizing maintenance of
interest in national defense and national security, as the              national security as “public interest of the highest order”).
district court noted:                                                   It also fails to account for the interest—and authority—
                                                                        of the President and Congress in matters of foreign policy
    Plaintiffs rather summarily assert the balance of interests         and export. See Haig v. Agee, 453 U.S. 280, 292, 101
    tilts in their favor because “[I]t is always in the public          S.Ct. 2766, 69 L.Ed.2d 640 (1981) (matters relating to
    interest to prevent the violation of a party’s constitutional       conduct of foreign relations “are so exclusively entrusted
    rights.” Awad v. Ziriax, 670 F.3d 1111, 1132 (10th                  to the political branches of government as to be largely
    Cir. 2012); see also Jackson Women’s Health Org. v.                 immune from judicial inquiry or interference”); United
    Currier, 760 F.3d 448, 458 n. 9 (5th Cir. 2014) (district           States v. Pink, 315 U.S. 203, 222–23, 62 S.Ct. 552,
    court did not abuse its discretion in finding injunction            86 L.Ed. 796 (1942) (conduct of foreign relations “is
    would not disserve public interest because it will prevent          committed by the Constitution to the political departments
    constitutional deprivations). 9                                     of the Federal Government”); Spectrum Stores, Inc. v.


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
                                                            WASHSTATEB007290
            Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 721 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


     Citgo Petroleum Corp., 632 F.3d 938, 950 (5th Cir. 2011)       files. That leads us to the other side of the balance of harm
     (matters implicating foreign relations and military affairs    inquiry.
     generally beyond authority of court’s adjudicative powers).
                                                                    If we reverse the district court’s denial and instead grant the
     As to Plaintiff’s second contention, that an injunction        preliminary injunction, Plaintiffs–Appellants would legally
     would not bar Defendants from controlling the export           be permitted to post on the internet as many 3D printing and
     of classified information, it is significant that Plaintiffs   CNC milling files as they wish, including the Ghost Gunner
     maintain the posting of files on the Internet for free         CNC milling files for producing AR–15 lower receivers and
     download does not constitute “export” for the purposes of      additional 3D–printed weapons and weapon parts. Even if
     the AECA and ITAR. But Defendants clearly believe to           Plaintiffs–Appellants eventually fail to obtain a permanent
     the contrary. Thus, Plaintiffs' contention that the grant of   injunction, the files posted in the interim would remain
     an injunction permitting them to post files that Defendants    online essentially forever, hosted by foreign websites such
     contend are governed by the AECA and ITAR would                as the Pirate Bay and freely available worldwide. That is
     not bar Defendants from controlling “export” of such           not a far-fetched hypothetical: the initial Published Files are
     materials stand in sharp [contrast] to Defendants' assertion   still available on such sites, and Plaintiffs–Appellants have
     of the public interest. The Court thus does not believe        indicated they will share additional, previously unreleased
     Plaintiffs have met their burden as to the final two prongs    files as soon as they are permitted to do so. Because
     necessary for granting Plaintiffs a preliminary injunction.    those files would never go away, a preliminary injunction
     Nonetheless, in an abundance of caution, the Court will        would function, in effect, as a permanent injunction as to
     turn to the core of Plaintiffs' motion for a preliminary       all files released in the interim. Thus, the national defense
     injunction, whether they have shown a likelihood of            and national security interest would be harmed forever. The
     success on their claims[.] 11                                  fact that national security might be permanently harmed
                                                                    while Plaintiffs–Appellants' constitutional rights might be
10        Id.                                                       temporarily harmed strongly supports our conclusion that the
                                                                    district court did not abuse its discretion in weighing the
11        Id. at 689–90.                                            balance in favor of national defense and national security.
 [2] Plaintiffs–Appellants suggest the district court
disregarded their paramount interest in protecting their            In sum, we conclude that the district court did not abuse
constitutional rights. That is not so. The district court’s         its discretion in denying Plaintiffs–Appellants' preliminary
decision was based not on discounting Plaintiffs–Appellants'        injunction based on their failure to carry their burden of
interest but rather on finding that the public interest in          persuasion on two of the three non-merits requirements for
national defense and national security is stronger here, and        preliminary injunctive relief, namely the balance of harm and
the harm to the government is greater than the harm to              the public interest. We therefore affirm the district court’s
Plaintiffs–Appellants. We cannot say the district court abused      denial and decline to reach the question of whether Plaintiffs–
its discretion on these facts.                                      Appellants have demonstrated a substantial likelihood of
                                                                    success on the merits. 12
 [3] Because both public interests asserted here are strong,
we find it most helpful to focus on the balance of harm             12     The dissent disagrees with this opinion’s conclusion that
requirement, which looks to the relative harm to both parties              the balance of harm and public interest factors favor
if the injunction is granted or denied. If we affirm the                   the State Department such that Plaintiffs–Appellants'
district court’s denial, but Plaintiffs–Appellants eventually              likelihood of success on the merits could not change the
prove they are entitled to a permanent injunction, their                   outcome. The dissent argues that we “should have held
constitutional rights will have been violated in the meantime,             that the domestic internet publication” of the technical
but only temporarily. Plaintiffs–Appellants argue that this                data at issue presents no “immediate danger to national
result is absurd *460 because the Published Files are already              security, especially in light of the fact that many of these
available through third party websites such as the Pirate Bay,             files are now widely available over the Internet and that
but granting the preliminary injunction sought by Plaintiffs–              the world is awash with small arms.”
                                                                           We note the following: (1) If Plaintiffs–Appellants'
Appellants would allow them to share online not only the
                                                                           publication on the Internet were truly domestic, i.e.,
Published Files but also any new, previously unpublished
                                                                           limited to United States citizens, there is no question that



                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     7
                                                         WASHSTATEB007291
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 722 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


       it would be legal. The question presented in this case
       is whether Plaintiffs–Appellants may place such files on
       the Internet for unrestricted worldwide download. (2)
                                                                                              Conclusion
       This case does not concern only the files that Plaintiffs–
                                                                    For the reasons set out above, we conclude that the district
       Appellants previously made available online. Plaintiffs–
                                                                    court did not abuse its discretion by denying the preliminary
       Appellants have indicated their intent to make many
       more files available for download as soon as they are
                                                                    injunction on the non-merits requirements. AFFIRMED.
       legally allowed to do so. Thus, the bulk of the potential
       harm has not yet been done but could be if Plaintiffs–
       Appellants obtain a preliminary injunction that is later
                                                                    JONES, Circuit Judge, dissenting:
       determined to have been erroneously granted. (3) The
                                                                    This case poses starkly the question of the national
       world may be “awash with small arms,” but it is not
                                                                    government’s power to impose a prior restraint on the
       yet awash with the ability to make untraceable firearms
                                                                    publication of lawful, unclassified, not-otherwise-restricted
       anywhere with virtually no technical skill. For these
       reasons and the ones we set out above, we remain             technical data to the Internet under the guise of regulating
       convinced that the potential permanent harm to the State     the “export” of “defense articles.” I dissent from this court’s
       Department’s strong national security interest outweighs     failure to treat the issues raised before us with the seriousness
       the potential temporary harm to Plaintiffs–Appellants'       that direct abridgements of free speech demand.
       strong First Amendment interest.
       As to the dissent’s extensive discussion of Plaintiffs–
       Appellants' likelihood of success on the merits of the
       First Amendment issue, we take no position. Even a
                                                                                                   I.
       First Amendment violation does not necessarily trump
                                                                    From late 2012 to early 2013, plaintiff Defense Distributed
       the government’s interest in national defense. We simply
                                                                    posted on the Internet, free of charge, technical information
       hold that Plaintiffs–Appellants have not carried their
       burden on two of the four requirements for a preliminary     including computer assisted design files (CAD files) about
       injunction: the balance of harm and the public interest.     gun-related items including a trigger guard, two receivers,

 *461 We are mindful of the fact that the parties and the amici     an ArmaLite Rifle–15 magazine, 1 and a handgun named
curiae in this case focused on the merits, and understandably       “The Liberator.” None of the published information was
so. This case presents a number of novel legal questions,           illegal, classified for national security purposes, or subject to
including whether the 3D printing and/or CNC milling files          contractual or other distribution restrictions. In these respects
at issue here may constitute protected speech under the             the information was no different from technical data available
First Amendment, the level of scrutiny applicable to the            through multiple Internet sources from widely diverse
statutory and regulatory scheme here, whether posting files         publishers. From scientific discussions to popular mechanical
online for unrestricted download may constitute “export,”           publications to personal blog sites, information about lethal
and whether the ITAR regulations establish an impermissible         devices of all sorts, or modifications to commercially
prior restraint scheme. These are difficult questions, and we       manufactured firearms and explosives, is readily available on
take no position on the ultimate outcome other than to agree        the Internet.
with the district court that it is not yet time to address the
merits.                                                             1       The ArmaLite Rifle, design 15 is rifle platform
                                                                            commonly abbreviated AR–15, a registered trademark of
On remand, the district court eventually will have to address               Colt’s Inc. AR–15, Registration No. 0,825,581.
the merits, and it will be able to do so with the benefit of        What distinguished Defense Distributed’s information at that
a more fully developed record. The amicus briefs submitted          time, however, was its computer files designed for 3D
in this case were very helpful and almost all supported             printer technology that could be used to “print” parts and
Plaintiffs–Appellants' general position. Given the importance       manufacture, with the proper equipment and know-how, a
of the issues presented, we may only hope that amici continue       largely plastic single-shot handgun. The Liberator technology
to provide input into the broader implications of this dispute.
                                                                    drew considerable press attention 2 *462 and the relevant
                                                                    files were downloaded “hundreds of thousands of times.” In
                                                                    May 2013, Defense Distributed received a warning letter from
                                                                    the U.S. State Department stating in pertinent part:


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  8
                                                            WASHSTATEB007292
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 723 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


                                                                     publication. Yet my colleagues in the majority seem deaf to
    DDTC/END is conducting a review of technical data made           this imminent threat to protected speech. More precisely, they
    publicly available by Defense Distributed through its 3D         are willing to overlook it with a rote incantation of national
    printing website, DEFCAD.org, the majority of which              security, an incantation belied by the facts here and nearly
    appear to be related to items in Category I of the USML.         forty years of contrary Executive Branch pronouncements.
    Defense Distributed may have released ITAR-controlled
    technical data without the required prior authorization from     4       To simplify discussion, I refer to Defense Distributed as
    the Directorate of Defense Trade Controls (DDTC), a
                                                                             the plaintiff, but it is joined in litigation by the Second
    violation of the ITAR.
                                                                             Amendment Foundation, and its arguments are adopted
                                                                             and extended by numerous amici curiae. Believing that
    Pursuant to § 127.1 of the ITAR, it is unlawful to export
                                                                             the deprivation of a merits opinion is most critical
    any defense article or technical data for which a license
                                                                             to Defense Distributed’s First Amendment claim, I do
    or written approval is required without first obtaining
                                                                             not discuss the plaintiffs' other non-frivolous claims
    the required authorization from the DDTC. Please note                    premised on ultra vires, the Second Amendment and
    that disclosing (including oral or visual disclosure) or                 procedural due process.
    transferring technical data to a foreign person, whether in
                                                                     This preliminary injunction request deserved our utmost
    the United States or abroad, is considered an export under
                                                                     care and attention. Interference with First Amendment rights
    § 120.17 of the ITAR.
                                                                     for any period of time, even for short periods, constitutes
The letter then advised Defense Distributed that it must             irreparable injury. Elrod v. Burns, 427 U.S. 347, 373, 96 S.Ct.
“remove [its information] from public access” immediately,           2673, 2690, 49 L.Ed.2d 547 (1976) (citing New York Times
pending its prompt request for and receipt of approval from          Co. v. United States, 403 U.S. 713, 91 S.Ct. 2140, 29 L.Ed.2d
DDTC.                                                                822 (1971)); Opulent Life Church v. City of Holly Springs,
                                                                     Miss., 697 F.3d 279, 295–97 (5th Cir. 2012). *463 Defense
2                                                                    Distributed has been denied publication rights for over three
         According to Defense Distributed, the Liberator files
                                                                     years. The district court, moreover, clearly erred in gauging
         were covered, inter alia, by Forbes, CNN, NBC News,
         and the Wall Street Journal.                                the level of constitutional protection to which this speech is
                                                                     entitled: intermediate scrutiny is inappropriate for the content-
In a nearly forty-year history of munitions “export” controls,
                                                                     based restriction at issue here. (Why the majority is unwilling
the State Department had never sought enforcement against
                                                                     to correct this obvious error for the sake of the lower court’s
the posting of any kind of files on the Internet. Because
                                                                     getting it right on remand is a mystery).
violations of the cited regulations carry severe civil and
criminal penalties, 3 Defense Distributed had no practical           The district court’s mischaracterization of the standard of
choice but to remove the information and seek approval to            scrutiny fatally affected its approach to the remaining prongs
publish from DDTC. It took the government entities two years         of the test for preliminary injunctive relief. Without a proper
to refuse to exempt most of the files from the licensing regime.     assessment of plaintiff’s likelihood of success on the merits—
                                                                     arguably the most important of the four factors necessary to
3        Fines may exceed a million dollars and imprisonment,        grant a preliminary injunction, Tesfamichael v. Gonzales, 411
         for violations premised on specific intent to violate, up   F.3d 169, 176 (5th Cir. 2005)—the district court’s balancing
         to twenty years. 28 U.S.C. § 2778(c); United States v.      of harms went awry. 5 We should have had a panel discussion
         Covarrubias, 94 F.3d 172 (5th Cir. 1996).
                                                                     about the government’s right to censor Defense Distributed’s
Defense Distributed filed suit in federal court to vindicate,        speech.
inter alia, its First Amendment right to publish without prior
restraint 4 and sought the customary relief of a temporary           5       See Tex. v. Seatrain Int'l, S.A., 518 F.2d 175, 180 (5th
injunction to renew publication. This appeal stems from                      Cir. 1975) (“none of the four prerequisites has a fixed
the district court’s denial of relief. Undoubtedly, the denial               quantitative value. Rather, a sliding scale is utilized,
of a temporary injunction in this case will encourage the                    which takes into account the intensity of each in a given
State Department to threaten and harass publishers of similar                calculus.”). Southern Monorail Co. v. Robbins & Myers,
non-classified information. There is also little certainty                   Inc., 666 F.2d 185 (5th Cir. 1982), is the only case
                                                                             relied upon by the majority for the proposition that we
that the government will confine its censorship to Internet


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                       9
                                                             WASHSTATEB007293
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 724 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


        may dispense with addressing the likelihood of success          *464 The USML also broadly designates “technical
        on the merits if we conclude that the parties have not         data” relating to firearms as subject to the ITAR. 22
        satisfied one of the other elements of the test for granting   C.F.R. § 121.1, Category I, item (i). “Technical data”
        a preliminary injunction. That case is distinguishable.        encompass any information “which is required for the
        First, Southern Monorail was a private action concerning
                                                                       design, development, production, manufacture, assembly,
        trademark infringement, not a case involving a claim
                                                                       operation, repair, testing, maintenance or modification of
        of the invasion of constitutional rights by the federal
                                                                       defense articles including “information in the form of
        government. See id. at 185–86. Second, “the district
                                                                       blueprints, drawings, photographs, plans, instructions or
        court denied the injunction solely on the basis of the
        third factor, concerning the balance of harm.” Id. at 186      documentation.” 22 C.F.R. § 120.10(a)(1).
        (emphasis added). In this case, by contrast, the district
        court addressed each of the preliminary injunction             Notably excepted from “technical data” is information
        factors, thus allowing us to consider its resolution of each   concerning general scientific, mathematical, or engineering
        factor.                                                        principles commonly taught in schools, colleges, and
Since the majority are close to missing in action, and for             universities, or information in the public domain.” 22
the benefit of the district court on remand, I will explain            C.F.R. § 120.10(b). Further, the “public domain” covers
why I conclude that the State Department’s application of              “information which is published and which is generally
its “export” control regulations to this domestic Internet             accessible or available to the public” through newsstands,
posting appears to violate the governing statute, represents           bookstores, public libraries, conferences, meetings, seminars,
an irrational interpretation of the regulations, and violates the      trade shows, and “fundamental research in science and
First Amendment as a content-based regulation and a prior              engineering at accredited institutions of higher learning in the
restraint.                                                             U.S. where the resulting information is ordinarily published
                                                                       and shared broadly in the scientific community.” 22 C.F.R. §
                                                                       120.11(a). 6

                                 II.
                                                                       6      This provision only appears to permit dissemination of
A. Regulatory Framework                                                       information already in the public domain. Indeed, the
                                                                              State Department has explicitly taken the position in
The Arms Export Control Act of 1976 (“AECA”) authorizes                       this litigation and in a June 2015 Notice of Proposed
the President to “control the import and the export of defense                Rulemaking that an individual wishing to place technical
articles and defense services.” 22 U.S.C. § 2778(a)(1). The                   data in the public domain must obtain State Department
President “is authorized to designate those items which shall                 approval. 80 Fed. Reg. at 31,528. The State Department
be considered as defense articles and defense services ...                    has proposed, but has not yet adopted, a rule to make this
and to promulgate regulations for the import and export of                    distinction more explicit. See id.
such articles and services.” Id. “The items so designated              Under the ITAR it is unlawful to “export or attempt to
shall constitute the United States Munitions List.” Id. The            export from the United States any defense article or technical
statute does not define “export,” but “defense items” includes         data” without first obtaining a license or written approval
defense articles, defense services “and related technical data.”       from the Directorate of Defense Trade Controls (“DDTC”),
22 U.S.C. § 2778(j)(4)(A).                                             a division of the State Department. 22 C.F.R. § 127.1(a)(1).
                                                                       When Defense Distributed published technical data on the
In response to this directive, the State Department                    Internet, the State Department defined “export” broadly, as,
promulgated the International Traffic in Arms Regulations              inter alia, “[d]isclosing (including oral or visual disclosure)
(“ITAR”), which contain the United States Munitions List               or transferring technical data to a foreign person, whether in
(“USML”). 22 C.F.R. § 121.1. The USML enumerates a                     the United States or abroad.” 22 C.F.R. § 120.17(a)(4). 7
vast array of weaponry, ammunition, and military equipment
including, for present purposes, “firearms,” defined as                7      Effective September 1, 2016, however, the State
“[n]onautomatic and semi-automatic firearms to caliber .50
                                                                              Department has amended that provision, now defining
inclusive,” 22 C.F.R. § 121.1, Category I, item (a).
                                                                              an export as, “[r]eleasing or otherwise transferring
                                                                              technical data to a foreign person in the United States.”
                                                                              Id. § 120.17(a)(2); see also International Traffic in



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  10
                                                              WASHSTATEB007294
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 725 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


        Arms: Revisions to Definition of Export and Related          failing to meet deadlines. In this case, it took nearly
        Definitions, 81 Fed. Reg. 35,611, 35,616 (June 3, 2016).     two years for DDTC to rule on the plaintiff’s commodity
        Moreover, in June 2015, the State Department issued a        jurisdiction applications. Although an applicant may appeal
        Notice of Proposed Rulemaking, which proposed adding         an unfavorable commodity jurisdiction determination within
        to the term “export” “[m]aking technical data available
                                                                     the State Department, Id. § 120.4(g), Congress has excluded
        via a publicly available network (e.g., the Internet).”
                                                                     from judicial review the agency’s discretionary decisions
        This, of course, is the open-ended definition of “export”
                                                                     in “designat[ing] ... items as defense articles or defense
        urged by the State Department in this litigation. See
        International Traffic in Arms: Revisions to Definitions of   services.” 22 U.S.C. § 2778(h); 22 C.F.R. § 128.1. 8
        Defense Services, Technical Data, and Public Domain,
        80 Fed. Reg. 31,525, 31,535 (proposed June 3, 2015).         8      While 22 U.S.C. § 2778 (h) withholds judicial review
        The Notice advised that the State Department intends to             as noted, 22 C.F.R. § 128.1 purports more broadly
        address that definition in a separate rulemaking and for            to preclude judicial review over the Executive’s
        now allows the “existing ITAR controls [to] remain in               implementation of the AECA under the Administrative
        place.” 81 Fed. Reg. at 35,613.                                     Procedure Act. I would construe these provisions
In order to resolve doubts about whether an “export”                        narrowly to avoid difficult questions that might arise
is covered by ITAR, parties may request a “commodity                        were the Government to take the position that these
jurisdiction” determination from the DDTC, which will                       provisions prevent judicial review for all claims,
determine each request on a “case-by-case basis,” 22 C.F.R. §               including those founded on the Constitution. See Kirby
                                                                            Corp v. Pena, 109 F.3d 258, 261 (5th Cir. 1997) (“There
120.4(a), taking into account “the form and fit of the article;
                                                                            is a strong presumption that Congress intends there to
and [t]he function and performance capability of the article.”
                                                                            be judicial review of administrative agency action ... and
22 C.F.R. § 120.4 (d)(2)(i)–(ii).
                                                                            the government bears a ‘heavy burden’ when arguing
                                                                            that Congress meant to withdraw all judicial review.”);
The commodity jurisdiction process could, in theory, be                     Dart v. United States, 848 F.2d 217, 221 (D.C. Cir.
avoided if the particular export is exempt from the DDTC                    1988) (“If the wording of a preclusion clause is less than
process. 22 C.F.R. § 125.4. As relevant here, “[t]echnical                  absolute, the presumption of judicial review also favors a
data approved for public release *465 (i.e., unlimited                      particular category of plaintiffs' claims.”); Cuozzo Speed
distribution) by the cognizant U.S. Government department                   Techs., LLC v. Lee, ––– U.S. ––––, 136 S.Ct. 2131,
or agency or Office of Freedom of Information and Security                  2142, 195 L.Ed.2d 423 (2016) (Agency “shenanigans”
Review” is exempt from the DDTC approval process. 22                        are “properly reviewable ... under the Administrative
C.F.R. § 125.4(b)(13). Under this rubric, the Defense Office                Procedure Act, which enables reviewing courts to set
of Prepublication and Security Review (“DOPSR”), housed in                  aside agency action that is contrary to constitutional
                                                                            right, in excess of statutory jurisdiction, or arbitrary [and]
the Department of Defense’s Defense Technical Information
                                                                            capricious.”) (internal quotations omitted).
Center, “is responsible for managing the Department of
Defense security review program, [and] reviewing written             Should the DDTC determine, as here, that technical data are
materials both for public and controlled release.” Defense           subject to the ITAR, an “export” license is required before
Office of Prepublication and Security Review (DOPSR),                the information may be posted online. But the license may be
EXECUTIVE SERVS. DIRECTORATE ONLINE, http://                         denied whenever the State Department “deems such action to
www.dtic.mil/whs/esd/osr/ (last visited Aug. 22, 2016). The          be in furtherance of world peace, the national security of the
plaintiff’s experience suggests that, in practice, DOPSR will        United States, or is otherwise advisable.” 22 C.F.R. § 126.7(a)
not act on requests for exemptions concerning items not              (1). There is a nominal 60–day deadline for a licensing
clearly subject to the ITAR until DDTC issues a commodity            decision, which is riddled with exceptions, and denial of an
jurisdiction determination.                                          export license is expressly exempt from judicial review. See
                                                                     22 C.F.R. § 128.1.
The DDTC is required to provide a final commodity
jurisdiction determination within 45 days of a commodity             I would hardly deny that the Department of Justice has
jurisdiction request, but if it is not then resolved, an applicant   good grounds for prosecuting attempts to export weapons
may request expedited processing. 22 C.F.R. § 120.4(e). The          and military technology illegally to foreign actors. Previous
DDTC has been criticized by the Government Accountability            prosecutions have targeted defendants, e.g., who attempted
Office and the Office of Inspector General for routinely             to deliver WMD materials to North Korea, who sought to



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     11
                                                             WASHSTATEB007295
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 726 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


distribute drone and missile schematics to China, and who           Whether AECA itself, concerned with the “export” of defense
attempted to *466 license chemical purchasing software              article related technical data, authorizes prepublication
to companies owned by the Iranian government. 9 Defense             censorship of domestic publications on the Internet is at
Distributed agrees, moreover, that the Government may               least doubtful. Further, construing the State Department’s
prosecute individuals who email classified technical data           regulations for such a purpose renders them incoherent and
to foreign individuals or directly assist foreign actors with       unreasonable.
technical military advice. See, e.g., United States v. Edler
Industries, Inc., 579 F.2d 516 (9th Cir. 1978), construing prior    It is necessary first to analyze the statute under which the
version of AECA. Yet, as plaintiff points out, at the time          State Department presumed to enact its regulations and,
that DDTC stifled Defense Distributed’s online posting, there       under the first prong of Chevron analysis, what the statute
were no publicly known enforcement actions in which the             means. 11 The term “export” is not defined in the AECA,
State Department purported to require export licenses or prior      is not a term of legal art, and is not ambiguous. Under
approval for the domestic posting of lawful, unclassified, not-     standard canons of statutory construction, “export” should
otherwise-restricted information on the Internet.                   bear its most common meaning. According to dictionaries,
                                                                    the verb “export” means “to ship (commodities) to other
9       See DEPARTMENT OF JUSTICE, SUMMARY                          countries or places for sale, exchange, etc.” United States
        OF MAJOR U.S. EXPORT ENFORCEMENT,                           v. Ehsan, 163 F.3d 855, 859 (4 th Cir. 1998) (citing The
        ECONOMIC ESPIONAGE, TRADE SECRET                            Random House Dictionary of the English Language 682 (2d
        AND EMBARGO–RELATED CRIMINAL CASES                          ed.1987)); Export, Black’s Law Dictionary (10th ed. *467
        (January     2009     to   the    present:   updated        2014) (“To send, take, or carry (a good or commodity) out
        August     12,     2015)   3,    11,    86    (2015),
                                                                    of the country; to transport (merchandise) from one country
        available at https://www.pmddtc.state.gov/compliance/
                                                                    to another in the course of trade”); United States v. Dien
        documents/OngoingExportCaseFactSheet.pdf.
                                                                    Duc Huynh, 246 F.3d 734, 741 (5th Cir. 2001) (“Exportation
While Defense Distributed has been mired in this thicket of         occurs when the goods are shipped to another country”). As
regulation, the CAD files that it published continue to be          the court explained in Ehsan, which interpreted a Presidential
available to the international public to this day on websites       proclamation banning “exportation” of goods or technology
such as the Pirate Bay. Moreover, technology has not stood          to Iran, “[t]hese definitions vary in specificity, but all make
still: design files are now available on the Internet for six-      clear that exportation involves the transit of goods from one
and eight-shot handguns that can be produced with 3D                country to another for the purpose of trade.” Id. See also Swan
printing largely out of plastic materials. See, e.g., Scott         v. Finch Co. v. United States, 190 U.S. 143, 145, 23 S.Ct. 702,
J. Grunewald, “The World’s First Fully Printed Revolver             47 L.Ed. 984 (1903) (the “legal notion...of exportation is a
is Here”, 3DPrintBoard.com (Nov. 23, 2015) (site visited            severance of goods from the mass of things belonging to this
9/14/2016).                                                         country with an intention of uniting them to things belonging
                                                                    to some foreign country or another”). As against a claim that
                                                                    the rule of lenity should apply, the Ehsam court explicitly held
B. Discussion
                                                                    that “export” is unambiguous. Id. at 859–60
As applied to Defense Distributed’s publication of technical
data, the State Department’s prepublication approval and            11     It is hard to say whether the State Department’s
license scheme lacks statutory and regulatory authorization                interpretation of AECA should be analyzed under
and invades the plaintiff’s First Amendment rights because it              Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc.,
is both a content-based regulation that fails strict scrutiny and          467 U.S. 837, 842, 104 S.Ct. 2778, 2781, 81 L.Ed.2d
                                                                           694 (1984) or United States v. Mead Corp., 533 U.S.
an unconstitutional prior restraint on protected speech. 10
                                                                           218, 227–28, 121 S.Ct. 2164, 2171–72, 150 L.Ed.2d 292
                                                                           (2001). I refer to Chevron analysis arguendo because it
10      For simplicity only, I do not here address plaintiffs'             captures both the statute and the reasonableness of the
        vagueness claim.                                                   regulations.
                                                                    Given this construction of “export” by a fellow circuit
1. The Statute and its Regulatory Interpretation.                   court, we have no reason to hold that Congress deviated
                                                                    from the term’s plain meaning, particularly so significantly


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             12
                                                         WASHSTATEB007296
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 727 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


as to encompass the domestic publication on the Internet,          potentially an “export,” then facilitating domestic publication
without charge and therefore without any “trade,” of lawful,       of such information free of charge can never satisfy the
nonclassified, nonrestricted information. “Congress ... does       “public domain” exception because newspapers, libraries,
not alter the fundamental details of a regulatory scheme in        magazines, conferences, etc. may all be accessed by foreign
vague terms or ancillary provisions—it does not, one might         persons. The State Department’s ipse dixit that “export”
say, hide elephants in mouseholes.” King v. Burwell, –––           is consistent with its own “public domain” regulation is
U.S. ––––, 135 S.Ct. 2480, 2495, 192 L.Ed.2d 483 (2015)            incoherent and unreasonable. Even if these regulations are
(internal quotation omitted). Pursuant to Chevron, where the       consistent, however, attempting to exclude the Internet from
meaning of a statute is plain, a federal agency has no warrant     the “public domain,” whose definition does not currently
to act beyond the authority delegated by Congress. Chevron,        refer to the Internet, is irrational and absurd. The Internet
U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842–   has become the quintessential “public domain.” The State
43, 104 S.Ct. 2778, 2781, 81 L.Ed.2d 694 (1984). The State         Department cannot have it both ways, broadly defining
Department’s briefing makes no effort to address the statutory     “export” to cover non-transactional publication within the
language, which must be read in light of established case law      U.S. while solely and arbitrarily excluding from the “public
and the term’s ordinary meaning and the rule of constitutional     domain” exception the Internet publication of Defense
avoidance.                                                         Distributed’s technical data.

This determination of the meaning of “export” under Chevron        The root of the problem is that the State Department’s
step one would normally resolve the case. For the sake of          litigating position and its regulations put more weight on
argument, however, it is also clear that the State Department      “export” than any reasonable construction of the statute will
regulations fail the second step as well. Under the second         bear. “Export” and “publication” are functionally different
step of Chevron analysis, they may be upheld only if they          concepts. Cf. Bond v. United States, ––– U.S. ––––, 134
represent a “reasonable” construction of the statute. Chevron,     S.Ct. 2077, 2090, 189 L.Ed.2d 1 (2014) (“[s]aying that a
467 U.S. at 844, 104 S.Ct. at 2782. Defense Distributed            person ‘used a chemical weapon’ conveys a very different
and its amici challenge the regulations' interpretation of         idea than saying the person ‘used a chemical in a way that
“export” and the “public domain” exception to the definition       caused some harm.’ ” Not only does the State Department
of “technical data.” Although the majority opinion adopts          fail to justify according its interpretation Chevron deference,
the State Department’s litigating position that “export” refers    but the doctrine of constitutional avoidance establishes
only to publication on the Internet, where the information         that Chevron deference would be inappropriate anyway.
will inevitably be accessible to foreign actors, the warning       That doctrine provides that “where an otherwise acceptable
letter to Defense Distributed cited the exact, far broader         construction of a statute would raise serious constitutional
regulatory definition: “export” means “disclosing (including       problems, the Court will construe the statute to avoid such
oral or visual disclosure) or transferring technical data to a     problems unless such construction is plainly contrary to the
foreign person, whether in the United States of abroad.” There     intent of Congress.” Edward J. DeBartolo Corp. v. Fla.
is embedded ambiguity, and disturbing breadth, in the State        Gulf Coast Bldg. & Constr. Trades Council, 485 U.S. 568,
Department’s discretion to prevent the dissemination (without      575, 108 S.Ct. 1392, 99 L.Ed.2d 645 (1988); see also
an “export” license) of lawful, non-classified technical data      id. at 574–75, 108 S.Ct. 1392 (stating that although the
to foreign persons within the U.S. The regulation on its face,     agency interpretation at issue “would normally be entitled
as applied to Defense Distributed, goes far beyond the proper      to deference,” “[a]nother rule of statutory construction
statutory definition of “export.”                                  [constitutional avoidance] ... is pertinent here”); see also Solid
                                                                   Waste Agency of N. Cook County v. United States Army Corps
Even if “export” in AECA could bear a more capacious               of Eng'rs, 531 U.S. 159, 174, 121 S.Ct. 675, 148 L.Ed.2d
interpretation, applying the State Department’s regulatory         576 (2001) (“We thus read the statute as written to avoid the
interpretation to the non-transactional publication of Defense     significant constitutional and federalism questions raised by
Distributed’s files on the Internet is unreasonable. In terms of   respondents' interpretation, and therefore reject the request for
the regulations themselves, how this expansive definition of       administrative deference.”). As the following constitutional
“export” interacts with the *468 “public domain” exception         discussion shows, the Executive Branch has consistently
is unclear at best. If any dissemination of information bearing    recognized the conceptual difference between “export” and
on USML technical data to foreign persons within the U.S. is       “publication”, and its constitutional significance, throughout



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             13
                                                        WASHSTATEB007297
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 728 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


the forty-year history of the AECA. It is only the novel
threatened enforcement in this case that brings to the fore         The State Department barely disputes that computer-related
the serious problems of censorship that courts are bound to         files and other technical data are speech protected by the First
address.                                                            Amendment. See Universal City Studios, Inc. v. Corley, 273
                                                                    F.3d 429, 445–49 (2d Cir. 2001) (discussing level of scrutiny
                                                                    owed for “speech” in the form of a decryption computer
2. The First Amendment—Content-based speech restriction.            program). There are CAD files on the Internet and designs,
                                                                    drawings, and technical information about myriad items—
“Content-based laws—those that target speech based on its
                                                                    jewelry, kitchen supplies, model airplanes, or clothing, for
communicative content—are presumptively unconstitutional
                                                                    example—that are of no interest to the State Department.
and may be justified only if the government proves they are
                                                                    Only because Defense Distributed posted technical data
narrowly tailored to serve compelling state interests.” Reed
                                                                    referring to firearms covered generically by the USML does
v. Town of Gilbert, ––– U.S. ––––, 135 S.Ct. 2218, 2226,
                                                                    the government purport to require prepublication approval or
192 L.Ed.2d 236 (2015). “Government regulation of speech
is content-based if a law applies to particular speech because      licensing. This is pure content-based regulation. 12
of the topic discussed or the idea or message expressed.” Id. at
2227. “A speech regulation targeted at specific subject matter      12     The Ninth Circuit held in United States v. Mak that “the
is content based even if it does *469 not discriminate among               AECA and its implementing regulations are content-
viewpoints within that subject matter:” consequently, even                 neutral” because “[t]he purpose of the AECA does not
a viewpoint neutral law can be content-based. Id. at 2230.                 rest upon disagreement with the message conveyed,” and
“Strict scrutiny applies either when a law is content based on             because “ITAR defines the technical data based on its
its face or when the purpose and justification for the law are             function and not its viewpoint.” 683 F.3d 1126, 1134–
                                                                           35 (9th Cir. 2012). Mak is distinguishable for a number
content based.” Id. at 2228.
                                                                           of reasons. First, the defendant was prosecuted for
                                                                           attempting to export to the People’s Republic of China
The prepublication review scheme at issue here would require
                                                                           sensitive submarine technology loaded on unauthorized
government approval and/or licensing of any domestic                       CDs and was arrested when he was carrying them
publication on the Internet of lawful, non-classified “technical           aboard an international flight. Second, Mak was decided
information” related to “firearms” solely because a foreign                before Reed where the Supreme Court counseled that
national might view the posting. As applied to the publication             “[s]ome facial distinctions based on a message are
of Defense Distributed’s files, this process is a content-based            obvious, defining regulated speech by particular subject
restriction on the petitioners' domestic speech “because of                matter, and others are more subtle, defining regulated
the topic discussed.” Reed, 135 S.Ct. at 2227. Particularly                speech by its function or purpose. Both are distinctions
relevant to this case is Holder v. Humanitarian Law Proj.,                 drawn based on the message a speaker conveys, and,
561 U.S. 1, 27–28, 130 S.Ct. 2705, 2723–24, 177 L.Ed.2d                    therefore, are subject to strict scrutiny.” 135 S.Ct. at
355 (2010), in which the Supreme Court held that as                        2230. Third, even if the case is analyzed as a content-
                                                                           based restriction, Mak’s prosecution falls comfortably
applied, a criminal statute forbidding the provision of material
                                                                           within the traditional understanding of “export.” The
support and resources to designated terrorist organizations
                                                                           government’s heightened interest in national security is
was content based and required strict scrutiny review. The
                                                                           evident, and the Court required the government to prove
Court there rejected the government’s assertion that although              beyond a reasonable doubt that the technical information
the plaintiffs were going to provide legal training and                    he was carrying was not in the public domain.
political advocacy to Mideast terrorist organizations, the
                                                                     *470 The Government’s argument that its regulatory scheme
statute criminalized “conduct” and only incidentally affected
                                                                    is content-neutral because it is focused on curbing harmful
“speech.” Rejecting this incidental burden argument for
                                                                    secondary effects rather than Defense Distributed’s primary
intermediate scrutiny review, the Court stated the obvious:
                                                                    speech is unpersuasive. The Supreme Court explained
“[p]laintiffs want to speak to the PKK and the LTTE, and
                                                                    this distinction in Boos v. Barry, which overturned an
whether they may do so under § 2239B depends on what
                                                                    ordinance restricting criticism of foreign governments near
they say:” if their speech concerns “specialized knowledge”
                                                                    their embassies because it “focus[es] on the direct impact of
it is barred, but it “if it imparts only general or unspecialized
                                                                    speech on its audience.” Secondary effects of speech, as the
knowledge” it is permissible). Humanitarian Law Proj., 130
                                                                    Court understood, include “congestion, [ ] interference with
S.Ct. at 2724.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              14
                                                         WASHSTATEB007298
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 729 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


ingress or egress, [ ] visual clutter, or [ ] the need to protect
the security of embassies”, which are the kind of regulations       “[S]ignificantly overinclusive,” however, aptly describes
that underlie Renton v. Playtime Theaters. 485 U.S. 312, 321,       the Government’s breathtaking assertion of prepublication
108 S.Ct. 1157, 1163–64, 99 L.Ed.2d 333 (1988). Similarly,          review and licensing authority as applied in this case.
the regulation of speech here is focused on the “direct impact      To prevent foreign nationals from accessing technical data
of speech on its audience” because the government seeks to          relating to USML-covered firearms, the government seeks
prevent certain listeners—foreign nationals—from using the          to require all domestic posting on the Internet of “technical
speech about firearms to create guns.                               data” to be pre-approved or licensed by the DDTC. No
                                                                    matter that citizens have no intention of assisting foreign
The State Department also asserts that the ITAR regulatory          enemies directly, communications *471 about firearms on
scheme is not content-based because the information here at         webpages or blogs must be subject to prior approval on
issue is “functional,” that is, that downloading the Defense        the theory that a foreign national might come across the
Distributed files directly enables the creation of 3D printed       speech. This flies in the face of Humanitarian Law Project.
gun and gun components “at the push of a button.” This              Although a statute prohibiting the provision of “material
argument is flawed factually and legally. First, more than          support and resources” to designated terrorist groups did not
CAD (or CNC) files are involved in the information sought           violate First Amendment rights where plaintiffs intended to
to be regulated by the State Department: its warning letter         directly assist specific terrorist organizations, the Court “in
to Defense Distributed identified both “files” and “technical       no way suggest[ed] that a regulation of independent speech
data,” which include design drawings, rendered images, and          would pass constitutional muster, even if the Government
written manufacturing instructions. Second, CAD files do not        were to show that such speech benefits foreign terrorist
“direct a computer” to do anything. As the amicus Electronic        organizations ... [or] that Congress could extend the same
Frontier Foundation explains, “[T]o create a physical object        prohibition on material support at issue here to domestic
based on a CAD file, a third party must supply additional           organizations.” 561 U.S. at 36–39, 130 S.Ct. at 2729–30. The
software to read these files and translate them into the motions    State Department’s ITAR regulations, as sought to be applied
of a 3D print head, the 3D printer itself, and the necessary        here, plainly sweep in and would control a vast amount of
physical materials.” The person must provide know-how,              perfectly lawful speech.
tools and materials to assemble the printed components,
e.g. treating some parts of the Liberator with acetone to           Two exceptions to the regulations do not eliminate the
render them functional. In effect, the “functionality” of CAD       problem of overinclusiveness. First, general scientific,
files differs only in degree from that of blueprints. Legally,      mechanical, or engineering principles taught in schools is
this argument is an attempt to fit within the Corley case,          deemed exempt from ITAR as information in the public
referenced above, which concerned a computer program that           domain. This exception does not, however, appear to save
by itself provided a “key” to open otherwise copyright-             from potential regulation and licensing the amateur gunsmith
restricted online materials; those facts are far afield from the    or hobby shooter who discusses technical information about
technical data speech at issue here. Corley, 273 F.3d at 449–       the construction of firearms on an Internet webpage. Any
55.                                                                 information so shared is not necessarily “general scientific,
                                                                    mechanical, or engineering principles taught in schools.”
Because the regulation of Defense Distributed’s speech is           Underscoring this problem, at oral argument the government
content-based, it is necessary to apply strict scrutiny. The        would not definitively answer whether the State Department
district court erred in applying the lower intermediate scrutiny    would purport to regulate the posting of such unclassified
standard. I would not dispute that the government has               technical data that appeared in library books or magazines like
a compelling interest in enforcing the AECA to regulate             Popular Mechanics.
the export of arms and technical data governed by the
USML. The critical issue is instead whether the government’s        Second, the State Department has taken the position in
prepublication approval scheme is narrowly tailored to              this litigation that the “public domain” exception applies
achieve that end. A regulation is not narrowly tailored if it       only to information already in the public domain. Its
is “significantly overinclusive.” Simon & Schuster, Inc. v.         interpretation of the technical data regulations would permit
Members of N.Y. State Crime Victims Bd., 502 U.S. 105, 121,         the DDTC to stifle online discussion of any innovations
112 S.Ct. 501, 511, 116 L.Ed.2d 476 (1991).                         related to USML-covered firearms because new information



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            15
                                                         WASHSTATEB007299
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 730 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


would, by definition, not be in the public domain already.          possibility that an Internet site could also be used to distribute
Amicus Reporters Committee for Freedom of the Press and             the technical data domestically does not alter the analysis....”
the Thomas Jefferson Center for the Protection of Free              The Government bears the burden to show that its regulation
Expression correctly expresses fear about journalists' ability      is narrowly tailored to suit a compelling interest. It is not
to report, without DDTC approval, on the latest technological       the public’s burden to prove their right to discuss lawful,
innovations related to any items covered by the USML.               non-classified, non-restricted technical data. As applied to
                                                                    Defense Distributed’s online publication, these overinclusive
Lest this concern of overinclusiveness be perceived as              regulations cannot be narrowly tailored and fail strict scrutiny.
hyperbole, consider that in 2013, CNET published an article
containing an unredacted copy of a document detailing
performance requirements for unmanned U.S. military                 3. The First Amendment—Prior Restraint.

surveillance drones. 13 Should CNET have applied for                The Government’s prepublication approval and licensing
approval or a license from the DDTC prior to publication?           scheme also fails to pass constitutional muster because it
The State Department’s interpretation of the regulations could      effects a prior restraint on speech. The classic description of
lead to that conclusion. See 22 C.F.R. § 121.1, Category            a prior restraint is an “administrative [or] judicial order[ ]
VIII, item (i) (technical data related to aircraft and related      forbidding certain communications when issued in advance
articles). The USML-related technical discussed there (1)           of the time that such communications are to occur.” Catholic
were “exported” because of their availability to foreign            Leadership Coalition of Tex. v. Reisman, 764 F.3d 409, 437
persons by publication on the Internet, and (2) the “public         (5th Cir. 2014) (citing Alexander v. United States, 509 U.S.
domain” exception would be of no avail since the information        544, 550, 113 S.Ct. 2766, 2771, 125 L.Ed.2d 441 (1993)). The
had not been in the public domain (narrowly defined to              State Department’s prepublication review scheme easily fits
exclude the Internet) before publication in the CNET article.       the mold.
On the Government’s theory, journalists could be subject to
the ITAR for posting articles online.                               Though not unconstitutional per se, any system of prior
                                                                    restraint bears a heavy presumption of unconstitutionality.
13      See Declan McCullagh, DHS Built Domestic                    FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 225, 110
        Surveillance Tech into Predator Drones, CNET (Mar. 2,       S.Ct. 596, 604, 107 L.Ed.2d 603 (1990). Generally, speech
        2013, 11:30 AM), http://www.cnet.com/news/dhs-built-        licensing schemes must avoid two pitfalls. First the licensors
        domestic-surveillance-tech-into-predator-drones/.           must not exercise excessive discretion. Catholic Leadership
 *472 The State Department also asserts that, somehow, the          Coalition, 764 F.3d at 437 (citing Lakewood v. Plain Dealer
information published by Defense Distributed would have             Publ'g Co., 486 U.S. 750, 757, 108 S.Ct. 2138, 2144, 100
survived regulatory scrutiny (query before or after submission      L.Ed.2d 771 (1988)). “[N]arrowly drawn, reasonable and
to DDTC?) if the company had “verified the citizenship of           definite standards” should guide the licensor in order to
those interested in the files, or by any other means adequate to    avoid “unbridled discretion” that might permit the official to
ensure that the files are not disseminated to foreign nationals.”   “encourag[e] some views and discourag[e] others through the
Government brief at 20. Whatever this means, it is a ludicrous      arbitrary application” of the regulation. Forsyth Cty., Ga. v.
attempt to narrow the ambit of its regulation of Internet           Nationalist Movement, 505 U.S. 123, 133, 112 S.Ct. 2395,
publications. Everyone knows that personally identifying            2402–03, 120 L.Ed.2d 101 (1992).
information can be fabricated on electronic media. Equally
troubling, if the State Department truly means what it says in      Second, content-based 14 prior restraints must contain
brief about screening out foreign nationals, then the “public       adequate procedural protections. The Supreme Court has
domain” exception becomes useless when applied to media             requires three procedural safeguards against suppression of
like print publications and TV or to gatherings open to the         protected speech by a censorship board: (1) any restraint
public.                                                             before judicial review occurs can be imposed for only a *473
                                                                    specified brief period of time during which the status quo is
In sum, it is not at all clear that the State Department            maintained; (2) prompt judicial review of a decision must be
has any concern for the First Amendment rights of the               available; and (3) the censor must bear the burdens of going
American public and press. Indeed, the State Department             to court and providing the basis to suppress the speech. N.W.
turns freedom of speech on its head by asserting, “The              Enters. v. City of Houston, 352 F.3d 162, 193–94 (5th Cir.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              16
                                                         WASHSTATEB007300
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 731 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


2003) (citing Freedman v. Maryland, 380 U.S. 51, 58–59,            offers nothing but regulatory (or prosecutorial) discretion,
85 S.Ct. 734, 739, 13 L.Ed.2d 649 (1965)). In sum, a court         as applied to the technical data at issue here, in lieu of
reviewing a system of prior restraint should examine “both         objective standards. Reliance on the censor’s good faith
the law’s procedural guarantees and the discretion given to        alone, however, “is the very presumption that the doctrine
law enforcement officials.” G.K. Ltd. Travel v. City of Lake       forbidding unbridled discretion disallows.” Id. at 770, 108
Oswego, 436 F.3d 1064, 1082 (9th Cir. 2006); see also East         S.Ct. 2138, 2144. Cf. Humanitarian Law Project, 130 S.Ct.
Brooks Books, Inc. v. Shelby Cty., 588 F.3d 360, 369 (6th Cir.     at 2728 (listing numerous ways in which Congress had
2009); Weinberg v. City of Chi., 310 F.3d 1029, 1045 (7th Cir.     exhibited sensitivity to First Amendment concerns by limiting
2002).                                                             and clarifying a statute’s application and “avoid[ing] any
                                                                   restriction on independent advocacy, or indeed any activities
14     As described above, the ITAR regulation of posting          not directed to, coordinated with, or controlled by foreign
       to the Internet technical data related to USML-covered      terrorist groups”).
       firearms is content-based. Thus, it is subject to the
       procedural requirements set forth in Freedman v.            Just as troubling is the stark lack of the three required
       Maryland.                                                   procedural protections in prior restraint cases. Where a
To the extent it embraces publication of non-classified,           commodity jurisdiction application is necessary, the alleged
non-transactional, lawful technical data on the Internet,          45–day regulatory deadline for such determinations seems to
the Government’s scheme vests broad, unbridled discretion          be disregarded in practice; nearly two years elapsed between
to make licensing decisions and lacks the requisite                Defense Distributed’s initial request and a response from
procedural protections. First, as explained above, the             the DDTC. Further, the prescribed time limit on licensing
“export” regulations' virtually unbounded coverage of              decisions, 60 days, is not particularly *474 brief. See Teitel
USML-related technical data posted to the Internet, combined       Film Corp. v. Cusack, 390 U.S. 139, 141, 88 S.Ct. 754, 756,
with the State Department’s deliberate ambiguity in what           19 L.Ed.2d 966 (1968).
constitutes the “public domain,” renders application of ITAR
regulations anything but “narrow, objective, and definite.”        More fundamentally, Congress has withheld judicial review
The stated standards do not guide the licensors to prevent         of the State Department’s designation of items as defense
unconstitutional prior restraints. Shuttlesworth v. City of        articles or services. See 22 U.S.C. § 2778(h); 22 C.F.R.
Birmingham, 394 U.S. 147, 151, 89 S.Ct. 935, 938, 22               § 128.1 (precluding judicial view of the Executive’s
L.Ed.2d 162 (1969). The State Department’s brief actually          implementation of the AECA under the APA). The
touts the case-by-case nature of the determination whether to      withholding of judicial review alone should be fatal to the
                                                                   constitutionality of this prior restraint scheme insofar as it
prevent Internet publication of technical data. 15
                                                                   involves the publication of unclassified, lawful technical data
                                                                   to the Internet. See City of Littleton, Colo. v. Z.J. Gifts D–4,
15     Compounding confusion, the ITAR grant broad                 LLC, 541 U.S. 774, 781, 124 S.Ct. 2219, 2224, 159 L.Ed.2d
       discretion to DDTC to deny an export license if it “deems   84 (2004) (noting that the Court’s decision in FW/PBS, Inc.
       such action to be in furtherance of world peace, the
                                                                   v. City of Dallas, interpreting Freedman ’s “judicial review”
       national security or the foreign policy of the United
                                                                   safeguard, requires “a prompt judicial decision,” as well as
       States, or is otherwise advisable.” 22 C.F.R. § 126.7(a)
                                                                   prompt access to the courts). And where judicial review is
       (1) (emphasis added).
                                                                   thwarted, it can hardly be said that DDTC, as the would-
In City of Lakewood v. Plain Dealer Publishing Co., for            be censor, can bear its burden to go to court and support its
example, the Supreme Court held that a city ordinance              actions.
insufficiently tailored the Mayor’s discretion to issue
newspaper rack permits because “the ordinance itself contains
no explicit limits on the mayor’s discretion” and “nothing in      C. The Government’s Interest, Balancing the Interests
the law as written requires the mayor to do more than make
the statement ‘it is not in the public interest’ when denying      A brief discussion is necessary on the balancing of interests
a permit application.” 486 U.S. at 769, 108 S.Ct. at 2150–         as it should have been done in light of the facts of this case.
51. Like the “illusory ‘constraints’ ” in Lakewood, id. at 769,    No one doubts the federal government’s paramount duty to
108 S.Ct. 2138, 2144, the ITAR prepublication review scheme        protect the security of our nation or the Executive Branch’s
                                                                   expertise in matters of foreign relations. Yet the Executive’s


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             17
                                                           WASHSTATEB007301
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 732 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


mere incantation of “national security” and “foreign affairs”
interests do not suffice to override constitutional rights.
The Supreme Court has long declined to permit the                              the State Department’s stated interest
unsupported invocation of “national security” to cloud the                     in preventing foreign nationals—
First Amendment implications of prior restraints. See New                      including *475 manner of enemies
York Times Co. v. United States, 403 U.S. 713, 714, 91 S.Ct.                   of this country—from obtaining
2140, 2141, 29 L.Ed.2d 822 (1971) (reversing the grant of an                   technical data on how to produce
injunction precluding the New York Times and the Washington                    weapons and weapon parts is not
Post from publishing the Pentagon Papers, a classified study                   merely tangentially related to national
of United States involvement in Vietnam from 1945–1967);                       defense and national security; it lies
id. at 730, 91 S.Ct. 2140 (Stewart, J., concurring) (noting                    squarely within that interest.
that because he cannot say that disclosure of the Pentagon
Papers “will surely result in direct, immediate, and irreparable
damage to our Nation or its people,” publication may not           Neither the district court nor the State Department offers
be enjoined consonant with the First Amendment). Indeed,
                                                                   anything else. 16 With that kind of reasoning, the State
only the most exceptional and immediate of national security
                                                                   Department could wholly eliminate the “public domain” and
concerns allow a prior restraint on speech to remain in place:
                                                                   “scholarly” exceptions to the ITAR and require prepublication
                                                                   approval of all USML-related technical data. This is clearly
                                                                   not what the Supreme Court held in the Pentagon Papers
             the protection as to previous restraint
                                                                   or Near cases. See generally L.A. Powe, Jr., The H–Bomb
             is not absolutely unlimited. But the
                                                                   Injunction, 61 U.Colo.L.Rev. 55 (1990).
             limitation has been recognized only
             in exceptional cases.... [n]o one
                                                                   16     The State Department notes the fear that a single-shot
             would question but that a government
                                                                          pistol undetectable by metal-sensitive devices could be
             might prevent actual obstruction to its
                                                                          used by terrorists. The Liberator, however, requires a
             recruiting service or the publication
                                                                          metal firing pin.
             of sailing dates of transports or
             the number and location of troops.                    Without any evidence to the contrary, the court should have
             On similar grounds, the primary                       held that the domestic Internet publication of CAD files and
             requirements of decency may be                        other technical data for a 3D printer-enabled making of gun
             enforced against obscene publications.                parts and the Liberator pistol presents no immediate danger
             The security of the community life                    to national security, especially in light of the fact that many
             may be protected against incitements                  of these files are now widely available over the Internet and
             to acts of violence and the overthrow                 that the world is awash with small arms. 17
             by force of orderly government.
                                                                   17     The Government also vaguely asserts that imposing
                                                                          a prior restraint upon the domestic publication of
Near v. Minnesota ex rel. Olson, 283 U.S. 697, 716,                       the technical data here is justified to protect foreign
51 S.Ct. 625, 631, 75 L.Ed. 1357 (1931); cf. Haig v.                      relations with other countries that have more restrictive
Agee, 453 U.S. 280, 306–08, 101 S.Ct. 2766, 2781–82,                      firearms laws than the United States. Inflicting domestic
69 L.Ed.2d 640 (1981) (holding that the Secretary of                      speech censorship in pursuit of globalist foreign relations
State’s revocation of Haig’s passport did not violate First               concerns (absent specific findings and prohibitions
                                                                          as in Humanitarian Law Project ) is dangerous and
Amendment rights because his actions exposing undercover
                                                                          unprecedented.
CIA agents abroad threatened national security). No such
exceptional circumstances have been presented in this case.        Further, the government’s pro-censorship position in this case
Indeed, all that the majority can muster to support the            contradicts the express position held within the Executive
government’s position here is that                                 Branch for the nearly forty-year existence of the AECA.
                                                                   The State Department’s sudden turnabout severely undercuts
                                                                   its argument that prepublication review and licensing for



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                18
                                                        WASHSTATEB007302
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 733 of 992

Defense Distributed v. United States Department of State, 838 F.3d 451 (2016)


                                                                        be published on the Internet, they may be freely circulated
the publication of unclassified technical data is justified
                                                                        within the U.S. at conferences, meetings, trade shows, in
by pressing national security concerns. Indeed, in the late
                                                                        domestic print publications and in libraries. (Of course, as
1970s and early 1980s, at the height of the Cold War, the
                                                                        above noted, the Government’s sincerity on this point is
Department of Justice’s Office of Legal Counsel repeatedly
                                                                        subject to doubt, based on the determined ambiguity of its
offered written advice that a prepublication review process
                                                                        litigating position.) After all, if a foreign national were to
would raise significant constitutional questions and would
                                                                        attend a meeting or trade show, or visit the library and read
likely constitute an impermissible prior restraint, particularly
                                                                        a book with such information in it, under the Government’s
when applied to unclassified technical data disseminated by
                                                                        theory, the technical data would have been “exported”
individuals who do not possess specific intent to deliver it to
                                                                        just like the Internet posts, because it was “[d]isclos[ed]
particular foreign nationals. Further, in a 1997 “Report on the
                                                                        (including oral or visual disclosure) ... to a foreign person ...
Availability of Bombmaking Information,” the Department of
Justice observed the widespread availability of bombmaking              in the United States or abroad.” Id. § 120.17(a)(4).
instructions on the Internet, in libraries, and in magazines.
The Department of Justice then argued against government                                              ***
censorship, concluding that despite the distinct possibility that
third parties can use bombmaking instructions to engage in              By refusing to address the plaintiffs' likelihood of success
illegal conduct, a statute “proscrib[ing] indiscriminately the          on the merits and relying solely on the Government’s
dissemination of bombmaking information” would face First               vague invocation of national security interests, the majority
Amendment problems because the government may rarely                    leave in place a preliminary injunction that degrades First
                                                                        Amendment protections and implicitly sanctions the State
prevent the dissemination of truthful information. 18
                                                                        Department’s tenuous and aggressive invasion of citizens'
                                                                        rights. The majority’s non-decision here encourages case-by-
18      DEPARTMENT OF JUSTICE, 1997 REPORT                              case adjudication of prepublication review “requests” by the
        ON THE AVAILABILITY OF BOMBMAKING                               State Department that will chill the free exchange of ideas
        INFORMATION 3, 5–7, 19–29 (1997).                               about whatever USML-related technical data the government
With respect to the ITAR’s regulation of “technical data,”              chooses to call “novel,” “functional,” or “not within the
DDTC’s director has taken the position in litigation that               public domain.” It will foster further standardless exercises of
the State Department “does not seek to regulate the                     discretion by DDTC censors.
means themselves by which information is placed in the
public domain” and “does not review in advance scientific               Today’s target is unclassified, lawful technical data about
information to determine whether it may be offered for sale             guns, which will impair discussion about a large swath of
at newsstands and bookstores, through subscriptions, second-            unclassified information about firearms and inhibit amateur
class mail, *476 or made available at libraries open to                 gunsmiths as well as journalists. Tomorrow’s targets may be
the public, or distributed at a conference or seminar in the            drones, cybersecurity, or robotic devices, technical data for all
United States.” Second Declaration of William J. Lowell                 of which may be implicated on the USML. This abdication of
Department of State Office of Defense Trade Controls at 11,             our decisionmaking responsibility toward the First Freedom
Bernstein v. U.S. Dep't of State, 945 F.Supp. 1279 (N.D. Cal.           is highly regrettable. I earnestly hope that the district court, on
1996). Moreover, he added, “the regulations are not applied to          remand, will take the foregoing discussion to heart and relieve
establish a prepublication review requirement for the general           Defense Distributed of this censorship.
publication of scientific information in the United States.” Id.

Finally, the State Department’s invocation of unspecified               All Citations
national security concerns flatly contradicts its contention that
                                                                        838 F.3d 451
while Defense Distributed’s very same technical data cannot

End of Document                                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   19
                                                         WASHSTATEB007303
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 734 of 992

Defense Distributed v. United States Department of State, 865 F.3d 211 (2017)




                                                                Bruce D. Brown, Reporters Committee for Freedom of the
                    865 F.3d 211                                Press, Washington, DC, Amicus Curiae for REPORTERS
     United States Court of Appeals, Fifth Circuit.             COMMITTEE FOR FREEDOM OF THE PRESS, THOMAS
                                                                JEFFERSON CENTER FOR THE PROTECTION OF FREE
  DEFENSE DISTRIBUTED; Second Amendment
                                                                EXPRESSION.
   Foundation, Incorporated, Plaintiffs-Appellants
                            v.                                  Ilya Shapiro, Esq., Randal John Meyer, Cato Institute,
 UNITED STATES DEPARTMENT OF STATE; John                        Washington, DC, Amicus Curiae for CATO INSTITUTE.
  F. Kerry, In His Official Capacity as the Secretary
                                                                Raffi   Melkonian,  Wright   &   Close,   L.L.P.,
 of the Department of State; Directorate of Defense
                                                                Houston, TX, Amicus Curiae for REPRESENTATIVE
   Trade Controls, Department of State Bureau of
                                                                THOMAS      MASSIE,  REPRESENTATIVE      BRIAN
  Political Military Affairs; Kenneth B. Handelman,
                                                                BABIN, REPRESENTATIVE K. MIKE CONAWAY,
   Individually and in His Official Capacity as the             REPRESENTATIVE JEFF DUNCAN, REPRESENTATIVE
   Deputy Assistant Secretary of State for Defense              BLAKE FARENTHOLD, REPRESENTATIVE *212
   Trade Controls in the Bureau of Political-Military           JOHN FLEMING, REPRESENTATIVE PAUL GOSAR,
    Affairs; C. Edward Peartree, Individually and in            REPRESENTATIVE WALTER JONES, MIKE KELLY,
   His Official Capacity as the Director of the Office          REPRESENTATIVE STEVE KING, REPRESENTATIVE
   of Defense Trade Controls Policy Division; Sarah             RAUL LABRADOR, REPRESENTATIVE JEFF MILLER,
      J. Heidema, Individually and in Her Official              REPRESENTATIVE BILL POSEY, REPRESENTATIVE
    Capacity as the Division Chief, Regulatory and              TODD     ROKITA,    REPRESENTATIVE      DANIEL
                                                                WEBSTER.
      Multilateral Affairs, Office of Defense Trade
   Controls Policy; Glenn Smith, Individually and in            Leif A. Olson, Olson Firm, P.L.L.C., Humble, TX, David
   His Official Capacity as the Senior Advisor, Office          T. Hardy, Tucson, AZ, Amicus Curiae for MADISON
   of Defense Trade Controls, Defendants-Appellees              SOCIETY FOUNDATION, INCORPORATED.

                        No. 15-50759                            Kit Walsh, Electronic Frontier Foundation, San Francisco,
                              |                                 CA, Amicus Curiae for ELECTRONIC FRONTIER
                    Filed March 15, 2017                        FOUNDATION.

Appeal from the United States District Court for the Western    John Devereux Kimball, Esq., Martin Simon Krezalek, Blank
District of Texas                                               Rome, L.L.P., New York, NY, Amicus Curiae for BRADY
                                                                CENTER TO PREVENT GUN VIOLENCE.
ON PETITION FOR REHEARING EN BANC
                                                                Robert E. Henneke, Texas Public Policy Foundation,
(Opinion 09/20/2016, 838 F.3d 451)                              Austin, TX, Amicus Curiae for TEXAS PUBLIC POLICY
                                                                FOUNDATION.
Attorneys and Law Firms
                                                                Before DAVIS, JONES, and GRAVES, Circuit Judges.
Alan Gura, Gura, P.L.L.C., Alexandria, VA, Joshua Michael
Blackman, Houston, TX, Matthew Goldstein, Washington,           Opinion
DC, William Bryan Mateja, Esq., Polsinelli, P.C., Dallas, TX,
David Scott Morris, Fish & Richardson, P.C., Austin, TX, for    W. EUGENE DAVIS, UNITED STATES CIRCUIT JUDGE
Plaintiffs-Appellants.
                                                                The Court having been polled at the request of one of its
Daniel Bentele Hahs Tenny, Esq., U.S. Department of             members, and a majority of the judges who are in regular
Justice, Michael S. Raab, U.S. Department of Justice,           service and not disqualified not having voted in favor (Fed.
Civil Division, Appellate Section, Washington, DC, for          R. App. P. 35 and 5th Cir. R. 35), the Petition for Rehearing
Defendants-Appellees.                                           En Banc is DENIED. In the en banc poll, five judges voted in
                                                                favor of rehearing (Judges Jones, Smith, Clement, Owen and



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
                                                     WASHSTATEB007304
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 735 of 992

Defense Distributed v. United States Department of State, 865 F.3d 211 (2017)


Elrod) and nine judges voted against rehearing (Chief Judge       the merits, and in so doing creates a circuit split. This error
Stewart and Judges Jolly, Dennis, Prado, Southwick, Haynes,       alone merits rehearing en banc.
Graves, Higginson and Costa).
                                                                  Moreover, the panel opinion's failure to address the likelihood
                                                                  of success on the merits infects its public interest analysis.
                                                                  A court that ignores the merits of a constitutional claim
JENNIFER WALKER ELROD, Circuit Judge, joined
                                                                  cannot meaningfully analyze the public interest, which, by
by JONES, SMITH, and CLEMENT, Circuit Judges,
                                                                  definition, favors the vigorous protection of First Amendment
dissenting from the denial of rehearing en banc.
                                                                  rights. See Opulent Life Church v. City of Holly Springs,
The panel opinion's flawed preliminary injunction analysis
                                                                  Miss., 697 F.3d 279, 298 (5th Cir. 2012) (“[I]njunctions
permits perhaps the most egregious deprivation of First
                                                                  protecting First Amendment freedoms are always in the
Amendment rights possible: a content-based prior restraint.
                                                                  public interest.”) (citation omitted); see also Gordon v.
Judge Jones's cogent panel dissent thoroughly explores the
                                                                  Holder, 721 F.3d 638, 653 (D.C. Cir. 2013) (“[I]t may be
flaws in the panel opinion. I write here to highlight three
                                                                  assumed that the Constitution is the ultimate expression of the
errors that warrant en banc review. First, the panel opinion
                                                                  public interest.”). The panel opinion's failure to address the
fails to review the likelihood of success on the merits
                                                                  likelihood of success on the merits denies Defense Distributed
—which ten of our sister circuits agree is an essential
                                                                  a meaningful review of the public interest factor.
inquiry in a First Amendment preliminary injunction case.
Second, the panel opinion accepts that a mere assertion
                                                                  The panel opinion's public interest analysis is also flawed
of a national security interest is a sufficient justification
                                                                  because it relies on a mere assertion of a national security
for a prior restraint on speech. Third, the panel opinion
                                                                  interest. Defense Dist'd v. U.S. Dep't of State, 838 F.3d
conducts a fundamentally flawed analysis of irreparable
                                                                  451, 458 (5th Cir. 2016) (noting that the Government
harm. Accordingly, I respectfully dissent from the denial of
                                                                  “asserted a very strong public interest in national defense
en banc review in this case.
                                                                  and national security.” (emphasis added)). Certainly there is
                                                                  a strong public interest in national security. But there is a
Prior restraints are “the most serious and least tolerable
                                                                  paramount public interest in the exercise of constitutional
infringement on First Amendment rights.” Nebraska Press
                                                                  rights, particularly those guaranteed by the First Amendment:
Ass'n v. Stuart, 427 U.S. 539, 559, 96 S.Ct. 2791, 49 L.Ed.2d
                                                                  “Any system of prior restraints of expression comes to this
683 (1976). In the context of a party seeking a preliminary
                                                                  Court bearing a heavy presumption against its constitutional
injunction, we have stressed the importance of determining
                                                                  validity. The Government thus carries a heavy burden of
the likelihood of success on the merits—calling it “arguably
                                                                  showing justification for the imposition of such a restraint.”
the most important factor.” Tesfamichael v. Gonzales, 411
                                                                  N.Y. Times Co. v. United States, 403 U.S. 713, 714, 91 S.Ct.
F.3d 169, 176 (5th Cir. 2005). Accordingly, ten of our sister
                                                                  2140, 29 L.Ed.2d 822 (1971) (citations omitted). To justify
circuits have held that the likelihood of success on the merits
                                                                  a prior restraint, we have held that the Government must
is a crucial, indispensable inquiry in the First Amendment
                                                                  show that the “expression sought to be restrained surely
context. See Sindicato Puertorriqueno de Trabajadores v.
                                                                  will result in direct, immediate, and irreparable damage.”
Fortuno, 699 F.3d 1, 10 (1st Cir. 2012); N.Y. Progress & Prot.
                                                                  Bernard v. Gulf Oil Co., 619 F.2d 459, 473 (5th Cir. 1980)
PAC v. Walsh, 733 F.3d 483, 488 (2d Cir. 2013); *213 Stilp
                                                                  (en banc); see also N.Y. Times, 403 U.S. at 730, 91 S.Ct. 2140
v. Contino, 613 F.3d 405, 409 (3d Cir. 2010); WV Ass'n of
                                                                  (Stewart, J., concurring). The Supreme Court has articulated
Club Owners & Fraternal Servs. v. Musgrave, 553 F.3d 292,
                                                                  similar requirements: there must be a “requisite degree of
298 (4th Cir. 2009); Liberty Coins, LLC v. Goodman, 748 F.3d
                                                                  certainty [of danger] to justify restraint,” there must be
682, 690 (6th Cir. 2014); ACLU of Illinois v. Alvarez, 679 F.3d
                                                                  no “alternative measures” available, and the restraint must
583, 589–90 (7th Cir. 2012); Child Evangelism Fellowship
                                                                  “effectively ... operate to prevent the threatened danger.”
of Minn. v. Minneapolis Special Sch. Dist. No. 1, 690 F.3d
                                                                  Nebraska Press, 427 U.S. at 562, 565, 569–70, 96 S.Ct.
996, 1000 (8th Cir. 2012); Verlo v. Martinez, 820 F.3d 1113,
                                                                  2791. The Government contends that the gun designs at issue
1126 (10th Cir. 2016); Scott v. Roberts, 612 F.3d 1279, 1297
                                                                  could potentially threaten national security. However, this
(11th Cir. 2010); Pursuing America's Greatness v. FEC, 831
                                                                  speculation falls far short of the required showing under
F.3d 500, 511 (D.C. Cir. 2016). Strikingly, however, the panel
                                                                  Bernard and Nebraska Press, showing neither the immediacy
opinion entirely fails to address the likelihood of success on
                                                                  of the danger nor the necessity of the prior restraint. Allowing



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
                                                       WASHSTATEB007305
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 736 of 992

Defense Distributed v. United States Department of State, 865 F.3d 211 (2017)


                                                                          as Judge Jones's panel dissent notes, because of the lack
such a paltry assertion of national security interests to justify a
                                                                          of a preliminary injunction, Defense Distributed has been
grave deprivation of First Amendment rights treats the words
                                                                          effectively muzzled for over three years. Defense Dist'd, 838
“national security” as a magic spell, the mere invocation of
                                                                          F.3d at 463 (Jones, J., dissenting).
which makes free speech instantly disappear.

                                                                          We have been warned that the “word ‘security’ is a broad,
The panel opinion's flawed analysis in turn infects its
                                                                          vague generality whose contours should not be invoked
evaluation of irreparable harm. The panel opinion justifies
                                                                          to abrogate the fundamental law embodied in the First
the prior restraint on speech because any harm to *214
                                                                          Amendment.” N.Y. Times, 403 U.S. at 719, 91 S.Ct. 2140
Defense Distributed would be “temporary.” But irreparable
                                                                          (Black, J., concurring). Unfortunately, that is exactly what the
harm occurs whenever a constitutional right is deprived, even
                                                                          panel opinion has done. Accordingly, I respectfully dissent
for a short period of time. Elrod v. Burns, 427 U.S. 347,
                                                                          from the denial of rehearing en banc.
373, 96 S.Ct. 2673, 49 L.Ed.2d 547 (1976) (“The loss of
First Amendment freedoms, for even minimal periods of
time, unquestionably constitutes irreparable injury.”). Even              All Citations
if the panel opinion's “temporary harm” theory were valid,
the deprivation here has been anything but short. Instead,                865 F.3d 211 (Mem)

End of Document                                                       © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    3
                                                           WASHSTATEB007306
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 737 of 992

Defense Distributed v. Department of State, 138 S.Ct. 638 (Mem) (2018)
199 L.Ed.2d 527, 86 USLW 3323, 86 USLW 3330


                                                             Synopsis
                   138 S.Ct. 638                             Case below, 838 F.3d 451.
          Supreme Court of the United States

     DEFENSE DISTRIBUTED, et al., petitioners,               Opinion
                     v.                                      Petition for writ of certiorari to the United States Court of
         DEPARTMENT OF STATE, et al.                         Appeals for the Fifth Circuit denied.

                      No. 17–190.
                            |                                All Citations
                      Jan. 8, 2018.
                                                             138 S.Ct. 638 (Mem), 199 L.Ed.2d 527, 86 USLW 3323, 86
                                                             USLW 3330

End of Document                                          © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         1
                                                  WASHSTATEB007307
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 738 of 992

          Case 1:15-cv-00372-RP Document 90 Filed 03/16/18 Page 1 of 15



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


DEFENSE DISTRIBUTED, SECOND AMENDMENT                        § Case No. 15-CV-372-RP
FOUNDATION, INC., and CONN WILLIAMSON,                       §
                                                             § SECOND AMENDED
                     Plaintiffs,                             § COMPLAINT
                                                             §
                     v.                                      §
                                                             §
U.S. DEPARTMENT OF STATE; REX TILLERSON,                     §
in his official capacity as Secretary of State;              §
DIRECTORATE OF DEFENSE TRADE CONTROLS,                       §
Department of State Bureau of Political Military Affairs;    §
MIKE MILLER, in his official capacity as Acting              §
Deputy Assistant Secretary, Defense Trade Controls,          §
Bureau of Political Military Affairs, Department of          §
State; and SARAH J. HEIDEMA, in her official                 §
capacity as Acting Director, Office of Defense Trade         §
Controls Policy, Bureau of Political Military Affairs,       §
Department of State;                                         §
                                                             §
                     Defendants.                             §
                                                             §


                                   SECOND A MENDED C OMPLAINT

        Plaintiffs Defense Distributed, Second Amendment Foundation, Inc., and Conn

Williamson, by and through undersigned counsel, complain of Defendants as follows:

                                           INTRODUCTION

        “Any system of prior restraints of expression comes to this Court bearing a heavy

presumption against its constitutional validity.” Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 70

(1963). The prior restraint system challenged here cannot overcome its presumption of

invalidity.




                                                 1
                                        WASHSTATEB007308
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 739 of 992

             Case 1:15-cv-00372-RP Document 90 Filed 03/16/18 Page 2 of 15



        Contrary to the Justice Department’s warning that such actions are unconstitutional,

Defendants unlawfully apply the International Traffic in Arms Regulations, 22 C.F.R. Part 120

et seq. (“ITAR”) to prohibit and frustrate Plaintiffs’ public speech, on the Internet and other open

forums, regarding arms in common use for lawful purposes. Defendants’ censorship of

Plaintiffs’ speech, and the ad hoc, informal and arbitrary manner in which that scheme is

applied, violate the First, Second, and Fifth Amendments to the United States Constitution.

Plaintiffs are entitled to declaratory and injunctive relief barring any further application of this

prior restraint scheme, and to recover money damages to compensate for the harm such

application has already caused.

                                               The Parties

        1.       Plaintiff Defense Distributed is a Texas corporation organized under the laws of

the State of Texas, whose headquarters are located in Austin, Texas, and whose principal place

of business is located in Austin, Texas. Defense Distributed was organized and is operated for

the purpose of defending the civil liberty of popular access to arms guaranteed by the United

States Constitution through facilitating global access to, and the collaborative production of,

information and knowledge related to the three-dimensional (“3D”) printing of arms; and to

publish and distribute, at no cost to the public, such information and knowledge on the Internet

in promotion of the public interest.

        2.       Plaintiff Second Amendment Foundation, Inc. (“SAF”) is a non-profit

membership organization incorporated under the laws of Washington with its principal place of

business in Bellevue, Washington. SAF has over 650,000 members and supporters nationwide,

including in Texas. The purposes of SAF include promoting, securing, and expanding access to

the exercise of the right to keep and bear arms; and education, research, publishing and legal




                                                    2
                                           WASHSTATEB007309
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 740 of 992

            Case 1:15-cv-00372-RP Document 90 Filed 03/16/18 Page 3 of 15



action focusing on the constitutional right to privately own and possess firearms, and the

consequences of gun control. SAF brings this action on behalf of its members.

       3.       Conn Williamson is a natural person and a citizen of the United States and the

State of Washington.

       4.       Defendant the United States Department of State is an executive agency of the

United States government responsible for administering and enforcing the ITAR under the

authority of the Arms Export Control Act of 1976, 22 U.S.C. § 2778, et seq. (“AECA”).

       5.       Defendant Rex W. Tillerson is sued in his official capacity as the Secretary of

State. In this capacity, he is responsible for the operation and management of the United States

Department of State, and this includes the operation and management of the Directorate of

Defense Trade Controls (“DDTC”) and administration and enforcement of the ITAR.

       6.       Defendant DDTC is a subordinate unit within the Department of State Bureau of

Political and Military Affairs responsible for administering and enforcing the ITAR.

       7.       Defendant Mike Miller is sued in his official capacity as the Acting Deputy

Assistant Secretary of State for Defense Trade Controls in the Bureau of Political-Military

Affairs. In his official capacity, Miller is responsible for the operation and management of

DDTC, and this includes administration and enforcement of the ITAR.

       8.       Defendant Sarah Heidema is sued in her official capacity as the Acting Director

of the Office of Defense Trade Controls Policy Division. In her official capacity, she is

responsible for administration of the ITAR, including ITAR’s commodity jurisdiction

procedures; implementation of regulatory changes as a result of defense trade reforms; and

providing guidance to industry on ITAR requirements.




                                                   3
                                         WASHSTATEB007310
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 741 of 992

             Case 1:15-cv-00372-RP Document 90 Filed 03/16/18 Page 4 of 15



                                        J URISDICTION AND VENUE

        9.       This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331, 1343, 2201, and 2202.

        10.      Venue lies in this Court pursuant to 28 U.S.C. § 1391(e)(1)(B) and (C), as a

substantial part of the events and omissions giving rise to the claim occurred, and Plaintiff

Defense Distributed resides, within the Western District of Texas.

                                          S TATEMENT OF F ACTS

                                  Broad and Vague Scope of the ITAR

        11.      The AECA affords the President limited control over the export of “defense

articles.” 22 U.S.C. § 2778(a)(1).

        12.      Although the AECA does not expressly authorize control over “technical data,”

the ITAR, which implements the Act, includes “technical data” within its definition of “defense

articles.” 22 C.F.R. § 120.6.

        13.      The ITAR broadly defines “technical data” as information “required for the

design, development, production, manufacture, assembly, operation, repair, testing, maintenance

or modification of defense articles.” 22 C.F.R. § 120.10. This includes “information in the form

of blueprints, drawings, photographs, plans, instructions or documentation” and “software”

“directly related to defense articles.” Id.

        14.      The ITAR requires advance government authorization to export technical data.

Criminal penalties for unauthorized exports of technical data and other violations of the ITAR

include, inter alia, prison terms of up to twenty (20) years and fines of up to $1,000,000 per

violation. 22 U.S.C. § 2778(c). Civil penalties include fines of over $1,000,000 per violation. 22

U.S.C. § 2778(e); 83 Fed. Reg. 234, 235 (Jan. 3, 2018).




                                                      4
                                              WASHSTATEB007311
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 742 of 992

          Case 1:15-cv-00372-RP Document 90 Filed 03/16/18 Page 5 of 15



        15.     The scope of technical data subject to ITAR control, as described on the U.S.

Munitions List (“USML”), 22 C.F.R. § 121.1, is vague, ambiguous, and complex. Defendants

constantly change, often without notice, their views of what this scope entails.

        16.     Americans have submitted thousands of written requests, known as “commodity

jurisdiction requests,” to DDTC for official determinations as to the ITAR’s scope.

                          History of Defendants’ Prior Restraint Scheme

        17.     From 1969 to 1984, Footnote 3 to former ITAR Section 125.11 implied that the

ITAR imposed a prepublication approval requirement on publications of privately generated

ITAR-controlled technical data, stating that “[t]he burden for obtaining appropriate U.S.

Government approval for the publication of technical data falling within the definition in §

125.01, including such data as may be developed under other than U.S. Government contract, is

on the person or company seeking publication.”

        18.     Beginning in 1978, the U.S. Department of Justice’s Office of Legal Counsel

issued a series of written opinions advising Congress, the White House, and the Department of

State that the use of the ITAR to impose a prior restraint on publications of privately generated

unclassified information into the public domain violated the First Amendment of the United

States Constitution (the “Department of Justice memoranda”).

        19.     In 1980, the Department of State Office of Munitions Control, the predecessor to

Defendant DDTC, issued official guidance providing that “[a]pproval is not required for

publication of data within the United States as described in Section 125.11(a)(1). Footnote 3 to

Section 125.11 does not establish a prepublication review requirement.”

        20.     Thereafter, the Department of State removed Footnote 3 from the ITAR,

expressly stating its intent to address First Amendment concerns. See 49 Fed. Reg. 47,682 (Dec.




                                                   5
                                          WASHSTATEB007312
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 743 of 992

            Case 1:15-cv-00372-RP Document 90 Filed 03/16/18 Page 6 of 15



6, 1984). As such, to the extent the ITAR imposed any prepublication approval requirement on

private, non-classified speech, the requirement was ostensibly removed in 1984.

          21.   In 1995, Defendant the United States Department of State conceded in federal

court that reading the ITAR as imposing a prior restraint “is by far the most un-reasonable

interpretation of the provision, one that people of ordinary intelligence are least likely to assume

is the case.” Bernstein v. United States Department of State, et. al., No. C-95-0582, 1997 U.S.

Dist. Lexis 13146 (N.D. Cal. August 25, 1997).

          22.   Prior to May 2013, Defendant the United States Department of State had not only

disavowed the prior restraint in public notices and in federal court, it had never publicly enforced

a prior restraint under the ITAR.

                                            The Published Files

          23.   Posting technical data on the Internet is perhaps the most common and effective

means of creating and disseminating information. A cursory search on Google and other Internet

search engines evidences that ITAR-controlled technical data is freely published in books,

scientific journals, and on the Internet.

          24.   Plaintiff Defense Distributed publishes files on the Internet as a means of

fulfilling its primary missions to promote the right to keep and bear arms and to educate the

public.

          25.   Defense Distributed privately generated technical information regarding a number

of gun-related items, including a trigger guard, grips, two receivers, a magazine for AR-15 rifles,

and a handgun (the “Published Files”).




                                                    6
                                            WASHSTATEB007313
  Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 744 of 992

          Case 1:15-cv-00372-RP Document 90 Filed 03/16/18 Page 7 of 15



        26.     In December 2012, Defense Distributed began posting the Published Files on the

Internet for free, at no cost to the public. That publication inherently advanced Defense

Distributed’s educational mission.

        27.     At the time Defense Distributed posted the Published Files, there was no publicly

known case of Defendants enforcing a prepublication approval requirement under the ITAR.

        28.     Notwithstanding the Department of Justice memoranda, the 1980 guidance, the

1985 ITAR amendment, Defendant the United States Department of State’s representations to a

federal court in Bernstein v. United States, and Defendants’ failure to previously enforce a

prepublication approval requirement under the ITAR, on May 8, 2013, DDTC sent Defense

Distributed a letter that warned:

        DTCC/END is conducting a review of technical data made publicly available by
        Defense Distributed through its 3D printing website, DEFCAD.org, the majority
        of which appear to be related to items in Category I of the USML. Defense
        Distributed may have released ITAR-controlled technical data without the
        required prior authorization from the Directorate of Defense Trade Controls
        (DDTC), a violation of the ITAR.

        29.     At the time it posted the Published Files, Defense Distributed did not know that

DDTC would demand pre-approval of public speech. Defense Distributed believed, and

continues to believe, that the United States Constitution guarantees a right to share truthful

speech—especially speech concerning fundamental constitutional rights—in open forums.

Nevertheless, for fear of criminal and civil enforcement, Defense Distributed promptly complied

with DDTC’s demands and removed all of the Published Files from its servers.

        30.     The DDTC letter further directed Defense Distributed to submit the Published

Files to DDTC for review using the DDTC “commodity jurisdiction” procedure, the ITAR

procedure “used with the U.S. Government if doubt exists as to whether an article or service is

covered by the U.S. Munitions List.” 22 C.F.R. § 120.4(a).



                                                   7
                                         WASHSTATEB007314
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 745 of 992

          Case 1:15-cv-00372-RP Document 90 Filed 03/16/18 Page 8 of 15



       31.        Defense Distributed complied with DDTC’s request and filed ten (10) commodity

jurisdiction requests covering the Published Files on June 21, 2013.

       32.        On June 4, 2015—nearly two years from the date of Defense Distributed’s

commodity jurisdiction requests and six days before their first responsive pleading was due in

this case—Defendants issued a response to the ten commodity jurisdiction requests. They

determined that six of the Published Files, including the handgun files, were ITAR-controlled.

                                      The “Ghost Gunner” Files

       33.        DDTC identifies the Department of Defense Office of Prepublication Review and

Security (“DOPSR”) as the government agency from which private persons must obtain prior

approval for publication of privately generated technical information subject to ITAR control.

       34.        Neither the Code of Federal Regulations nor any other public law establishes a

timeline for decision, standard of review, or an appeals process for DOPSR public release

determinations.

       35.        Worsening this situation, DOPSR refuses to review information that it deems is

not clearly subject to the ITAR.

       36.        On September 25, 2014, Defense Distributed sent DOPSR a request for

prepublication approval for public release of files containing technical information on a machine,

named the “Ghost Gunner,” that can be used to manufacture a variety of items, including gun

parts (the “Ghost Gunner Files”).

       37.        On October 1, 2014, DOPSR sent Defense Distributed a letter stating that it

refused to review Defense Distributed’s request for approval because DOPSR was unsure

whether the Ghost Gunner was subject to the ITAR. Also in its letter, DOPSR recommended that

Defense Distributed submit another commodity jurisdiction request to DDTC.




                                                    8
                                           WASHSTATEB007315
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 746 of 992

          Case 1:15-cv-00372-RP Document 90 Filed 03/16/18 Page 9 of 15



        38.     Defense Distributed submitted another commodity jurisdiction request for the

Ghost Gunner to DDTC on January 2, 2015.

        39.     On April 13, 2015, DDTC responded to the Ghost Gunner commodity jurisdiction

request. It determined that the Ghost Gunner machine is not subject to ITAR, but that “software,

data files, project files, coding, and models for producing a defense article, to include 80% AR-

15 lower receivers, are subject to the jurisdiction of the Department of State in accordance with

[the ITAR].” Defense Distributed did not seek a determination with respect to such files, but it

did seek a determination as to whether the software necessary to build and operate the Ghost

Gunner machine is ITAR-controlled. DDTC subsequently clarified that such software is, like the

machine itself, not subject to ITAR controls, but reiterated its ruling with respect to files related

to the production of a “defense article.”

                                     Prior Restraint on CAD Files

        40.     Since September 2, 2014, Defense Distributed has made multiple requests to

DOPSR for prepublication review of certain computer-aided design (“CAD”) files.

        41.     On December 31, 2014, nearly four months after Defense Distributed submitted

the first of the CAD review requests, DOPSR sent Defense Distributed two letters dated

December 22, 2014, stating that it refused to review the CAD files. DOPSR’s decision was

made, in whole or in part, with specific direction from DDTC.

        42.     The DOPSR letter directed Defense Distributed to the DDTC Compliance and

Enforcement Division for further questions on public release of the CAD files. However,

because this is not the DDTC division responsible for issuing licenses or other forms of DDTC

authorization, on January 5, 2015, Defense Distributed sent a written request to DDTC for

guidance on how to obtain authorization from DDTC Compliance for release of the CAD files.




                                                    9
                                            WASHSTATEB007316
  Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 747 of 992

          Case 1:15-cv-00372-RP Document 90 Filed 03/16/18 Page 10 of 15



        43.     To date, DDTC has not responded to Defense Distributed’s request for guidance

on how to obtain authorization from DDTC Compliance for release of the CAD files.

                                    Prior Restraint on Other Files

        44.     Defense Distributed has and will continue to create and possess other files that

contain technical information, to include design drawings, rendered images, written

manufacturing instructions, and other technical information that Defense Distributed intends to

post to public forums on the Internet. Many of these files are described in the USML.

        45.     Plaintiff SAF’s members, including, e.g., Conn Williamson and Peter Versnel,

have a keen interest in accessing, studying, sharing, modifying, and learning from Defense

Distributed’s various files, as well as similar 3D printing files related to firearms that they or

others have created. They would access and share these files on the Internet, and use the files for

various purposes, including the manufacture of firearms of the kind in common use that they

would keep operable and use for self-defense, but cannot do so owing to the prepublication

approval requirement. But for DDTC’s prepublication approval requirement on such files, SAF

would expend its resources to publish and promote, on the Internet, the distribution of Defense

Distributed’s various files, and similar files generated by its members and others.

                             High Price Tag for Public Speech Licenses

        46.     The ITAR requires that any person who engages in the United States in the

business of exporting technical data to register with the DDTC. See 22 C.F.R. § 122.1(a). For

the purpose of the ITAR, engaging in such a business requires only one occasion of exporting

technical data. Id.

        47.     DDTC Registration is a precondition to the issuance of any license or other

approval under the ITAR. See 22 C.F.R. § 122.1(c).




                                                    10
                                          WASHSTATEB007317
    Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 748 of 992

          Case 1:15-cv-00372-RP Document 90 Filed 03/16/18 Page 11 of 15



        48.     The base fee for DDTC registration is $2,250.00 a year. See 22 C.F.R. § 122.3(a).

This fee increases based on the number of licenses requested in the previous year.

                              Great, Irreparable, and Continuing Harm

        49.     But for DDTC’s impositions upon the distribution of the Published Files, Ghost

Gunner Files, CAD Files, and Defense Distributed’s other files (collectively, the “Subject

Files”), Plaintiffs would freely distribute the Subject Files. Plaintiffs refrain from distributing the

Subject Files because they reasonably fear that Defendants would pursue criminal and civil

enforcement proceedings against Plaintiffs for doing so.

        50.     DDTC’s acts have thus caused irreparable injury to Plaintiffs, their customers,

visitors, and members, whose First, Second, and Fifth Amendment rights are violated by

DDTC’s actions.

                                               C OUNT O NE

                                  U LTRA V IRES G OVERNMENT A CTION

        51.     Paragraphs 1 through 50 are incorporated as though fully set forth herein.

        52.     The Defendants’ imposition of the prepublication requirement, against any non-

classified privately-generated speech, including on (but not limited to) the Subject Files, lies

beyond any authority conferred upon them by Congress under the AECA, as confirmed by the

1985 ITAR amendment. Accordingly, Defendants’ imposition of the prepublication approval

requirement is ultra vires and Plaintiffs are entitled to injunctive relief against Defendants’

application of the prepublication approval requirement.




                                                    11
                                            WASHSTATEB007318
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 749 of 992

          Case 1:15-cv-00372-RP Document 90 Filed 03/16/18 Page 12 of 15



                                             C OUNT T WO

                           R IGHT OF F REE S PEECH —U.S. C ONST. A MEND. I

        53.      Paragraphs 1 through 52 are incorporated as though fully set forth herein.

        54.      Defendants’ prepublication approval requirement is invalid on its face, and as

applied to Plaintiffs’ public speech, as an unconstitutional prior restraint on protected expression.

        55.      Defendants’ prepublication approval requirement is invalid on its face, and as

applied to Plaintiffs’ public speech, as overly broad, inherently vague, ambiguous, and lacking

adequate procedural protections.

        56.      Defendants’ prepublication approval requirement is invalid as applied to Defense

Distributed’s posting of the Subject Files, because Defendants have selectively applied the prior

restraint based on the content of speech and/or the identity of the speaker.

        57.      Defendants’ interruption and prevention of Plaintiffs from publishing the subject

files, under color of federal law, violates Plaintiffs’ rights under the First Amendment to the

United States Constitution, causing Plaintiffs, their customers, visitors and members significant

damages. Plaintiffs are therefore entitled to injunctive relief against Defendants’ application of

the prior restraint.

                                             C OUNT T HREE

                       R IGHT TO KEEP AND B EAR A RMS—U.S. C ONST. A MEND . II

        58.      Paragraphs 1 through 57 are incorporated as though fully set forth herein.

        59.      The fundamental Second Amendment right to keep and bear arms inherently

embodies two complimentary guarantees: the right to acquire arms, and the right to make arms.

        60.      If one cannot acquire or create arms, one cannot exercise Second Amendment

rights. Infringing upon the creation and acquisition of arms of the kind in common use for




                                                   12
                                          WASHSTATEB007319
   Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 750 of 992

          Case 1:15-cv-00372-RP Document 90 Filed 03/16/18 Page 13 of 15



traditional lawful purposes violates the Second Amendment. District of Columbia v. Heller, 554

U.S. 570, 627 (2008).

        61.     By maintaining and enforcing the prepublication approval requirement and

forbidding Plaintiffs from publishing the subject files, which enable the lawful manufacture of

firearms, Defendants are violating the Second Amendment rights of Plaintiffs, their customers,

members, and visitors. Plaintiffs are therefore entitled to injunctive relief against Defendants’

application of the prior restraint.

                                              C OUNT F OUR

                      R IGHT TO D UE P ROCESS OF L AW—U.S. C ONST. A MEND . V

        62.     Paragraphs 1 through 61 are incorporated as though fully set forth herein.

        63.     The Due Process Clause of the Fifth Amendment to the United States

Constitution requires the Government to provide fair notice of what is prohibited, prohibits

vague laws, and prevents arbitrary enforcement of the laws.

        64.     On its face, Defendants’ prepublication approval requirement is overly broad,

vague, arbitrary, and lacks adequate procedural safeguards. Plaintiffs are therefore entitled to

injunctive relief against Defendants’ application of the prior restraint.

        65.     As applied to Defense Distributed, Defendants’ imposition of the prepublication

approval requirement, failure to clearly describe the information subject to the prior restraint,

and failure to provide a process for timely review of Defense Distributed’s speech have deprived

Defense Distributed of its right to fair notice of what is required under the law and adequate

process, in violation of the Fifth Amendment. Defense Distributed is therefore entitled to

injunctive relief against Defendants’ application of the prior restraint.




                                                   13
                                          WASHSTATEB007320
  Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 751 of 992

         Case 1:15-cv-00372-RP Document 90 Filed 03/16/18 Page 14 of 15



                                          P RAYER FOR R ELIEF

        WHEREFORE, Plaintiffs request that judgment be entered in their favor and against

Defendants as follows:

        1.      A declaration that Defendants’ prepublication approval requirement for privately

generated unclassified information is, on its face and as applied to Plaintiffs’ public speech, null

and void, and of no effect, as an unconstitutional Ultra Vires government action.

        2.      A declaration that Defendants’ prepublication approval requirement for privately

generated unclassified information, on its face and as applied to Plaintiffs’ public speech, to

include Internet postings of the Subject Files, violates the First Amendment to the United States

Constitution;

        3.      A declaration that Defendants’ prepublication approval requirement for privately

generated unclassified information, on its face and as applied to public speech, to include the

Internet posting of files used in the production of arms of the kind in common use for traditional

lawful purposes, including but not limited to the Subject Files, violates the Second Amendment

to the United States Constitution;

        4.      A declaration that Defendants’ prepublication approval requirement for privately

generated unclassified information, on its face and as applied to Plaintiffs’ public speech, to

include Internet postings of the Subject Files, violates the Fifth Amendment to the United States

Constitution;

        5.      An order permanently enjoining Defendants, their officers, agents, servants,

employees, and all persons in active concert or participation with them who receive actual notice

of the injunction, from enforcing the prepublication approval requirement against public speech

on privately generated unclassified information;




                                                   14
                                          WASHSTATEB007321
  Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 752 of 992

         Case 1:15-cv-00372-RP Document 90 Filed 03/16/18 Page 15 of 15



        6.      An order permanently enjoining Defendants, their officers, agents, servants,

employees, and all persons in active concert or participation with them who receive actual notice

of the injunction, from enforcing the prepublication approval requirement against Plaintiffs’

public speech, to include Internet postings of the Subject Files;

        7.      Attorney fees and costs pursuant to 28 U.S.C. § 2412; and

        8.      Any other further relief as the Court deems just and appropriate.

        Dated: January 31, 2018                         Respectfully submitted,

        /s/ Alan Gura                                   /s/ William B. Mateja
        Alan Gura                                       William B. Mateja
        Virginia Bar No. 68842*                         Texas State Bar No. 13185350
        Gura PLLC                                       P OLSINELLI P.C.
        916 Prince Street, Suite 107                    2950 N. Harwood, Suite 2100
        Alexandria, Virginia 22314                      Dallas, Texas 75201
        703.835.9085/Fax 703.997.7665                   214.397.0030/Fax 214.397.0033
        alan@gurapllc.com                               Mateja@polsinelli.com

        /s/ Matthew Goldstein                           /s/ Josh Blackman
        Matthew Goldstein                               Josh Blackman
        D.C. Bar No. 975000*                            Virginia Bar No. 78292
        Matthew A. Goldstein, PLLC                      1303 San Jacinto Street
        1875 Connecticut Avenue, N.W.                   Houston, Texas 77002
        10th Floor                                      202.294.9003/Fax: 713.646.1766
        Washington, DC 20009                            joshblackman@gmail.com
        202.550.0040/Fax 202.683.6679
        matthew@goldsteinpllc.com

        /s/ David S. Morris
        William T. “Tommy” Jacks
        Texas State Bar No. 10452000
        David S. Morris
        Texas State Bar No. 24032877
        FISH & RICHARDSON P.C.
        One Congress Plaza, Suite 810
        111 Congress Avenue
        Austin, Texas 78701
        512.472.5070/Fax 512.320.8935
         jacks@fr.com
        dmorris@fr.com                                                 *Admitted pro hac vice




                                                   15
                                          WASHSTATEB007322
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 753 of 992




        Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 1 of 30




                         WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION
DEFENSE DISTRIBUTED, et al.,             §
    Plaintiffs,                          §
                                         §
v.                                       §         No. 1:15-cv-372-RP
                                         §
U.S. DEPARTMENT OF STATE, et al.,        §
       Defendants.                       §


     DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT




                                WASHSTATEB007323
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 754 of 992

                 Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 2 of 30




                                                               TABLE OF CONTENTS

BACKGROUND .............................................................................................................................................. 1
ARGUMENT..................................................................................................................................................... 2
I.          Plaintiffs’ First Amendment Claims Should Be Dismissed............................................................ 2
            A.          The First Amendment Does Not Apply To The Export Of CAD
                        Files That Function To Automatically Create A Firearm Or Its
                        Components ............................................................................................................................ 2
            B.          If the First Amendment Applies, This Regulation Survives First
                        Amendment Scrutiny. ............................................................................................................ 5
            C.          ITAR’s Export Controls Are Not Unconstitutionally Overbroad. ................................. 8
            D.          ITAR’s Export Controls Are Not An Unconstitutional Prior Restraint. .....................10
II.         Plaintiffs’ Second Amendment Claims Should Be Dismissed. ....................................................13
            A.          Plaintiffs Lack Standing to Bring a Second Amendment Challenge. ............................13
                        1.          Defense Distributed Has Not Suffered a Harm to Second
                                    Amendment Interests. ............................................................................................14
                        2.          SAF and Conn Williamson Have Failed to Plead Sufficient
                                    Allegations of Injury and Any Second Amendment Injury is Not
                                    Traceable to Defendants’ Acts. .............................................................................15
            B.          Plaintiffs’ Second Amendment Challenge Fails on the Merits.......................................16
III.        Plaintiffs’ Other Claims Should Also Be Dismissed on the Merits. ...........................................19
CONCLUSION ...............................................................................................................................................20




                                                                               i
                                                                   WASHSTATEB007324
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 755 of 992

               Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 3 of 30




                                                            TABLE OF AUTHORITIES

CASES

Ass’n of Am. Physicians & Surgeons, Inc. v. Tex. Med. Bd.,
  627 F.3d 547 (5th Cir. 2010) ......................................................................................................................15

Bernstein v. U.S. Dep’t. of Justice,
   192 F.3d 1308 (9th Cir. 1999) ...................................................................................................................... 4

Bernstein v. U.S. Dep’t. of Justice,
   176 F.3d 1132 (9th Cir. 1999) ...................................................................................................................... 4

Bonds v. Tandy,
  457 F.3d 409 (5th Cir. 2006) ......................................................................................................................14

Broadrick v. Oklahoma,
  413 U.S. 601 (1973) .................................................................................................................................. 8, 9

Brockett v. Spokane Arcades,
  472 U.S. 491 (1985) ....................................................................................................................................... 9

Brown v. Entm’t Merchs. Ass’n,
  564 U.S. 786 (2011) .....................................................................................................................................17

Brown v. Livingston,
  524 F. Appx. 111 (5th Cir. 2013) ..............................................................................................................15

Bullfrog Films v. Wick,
  646 F. Supp. 492 (C.D. Cal. 1986) .............................................................................................................. 4

Capital Cities/ABC, Inc. v. Brady,
  740 F. Supp. 1007 (S.D.N.Y. 1990) ..........................................................................................................11

Catholic Leadership Coal. of Tex. v. Reisman,
  764 F.3d 409 (5th Cir. 2014) ......................................................................................................................10

CFTC v. Vartuli,
  228 F.3d 94 (2d Cir. 2000) ...................................................................................................................... 3, 4

City of Lakewood v. Plain Dealer Publ’g Co.,
   486 U.S. 750 (1988) ........................................................................................................................ 10, 11, 12

City of Littleton v. Z.J. Gifts D-4,
   541 U.S. 774 (2004) .............................................................................................................................. 11, 12




                                                                              ii
                                                                  WASHSTATEB007325
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 756 of 992

               Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 4 of 30



Collins v. Morgan Stanley Dean Witter,
  224 F.3d 496 (5th Cir. 2000) ........................................................................................................................ 3

Def. Distributed v. Dep’t of State,
   121 F. Supp. 3d 680 (W.D. Tex. 2015) (“DD I”) ............................................................................. passim

Def. Distributed v. Dep’t of State,
   838 F.3d 451 (5th Cir. 2016) (“DD II”),
   rehearing en banc denied, 865 F.3d 211 (5th Cir. 2017),
   certiorari denied, 138 S. Ct. 638 (2018) ................................................................................................ passim

District of Columbia v. Heller,
  554 U.S. 570 (2008) .....................................................................................................................................16

Equal Rights Ctr. v. Post Properties, Inc.,
  633 F.3d 1136 (D.C. Cir. 2011) .................................................................................................................16

Ezell v. City of Chicago,
  651 F.3d 684 (7th Cir. 2011) ............................................................................................................... 13, 14

Fontenot v. McCraw,
  777 F.3d 741 (5th Cir. 2015) ......................................................................................................................14

Forsyth Cnty. v. Nationalist Movement,
  505 U.S. 123 (1992) .....................................................................................................................................11

Freedman v. State of Md.,
  380 U.S. 51 (1965) .......................................................................................................................................11

FW/PBS v. City of Dallas,
 493 U.S. 215 (1990) .....................................................................................................................................14

Hazelwood Sch. Dist. v. Kuhlmeier,
  484 U.S. 260 (1988) .....................................................................................................................................10

Holder v. Humanitarian Law Project,
  561 U.S. 1 (2010) .................................................................................................................................. 4, 5, 6

Hotze v. Burwell,
  784 F.3d 984 (5th Cir. 2015) ......................................................................................................................14

Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp. of Boston,
  515 U.S. 557 (1995) ....................................................................................................................................... 3

Junger v. Daley,
   209 F.3d 481 (6th Cir. 2000) ........................................................................................................................ 5



                                                                             iii
                                                                  WASHSTATEB007326
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 757 of 992

                Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 5 of 30



Karn v. U.S. Dept. of State,
  925 F.Supp. 1 (D.D.C. 1996) .....................................................................................................................10

Laker Airways, Ltd. v. Pan Am. World Airways, Inc.,
  604 F. Supp. 280 (D.D.C. 1984).................................................................................................................. 4

Lewis v. Casey,
  518 U.S. 343 (1996) .....................................................................................................................................14

Mance v. Sessions,
  880 F.3d 183 (5th Cir. 2018) ............................................................................................................... passim

Matal v. Tam,
 137 S. Ct. 1744 (2017)................................................................................................................................... 6

Mather v. Central Pac. Bank,
 2014 WL 5580963 (D. Haw. 2014) ...........................................................................................................15

Members of City Council of City of L.A. v. Taxpayers for Vincent,
  466 U.S. 789 (1984) ....................................................................................................................................... 9

Milwaukee Police Ass’n v. Jones,
  192 F.3d 742 (7th Cir. 1999) ......................................................................................................................10

Miss. State Democratic Party v. Barbour,
  529 F.3d 538 (5th Cir. 2008) ......................................................................................................................14

N.Y. State Club Ass’n v. City of New York,
  487 U.S. 1 (1988) ........................................................................................................................................... 8

Nat’l Rifle Ass’n of America v. Bureau of Alcohol, Tobacco, Firearms and Explosives,
  700 F.3d 185 (5th Cir. 2012) ........................................................................................................ 15, 16, 17

Near v. Minnesota ex rel. Olson,
  283 U.S. 697 (1931) .............................................................................................................................. 11, 12

New York Times Co. v. United States,
  403 U.S. 713 (1971) .....................................................................................................................................11

Oller v. Roussel,
  609 F. App’x 770 (5th Cir. 2015) ..............................................................................................................12

Petro-Chem Processing v. EPA,
   866 F.2d 433 (D.C. Cir. 1989) ...................................................................................................................16

Prometheus Radio Project v. FCC,
  373 F.3d 372 (3d Cir. 2004) .................................................................................................................. 8, 18


                                                                              iv
                                                                   WASHSTATEB007327
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 758 of 992

                Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 6 of 30



Pub. Citizen, Inc. v. Bomer,
  274 F.3d 212 (5th Cir. 2001) ............................................................................................................... 14, 15

Reed v. Town of Gilbert,
  135 S. Ct. 2218 (2015).............................................................................................................................. 5, 6

S. Utah Wild. Alliance v. Palma,
   2011 WL 2565198 (D. Utah 2011)............................................................................................................15

Sec’y of State of Md. v. Munson,
   467 U.S. 947 (1984) ....................................................................................................................................... 9

Second Amendment Arms v. City of Chicago,
   135 F. Supp. 3d 743 (N.D. Ill. 2015) ........................................................................................................14

Shelby Cty. v. Holder,
  133 S. Ct. 2612 (2013).................................................................................................................................17

Se. Promotions v. Conrad,
   420 U.S. 546 (1975) .....................................................................................................................................12

Spokeo, Inc. v. Robins,
  136 S. Ct. 1540 (2016).................................................................................................................................14

Stagg P.C. v. U.S. Dep’t of State,
   158 F. Supp. 3d 203 (S.D.N.Y. 2016),
   aff’d, 673 F. App’x 93 (2d Cir. 2016),
   cert. denied, 138 S. Ct. 721 (2018)............................................................................................................. 6, 9

Teixeira v. County of Alameda,
   873 F.3d 670 (9th Cir. 2017) ......................................................................................................... 13, 14, 17

Texas v. Johnson,
  491 U.S. 397 (1989) ....................................................................................................................................... 2

U.nited States v. Hicks,
  980 F.2d 963 (5th Cir. 1992) ................................................................................................................... 8, 9

United States v. Hsu,
  364 F.3d 192 (4th Cir. 2004) ......................................................................................................................20

United States v. Chi Mak,
  683 F.3d 1126 (9th Cir. 2012) .............................................................................................................. passim

United States v. Edler Indus., Inc.,
  579 F.2d 516 (9th Cir. 1978) ................................................................................................................. 6, 11



                                                                               v
                                                                   WASHSTATEB007328
        Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 759 of 992

                Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 7 of 30



United States v. Martinez,
  904 F.2d 601 (11th Cir. 1990) ...................................................................................................................... 7

United States v. Posey,
  864 F.2d 1487 (9th Cir. 1989) ...................................................................................................................... 6

United States v. Williams,
  553 U.S. 285 (2008) .....................................................................................................................................20

United States v. Zhen Zhou Wu,
  711 F.3d 1 (1st Cir. 2013),
  cert. denied sub nom., Yufeng Wei v. United States, 134 S. Ct. 365 (2013) .............................................. 2, 20

Universal City Studios, Inc. v. Corley,
  273 F.3d 429 (2d Cir. 2001) ......................................................................................................................... 4

Valley Forge Christian College v. Ams. United for Separation of Church and State, Inc.,
  454 U.S. 464 (1982) ....................................................................................................................................16

Virginia v. Hicks,
  539 U.S. 113 (2003) ....................................................................................................................................... 9

Voting for Am., Inc. v. Steen,
  732 F.3d 382 (5th Cir. 2013) .............................................................................................................. 3, 4, 9

Warth v. Seldin,
 422 U.S. 490 (1975) ....................................................................................................................................... 8

Williams-Yulee v. Florida Bar,
 135 S. Ct. 1656 (2015)................................................................................................................................... 8

STATUTES

18 U.S.C. § 2339B .............................................................................................................................................. 5

22 U.S.C. § 2778……………. ................................................................................................................. passim


REGULATIONS

22 C.F.R. § 120.1 et seq....................................................................................................................................... 2

22 C.F.R. § 120.4 ........................................................................................................................................... 2, 8

22 C.F.R. § 120.6 ..................................................................................................................................... 2, 7, 20

22 C.F.R. § 120.10 ...................................................................................................................................... passim



                                                                               vi
                                                                    WASHSTATEB007329
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 760 of 992

                Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 8 of 30



22 C.F.R. § 120.11 ....................................................................................................................................... 7, 11

22 C.F.R. § 120.17 ............................................................................................................................................19


RULES

Fed. R. Civ. P. 12(b)(6)...................................................................................................................................... 4

OTHER AUTHORITIES

Black’s Law Dictionary (10th ed. 2014) .............................................................................................................. 8

Constitutionality of the Proposed Revision of the International
Traffic in Arms Regulations,
       5 Op. O.L.C. 202 (1981)…………………………………………………………………13




                                                                              vii
                                                                  WASHSTATEB007330
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 761 of 992

          Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 9 of 30



                                  WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION
 DEFENSE DISTRIBUTED, et al.,                            §
     Plaintiffs,                                         §
                                                         §
 v.                                                      §         No. 1:15-cv-372-RP
                                                         §
 U.S. DEPARTMENT OF STATE, et al.,                       §
        Defendants.                                      §


      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT

        At issue in this litigation is the United States’ ability to control the export of weapons—a
system of laws and regulations that seeks to ensure that articles useful for warfare or terrorism are
not shipped from the United States to other countries (or otherwise provided to foreigners) without
authorization, where, beyond the reach of U.S. law, they could be used to threaten U.S. national
security, U.S. foreign policy interests, or international peace and stability. Plaintiffs challenge
restrictions on the export of Computer Aided Design (“CAD”) files and other, related files, that are
indispensable to a three-dimensional (“3-D”) printing process used to create firearms and their
components. There is no dispute that the Government does not restrict Plaintiffs from
disseminating such files domestically to U.S. persons or from using such files to make or acquire
firearms in the United States. Nonetheless, Plaintiffs seek to bar the Government from preventing
the export of these design files, which can be easily used overseas to make firearms that are subject to
U.S. export controls. Plaintiffs’ characterization of such an export as the mere “publication” of
information is wrong—these files unquestionably direct the functioning of a 3-D printer, cause it to
manufacture firearms, or otherwise enable the creation of such firearms by those abroad. Whatever
informational value there may be in the process by which 3-D printing occurs, the CAD files are
also functional, directly facilitate the manufacture of weapons, and may properly be regulated for
export. As set forth below, Plaintiffs’ Second Amended Complaint should be dismissed.
                                            BACKGROUND
        In the spring of 2015, Plaintiffs filed their initial Complaint in this action and moved for a
preliminary injunction. See ECF Nos. 1, 7. On August 4, 2015, this Court entered an Order denying
Plaintiffs’ motion. See Def. Distributed v. Dep’t of State, 121 F. Supp. 3d 680 (W.D. Tex. 2015) (“DD


                                                     1
                                             WASHSTATEB007331
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 762 of 992

            Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 10 of 30




I”). Appellate review confirmed the Court’s Order, see Def. Distributed v. Dep’t of State, 838 F.3d 451
(5th Cir. 2016) (“DD II”), rehearing en banc denied, 865 F.3d 211 (5th Cir. 2017), certiorari denied, 138
S. Ct. 638, after which proceedings resumed in this Court. On March 16, 2018, Plaintiffs filed the
Second Amended Complaint (“SAC”). See ECF No. 90.
          In its August 4, 2015 Order, the Court set forth an account of the statutory and regulatory
provisions that are the target of Plaintiffs’ challenge:

            Under the Arms Export Control Act (“AECA”), “the President is authorized to control
        the import and the export of defense articles and defense services” and to “promulgate
        regulations for the import and export of such articles and services.” 22 U.S.C. § 2778(a)(1).
        The AECA imposes both civil and criminal penalties for violation of its provisions and
        implementing regulations, including monetary fines and imprisonment. Id. § 2278(c) & (e).
        The President has delegated his authority to promulgate implementing regulations to the
        Secretary of State. Those regulations, the International Traffic in Arms Regulation (“ITAR”),
        are in turn administered by the [Directorate of Defense Trade Controls (“DDTC”)] and its
        employees. 22 C.F.R. 120.1(a).
            The AECA directs that the “defense articles” designated under its terms constitute the
        United States “Munitions List.” 22 U.S.C. § 2278(a)(1). The Munitions List “is not a
        compendium of specific controlled items,” rather it is a “series of categories describing the
        kinds of items” qualifying as “defense articles.” United States v. Zhen Zhou Wu, 711 F.3d 1, 12
        (1st Cir.) cert. denied sub nom., Yufeng Wei v. United States, 134 S. Ct. 365 (2013). . . . The term
        “defense articles” also specifically includes “technical data recorded or stored in any physical
        form, models, mockups or other items that reveal technical data directly relating to items
        designated in” the Munitions List. 22 C.F.R. § 120.6.
            A party unsure about whether a particular item is a “defense article” covered by the
        Munitions List may file a “commodity jurisdiction” request with the DDTC. See 22 C.F.R. §
        120.4 (describing process). The regulations state the DDTC “will provide a preliminary
        response within 10 working days of receipt of a complete request for commodity jurisdiction
        [‘CJ’].” Id. § 120.4(e). If a final determination is not provided after 45 days, “the applicant
        may request in writing to the Director, Office of Defense Trade Controls Policy that this
        determination be given expedited processing.” Id.

DD I at 686-87. 1 This regulatory framework remains in place. See 22 C.F.R. 120.1 et seq.

                                                ARGUMENT

I.        Plaintiffs’ First Amendment Claims Should Be Dismissed.
          A. The First Amendment Does Not Apply To The Export Of CAD Files That Function
             To Automatically Create A Firearm Or Its Components.

          The First Amendment does not encompass all types of conduct. Texas v. Johnson, 491 U.S.

1
    Unless otherwise stated, all internal citations and quotation marks have been omitted in this brief.


                                                        2
                                               WASHSTATEB007332
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 763 of 992

          Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 11 of 30




397, 404 (1989). At a minimum, conduct must be sufficiently expressive and communicative to other
persons to qualify for protection under the First Amendment. See Hurley v. Irish-Am. Gay, Lesbian &
Bisexual Grp. of Boston, 515 U.S. 557, 569 (1995); see also Voting for Am., Inc. v. Steen, 732 F.3d 382, 389
(5th Cir. 2013) (“[N]on-expressive conduct does not acquire First Amendment protection whenever
it is combined with another activity that involves protected speech.”). “To determine whether
particular conduct possesses sufficient communicative elements to be embraced by the First
Amendment, courts look to whether the conduct shows an intent to convey a particular message
and whether the likelihood was great that the message would be understood by those who viewed
it.” Steen, 732 F.3d at 388.
        Plaintiffs cannot carry their burden to prove that the First Amendment applies to their
technical data for the manufacture of firearms and their components. As an initial matter, the
relevant ITAR provisions govern the export of defense articles and defense services, including
related technical data. As applied to Plaintiffs’ CAD files, the regulations are properly focused on
restricting an export that can unquestionably facilitate the creation of defense articles abroad.
Indeed, the CJ requests Defense Distributed submitted to DDTC illustrate that the mere publication
of ideas is not at issue. 2 The CJ requests make clear the CAD files are functional: “essentially
blueprints that can be read by CAD software,” ECF No. 8-2, Pl. Br. at App. 208, 3 to generate
firearms, firearms components, or other defense articles “automatically.” Id. at 267. Further, in its CJ
requests, Defense Distributed itself described its role solely in terms of nonexpressive conduct:
“Although DD converted this information into CAD file format, DD does not believe that it
created any new technical data for the production of the gun.” 4 Id. at 211. Plaintiffs’ own description
2
  “[D]ocuments that a defendant attaches to a motion to dismiss are considered part of the pleadings
if they are referred to in the plaintiff’s complaint and are central to her claim.” Collins v. Morgan
Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000).
3
  Defendants determined that only the CAD files, and not Defense Distributed’s related files (such
as “read-me” text files), fell within ITAR’s commodity jurisdiction. Ex. A, attached hereto.
4
  Defendants recognize that, in its Order denying Plaintiffs’ preliminary injunction motion, the Court
concluded that “the files [are] subject to the protection of the First Amendment,” at least “for the
purpose of the preliminary injunction analysis,” relying on representations “Plaintiffs made . . . at
the hearing that Defense Distributed is interested in distributing the files as ‘open source.’” DD I,
121 F. Supp. 3d at 692. The Court’s provisional conclusion at the PI stage may be revisited,
however, and as set forth below, even under that view Plaintiffs’ claims should be dismissed.
Notwithstanding the notice the Court provided that this allegation is important, Plaintiffs make no


                                                     3
                                             WASHSTATEB007333
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 764 of 992

          Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 12 of 30




of the items thus removes their conduct from the purview of the First Amendment. See CFTC v.
Vartuli, 228 F.3d 94, 111 (2d Cir. 2000) (rejecting First Amendment challenge to prohibition on
distributing software, and emphasizing that software provided “automatic” advice and, rather than
educating the consumer, provided explicit instructions about whether to buy or sell); Universal City
Studios, Inc. v. Corley, 273 F.3d 429, 454 (2d Cir. 2001) (upholding injunction prohibiting the Internet
posting of computer software that facilitated the unlawful reproduction of movies stored on DVDs,
because the injunction “target[ed] only the nonspeech component” of the software). Nor have
Plaintiffs adequately alleged that the intended export of CAD files “shows an intent to convey a
particular message” or that “the likelihood was great that the message would be understood by those
who viewed it.” See Steen, 732 F.3d at 388. Moreover, Plaintiffs do not even allege that they have
undertaken any effort to engage in purely domestic distribution of their CAD files, whether on the
Internet or otherwise, suggesting their true interests lie in export, not expression. These deficiencies,
coupled with the First Amendment’s limited application abroad, e.g., Laker Airways v. Pan Am. World
Airways, 604 F. Supp. 280 (D.D.C. 1984); Bullfrog Films v. Wick, 646 F. Supp. 492, 502 (C.D. Cal.
1986), warrant dismissal of Plaintiffs’ First Amendment claim pursuant to Rule 12(b)(6). 5
        To be sure, the SAC does reference a Ninth Circuit case, Bernstein v. U.S. Dep’t of Justice, SAC
¶¶ 21, 28, which extended First Amendment protections to computer source code on the theory that
it can be read and understood by humans and, unless subsequently compiled, could not directly
control the functioning of a computer. See 176 F.3d 1132, 1139-43 (9th Cir. 1999). The opinion in
that case, however, was subsequently withdrawn and rehearing granted, suggesting the Court should
be cautious before relying on it. See Bernstein v. U.S. Dep’t. of Justice, 192 F.3d 1308 (9th Cir. 1999).
And even assuming, arguendo, that the Ninth Circuit’s conclusion were correct as to the source code
of software—a conclusion with which Defendants disagree—the CAD files here do not merely
cause a computer to function generally, but provide specific direction to a machine in furtherance of
mention in the SAC of their alleged “open source” intention or any other stated intent for “the files
. . . to be used by others as a baseline” for discussion. Compare id. at with SAC, ECF No. 90 (lacking
any reference to “open source” distribution).
5
  Should the Court conclude, as Defendants contend, that Plaintiffs’ exports are not sufficiently
expressive, the appropriate standard of review would be rational-basis scrutiny, which ITAR plainly
satisfies. See Steen, 732 F.3d 382, 392 (5th Cir. 2013) (a statute that “regulate[s] conduct alone and
do[es] not implicate the First Amendment” should receive rational-basis scrutiny).


                                                      4
                                              WASHSTATEB007334
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 765 of 992

         Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 13 of 30




manufacturing firearms and defense articles. 6

        B. If the First Amendment Applies, This Regulation Survives First Amendment Scrutiny.

        “Government regulation of speech is content based if a law applies to particular speech
because of the topic discussed or the idea or message expressed,” which includes laws that “defin[e]
regulated speech by particular subject matter . . . [or] by its function or purpose.” Reed v. Town of
Gilbert, 135 S. Ct. 2218, 2227 (2015). As a result, the Court should assess whether application of the
ITAR “furthers a compelling interest and is narrowly tailored to achieve that interest.” Id. at 2231.
        The Supreme Court’s analysis in Holder v. Humanitarian Law Project, 561 U.S. 1 (2010)
(“HLP”) illustrates why application of the ITAR to Defense Distributed’s would-be export of 3-D
printing information is permissible. There, the Supreme Court upheld a restriction on providing
“material support or resources to a foreign terrorist organization,” 18 U.S.C. § 2339B(a)(1), as
applied to a group that sought to “facilitate only the lawful, nonviolent purposes” of certain foreign
groups. HLP, 561 U.S. at 8. The Court recognized that the particular activities in which the plaintiffs
wished to engage—legal training and political advocacy—“consist[ed] of communicating a message”
and thus, unlike the computer files at issue here, had an expressive component. See id. at 28. But the
Court nonetheless upheld the statute against a First Amendment challenge, concluding that
Congress had permissibly determined that even support for peaceable, lawful conduct “can further
terrorism by foreign groups.” Id. at 30.
        In considering the First Amendment challenge in HLP, the Court emphasized that the issues
presented “implicate[d] sensitive and weighty interests of national security and foreign affairs.” Id. at
33-45; see also id. at 28 (“Everyone agrees that the Government’s interest in combating terrorism is an
urgent objective of the highest order.”). Giving deference to the Government’s determinations of
the likely consequences of allowing the material support at issue, the Court also concluded that the
statute was narrowly tailored to achieve those important interests. See id. at 33-37. In doing so, the


6
 As this Court noted, the Sixth Circuit in Junger v. Daley, 209 F.3d 481, 485 (6th Cir. 2000) similarly
“found . . . ‘computer source code is . . . protected by the First Amendment.”’ DD I at 692 (quoting
Junger). Like Bernstein, however, the precedential value of this opinion is nil in light of the dismissal
with prejudice agreed to by plaintiff in that case on remand. See Junger v. Dep’t of Commerce, No. 96-cv-
1723-JG, Dkt. No. 123 (N.D. Oh. Nov. 16, 2000).


                                                    5
                                            WASHSTATEB007335
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 766 of 992

          Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 14 of 30




Court explained that “Congress and the Executive are uniquely positioned to make principled
distinctions between activities that will further terrorist conduct and undermine United States
foreign policy, and those that will not.” Id. at 35. Thus, where “sensitive interests in national security
and foreign affairs [are] at stake,” id. at 36, courts applying First Amendment scrutiny must give
“significant weight” to the “political branches[’] . . . determination” of what is “necessary.” 7
        Here, Congress and the Executive Branch have concluded that restrictions on the export of
arms are essential to the promotion of “world peace and the security and foreign policy of the
United States.” 22 U.S.C. § 2778(a)(1). Courts have likewise recognized “the Government’s
important interest in regulating the international dissemination of military information.” United
States v. Chi Mak, 683 F.3d 1126, 1135 (9th Cir. 2012); see also United States v. Posey, 864 F.2d 1487,
1496 (9th Cir. 1989) (citing United States v. Edler Indus., Inc. 579 F.2d 516, 520 (9th Cir. 1978)).
Indeed, on appeal from this Court’s denial of Plaintiffs’ motion for a preliminary injunction, the
Fifth Circuit explained that “the State Department’s stated interest in preventing foreign nationals—
including all manner of enemies of this country—from obtaining technical data on how to produce
weapons and weapons parts” constitutes “a very strong public interest in national defense and
national security.” DD II, 838 F.3d at 458; accord Posey, 864 F.2d at 1497 (“Technical data that is
relatively harmless and even socially valuable when available domestically may, when sent abroad,
pose unique threats to national security.”); Stagg P.C. v. U.S. Dep’t of State, 158 F. Supp. 3d 203, 210-
11 (S.D.N.Y.), aff’d, 673 F. App’x 93 (2d Cir. 2016), cert. denied, 138 S. Ct. 721 (2018) (holding that
injunction barring enforcement of the ITAR’s licensing provisions “would have very serious adverse
impacts on the national security of the United States”; among the “parade of horribles” would be
the release of “digital plans for 3D-printable plastic firearms”).
        Plaintiffs do not contest this point, either in their SAC or elsewhere. See Pls’. Mem. in

7
  Although Defendants previously briefed this case as one involving a “content-neutral” Regulation
to which “intermediate scrutiny” would apply, see Defs.’ Opp. to Pls.’ Mot. for a PI at 15-18, ECF
No. 32, and the Court adopted this reasoning, see DD I, 121 F. Supp. 3d at 694, the Supreme Court
has made clear that “laws that, though facially content neutral . . . cannot be justified without
reference to the content of the regulated speech . . . must also satisfy strict scrutiny.” Reed, 135 S. Ct.
at 2227. Matal v. Tam, 137 S. Ct. 1744, 1765-66 (2017) (“laws ‘targeted at specific subject matter’”
are to be treated “as content based discrimination”) (citing Reed); see also DD II, 838 F.3d at 468-69
(Jones, J., dissenting).


                                                     6
                                             WASHSTATEB007336
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 767 of 992

         Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 15 of 30




Support of PI at 28, ECF No. 8 (acknowledging that “Plaintiffs do not question that the
Government has a compelling interest in regulating the exportation of arms”). That concession,
coupled with the deference owed by this Court to national security and foreign policy judgments of
the Executive Branch, e.g., HLP, 561 U.S. at 35; United States v. Martinez, 904 F.2d 601, 602 (11th Cir.
1990), leaves no doubt as to the importance of the Government’s interests in this case.
        The ITAR’s licensing requirements are also narrowly tailored to achieve the Government’s
compelling interests. In longstanding regulations, the Department of State has consistently and
reasonably concluded that it is not possible to meaningfully curtail the overseas dissemination of
arms if unfettered access to technical data essential to the production of those arms is permitted. See
22 C.F.R. §§ 120.6, 120.10; see also Chi Mak, 683 F.3d at 1135 (“The authority to regulate arms traffic
would be of negligible practical value if it encompassed only the exportation of particular military
equipment but not the exportation of blueprints specifying the construction of the very same
equipment.”). Nevertheless, the statutory and regulatory scheme confirms that the Government “has
been conscious of its own responsibility to consider how its actions may implicate constitutional
concerns.” HLP, 561 U.S. at 35; see SAC ¶ 20 (recognizing Government’s efforts “to address First
Amendment concerns”).
        For example, the “ITAR makes a point to specifically exclude numerous categories from
designation, such as general scientific, mathematical, or engineering papers.” Chi Mak, 683 F.3d at
1135 (citing HLP, 561 U.S. at 35-36). The regulations also exclude from the definition of “technical
data” “basic marketing information on function or purpose or general system descriptions of
defense articles.” 22 C.F.R. 120.10(b). Also excluded is information within the public domain, id.,
broadly defined as “information which is published and which is generally accessible or available to
the public,” inter alia, “[t]hrough sales at newsstands and bookstores,” “[a]t libraries open to the
public or from which the public can obtain documents,” and “[t]hrough unlimited distribution at a
conference, meeting, seminar, trade show or exhibition, generally accessible to the public, in the
United States,” id. § 120.11. And of course, the AECA and ITAR restrict only the export of
technical data: “Plaintiffs are free to disseminate the computer files at issue domestically in public or
private forums, including via the mail or any other medium that does not provide the ability to



                                                    7
                                            WASHSTATEB007337
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 768 of 992

          Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 16 of 30




disseminate the information internationally.” DD I at 695 (rejecting argument that Defendants’
interpretation of “export” was overbroad); see also id. at 696 (“ITAR provides a method through the
commodity jurisdiction request process for determining whether information is subject to its export
controls”) (citing 22 C.F.R. § 120.4). Cf. U.S. v. Hicks, 980 F.2d 963, 970-72 (5th Cir. 1992) (holding
statute prohibiting intimidation of flight crew withstood First Amendment strict scrutiny because, as
here, the statute “does not cast a sweeping net at amorphous categories of speech”; “the operative
term in the instant case[] [“intimidate” in Hicks, as “export” here] is a word that is not simply
associated with a type of speech, but includes conduct as well”; and “encompasses only a relatively
narrow range of speech”).
        To be sure, a dissent from the Fifth Circuit’s opinion in DD II rejected this analysis,
concluding that the application of the ITAR here could not survive strict scrutiny. But that opinion
incorrectly analyzed the question of “overinclusive[ness],” resting its conclusion on a purported
distinction between an “export” and “domestic posting on the Internet.” See DD II, 838 F.3d at 470-
71 (Jones, J., dissenting). But “[b]y nature, the Internet is uniform everywhere. Its content is not
dependent on geographic or metropolitan boundaries.” Prometheus Radio Project v. FCC, 373 F.3d
372, 469 (3d Cir. 2004) (Scirica, C.J., concurring in part and dissenting in part). Overinclusiveness
can be measured only with respect to available, less-restrictive alternatives, see Williams-Yulee v. Fla.
Bar, 135 S. Ct. 1656, 1671 (2015), and because the Internet has no dividing lines, the ITAR’s
regulation of the export of technical data must encompass all such postings to achieve its ends. 8
        C. ITAR’s Export Controls Are Not Unconstitutionally Overbroad.

        Plaintiffs also raise an “overbreadth” challenge to the ITAR’s regulation of technical data. See
SAC ¶ 55. Overbreadth is an exception to the prudential standing requirement that a plaintiff may
only “assert his own legal rights and interests.” Warth v. Seldin, 422 U.S. 490, 499 (1975). In
circumstances where a regulation is alleged to be so broad that it is incapable of any permissible
application, courts may allow a party to bring a facial challenge to a statute because it threatens
8
  Nor is it the case that defining “export” to include the transfer abroad of information is improper,
as the Fifth Circuit dissent suggests in reliance on, inter alia, dictionary definitions of “the verb
‘export.’” DD II, 838 F.3d at 466-67. But the noun “export” is defined as “[a] product or service
created in one country and transported to another.” Export (noun form), Black’s Law Dictionary (10th
ed. 2014) (emphasis added).


                                                     8
                                             WASHSTATEB007338
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 769 of 992

          Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 17 of 30




others not before the court. See N.Y. State Club Ass’n v. City of New York, 487 U.S. 1, 14 (1987);
Broadrick v. Oklahoma, 413 U.S. 601 (1973). Overbreadth is “strong medicine” to be used “sparingly
and only as a last resort,” Broadrick, 413 U.S. at 613, and a plaintiff must show that the alleged
“overbreadth of a statute [is] not only [] real, but substantial . . . judged in relation to the statute’s
plainly legitimate sweep,” id. at 615; see also Steen, 732 F.3d at 387 (describing this test for First
Amendment facial challenges as “daunting”).
        First, Plaintiffs’ overbreadth claim fails because, for the reasons described above, the AECA
and ITAR are not directed at speech, but rather to the export of defense articles and related
technical data, 22 U.S.C. 2778(a)(1); 22 C.F.R § 120.1. See Virginia v. Hicks, 539 U.S. 113, 124 (2003)
(“Rarely, if ever, will an overbreadth challenge succeed against a law or regulation that is not
specifically addressed to speech or to conduct necessarily associated with speech”); see also Members of
City Council of City of L.A. v. Taxpayers for Vincent, 466 U.S. 789, 800 n.19 (1984). Further, “[c]ourts
need not entertain an overbreadth challenge ‘where the parties challenging the statute are those who
desire to engage in protected speech that the overbroad statute purports to punish.’” Hicks, 980 F.2d
at 969 (quoting Brockett v. Spokane Arcades, Inc., 472 U.S. 491, 504 (1985)). Thus, no overbreadth
challenge is “appropriate if the first amendment rights asserted” on behalf of third parties are
“essentially coterminous” with those asserted by the plaintiffs themselves. Id. And an overbreadth
challenge should not properly lie if the regulations have been applied permissibly to Plaintiffs. See
Sec’y of State of Md. v. Munson, 467 U.S. 947, 958 (1984). Here, because Defense Distributed’s explicit
purpose is international in nature—to promote “global access to . . . 3D[] printing of arms,” SAC
¶ 1— the ITAR is being applied directly in its intended manner.
        Additionally, Plaintiffs’ overbreadth claim fails on the merits. The ITAR’s export controls on
technical data have a substantially permissible purpose. Specifically, these regulations prevent the
circumvention of export controls on munitions by proscribing the export of instructions, blueprints,
or—as in the instant case—the automated processes to produce such munitions. See Stagg PC, 158 F.
Supp. 3d at 210-11; Chi Mak, 683 F.3d at 1135. Further, Plaintiffs have nowhere alleged that the
regulations have been applied in a substantial number of impermissible ways. To the contrary, they
plead that “[a]t the time Defense Distributed posted the Published Files, there was no publicly



                                                      9
                                              WASHSTATEB007339
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 770 of 992

          Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 18 of 30




known case of Defendants enforcing a prepublication approval requirement under the ITAR.” SAC
¶ 27. Plaintiffs’ theory also ignores that the regulations do not extend to domestic distribution of
technical data to U.S. persons and carve out a wide exemption for “public domain” data that helps
ensure their reach is appropriately limited. See 22 C.F.R. § 120.10(b)(5). Accordingly, Plaintiffs’
overbreadth claim is without merit. See Chi Mak, 683 F. 3d at 1136 (rejecting overbreadth challenge);
Karn v. Dep’t of State, 925 F. Supp. at 13 (D.D.C. 1996) (“plaintiff’s overbreadth concerns [about the
ITAR’s ‘technical data’ provision] are not genuine”).
        D. ITAR’s Export Controls Are Not An Unconstitutional Prior Restraint.
        Plaintiffs’ repeated references to the regulations as a “prior restraint,” e.g., SAC ¶¶ 17-22, 40-
45, 54-57, do not advance their First Amendment claim. As this Court previously explained, the
Fifth Circuit has recognized that “judicial decisions analyzing prior restraints have applied different
standards of review depending on the restraint at issue.” DD I, 121 F Supp. 3d at 692 (quoting
Catholic Leadership Coal. of Tex. v. Reisman, 764 F.3d 409, 438 (5th Cir. 2014)). For example, while a
prior restraint involving “a facially content-based restriction on political speech in a public forum” is
subject to strict scrutiny, “a prior restraint on speech in a non-public forum at a school is
constitutional if reasonably related to legitimate pedagogical goals.” Milwaukee Police Ass’n v. Jones, 192
F.3d 742, 749 (7th Cir. 1999) (citing Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 273 (1988)), cited
in Catholic Leadership Coal., 764 F.3d at 438.
        The licensing scheme at issue here could not plausibly give rise to the sort of censorship that
has caused courts to invalidate prior restraints on news publications or public rallies. Heightened
concerns about prior restraints arise when “a licensing law gives a government official or agency
substantial power to discriminate based on the content or viewpoint of speech by suppressing
disfavored speech or disliked speakers.” City of Lakewood v. Plain Dealer Publ’g Co., 486 U.S. 750, 759
(1988). For such concerns to arise, the “law must have a close enough nexus to expression, or to
conduct commonly associated with expression, to pose a real and substantial threat of . . .
censorship risks.” Id. By contrast, “laws of general application that are not aimed at conduct
commonly associated with expression and do not permit licensing determinations to be made on the
basis of ongoing expression or the words about to be spoken[] carry with them little danger of



                                                    10
                                             WASHSTATEB007340
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 771 of 992

          Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 19 of 30




censorship.” Id. at 760-61. The provisions at issue fall squarely in this latter category. The AECA and
ITAR are part of a scheme designed to curtail the spread of defense articles to foreign nationals, in
this case, CAD files that directly facilitate the 3-D printing of firearms. Far from being aimed at
restricting expression, the regulations “specifically carve out exceptions to the law for the types of
information that are subject to the highest levels of First Amendment protection, for example,
published scholarly works.” Chi Mak, 683 F.3d at 1136; see 22 C.F.R. § 120.11(a).
        While computer files could, in some circumstances, be distributed for expressive purposes, it
nonetheless stands in obvious contrast to activities such as parading, posting signs, distributing
handbills, or publishing newspapers, which are always (or almost always) done for expressive
purposes. Cases involving restrictions on those activities are inapposite here. See, e.g., New York Times
Co. v. United States, 403 U.S. 713 (1971) (publication of Pentagon Papers in the newspaper); Near v.
Minnesota ex rel. Olson, 283 U.S. 697 (1931) (publication of charges of official misconduct in
newspaper); Forsyth Cty. v. Nationalist Movement, 505 U.S. 123 (1992) (permit for protest march). Thus,
Plaintiffs’ attempt to shoehorn the AECA and ITAR into the classic prior restraint framework is
unpersuasive. Chi Mak, 683 F.3d at 1136 (rejecting similar prior restraint argument); see also Edler
Indus., 579 F.2d at 521 (same). Cf. Capital Cities/ABC, Inc. v. Brady, 740 F. Supp. 1007, 1013
(S.D.N.Y. 1990) (upholding against First Amendment challenge licensing strictures for international
television broadcasts without concluding such a licensing system constituted a prior restraint).
        The ITAR’s focus on the activity of exporting also mitigates two of the principal concerns
raised by classic prior restraint on expression. First, “[b]ecause the censor’s business is to censor,”
when the government establishes a censorship board like that in Freedman and requires it to
determine whether a film is “moral and proper,” it is likely that the institutional bias of the censors
will lead to the suppression of speech that should be permitted. Freedman v. Md., 380 U.S. 51, 52, 57
(1965). In contrast, “laws of general application that are not aimed at conduct commonly associated
with expression” do not raise the same concerns about censorship because it will only be a “rare
occasion [when] an opportunity for censorship will exist.” Lakewood, 486 U.S. at 760-61. Second,
laws directing determinations about, e.g., “moral” expression raise concern about whether such
discretion is unreviewable. See City of Littleton v. Z.J. Gifts D-4, 541 U.S. 774, 782-83 (2004)



                                                    11
                                             WASHSTATEB007341
    Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 772 of 992

         Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 20 of 30




(upholding licensing scheme that relied on less-subjective criteria than Freedman). But where the
statute in question regulates general conduct, these concerns are mitigated because “application of
the statute to areas unrelated to expression will provide the courts a yardstick with which to measure
the licensor’s occasional speech-related decision.” Lakewood, 486 U.S. at 761. Here, regulation of the
export of 3-D printing files in furtherance of national security and foreign policy does not focus on
the content of expression, moral or otherwise. Nor have Plaintiffs sufficiently alleged that licensing
applications are denied at a rate demonstrating an “institutional bias of a censor” here. See id. 9
        In addition, Plaintiffs are mistaken in suggesting that the State Department’s processing
times render the scheme an impermissible prior restraint. See SAC ¶¶ 40-43. To begin with, that
argument depends on the incorrect conclusion that the licensing scheme is a classic prior restraint
subject to Freedman’s rigorous procedural requirements. Moreover, on its face, the licensing
determination appropriately involves considerations of numerous difficult questions of national
security or foreign policy. See 22 U.S.C. § 2778(a)(2) (requiring consideration of “whether the export
of an article would contribute to an arms race, aid in the development of weapons of mass
destruction, support international terrorism, increase the possibility of an outbreak or escalation of
conflict, or prejudice the development of bilateral or multilateral arms control or nonproliferation
agreements or other arrangements.”). Given the stakes and the complexity of the issues involved,
there is no basis for Plaintiffs’ apparent view that such determinations must be made hastily.
Further, there is no legal obligation to obtain a CJ determination before exporting items or data that
are not subject to the regulations. As a technical matter, the availability of such determinations thus
does not impose a prior restraint. As a practical matter, such determinations will be sought (and may
be time consuming) only in difficult cases that require extensive review. And to reiterate, no license,
and therefore no determination, is required for domestic distribution to U.S. persons. Cf. Oller v.
Roussel, 609 F. App’x 770, 774 (5th Cir. 2015) (“To the extent [plaintiff’s] First Amendment claims

9
 While prior restraints are disfavored in substantial part because it is presumed that after-the-fact
punishment is available in the absence of a prior restraint, see Near v. Minn., 283 U.S. 697, 718-19
(1931); Se. Proms. v. Conrad, 420 U.S. 546, 558-59 (1975), here, such after-the-fact punishment cannot
suffice because of the possible irreversible harm to national security and foreign policy that could
not be remedied by later punishment. See Chi Mak, 683 F.3d at 1136 (“national security concerns
may be more sharply implicated by the export abroad of military data than by domestic disclosure”).


                                                    12
                                            WASHSTATEB007342
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 773 of 992

          Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 21 of 30




arise from a ‘prior restraint’ on his speech, we find that he fails to show evidence that Defendants
have prohibited him from stating his beliefs or censored his speech [given] . . . [t]hat Defendants
have allowed Oller to use his textbook as secondary material, discuss his views during class, and
publish and speak about his views outside the classroom.”).
        Finally, Plaintiffs cannot advance their argument by relying on opinions from the Office of
Legal Counsel (“OLC”) in the Justice Department. SAC ¶ 18. These opinions necessarily analyzed
the issues at a relatively high level of generality, and do not address the particular application or
circumstances presented here. For example, in one opinion the Justice Department cited the
Government’s “compelling interest in suppressing the development and use of sensitive
technologies abroad,” and concluded that the provision of “technical advice” was “an integral part
of conduct that the government has a compelling interest in suppressing by appropriate means.”
Constitutionality of the Proposed Revision of the International Traffic in Arms Regulations, 5 Op.
O.L.C. 202, 208 (1981), ECF No. 8-2, App. 123. Written in 1981, the opinion understandably did
not analyze the First Amendment implications of the dissemination of computer files on the
Internet. Instead, the examples of applications that would raise constitutional concern involved
“communications of unclassified information by a technical lecturer at a university” or “the
conversation of a United States engineer who meets with foreign friends at home to discuss matters
of theoretical interest.” Id. at 212 (App. 127). This case, however, does not involve university
lectures or discussions of matters of theoretical interest at a dinner party. Rather, the regulation’s
application in this case involves the dissemination of computer files to foreign nationals that can be
used to automatically generate firearms, parts, or components that are on the U.S. Munitions List.
        Plaintiffs have therefore failed to state a claim for relief under the First Amendment.

II.     Plaintiffs’ Second Amendment Claims Should Be Dismissed.
        A. Plaintiffs Lack Standing to Bring a Second Amendment Challenge.

        Plaintiffs’ Second Amendment claims are based on two collateral constitutional guarantees
Defendants allegedly infringe: “the right to acquire arms, and the right to make arms.” SAC ¶ 59; see
Ezell v. City of Chi., 651 F.3d 864, 704 (7th Cir. 2011); Teixeira v. Cty of Alameda, 873 F.3d 670, 677
(9th Cir. 2017). Yet the SAC is deficient in allegations of injury to support these claims,


                                                    13
                                            WASHSTATEB007343
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 774 of 992

          Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 22 of 30




notwithstanding the principle that “if the plaintiff does not carry his burden ‘clearly to allege facts
demonstrating that he is a proper party to invoke judicial resolution of the dispute,’ then dismissal
for lack of standing is appropriate.” Hotze v. Burwell, 784 F.3d 984, 993 (5th Cir. 2015) (quoting
FW/PBS v. City of Dallas, 493 U.S. 215, 231 (1990)); see Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547
(2016) (“at the pleading stage, the plaintiff must clearly . . . allege facts demonstrating” standing”). 10
        1. Defense Distributed Has Not Suffered a Harm to Second Amendment Interests.
        To establish standing, “a plaintiff must show: (1) it has suffered, or imminently will suffer, a
concrete and particularized injury-in-fact; (2) the injury is fairly traceable to the defendant’s conduct;
and (3) a favorable judgment is likely to redress the injury.” Miss. State Democratic Party v. Barbour, 529
F.3d 538, 544 (5th Cir. 2008). The SAC alleges no injury to Defense Distributed associated with any
Second Amendment claims: Plaintiffs have not set forth any facts describing how Defense
Distributed is limited in its “right to acquire arms” or its “right to make arms.” As the Court
recognized in the context of Plaintiffs’ equally-deficient original Complaint, “Defense Distributed is
in full possession of the computer files at issue and thus cannot argue it is being prevented from
exercising its rights under the Second Amendment.” DD I at 696-97. Nor should Defense
Distributed be permitted to assert Second Amendment claims on behalf of would-be downloaders
of its files: although courts have recognized a right to “firearms retailers to sue on behalf of their
potential customers,” Second Amendment Arms v. City of Chi., 135 F. Supp. 3d 743, 751 (N.D. Ill. 2015),
such standing has not been recognized for a non-profit entity making its services available for free.
See, e.g., id. (would-be firearms retailer); Teixeira, 873 F.3d at 677 (same); Ezell, 651 F.3d 704.
        Defense Distributed would also fail to meet the generally-applicable test for standing on
behalf of a third-party: it has not, nor could it plausibly, allege the existence of “a close relation”
with unnamed, likely-anonymous, and non-paying website visitors, nor has it identified any obstacle
to those visitors asserting their own Second Amendment interests. See Bonds v. Tandy, 457 F.3d 409,
416 n.11 (5th Cir. 2006) (requiring these elements for a third-party standing claim). Defense
Distributed has therefore failed to set forth specific facts indicating that its Second Amendment

10
  In reviewing a motion to dismiss for lack of standing, “[t]he court must evaluate each plaintiff’s
Article III standing for each claim; ‘standing is not dispensed in gross.’” Fontenot v. McCraw, 777 F.3d
741, 746 (5th Cir. 2015) (quoting Lewis v. Casey, 518 U.S. 343, 358 n.6 (1996)).


                                                     14
                                             WASHSTATEB007344
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 775 of 992

          Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 23 of 30




rights have been injured in fact. See Pub. Citizen, Inc. v. Bomer, 274 F.3d 212, 218 (5th Cir. 2001).
        2. SAF and Conn Williamson Have Failed to Plead Sufficient Allegations of Injury and Any
           Second Amendment Injury is Not Traceable to Defendants’ Acts.
        Associational standing is available for Second Amendment claims under the same standards
as for other claims, see Nat’l Rifle Ass’n of America v. Bureau of Alcohol, Tobacco, Firearms and Explosives,
700 F.3d 185, 191 (5th Cir. 2012) (“NRA”), but this requires that the organization demonstrate that
“its members would otherwise have standing to sue in their own right,” 11 including by pleading that
they have suffered a concrete, specific injury sufficient to confer Article III standing. Id.
        Here, SAF and Mr. Williamson have failed to sufficiently plead an injury. Even if their
alleged “keen interest” in Defense Distributed’s files and vague claim that they would “access” such
files, SAC ¶ 45, were sufficient to demonstrate a First Amendment injury, their further suggestion
that, after doing so, they would “use the files for . . . the manufacture of firearms . . . that they would
keep operable and use for self-defense” is a “hypothetical and conjectural” allegation about the
usage of these files that is insufficient to satisfy the obligation to plead injury. Compare Brown v.
Livingston, 524 F. App’x. 111, 114-15 (5th Cir. 2013). It is true that this Court previously held that
Mr. Williamson, and by implication, SAF as an organization, had demonstrated injury. See DD I at
698. But the Court recognized this standard had been met not by the original Complaint, but by
supplementary “affidavit testimony.” Id. Plaintiffs have added a bare sentence of conclusory
allegations to reinforce the pleaded allegations in the SAC. Compare SAC at ¶ 45 with Compl., ECF
No. 1 at ¶ 38. Thus, because Plaintiffs have now been on notice that their pleadings are defective as
to standing and have failed to cure this defect through two amended complaints, the Court should
dismiss the Second Amendment claims for failure to allege a sufficient injury. See Mather v. Cent. Pac.
Bank, 2014 WL 5580963 at *3 (D. Haw. 2014) (dismissal after “failure to cure the defects identified”
as to standing); cf. S. Utah Wild. All. v. Palma, 2011 WL 2565198 (D. Utah 2011) (similar).
        Further, given the passage of nearly three years since the filing of those affidavits, the Court
11
   Associational standing also requires that a plaintiff organization establish that “the interests it
seeks to protect are germane to the organization’s purpose; and [that] . . . the participation of
individual members” in the lawsuit is not required. Ass’n of Am. Physicians & Surgeons, Inc. v. Tex. Med.
Bd., 627 F.3d 547, 550 (5th Cir. 2010). Defendants are not aware of any reason to believe that the
Second Amendment Foundation’s purpose is not “germane” to the Second Amendment interests at
issue here or that participation of SAF’s members would be required in this action.


                                                      15
                                              WASHSTATEB007345
    Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 776 of 992

          Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 24 of 30




should not continue to credit the injuries alleged therein as ongoing. Cf. Equal Rights Ctr. v. Post
Properties, Inc., 633 F.3d 1136, 1141 (D.C. Cir. 2011) (questioning validity of claims of injury based on
lapse of time between complaint and affidavit). To the extent Mr. Williamson or SAF’s other
members seek to acquire and make arms based on Defense Distributed’s 3-D printing files, they
have had ample opportunity to seek access to those files via offline means, given that the ITAR
governs only exports and would not limit the ability of Defense Distributed or SAF to provide 3-D
printing files directly to Americans within United States borders. For similar reasons, the evident
lack of action on the part of SAF and Mr. Williamson to obtain the files they insist are needed to
exercise their Second Amendment rights should be treated as “incurred voluntarily,” and thus, no
longer “fairly can be traced to the challenged action.” See Petro-Chem Processing v. EPA, 866 F.2d 433,
438 (D.C. Cir. 1989) (quoting Valley Forge Christian Coll. v. Ams. United, 454 U.S. 464, 472 (1982)).

        B. Plaintiffs’ Second Amendment Challenge Fails on the Merits.

        In Mance v. Sessions, the Fifth Circuit set forth the governing approach for Second
Amendment analysis of regulations that restrict the access of prospective firearms owners and users
to firearms protected by the Second Amendment. See 880 F.3d 183 (5th Cir. 2018). Applying the
analysis set forth in Mance here establishes that Defendants may, consistent with the Second
Amendment, limit the international distribution of electronic files which enable the 3-D printing of
firearms. Thus, even if the Court concludes that one or more Plaintiffs have standing to assert a
Second Amendment claim, that claim should be dismissed.
        The Second Amendment “guarantee[s] the individual right to possess and carry weapons in
case of confrontation.” District of Columbia v. Heller, 554 U.S. 570, 592 (2008). Conducting an
“extensive analysis of the historical context of the Second Amendment, the Court concluded ‘that
the Second Amendment, like the First and Fourth Amendments, codified a pre-existing right’ to
keep and bear arms . . . [for which] self-defense . . . was the central component.” Mance, 880 F.3d at
187 (quoting Heller, 554 U.S. at 592, 599). To determine whether a federal statute is consonant with
this right, the Fifth Circuit requires a “two-step approach. . . . [T]he first step is to determine
whether the challenged law impinges upon a right protected by the Second Amendment . . . ; the
second step is . . . to determine whether the law survives the proper level of scrutiny.” NRA, 700


                                                    16
                                             WASHSTATEB007346
    Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 777 of 992

         Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 25 of 30




F.3d 194. Here, just as pleading deficiencies leave doubt as to Plaintiffs’ standing, they leave unclear
the extent of the “encroach[ment] on the core of the Second Amendment.” Id. at 195. Although the
“core Second Amendment right . . . wouldn’t mean much without the ability to acquire arms,”
Teixeira, 873 F.3d at 677, including through their manufacture, the pleadings do not establish the
extent to which that core is infringed here.
        Under these circumstances, the Fifth Circuit’s approach in Mance may guide the Court’s
inquiry. There, the Fifth Circuit first addressed whether “the laws and regulations at issue withstand
strict scrutiny,” before examining whether “the strict, rather than intermediate, standard of scrutiny
is applicable,” and the same approach is permissible here. Mance, 880 F.3d at 188; see id. at 196
(Owen, J., concurring) (“it is prudent first to apply strict scrutiny,” and, if the Court concludes that
the challenged law “satisfies that heightened standard, it is unnecessary to resolve whether strict
scrutiny is required”). For a firearms restriction to satisfy strict scrutiny, “the Government ‘must
specifically identify an actual problem in need of solving,’ and the ‘curtailment of the constitutional
right must be actually necessary to the solution.’” Mance, 880 F.3d at 188 (quoting Brown v. Entm’t
Merchs. Ass’n, 564 U.S. 786, 799 (2011)).
        Applying this standard, the Fifth Circuit in Mance reversed and vacated a district court
decision enjoining the enforcement of two federal statutory provisions and a regulation that
“generally prohibit the direct sale of a handgun by a federally licensed firearms dealer (FFL) to a
person who is not a resident of the state in which the FFL is located.” Mance, 880 F.3d at 185.
Emphasizing that “current burdens on constitutional rights ‘must be justified by current needs,’” the
Fifth Circuit first assessed the nature of the government interest served by the restrictions, and
recognized that “there is a compelling government interest in preventing circumvention of the
handgun laws of various states.” Id. at 189-90 (quoting Shelby Cty. v. Holder, 133 S. Ct. 2612, 2619
(2013)). Likewise here, there is an equally compelling interest in preventing the circumvention of
laws restricting the export of firearms, particularly to hostile foreign state and non-state adversaries.
        As noted above, Plaintiffs have previously conceded the compelling nature of the interest in
regulating the export of arms, and that interest encompasses the export of the 3-D printing files at
issue here. For this reason, Congress did not limit the scope of the AECA merely to the regulation



                                                   17
                                            WASHSTATEB007347
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 778 of 992

         Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 26 of 30




of exports of physical weapons like firearms or bombs, but recognized that the transfer of ideas,
expertise, and knowledge beyond the borders of the United States can be just as inimical to the
national interest as the transfer of objects: hence the inclusion of “defense services,” alongside
“defense articles” in the AECA’s coverage. 22 U.S.C. § 2778(a)(1).
        As explained above, the ITAR restrictions here are narrowly tailored to this concededly
compelling interest. See Part I.B, supra. Defense Distributed explicitly promotes “global” use of its
ideas, SAC ¶ 1, so the compelling interest in limiting the transfer of arms abroad requires that the
ITAR be applied to Defense Distributed. And, applying the approach the Fifth Circuit employed in
Mance where “[a]ll concede[d] there is a compelling government interest,” a review of the available
alternatives shows none that would effectively protect the interests at issue. See 880 F.3d at 190-92.
        The claims set forth in the SAC suggest two alternatives by which Defendants could act to
reduce the alleged burden on the Second Amendment rights of SAF, Mr. Williamson, and others. As
with the alternatives considered in Mance, however, neither would effectively satisfy Defendants’
interest in preventing persons from circumventing export controls for munitions technology. First,
Plaintiffs, like the Fifth Circuit dissent described above, see DD II, 838 F.3d at 470-71, suggest that
the distribution of technical data over the Internet could be exempted from ITAR’s export controls.
But the Internet does not have separate parts, “domestic” and “foreign.” Prometheus Radio, 373 F.3d
at 469. If Mr. Williamson and SAF could access Defense Distributed’s “files on the Internet,” so too
could innumerable foreign persons or entities, and thus, the United States’ efforts to regulate the
export of firearms and of firearms technical data would alike be rendered nullities. 12 The other
alternative suggested by Plaintiffs’ pleadings is for Defendants to permit Defense Distributed to
place its files into the public domain, in which case they would not be subject to ITAR’s restrictions
12
  The Government previously stated that there may be means of limiting access to files posted on
the Internet to assure that such postings are distributed only domestically. See 7/6/2015 Tr. at 32-34,
ECF No. 50. But in its narrow-tailoring analysis in Mance, the Fifth Circuit made clear that it is
“unrealistic to expect” that a compelling public interest can be protected by “expecting . . . each of
[hundreds of thousands of private parties to] become, and remain knowledgeable about” a wide
variety of subjects necessary to protect the public interest. See Mance, 880 F.3d at 190. In Mance, that
subject was “the handgun laws of the 50 states and the District of Columbia.” Id. Here, that subject
would be the means of identifying U.S. persons who are the residents of the 50 states and D.C., a
comparable subject, and the means of falsely identifying one’s self over the Internet as a U.S. person,
a subject area that is likely to be intricately complex and ever-changing.


                                                   18
                                            WASHSTATEB007348
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 779 of 992

          Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 27 of 30




on the export of technical data. See 22 C.F.R. § 120.10. Yet this would be even less effective at
protecting the public interest in export control as the 3-D printing plans for firearms—and thus, the
ability to make export-controlled firearms—could then be taken abroad using all sorts of means, not
just by transmission over the Internet. Given that the available alternatives clearly would be
ineffective at preventing the broad circumvention of export controls for munitions technology, and
that the ITAR is narrowly constructed to regulate only the transfer abroad of arms or the
equivalent, 13 the Court should find the challenged restriction to be narrowly tailored to a compelling
interest, and therefore, permitted by the Second Amendment. See Mance, 880 F.3d at 192. And for
the same reasons, the challenged restriction would also satisfy intermediate scrutiny. See id. at 196.

III.     Plaintiffs’ Other Claims Should Also Be Dismissed on the Merits.

         The SAC contains two additional claims, each of which the Court analyzed in depth in its
Order denying Plaintiffs’ 2015 motion for a preliminary injunction. First, Plaintiffs seek to enjoin
application of the ITAR to Defense Distributed as an ultra vires action by the State Department.
Second, Plaintiffs assert that the ITAR’s limits on the export of technical data are unconstitutionally
vague. The Court should now apply its prior analysis to dismiss these claims.
         Plaintiffs first allege that application of the ITAR is ultra vires in light of a “1985 ITAR
amendment.” SAC ¶ 52; see id. ¶ 17 (describing this amendment as having removed “Footnote 3 to
former ITAR Section 125.11”). This Court previously found there was no “likelihood of success” as
to this claim, given that the AECA authorizes the regulation of exports and that Defense
Distributed’s stated purpose of “facilitating global access to firearms” falls squarely within the
conduct Congress has authorized the ITAR to regulate. See DD I at 690-91. The Court should apply
this analysis and dismiss the ultra vires claim. Further, even beyond the Court’s prior analysis,
Plaintiffs’ allegation that a licensing requirement for exports of technical data exceeds the “authority
conferred by Congress,” id. ¶ 52, is inconsistent with the plain text of the AECA. Section 2778
authorizes regulation of “technical data,” and it provides for “export licenses” to be required,

13
  See 22 C.F.R. § 120.17(a), supplying relevant definitions of exports, including § 120.17(a)(1)
(“[s]ending or taking a defense article out of the United States in any manner”); § 120.17(a)(2)
(“transferring technical data to a foreign person in the United States); § 120.17(a)(4), “transferring a
defense article to an embassy . . . in the United States”).


                                                     19
                                             WASHSTATEB007349
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 780 of 992

          Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 28 of 30




explicitly recognizing “technical data” as within the scope of the licensing requirement. 22 U.S.C. §§
2778(b)(2); 2778(f)(2)(A). In short, Defendants’ actions could only be ultra vires by exceeding
constitutional limitations, not statutory limits. 14
        Plaintiffs’ final claim is that the ITAR’s regulation of the export of technical data is
unconstitutionally vague under the Due Process Clause of the Fifth Amendment. SAC ¶¶ 63-65. As
the Court previously observed, this challenge is “hampered because [Plaintiffs] have not made
precisely clear which portion of the ITAR language they believe is unconstitutionally vague,” ECF
No. 43 at 23, a shortcoming Plaintiffs have not rectified in the SAC. Compare SAC ¶¶ 11-15 with
Compl. ¶¶ 12-15. As the Court recognized, “persons of ordinary intelligence are clearly put on
notice by the language of the regulations” that “post[ing], on the Internet, . . . directions for the 3D
printing of firearms” falls within the scope of the ITAR. DD I at 700-01 (quoting United States v.
Williams, 553 U.S. 285, 304 (2008) (a statutory term is vague only if it “fails to provide a person of
ordinary intelligence fair notice of what is prohibited, or is so standardless that it authorizes or
encourages seriously discriminatory enforcement”)). The ITAR’s “carefully crafted regulatory
scheme,” Zhen Zhou Wu, 711 F.3d at 13, which defines the terms “defense articles” and “technical
data” at length, provides fair notice and is not susceptible to a vagueness challenge. See DD I at 701
(describing 22 C.F.R. §§ 120.6 (defining “defense articles”), 120.10(a) (defining technical data) &
121.1 (Munitions List)). Equally, the term “export” is explicitly defined to include “[a]n actual
shipment or transmission out of the United States,” or “a release in the United States of technical
data to a foreign person.” 22 C.F.R. § 120.17. For this reason, this Court found no likelihood of
success as to Plaintiffs’ vagueness challenge, and this Court should now dismiss consistent with its
previous analysis. See DD I at 700-01 (citing Zhen Zhou Wu, 711 F.3d at 13; U.S. v. Hsu, 364 F.3d 192
(4th Cir. 2004)).
                                             CONCLUSION
        For the foregoing reasons, Plaintiffs’ Second Amended Complaint should be dismissed.

14
  Indeed, Plaintiffs acknowledge that the 1985 amendment, on which their ultra vires claim hinges, see
SAC ¶ 52, was enacted not because of limitations imposed by the Congress in the AECA, but “to
address First Amendment concerns.” Id. ¶ 20. This further confirms that no ultra vires claim survives
dismissal of the constitutional claims.


                                                       20
                                              WASHSTATEB007350
 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 781 of 992

         Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 29 of 30




Dated: April 6, 2018                 Respectfully submitted,

                                     CHAD A. READLER
                                     Acting Assistant Attorney General
                                     Civil Division

                                     JOHN F. BASH
                                     United States Attorney

                                     ANTHONY J. COPPOLINO
                                     Deputy Branch Director
                                     Federal Programs Branch

                                     /s/ ERIC J. SOSKIN
                                     ERIC J. SOSKIN
                                     Pennsylvania Bar No. 200663
                                     STUART J. ROBINSON
                                     California Bar No. 267183
                                     Trial Attorneys
                                     United States Department of Justice
                                     Civil Division, Federal Programs Branch
                                     20 Massachusetts Ave., NW, Room 7116
                                     Washington, DC 20530
                                     Phone: (202) 353-0533
                                     Fax: (202) 616-8470
                                     Email: Eric.Soskin@usdoj.gov

                                     Attorneys for U.S. Government Defendants




                                        21
                               WASHSTATEB007351
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 782 of 992




         Case 1:15-cv-00372-RP Document 92 Filed 04/06/18 Page 30 of 30



                                  CERTIFICATE OF SERVICE

        I certify that on April 6, 2018, I electronically filed this document with the Clerk of Court
using the CM/ECF system, which will send notification to

       Alan Gura, alan@gurapllc.com
       William B. Mateja, mateja@polsinelli.com
       William T. “Tommy” Jacks, jacks@fr.com
       David S. Morris, dmorris@fr.com
       Matthew A. Goldstein, matthew@goldsteinpllc.com
       Joshua M. Blackman, joshblackman@gmail.com
       Attorneys for Plaintiffs




                                                      /s/ Eric J. Soskin
                                                      ERIC J. SOSKIN
                                                      Senior Trial Counsel




                                           WASHSTATEB007352
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 783 of 992




                    et al.




     et al.




                                                ex ante




                             WASHSTATEB007353
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 784 of 992




                       sharply




                           WASHSTATEB007354
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 785 of 992




                           WASHSTATEB007355
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 786 of 992




   !




   !




   !




   !




                           WASHSTATEB007356
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 787 of 992




                                     global




                           WASHSTATEB007357
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 788 of 992




                           WASHSTATEB007358
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 789 of 992




                                                    ultra vires




                           WASHSTATEB007359
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 790 of 992




                           WASHSTATEB007360
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 791 of 992




                           WASHSTATEB007361
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 792 of 992




                           WASHSTATEB007362
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 793 of 992




                           WASHSTATEB007363
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 794 of 992




                           WASHSTATEB007364
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 795 of 992




                           WASHSTATEB007365
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 796 of 992




                                     i.e.




                           WASHSTATEB007366
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 797 of 992




                           WASHSTATEB007367
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 798 of 992




                           WASHSTATEB007368
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 799 of 992




                           WASHSTATEB007369
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 800 of 992




                           WASHSTATEB007370
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 801 of 992




                           WASHSTATEB007371
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 802 of 992




                           WASHSTATEB007372
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 803 of 992




                                   .




                           WASHSTATEB007373
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 804 of 992




                           WASHSTATEB007374
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 805 of 992




                           WASHSTATEB007375
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 806 of 992




                           WASHSTATEB007376
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 807 of 992




                     ex ante




                               A




                               WASHSTATEB007377
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 808 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 1 of 25



1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
7

8
      STATE OF WASHINGTON, et al.,

9
                          Plaintiffs,                         NO. C18-1115RSL

10
                    v.
                                                              ORDER INVALIDATING JULY 27,
11
      UNITED STATES DEPARTMENT OF                             2018, TEMPORARY
      STATE, et al.,                                          MODIFICATION AND LETTER
12                        Defendants.
13

14

15         This matter comes before the Court on the parties’ cross-motions for summary judgment.

16   Dkt. #170, #173, and #174. Plaintiffs seek a summary determination that the federal defendants
17   violated the Administrative Procedures Act (“APA”) when they modified the United States
18
     Munitions List (“USML”) and issued a letter authorizing the on-line publication of certain
19
     computer aided design (“CAD”) data files in July 2018. They request that the Court vacate the
20
     agency action and permanently enjoin the federal defendants from removing the CAD files at
21

22   issue from the USML unless and until they comply with the statutory procedural requirements.

23                        BACKGROUND AND PROCEDURAL HISTORY
24         Since at least 2013, the federal government had taken the position that the Arms Export
25
     Control Act (“AECA”), 22 U.S.C. § 2778, authorizes restrictions on the internet publication of
26

27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 1



                                           WASHSTATEB007378
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 809 of 992

             Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 2 of 25



1    CAD files that allow users to create guns and their components with a 3D printer. When
2    defendant Defense Distributed posted CAD files for various weapons on its website at the end of
3
     2012, the Directorate of Defense Trade Controls (“DDTC”), which is part of the Department of
4
     State, notified Defense Distributed that the publication may have been unauthorized and in
5

6    violation of the AECA’s implementing regulations, the International Traffic in Arms

7    Regulations (“ITAR”), 22 C.F.R. §§ 120-30. The DDTC explained that making the CAD files
8    available on the internet constituted a disclosure or transfer of technical data to foreign persons
9
     and was considered an “export” subject to the AECA and ITAR. The government advised
10
     Defense Distributed to remove the files from its website and, if it believed the files were not
11
     properly subject to export control, to utilize the commodity jurisdiction (“CJ”) procedure to
12

13   obtain an official determination from the DDTC.

14          Defense Distributed filed a number of determination requests. When the DDTC failed to
15   make timely rulings, Defense Distributed filed a lawsuit in the United States District Court for
16
     the Western District of Texas. Defense Distributed v. U.S. Dep’t of State, C15-0372RP (W.D.
17
     Tex). That litigation pitted Defense Distributed and the Second Amendment Foundation on one
18
     side against the Department of State, the DDTC, and various federal employees on the other.
19

20   Defense Distributed challenged the federal government’s power to regulate its publication of the

21   CAD files on the internet, arguing that the regulation subjected its gun-related speech to a
22   system of prior restraints that was applied in an arbitrary manner in violation of Defense
23
     Distributed’s First, Second, and Fifth Amendment rights. A month after the Texas litigation was
24
     filed, the DDTC determined that some, but not all, of the CAD data files Defense Distributed
25
     wanted to publish on the internet were technical data subject to the AECA and ITAR.
26

27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 2



                                             WASHSTATEB007379
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 810 of 992

             Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 3 of 25



1           Defense Distributed filed a motion for preliminary injunction in the Texas litigation to
2    preclude the federal government from imposing prepublication approval requirements on any of
3
     its CAD files. The federal government opposed the motion, arguing that:
4
            !      “export of Defense Distributed’s CAD files could cause serious harm to U.S.
5
            national security and foreign policy interests” that “warrant subjecting [the files] to
6           ITAR’s export licensing of technical data;”
7
            !       Defense Distributed’s “CAD files constitute the functional equivalent of defense
8
            articles: capable, in the hands of anyone who possesses commercially available 3D
9           printing equipment, of ‘automatically’ generating a lethal firearm that can be easily
10          modified to be virtually undetectable in metal detectors and other security equipment;”

11
            !       “The State Department is particularly concerned that [Defense Distributed’s]
12          proposed export of undetectable firearms technology could be used in an assassination,
13          for the manufacture of spare parts by embargoed nations, terrorist groups, or guerrilla
            groups, or to compromise aviation security overseas in a manner specifically directed at
14
            U.S. persons;” and
15

16          !      both the government and the public “have a strong interest in curbing violent
17          regional conflicts elsewhere in the world, especially when such conflict implicates the
            security of the United States and the world as a whole.”
18

19   Id., Dkt. #32 at 19-20 (W.D. Tex.) (internal quotation marks and citations omitted). The then-
20   Director of the Office of Defense Trade Controls Management, Lisa V. Aguirre, concluded that
21
     the unrestricted export of Defense Distributed’s CAD files would result in the production of
22
     plastic firearms that are fully operable and virtually undetectable by conventional security
23

24
     measures, that their use to commit terrorism, piracy, assassinations, or other serious crimes

25   would cause serious and long-lasting harm to the foreign policy and national security interests of

26   the United States, that efforts to restrict the availability of these articles to enemies of the United
27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 3



                                              WASHSTATEB007380
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 811 of 992

             Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 4 of 25



 1   States would fail, that the proliferation of weapons and related technologies would contribute to
 2   a more dangerous international environment, and that the export would undercut the domestic
 3
     laws of nations that have more restrictive firearm controls and the United States’ foreign
 4
     relations with those nations would suffer. Id., Dkt. #32-1 at ¶ 35.
 5

 6          The Honorable Robert L. Pitman denied Defense Distributed’s motion for preliminary

 7   injunction, noting that Defense Distributed’s avowed purpose is to facilitate “global access to,
 8   and the collaborative production of, information and knowledge related to the three-dimensional
 9
     (‘3D’) printing of arms,” and that such activities “undoubtedly increase[] the possibility of
10
     outbreak or escalation of conflict” and are of the type Congress authorized the President to
11
     regulate through the AECA. Id., Dkt. #43 at 8-9 (emphasis in original). The Fifth Circuit
12

13   affirmed, finding that “the State Department’s stated interest in preventing foreign nationals -

14   including all manner of enemies of this country - from obtaining technical data on how to
15   produce weapons and weapons parts” constitutes “a very strong public interest in national
16
     defense and national security.” Defense Distributed v. U.S. Dep’t of State, 838 F.3d 451, 458
17
     (5th Cir. 2016).
18
            In April 2018, the federal government moved to dismiss Defense Distributed’s claims in
19

20   the Texas litigation, reiterating that what was at stake was “the United States’ ability to control

21   the export of weapons - a system of laws and regulations that seeks to ensure that articles useful
22   for warfare or terrorism are not shipped from the United States to other countries (or otherwise
23
     provided to foreigners) without authorization, where, beyond the reach of U.S. law, they could
24
     be used to threaten U.S. national security, U.S. foreign policy interests, or international peace
25
     and stability.” C15-0372RP, Dkt. #92 at 1 (W.D. Tex). Later that month, the parties reached a
26

27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 4



                                             WASHSTATEB007381
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 812 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 5 of 25



 1   tentative settlement agreement. Pursuant to the settlement, which was not signed until July 29,
 2   2018, the Department of State changed course, abandoning its prior regulatory and litigation
 3
     positions and allowing the private defendants, Defense Distributed, the Second Amendment
 4
     Foundation, and Conn Williamson, to publish on the internet CAD files for the automated
 5

 6   production of 3D-printed weapons. The federal government specifically agreed, among other

 7   things, to publish a notice of proposed rulemaking and final rule revising the United States
 8   Munitions List (“USML”) that would allow the distribution of the CAD files, to announce a
 9
     temporary modification of the USML to allow immediate distribution while the final rule was in
10
     development, and to issue a letter to Defense Distributed and other defendants advising that the
11
     CAD files are approved for public release and unlimited distribution. The federal defendants also
12

13   acknowledged and agreed that the temporary modification and letter “permits any United States

14   person . . . to access, discuss, use, reproduce, or otherwise benefit from” the CAD files. The
15   announcement of the temporary modification and the issuance of the letter were to occur on or
16
     before July 27, 2018. No findings of fact or other statements are provided in the settlement
17
     agreement that address, much less invalidate, the federal government’s prior analysis regarding
18
     the likely impacts of publication on national security or world peace or that otherwise explain
19

20   the federal government’s change of position.

21          On May 24, 2018, the Department of State published a notice of proposed rulemaking
22   (“NPRM”) that implicated the technical data at issue in the litigation. The NPRM proposed an
23
     amendment to the ITAR to, inter alia, remove certain Category I items (primarily small caliber
24
     weapons and their related technical data) from the USML, thereby lifting the requirement to
25
     obtain a license for their export. 83 Fed. Reg. 24,198 (May 24, 2018). Although the NPRM did
26

27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 5



                                            WASHSTATEB007382
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 813 of 992

                Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 6 of 25



1    not explicitly mention 3D-printed firearms or their related technical data, approximately 12% of
2    the comments received in response to the NPRM did, and all of them opposed lifting the license
3
     requirement. The public comment period end on July 9, 2018. The settlement agreement was
4
     made public the following day. The temporary modification was published and the letter to the
5

6    private defendants was issued on July 27, 2018. The temporary modification contains an

7    assertion that the DDTC “has determined that it is in the interest of the security and foreign
8    policy of the United States” to immediately modify Category I of the USML to exclude the
9
     technical data at issue in the Texas litigation. Dkt. #171-2 at 2. The public comments opposing
10
     exclusion were not considered by the agency when it issued the temporary modification and
11
     letter. Dkt. #179-2 at ¶ 7.
12

13          Three days after the temporary modification was published, eight states and the District of

14   Columbia filed this lawsuit, alleging that the federal defendants’ conduct was ultra vires and in
15   violation of the APA and the Tenth Amendment to the United States Constitution.1 In response
16
     to plaintiffs’ motion for preliminary injunctive relief, the federal defendants justified the
17
     deregulation of the CAD files (along with the delisting of other items within Category I of the
18
     USML) by pointing to a Department of Defense determination that the items “do not provide the
19

20   United States with a critical military or intelligence advantage” and “are already commonly

21   available and not inherently for military end-use.” Dkt. #64-1 at 10. After an expedited hearing,
22   the Court found that plaintiffs had shown a likelihood of success on the merits of their APA
23
     claim insofar as the temporary modification resulted in the removal of one or more items from
24

25
            1
26           An amended complaint, adding eleven more States/Commonwealths as plaintiffs, was filed on
     August 2, 2018. Dkt. # 29.
27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 6



                                              WASHSTATEB007383
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 814 of 992

                Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 7 of 25



 1   the USML, that plaintiffs had shown a likelihood of irreparable injury if an injunction did not
 2   issue because Defense Distributed had announced its intent to make the CAD files downloadable
 3
     from its website on August 1, 2018,2 and that the balance of hardships and the public interest
 4
     tipped sharply in plaintiffs’ favor. The federal defendants were enjoined from implementing or
 5

 6   enforcing the temporary modification of the USML and/or the July 27th letter and were required

 7   to preserve the status quo ex ante as if the modification had not occurred and the letter had not
 8   been issued. Dkt. #23 and #95.
 9
            In the context of the States’ challenge to the issuance of the temporary modification and
10
     letter, the federal defendants produced and supplemented the administrative record on which the
11
     decision to issue the temporary modification and letter was based.3 Plaintiffs now seek an order
12

13   invalidating the temporary modification and letter under the APA and permanently enjoining the

14   federal defendants from removing the computer files at issue from the USML unless and until
15   they comply with the governing procedural requirements. The federal and private defendants
16
     oppose plaintiffs’ motion and request judgment in their favor.
17
                                                 DISCUSSION
18
     A. Jurisdiction
19

20          Both the federal and private defendants challenge the Court’s jurisdiction over this

21   matter. The federal defendants argue that the States cannot meet prudential standing
22

23
            2
             The private defendants now assert that they published the subject CAD files to the internet
24   immediately upon receipt of the letter and the issuance of the temporary modification. Dkt. #174-1 at 5-
25   6. The publication does not change the following analysis.
            3
26            Plaintiffs do not concede that the record, as supplemented, is complete or that defendants’
     various claims of privilege are proper.
27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 7



                                               WASHSTATEB007384
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 815 of 992

                 Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 8 of 25



1    requirements. The private defendants argue that the issuance of the temporary modification and
2    letter are “committed to agency discretion by law” and not subject to judicial review under 5
3
     U.S.C. § 701(a)(2) and 22 U.S.C. § 2278(h), that listing on the USML is a political question over
4
     which the Court lacks subject matter jurisdiction, and that the claims are barred by the Tucker
5

6    Act.4

7            1. Zone of Interests
8            The question of standing involves both constitutional limitations imposed by Article III of
9
     the U.S. Constitution and prudential limitations imposed by the judiciary to limit the exercise of
10
     federal jurisdiction. See Warth v. Seldin, 422 U.S. 490, 498 (1975); Allen v. Wright, 468 U.S.
11
     737, 751 (1984). To present a justiciable case or controversy under Article III, plaintiffs must
12

13   demonstrate an “injury in fact” that is “fairly traceable” to the actions of the defendants and that

14   will likely be redressed by a favorable decision. See Lujan v. Defenders of Wildlife, 504 U.S.
15   555, 560 (1992). The prudential limitations are “founded in concern about the proper - and
16
     properly limited - role of the courts in a democratic society.” Warth, 422 U.S. at 498. The
17
     prudential requirement at issue here is that a plaintiff’s grievance must arguably fall within the
18
     zone of interests protected or regulated by the statutory provision on which the claim is based.
19

20   See Ass’n of Data Processing Serv. Orgs., Inc. v. Camp, 397 U.S. 150, 153 (1970).

21           The zone-of-interests test is a standing requirement of general applicability, but “the zone
22   of interests of a statute for purposes of obtaining judicial review of administrative action under
23

24
             4
                Defendants also incorporate by reference arguments made in the preliminary injunction context
25
     regarding Article III standing and this lawsuit being an impermissible collateral attack on the outcome
26   of the litigation in the Western District of Texas. Those arguments are again rejected. See Dkt. #95 at 9-
     12.
27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 8



                                               WASHSTATEB007385
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 816 of 992

             Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 9 of 25



 1   the generous review provisions of the APA” is fairly expansive. Bennett v. Spear, 520 U.S. 154,
 2   163 (1997) (internal quotation marks and citations omitted). The test “is not meant to be
 3
     especially demanding” in the APA context, and the Supreme Court applies “the test in keeping
 4
     with Congress’s evident intent when enacting the APA to make agency action presumptively
 5

 6   reviewable.” Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak, 567 U.S.

 7   209, 225 (2012) (internal quotation marks and citations omitted). Plaintiffs need not establish a
 8   congressional purpose to benefit them through passage of the underlying statute, they need
 9
     simply have interests that relate to and are not inconsistent with the purposes implicit in the
10
     statute. Id. The Supreme Court has “always conspicuously included the word ‘arguably’ in the
11
     test to indicate that the benefit of any doubt goes to the plaintiff.” Id.
12

13          The AECA “was intended to authorize the President to control the import and export of

14   defense articles and defense services in ‘furtherance of world peace and the security and foreign
15   policy of the United States.” U.S. v. Chi Mak, 683 F.3d 1126, 1134 (9th Cir. 2012) (quoting 22
16
     U.S.C. § 2778(a)(1)). In keeping with the goals of the statute, the federal government has, in the
17
     past, justified subjecting the CAD files at issue to ITAR’s export licensing scheme based on their
18
     characteristics and functionality, which make them especially dangerous to U.S. national
19

20   security and foreign policy interests. The agency properly focused its analysis on the factors

21   specified in the AECA and deemed it important to keep plastic, undetectable firearms out of
22   foreign hands where they were not subject to U.S. laws and controls. The agency’s focus on
23
     exports, national security, and world peace does not, however, mean that the States’ domestic
24
     interests are unrelated or marginally related to the AECA’s purposes. The State Department
25
     found that the firearms generated by the subject CAD files “can be easily modified to be
26

27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 9



                                               WASHSTATEB007386
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 817 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 10 of 25



1    virtually undetectable in metal detectors and other security equipment,” could be used in
2    assassinations or terrorist activities “specifically directed at U.S. persons,” and could lead to
3
     violent regional conflicts that implicate the security of the United States. Defense Distributed v.
4
     U.S. Dep’t of State, C15-0372RP, Dkt. #32 at 19-20 (W.D. Tex). Given that the CAD files and
5

6    the resulting weapons can be transported, undetected, virtually anywhere in the world, these

7    same impacts would likely arise within the United States even if the plastic weapons are
8    manufactured abroad. The States’ interests in curbing violence, assassinations, terrorist threats,
9
     aviation and other security breaches, and violations of gun control laws within their borders are
10
     at least marginally related to the interests protected or regulated by the AECA. The state and
11
     federal interests, while not identical, are aligned and not in any way inconsistent. Because the
12

13   States’ grievance arguably falls within the zone of interests protected or regulated by the AECA,

14   there is no judicially-imposed limit on the Court’s exercise of jurisdiction in this matter.
15          2. Agency Discretion and Judicial Review
16
            The private defendants argue that this Court lacks jurisdiction over plaintiffs’ APA claims
17
     because the APA does not apply “to the extent that . . . agency action is committed to agency
18
     discretion by law.” 5 U.S.C. § 701(a)(2). The AECA expressly commits one type of decision to
19

20   agency discretion, namely the decision to designate an item as a defense article or defense

21   service. 22 U.S.C. § 2778(h). The decision at issue here, however, is the removal of an item from
22   the USML. Plaintiffs are challenging the federal defendants’ failure to comply with statutory
23
     procedures and/or to consider certain congressionally-specified factors when making removal
24
     decisions under AECA. Congress did not expressly make such removal decisions unreviewable.
25
            Even absent a statutory bar to judicial review, certain agency decisions have traditionally
26

27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 10



                                              WASHSTATEB007387
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 818 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 11 of 25



 1   been considered wholly discretionary and beyond review. To be sure, the AECA confers broad
 2   discretion on the President when determining whether to add or remove items from the USML,
 3
     but that discretion is not unbounded: Congress has imposed both procedural and substantive
 4
     benchmarks to guide the agency’s action. In order to honor the “basic presumption of judicial
 5

 6   review” embodied in the APA and to “give effect to the command that courts set aside agency

 7   action that is an abuse of discretion,” the Supreme Court has “read the § 701(a)(2) exception for
 8   action committed to agency discretion quite narrowly, restricting it to those rare circumstances
 9
     where the relevant statute is drawn so that a court would have no meaningful standard against
10
     which to judge the agency’s exercise of discretion” and has “generally limited the exception to
11
     certain categories of administrative decisions that courts traditionally have regarded as
12

13   committed to agency discretion, . . . such as a decision not to institute enforcement proceedings .

14   . . or a decision by an intelligence agency to terminate an employee in the interest of national
15   security . . . .” Dep’t of Commerce v. N.Y., __ U.S. __, 139 S. Ct. 2551, 2567-68 (2019)
16
     (internal quotation marks and citations omitted).
17
            The procedural and substantive requirements at issue in this case are clearly stated, and
18
     whether the agency complied with those requirements can be judicially evaluated without fear of
19

20   treading on any matter that implicates agency expertise, involves a complicated balancing of

21   factors, or has been traditionally regarded as beyond judicial review. The Court finds that the
22   process through which defendants removed items from the USML in July 2018, defendants’
23
     compliance with the standards furnished by the AECA, and the adequacy of the agency’s
24
     analysis of and explanation for its decision are subject to judicial review under the APA.
25

26

27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 11



                                             WASHSTATEB007388
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 819 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 12 of 25



1           3. Political Question
2           The private defendants also argue that the regulation or deregulation of defense articles or
3
     services under the AECA is a political question that is nonjusticiable under the separation of
4
     powers doctrine. This argument fails for much the same reasons as the agency discretion and
5

6    judicial review arguments. While the decision to include an item on the USML or to grant or

7    deny an export license for a listed item is statutorily excluded from judicial review and/or
8    requires an exercise of discretion within the agency’s expertise, whether the agency complied
9
     with clear procedural requirements and considered factors Congress deemed relevant when
10
     removing an item from the USML is neither a political question nor one committed to the
11
     agency’s discretion as a matter of statute or case law.
12

13          4. Tucker Act

14          Finally, the private defendants assert that the Court of Federal Claims has exclusive
15   jurisdiction “to render judgment upon any claim against the United States founded . . . upon any
16
     express or implied contract with the United States . . . .” 28 U.S.C. § 1491(a)(1). Plaintiffs seek
17
     to invalidate agency action under the APA because it violates the procedural requirements of the
18
     AECA and/or is arbitrary and capricious. These claims are statutory and, as plaintiffs point out,
19

20   the Tucker Act has no application in this context. Dkt. #186 at 22. The private defendants

21   abandoned this argument in reply.
22   B. Administrative Procedures Act Claims
23
            The APA authorizes judicial review of final agency action and provides that a “reviewing
24
     court shall . . . hold unlawful and set aside agency action, findings, and conclusions found to be .
25
     . . arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; . . . in
26

27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 12



                                              WASHSTATEB007389
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 820 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 13 of 25



1    excess of statutory jurisdiction, authority, or limitations; . . . [or] without observance of
2    procedure required by law.” 5 U.S.C. § 706. Plaintiffs argue that the federal government’s
3
     efforts to immediately remove items from the USML through issuance of a temporary
4
     modification and letter were not in accordance with law and were without observance of
5

6    procedure required by law insofar as the State Department failed to give thirty days’ notice to the

7    Congressional foreign relations committees specified in 22 U.S.C. § 2778(f)(1). Plaintiffs also
8    seek to invalidate the decision to allow the CAD files to be published on the internet on the
9
     ground that the temporary modification violates the limitations on federal power imposed by the
10
     Tenth Amendment. Finally, plaintiffs argue that the agency action was arbitrary and capricious
11
     because the agency failed to consider the factors identified by Congress and because the
12

13   delisting is not supported by substantial evidence in the administrative record.

14          1. Congressional Notice
15          The AECA requires that the President or his designee periodically review the items on the
16
     USML to ensure that export controls are warranted. 22 U.S.C. § 2778(f)(1). The results of the
17
     review must be reported to Congress, and the Department “may not remove any item from the
18
     Munitions List until 30 days after the date on which [it] has provided notice of the proposed
19

20   removal to the Committee on International Relations of the House of Representatives and to the

21   Committee on Foreign Relations of the Senate . . . .” Id. The federal defendants argue that the
22   Congressional notice requirement does not apply because the CAD files at issue here are not
23
     specifically enumerated on the USML and are therefore not “items” for purposes of § 2778(f)(1).
24
     This argument was rejected at the preliminary injunction stage, and the Court sees no reason to
25
     reconsider its decision.
26

27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 13



                                              WASHSTATEB007390
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 821 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 14 of 25



 1          The President has the power to designate “defense articles and defense services” and to
 2   control their import and export “[i]n furtherance of world peace and the security and foreign
 3
     policy of the United States.” 22 U.S.C. § 2778(a)(1). The articles and services (i.e., items) so
 4
     designated constitute the USML. Id. See also 22 C.F.R. § 121.1(a) (describing the organization
 5

 6   of the USML and noting each USML category is composed of related defense articles). Category

 7   I of the USML includes all firearms up to .50 caliber (22 C.F.R. § 121.1(I)(a) and (b)) and all
 8   technical data “required for the design, development, production, manufacture, assembly,
 9
     operation, repair, testing, maintenance or modification of” such firearms (22 C.F.R. § 120.10(a)).
10
     Through the CJ process, the Department of State specifically determined that the subject CAD
11
     files are subject to the export controls of ITAR.
12

13          The Department of State argues that its decision to immediately allow the unlicensed

14   export of previously-regulated items does not trigger the Congressional notice requirement
15   because the temporary modification did not deregulate a whole group or category of defense
16
     articles described in the USML, such as “nonautomatic and semi-automatic firearms to caliber
17
     .50 inclusive (12.7 mm),” 22 C.F.R. § 121.1(I)(a). This argument conflates “category” with
18
     “item.” As described in the statute, the USML is a list of items designated by the President as
19

20   “defense articles and defense services.” 22 U.S.C. § 2778(a)(1). Rather than generate an

21   exhaustive list of every individual article or service that is subject to export control under the
22   AECA, the Department of State opted to populate the USML with generally descriptive
23
     categories. Those categories describe actual items, however, and it is those items that are the
24
     “defense articles and defense services” subject to export control under the AECA. 22 C.F.R.
25
     § 121.1.
26

27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 14



                                              WASHSTATEB007391
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 822 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 15 of 25



 1          The congressional review and notice requirements specifically apply to items, not
 2   categories of items. 22 U.S.C. § 2778(f). The Department’s CJ regulation further confirms that it
 3
     is the removal of a particular article or service - an item rather than a category - that triggers the
 4
     review and notice requirements. The Department describes the CJ procedure as a means of
 5

 6   resolving doubts “as to whether an article or service is covered by the U.S. Munitions List” and

 7   to seek “redesignation of an article or service currently covered by the U.S. Munitions List.” 22
 8   C.F.R. § 120.4(a). Immediately after the reference to redesignation, the regulations reiterate that
 9
     the “Department must provide notice to Congress at least 30 days before any item is removed
10
     from the U.S. Munitions List.” Id. Given the language, structure, and purpose of the statute and
11
     implementing regulations, the Court finds that the attempt to revoke the listing of an item
12

13   previously covered by the USML through the issuance of a “temporary modification,” thereby

14   lifting all export controls under the AECA and ITAR, triggers the congressional notice
15   requirement of the statute.
16
            It is undisputed that Congress was not notified prior to the removal of the subject CAD
17
     files from the USML. This procedural failure cannot be rectified by providing Congressional
18
     notice thirty days in advance of making the “temporary” removal “final:” the temporary
19

20   modification implemented the removal immediately, without waiting for the proposed rule to

21   become final and without giving Congress notice and an opportunity to exercise its oversight
22   role. Because the removal to which the States object occurred as of July 27, 2018, a subsequent
23
     notice is obviously not timely under the statute.5
24

25          5
              To the extent the federal defendants are relying on 22 C.F.R. § 126.2 as authority for the
26   temporary modification (see Dkt. #173 at 6), its use of that procedure to immediately redesignate an
     item that was previously covered by the USML without Congressional notice violates the governing
27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 15



                                               WASHSTATEB007392
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 823 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 16 of 25



1           The Court finds that the temporary modification of the USML to allow immediate
2    publication of the previously-regulated CAD files constitutes the removal of one or more items
3
     from the USML without the required Congressional notice. Because the agency action was
4
     “without observance of procedure required by law,” it must be held unlawful and set aside under
5

6    § 706 of the APA.

7           2. Tenth Amendment Claim
8           As part of the settlement agreement in the Texas litigation, the federal defendants agreed
9
     that the temporary modification that would be issued on or before July 27, 2018, would permit
10
     “any United States person” including the private defendants’ customers and members, “to
11
     access, discuss, use, reproduce, or otherwise benefit from the technical data” contained in the
12

13   CAD files at issue. Dkt. #171-2 at 6. Plaintiffs argue that this provision exceeds the limits

14   imposed on the federal government by the Tenth Amendment in that it conflicts with, and
15   presumably abrogates, state laws restricting certain persons from possessing, manufacturing,
16
     owning, and/or using firearms in general or 3D-printed firearms in particular. Plaintiffs therefore
17
     argue that the temporary modification must be invalidated as “otherwise not in accordance with
18
     law” under the APA.
19

20          Both the federal and private defendants have, at various times during this litigation,

21   disavowed any intent to alter or in any way impact existing prohibitions or limitations on the
22   possession of firearms, and the federal defendants recognize the continuing viability of state law
23
     gun control measures. Plaintiffs find no comfort in these statements “given the plain language of
24

25

26   statute. “It is beyond dispute that a federal regulation cannot empower the Government to do what a
     federal statute prohibits it from doing.” Tuan Thai v. Ashcroft, 366 F.3d 790, 798 (9th Cir. 2004).
27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 16



                                              WASHSTATEB007393
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 824 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 17 of 25



 1   the operative Temporary Modification and Letter.” Dkt. #186 at 14. A review of the notice of
 2   temporary modification and letter shows, however, that neither communication expressly
 3
     permits “any United States person” to “use” the CAD files or 3D-printed firearms. Nor do they
 4
     contain a reference incorporating the settlement agreement or the promises set forth therein.
 5

 6   Without assistance from the parties, the Court declines to determine whether a contractual

 7   provision regarding the intended meaning of a promised, future statement would have any effect
 8   on state law or be otherwise enforceable when the statement, when finally issued, contains no
 9
     language regarding the subject matter.
10
            4. Arbitrary and Capricious
11
            Plaintiffs allege that the federal defendants’ decision to allow Defense Distributed to
12

13   upload to the internet CAD files containing 3D printing instructions for the manufacture of

14   undetectable weapons was arbitrary and capricious because the State Department failed to
15   consider the factors set forth in the AECA, failed to offer an explanation supported by
16
     substantial evidence in the administrative record, and/or has asserted justifications that are
17
     pretextual. In determining whether agency action was arbitrary and capricious, the Court’s scope
18
     of review is “narrow” and focused on determining whether the agency “examined the relevant
19

20   data and articulated a satisfactory explanation for [its] decision, including a rational connection

21   between the facts found and the choice made.” Dep’t of Commerce, 139 S. Ct. at 2569 (citing
22   Motor Vehicles Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
23
     (1983) (internal quotation marks omitted). In order for the Court to be able to determine whether
24
     the agency has acted within the bounds imposed by the governing statute, the agency is required
25
     to disclose the basis for its action, making the findings necessary to support the decision, and
26

27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 17



                                              WASHSTATEB007394
           Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 825 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 18 of 25



1    produce an administrative record that substantially supports those findings. Burlington Truck
2    Lines, Inc. v. U.S., 371 U.S. 156, 168 (1962).
3
            The federal defendants, citing 22 C.F.R. § 120.3(b), argue that only items that “provide[]
4
     a critical military or intelligence advantage” belong on the USML and that a multi-year, inter-
5

6    agency review process led to the determination that firearms up to .50 caliber do not satisfy that

7    standard. There are a number of problems with this argument. First, the regulation cited states
8    that articles or services that provide “a critical military or intelligence advantage” “shall be”
9
     included on the USML. Items that fit that description must be on the USML, but they are not the
10
     only items that can be included. Thus, an agency determination that small-caliber firearms do not
11
     provide critical military or intelligence advantages does not explain why those previously-
12

13   controlled items were removed from the list.

14          Second, Congress granted the President and his designees the discretion to remove an
15   item from the USML in light of certain considerations and factors. Congress directed the agency
16
     to consider how the proliferation of weaponry and related technical data would impact world
17
     peace, national security, and foreign policy. The State Department essentially concedes that,
18
     despite the specified statutory considerations, it evaluated the export controls on small caliber
19

20   firearms only through the prism of whether restricting foreign access would provide the United

21   States with a military or intelligence advantage. Because the delisting was not “based on
22   consideration of the relevant factors and within the scope of the authority delegated to the
23
     agency by the statute,” it must be invalidated under the APA. Motor Vehicle Mfrs., 463 U.S. at
24
     42.
25
            Third, given the agency’s prior position regarding the need to regulate 3D-printed
26

27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 18



                                              WASHSTATEB007395
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 826 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 19 of 25



1    firearms and the CAD files used to manufacture them, it must do more than simply announce a
2    contrary position.
3
            [T]he requirement that an agency provide reasoned explanation for its action
4           would ordinarily demand that it display awareness that it is changing position. . . .
5           [T]he agency need not always provide a more detailed justification than what
            would suffice for a new policy created on a blank slate . . . [But s]ometimes it must
6
            - when, for example, its new policy rests upon factual findings that contradict
7           those which underlay its prior policy . . . . It would be arbitrary or capricious to
8           ignore such matters. In such cases it is not that further justification is demanded by
9
            the mere fact of policy change; but that a reasoned explanation is needed for
            disregarding facts and circumstances that underlay . . . the prior policy.
10

11   F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 515-16 (2009) (emphasis in original).
12   Until April 2018, the federal government regulated technical data related to the design and
13
     production of weapons using a 3D printer because the data and weapons posed a threat to world
14
     peace and the security and foreign policy of the United States. Some of its concerns related
15
     specifically to the undetectable nature of a gun made from plastic: because they could slip
16

17   through conventional security equipment, the State Department feared that they could be used in

18   assassination attempts, hijackings, piracy, and terrorist activities. Other concerns related to the
19   portability and ease of a manufacturing process that would allow terrorist groups and embargoed
20
     nations to evade sanctions, repair weapons, restock arms supplies, and fuel violent regional
21
     conflicts. Both aspects of the technical data at issue would, the State Department feared, subvert
22

23   the domestic laws of nations with restrictive firearm controls, impairing the United States’

24   foreign relations with those nations. Overall, the Department of State concluded that the
25   worldwide publication of computerized instructions for the manufacture of undetectable firearms
26
     was a threat to world peace and the national security interests of the United States and would
27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 19



                                              WASHSTATEB007396
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 827 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 20 of 25



1    cause serious and long-lasting harm to its foreign policy. Against these findings, the federal
2    defendants offer nothing: no analysis of the potential impacts of removing the CAD files for 3D-
3
     printed firearms from the USML, no response to the public comments raising concerns about
4
     such a removal, no acknowledgment in the NPRMs of its change in position with regards to the
5

6    CAD files, and no justification in the temporary modification, the letter, or the administrative

7    record for the change.6
8           The federal defendants argue that the agency appropriately evaluated whether import and
9
     export restrictions on small caliber firearms were warranted and that the results of the multi-year
10
     inter-agency review apply to 3D-printed guns and the technical data related to them. The only
11
     parts of the administrative record cited in support of this argument are the NPRMs issued by the
12

13   Departments of State and Commerce regarding the delisting of certain items in Category I of the

14   USML. A review of those documents shows that:
15          ! the goal of the proposed revisions is to limit Category I to only those items “that
16          provide the United States with a critical military or intelligence advantage or, in

17

18
            6
19             The private defendants point to a PowerPoint presentation made at an Additive Manufacturing
     Symposium in February 2014 and a law review article written by their former counsel that same year as
20   support for the agency’s 2018 decision to remove the subject CAD files from the USML. The law
     review article merely raises constitutional arguments against the regulation of 3D-printed guns and is
21
     seemingly unrelated to any justification the agency has offered for its action. The symposium
22   presentation includes two slides related to 3D-printed guns, one displaying a picture of a 3D-printed gun
     (courtesy of Cody Wilson) and another including text stating that export controls offer no benefit to U.S.
23   manufacturing or national security. Dkt. #116-1 at 32. There is no indication that the agency actually
     relied on this document when issuing the temporary modification in 2018: in fact, it tacitly concedes that
24   it did not because the multi-year review upon which the decision was apparently based focused on small
     caliber firearms generally, not 3D-printed guns specifically. Just as importantly, the slides do not reflect
25
     consideration of the factors Congress intended the agency to consider or constitute a “reasoned
26   explanation” for disregarding the agency’s prior findings regarding the impact of 3D-printed weapons
     on world peace, national security, and foreign policy. Fox Television Stations, 556 U.S. at 516.
27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 20



                                                WASHSTATEB007397
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 828 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 21 of 25



 1          the case of weapons, are inherently for military end use” (83 Fed. Reg. 24,198);7
 2
            ! the revised Category I will no longer cover small-caliber non-automatic and
 3
            semi-automatic firearms (Id.);
 4

 5          ! the revised Category I will no longer cover “commercial items widely available
            in retail outlets and less sensitive military items” (83 Fed. Reg. 24,166);
 6

 7          ! the proposed changes are based on an inter-agency review (Id.).
 8
     These statements are merely descriptions of the changes proposed and the process used, not an
 9

10   analysis of or justification for the changes. The Department of Commerce goes on to say that it

11   believes that, unless an item provides a critical military or intelligence advantage to the United
12   States or is generally unavailable at retail outlets for civil and recreational activities, the burdens
13
     of subjecting U.S. manufacturers to the obligations of the ITAR are not warranted by any
14
     proportionate benefits to national security or foreign policy objectives. 83 Fed. Reg. 24,167.
15
            Whatever the merits of this analysis with regards to the rim fire rifles, pistols, and other
16

17   popular shooting implements specifically mentioned in the NPRMs, it does not provide a

18   “reasoned explanation” for the action with regards to the CAD files and 3D-printed weapons at
19   issue here. Less than two months before the NPRMs were published, the State Department had
20
     taken the position that 3D-printed weapons posed unique threats to world peace, national
21

22
            7
23            The descriptions of what will be covered by the revised Category I vary in the NPRMs. The
     Department of State asserts that the revised Category I will cover “only defense articles that are
24   inherently military or that are not otherwise widely available for commercial sale.” 83 Fed. Reg. 24,
     198. The Department of Commerce describes Category I items under the amended USML as those
25
     which are “inherently military and otherwise warrant control on the USML” or “possess parameters or
26   characteristics that provide a critical military or intelligence advantage to the United States[] and are
     almost exclusively available from the United States.” 83 Fed. Reg. 24,166.
27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 21



                                               WASHSTATEB007398
          Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 829 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 22 of 25



 1   security, and the foreign policy of the United States: the agency’s specific concerns regarding
 2   the proliferation of these weapons are well-documented in the administrative record. The
 3
     NPRMs neither display an awareness that the agency is changing its position with regards to the
 4
     data files, nor provide a reasoned explanation for a new policy that necessarily “rests upon
 5

 6   factual findings that contradict those which underlay its prior policy.” Fox Television Stations,

 7   556 U.S. at 515-16. The agency has simply abandoned, without acknowledgment or analysis, its
 8   previous position and has sub silentio found that the delisting is consistent with world peace,
 9
     national security, and U.S. foreign policy despite explicit, recent findings to the contrary. See
10
     Motor Vehicles Mfrs. Ass’n, 463 U.S. at 46-51 (acknowledging that an agency need not consider
11
     and reject all policy alternatives when reaching a decision, but noting that where an alternative is
12

13   within the ambit of the existing standard or policy, “it may not be abandoned without any

14   consideration whatsoever”).8 Because it is arbitrary and capricious to ignore the contradiction in
15   these circumstances, the agency action must be invalidated.
16
            The Court finds that the agency action is arbitrary and capricious in two, independent
17
     respects. First, the agency failed to consider aspects of the problem which Congress deemed
18
     important before issuing the temporary modification and letter on July 27, 2018. Second, the
19

20   agency failed to identify substantial evidence in the administrative record explaining a change of

21   position that necessarily contradicts its prior determinations and findings regarding the threats
22   posed by the subject CAD files and the need to regulate the same under the AECA. Because the
23
     agency action was arbitrary and capricious, it is unlawful and must be set aside under § 706 of
24

25
            8
26              In addition, there are no findings (and no evidence in the administrative record) that the CAD
     files at issue here were widely available before the agency abruptly deregulated them on July 27, 2018.
27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 22



                                                WASHSTATEB007399
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 830 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 23 of 25



 1   the APA.9
 2   C. The Private Defendants’ Other Arguments
 3
            1. Motion to Dismiss
 4
            The private defendants incorporate by reference a motion to dismiss that was denied
 5

 6   almost a year ago. Having offered no reason to reconsider the prior ruling and no explanation for

 7   the delay in seeking reconsideration, the motion is denied.
 8          2. Personal Jurisdiction
 9
            Defense Distributed argues that the Court lacks jurisdiction over its person. Such a
10
     defense can be, and has been, waived. Although Defense Distributed asserted a personal
11
     jurisdiction defense in its answer, it omitted it from the motion to dismiss it filed on October 11,
12

13   2018, and has therefore waived the defense under Fed. R. Civ. P. 12(h)(1)(A).

14          3. First Amendment Justification for Agency Action
15          The private defendants argue that the CAD files are protected speech under the First
16
     Amendment and assert that the files were removed from the USML in order to avoid
17
     constitutional problems. The agency, however, has not relied on the First Amendment as
18
     justification for its action, and neither the Court nor the private defendants may supply a basis
19

20   for the decision that the agency itself did not rely upon. Nat’l Ass’n of Home Builders v.

21   Defenders of Wildlife, 551 U.S. 644, 683-84 (2007).
22          4. First Amendment Violation
23
            The private defendants again assert that restrictions on their ability to publish the files
24

25          9
              Because the agency action must be invalidated on other grounds, the Court has not considered
26   whether the agency’s justifications were pretextual or whether such a finding would warrant invalidation
     under the APA.
27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 23



                                              WASHSTATEB007400
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 831 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 24 of 25



 1   constitute a prior restraint that is presumed to be unconstitutional and that the regulations should
 2   be subjected to strict scrutiny. Whether or not the First Amendment precludes the federal
 3
     government from regulating the publication of technical data under the authority granted by the
 4
     AECA is not relevant to the merits of the APA claims plaintiffs assert in this litigation. Plaintiffs
 5

 6   allege that the federal defendants failed to follow prescribed procedures and acted in an arbitrary

 7   and capricious manner when they issued the temporary modification and letter authorizing the
 8   immediate publication of the CAD files. The State Department has not attempted to justify its
 9
     action as compelled by the First Amendment, nor have the private defendants shown that their
10
     First Amendment interests are a defense to plaintiffs’ claims or a talisman that excuses the
11
     federal defendants’ failures under the APA.
12

13   D. Remedy

14          The presumptive remedy for unlawful agency action is vacatur and remand. All. for the
15   Wild Rockies v. United States Forest Serv., 907 F.3d 1105, 1121 (9th Cir. 2018). Plaintiffs also
16
     seek an injunction preventing the federal defendants from again issuing a temporary
17
     modification purporting to deregulate the subject CAD files with no warning. Plaintiffs have not
18
     shown that the harm they fear is likely to occur, however. There is no indication that the federal
19

20   defendants are poised to immediately modify the USML as soon as their previous efforts are

21   invalidated or are otherwise inclined to ignore the procedural and substantive requirements of
22   the AECA discussed in this order. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22
23
     (2008) (“Our frequently reiterated standard requires plaintiffs seeking preliminary relief to
24
     demonstrate that irreparable injury is likely in the absence of an injunction.”).
25

26

27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 24



                                             WASHSTATEB007401
         Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 832 of 992

            Case 2:18-cv-01115-RSL Document 192 Filed 11/12/19 Page 25 of 25



 1                                          CONCLUSION
 2         For all of the foregoing reasons, plaintiffs’ motion for summary judgment (Dkt. #170) is
 3
     GRANTED in part and DENIED in part. The July 27, 2018, “Temporary Modification of
 4
     Category I of the United States Munitions List” and letter to Cody R. Wilson, Defense
 5

 6   Distributed, and the Second Amendment Foundation were unlawful and are hereby VACATED.

 7   Defendants’ motions for summary judgment (Dkt. #173 and #174) are DENIED.
 8

 9
           Dated this 12th day of November, 2019.
10

11

12
                                             A
                                             Robert S. Lasnik
13
                                             United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER INVALIDATING TEMPORARY
28   MODIFICATION AND LETTER - 25



                                           WASHSTATEB007402
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 833 of 992

         Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 1 of 31




 1                                                                           The Honorable Robert S. Lasnik
 2

 3
 4
 5

 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   STATE OF WASHINGTON; STATE OF                                NO. 2:18-cv-01115-RSL
     CALIFORNIA; STATE OF COLORADO;
10
     STATE OF CONNECTICUT; STATE OF
11   DELAWARE; DISTRICT OF COLUMBIA;
     STATE OF HAWAII; STATE OF ILLINOIS;                          PLAINTIFF STATES’ MOTION FOR
                                                                  SUMMARY JUDGMENT
12   STATE OF IOWA; STATE OF
     MARYLAND; COMMONWEALTH OF
13   MASSACHUSETTS; STATE OF                                      NOTE ON MOTION CALENDAR:
     MINNESOTA; STATE OF NEW JERSEY;                              APRIL 19, 20191
14
     STATE OF NEW YORK; STATE OF
15   NORTH CAROLINA; STATE OF OREGON;
     COMMONWEALTH OF PENNSYLVANIA;
16   STATE OF RHODE ISLAND; STATE OF
     VERMONT and COMMONWEALTH OF
17   VIRGINIA,
18
                              Plaintiffs,
19        v.

20   UNITED STATES DEPARTMENT OF
     STATE, et al.,
21
22                            Defendants.

23
24

25
26        1
              The briefing schedule for this motion is set by the Case Management Order (Dkt. # 115).

                                                              i                 ATTORNEY GENERAL OF WASHINGTON
                                                                                     Complex Litigation Division
      PLAINTIFF STATES’ MOTION FOR                                                    7141 Cleanwater Drive SW
      SUMMARY JUDGMENT                                                                     PO Box 40111
      2:18-cv-01115-RSL                                                               Olympia, WA 98504-0111
                                                                                           (360) 709-6470


                                               WASHSTATEB007403
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 834 of 992

             Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 2 of 31




 1                                                     TABLE OF CONTENTS
 2   I.      INTRODUCTION AND RELIEF REQUESTED ............................................................ 1
 3   II.     STATEMENT OF UNDISPUTED FACTS ..................................................................... 2
 4           A. AECA and ITAR Govern Export Control of Weapons and Related Technical
                Data ............................................................................................................................ 2
 5
             B. The Subject Files Can Produce Functional Weapons Using a 3D Printer ................. 2
 6
             C. The State Department Defends Its Regulation of the Subject Files, Defeating
 7              Defense Distributed at Every Stage of the Litigation ................................................ 3
 8           D. Reversing Its Position, the State Department Settles with Defense Distributed
                by Agreeing to Remove the Subject Files from the U.S. Munitions List .................. 5
 9
             E. This Court Preliminarily Enjoins the Temporary Modification and Letter ............... 7
10
             F.     The State Department Offers Shifting, Unsupported Rationales for Its Actions....... 7
11
             G. Final Rules Are Forthcoming, According to the Federal Defendants ....................... 8
12
     III.    ARGUMENT .................................................................................................................... 9
13
             A. Legal Standard ........................................................................................................... 9
14
             B. The State Department Failed to Provide the Required 30 Days’ Notice to
15              Congress and Exceeded Its Regulatory Authority ................................................... 10
16           C. The State Department’s Actions Were Arbitrary and Capricious ........................... 12
17                  1.     The administrative record fails to explain or support the agency’s
                           asserted rationales for abruptly reversing its position. ..................................... 12
18
                    2.     The agency failed to consider the specific properties of 3D-printed guns
19                         and disregarded the unique threats they pose. .................................................. 15
20                  3.     The agency’s stated rationales are pretextual as applied to 3D-printable
                           firearm files. ..................................................................................................... 18
21
             D. The Court Should Vacate the State Department’s Actions and Enjoin It from
22              Further Attempts to Unlawfully Deregulate the Files ............................................. 20
23   IV.     CONCLUSION ............................................................................................................... 24
24

25
26

                                                                              ii                      ATTORNEY GENERAL OF WASHINGTON
                                                                                                           Complex Litigation Division
          PLAINTIFF STATES’ MOTION FOR                                                                      7141 Cleanwater Drive SW
          SUMMARY JUDGMENT                                                                                       PO Box 40111
          2:18-cv-01115-RSL                                                                                 Olympia, WA 98504-0111
                                                                                                                 (360) 709-6470


                                                          WASHSTATEB007404
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 835 of 992

           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 3 of 31




 1                      I.      INTRODUCTION AND RELIEF REQUESTED
 2          This lawsuit challenges the State Department’s “temporary” deregulation of 3D-printable

 3   computer files for the automatic production of undetectable, untraceable plastic firearms. The

 4   subject files include specific files that Defense Distributed plans to release on the internet if they

 5   are exempted from federal export control, as well as files that may be created in the future and

 6   other unknown, unreviewed files. If the files are allowed to be published online, they will be

 7   permanently available to virtually anyone inside or outside the United States—including

 8   terrorists, assassins, violent criminals, mentally ill persons, and unsupervised children.

 9          The State Department, which has regulated the subject files for years by including them

10   on the U.S. Munitions List pursuant to the Arms Export Control Act (AECA), abruptly attempted

11   to deregulate the files via a “Temporary Modification of Category I” of the Munitions List

12   (“Temporary Modification”) and a letter to Defense Distributed (“Letter”). It did so pursuant to

13   a private settlement agreement, without following statutorily mandated procedures or providing

14   any public notice, as a fait accompli before promulgating any final rule (or even considering

15   public comments on a proposed rule). It also did so without considering the unique properties of

16   3D-printable firearms or the national and domestic security implications of permitting their

17   “unlimited” release. The State Department’s actions were unlawful, ultra vires, arbitrary and

18   capricious, and unconstitutional, as established by the administrative record and other undisputed

19   evidence. Its reckless and covert deregulation evaded Congress’s “particularly rigorous oversight

20   of the Munitions List” and public scrutiny as to an issue of national significance.

21          The Plaintiff States ask the Court to enter summary judgment in their favor, vacate the

22   Temporary Modification and Letter, and permanently enjoin the Federal Defendants from

23   removing the subject files from the Munitions List without following AECA’s procedural

24   requirements. The only potentially lawful way to remove the files is to comply with all

25   mandatory procedures. In fact, the Federal Defendants say a compliant final rule is forthcoming,

26   implicitly conceding the point even as they continue to defend the indefensible.

                                                          1               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                             7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                              PO Box 40111
       2:18-cv-01115-RSL                                                        Olympia, WA 98504-0111
                                                                                     (360) 709-6470


                                            WASHSTATEB007405
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 836 of 992

            Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 4 of 31




 1                           II.      STATEMENT OF UNDISPUTED FACTS
 2           The filed administrative record is consistent with the undisputed facts alleged and

 3   established by the States at earlier stages of this litigation, as set forth below.

 4   A.      AECA and ITAR Govern Export Control of Weapons and Related Technical Data
 5           The Arms Export Control Act (AECA) authorizes the President of the United States “to

 6   control the import and the export of defense articles and defense services” “[i]n furtherance of

 7   world peace and the security and foreign policy of the United States.” 22 U.S.C. § 2778(a)(1).

 8   Items he designates as “defense articles and defense services” constitute the U.S. Munitions List.

 9   Id. The President delegated his authority to designate Munitions List items to the State

10   Department, see Executive Order 13637 § 1(n)(i), and the Department promulgated the

11   International Traffic in Arms Regulations (ITAR), which are administered by its Directorate of

12   Defense Trade Controls.2 22 C.F.R. §§ 120–130; see Dkt. # 64 (Fed. Defs’ Opp. to PI) at 2.

13           Category I of the Munitions List includes all firearms up to .50 caliber and related

14   “technical data,” 22 C.F.R. § 121.1(I)(a), i.e., data “required for the design, development,

15   production, manufacture, assembly, operation, repair, testing, maintenance or modification of”

16   such firearms, id. § 120.10(a). In cases where it is unclear whether a particular item is a defense

17   article subject to ITAR, the Department makes an individualized “commodity jurisdiction” (CJ)

18   determination using a procedure set forth in the ITAR. See id. § 120.4; Dkt. # 64 at 3.3

19   B.      The Subject Files Can Produce Functional Weapons Using a 3D Printer
20           The files at issue in this case are Defense Distributed’s 3D-printable Computer Aided

21   Design (CAD) files that can be used to produce the “Liberator” pistol and other defense articles,

22   plus other unidentified files that Defense Distributed “has and will continue to create and

23
24

25
             2
                 The Department, the Directorate, Michael R. Pompeo, Mike Miller, and Sarah Heidema are collectively
     referred to as the “State Department” or the “Federal Defendants.”
               3
                 See also Declaration of Kristin Beneski, Ex. A (Aguirre Declaration), ¶¶ 19–20 (describing the CJ
26   determination procedure).

                                                              2                  ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                    7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                     PO Box 40111
       2:18-cv-01115-RSL                                                               Olympia, WA 98504-0111
                                                                                            (360) 709-6470


                                                WASHSTATEB007406
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 837 of 992

             Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 5 of 31




 1   possess” in the future and any “similar files generated by its members and others.”4 A functional
 2   Liberator pistol can be made almost entirely of plastic using the CAD files and a commonly
 3   available 3D printer, with “considerably less know-how” than is needed to manufacture a firearm
 4   using “conventional technical data.”5 As then-Director of the Office of Defense Trade Controls
 5   Management Lisa V. Aguirre stated in a 2015 declaration, the “‘Liberator’ firearm included in
 6   DD’s CAD designs presents a specific and unique risk to the national security and foreign policy
 7   interests of the United States” because it “is a plastic firearm which can be produced in a way as
 8   to be both fully operable and virtually undetectable by conventional security measures such as
 9   metal detectors.”6 In addition to being undetectable, privately manufactured 3D-printed weapons
10   can be untraceable by law enforcement because they lack serial numbers.7
11            From 2013 to April 2018, the Department considered the Liberator files and other 3D-
12   printable firearm files to be “ITAR-controlled technical data” that cannot be exported (including
13   by posting on the borderless internet) without prior authorization.8 In 2015, the Directorate
14   conducted an individualized CJ review of Defense Distributed’s files and confirmed that they
15   are “technical data under Category I(i) of the [Munitions List]” and subject to ITAR regulation.9
16   C.       The State Department Defends Its Regulation of the Subject Files, Defeating
              Defense Distributed at Every Stage of the Litigation
17
              In May 2015, Defense Distributed sued the State Department in a Texas federal district
18
     court, seeking to enjoin it from regulating the files. Def. Distributed v. U.S. Dep’t of State, Case
19
20
              4
                  Ex. L (Def. Distributed: Second Amended Complaint), ¶¶ 25, 36, 40, 44–45 (referenced in Ex. B
21   (Temporary Modification) and Ex. C (Settlement Agreement), ¶ 12).
               5
                 Ex. A (Aguirre Declaration), ¶ 29(b).
22             6
                 Id. ¶ 35; see also id. n.9 (the Liberator’s detectable metal component “can be removed without rendering
     it inoperable”); Ex. D (Def. Distributed: Opp. to Mot. for PI) at 10 n.6 (“the Liberator remains operable without the
23   inserted metal”); Ex. E (Def. Distributed: Mot. to Dismiss) at 1 (Defense Distributed’s CAD files “unquestionably
     direct the functioning of a 3-D printer, cause it to manufacture firearms, or otherwise enable the creation of such
24   firearms . . .”); Dkt. # 112 (Answer), ¶ 39 (admitting that “the Liberator is a plastic firearm” that is undetectable by
     walk-through metal detectors when it does not contain a removable piece of steel); infra at 22–23 & n.57.
25
               7
                 See Dkt. # 43-2 at 29–39 (McCord Decl.), ¶¶ 29–30, 33; id. at 40–44 (Kyes Decl.), ¶ 8; id. at 4–18
     (Graham Decl.), ¶ 35.
               8
                 Ex. A, Ex. 2 (CJ letter dated 5/8/13); see Ex. E (filed 4/6/18).
26             9
                 Exs. F, G (CJ determinations).

                                                                   3                   ATTORNEY GENERAL OF WASHINGTON
                                                                                            Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                          7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                           PO Box 40111
       2:18-cv-01115-RSL                                                                     Olympia, WA 98504-0111
                                                                                                  (360) 709-6470


                                                   WASHSTATEB007407
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 838 of 992

            Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 6 of 31




 1   No. 15-cv-372-RP (W.D. Tex.). In opposing Defense Distributed’s motion for a preliminary
 2   injunction, the State Department argued that its regulation of the files was proper (and
 3   furthermore, vital) because, inter alia:
 4                 “export of Defense Distributed’s CAD files could cause serious harm to U.S.
                    national security and foreign policy interests” that “warrant subjecting [the
 5                  files] to ITAR’s export licensing of technical data;”
 6                 Defense Distributed’s “CAD files constitute the functional equivalent of
                    defense articles: capable, in the hands of anyone who possesses commercially
 7                  available 3D printing equipment, of ‘automatically’ generating a lethal firearm
                    that can be easily modified to be virtually undetectable in metal detectors and
 8                  other security equipment;”
 9                 “The State Department is particularly concerned that [Defense Distributed’s]
                    proposed export of undetectable firearms technology could be used in an
10                  assassination, for the manufacture of spare parts by embargoed nations, terrorist
                    groups, or guerrilla groups, or to compromise aviation security overseas in a
11                  manner specifically directed at U.S. persons;” and
12                 both the government and the public “have a strong interest in curbing violent
                    regional conflicts elsewhere in the world, especially when such conflict
13                  implicates the security of the United States and the world as a whole.”10
14           In a supporting declaration, then-Director Aguirre explained that the unrestricted export
15   of Defense Distributed’s CAD files would result in the production of fully operable and
16   undetectable plastic firearms, that their use to commit terrorism, piracy, assassinations, or other
17   crimes would cause serious and long-lasting harm to the foreign policy and national security
18   interests of the United States, that efforts to restrict the availability of defense articles to enemies
19   of the United States would fail, that the proliferation of weapons and related technologies would
20   contribute to a more dangerous international environment, and that their export would undercut
21   the domestic laws of nations that have more restrictive firearm controls and the United States’
22   foreign relations with those nations would suffer.11
23           The district court denied Defense Distributed’s motion for a preliminary injunction,
24   noting that the company’s avowed purpose is to facilitate “global access to, and the collaborative
25
             10
                  Ex. D at 10–11.
26           11
                  Ex. A, ¶ 35.

                                                           4                ATTORNEY GENERAL OF WASHINGTON
                                                                                 Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                               7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                PO Box 40111
       2:18-cv-01115-RSL                                                          Olympia, WA 98504-0111
                                                                                       (360) 709-6470


                                              WASHSTATEB007408
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 839 of 992

           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 7 of 31




 1   production of, information and knowledge related to the three-dimensional (‘3D’) printing of
 2   arms,” and that such activities “undoubtedly increase[] the possibility of outbreak or escalation
 3   of conflict” and are of the type Congress authorized the President to regulate through AECA.12
 4   The Fifth Circuit affirmed, citing both the national security implications of the CAD files and
 5   the permanent nature of the internet, and found the State Department had “asserted a very strong
 6   public interest in national defense and national security.”13
 7          On April 6, 2018, the State Department moved to dismiss Defense Distributed’s lawsuit,
 8   reiterating that what was at stake was “the United States’ ability to control the export of
 9   weapons—a system of laws and regulations that seeks to ensure that articles useful for warfare
10   or terrorism are not shipped from the United States to other countries (or otherwise provided to
11   foreigners) without authorization, where, beyond the reach of U.S. law, they could be used to
12   threaten U.S. national security, U.S. foreign policy interests, or international peace and
13   stability.”14 According to the State Department, the CAD files “unquestionably direct the
14   functioning of a 3-D printer, cause it to manufacture firearms, or otherwise enable the creation
15   of such firearms by those abroad” and the Department “has consistently and reasonably
16   concluded that it is not possible to meaningfully curtail the overseas dissemination of arms if
17   unfettered access to technical data essential to the production of those arms is permitted.”15
18   D.     Reversing Its Position, the State Department Settles with Defense Distributed by
            Agreeing to Remove the Subject Files from the U.S. Munitions List
19
            By April 30, 2018, the State Department had “reached a tentative settlement agreement”
20
     with Defense Distributed,16 which was ultimately approved by Department officials.17 Pursuant
21
     to the Settlement Agreement, the State Department changed course, abandoning its prior
22
     regulatory and litigation positions and permitting Defense Distributed to post the subject files on
23
24
            12
               Ex. H (Def. Distributed: Order denying PI) at 8–9.
            13
               Ex. I (Def. Distributed: 5th Cir Opinion) at 10, 12–13.
25
            14
               Ex. E at 1.
            15
               Id. at 1, 3, 7.
            16
               Ex. M (Def. Distributed: Mot. to Stay) (filed 4/30/18).
26          17
               Ex. N (Def. Distributed: Joint Settlement Status Rpt.) (filed 6/28/18).

                                                                5                   ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                       7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                        PO Box 40111
       2:18-cv-01115-RSL                                                                  Olympia, WA 98504-0111
                                                                                               (360) 709-6470


                                                WASHSTATEB007409
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 840 of 992

             Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 8 of 31




 1   the internet and distribute them to “any United States person.” Specifically, the Department
 2   agreed to: (a) “draft and . . . fully pursue” a notice of proposed rulemaking (NPRM) and final
 3   rule revising Munitions List Category I to exclude the “technical data that is the subject of the
 4   Action”; (b) announce a “temporary modification” of Category I to exclude the data while the
 5   final rule is “in development”; (c) issue a letter to Defense Distributed advising that its files are
 6   “approved for public release (i.e., unlimited distribution)” and exempt from ITAR; and (d)
 7   acknowledge and agree that the Temporary Modification “permits any United States person” to
 8   “access, discuss, use, reproduce, or otherwise benefit from” the data, and that the Letter “permits
 9   any such person to access, discuss, use, reproduce or otherwise benefit from” Defense
10   Distributed’s files.18 The Settlement Agreement contains no findings of fact or other information
11   that could explain the Department’s change of position or invalidate its prior analysis as to the
12   security implications of “unlimited distribution” of the files.19
13            The State Department fulfilled each of these terms. On May 24, 2018, it published the
14   promised NPRM in the Federal Register, with a public comment period ending on July 9. 83 Fed.
15   Reg. 24,198. The NPRM does not specifically mention 3D-printed guns. See id. The Settlement
16   Agreement was signed on June 29, in the midst of the comment period, but was not made public
17   until July, when the comment period ended.20 On July 27, the Department issued the Temporary
18   Modification and the Letter. The Temporary Modification states that the Department “has
19   determined that it is in the interest of the security and foreign policy of the United States to
20   temporarily modify United States Munitions List (USML) Category I to exclude” the subject
21   files. The “temporary” removal of these files was to “remain in effect while the final rule
22   referenced in paragraph 1(a) of the Settlement Agreement is in development.”21 The Letter states
23            18
                Ex. C, ¶ 1(a)–(d).
24
              19
                See generally Ex. C. The Settlement Agreement expressly states that it does not “reflect any agreed-
     upon purpose other than the desire of the Parties to reach a full and fair conclusion of the Action, and to resolve the
25   Action without the time and expense of further litigation.” Id. ¶ 5.
             20
                Dkt. # 95 (Preliminary Injunction) at 7; Dkt. # 112 (Answer), ¶ 53 (admitting the Settlement Agreement
     was “made public in July 2018”).
26           21
                Ex. B.

                                                                   6                  ATTORNEY GENERAL OF WASHINGTON
                                                                                           Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                         7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                          PO Box 40111
       2:18-cv-01115-RSL                                                                    Olympia, WA 98504-0111
                                                                                                 (360) 709-6470


                                                   WASHSTATEB007410
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 841 of 992

             Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 9 of 31




 1   that the Department “approve[s]” Defense Distributed’s files “for public release (i.e., unlimited
 2   distribution),” but offers no rationale for this.22 Those actions prompted this lawsuit.
 3   E.       This Court Preliminarily Enjoins the Temporary Modification and Letter
 4            The Court granted the States’ motion for a temporary restraining order, then converted
 5   the order to a preliminary injunction.23 The Court ruled that the States had standing to challenge
 6   the Temporary Modification and Letter, were likely to succeed on the merits of their APA claim
 7   that the Department removed items from the Munitions List “without the required Congressional
 8   notice,” “raised serious questions regarding the merits” of their claim that the Department’s
 9   actions were arbitrary and capricious, and established that the public interest “strongly supports”
10   an injunction to prevent irreparable harm caused by the files’ public release on the internet.24
11   F.       The State Department Offers Shifting, Unsupported Rationales for Its Actions
12            In this litigation, the Federal Defendants offered a new and different reason for the State
13   Department’s deregulation of the subject files. Contrary to the Temporary Modification’s
14   assertion that the deregulation was “in the interest of the security and foreign policy of the United
15   States,”25 the Federal Defendants conceded at oral argument that “undetectable plastic firearms
16   are a serious security threat.”26 Their new rationale is that “the Department determined” that non-
17   automatic and semi-automatic firearms under .50 caliber and related technical data “do not
18   provide the United States with a critical military or intelligence advantage” because these items
19   are “already commonly available,” as stated in the August 15, 2018 Declaration of Sarah J.
20   Heidema.27 But at oral argument, the Federal Defendants conceded as follows:
21                     THE COURT: Of course you cannot buy a 3D-printed gun in any firearms
22
              22
                  Ex. J (Letter) at 2.
23
              23
                  Dkt. # 23 (TRO); Dkt. # 95.
               24
                  Dkt. # 95 at 9–11, 12–15, 16–18, 20–24, 25.
24
               25
                  Ex. B.
               26
                  Ex. K (Verbatim Report of Proceedings on Aug. 21, 2018) at 35:4–8; see also id. at 24:12–14 (“The
25   federal government agrees that undetectable plastic firearms pose a significant risk to domestic public safety.”).
               27
                  Dkt. # 64-1 (Heidema Decl.) ¶¶ 19, 21; Dkt. # 64 (Fed. Defs’ Opp. to PI) at 22. The “critical military or
     intelligence advantage” rationale also appears in the preamble to the 2018 NPRM, which is part of the Supplemental
26   Record, but the NPRM does not specifically mention 3D-printed guns or the subject files.

                                                                  7                   ATTORNEY GENERAL OF WASHINGTON
                                                                                           Complex Litigation Division
          PLAINTIFF STATES’ MOTION FOR                                                      7141 Cleanwater Drive SW
          SUMMARY JUDGMENT                                                                       PO Box 40111
          2:18-cv-01115-RSL                                                                 Olympia, WA 98504-0111
                                                                                                 (360) 709-6470


                                                   WASHSTATEB007411
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 842 of 992

           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 10 of 31




 1           store in the United States that’s undetectable and untraceable, can you?
 2                 MR. MYERS: No, Your Honor, if it were undetectable and untraceable, that
             would be a violation of the Undetectable Firearms Act.28
 3
             On October 19, 2018, the Federal Defendants submitted their designated “Administrative
 4
     Record.”29 The States challenged the sufficiency of that record and moved to supplement it.30 In
 5
     response, the Federal Defendants agreed to partially supplement the record as requested,31 and
 6
     they filed supplemental materials (the “Supplemental Record”) on December 20, 2018.32
 7
             Neither the Administrative Record nor the Supplemental Record contains any evidence
 8
     to support either of the State Department’s purported “determin[ations]” regarding the subject
 9
     files.33 The Supplemental Record contains over 3,000 public comments on the May 24, 2018
10
     NPRM.34 Although the NPRM does not specifically mention 3D-printed firearms, approximately
11
     386 of the public comments do; of those, all are opposed to the NPRM.35 The Federal Defendants
12
     represented in this litigation that they did not consider the 2018 NPRM comments in enacting
13
     the Temporary Modification and Letter.36
14

15   G.      Final Rules Are Forthcoming, According to the Federal Defendants
             The State Department’s May 24, 2018 NPRM proposes to remove all non-automatic and
16
     semi-automatic firearms under .50 caliber and related technical data from the Munitions List,
17
     which would instead be governed by the Commerce Department’s Export Administration
18
     Regulations (EAR). 83 Fed. Reg. 24,198. Unlike the ITAR, the EAR do not allow for regulation
19
     of items that have been posted on the internet—even for national security reasons. See 15 C.F.R.
20
     §§ 734.3(b)(3), 734.7(a)(4) (excluding from EAR regulatory jurisdiction any “published”
21
22           28
                 Ex. K at 32:5–21.
             29
                 Dkt. # 116.
23
              30
                 Dkt. # 132. The Motion to Supplement is pending as of the filing of this motion.
              31
                 See Dkt. # 152 at 3.
24
              32
                 Dkt. # 158.
              33
                 See generally id.
25
              34
                 See Declaration of Jennifer D. Williams ¶ 4(25); Dkt. ## 158-5, 158-6, 158-7.
              35
                 Williams Decl. ¶ 4(25).
              36
                 See Dkt. # 152 at 6–7 (arguing that the original Administrative Record was “complete” and there was
26   “no reason” for the Department to have considered the 2018 NPRM comments).

                                                              8                  ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                    7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                     PO Box 40111
       2:18-cv-01115-RSL                                                               Olympia, WA 98504-0111
                                                                                            (360) 709-6470


                                                WASHSTATEB007412
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 843 of 992

           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 11 of 31




 1   information and software, including that made available for “[p]ublic dissemination (i.e.,
 2   unlimited distribution) in any form . . . including posting on the Internet on sites available to the
 3   public . . . .”). The Commerce Department’s May 24, 2018 companion NPRM explains that, for
 4   example, “if a gun manufacturer posts a firearm’s operation and maintenance manual on the
 5   internet,” the “manual would no longer be ‘subject to the EAR.’” 83 Fed. Reg. 24,166, 24,167
 6   (May 24, 2018) (citing 15 C.F.R. §§ 734.3(b), 734.7(a)).
 7          As of the filing of this brief, neither State nor Commerce has issued a final rule. The
 8   Federal Defendants have represented in this litigation that final rules are forthcoming, Dkt.
 9   # 131, but offered “no details regarding the substance” of these rules, Dkt. # 169 (Order) at 2,
10   including whether they will be consistent with the NPRMs as applied to the subject files.
11                                         III.    ARGUMENT
12   A.     Legal Standard
13          Under the APA, courts “shall . . . hold unlawful and set aside agency action” that is
14   “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.
15   § 706. Where the material facts are not genuinely disputed and the questions before the Court
16   are purely legal, the Court can resolve an APA challenge on a motion for summary judgment.
17   Fed. R. Civ. P. 56; King County v. Azar, 320 F. Supp. 3d 1167, 1171 (W.D. Wash. 2018), appeal
18   dismissed, 2018 WL 5310765 (9th Cir. Sept. 20, 2018) (citing Fence Creek Cattle Co. v. U.S.
19   Forest Serv., 602 F.3d 1125, 1131 (9th Cir. 2010)).
20          “[I]n APA cases, the Court’s role is to determine whether, as a matter of law, evidence
21   in the administrative record supports the agency’s decision.” King County, 320 F. Supp. 3d at
22   1171 (citing Occidental Engineering Co. v. I.N.S., 753 F.2d 766, 769 (9th Cir. 1985)). Review
23   is based on “the whole record,” 5 U.S.C. § 706, which “consists of all documents and material
24   directly or indirectly considered by the agency decision-makers and includes evidence contrary
25   to the agency’s position.” Thompson v. U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989).
26   Courts may also consider extra-record evidence when necessary to determine whether the agency

                                                         9                ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                             7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                              PO Box 40111
       2:18-cv-01115-RSL                                                        Olympia, WA 98504-0111
                                                                                     (360) 709-6470


                                            WASHSTATEB007413
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 844 of 992

           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 12 of 31




 1   has considered all relevant factors and explained its decision, has relied on documents not in the
 2   filed record, or has acted in bad faith. San Luis & Delta-Mendota Water Auth. v. Locke, 776 F.3d
 3   971, 992 (9th Cir. 2014); Lands Council v. Powell, 395 F.3d 1019, 1030 (9th Cir. 2005).
 4   B.      The State Department Failed to Provide the Required 30 Days’ Notice to Congress
             and Exceeded Its Regulatory Authority
 5
             AECA prohibits the State Department from removing any item from the Munitions List
 6
     “until 30 days after the date on which [it] has provided notice of the proposed removal to the
 7
     Committee on International Relations of the House of Representatives and the Committee on
 8
     Foreign Relations of the Senate” in accordance with established notification procedures. 22
 9
     U.S.C. § 2778(f)(1). The notice requirement furthers Congress’s “particularly rigorous oversight
10
     of the Munitions List,” United States v. Zheng, 590 F. Supp. 274, 278–79 (D.N.J. 1984), vacated
11
     on other grounds, 768 F.2d 518 (3d Cir. 1985), and was strengthened in 2002 in response to
12
     perceived attempts to evade that oversight, see H.R. Rep. No. 107-57, at 86–87 (2001).
13
             The Federal Defendants concededly failed to provide this 30-day notice before issuing
14
     the Temporary Modification and Letter.37 This failure is confirmed by the Administrative Record
15
     and the Supplemental Record, which contain no evidence that such notice was given.38 Based on
16
     this statutory violation alone, the Court should invalidate the Temporary Modification and
17
     Letter. See 5 U.S.C. § 706(2)(A), (C), (D) (a reviewing court “shall . . . hold unlawful and set
18
     aside” agency action that is “not in accordance with law,” “in excess of statutory jurisdiction,
19
     authority, or limitations,” or “without observance of procedure required by law”).
20
             The Federal Defendants previously sought to justify their failure to provide notice by
21
     claiming that the Temporary Modification did not remove an “item” from the Munitions List,
22
     but the Court has already correctly ruled as a matter of law that the subject files at issue here are
23
24
               37
                  See Dkt. # 95 (Preliminary Injunction) at 12–13 & n.7 (noting that Federal Defendants “acknowledge”
     the notice requirement and that the Heidema Declaration “confirms” the notice was not given); Dkt. # 64-1 ¶ 30
25   (stating that “Congress will receive the necessary notifications” only in connection with a final rule).
               38
                  See generally Dkt. # 116 (Admin. Record); Dkt. # 133 (Williams Decl.) ¶ 4 (summarizing contents of
     Administrative Record); Dkt. # 158 (Supp. Record); Second Williams Decl.) ¶ 4 (summarizing contents of
26   Supplemental Record).

                                                               10                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                    7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                     PO Box 40111
       2:18-cv-01115-RSL                                                               Olympia, WA 98504-0111
                                                                                            (360) 709-6470


                                                WASHSTATEB007414
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 845 of 992

           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 13 of 31




 1   “items” or “articles” to which the notice requirement applies. Dkt. # 95 at 14–15; see 22 U.S.C.
 2   § 2778(a)(1) (designated “defense articles” are “items” that “constitute the United States
 3   Munitions List”); 22 C.F.R. § 121.1 (Munitions List does not enumerate every controlled
 4   “article” or “item,” but describes “categories” of items); United States v. Zhen Zhou Wu, 711
 5   F.3d 1, 12 (1st Cir. 2013) (the Munitions List is “a series of categories describing the kinds of
 6   items that qualify as ‘defense articles’”). AECA’s 30-day notice requirement therefore applies,
 7   and was not followed in this case. The Temporary Modification and Letter are procedurally
 8   defective and must be set aside for this reason alone.
 9          In addition to violating AECA’s procedural requirements, the Temporary Modification
10   and Letter exceeded the State Department’s delegated authority under AECA and violated the
11   limits on federal power established by the Tenth Amendment by purporting to authorize “any
12   United States person” to “use” the files to print their own undetectable and untraceable weapons,
13   and to permit “unlimited distribution” of the files.39 The States have numerous laws restricting
14   the possession and use of firearms by “United States persons” and others, including laws
15   prohibiting ineligible persons from possessing firearms, requiring background checks as a
16   condition of acquiring firearms, and regulating the manufacture of firearms. See Dkt. # 29
17   (FAC), ¶¶ 68–217 (citing state gun-safety laws). Several of the Plaintiff States have also enacted
18   or proposed laws that specifically regulate 3D-printed guns. See N.J. SB 2465; Wash. SB 5061;
19   D.C. B23-0018; R.I. S0084; Md. SB 8. The Department’s overly broad authorization well
20   exceeds the scope of its authority under AECA to regulate exports, and on its face purports to
21   abrogate the states’ police powers to enforce their gun-safety laws in violation of the Tenth
22   Amendment. See U.S. Const. amend. X (“The powers not delegated to the United States by the
23   Constitution . . . are reserved to the States respectively, or the people.”); Bond v. United States,
24   572 U.S. 844, 854 (2014) (“The States have broad authority to enact legislation for the public
25   good—what we have often called a ‘police power.’”); cf. District of Columbia v. Heller, 554
26          39
                 Ex. C, ¶ 1(d) (emphasis added); Ex. J at 2.

                                                               11        ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                            7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                             PO Box 40111
       2:18-cv-01115-RSL                                                       Olympia, WA 98504-0111
                                                                                    (360) 709-6470


                                                  WASHSTATEB007415
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 846 of 992

           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 14 of 31




 1   U.S. 570, 626–27 (2008) (acknowledging validity of “longstanding prohibitions on the
 2   possession of firearms by felons and the mentally ill, or laws forbidding the carrying of firearms
 3   in sensitive places such as schools and government buildings, or laws imposing conditions and
 4   qualifications on the commercial sale of arms”). The States’ ability and authority to enforce their
 5   gun-safety laws is undermined by the State Department’s purported authorization of “any United
 6   States person” to “use” the files to print their own undetectable and untraceable weapons.
 7   C.     The State Department’s Actions Were Arbitrary and Capricious
 8          In addition to violating both AECA and the U.S. Constitution, the Temporary
 9   Modification and Letter are arbitrary and capricious, and should be invalidated for that
10   independent reason. Agency action is “arbitrary and capricious,” and must be set aside, if the
11   agency “entirely failed to consider an important aspect of the problem, offered an explanation
12   for its decision that runs counter to the evidence before the agency, or is so implausible that it
13   could not be ascribed to a difference in view or the product of agency expertise.” Motor Vehicle
14   Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). Agency
15   action is also arbitrary and capricious if it is not based on a “reasoned analysis” that indicates
16   the agency “examine[d] the relevant data and articulate[d] a satisfactory explanation for its action
17   including a rational connection between the facts found and the choice made.” Id. at 42–43
18   (citation and internal quotation marks omitted). When an agency reverses position, it must
19   provide a “reasoned explanation” for “disregarding facts and circumstances that underlay or
20   were engendered by the prior policy,” F.C.C. v. Fox Television Studios, Inc., 556 U.S. 502, 516
21   (2009), and “must show that there are good reasons for the new policy,” id. at 515. In short, to
22   survive arbitrary-and-capricious review, agency action must be demonstrably “logical and
23   rational.” Allentown Mack Sales & Service, Inc. v. N.L.R.B., 522 U.S. 359, 374 (1998).
24          1.      The administrative record fails to explain or support the agency’s asserted
                    rationales for abruptly reversing its position.
25
            Judicial review of agency action “is based on the administrative record and the basis for
26

                                                         12              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                            7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                             PO Box 40111
       2:18-cv-01115-RSL                                                       Olympia, WA 98504-0111
                                                                                    (360) 709-6470


                                           WASHSTATEB007416
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 847 of 992

           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 15 of 31




 1   the agency’s decision must come from the record.” Ass’n of Irritated Residents v. E.P.A., 790
 2   F.3d 934, 942 (9th Cir. 2015); see also, e.g., Choice Care Health Plan, Inc. v. Azar, 315 F. Supp.
 3   3d 440, 443 (D.D.C. 2018) (to survive APA review, “the facts on which the agency purports to
 4   have relied” must “have some basis in the record”) (internal quotation marks omitted). Absent
 5   compliance with this basic requirement, a reviewing court would be unable to measure agency
 6   action against the relevant governing standard. See, e.g., U.S. Lines, Inc. v. Fed. Mar. Comm’n,
 7   584 F.2d 519, 533 (D.C. Cir. 1978) (observing that the court could not “determine whether the
 8   final agency decision reflect[ed] the rational outcome of the agency’s consideration of all
 9   relevant factors,” as required by the APA, because it “ha[d] no idea what factors . . . were in fact
10   considered by the agency”).
11            Here, the Temporary Modification itself is the only document in the filed administrative
12   record that reflects any reason for the State Department’s reversal of its position on 3D-printable
13   firearm files.40 Neither the Letter nor the Settlement Agreement, nor any other part of the filed
14   record, memorializes the Department’s “determin[ation]” or offers any reasoning to support it.41
15   The Temporary Modification asserts, with no explanation or elaboration, that the State
16   Department “has determined that it is in the interest of the security and foreign policy of the
17   United States to temporarily modify the United States Munitions List to exclude” the subject
18   files. Simply stating that the Department “has determined” that permitting dissemination via the
19   internet is somehow “in the interest” of U.S. national security and foreign policy is insufficient
20   to survive judicial review. The Department must explain why it made this determination,
21   demonstrating a “rational connection between the facts found and the choice made.” State Farm,
22   463 U.S. at 43. But the filed record is completely devoid of any relevant “facts found,” much
23   less a “rational connection” to the decision to deregulate the subject files.
24            40
                See Ex. B; see generally Dkt. ## 116 (Admin. Record), 158 (Supp. Record).
25
              41
                See Ex. J; Ex. C; Dkt. # 95 at 6 (“No findings of fact or other statements are provided in the agreement
     that could explain the federal government’s dramatic change of position or that address, much less invalidate, its
     prior analysis regarding the likely impacts of publication on the United States’ national security interests.”); see
26   generally Dkt. ## 116, 158.

                                                                 13                 ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                       7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                        PO Box 40111
       2:18-cv-01115-RSL                                                                  Olympia, WA 98504-0111
                                                                                               (360) 709-6470


                                                  WASHSTATEB007417
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 848 of 992

           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 16 of 31




 1           The absence of evidence or explanation is unsurprising, since the Federal Defendants
 2   conceded in this litigation that 3D-printable firearms do pose a “serious security threat,” and
 3   offered a different explanation for the deregulation: that the subject files do not provide a “critical
 4   military or intelligence advantage” because they are “already commonly available[.]”42 This new
 5   explanation, which is supported only by the post hoc Heidema Declaration, merits no
 6   consideration because “[t]he focal point for judicial review should be the administrative record
 7   already in existence, not some new record made initially in the reviewing court.” Fla. Power &
 8   Light Co. v. Lorion, 470 U.S. 729, 743 (1985); San Luis & Delta-Mendota Water Auth. v. Jewell,
 9   747 F.3d 581, 602 (9th Cir. 2014) (same). In any case, neither the Heidema Declaration itself
10   nor any part of the administrative record provides a reasoned explanation for the new rationale
11   as applied to the subject files. In fact, the Federal Defendants conceded in these proceedings that
12   undetectable and untraceable 3D-printable firearms are not commonly available.43
13           Furthermore, far from acknowledging that the Temporary Modification and Letter
14   represent a reversal of its regulatory position or offering a rational explanation for this (as is
15   required), the State Department concealed the reversal until it was a fait accompli. See Fox
16   Television Stations, 556 U.S. at 515 (“the requirement that an agency provide reasoned
17   explanation for its action would ordinarily demand that it display awareness that it is changing
18   position”); SNR Wireless LicenseCo, LLC v. FCC, 868 F.3d 1021, 1029 (D.C. Cir. 2017) (“To
19   provide a satisfactory explanation, an agency must acknowledge and explain any departure from
20   its precedents.”). The State Department privately reached the tentative settlement in the Defense
21   Distributed case in April 2018, which became final on June 29. Meanwhile, the comment period
22   for the NPRM (which does not even mention 3D-printed firearms) was still open through July
23   9. The Settlement Agreement was not publicly disclosed until July. The Department issued the
24   Temporary Modification and Letter on July 27 without the required notice to Congress or any
25
             42
                  Dkt. # 64 at 22; Dkt. # 64-1 ¶¶ 19, 21.
26           43
                  See Ex. K at 32:5–21.

                                                               14          ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                              7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                               PO Box 40111
       2:18-cv-01115-RSL                                                         Olympia, WA 98504-0111
                                                                                      (360) 709-6470


                                                    WASHSTATEB007418
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 849 of 992

           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 17 of 31




 1   other advance warning or opportunity for public input on the reversal.
 2          In sum, neither the original rationale asserted in the Temporary Modification, nor the
 3   new rationale asserted in this case, finds any factual support or rational explanation in the record.
 4   Instead of acknowledging or explaining its reversal, the Department concealed it, and would
 5   have entirely evaded oversight and review if not for this lawsuit. These basic failures render the
 6   Temporary Modification and Letter arbitrary and capricious.
 7          2.      The agency failed to consider the specific properties of 3D-printed guns and
                    disregarded the unique threats they pose.
 8
            Not only are the State Department’s shifting rationales entirely unsupported, but the
 9
     administrative record also demonstrates that the Department failed to consider the specific
10
     properties of 3D-printed guns and their unique threats to world peace, national security, and
11
     foreign policy. In ignoring these issues, the Department disregarded the factors Congress deemed
12
     relevant to export control, as well as the evidence supporting the Department’s previous
13
     regulation of the subject files to further AECA’s stated purposes.
14
            An agency’s action is arbitrary and capricious where it “entirely failed to consider an
15
     important aspect of the problem” or “offered an explanation for its decision that runs counter to
16
     the evidence before the agency[.]” State Farm, 463 U.S. at 43. The agency must consider all
17
     “relevant factors,” id. at 42—in particular, the factors “Congress intended” the agency to
18
     consider, id. at 55. And the agency cannot pick and choose what evidence to rely on and disregard
19
     the rest; judicial review is based on the “whole” record, i.e., “all documents and material directly
20
     or indirectly considered by the agency decision-makers,” including “evidence contrary to the
21
     agency’s position.” Thompson, 885 F.2d at 555.
22
            Congress directed that export regulation under AECA must be “[i]n furtherance of world
23
     peace and the security and foreign policy of the United States.” 22 U.S.C. § 2778(a)(1). The
24
     State Department based its previous regulation of the subject files squarely on fulfilling these
25
     purposes, invoking threats to “U.S. national security, U.S. foreign policy interests, or
26

                                                         15               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                             7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                              PO Box 40111
       2:18-cv-01115-RSL                                                        Olympia, WA 98504-0111
                                                                                     (360) 709-6470


                                            WASHSTATEB007419
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 850 of 992

          Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 18 of 31




 1   international peace and stability” in its April 6, 2018 motion to dismiss in the Defense
 2   Distributed case.44 Elsewhere in its briefing, the Department emphasized the unique dangers
 3   posed by the subject files, which “constitute the functional equivalent of defense articles” and
 4   can be used to “automatically” generate a “lethal firearm” that is “virtually undetectable in metal
 5   detectors and other security equipment.”45 The Department expressed its particular concern that
 6   such “undetectable firearms technology could be used in an assassination, for the manufacture
 7   of spare parts by embargoed nations, terrorist groups, or guerilla groups, or to compromise
 8   aviation security overseas in a manner specifically directed at U.S. persons.”46 The Supplemental
 9   Record amply supports the conclusion that the subject files pose unique threats to U.S. national
10   security and foreign policy, as reflected in the Department’s own CJ determinations, the Aguirre
11   Declaration, and the Department’s briefing in the Defense Distributed case.47 Moreover,
12   hundreds of the public comments on the 2018 NPRM, which the Department received before
13   issuing the Temporary Modification and letter on July 27, 2018 (but admittedly did not consider),
14   oppose the rule on the grounds that it would deregulate 3D-printable firearms.48
15          Despite this evidence, the Department decided to deregulate the subject files sometime
16   during a three-week period in April 2018, providing no “reasoned explanation” for disregarding
17   the facts and circumstances supporting its previous position. Fox Television Studios, 556 U.S. at
18   516; see also SNR Wireless, 868 F.3d at 1029 (D.C. Cir. 2017); City of Kansas City, Mo. v. Dep’t
19   of Hous. & Urban Dev., 923 F.2d 188, 194 (D.C. Cir. 1991) (“Agency action based on a factual
20   premise that is flatly contradicted by the agency’s own record does not constitute reasoned
21   administrative decisionmaking, and cannot survive review under the arbitrary and capricious
22   standard.”). As of April 6, 2018, the Department’s position was that distributing the subject files
23   on the internet would “threaten U.S. national security, U.S. foreign policy interests, or
24          44
               Ex. E at 1.
25
            45
               Ex. D at 10.
            46
               Id.
            47
               See Exs. A, D, E, F, G.
26          48
               See Williams Decl., ¶ 4(25).

                                                         16             ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                           7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                            PO Box 40111
       2:18-cv-01115-RSL                                                      Olympia, WA 98504-0111
                                                                                   (360) 709-6470


                                              WASHSTATEB007420
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 851 of 992

           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 19 of 31




 1   international peace and stability.” By April 30, 2018, the Department had reached the settlement
 2   agreement that resulted in the Temporary Modification and Letter, which deregulated the subject
 3   files and approved them for “unlimited distribution.”
 4          Even though the Department was well aware of the characteristics and qualities of
 5   undetectable firearms that render them uniquely dangerous, as reflected in its own CJ
 6   determinations and its position in the Defense Distributed proceedings, there is no indication in
 7   the record that it considered them in connection with the deregulation. This is consistent with
 8   the Federal Defendants’ statements at oral argument indicating that they did not consider these
 9   unique factors until they took a “further look” at the issue in light of this Court’s TRO:
10                  MR. MYERS: Your Honor, since Your Honor entered the TRO, the
            government has been further studying and further looking into this issue, as the
11          press secretary I think indicated she was -- or the President was welcoming that
            opportunity. That further look has concluded. And the government's position on
12          this issue has not changed.49
13   Further, the Department admitted it did not consider the public comments on the 2018 NPRM—
14   even the hundreds of comments that oppose the rule due to its implications for 3D-printed guns,
15   which merit a meaningful response. See Home Box Office, Inc. v. F.C.C., 567 F.2d 9, 35–36
16   (D.C. Cir. 1977) (“[T]he opportunity to comment is meaningless unless the agency responds to
17   significant points raised by the public.”).
18          As noted above, the Federal Defendants’ post hoc rationale for deregulating the subject
19   files—that they do not provide a “critical military or intelligence advantage”—need not be
20   considered because it is not reflected or supported anywhere in the filed record. But even taking
21   it at face value, this explanation fails to account for all of the factors Congress directed the
22   Department to consider. A defense article can threaten “world peace and the security and foreign
23   policy of the United States”—as the subject files do—regardless of whether it provides a “critical
24   military or intelligence advantage.” Yet as the Court previously noted, the Department “appears
25   to have evaluated the export controls on small caliber firearms only through the prism of whether
26          49
                 Ex. K at 34:3–8.

                                                        17               ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                            7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                             PO Box 40111
       2:18-cv-01115-RSL                                                       Olympia, WA 98504-0111
                                                                                    (360) 709-6470


                                            WASHSTATEB007421
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 852 of 992

           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 20 of 31




 1   restricting foreign access would provide the United States with a military or intelligence
 2   advantage.” Dkt. # 95 at 18. This is borne out by the filed record, which contains no evidence
 3   whatsoever that any other factors were considered. The Department’s asserted rationale fails to
 4   account for the national security and foreign policy factors Congress directed it to consider.
 5   “Such a failure to address ‘an important aspect of the problem’ that is factually substantiated in
 6   the record is unreasoned, arbitrary, and capricious decisionmaking.” Humane Soc’y of U.S. v.
 7   Zinke, 865 F.3d 585, 606 (D.C. Cir. 2017) (quoting State Farm, 463 U.S. at 43)).
 8          3.      The agency’s stated rationales are pretextual as applied to 3D-printable
                    firearm files.
 9
            The available evidence strongly suggests that the State Department’s asserted rationales
10
     for deregulating the subject files are pretextual. “[C]ourts have not hesitated to find that reliance
11
     on a pretextual justification violates the APA.” New York v. U.S. Dep’t of Commerce, --- F. Supp.
12
     3d ----, 2019 WL 190285, at *112 (S.D.N.Y. Jan. 15, 2019) (citing, inter alia, Woods Petroleum
13
     Corp. v. U.S. Dep’t of Interior, 18 F.3d 854, 859 (10th Cir. 1994) (setting aside agency action
14
     because the “sole reason” for the action was “to provide a pretext” for the agency’s “ulterior
15
     motive”)). Because the basis for the agency’s action must be disclosed in the record, “[i]t follows
16
     that a court cannot sustain agency action founded on a pretextual or sham justification that
17
     conceals the true ‘basis’ for the decision.” Id. The New York court concluded, based on a number
18
     of factors, that the Commerce Department’s rationale for adding a citizenship question to the
19
     U.S. Census was pretextual. See id. at *112–115. Many similar factors are also present here.
20
            First, the Temporary Modification and Letter were highly procedurally irregular. As
21
     discussed above, they were issued without the required notice to Congress, or any other advance
22
     notice that would have afforded an opportunity for public scrutiny, and they partially effectuated
23
     a non-final proposed rulemaking. This concealed the deregulation from public view until it was
24
     complete, and deprived Congress of its right to exercise its “particularly rigorous oversight” of
25
     the Munitions List. See New York, 2019 WL 190285, at *112 (“conspicuous procedural
26

                                                         18               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                             7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                              PO Box 40111
       2:18-cv-01115-RSL                                                        Olympia, WA 98504-0111
                                                                                     (360) 709-6470


                                            WASHSTATEB007422
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 853 of 992

          Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 21 of 31




 1   irregularities” supported finding of pretext, as did a “failure to disclose” that prevented subject
 2   matter experts from “conducting rigorous testing”).
 3          Second, the evidence shows that the State Department decided to deregulate the subject
 4   files abruptly, sometime during the three-week period from April 6 to April 30, 2018, in
 5   connection with the Defense Distributed settlement. Even if the global state of affairs had
 6   somehow changed drastically during the three-week period in which the reversal occurred—an
 7   improbable scenario for which there is no evidence—this short period would not have afforded
 8   enough time to reach a reasoned “determin[ation]” that permanent deregulation no longer
 9   presented a national security or foreign policy threat. The Federal Defendants have sought to
10   justify the Temporary Modification and Letter by asserting they are of a piece with the May 24,
11   2018 NPRM, but this only underscores their irregularity, since the NPRM was not (and as of this
12   filing, still is not) final, and the deregulation decision was made months before the NPRM
13   comment period closed. See New York, 2019 WL 190285, at *112 (finding pretext where
14   decision was made before the alleged basis for the decision occurred).
15          Third, evidence outside the filed record indicates that the Department’s decision was
16   based on a reason not disclosed in the record. Heather Nauert, then the State Department
17   spokesperson, stated at a July 31, 2018 press briefing that the “Department of Justice suggested
18   that the State Department and the U.S. Government settle this [Defense Distributed] case, and
19   so that is what was done. . . . We took the advice of the Department of Justice, and here we are
20   right now.”50 This “following DOJ’s advice” rationale does not appear anywhere in the filed
21   record. At the same time, Ms. Nauert acknowledged that the State Department still had “equity”
22   in the matter of 3D-printed guns because it “wants to prevent the wrong people from acquiring
23   weapons overseas.”51 This is inconsistent with deregulation being “in the interest of” U.S.
24   national security and foreign policy and is further evidence of pretext. See New York, 2019 WL
25
            50
                 Dkt. # 35-1 at 5 of 46.
26          51
                 Id.

                                                        19              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                           7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                            PO Box 40111
       2:18-cv-01115-RSL                                                      Olympia, WA 98504-0111
                                                                                   (360) 709-6470


                                           WASHSTATEB007423
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 854 of 992

           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 22 of 31




 1   190285, at *112 (extra-record statements by Commerce Department official contradicted
 2   agency’s stated rationale for its decision, supporting finding that this rationale was pretextual);
 3   Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402 (1971) (consideration of extra-
 4   record evidence is appropriate where the record “does not disclose the factors that were
 5   considered” or the agency’s “construction of the evidence”).
 6          Fourth, the original Administrative Record filed by the State Department failed to include
 7   evidence that was before it when it made its decision, including the Department’s own CJ
 8   determinations related to the subject files, the Aguirre Declaration, and complete records from
 9   the Defense Distributed litigation in which the Department’s regulation of the files was directly
10   at issue. See New York, 2019 WL 190285, at *113, *48 (“curated and highly sanitized nature”
11   of initial administrative record suggested intent to conceal true basis for decision).
12          In sum, the stated bases for the State Department’s deregulation of the subject files—that
13   deregulation is “in the interest of” U.S. national security and foreign policy, or that the subject
14   files “do not provide a critical military or intelligence advantage”—are pretextual. “Because [the
15   State Department’s] stated rationale was not [its] actual rationale, [it] did not comply with the
16   APA’s requirement that [it] ‘disclose the basis of [its] decision.’” New York, 2019 WL 190285,
17   at *115 (quoting Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 167–168 (1962)).
18   D.     The Court Should Vacate the State Department’s Actions and Enjoin It from
            Further Attempts to Unlawfully Deregulate the Files
19
            The Temporary Modification and Letter should be vacated. When agency action is found
20
     to be “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,” the
21
     APA provides that the reviewing court “shall . . . hold unlawful and set aside” the agency action.
22
     5 U.S.C. § 706(2). Vacatur is the “normal remedy” for unlawful agency action. Allina Health
23
     Servs. v. Sebelius, 746 F.3d 1102, 1110 (D.C. Cir. 2014). Failure to provide required notice of
24
     the agency action is a “fundamental flaw,” id., and failure to address important aspects of the
25
     problem and ignoring relevant evidence are “major shortcomings,” Humane Soc’y, 865 F.3d at
26

                                                         20              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                            7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                             PO Box 40111
       2:18-cv-01115-RSL                                                       Olympia, WA 98504-0111
                                                                                    (360) 709-6470


                                           WASHSTATEB007424
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 855 of 992

            Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 23 of 31




 1   614, that make vacatur the appropriate remedy. Here, the Temporary Modification and Letter
 2   suffer from all of these fatal deficiencies and more. Further, this is not a case in which “the egg
 3   has been scrambled,” Allina, 746 F.3d at 1110–1111; vacatur would simply restore the status
 4   quo and “allow the [pending final rule] to take effect,” Nat’l Venture Capital Ass’n v. Duke, 291
 5   F. Supp. 3d 5, 21 (D.D.C. 2017)—assuming a final rule is lawfully promulgated.52
 6            The States additionally ask the Court to enjoin the Federal Defendants from issuing any
 7   subsequent “temporary modification” or otherwise removing the subject files from the Munitions
 8   List or permitting their export without providing congressional notice as required by AECA.53
 9   Where vacatur of a deregulation decision is not “sufficient to redress [plaintiffs’] injury,” a court
10   may issue an injunction that has a “meaningful practical effect independent of its vacatur.”
11   Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165–66 (2010). Here, absent a permanent
12   injunction prohibiting further procedurally defective agency actions, the State Department may
13   attempt another end-run around AECA’s requirements before any final rule goes into effect. See
14   New York, 2019 WL 190285, at *122 (permanent injunction was “necessary to make . . . vacatur
15   effective, as it prevents [the agency] from arriving at the same decision without curing the
16   problems” with its initial action). The States could once again face an abrupt final deregulation
17   that threatens immediate, serious, and irreparable harm, and leaves them with no remedy aside
18   from seeking another emergency TRO. Notably, the Department’s position is that congressional
19   notice was not required, see Dkt. # 64 at 18–20, and it has continued to defend this lawsuit
20   without ever acknowledging the impropriety of its use of ITAR’s “temporary modification”
21
22            52
                  The States anticipate that any final rule that removes the subject files from the Munitions List would be
     arbitrary and capricious for many of the same reasons discussed herein. Of course, the issue is not ripe at this time,
23   since no final rule has been published.
               53
                  The Private Defendants have previously opposed the entry of injunctive relief. See Dkt. ## 8, 11, 63.
24   Their theories regarding the constitutionality of regulating the subject files are at best tangential to this case, in
     which the States merely ask the Court to invalidate procedurally defective and unlawful agency actions and require
25   the State Department to follow the law in making regulatory changes that affect the subject files. Federal regulation
     of Munitions List items has repeatedly survived constitutional challenge, see United States v. Chi Mak, 683 F.3d
     1126, 1136 (9th Cir. 2012), but to the extent there are any constitutional implications with respect to the subject
26   files, they are not squarely presented here and the Court need not consider them.

                                                                  21                  ATTORNEY GENERAL OF WASHINGTON
                                                                                           Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                         7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                          PO Box 40111
       2:18-cv-01115-RSL                                                                    Olympia, WA 98504-0111
                                                                                                 (360) 709-6470


                                                  WASHSTATEB007425
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 856 of 992

            Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 24 of 31




 1   procedure to bypass the notice requirement and prematurely effectuate a non-final rule. See
 2   United States v. Laerdal Mfg. Corp., 73 F.3d 852 (9th Cir. 1995) (“defendant’s recognition of
 3   the wrongful nature of its conduct” is a factor in whether a permanent injunction should issue).
 4   Even if a final rule that complies with the notice requirement is published in the near future, it
 5   may not go into effect until six months later. See 83 Fed. Reg. 24,200 (May 24, 2018) (rules
 6   revising Munitions List categories typically have a “delayed effective date of 180 days”).
 7   Another procedurally improper deregulation in the meantime would again leave the states with
 8   no option other than filing yet another complaint and seeking yet another TRO.
 9            The standards for permanent and preliminary injunctions are “essentially the same,”
10   except that to obtain permanent relief, the plaintiff must show “actual success” on the merits
11   rather than a likelihood of success. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 32 (2008).
12   Success on the merits, including as to procedural defectiveness, is established above. The
13   irreparable harm the States will suffer if the files are permitted to be published online, and the
14   strong public interest in preventing this, is also well established in the record of these
15   proceedings. See Dkt. # 95 at 20–25; Dkt. # 43 at 19–24 & accompanying citations. Anyone with
16   access to a public or commercially available, relatively inexpensive 3D printer54—regardless of
17   their age, mental health status, or criminal history—would be able to download and instantly use
18   the files to make functional weapons, fulfilling Defense Distributed co-founder Cody Wilson’s
19   “crypto-anarchist” vision of “evading and disintermediating” gun-safety regulations.55 3D-
20   printed weapons will only become deadlier as the technology continues to evolve.56
21            3D-printable firearms pose substantial threats to public health and safety. The Liberator
22   and other weapons made of plastic can evade metal detectors,57 which are one of the most
23            54
                 Patel Decl., ¶¶ 9, 17–18, 26; Scott Decl., ¶¶ 4–5; Racine Decl., ¶¶ 3–6. Unless otherwise indicated, all
24   declarations cited in this section are filed at Dkt. # 43-2. An index of these declarations is filed at Dkt. # 43-1.
              55
                 See Dkt. # 44 (Rupert Decl.), Ex. 16.
25
              56
                 See Patel Decl., ¶¶ 21–26 (discussing emerging materials and technology that could be used to make
     deadlier weapons).
              57
                 McCord Decl., ¶¶ 11–13; Hosko Decl., ¶ 14; Bisbee Decl., ¶ 18; Dkt. # 29-1, Ex. 2 (Johanknecht Decl.),
26   ¶ 7; Dkt. # 29-1, Ex. 3 (Best Decl.), ¶ 7; Coyne Decl., ¶ 4; Camper Decl., ¶ 7; Kyes Decl., ¶ 17.

                                                                 22                 ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                       7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                        PO Box 40111
       2:18-cv-01115-RSL                                                                  Olympia, WA 98504-0111
                                                                                               (360) 709-6470


                                                  WASHSTATEB007426
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 857 of 992

           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 25 of 31




 1   significant forms of protection for public facilities such as airports, stadiums, courthouses and
 2   other government buildings, schools,58 and prisons.59 For example, 3D-printable weapons will
 3   make it possible for students to manufacture their own weapons that could be used in a school
 4   shooting (and could evade metal detectors that some schools are installing to prevent such
 5   shootings).60 3D-printed weapons such as the Liberator do not always look like conventional
 6   firearms, and children may mistake them for toys and play with them—a common reason for
 7   accidental gun deaths among children.61
 8           3D-printable firearms would compromise law-enforcement efforts. They can be privately
 9   manufactured with no serial numbers,62 hampering law enforcement’s ability to “trace” a firearm
10   to its original seller and subsequent purchasers, which can be used to solve crimes and combat
11   gun trafficking.63 Untraceable “ghost guns” of the non-3D-printed variety are already
12   increasingly popular64—and increasingly being used to commit horrific crimes, including
13   multiple mass shootings in California.65 3D-printed weapons would also undermine law
14   enforcement efforts to forensically match bullets used to commit crimes with the gun from which
15   they are shot, both because plastic weapons do not leave “ballistic fingerprints” on a bullet or
16   casing,66 and because the firing conditions cannot be reliably or safely replicated since the gun
17   is unstable and dangerous even to the shooter.67 For many of these reasons, 3D-printed weapons
18   may be particularly attractive to criminal enterprises, which would likely embrace the technology
19
20            58
                 McCord Decl., ¶¶ 7–8, 13, 18–21; Camper Decl., ¶ 7; Rivara Decl., ¶ 7; Hemenway Decl., ¶ 21;
     Wintemute Decl., ¶ 14.
21            59
                 See generally Herzog Decl.
              60
                 Rivara Decl., ¶ 7; see also Hemenway Decl., ¶ 21; Wintemute Decl., ¶ 14.
22            61
                 Rivara Decl., ¶ 6; Hemenway Decl., ¶ 20; Wintemute Decl., ¶ 13.
              62
                 McCord Decl., ¶¶ 29–30, 33; Kyes Decl., ¶ 8; Graham Decl., ¶ 35.
23
              63
                 Hosko Decl., ¶¶ 11, 11; McCord Decl., ¶¶ 30–32, 34, 40; Bisbee Decl., ¶¶ 17–18; Camper Decl., ¶¶ 6,
     8; Kyes Decl., ¶¶ 8, 11, 13, 15–16; Graham Decl., ¶¶ 16, 32; Dkt. # 29-1, Ex. 2 (Johanknecht Decl.), ¶ 8.
24
              64
                 Graham Decl., ¶¶ 17–18; id. ¶ 30 (noting increase in prohibited persons who possess ghost guns).
              65
                 Id., ¶¶ 25(a)–(t), 33.
25
              66
                 Camper Decl., ¶ 12; see also McCord Decl., ¶ 35 (“law enforcement agencies and prosecutors will not
     be able to rely on forensic experts to match bullets used to commit crimes with [3D-printed] firearms”).
              67
                 Camper Decl., ¶¶ 12–13; see Dkt. # 29, ¶¶ 74, 95, 109–10, 126, 131, 142, 150, 154, 157–58, 165,
26   170–71, 180–82, 207 (citing States’ laws establishing background-check requirements).

                                                              23                 ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                    7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                     PO Box 40111
       2:18-cv-01115-RSL                                                               Olympia, WA 98504-0111
                                                                                            (360) 709-6470


                                                WASHSTATEB007427
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 858 of 992

           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 26 of 31




 1   for use in engaging in the violence, proceeds-collection, and retaliation that commonly attends
 2   the work of those organizations.68
 3            3D-printable firearms also create a heightened risk of terrorist attacks, as the State
 4   Department has acknowledged.69 Undetectable and untraceable firearms could be used by
 5   foreign terrorist organizations for attacks within the United States, including against persons
 6   residing in or visiting the Plaintiff States.70 The apparent effectiveness of metal detectors in
 7   hindering such attacks would become meaningless if undetectable weapons became widely
 8   available; for example, “the 72,000 fans who pack CenturyLink for a Seahawks game suddenly
 9   become much more vulnerable to terrorists who seek to cause as much bloodshed as possible.”71
10            Such “ongoing and concrete harm to [the States’] law enforcement and public safety
11   interests . . . constitutes irreparable harm.” Maryland v. King, 567 U.S. 1301 (2012) (Roberts,
12   C.J., as Circuit Justice). In opposing entry of a preliminary injunction, the Federal Defendants
13   “d[id] not argue that any of these injuries are reparable.” Dkt. # 95 at 22. The Federal Defendants
14   would be unharmed by entry of a permanent injunction, which will merely prevent them from
15   circumventing AECA’s procedural requirements and ensure that any future agency action
16   affecting export control of the subject files is AECA-compliant.
17                                              IV.      CONCLUSION
18            For the reasons above, the Plaintiff States respectfully request that the Court enter
19   summary judgment in their favor, vacate and set aside the Temporary Modification and Letter,
20   and permanently enjoin the State Department from taking any other action to permit export of
21   the subject files absent compliance with AECA.
22

23
              68
                 Hosko Decl., ¶¶ 15–16; McCord Decl., ¶¶ 39–41; Graham Decl., ¶ 37.
              69
                 Ex. D at 10–11.
24
              70
                 McCord Decl., ¶¶ 14–22; see also Dkt. # 44-1, Ex. 9 (Sen. Menendez letter 8/8/2018). These concerns
     are perhaps particularly salient for the District of Columbia, which is entirely urban, densely populated, hosts
25   hundreds of heavily attended events each year, including numerous political marches and protests, and is filled with
     thousands of high-ranking federal officials and diplomats from around the world. Id., Ex. 20 (Lanier Decl.), ¶¶ 13–
     15; see also id., Ex. 21 (Op-ed by former Chief of U.S. Capitol Police and Senate Sergeant at Arms).
26            71
                 McCord Decl., ¶¶ 17–18, 22.

                                                                 24                 ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                       7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                        PO Box 40111
       2:18-cv-01115-RSL                                                                  Olympia, WA 98504-0111
                                                                                               (360) 709-6470


                                                  WASHSTATEB007428
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 859 of 992

          Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 27 of 31




 1         DATED this 15th day of February, 2019.
 2
                                        ROBERT W. FERGUSON
 3
                                        Attorney General of Washington
 4
                                        /s/ Jeffrey Rupert
 5                                      JEFFREY RUPERT, WSBA #45037
                                        Division Chief
 6                                      TODD BOWERS, WSBA #25274
                                        Deputy Attorney General
 7
                                        KRISTIN BENESKI, WSBA #45478
 8                                      JEFFREY T. SPRUNG, WSBA #23607
                                        ZACHARY P. JONES, WSBA #44557
 9                                      Assistant Attorneys General
                                        JeffreyR2@atg.wa.gov
10                                      ToddB@atg.wa.gov
11                                      JeffS2@atg.wa.gov
                                        KristinB1@atg.wa.gov
12                                      ZachJ@atg.wa.gov
                                        Attorneys for Plaintiff State of Washington
13
                                        XAVIER BECERRA
14                                      Attorney General of California
15                                      /s/ Nelson R. Richards
                                        NELSON R. RICHARDS, admitted pro hac vice
16                                      Deputy Attorney General
                                        Nelson.Richards@doj.ca.gov
17                                      Attorneys for Plaintiff State of California
18
                                        PHIL WEISER
19                                      Attorney General of Colorado

20                                      /s/ Matthew D. Grove
                                        MATTHEW D. GROVE, admitted pro hac vice
21                                      Assistant Solicitor General
22                                      Matt.Grove@coag.gov
                                        Attorneys for Plaintiff State of Colorado
23
                                        WILLIAM TONG
24                                      Attorney General of Connecticut
25
                                        /s/ Maura Murphy Osborne
26                                      MAURA MURPHY OSBORNE, admitted pro hac vice

                                                    25            ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                     7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                      PO Box 40111
       2:18-cv-01115-RSL                                                Olympia, WA 98504-0111
                                                                             (360) 709-6470


                                      WASHSTATEB007429
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 860 of 992

          Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 28 of 31




 1                                      Assistant Attorney General
                                        Maura.MurphyOsborne@ct.gov
 2
                                        Attorneys for Plaintiff State of Connecticut
 3
                                        KATHLEEN JENNINGS
 4                                      Attorney General of Delaware

 5                                      /s/ Ilona M. Kirshon
                                        ILONA M. KIRSHON, admitted pro hac vice
 6
                                        Deputy State Solicitor
 7                                      PATRICIA A. DAVIS, admitted pro hac vice
                                        Deputy Attorney General
 8                                      Ilona.Kirshon@state.de.us
                                        PatriciaA.Davis@state.de.us
 9                                      Attorneys for Plaintiff State of Delaware
10
                                        KARL A. RACINE
11                                      Attorney General for the District of Columbia

12                                      /s/ Robyn Bender
                                        ROBYN BENDER, admitted pro hac vice
13                                      Deputy Attorney General
                                        JIMMY ROCK, admitted pro hac vice
14
                                        Assistant Deputy Attorney General
15                                      ANDREW J. SAINDON, admitted pro hac vice
                                        Senior Assistant Attorney General
16                                      Robyn.Bender@dc.gov
                                        Jimmy.Rock@dc.gov
17                                      Andy.Saindon@dc.gov
                                        Attorneys for Plaintiff District of Columbia
18
19                                      CLARE E. CONNORS
                                        Attorney General of Hawaii
20
                                        /s/ Robert T. Nakatsuji
21                                      ROBERT T. NAKATSUJI, admitted pro hac vice
                                        Deputy Attorney General
22                                      Robert.T.Nakatsuji@hawaii.gov
23                                      Attorneys for Plaintiff State of Hawaii

24                                      KWAME RAOUL
                                        Attorney General of Illinois
25
                                        /s/ Brett E. Legner
26

                                                   26              ATTORNEY GENERAL OF WASHINGTON
                                                                        Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                      7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                       PO Box 40111
       2:18-cv-01115-RSL                                                 Olympia, WA 98504-0111
                                                                              (360) 709-6470


                                      WASHSTATEB007430
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 861 of 992

          Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 29 of 31




 1                                      BRETT E. LEGNER, admitted pro hac vice
                                        Deputy Solicitor General
 2
                                        ELIZABETH ROBERSON-YOUNG, admitted pro hac
 3                                      vice
                                        Deputy Solicitor General
 4                                      BLegner@atg.state.il.us
                                        ERobersonYoung@atg.state.il.us
 5                                      Attorneys for Plaintiff State of Illinois
 6
                                        THOMAS J. MILLER
 7                                      Attorney General of Iowa

 8                                      /s/ Nathanael Blake
                                        NATHANAEL BLAKE, admitted pro hac vice
 9                                      Deputy Attorney General
                                        Nathan.Blake@ag.iowa.gov
10
                                        Attorneys for Plaintiff State of Iowa
11
                                        BRIAN E. FROSH
12                                      Attorney General of Maryland
13                                      /s/ Julia Doyle Bernhardt
14                                      JULIA DOYLE BERNHARDT, admitted pro hac vice
                                        JEFFREY PAUL DUNLAP, admitted pro hac vice
15                                      Assistant Attorneys General
                                        JBernhardt@oag.state.md.us
16                                      jdunlap@oag.state.md.us
                                        Attorneys for Plaintiff State of Maryland
17

18                                      MAURA HEALEY
                                        Attorney General of Commonwealth of Massachusetts
19
                                        /s/ Jonathan B. Miller
20                                      JONATHAN B. MILLER, admitted pro hac vice
                                        Assistant Attorney General
21                                      Jonathan.Miller@state.ma.us
                                        Attorneys for Plaintiff Commonwealth of Massachusetts
22

23
24

25
26

                                                  27               ATTORNEY GENERAL OF WASHINGTON
                                                                        Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                      7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                       PO Box 40111
       2:18-cv-01115-RSL                                                 Olympia, WA 98504-0111
                                                                              (360) 709-6470


                                      WASHSTATEB007431
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 862 of 992

          Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 30 of 31




 1
                                        KEITH ELLISON
 2
                                        Attorney General of Minnesota
 3
                                        /s/ Jacob Campion
 4                                      JACOB CAMPION, admitted pro hac vice
                                        Jacob.Campion@ag.state.mn.us
 5                                      Attorneys for Plaintiff State of Minnesota
 6
                                        GURBIR GREWAL
 7                                      Attorney General of New Jersey

 8                                      /s/ Jeremy M. Feigenbaum
                                        JEREMY M. FEIGENBAUM, admitted pro hac vice
 9                                      Assistant Attorney General
                                        Jeremy.Feigenbaum@njoag.gov
10
                                        Attorneys for Plaintiff State of New Jersey
11
                                        LETITIA JAMES
12                                      Attorney General of New York
13                                      /s/ Steven Wu
14                                      STEVEN WU, admitted pro hac vice
                                        Deputy Solicitor General
15                                      Steven.Wu@ag.ny.gov
                                        Attorneys for Plaintiff State of New York
16
                                        JOSH SHAPIRO
17                                      Attorney General of Commonwealth of Pennsylvania
18
                                        /s/ Jonathan Scott Goldman
19                                      JONATHAN SCOTT GOLDMAN, admitted pro hac
                                        vice
20                                      Executive Deputy Attorney General
                                        MICHAEL J. FISCHER, admitted pro hac vice
21                                      Chief Deputy Attorney General
22                                      JGoldman@attorneygeneral.gov
                                        MFischer@attorneygeneral.gov
23                                      Attorneys for Plaintiff Commonwealth of Pennsylvania

24                                      JOSHUA H. STEIN
                                        Attorney General of North Carolina
25
26                                      /s/ Sripriya Narasimhan

                                                  28              ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                     7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                      PO Box 40111
       2:18-cv-01115-RSL                                                Olympia, WA 98504-0111
                                                                             (360) 709-6470


                                      WASHSTATEB007432
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 863 of 992

          Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 31 of 31




 1                                      SRIPRIYA NARASIMHAN, admitted pro hac vice
                                        Deputy General Counsel
 2                                      SNarasimhan@ncdoj.gov
 3                                      Attorneys for Plaintiff State of North Carolina

 4                                      ELLEN F. ROSENBLUM
                                        Attorney General of Oregon
 5
                                        /s/ Scott J. Kaplan
 6                                      SCOTT J. KAPLAN, WSBA #49377
 7                                      Scott.Kaplan@doj.state.or.us
                                        Attorneys for Plaintiff State of Oregon
 8
                                        PETER F. NERONHA
 9                                      Attorney General of Rhode Island
10                                      /s/ Justin Sullivan
11                                      JUSTIN SULLIVAN, admitted pro hac vice
                                        Assistant Attorney General
12                                      JJSullivan@riag.ri.gov
                                        Attorneys for Plaintiff State of Rhode Island
13
                                        THOMAS J. DONOVAN, JR.
14
                                        Attorney General of Vermont
15
                                        /s/ Benjamin D. Battles
16                                      BENJAMIN D. BATTLES, admitted pro hac vice
                                        Solicitor General
17                                      Benjamin.Battles@vermont.gov
                                        Attorneys for Plaintiff State of Vermont
18
19                                      MARK R. HERRING
                                        Attorney General of the Commonwealth of Virginia
20
                                        /s/ Samuel T. Towell
21                                      SAMUEL T. TOWELL, admitted pro hac vice
                                        Deputy Attorney General
22
                                        STowell@oag.state.va.us
23                                      Attorney for Plaintiff Commonwealth of Virginia

24

25
26

                                                   29              ATTORNEY GENERAL OF WASHINGTON
                                                                        Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                      7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                       PO Box 40111
       2:18-cv-01115-RSL                                                 Olympia, WA 98504-0111
                                                                              (360) 709-6470


                                      WASHSTATEB007433
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 864 of 992


             Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 1 of 18



1                                                                            The Honorable Robert S. Lasnik
2
3
4
5
6
7                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
8                                           AT SEATTLE

9                                                            )
      STATE OF WASHINGTON, et al.,                           )    No. 2:18-cv-1115-RSL
10                                                           )
         Plaintiffs,                                         )    FEDERAL DEFENDANTS’
11                                 v.                        )    CONSOLIDATED OPPOSITION
                                                             )    TO PLAINTIFFS’ MOTION
12    UNITED STATES DEPARTMENT OF                            )    FOR SUMMARY JUDGMENT
      STATE, et al.,                                         )    AND CROSS-MOTION FOR
13                                                           )    SUMMARY JUDGMENT
         Defendants.                                         )
14                                                           )    NOTED FOR: April 19, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION             U.S. DEPARTMENT OF JUSTICE
       FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT                  Civil Division, Federal Programs Branch
       State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL               450 Golden Gate Ave.
                                                                                           San Francisco, CA 94102
                                                                                               Tel: (415) 436-6635



                                              WASHSTATEB007434
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 865 of 992


             Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 2 of 18



 1
                                                INTRODUCTION
 2
              Manufacture or possession of plastic guns that are undetectable is a serious federal
 3
      crime, punishable by up to five years in prison. Among other statutes, the Undetectable
 4
      Firearms Act prohibits the manufacture, possession, sale, import, or transfer of undetectable
 5    firearms. See 18 U.S.C. § 922(p). The Department of Justice, among other agencies, enforces
 6    that prohibition, and will continue to do so vigorously. Neither those enforcement efforts nor
 7    the prohibition itself is affected in any way by the actions challenged in this case.
 8            Indeed, this case is not about the regulation of U.S. persons who wish to utilize a 3D
 9    printer to produce their own small-caliber firearms. Rather, this case concerns the Department
10    of State’s delegated authority to control the export of defense articles and services, or technical
11    data related thereto, that raise military or intelligence concerns. The Department is tasked with
12    determining what technology and weaponry provide a critical military or intelligence advantage
13    such that it should not be shipped without restriction from the United States to other countries
14    (or otherwise provided to foreigners), where it could be used to threaten U.S. national security,

15    foreign policy, or international peace and stability. Domestic activities that do not involve

16    providing access to foreign persons, by contrast, are left to other federal agencies—and the

17    states—to regulate.

18            Plaintiffs’ Amended Complaint, as well as their motion for summary judgment,

19    misunderstands the nature of the Department of State’s authority. But the Court need not reach

20    Plaintiffs’ claims under the Administrative Procedure Act (“APA”) or the Tenth Amendment

21    because Plaintiffs lack standing to assert their claims and fall outside the relevant statute’s zone
      of interests. And in any event, Plaintiffs’ claims fail on the merits. Accordingly, and for the
22
      reasons set forth below, the Court should deny Plaintiffs’ motion for summary judgment and
23
      grant Defendants’ cross-motion for summary judgment.
24
                                                 BACKGROUND
25
      I.      Statutory And Regulatory Background
26
              The Arms Export Control Act (“AECA”), 22 U.S.C. § 2751 et seq., authorizes the
27
      President, “[i]n furtherance of world peace and the security and foreign policy of the United
28

       FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION           U.S. DEPARTMENT OF JUSTICE
       FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 1            Civil Division, Federal Programs Branch
       State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                         San Francisco, CA 94102
                                                                                             Tel: (415) 436-6635



                                              WASHSTATEB007435
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 866 of 992


             Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 3 of 18



1
      States” to “control the import and the export of defense articles and defense services” and to
2
      promulgate regulations accordingly. 22 U.S.C. § 2778(a)(1) (emphasis added). The President
3
      has delegated this authority to the Department of State (“Department”) in relevant part, and the
4
      Department has accordingly promulgated the International Traffic in Arms Regulations
5     (“ITAR”), which are administered by the Department’s Directorate of Defense Trade Controls
6     (“DDTC”). See Exec. Order No. 13637(n)(i), 78 Fed. Reg. 16,129 (Mar. 8, 2013); 22 C.F.R.
7     §§ 120-130. At the heart of the AECA is the United States Munitions List (“USML”), an
8     extensive listing of materials that constitute “defense articles and defense services” under the
9     ITAR. See 22 C.F.R. Part 121. As relevant here, Category I of the USML includes all firearms
10    up to .50 caliber, and all technical data directly related to such firearms. Id. § 121.1(I)(a), (i).
11    Technical data is information that “is required for the design, development, production,
12    manufacture, assembly, operation, repair, testing, maintenance or modification of defense
13    articles.” Id. § 120.10(a)(1). Section 2778 of the AECA authorizes the President to (1)
14    designate those defense articles and services to be included on the USML; (2) require licenses

15    for the export of items on the USML; and (3) promulgate regulations for the import and export

16    of such items on the USML. 22 U.S.C. § 2778.

17            The ITAR does not regulate any transfers of defense articles except those that constitute

18    “exports,” i.e., the transfer of defense articles abroad or to foreign persons, and “temporary

19    imports.” The ITAR’s definition of exports includes, in part (1) “[s]ending or taking of a

20    defense article out of the United States in any manner,” 22 C.F.R. § 120.17(a)(1); (2)

21    “[r]eleasing or otherwise transferring a defense article to an embassy or to any of its agencies or
      subdivisions, such as a diplomatic mission or consulate, in the United States,” id.
22
      § 120.17(a)(4); and (3) “[r]eleasing or otherwise transferring technical data to a foreign person
23
      in the United States (a ‘deemed export’),” id. § 120.17(a)(2).
24
              In certain cases where it is unclear whether a particular item is a defense article or
25
      defense service, the Department makes a “commodity jurisdiction” (“CJ”) determination using
26
      a procedure set forth in the ITAR. See id. § 120.4. Upon written request, DDTC will provide
27
      applicants with a determination as to whether the article, service, or data is within the scope of
28

       FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION           U.S. DEPARTMENT OF JUSTICE
       FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 2            Civil Division, Federal Programs Branch
       State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                         San Francisco, CA 94102
                                                                                             Tel: (415) 436-6635



                                              WASHSTATEB007436
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 867 of 992


             Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 4 of 18



1
      the ITAR. These assessments are made on a case-by-case basis through an inter-agency
2
      process, evaluating whether the article, service, or data is covered by the USML, provides the
3
      equivalent performance capabilities of a defense article on the USML, or has a critical military
4
      or intelligence advantage. See id. § 120.4(d).
5             While the AECA and ITAR do not provide the Department with authority to prohibit
6     the domestic manufacture or possession of 3D-printed guns, another federal statute deals with
7     this topic. The Undetectable Firearms Act bars the manufacture, possession, sale, import, or
8     transfer of undetectable firearms. See 18 U.S.C. § 922(p); An Act to Extend the Undetectable
9     Firearms Act of 1988 for 10 Years, Pub. L. No. 113-57, 127 Stat. 656 (2013). Under that
10    statute, firearms manufactured or sold in the United States must generally be capable of being
11    detected by metal detectors and by x-ray machines. See 18 U.S.C. § 922(p)(1). Those
12    requirements are not in any way affected by the actions challenged in this case, nor are the
13    separate federal prohibitions on the possession of firearms by felons, persons subject to
14    restraining orders, or the mentally ill. See id. § 922(g)(1) (felons and certain state-law

15    misdemeanants); id. § 922(g)(8) (court-issued restraining orders); id. § 922(g)(4) (persons

16    adjudicated as mentally ill). The Government continues to enforce these laws in order to

17    address domestic safety issues related to undetectable firearms. The Department’s

18    determination under the ITAR at issue here will not affect those enforcement efforts.

19    II.     The Government’s Settlement With Defense Distributed

20            In 2012, Defense Distributed published on the Internet “privately generated technical

21    information regarding a number of gun-related items.” Def. Distributed v. U.S. Dep’t of State,
      121 F. Supp. 3d 680, 687 (W.D. Tex. 2015). In May 2013, DDTC sent Defense Distributed a
22
      letter stating that Defense Distributed may have released ITAR-controlled technical data
23
      without the required authorization. See id. Defense Distributed removed the technical data and
24
      submitted a CJ request. Id. The company, however, and in conjunction with another non-
25
      profit, the Second Amendment Foundation, ultimately brought a lawsuit against, inter alia, the
26
      Department and DDTC, claiming that the requirement to obtain authorization prior to
27
28

       FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION           U.S. DEPARTMENT OF JUSTICE
       FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 3            Civil Division, Federal Programs Branch
       State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                         San Francisco, CA 94102
                                                                                             Tel: (415) 436-6635



                                              WASHSTATEB007437
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 868 of 992


             Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 5 of 18



 1
      publishing the subject files on its website violated plaintiffs’ rights under the First, Second, and
 2
      Fifth Amendments and exceeded the Department’s statutory authority. Id. at 688.
 3
              In August 2015, the U.S. District Court for the Western District of Texas denied
 4
      Defense Distributed’s motion for a preliminary injunction. Id. at 701. For purposes of the
 5    preliminary injunction analysis, the district court considered the files to be subject to the
 6    protection of the First Amendment. Id. at 691-92. Applying intermediate scrutiny, the court
 7    concluded that “because the AECA and ITAR do not prohibit domestic communications” and
 8    plaintiffs remained “free to disseminate the computer files at issue domestically,” they had not
 9    shown a substantial likelihood of success on the merits. Id. at 695.
10            The Fifth Circuit affirmed in a split decision. See 838 F.3d 451 (5th Cir. 2016).
11    Focusing narrowly on the question of the non-merits requirements for preliminary relief, the
12    panel majority concluded that the “Department’s stated interest in preventing foreign nationals
13    . . . from obtaining technical data on how to produce weapons and weapon parts” outweighed
14    plaintiffs’ interest in their constitutional rights. Id. at 458-59. The panel majority “decline[d]

15    to address the merits” because the failure by plaintiffs to meet any single requirement for a

16    preliminary injunction would require affirmance of the district court. See id. at 456-58. A

17    dissent from the panel opinion did address the merits. See id. at 461 (Jones, J. dissenting).

18    “[F]or the benefit of the district court on remand,” the dissent set forth an analysis concluding

19    that “the State Department’s application of its ‘export’ control regulations to this domestic

20    Internet posting appears to violate the governing statute, represents an irrational interpretation

21    of the regulations, and violates the First Amendment as a content-based regulation and a prior
      restraint.” Id. at 463-64.
22
              After plaintiffs’ petitions for rehearing en banc and for certiorari were denied, see 138
23
      S. Ct. 638 (2018); 865 F.3d 211 (5th Cir. 2017) (5 dissenting judges), proceedings resumed in
24
      district court. In April 2018, the Government moved to dismiss plaintiffs’ second amended
25
      complaint. See Def. Distributed, No. 1:15-cv-372-RP, Dkt. No. 92. Meanwhile, the district
26
      court ordered the parties to exchange written settlement demands, see id., Dkt. No. 88, thereby
27
28

       FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION           U.S. DEPARTMENT OF JUSTICE
       FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 4            Civil Division, Federal Programs Branch
       State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                         San Francisco, CA 94102
                                                                                             Tel: (415) 436-6635



                                              WASHSTATEB007438
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 869 of 992


                Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 6 of 18



 1
      initiating a process under which the parties were able to reach a settlement before briefing on
 2
      the motion to dismiss was complete, see id., Dkt. Nos. 93, 95.
 3
                 Pursuant to the settlement and as relevant here, the Government agreed to the following:
 4
                 (a)     Defendants’ commitment to draft and to fully pursue, to the extent authorized by
 5                       law (including the Administrative Procedure Act), the publication in the Federal
                         Register of a notice of proposed rulemaking and final rule, revising USML
 6
                         Category I to exclude the technical data that is the subject of the Action.[1]
 7
                 (b)     Defendants’ announcement, while the above-referenced final rule is in
 8                       development, of a temporary modification, consistent with the . . . [ITAR], 22
                         C.F.R. § 126.2, of USML Category I to exclude the technical data that is the
 9
                         subject of the Action. The announcement will appear on the DDTC website,
10                       www.pmddtc.state.gov, on or before July 27, 2018.[2]

11               (c)     Defendants’ issuance of a letter to Plaintiffs on or before July 27, 2018, signed
                         by the Deputy Assistant Secretary for Defense Trade Controls, advising that the
12                       Published Files, Ghost Gunner Files, and CAD Files are approved for public
13                       release (i.e., unlimited distribution) in any form and are exempt from the export
                         licensing requirements of the ITAR because they satisfy the criteria of 22 C.F.R.
14                       § 125.4(b)(13). . . .

15               (d)     Defendants’ acknowledgment and agreement that the temporary modification
                         . . . permits any United States person, to include DD’s customers and SAF’s
16
                         members, to access, discuss, use, reproduce, or otherwise benefit from the
17                       technical data that is the subject of the Action, and that the letter to Plaintiffs
                         permits any such person to access, discuss, use, reproduce or otherwise benefit
18                       from the Published Files, Ghost Gunner Files, and CAD Files.
19               The parties executed the agreement on June 29, 2018, and the Government complied
20    with (b) and (c) on July 27, 2018. See Declaration of Sarah Heidema (“Heidema Decl.”), Dkt.

21
22    1
        See Section III, infra. At the time settlement negotiations began, the parties had long expected such a Notice of
      Proposed Rulemaking (“NPRM”) to be issued. See 78 Fed. Reg. 22,740, 22,741 (April 16, 2013) (announcing that
23    “[t]he Department intends to publish final rules implementing the revised USML categories and related ITAR
      amendments periodically”). Reflecting nearly a decade of efforts to carry out a reform of export regulations and
24    pursuant to a “comprehensive review” of the U.S. export control system, the Government has undertaken an
      Export Control Reform Initiative (“ECRI”) that was proposed in April 2010, see Fact Sheet on the President’s
25    Export Control Reform Initiative (Apr. 20, 2010), https://obamawhitehouse.archives.gov/the-press-office/fact-
      sheet-presidents-export-control-reform-initiative, and facilitated by Executive Order No. 13637, 78 Fed. Reg.
26    16,129 (Mar. 8, 2013). By January 20, 2017, this export reform process had been completed for USML categories
      IV through XX.
27    2
        Pursuant to 22 C.F.R. § 126.2, “[t]he Deputy Assistant Secretary for Defense Trade Controls may order the
      temporary suspension or modification of any or all of the regulations of this subchapter in the interest of the
28    security and foreign policy of the United States.”

          FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION                  U.S. DEPARTMENT OF JUSTICE
          FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 5                   Civil Division, Federal Programs Branch
          State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL                    450 Golden Gate Ave.
                                                                                                   San Francisco, CA 94102
                                                                                                       Tel: (415) 436-6635



                                                 WASHSTATEB007439
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 870 of 992


             Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 7 of 18



1
      No. 64-1, ¶¶ 27, 29. The Settlement Agreement states that Defendants deny that they violated
2
      plaintiffs’ constitutional rights. See id. ¶ 28.
3
      III.    The Government’s Rulemaking
4
              On May 24, 2018—after the initial exchange of settlement offers but more than one
5     month prior to the settlement with Defense Distributed—the Departments of State and
6     Commerce each issued a notice of proposed rulemaking (“NPRM”) that implicated the
7     technical data at issue in Defense Distributed. See 83 Fed. Reg. 24,198 (May 24, 2018); 83
8     Fed. Reg. 24,166 (May 24, 2018). In those NPRMs, the Government proposed amending the
9     ITAR “to revise Categories I (firearms, close assault weapons and combat shotguns), II (guns
10    and armament) and III (ammunition and ordnance) of the [USML] to describe more precisely
11    the articles warranting export and temporary import control on the USML.” 83 Fed. Reg. at
12    24,198. As proposed, the items removed from the USML—which encompass the technical
13    data at issue in Defense Distributed and this litigation—would no longer be subject to the
14    ITAR’s authorization requirements, i.e., no license from the Department of State would be

15    required for their export. See Heidema Decl. ¶ 21; see generally 83 Fed. Reg. at 24,198. The

16    Department of State “received more than 3,500 comments in response to the NPRM, including

17    comments related to 3D-printed firearms.” Heidema Decl. ¶ 23.

18    IV.     Procedural History

19            On July 30, 2018, Plaintiffs filed the instant action against, inter alia, the Department,

20    the Secretary of State, DDTC, and Defense Distributed. Compl., Dkt. No. 1. Plaintiffs alleged

21    that the Government’s settlement with Defense Distributed adversely affected their public
      safety laws, in violation of the APA and the Tenth Amendment. Id. at 21-41. Also on July 30,
22
      2018, Plaintiffs moved for a temporary restraining order against Defendants, Mot. for TRO,
23
      Dkt. No. 2, which the Court granted on July 31, 2018, Dkt. No. 23 (“Order”). Plaintiffs
24
      amended their complaint on August 2, 2018, Am. Compl., Dkt. No. 29, and moved for a
25
      preliminary injunction on August 9, 2018, Dkt. No. 43. The Court granted Plaintiffs’ motion
26
      on August 27, 2018. Dkt. No. 95 (“Prelim. Inj.”). Pursuant to the preliminary injunction
27
      issued by the Court, the Government is enjoined from “implementing or enforcing the
28

       FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION           U.S. DEPARTMENT OF JUSTICE
       FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 6            Civil Division, Federal Programs Branch
       State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                         San Francisco, CA 94102
                                                                                             Tel: (415) 436-6635



                                              WASHSTATEB007440
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 871 of 992


                Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 8 of 18



 1
      ‘Temporary Modification of Category I of the United States Munitions List’ and the letter to
 2
      Cody R. Wilson, Defense Distributed, and the Second Amendment Foundation issued by the
 3
      U.S. Department of State on July 27, 2018,” and the Federal Defendants must “preserve the
 4
      status quo ex ante as if the modification had not occurred and the letter had not been issued
 5    until further order of the Court.” Id. at 25.
 6               The Federal Defendants produced the administrative record on October 19, 2018, Dkt.
 7    No. 116, and filed supplementary materials on December 20, 2018, Dkt. No. 158. Plaintiffs
 8    moved for summary judgment on February 15, 2019. Dkt. No. 170 (“Pls.’ MSJ”).
 9                                                    ARGUMENT
10               “The court shall grant summary judgment if the movant shows that there is no genuine
11    dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
12    R. Civ. P. 56(a). “Generally, judicial review of agency action is limited to review of the record
13    on which the administrative decision was based.” Partridge v. Reich, 141 F.3d 920, 926 n.4
14    (9th Cir. 1998). “[T]he function of the district court is to determine whether or not as a matter

15    of law the evidence in the administrative record permitted the agency to make the decision it

16    did.” Occidental Eng’g Co. v. INS, 753 F.2d 766, 769 (9th Cir. 1985). “[I]n a case involving

17    review of a final agency action under the [APA] . . . summary judgment becomes the

18    mechanism for deciding, as a matter of law, whether the agency action is supported by the

19    administrative record and otherwise consistent with the APA standard of review.” San Joaquin

20    River Grp. Auth. v. Nat’l Marine Fisheries Serv., 819 F. Supp. 2d 1077, 1084 (E.D. Cal. 2011)

21    (citation omitted).
                 A.      Plaintiffs Are Not Within The AECA’s Zone Of Interests.3
22
                 “[A] person suing under the APA must satisfy not only Article III’s standing
23
      requirements, but an additional test: The interest he asserts must be arguably within the zone of
24
      interests to be protected or regulated by the statute that he says was violated.” Havasupai Tribe
25
26
      3
       The Court did not previously address the Federal Defendants’ zone-of-interests argument. See Prelim. Inj. at 8-
27    12. Moreover, for the reasons provided in the Federal Defendants’ opposition to Plaintiffs’ motion for a
      preliminary injunction, the Federal Defendants maintain that Plaintiffs lack Article III standing to assert their
28    claims. See Dkt. No. 64 (“Defs.’ PI Opp.”) at 13-16.

          FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION                 U.S. DEPARTMENT OF JUSTICE
          FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 7                  Civil Division, Federal Programs Branch
          State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL                   450 Golden Gate Ave.
                                                                                                  San Francisco, CA 94102
                                                                                                      Tel: (415) 436-6635



                                                 WASHSTATEB007441
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 872 of 992


             Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 9 of 18



1
      v. Provencio, 906 F.3d 1155, 1166 (9th Cir. 2018) (citation omitted). While the zone of
2
      interests test is not “demanding,” it nevertheless forecloses suit “when a plaintiff’s ‘interests are
3
      so marginally related to or inconsistent with the purposes implicit in the statute that it cannot
4
      reasonably be assumed that Congress intended to permit the suit.’” Match–E–Be–Nash–She–
5     Wish Band of Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012).
6             Here, Plaintiffs—whose Amended Complaint focuses on the Federal Defendants’
7     compliance with the AECA’s congressional notification provision, 22 U.S.C. §2778(f)(1)—do
8     not fall within the zone of interests protected by the statute. See Bennett v. Spear, 520 U.S.
9     154, 175-76 (1997) (emphasizing that zone of interests test is applied in the context of “the
10    particular provision of law upon which the plaintiff relies”). The AECA “is designed to protect
11    against the national security threat created by the unrestricted flow of military information
12    abroad.” United States v. Posey, 864 F.2d 1487, 1495 (9th Cir. 1989); accord United States v.
13    Chi Mak, 683 F.3d 1126, 1134 (9th Cir. 2012) (AECA “was intended to authorize the President
14    to control the import and export of defense articles and defense services in ‘furtherance of

15    world peace and the security and foreign policy of the United States.’” (quoting 22 U.S.C.

16    § 2778(a)(1))); see also Am. Compl. ¶ 27 (acknowledging that “[t]he purpose of the AECA is

17    to reduce the international trade in arms and avoid destabilizing effects abroad through arms

18    exports”). The primary concerns of the statute are thus national security and foreign relations.

19    In this context Congress enacted 22 U.S.C. § 2778(f)(1), which provides that “[t]he President

20    may not remove any item from the Munitions List until 30 days after the date on which the

21    President has provided notice of the proposed removal to” certain congressional committees.
      As the legislative history makes clear, Congress enacted this provision in response to
22
      “legitimate industry concerns” by exporters, and cautioned the Executive Branch to “avoid
23
      unnecessary export regulation.” H.R. Rep. No. 97-58, at 21-22 (1981). Thus Plaintiffs—states
24
      who neither exercise congressional oversight of the Department nor function as would-be
25
      exporters, and whose alleged harms concern purely domestic, non-military matters unrelated to
26
      foreign relations, fail to meet the zone of interests test. Cf. People ex rel. Hartigan v. Cheney,
27
      726 F. Supp. 219, 227 (C.D. Ill. 1989) (Illinois not within zone of interest of the Base Closure
28

       FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION           U.S. DEPARTMENT OF JUSTICE
       FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 8            Civil Division, Federal Programs Branch
       State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                         San Francisco, CA 94102
                                                                                             Tel: (415) 436-6635



                                              WASHSTATEB007442
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 873 of 992


               Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 10 of 18



1
      and Realignment Act, because, as here, the state “is not the subject of the Secretary’s action”
2
      and “states have no constitutional or statutory role in federal military policy”).
3
                 B.      Plaintiffs’ APA Claims Fail.
4
                 According to Plaintiffs, the Department exceeded its statutory authority in not providing
5     advance notice to Congress about the actions undertaken in connection with the settlement
6     agreement. Pls.’ MSJ at 10-11. But as the Federal Defendants have previously explained,
7     Defs.’ PI Opp. at 18-19, the statutory provision on which Plaintiffs rely requires such notice
8     only with respect to the removal of items from the USML. See 22 U.S.C. § 2778(f)(1)
9     (providing that “the President may not remove any item from the Munitions List until 30 days
10    after the date on which the President has provided notice of the proposed removal” to the
11    appropriate congressional committees). Because the subject files are not specifically
12    enumerated on the USML and therefore are not items, and because the Department effectuated
13    only a temporary modification, not a removal, the Department’s actions were in accord with its
14    delegated authority. But see Prelim. Inj. at 12-15.

15               The Court should also reject Plaintiffs’ claim that the Temporary Modification and

16    Letter were arbitrary and capricious. As the Federal Defendants explained in their opposition

17    to Plaintiffs’ preliminary injunction motion, items belong on the United States Munitions List if

18    they “provide[] a critical military or intelligence advantage.” 22 C.F.R. § 120.3(b). Here, the

19    administrative record reveals that the government had determined that small-caliber firearms do

20    not satisfy that standard. See generally Defs.’ PI Opp. at 22 (citing State and Commerce

21    NPRMs).4
                 Defendants acknowledge that the Court previously suggested that Defendants failed to
22
      sufficiently “consider[] the unique properties of 3D plastic guns,” Prelim. Inj. at 17, or to
23
      provide a “reasoned explanation for its change in position,” id. at 18. Defendants nonetheless
24
      respectfully maintain that they satisfied their obligations. See generally Defs.’ PI Op. at 21-22.
25
26    4
       Plaintiffs’ suggestion that “the Temporary Modification is the only document in the filed administrative record that
      reflects any reason for the State Department’s reversal of its position on 3D-printable firearms files,” Pls.’ MSJ at
27    13, is therefore not correct. When an agency’s decision is properly before the Court, it “review[s] the entire
      administrative record.” Epsilon Elec., Inc. v. U.S. Dep’t of Treas., Office of Foreign Assets Control, 857 F.3d 913,
28    924 (D.C. Cir. 2017).

          FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION                   U.S. DEPARTMENT OF JUSTICE
          FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 9                    Civil Division, Federal Programs Branch
          State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL                     450 Golden Gate Ave.
                                                                                                    San Francisco, CA 94102
                                                                                                        Tel: (415) 436-6635



                                                  WASHSTATEB007443
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 874 of 992


            Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 11 of 18



1
      Specifically, Defendants maintain that it sufficed to consider the need to regulate small-caliber
2
      firearms generally, as undetectable firearms are separately regulated by other agencies under
3
      the Undetectable Firearms Act. See id. at 10.
4
              In any case, even if the Court were to find the Federal Defendants’ rationale inadequate,
5     it should reject Plaintiffs’ contention that the Federal Defendants’ rationale was pretextual.
6     Plaintiffs suggest that the Temporary Modification and Letter were procedurally irregular
7     because they were issued without notice to Congress, but Defendants respectfully maintain that
8     no such notice was required. See id. at 18-19; but see Prelim. Inj. at 12-15. While Plaintiffs
9     further suggest that the Department’s decision was made “abruptly, sometime during the three-
10    week period from April 6 to April 30, 2018,” Pls.’ MSJ at 19, the Federal Defendants have
11    explained that the decision was made following the District Court of the Western District of
12    Texas’s instruction to the parties to exchange written settlement demands, see Defs.’ PI Opp. at
13    5; it is no secret that the Temporary Modification and Letter arose from a settlement of the
14    Defense Distributed litigation. Cf. Pls.’ MSJ at 19. Last, Plaintiffs complain that certain

15    documents were initially omitted from the administrative record, see Pls.’ MSJ at 20, but those

16    documents were omitted from the record because they were not among the documents

17    considered by the agency decision-maker. See generally Defs.’ Opp. at Pls.’ Mot. to Compel,

18    Dkt. No. 152. In any case, Defendants agreed to supplement the record with these documents

19    for the Court’s convenience in determining whether to rely on the materials as extra-record

20    evidence and the convenience of the parties. See Dkt. No. 158.

21            C.      Plaintiffs’ Tenth Amendment Claim Fails.
              Plaintiffs fare no better in arguing that the Department’s actions constitute a violation of
22
      the Tenth Amendment to the Constitution. See Pls.’ MSJ at 11-12. The Tenth Amendment
23
      provides that “[t]he powers not delegated to the United States by the Constitution, nor
24
      prohibited by it to the States, are reserved to the States respectively, or to the people.” U.S.
25
      Const. amend. X. “Under the Tenth Amendment, ‘the Federal Government may not compel
26
      States to implement, by legislation or executive action, federal regulatory programs.’” Envtl.
27
      Def. Ctr., Inc. v. U.S. EPA, 344 F.3d 832, 847 (9th Cir. 2003) (quoting Printz v. United States,
28

       FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION           U.S. DEPARTMENT OF JUSTICE
       FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 10           Civil Division, Federal Programs Branch
       State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                         San Francisco, CA 94102
                                                                                             Tel: (415) 436-6635



                                              WASHSTATEB007444
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 875 of 992


            Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 12 of 18



 1
      521 U.S. 898, 925 (1997)). “The crucial proscribed element is coercion; the residents of the
 2
      State or municipality must retain ‘the ultimate decision’ as to whether or not the State or
 3
      municipality will comply with the federal regulatory program.” Id. (quoting New York v.
 4
      United States, 505 U.S. 144, 168 (1992)).
 5            Here, Plaintiffs claim that “[t]he Department’s overly broad authorization well exceeds
 6    the scope of its authority under AECA to regulate exports, and on its face purports to abrogate
 7    the states’ police powers to enforce their gun-safety laws in violation of the Tenth
 8    Amendment.” Pls.’ MSJ at 11; see also id. at 12 (arguing that “[t]he States’ ability and
 9    authority to enforce their gun-safety laws is undermined by the State Department’s purported
10    authorization of ‘any United States person’ to ‘use’ the files to print their own undetectable and
11    untraceable weapons”). To be abundantly clear, however, the Government does not suggest,
12    and has never suggested, that the settlement agreement conflicts with or otherwise preempts
13    such state laws. To the contrary, the Department has consistently emphasized that its actions
14    are taken only pursuant to its authority to regulate the United States’ system of export controls,

15    not domestic activity. See Def. Distributed, 121 F. Supp. 3d at 695. The protections for state

16    law legislated by Congress in the Gun Control Act remain in force, see 18 U.S.C. § 927, as well

17    as the laws invoked by Plaintiffs, remain unaffected by the settlement agreement. Nor is there

18    any basis to substitute Plaintiffs’ understanding of the agreement for the far more reasonable

19    interpretation of the Government.

20            Moreover, Plaintiffs fall well short of establishing any element of a violation of the

21    Tenth Amendment. “[T]here is simply no evidence that [Plaintiffs were] compelled to enact or
      enforce any federal regulatory program. Nor is there any evidence that [Plaintiffs were]
22
      compelled to assist in the enforcement of federal statutes regulating private individuals.” See
23
      City of Tombstone v. United States, No. 11-cv-00845, 2015 WL 11120851, at *19 (D. Ariz.
24
      Mar. 12, 2015). Absent such a program or compulsion, the Court should reject Plaintiffs’
25
      Tenth Amendment claim. See id.; see also, e.g., Envtl. Def. Ctr., 344 F.3d at 845 (holding
26
      agency action “does not violate the Tenth Amendment, because it directs no unconstitutional
27
      coercion”).
28

       FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION           U.S. DEPARTMENT OF JUSTICE
       FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 11           Civil Division, Federal Programs Branch
       State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                         San Francisco, CA 94102
                                                                                             Tel: (415) 436-6635



                                              WASHSTATEB007445
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 876 of 992


            Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 13 of 18



1
              The two cases cited by Plaintiffs are not to the contrary. See Pls.’ MSJ at 11-12. First,
2
      Plaintiffs point to the Supreme Court’s general statement in Bond v. United States that “[t]he
3
      States have broad authority to enact legislation for the public good—what we have often called
4
      a ‘police power.’” 572 U.S. 844, 854 (2014). But the Federal Defendants do not even purport
5     to infringe upon that power, let alone coerce Plaintiffs into complying with a federal program.
6     Likewise, in District of Columbia v. Heller, the Supreme Court noted that “longstanding
7     prohibitions on the possession of firearms by felons and the mentally ill, or laws forbidding the
8     carrying of firearms in sensitive places such as schools and government buildings, or laws
9     imposing conditions and qualifications on the commercial sale of arms” are “presumptively
10    lawful[.]” 554 U.S. 570, 626-27 & n.26 (2008). Yet Heller concerned the Second
11    Amendment, not the Tenth, and nothing in Heller indicates that the Department’s exercise of its
12    export authority, which does not involve commandeering State funds or entities, can give rise
13    to a Tenth Amendment violation.
14            D.      An Injunction Is Unwarranted.

15            As Plaintiffs correctly note, Pls.’ MSJ at 20, in the APA context, “[v]acatur is the

16    standard remedy for unlawful agency decisions,” Klamath-Siskiyou Wildlands Ctr. v. Nat’l

17    Oceanic & Atmospheric Admin. Nat’l Marine Fisheries Serv., 109 F. Supp. 3d 1238, 1239

18    (N.D. Cal. 2015); see 5 U.S.C. § 706(2)(A) (requiring court to “hold unlawful and set aside

19    agency action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of

20    discretion, or otherwise not in accordance with law”). Nevertheless, in the event the Court

21    finds that the challenged agency actions were inconsistent with the APA, Plaintiffs
      “additionally ask the Court to enjoin the Federal Defendants from issuing any subsequent
22
      ‘temporary modification’ or otherwise removing the subject files from the Munitions List or
23
      permitting their export without providing congressional notice as required by AECA.” Pls.’
24
      MSJ at 21. Plaintiffs’ request is unfounded and should be denied.
25
              “A court’s decision to issue an injunction constitutes an unwarranted ‘extraordinary
26
      remedy’ if a less drastic remedy, such as vacatur, could sufficiently redress plaintiff’s injury.
27
      Klamath-Siskiyou Wildlands Ctr., 109 F. Supp. 3d at 1247 (quoting Monsanto Co. v. Geertson
28

       FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION           U.S. DEPARTMENT OF JUSTICE
       FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 12           Civil Division, Federal Programs Branch
       State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                         San Francisco, CA 94102
                                                                                             Tel: (415) 436-6635



                                              WASHSTATEB007446
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 877 of 992


               Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 14 of 18



1
      Seed Farms, 561 U.S. 139, 165-66 (2010)). Here, there is no basis to conclude that vacatur
2
      would be insufficient to redress Plaintiffs’ alleged injuries. Plaintiffs’ Amended Complaint and
3
      motion for summary judgment make clear that at issue are not the substantive policies
4
      underlying the challenged actions, but rather the procedures used by the agency in taking those
5     actions. See Am. Compl. ¶¶ 230-40 (alleging failure to provide congressional notification and
6     failure to adequately explain basis for actions); Pls.’ MSJ at 10-18 (same). Vacatur and remand
7     would appropriately allow the Federal Defendants to cure any deficiencies with respect to those
8     procedures. See Nat’l Ass’n of Home Builders v. Defs. of Wildlife, 551 U.S. 644, 657 (2007)
9     (“[I]f the EPA’s action was arbitrary and capricious, . . . the proper course would have been to
10    remand to the Agency for clarification of its reasons.”); Se. Ak. Conservation Council v. U.S.
11    Army Corps of Engineers, 486 F.3d 638, 654-55 (9th Cir. 2007), rev’d and remanded on other
12    grounds sub nom. Coeur Ak., Inc. v. Se. Ak. Conservation Council, 557 U.S. 261 (2009)
13    (“Under the APA . . . a court should ‘vacate the agency’s action and remand to the agency to
14    act in compliance with its statutory obligations.’” (citation omitted)).

15               The rationale underlying Plaintiffs’ request confirms that an injunction is not

16    appropriate. According to Plaintiffs, such relief is warranted to “prohibit[] further procedurally

17    defective agency actions.” Pls.’ MSJ at 21; see also id. at 21 n.53 (“[T]he States merely ask the

18    Court to invalidate procedurally defective and unlawful agency actions and require the State

19    Department to follow the law in making regulatory changes that affect the subject files.”). Yet

20    “[t]he Supreme Court has warned against ‘sweeping injunctions to obey the law’ and has

21    cautioned courts about their ‘duty to avoid’ such orders.” InfoSpan, Inc. v. Emirates NBD Bank
      PJSC, No. 11-cv-1062, 2016 WL 8861712, at *7 (C.D. Cal. Nov. 22, 2016), aff’d, 745 F.
22
      App’x 1 (9th Cir. 2018) (quoting Swift & Co. v. United States, 196 U.S. 375, 401 (1905));
23
      accord Cuviello v. City of Oakland, No. 06-cv-5517, 2009 WL 734676, at *3 (N.D. Cal. Mar.
24
      19, 2009) (explaining that “courts have held that not only vague injunctions but also injunctions
25
      that simply require a defendant to ‘obey the law’ fail to comply with Rule 65(d)”).5
26
27    5
        Indeed, based on Plaintiffs’ request, it is difficult to discern the marginal relief provided by an injunction, as
      vacatur itself would involve setting aside the challenged actions, and any future challenges would be considered in
28    light of a new administrative record.

          FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION                   U.S. DEPARTMENT OF JUSTICE
          FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 13                   Civil Division, Federal Programs Branch
          State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL                     450 Golden Gate Ave.
                                                                                                    San Francisco, CA 94102
                                                                                                        Tel: (415) 436-6635



                                                  WASHSTATEB007447
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 878 of 992


            Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 15 of 18



 1
              The cases relied on by Plaintiffs do not compel a different result. For instance, in New
 2
      York v. U.S. Department of Commerce, 351 F. Supp. 3d 502 (S.D.N.Y. 2019), cited in Pls.’
 3
      MSJ at 21, the district court “enjoin[ed] Defendants from adding a citizenship question to the
 4
      2020 census questionnaire based on Secretary Ross’s March 26, 2018 memorandum or based
 5    on any reasoning that is substantially similar to the reasoning contained in that memorandum.”
 6    Id. at 676-77. The court entered this injunction in part because “an injunction will make it
 7    easier for Plaintiffs to seek immediate recourse from this Court in the event that Defendants
 8    seek to do anything inconsistent with this Opinion,” which the court found necessary “given the
 9    looming [census] printing deadline.” Id. at 676. Here, however, no similar temporal
10    constraints exist to justify injunctive relief, and in any event the Department should be
11    permitted to address any concerns the Court might have without the need for an injunction. Cf.
12    Heartland Reg’l Med. Ctr. v. Leavitt, 415 F.3d 24, 29-30 (D.C. Cir. 2005) (“[T]he usual rule is
13    that, with or without vacatur, an agency that cures a problem identified by a court is free to
14    reinstate the original result on remand.”). Plaintiffs likewise cannot persuasively rely on

15    United States v. Laerdal Manufacturing Corp., 73 F.3d 852 (9th Cir. 1995), cited in Pls.’ MSJ

16    at 22, as that case did not involve a challenge to government action under the APA, and

17    therefore did not discuss whether vacatur would be an adequate remedy.

18            Nor have Plaintiffs demonstrated that the injunction factors weigh in their favor. “The

19    equitable remedy of an injunction—whether preliminary or permanent−is ‘unavailable absent a

20    showing of irreparable injury, a requirement that cannot be met where there is no showing of

21    any real or immediate threat that the plaintiff will be wronged again.’” JPMorgan Chase Bank,
      N.A. v. Yamassee Tribal Nation, No. 1:17-cv-00759, 2018 WL 3629940, at *6 (E.D. Cal. July
22
      30, 2018) (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983)). Plaintiffs fall short
23
      of meeting this standard. All of the concerns identified are harms that might result from the
24
      domestic availability of 3D-printed guns in the United States, but such concerns have little to
25
      do with whether particular files should be regulated for foreign export on national security
26
      grounds. Further, their relation to the Department’s exercise of authority and the settlement
27
      agreement is speculative. At best, Plaintiffs have only identified harms that may result from
28

       FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION           U.S. DEPARTMENT OF JUSTICE
       FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 14           Civil Division, Federal Programs Branch
       State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                         San Francisco, CA 94102
                                                                                             Tel: (415) 436-6635



                                              WASHSTATEB007448
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 879 of 992


            Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 16 of 18



 1
      3D-printed guns generally, not from the challenged actions regulating foreign exports. But
 2
      there are already laws aimed at domestic conduct that seek to prevent such harms. And as the
 3
      Ninth Circuit has made clear, it is the likelihood of harm from the actions that are sought to be
 4
      enjoined that is relevant for the injunction analysis. See Park Vill. Apartment Tenants Ass’n v.
 5    Mortimer Howard Tr., 636 F.3d 1150, 1160 (9th Cir. 2011). Plaintiffs simply cannot tie their
 6    fear of domestic irreparable injury to a statutory regime dealing with foreign export, especially
 7    when there are separate statutes governing domestic manufacture, possession, and sale that
 8    remain unaffected by the challenged actions. See also Defs.’ PI Opp. at 9-13.
 9            The single case Plaintiffs cite—Maryland v. King, 567 U.S. 1301 (2012), cited in Pls.’
10    MSJ at 24—is inapposite. In Maryland, Chief Justice Roberts, sitting as Circuit Justice,
11    granted a stay of judgment overturning a criminal conviction pending disposition of the State’s
12    petition for a writ of certiorari. 567 U.S. at 1301. Chief Justice Roberts wrote that a stay was
13    appropriate because “there is . . . an ongoing and concrete harm to Maryland’s law enforcement
14    and public safety interests.” Id. As is made clear in the subsequent sentences omitted by

15    Plaintiffs, however, such irreparable harm arose from the fact that, as a result of the judgment,

16    “Maryland may not employ a duly enacted statute [its DNA Collection Act] to help prevent

17    [serious] injuries[.]” Id. Here, by contrast, the Department’s settlement has not prevented any

18    of Plaintiffs from employing their public safety statutes.

19                                               CONCLUSION

20            For the foregoing reasons, the Court should deny Plaintiffs’ motion for summary

21    judgment, grant the Federal Defendants’ motion for summary judgment, and enter judgment in
      favor of the Federal Defendants.
22
23
24
25
26
27
28

       FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION           U.S. DEPARTMENT OF JUSTICE
       FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 15           Civil Division, Federal Programs Branch
       State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                         San Francisco, CA 94102
                                                                                             Tel: (415) 436-6635



                                              WASHSTATEB007449
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 880 of 992


             Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 17 of 18



1      Dated: March 15, 2019                            Respectfully submitted,
2                                                       JOSEPH H. HUNT
3                                                       Assistant Attorney General

4                                                       BRETT A. SHUMATE
                                                        Deputy Assistant Attorney General
5
6                                                       JOHN R. GRIFFITHS
                                                        Director, Federal Programs Branch
7
                                                        ANTHONY J. COPPOLINO
8                                                       Deputy Director, Federal Programs Branch
9
                                                        /s/ Stuart J. Robinson
10                                                      STUART J. ROBINSON
                                                        STEVEN A. MYERS
11                                                      ERIC J. SOSKIN
                                                        Trial Attorneys
12                                                      U.S. Department of Justice
13                                                      Civil Division, Federal Programs Branch
                                                        450 Golden Gate Ave.
14                                                      San Francisco, CA 94102
                                                        (415) 436-6635 (telephone)
15                                                      (415) 436-6632 (facsimile)
16                                                      stuart.j.robinson@usdoj.gov

17                                                      Attorneys for the Federal Defendants

18
19
20
21
22
23
24
25
26
27
28

        FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION           U.S. DEPARTMENT OF JUSTICE
        FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 16           Civil Division, Federal Programs Branch
        State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                          San Francisco, CA 94102
                                                                                              Tel: (415) 436-6635



                                             WASHSTATEB007450
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 881 of 992


           Case 2:18-cv-01115-RSL Document 173 Filed 03/15/19 Page 18 of 18



1
                                       CERTIFICATE OF SERVICE
2
             I hereby certify that on March 15, 2019, I electronically filed the foregoing brief using
3
     the Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.
4
5    Dated: March 15, 2019                                     /s/ Stuart J. Robinson
                                                               Stuart J. Robinson
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION            U.S. DEPARTMENT OF JUSTICE
      FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 17            Civil Division, Federal Programs Branch
      State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL              450 Golden Gate Ave.
                                                                                         San Francisco, CA 94102
                                                                                             Tel: (415) 436-6635



                                              WASHSTATEB007451
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 882 of 992

         Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 1 of 32




1                                                                     The Honorable Robert S. Lasnik
2

3
4
5

6
7                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
8                                          AT SEATTLE
9    STATE OF WASHINGTON; STATE OF                           NO. 2:18-cv-01115-RSL
     CONNECTICUT; STATE OF MARYLAND;
10
     STATE OF NEW JERSEY; STATE OF NEW                       PLAINTIFF STATES’ COMBINED
11   YORK; STATE OF OREGON;                                  REPLY IN SUPPORT OF MOTION
     COMMONWEALTH OF                                         FOR SUMMARY JUDGMENT AND
12                                                           OPPOSITION TO DEFENDANTS’
     MASSACHUSETTS; COMMONWEALTH                             CROSS-MOTIONS FOR SUMMARY
     OF PENNSYLVANIA; DISTRICT OF                            JUDGMENT
13   COLUMBIA; STATE OF CALIFORNIA;
14   STATE OF COLORADO; STATE OF                             NOTED FOR CONSIDERATION:
     DELAWARE; STATE OF HAWAII; STATE                        JUNE 7, 20191
15   OF ILLINOIS; STATE OF IOWA; STATE
     OF MINNESOTA; STATE OF NORTH
16   CAROLINA; STATE OF RHODE ISLAND;
     STATE OF VERMONT; and
17   COMMONWEALTH OF VIRGINIA.
18
                                Plaintiffs,
19        v.

20   UNITED STATES DEPARTMENT OF
     STATE, et al.,
21
22                              Defendants.

23
24
25

26        1
              See Dkt. # 183.

      PLAINTIFF STATES’ COMBINED                         i               ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
      REPLY ISO MOTION FOR SUMMARY                                             800 5th Avenue, Suite 2000
      JUDGMENT AND OPP TO                                                       Seattle, WA 98104-3188
      DEFENDANTS’ CROSS-MOTIONS                                                      (206) 474-7744
      2:18-cv-01115-RSL

                                              WASHSTATEB007452
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 883 of 992

             Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 2 of 32




 1                                                     TABLE OF CONTENTS
 2   I.      INTRODUCTION............................................................................................................. 1
 3   II.     SUPPLEMENTAL STATEMENT OF UNDISPUTED FACTS ..................................... 1
 4           A. The Federal Defendants Supplement the Record in Response to the Court’s
                Order .......................................................................................................................... 1
 5
             B. The Revised Second Supplement Reveals That “Nothing Changed” from the
 6              State Department’s Perspective Regarding 3D-Printable Guns ................................ 3
 7           C. The State Department Admittedly Failed to Consider Public Comments on the
                NPRMs and the Challenged Actions Themselves ..................................................... 5
 8
             D. No Final Rules Have Been Published ........................................................................ 8
 9
     III.    ARGUMENT .................................................................................................................... 8
10
             A. The Plaintiff States Have Standing, as the Court Already Ruled .............................. 9
11
             B. The Temporary Modification and Letter Are Contrary to Law ............................... 10
12
                   1.     The Temporary Modification and Letter violate AECA. ................................. 10
13
                   2.     The Temporary Modification and Letter violate the Tenth Amendment. ........ 11
14
             C. The Temporary Modification and Letter Are Arbitrary and Capricious ................. 12
15
             D. Vacatur and a Permanent Injunction Are Needed to Provide Complete Relief....... 17
16
             E. The Private Defendants’ Arguments Do Not Require a Different Result ............... 18
17
                   1.     The Private Defendants’ jurisdictional arguments lack merit. ......................... 19
18
                   2.     The Private Defendants’ constitutional theories do not preclude the Court
19                        from setting aside unlawful agency actions. .................................................... 20
20                 3.     The Private Defendants’ APA arguments do not explain, let alone justify,
                          the Federal Defendants’ abrupt regulatory about-face. .................................... 23
21
     IV.     CONCLUSION ............................................................................................................... 24
22

23
24
25

26

          PLAINTIFF STATES’ COMBINED                                         ii                      ATTORNEY GENERAL OF WASHINGTON
                                                                                                          Complex Litigation Division
          REPLY ISO MOTION FOR SUMMARY                                                                     800 5th Avenue, Suite 2000
          JUDGMENT AND OPP TO                                                                               Seattle, WA 98104-3188
          DEFENDANTS’ CROSS-MOTIONS                                                                              (206) 474-7744
          2:18-cv-01115-RSL

                                                         WASHSTATEB007453
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 884 of 992

           Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 3 of 32




 1          This brief is a combined reply in support of the States’ Motion for Summary Judgment
 2   (Dkt. # 170) (“SMSJ”) and opposition to the Federal Defendants’ Cross-Motion for Summary
 3   Judgment (Dkt. # 173) (“FDMSJ”) and the Private Defendants’ Motion for Summary Judgment
 4   (Dkt. # 174) (“PDMSJ”).
 5                                      I.      INTRODUCTION
 6          The Temporary Modification and Letter deregulating 3D-printed firearm files violate
 7   AECA’s congressional notice provisions and must be vacated as contrary to law. In addition,
 8   these actions are arbitrary and capricious and were pretextually rationalized after the fact in
 9   violation of the APA. After multiple supplementations of the administrative record in this case,
10   including the most recent Revised Second Supplementation on May 6, 2019, the evidence shows
11   that the State Department failed to consider the national security implications of deregulation in
12   light of the unique properties of untraceable, undetectable, 3D-printable plastic firearms, and did
13   not independently “determine” that deregulation was “in the interest of the security and foreign
14   policy of the United States,” as asserted. It is now more clear than ever that the State
15   Department’s abrupt reversal of its longstanding regulation of the subject files—as President
16   Trump tweeted on July 31, 2018—“doesn’t seem to make much sense!” Dkt. # 15-2.
17          The Court should grant summary judgment in the States’ favor, vacate and set aside the
18   unlawful Temporary Modification and Letter, and enjoin the Federal Defendants from
19   attempting any further “temporary” deregulation of 3D-printable firearms that illegally evades
20   Congress’s oversight.
21              II.    SUPPLEMENTAL STATEMENT OF UNDISPUTED FACTS
22          Much of the relevant background is set forth in the States’ Motion for Summary
23   Judgment (Dkt. # 170, Part II). This section covers factual developments since February 2019.
24   A.     The Federal Defendants Supplement the Record in Response to the Court’s Order
25          On March 19, 2019, the Court granted the States’ Motion to Supplement the
26   Administrative Record; incorporated Dkt. # 158 (First Supplement) into the administrative

       PLAINTIFF STATES’ COMBINED                       1               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                           800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                     Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                    (206) 474-7744
       2:18-cv-01115-RSL

                                             WASHSTATEB007454
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 885 of 992

            Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 4 of 32




 1   record; and ordered the Federal Defendants to (1) certify the production of a complete
 2   administrative record that includes “all materials [the State Department] considered, directly or
 3   indirectly” in taking the challenged actions and (2) supplement the administrative record with a
 4   privilege log and with settlement-related communications and materials generated in Defense
 5   Distributed v. U.S. Dep’t of State, Case No. 15-cv-372-RP (W.D. Tex.).2 The Court also granted
 6   the States “leave to take discovery aimed at establishing whether the pre-July 27, 2018,
 7   comments to the NPRMs were directly or indirectly considered when issuing the temporary
 8   modification and letter.”3 As discussed below (Part II.C), this discovery revealed that the State
 9   Department did not consider the comments.
10            On April 16, 2019, the Federal Defendants filed a Second Supplement (Dkt. # 179),4 and
11   on May 6, 2019, they filed a Revised Second Supplement (Dkt. # 184) of the administrative
12   record. According to the Certifications, these supplemental materials consist of 4,150 previously
13   unfiled documents, of which 904 are filed publicly and 3,246 are logged as privileged and
14   withheld in full.5 The revised privilege log (Dkt. ## 184-13 & 184-14) reflects documents with
15   a number of questionable redactions. For example, an email from New Hampshire Governor
16   Chris Sununu to State Department officials lobbying on behalf of a New Hampshire-based
17   multinational firearms manufacturer was redacted, purportedly under the deliberative process
18   privilege,6 as were numerous post-decisional communications and communications with internal
19   public relations staff. Because of these and other irregularities and omissions, the States do not
20   concede that the record is complete or that the privilege claims are proper. Nevertheless, because
21   the record in its current form amply demonstrates that the Federal Defendants’ covert
22
              2
                Dkt. # 175 at 8.
23
              3
                Id. at 7. By way of response to the States’ discovery request pursuant to the Order, the Federal Defendants
     submitted the Declaration of Michael F. Miller and the Declaration of Robert Monjay. See Dkt. # 179 at 2.
24
              4
                The original privilege log filed on April 16, 2019 was deficient, as hundreds of pages’ worth of entries
     did not indicate any basis for withholding whatsoever. Second Declaration of Kristin Beneski, Ex. O (Ltr. dated
25   April 25, 2019); Dkt. # 184-1, ¶ 11.
              5
                Dkt. # 179-1 (Certification of Second Supplement), ¶ 21 (3,240 documents withheld; 910 produced); Dkt.
     # 184-1 (Certification of Revised Second Supplement), ¶¶ 5–10 (30 additional privilege claims, 6 withheld in full).
26            6
                Ex. P (WASHAR0035756); Dkt. No. 184-14 at 606.

       PLAINTIFF STATES’ COMBINED                                 2                   ATTORNEY GENERAL OF WASHINGTON
                                                                                           Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                                         800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                                   Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                                  (206) 474-7744
       2:18-cv-01115-RSL

                                                  WASHSTATEB007455
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 886 of 992

           Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 5 of 32




 1   deregulation of 3D-printable guns was unlawful for multiple reasons, this case is ripe for
 2   determination by summary judgment.
 3   B.     The Revised Second Supplement Reveals That “Nothing Changed” from the State
            Department’s Perspective Regarding 3D-Printable Guns
 4
            Despite the questionable validity of the withholding and redactions, the Revised Second
 5
     Supplement is far more complete than the cherry-picked record the Federal Defendants initially
 6
     filed in October 2018. Among other documents, it includes samples of the more than 106,000
 7
     emails from members of the public between July 23 and July 27, 2018, urging the Department
 8
     not to exempt 3D-printable guns from regulation via the “temporary” modification; multiple
 9
     letters from Congressional leaders urging reconsideration of the deregulation of 3D-printable
10
     gun files; detailed comment letters from U.S. Senators and public policy organizations; and
11
     approximately 155 documents and communications related to the settlement of the Defense
12
     Distributed litigation.7
13
            One document in the Revised Second Supplement in particular sheds new light on the
14
     decision to deregulate 3D-printable firearms: on July 26, 2018—the day before the State
15
     Department issued the Temporary Modification and Letter—a Senate Foreign Relations staffer
16
     emailed State Department personnel to request an analysis as to why the Department had
17
     changed the position it took in its April 4, 2018 motion to dismiss in the Defense Distributed
18
     case.8 Joshua M. Paul of the State Department replied that this was a “technical legal question”
19
     that should be directed to the Department of Justice.9 In a following internal email exchange,
20
     Defendant Sarah Heidema—the Director within DDTC who in this case certified that the
21
     original, cherry-picked administrative record filed was “complete” and asserted, absent any
22
     record evidence, that the State Department “determined” that 3D-printable firearms “pose little
23
     national security concern”10—argued that it was actually “a question for us [the State
24
25
            7
              See Second Declaration of Jennifer D. Williams, ¶ 4.
            8
              Ex. Q (WASHAR0000212).
            9
              Id.
26          10
               Dkt. # 64-1 (Heidema Decl.), ¶ 19; Dkt. # 116 (Certification), ¶ 4; see also Dkt. # 175 (Order) at 3–6.

       PLAINTIFF STATES’ COMBINED                              3                   ATTORNEY GENERAL OF WASHINGTON
                                                                                        Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                                      800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                                Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                               (206) 474-7744
       2:18-cv-01115-RSL

                                                WASHSTATEB007456
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 887 of 992

              Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 6 of 32




 1   Department]” about “why we stopped arguing that the technology subject to the case, if released,
 2   would harm national security or foreign policy[.]”11 But Paul stated that the reason for the
 3   planned deregulation was “fundamentally a DOJ question” because “nothing changed on our
 4   side” as to those issues.12 Paul’s statements are consistent with contemporaneous remarks by
 5   Heather Nauert, who told the press that the State Department still had “equity” in the matter of
 6   3D-printable guns, but that it “took the advice of the Department of Justice” to settle the case by
 7   agreeing to deregulate them.13 Paul’s and Nauert’s statements are inconsistent with the Federal
 8   Defendants’ assertion in this case that the Department “determined” that deregulating 3D-
 9   printable firearms was “in the interest of” U.S. national security and foreign policy. See SMSJ
10   at 19.
11            Another email exchange between Paul and a Senate Foreign Relations staffer starkly
12   reveals the Federal Defendants’ failure to consider the particular problems posed by 3D-printed
13   guns before issuing the Temporary Modification and Letter. On July 20, 2018, the staffer wrote
14   to Paul to ask about “the law enforcement and counter-terrorism implications of” the
15   deregulation, noting that “[e]nabling the widespread acquisition of undetectable or largely-
16   undetectable firearms” would potentially undermine “protection of domestic and international
17   airline flights from terrorist hijacking/attacks.”14 The staffer further asked: “What changes will
18   be required by TSA here and abroad to deal with this?”15 Paul was unable to answer these basic
19   questions. Instead, he admitted that the State Department “would need to refer you to TSA or
20   other law enforcement organizations on this question.”16 Paul suggested that the State
21   Department could not answer these key national security questions because its “nexus on this
22   issue was/is limited to [its] role in controlling exports of tech data[.]”17 Paul’s statements, made
23            11
                 Ex. Q (WASHAR0000211).
24
              12
                 Id.
              13
                 SMSJ at 19 (citing Dkt. # 35-1 at 5 of 46).
25
              14
                 Ex. R (WASHAR0000221).
              15
                 Id.
              16
                 Id. (WASHAR0000220).
26            17
                 Id.

       PLAINTIFF STATES’ COMBINED                              4         ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                            800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                      Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                     (206) 474-7744
       2:18-cv-01115-RSL

                                                  WASHSTATEB007457
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 888 of 992

            Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 7 of 32




 1   just a week before the Federal Defendants issued their Temporary Modification, highlight the
 2   extent to which they utterly failed to consider the national security implications of their plan to
 3   deregulate 3D-printable guns.
 4           Yet another email from Paul undermines one of the Federal Defendants’ post hoc
 5   arguments concerning the deregulation of 3D-printable guns. In a July 25, 2018, email thread
 6   discussing public talking points on the Defense Distributed settlement, a staffer notes that the
 7   Department of Justice has requested language indicating that the “3-D files at issue” do not
 8   violate the Undetectable Firearms Act because Defense Distributed’s “design . . . requires adding
 9   metal after printing.”18 In response, Paul states: “I think that’s legally valid but not particularly
10   useful in a public/Congressional context, as the pin can be removed and put in your other
11   pocket.”19 Paul’s response confirms the obvious: the State Department is well aware that
12   allowing the unlimited distribution of 3D-printable gun files will make it much easier for anyone
13   who wants to evade the Undetectable Firearms Act to do so.
14   C.      The State Department Admittedly Failed to Consider Public Comments on the
             NPRMs and the Challenged Actions Themselves
15
             In addition to the revelations discussed above, the Miller Declaration (Dkt. # 179-2)
16
     shows that the decision to enact the Temporary Modification and Letter was taken solely
17
     “pursuant to an action memorandum recommending to the Under Secretary of State for Arms
18
     Control and International Security that she approve the temporary modification to the ITAR.”20
19
     The redacted “action memo” states that approval of the Temporary Modification and Letter is
20
     “required to comply with the Defense Distributed settlement agreement.”21 No other rationale is
21
     provided. See also SMSJ at 5–6, 16–17, 19; FDMSJ at 10 (“[I]t is no secret that the Temporary
22
     Modification and Letter arose from a settlement of the Defense Distributed litigation.”). Despite
23
24           18
                Ex. S (WASHAR0035889–90).
25
             19
                Id.
             20
                Dkt. # 179-2 (Miller Decl.) ¶ 7.
             21
                Id., Ex. 1. The action memo’s redactions are for “Deliberative - Predecisional Intra-agency Discussion”
26   and “Attorney-Client Privilege.” Dkt. # 184-13 at 1 of 47 (Privilege Log).

       PLAINTIFF STATES’ COMBINED                               5                  ATTORNEY GENERAL OF WASHINGTON
                                                                                        Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                                      800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                                Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                               (206) 474-7744
       2:18-cv-01115-RSL

                                                 WASHSTATEB007458
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 889 of 992

           Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 8 of 32




1    the Court’s statement that it “seems likely that a reasonable decisionmaker would be interested
2    in reviewing comments regarding a related rule change proposal before announcing a temporary
3    modification of the same rule,”22 the Miller Declaration confirms that State Department staff
4    “did not rely on the comments to the NPRM in preparing the memorandum.”23 This means
5    that the Department failed to consider or account for over 3,600 public comments, including the
6    nearly 400 that specifically opposed the new rule on the ground that it would deregulate 3D-
7    printable gun files. Dkt. # 170 at 8.
8           Some of the comments the State Department ignored came from key experts—including
9    several that were significant enough to merit special mention by the State Department staffer in
10   charge of comment review24—warning of the dangerous sweep of the Federal Defendants’ covert
11   deregulation of 3D-printable guns. For example, Professor Susan Waltz of the University of
12   Michigan’s Gerald R. Ford School of Public Policy pointed out that the State Department’s
13   proposed rule “would appear to give rise to the possibility of widespread and openly sanctioned
14   circulation of open source, non-proprietary instructions for using computer-aided design (CAD)
15   files to produce via 3D-printing technology . . . the firearms removed from USML.”25 Professor
16   Waltz suggested a few simple ways the State Department could address this glaring problem—
17   none of which the Department adopted.26 Another comment, from the Brady Campaign to
18   Prevent Gun Violence, warned that, “under the proposed rules,” companies like Defense
19   Distributed “would be able to freely release 3-D printing instructions and code into the public
20   domain (and thereby enable the private production of firearms overseas and in the United
21   States).”27 The State Department also disregarded comments from hundreds of individuals
22   warning that “[t]he rule change would make the world a far more dangerous place” by
23
24
            22
               Dkt. # 175 at 7.
            23
               Dkt. # 179-2 (Miller Decl.) ¶ 7 (emphasis added).
25
            24
               Dkt. # 179-3 (Monjay Decl.) ¶ 4.
            25
               Dkt. # 179-3 at 14 of 44 (Monjay Decl. Ex. B at 5).
            26
               Id.
26          27
               Dkt. # 179-3 at 39 of 44 (Monjay Decl. Ex. D (part 2) at 8).

       PLAINTIFF STATES’ COMBINED                              6              ATTORNEY GENERAL OF WASHINGTON
                                                                                   Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                                 800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                           Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                          (206) 474-7744
       2:18-cv-01115-RSL

                                                WASHSTATEB007459
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 890 of 992

            Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 9 of 32




 1   “effectively enabling 3D printing of firearms in the U.S. and around the globe.”28 The Federal
 2   Defendants concede that all of these comments and more were ignored entirely.
 3            Not only did the State Department ignore comments received during the formal
 4   rulemaking comment period, but it also admittedly failed to consider public input specifically
 5   opposing the challenged actions themselves during the week prior to July 27, 2018, once word
 6   of their impending issuance had gotten out.29 These additional materials included letters from
 7   members of Congress and over 106,000 emails from individuals. For example:
 8                A July 20, 2018, letter from then-Ranking Member (now Chairman) of the
 9                 House Foreign Affairs Committee, Rep. Eliot Engel,30 urging Secretary
                   Pompeo not to deregulate 3D-printable gun files. As Rep. Engel warned,
10                 deregulation was “exceptionally dangerous,” as it would make “undetectable”
                   weapons “available to anyone with a laptop and a 3-D printer,” and “defeat[]
11                 US laws which require background checks on the sale of weaponry.” Rep.
                   Engel further noted that the State Department was “mis-using authority under
12
                   Section 126.2 of the [ITAR] to ‘temporarily’ remove this technical information
13                 from the [USML]” when, “as anyone who has ever posted something on the
                   internet knows, once posted, the item is instantly and permanently available to
14                 all who seek it.” This misuse of Section 126.2 “suggests the Department
                   officials sought a way to avoid complying with Section 38(f) of the [AECA],
15                 which requires advance notification to Congress for any removal from the
                   USML.”
16
                  A July 25, 2018, letter from Ranking Member of the Senate Foreign relations
17                 Committee, Sen. Robert Menendez,31 urging Secretary Pompeo to halt the
                   “worldwide release” of 3D-printable gun files, which “would allow any
18
                   foreign or domestic persons, including arms traffickers, terrorists,
19                 transnational criminals, and domestic abusers to effectively ‘download’ a
                   gun.” As Senator Menendez noted, the State Department’s “temporary”
20                 deregulation “appears to evade statutory requirements and skirts an ongoing
                   regulatory review process.” Moreover, echoing AECA’s statutory standards,
21                 Senator Menendez’s letter pointed out that it was “hard to see how making it
22                 easier for criminal and terrorist organizations to obtain untraceable weapons
                   is in the foreign policy and national security interests of the United States.”
23
24
              28
                See, e.g., Ex. T; see generally Second Williams Decl. ¶ 4(1) & n.1.
              29
                FDMSJ at 10 (“[D]ocuments . . . initially omitted from the administrative record . . . were not among the
25   documents considered by the agency decision-maker.”).
             30
                Ex. U (CWASHAR0000413–14).
             31
                Ex. V (WASHAR0003424-25). On July 23, 2018, five Senators sent a similar letter to then-Attorney
26   General Jeff Sessions, urging dismay with the Department’s settlement of the Defense Distributed suit. Ex. W.

       PLAINTIFF STATES’ COMBINED                                7                  ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                                       800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                                 Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                                (206) 474-7744
       2:18-cv-01115-RSL

                                                  WASHSTATEB007460
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 891 of 992

           Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 10 of 32




 1                “This action by the State Department makes the work of U.S. and
                  international law enforcement and counter-terrorism agencies—and the U.S.
 2
                  Transportation Security Agency—all the more difficult and heightens the risk
 3                to innocent Americans and others from terrorist and extremist attacks.”
                 Hundreds of individual emails32 from Americans who were “deeply
 4
                  disturbed” by the State Department’s decision to allow “blueprints . . . online
 5                [that] will be used by criminals and terrorists to easily and cheaply mass-
                  manufacture all-plastic weapons that can defeat security checkpoints” and
 6                “are difficult if not impossible to trace”;33 who urged the Department to
                  “[s]top the special exemption for downloading printable 3D guns” which
 7                “will, without a doubt, be used in illegal, violent activity”;34 and who were
                  “begging [the Department] to use common sense” and prevent “individuals
 8
                  who can't pass background checks —terrorists, felons, and domestic abusers”
 9                from obtaining “functioning guns . . . on demand.”35
                 105,555 emails received from visitors to Everytown.org in a single five-day
10
                  period,36 urging the Department to “stop the release of downloadable files that
11                will allow people, including convicted felons and terrorists, to make
                  untraceable guns on their 3D printers.”
12
     The Revised Second Supplementation also includes a breakdown of comments on the Commerce
13
     Department’s companion NPRM. Of the roughly 3,000 comments received by the Department,
14
     2,945—98%—opposed the rule.37 It appears the State Department did not consider these
15
     comments, either.
16
     D.      No Final Rules Have Been Published
17
             As a further factual update, as of this filing, neither the State Department nor the
18
     Commerce Department has issued the final rules that they indicated would be forthcoming.38
19
                                              III.     ARGUMENT
20
             The Federal Defendants mostly repeat arguments that the Court has already correctly
21
     rejected, pointing to nothing in the several-times-supplemented administrative record to support
22

23
             32
                 Dkt. # 184-12 at WASHAR0036607–37068.
             33
                 Id. at WASHAR0036611.
24
              34
                 Id. at WASHAR0036612.
              35
                 Id. at WASHAR0036621.
25
              36
                 Id. at WASHAR0037069–74. The States agreed that the 105,555 emails referenced in this “Summary of
     Duplicative Materials” could be incorporated into the administrative record by reference.
              37
                 Ex. X (WASHAR0000903–04).
26            38
                 See SMSJ at 9; Dkt. # 131 (Fed. Defs’ Mot. to Stay).

       PLAINTIFF STATES’ COMBINED                            8                 ATTORNEY GENERAL OF WASHINGTON
                                                                                    Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                                  800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                            Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                           (206) 474-7744
       2:18-cv-01115-RSL

                                               WASHSTATEB007461
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 892 of 992

            Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 11 of 32




 1   their position, and otherwise offering no valid reason why they should prevail. The Court should
 2   vacate the Temporary Modification and Letter and permanently enjoin any future attempt to
 3   “temporarily” deregulate 3D-printable guns that bypasses congressional review and oversight.
 4   A.       The Plaintiff States Have Standing, as the Court Already Ruled
 5            The Court has already correctly ruled that the States have standing. The Federal
 6   Defendants ask the Court to revisit that conclusion, but offer no new reason to do so: instead,
 7   they rehash and incorporate meritless arguments made in opposing preliminary injunctive relief.
 8   FDMSJ at 7–9 & n.3.39 The Court should reject these recycled arguments and find that the States
 9   have standing for the same reasons it did so previously. See Dkt. # 95 (Preliminary Injunction)
10   at 9–11.
11            The Federal Defendants argue that the States are not within the “zone of interests”
12   protected by AECA. FDMSJ at 7–9. This test, which “is not meant to be especially demanding,”
13   asks whether the plaintiff is “arguably within the zone of interests to be protected or regulated
14   by the statute” at issue. Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak,
15   567 U.S. 209, 224–25 (2012) (citations and quotations omitted). Its purpose is to “exclude those
16   plaintiffs whose suits are more likely to frustrate rather than to further statutory objectives.”
17   Clarke v. Sec. Indus. Ass’n, 479 U.S. 388, 397 (1987). Thus, “[t]he test forecloses suit only when
18   a plaintiff’s interests are so marginally related to or inconsistent with the purposes implicit in the
19   statute that it cannot reasonably be assumed that Congress intended to permit the suit.” Match-
20   E-Be-Nash-She-Wish, 567 U.S. at 225; see also Havasupai Tribe v. Provencio, 906 F.3d 1155,
21   1166 n.5 (9th Cir. 2018) (same). The test is applied “in keeping with Congress’s evident intent
22   when enacting the APA to make agency action presumptively reviewable,” and requires no
23   “indication of congressional purpose to benefit” the plaintiff. Match-E-Be-Nash-She-Wish, 567
24            39
                 Compare Dkt. # 64 (Fed. Defs’ Opp. to Mot. for PI) at 16–18. To the extent the Federal Defendants
25   incorporate their prior briefing on the motion for preliminary injunction by reference, the States likewise incorporate
     their own prior briefing. See Dkt. # 43 (Mot. for PI) at 9–10; Dkt. # 68 (Reply ISO Mot. for PI) at 11–12. The States’
     previous briefing also addresses the Private Defendants’ already-rejected challenges to standing. Compare PDMSJ
26   at 7–8 with Dkt. # 63 (Pvt. Defs’ Opp. to Mot. for PI) at 12–13.

       PLAINTIFF STATES’ COMBINED                                  9                  ATTORNEY GENERAL OF WASHINGTON
                                                                                           Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                                         800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                                   Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                                  (206) 474-7744
       2:18-cv-01115-RSL

                                                   WASHSTATEB007462
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 893 of 992

           Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 12 of 32




 1   U.S. at 225. Any doubts about zone-of-interests standing must be resolved in the plaintiff’s favor.
 2   Id. (“[W]e have always conspicuously included the word ‘arguably’ in the test to indicate that
 3   the benefit of any doubt goes to the plaintiff.”).
 4          The States easily satisfy this test: their significant safety and security interests are not
 5   only consistent with, but fall squarely within, AECA’s purpose of protecting “the security . . . of
 6   the United States.” 22 U.S.C. § 2778(a)(1); see FDMSJ at 8 (acknowledging that “national
 7   security” is a “primary concern” of AECA). The States’ domestic security concerns are part and
 8   parcel of “national security.” See, e.g., United States v. U.S. Dist. Court, 407 U.S. 297, 321
 9   (1972) (recognizing the “domestic aspects of national security”); Hodges v. Abraham, 253 F.
10   Supp. 2d 846, 868 (D.S.C. 2002) (federal government using “national” and “domestic” security
11   interchangeably). Because the States seek to “vindicate some of the same concerns that underlie”
12   AECA—namely, concerns about security and safety—their claims fall squarely “within the
13   statute’s zone of interests.” Havasupai Tribe, 906 F.3d at 1167.
14          Not only are the States’ interests fully consistent with AECA’s purpose, but this lawsuit
15   expressly seeks to enforce the statute’s terms. In contrast to Cheney (FDMSJ at 8–9), in which
16   the State of Illinois challenged the validity of a statute governing the closure of military
17   installations in furtherance of interests “completely inconsistent” with that statute, the States here
18   do not seek to usurp any authority that properly “rests with Congress.” People ex rel. Hartigan
19   v. Cheney, 726 F. Supp. 219, 227 (C.D. Ill. 1989). Rather, the States seek to vindicate the statute
20   and Congress’s intent by challenging ultra vires executive actions that unlawfully bypassed the
21   statute’s congressional notice requirement. This lawsuit furthers AECA’s purposes in every
22   sense; it is the Federal Defendants, not the States, who sought to “frustrate” AECA by evading
23   congressional review and oversight of their deregulatory effort.
24   B.     The Temporary Modification and Letter Are Contrary to Law
25          1.      The Temporary Modification and Letter violate AECA.
26          As with standing, the Federal Defendants recycle their meritless argument that the State

       PLAINTIFF STATES’ COMBINED                         10              ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                             800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                       Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                      (206) 474-7744
       2:18-cv-01115-RSL

                                            WASHSTATEB007463
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 894 of 992

           Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 13 of 32




1    Department did not violate AECA’s congressional notice requirement because the subject files
2    are not “items,” and can therefore be removed from the Munitions List without notice. FDMSJ
3    at 9. But as the Court has already correctly ruled, this argument conflates “category” with “item,”
4    contrary to the “language, structure, and purpose of the statute and implementing regulations[.]”
5    Dkt. # 95 at 14; see also Dkt. # 43 at 11–13; Dkt. # 68 at 4–5. Furthermore, the challenged actions
6    were not “only” a “temporary” modification, as asserted (FDMSJ at 9); rather, the Temporary
7    Modification was to “remain in effect while the final rule . . . is in development”—leapfrogging
8    the entire notice-and-comment rulemaking process. See Dkt. # 95 at 15 (“The temporary
9    modification was an effort to implement the removal immediately, without waiting for the rule
10   to become final and without giving Congress notice and an opportunity to exercise its oversight
11   role.”). Moreover, as the Court has already found, even a “temporary” deregulation would allow
12   “immediate” distribution of the subject files and cause “irreparable” harms to the States. Id. at
13   13, 20–25. Public commenters (whom the State Department ignored) pointed this out as well.40
14   As for the Letter, it was not “temporary” even by its own terms, as it purported to approve the
15   subject files for “public release (i.e., unlimited distribution)” immediately and with no time
16   limitation.41 The State Department’s failure to comply with AECA’s 30-day congressional notice
17   requirement before issuing the Temporary Modification and Letter, on its own, renders these
18   actions unlawful and requires that they be set aside. See SMSJ at 10–11.42
19           2.       The Temporary Modification and Letter violate the Tenth Amendment.
20           The Federal Defendants’ litigation position that the Temporary Modification and Letter
21   do not “conflict[] with or otherwise preempt[]” state laws is belied by the text of those
22   documents, which on their face expressly authorize “any United States person” to “use” the
23
24
              40
                 See, e.g., Ex. U (Rep. Eliot Ltr.) (modification of the Munitions List was not “temporary” because “as
     anyone who has ever posted something on the internet knows, once posted, the item is instantly and permanently
25   available to all who seek it”).
              41
                 Ex. J.
              42
                 The Private Defendants argue that Congress received notice after the fact. PDMSJ at 18. The Court has
26   already correctly rejected this argument, ruling that post hoc notice does not satisfy AECA. Dkt. # 95 at 15.

       PLAINTIFF STATES’ COMBINED                               11                 ATTORNEY GENERAL OF WASHINGTON
                                                                                        Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                                      800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                                Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                               (206) 474-7744
       2:18-cv-01115-RSL

                                                 WASHSTATEB007464
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 895 of 992

           Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 14 of 32




1    subject files to 3D-print untraceable and undetectable weapons, and expressly authorize the
2    “unlimited distribution” of such files. SMSJ at 11–12; cf. Price v. Stevedoring Serv. of Am., Inc.,
3    697 F.3d 820, 830 (9th Cir. 2012) (no deference owed to agency’s post hoc litigation position;
4    agency actions must be adjudged on the record). These federal authorizations are inconsistent
5    with, and on their face purport to preempt and undermine, state gun-safety laws that restrict
6    certain persons from possessing and manufacturing firearms and/or that regulate the distribution
7    of CAD files for 3D-printed firearms. SMSJ at 11–12. Such laws are concededly within the
8    police powers reserved to the States and protected by the Tenth Amendment. Id.; FDMSJ at 12.
9    That the Federal Defendants disavow any preemptive intent for litigation purposes is small
10   comfort given the plain language of the operative Temporary Modification and Letter.
11          The anti-commandeering cases on which the Federal Defendants rely (FDMSJ at 10–11)
12   confirm that the Tenth Amendment has the force of law and meaningfully protects states from
13   interference that exceeds the limits of the federal government’s powers. Commandeering state
14   officials to enforce federal laws is by no means the only way in which the federal government
15   can violate the Tenth Amendment, and the Federal Defendants cite no support for that view.
16   Their authority is distinguishable, as this is not a case in which the federal government is merely
17   encouraging (but not coercing) states to implement federal programs, as in Environmental
18   Defense Center, Inc. v. U.S. E.P.A., 344 F.3d 832 (9th Cir. 2003), Printz v. United States, 521
19   U.S. 898 (1997), and New York v. United States, 505 U.S. 144 (1992). Here, the State Department
20   is intruding into the States’ sphere of authority by exercising a power it does not have—the
21   power to authorize any adult or child in the United States to access and “use” 3D-printable files
22   to produce illegal and dangerous weapons—in a way that deprives the States of their ability to
23   exercise their sovereign police powers and enforce their gun-safety laws. This federal usurpation
24   of state authority is unconstitutional.
25   C.     The Temporary Modification and Letter Are Arbitrary and Capricious
26          The States’ Motion details numerous ways in which the Temporary Modification and

       PLAINTIFF STATES’ COMBINED                         12            ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                           800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                     Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                    (206) 474-7744
       2:18-cv-01115-RSL

                                               WASHSTATEB007465
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 896 of 992

          Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 15 of 32




1    Letter are arbitrary and capricious as a matter of law. SMSJ at 12–20. This is substantiated by
2    the Revised Second Supplement, which reveals that the State Department’s decision to
3    deregulate 3D-printable guns was made solely to settle a lawsuit, without any apparent
4    consideration for how the proliferation of undetectable, untraceable guns would affect “world
5    peace and the security and foreign policy of the United States.” 22 U.S.C. § 2278(a)(1).
6           The Federal Defendants have little to say in response: they argue that the challenged
7    actions are lawful because (1) “the government had determined that small-caliber firearms” do
8    not provide a “critical military or intelligence advantage”; and (2) untraceable, undetectable, 3D-
9    printable firearms are no different than “small-caliber firearms generally” for purposes of export
10   regulation. FDMSJ at 9–10. These conclusory arguments are fatally flawed for several reasons.
11          First of all, the exclusive focus on “critical military or intelligence advantage” ignores
12   the “important aspect[s] of the problem” that the State Department “entirely failed to consider”:
13   namely, the specific properties of 3D-printed guns and the unique threats they pose to world
14   peace, national security, and foreign policy. SMSJ at 15–18. The Federal Defendants do not
15   address these issues at all; this tacitly conceded failure to consider them alone renders the
16   Department’s actions arbitrary and capricious. See id; Motor Vehicle Mfrs. Ass’n of U.S. v. State
17   Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 1983) (agency must consider all “relevant factors,”
18   particularly those “Congress intended” the agency to consider); Humane Soc’y of U.S. v. Zinke,
19   865 F.3d 585, 606 (D.C. Cir. 2017) (failure to address record evidence on an “important aspect
20   of the problem” renders agency action arbitrary and capricious); see also Jenkins v. Cty. of
21   Riverside, 398 F.3d 1093, 1095 (9th Cir. 2005) (noting that a party “abandoned . . . claims by
22   not raising them in opposition to [a] . . . motion for summary judgment”). Furthermore, the Miller
23   Declaration confirms that the Department failed to consider or account for hundreds of public
24   comments that opposed the 2018 NPRMs precisely because they would deregulate 3D-printed
25   guns, and therefore threaten safety and security in the United States. The Department concededly
26   failed to consider these or the remainder of the 3,600 comments opposing the NPRMs, or the

       PLAINTIFF STATES’ COMBINED                       13              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                           800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                     Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                    (206) 474-7744
       2:18-cv-01115-RSL

                                           WASHSTATEB007466
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 897 of 992

          Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 16 of 32




 1   desperate pleas of over 106,000 members of the public and Congress seeking to stop the
 2   “temporary” deregulation in the final days before it was effectuated. The Department completely
 3   failed to fulfill its obligation to “‘consider and respond to significant comments received during
 4   the period for public comment.’” E. Bay Sanctuary Covenant v. Trump, 909 F.3d 1219, 1251
 5   (9th Cir. 2018) (quoting Perez v. Mortg. Bankers Ass’n, 135 S. Ct. 1199, 1203 (2015)); see also
 6   Tesoro Alaska Petrol. Co. v. F.E.R.C., 234 F.3d 1286, 1294 (D.C. Cir. 2000) (“Unless an agency
 7   answers objections that on their face appear legitimate, its decision can hardly be said to be
 8   reasoned.”).
 9          Second, merely reiterating the Department’s conclusory “determin[ation]” (FDMSJ at 9)
10   is far from adequate: to survive judicial review, the Federal Defendants must show that the
11   determination was a reasoned one that is “logical and rational” and supported by the
12   administrative record. SMSJ at 12–15. Otherwise, judicial review would be meaningless, for an
13   agency would always be able to defend an irrational decision by stating the tautology that it
14   “determined” the decision was justified. See id. This is not what the APA prescribes. A reviewing
15   court’s “‘inquiry into the facts is to be searching and careful,’” ASSE Int’l, Inc. v. Kerry, 803
16   F.3d 1059, 1072 (9th Cir. 2015) (quoting Overton Park v. Volpe, 401 U.S. 402 at 416), and courts
17   “shall” invalidate arbitrary and capricious agency actions. 5 U.S.C. § 706. Here, the only asserted
18   basis for the State Department’s “determination” is the 2018 NPRMs. FDMSJ at 9. That rationale
19   is circular: the NPRMs are proposed rules published at the beginning of the rulemaking process,
20   before the agencies received any public comments, and they do not even mention 3D-printed
21   guns. Yet the “temporary” modification purported to implement the NPRMs before the
22   rulemaking process was complete, and the State Department admittedly did not consider any of
23   the public comments. Remarkably, even as they ignore a mountain of comments and evidence
24   that contradict their position, the Federal Defendants point to nothing in the filed administrative
25   record that would support a determination that 3D-printable firearms somehow no longer pose
26   unique risks or that authorizing their publication on the internet poses no problems. Even after

       PLAINTIFF STATES’ COMBINED                       14              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                           800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                     Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                    (206) 474-7744
       2:18-cv-01115-RSL

                                           WASHSTATEB007467
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 898 of 992

           Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 17 of 32




1    multiple supplementations, the record contains no such support.
2            Third, the notion that 3D-printable guns are no different than “small-caliber firearms
3    generally” (FDMSJ at 10) cannot be credited because it lacks any support in the record. See
4    SMSJ at 12–13 (citing case law explaining that “the basis for the agency’s decision must come
5    from the record”). In fact, although the Federal Defendants have repeatedly characterized the
6    Temporary Modification and Letter as an outgrowth of a decade-long export reform effort,43 the
7    Revised Second Supplement confirms that the federal government did not consider 3D-printable
8    firearms or the export of CAD files via the domestic/international internet at all when it
9    developed the proposed rules. Specifically, in a news article circulated within the State
10   Department on May 24, 2018, the Commerce Department official who was leading the
11   development of those regulations as of 2012 stated that the NPRMs “have literally absolutely
12   nothing to do with domestic gun control . . .”44 The Federal Defendants’ post hoc litigation
13   position also contradicts thousands of public comments opposing the rules on the grounds that
14   they would deregulate 3D-printable firearms—comments that the Department admittedly did not
15   consider and failed to address.45 Likewise, Department official Joshua M. Paul admitted that he
16   could not answer basic questions regarding how TSA or other law enforcement agencies would
17   deal with a proliferation of 3D-printed firearms because the State Department’s consideration
18   “was/is limited to [its] role in controlling exports of tech data[.]”46 Moreover, the Federal
19   Defendants’ post hoc litigation position contradicts the Department’s own admissions—both
20   before and after the Defense Distributed settlement, and in this litigation—that 3D-printable
21   firearms do pose unique security threats. See SMSJ at 14, 15–16, 17, 19–20. State Department
22   communications recently filed as part of the Revised Second Supplement make this strikingly
23   clear: on July 27, 2018, Paul stated that “nothing changed on our side” regarding the national
24           43
                FDMSJ at 5 n.1; Dkt. # 64 at 5 n.1; Dkt. # 131 at 1.
25
             44
                Ex. Y (WASHAR0035627) (emphasis added).
             45
                Dkt. # 179-2 (Miller Decl.) ¶ 7; see also FDMSJ at 10 (“[D]ocuments . . . initially omitted from the
     administrative record . . . were not among the documents considered by the agency decision-maker.”).
26           46
                Ex. R (WASHAR0000220).

       PLAINTIFF STATES’ COMBINED                             15                 ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                                    800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                              Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                             (206) 474-7744
       2:18-cv-01115-RSL

                                                WASHSTATEB007468
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 899 of 992

          Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 18 of 32




1    security and foreign policy threats posed by 3D-printable firearms.47
2           Further, the idea that 3D-printed firearms may be regulated by “other agencies” (FDMSJ
3    at 10) does not make it rational for the State Department to unilaterally authorize functional CAD
4    files to be exported and published on the internet, allowing anyone in the world to download and
5    use them to create untraceable and undetectable weapons that could drastically threaten safety
6    and security. See Dkt. # 95 at 23 (“Promising to detect the undetectable while at the same time
7    removing a significant regulatory hurdle to the proliferation of these weapons—both
8    domestically and internationally—rings hollow and in no way ameliorates, much less avoids, the
9    harms that are likely to befall the States . . .”). Indeed, the State Department has privately
10   conceded that allowing for the distribution of 3D-printable guns will make it easy to evade the
11   Undetectable Firearms Act.48
12          A finding of pretext or bad faith is not necessary for the States to prevail on their claim
13   that the challenged actions are arbitrary and capricious. But the evidence that the Department’s
14   stated rationale was pretextual is overwhelming; its shifting and inconsistent explanations are
15   well documented in the record. SMSJ at 7–8, 13–14, 18–20. The Revised Second Supplement—
16   which contains documents that were improperly withheld for over six months after the Federal
17   Defendants certified an incomplete administrative record—provides further evidence that the
18   real reason for the deregulation of 3D-printable firearms was a directive from the Department of
19   Justice, not a rational and evidence-based determination by the State Department. The Revised
20   Second Supplement reveals the State Department’s understanding that “nothing changed on
21   our side” with respect to the national security implications of 3D-printable guns, and that the
22   reason for the Defense Distributed settlement was “fundamentally a DOJ question[.]”49
23          In sum, the Temporary Modification and Letter are both contrary to law and arbitrary
24   and capricious, and should be set aside. 5 U.S.C. § 706.
25          47
               Ex. Q.
            48
               Ex. S (WASHAR0035889–90) (discussed supra, Part II.B).
26          49
               Ex. Q.

       PLAINTIFF STATES’ COMBINED                         16            ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                           800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                     Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                    (206) 474-7744
       2:18-cv-01115-RSL

                                            WASHSTATEB007469
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 900 of 992

           Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 19 of 32




 1   D.     Vacatur and a Permanent Injunction Are Needed to Provide Complete Relief
 2          The Federal Defendants agree that vacatur is the appropriate remedy in the event the

 3   Court finds the Temporary Modification and Letter to be contrary to law and/or arbitrary and

 4   capricious. FDMSJ at 12. Remand without vacatur, as discussed in National Association of Home

 5   Builders (FDMSJ at 13), is inappropriate because this is not a case in which “clarification” would

 6   resolve the issues with the State Department’s actions; rather, the Temporary Modification and

 7   Letter are fundamentally deficient because they are contrary to law and arbitrary and capricious,

 8   as discussed above. Nat’l Ass’n of Home Builders v. Defenders of Wildlife, 551 U.S. 644, 657–

 9   58 (2007) (courts may “uphold a decision of less than ideal clarity if the agency’s path may

10   reasonably be discerned,” but must vacate agency actions that violate the APA).

11          The Federal Defendants disagree that injunctive relief is warranted. FDMSJ at 12–15.

12   But the States are not improperly seeking a “vague” or “sweeping injunction[] to obey the law,”

13   as the Federal Defendants suggest. Id. at 13. The States are seeking to prevent the same type of

14   “temporary” deregulation with no warning as occurred in July 2018, which required the States

15   to act swiftly to file this lawsuit and obtain emergency relief to prevent irreparable harm. Thus,

16   this case in fact presents “temporal constraints” similar to those supporting the injunction in New

17   York v. U.S. Department of Commerce, 351 F. Supp. 3d 502 (S.D.N.Y. 2019). FDMSJ at 14. The

18   Federal Defendants appear to raise the possibility of addressing the States’ concern by some

19   means other than a permanent injunction, but have not proposed any such solution to the States

20   or the Court. See id. (suggesting that “the Department should be permitted to address any

21   concerns the Court might have without the need for an injunction,” but making no proposal).

22          The Federal Defendants also argue that the Winter factors are not met. FDMSJ at 14–15.

23   But their contention that the States’ evidence of irreparable harm caused by the international and

24   domestic availability of 3D-printed guns is somehow unrelated to the State Department’s

25   deregulation of 3D-printable gun files fails for the same reasons the Court has already articulated.

26   The Court found that “Defendants’ argument is so myopic and restrictive as to be unreasonable.

       PLAINTIFF STATES’ COMBINED                        17              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                            800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                      Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                     (206) 474-7744
       2:18-cv-01115-RSL

                                           WASHSTATEB007470
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 901 of 992

           Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 20 of 32




 1   Whatever defendants’ statutory authority, the fact is that the internet is both domestic and
 2   international. . . . Thus, the alleged failures to provide notice and to make a reasonable evaluation
 3   of the risks and benefits of the proposed action not only impact national security but have
 4   domestic repercussions as well.” Dkt. # 95 at 10; see also id. at 20–24 (discussing likelihood of
 5   irreparable harm and balance of hardships weighing in favor of the States and the public).
 6          The Private Defendants, for their part, rely on Justice Thomas’ concurring opinion in
 7   Trump v. Hawaii, which every other justice declined to join, to argue against the concept of
 8   nationwide injunctions generally. PDMSJ at 23–24 (citing Trump v. Hawaii, 138 S. Ct. 2392,
 9   2424–29 (2018) (Thomas, J., concurring)). But injunctions against unlawful federal agency
10   actions are “commonplace in APA cases” and supported by an “uncontroverted line of
11   precedent.” E. Bay Sanctuary Covenant, 909 F.3d at 1256; see also New York, 351 F. Supp. 3d
12   at 677 (“Because the Secretary’s decision was universal, APA relief directed at that decision
13   may—indeed, arguably must—be too.”) (citing 5 U.S.C. § 706(2) and Califano v. Yamasaki, 442
14   U.S. 682, 702 (1979)). The Private Defendants fail to explain how a less-than-nationwide
15   injunction—one that somehow prohibits the Federal Defendants from attempting another
16   unconstrained “temporary” deregulation of export-controlled items as to some areas of the
17   United States but not others—would even function. Practically speaking, such an injunction
18   would quickly become obsolete, because once files are posted on the internet from any location,
19   they can be accessed virtually anywhere. Moreover, an injunction without regard to location is
20   appropriate because any “temporary” modification of the Munitions List “would almost certainly
21   run afoul” of AECA. New York, 351 F. Supp. 3d at 678.
22   E.     The Private Defendants’ Arguments Do Not Require a Different Result
23          The Private Defendants oppose summary judgment in the States’ favor for a host of
24   meritless reasons: from an asserted lack of personal jurisdiction (which was waived long ago) to
25   novel constitutional theories that have little relevance to this case and have never been accepted
26   by any court. This Court has already rejected many of these theories, and should do so again.

       PLAINTIFF STATES’ COMBINED                        18               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                             800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                       Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                      (206) 474-7744
       2:18-cv-01115-RSL

                                            WASHSTATEB007471
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 902 of 992

          Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 21 of 32




 1          1.      The Private Defendants’ jurisdictional arguments lack merit.
 2          The Private Defendants challenge both the Court’s personal jurisdiction over them and

 3   its subject matter jurisdiction over this case. PDMSJ at 4–12. Their challenge to personal

 4   jurisdiction is waived because they failed to preserve it when they filed a motion under Rule 12.

 5   See Fed. R. Civ. P. 12(h)(1)(A) (a party waives the defense of lack of personal jurisdiction by

 6   “omitting it from a motion” under Rule 12). Plaintiffs’ Rule 12(c) motion (Dkt. # 114) did not

 7   assert any lack of personal jurisdiction, and their convoluted non-waiver theory misreads Rule

 8   12(h)(1)(A) by conflating it with Rule 12(g)(2). See PDMSJ at 8 n.7. The Court may disregard

 9   the Private Defendants’ lengthy argument against personal jurisdiction (id. at 8–12), since they

10   have waived that defense. See Schnabel v. Lui, 302 F.3d 1023, 1034 (9th Cir. 2002) (declining

11   to examine personal jurisdiction over defendant that “waived any defense of lack of personal

12   jurisdiction . . . by failing to raise the defense in its first motion” under Rule 12). The Private

13   Defendants’ objections to personal jurisdiction lack merit in any event. Defense Distributed’s

14   website is not “passive” (PDMSJ at 9), but instead actively invites visitors to download CAD

15   files. See Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F. Supp. 1119, 1124 (W.D. Pa. 1997) (“If

16   the defendant enters into contracts with residents of a foreign jurisdiction that involve the

17   knowing and repeated transmission of computer files over the Internet, personal jurisdiction is

18   proper.”). And the Private Defendants’ contention that any downloads of Defense Distributed’s

19   files are purely conjectural is patently inconsistent with their claims that the files have been

20   downloaded “millions” of times. Compare PDMSJ at 10–11 with PDMSJ at 2 n.2.

21          The Private Defendants’ multi-pronged challenge to subject matter jurisdiction—which

22   the Federal Defendants notably have never joined—fails for the same reasons it failed

23   previously. Compare PDMSJ at 4–7 with Dkt. # 63 at 10–12 and Dkt. # 69 (Pvt. Defs’ Notice of

24   Supp. Auth. re Tucker Act). Their assertion that executive actions under AECA are never

25

26

       PLAINTIFF STATES’ COMBINED                       19              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                           800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                     Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                    (206) 474-7744
       2:18-cv-01115-RSL

                                           WASHSTATEB007472
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 903 of 992

            Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 22 of 32




 1   reviewable (PDMSJ at 4, 5–6) relies on the same inapposite case law they cited previously50 and
 2   ignores cases that have reviewed agency action under AECA. Dkt. # 68 at 12 & nn. 26–27. Their
 3   observation that the designation of Munitions List items is not subject to judicial review under
 4   22 U.S.C. § 2778(h) (PDMSJ at 4) has no applicability to the removal of items from the
 5   Munitions List at issue here. See Dkt. # 68 at 12; Dkt. # 95 at 13 (“the temporary modification
 6   . . . constitutes the removal of one or more items from the USML . . .”) (emphasis added).51 And
 7   the Tucker Act (PDMSJ at 6–7) plainly doesn’t apply to the statutory (not contractual) challenges
 8   to agency action in this case. N. Side Lumber Co. v. Block, 753 F.2d 1482, 1486 (9th Cir. 1985);
 9   contra Tucson Airport Auth. v. Gen. Dynamics Corp., 136 F.3d 641, 646 (9th Cir. 1998) (Tucker
10   Act bars claims that are “contractually-based, not statutorily-based”). As the Private Defendants
11   have already acknowledged, this is not a contract case: “the [Defense Distributed] settlement
12   agreement is not this action’s true subject and this action will neither assail nor protect the Private
13   Defendants’ interest therein.” Dkt. # 114 at 5; see Dkt. # 95 at 11–12 (this lawsuit is not a
14   “collateral attack” on the dismissal of the Defense Distributed lawsuit pursuant to the settlement
15   agreement).
16            2.       The Private Defendants’ constitutional theories do not preclude the Court
                       from setting aside unlawful agency actions.
17
              The Private Defendants argue that setting aside the unlawful agency actions at issue
18
     would offend the First Amendment. PDMSJ at 19–23. This argument is doubly flawed because
19
     (i) the First Amendment is inapposite to the merits of this APA case and (ii) the Private
20
     Defendants’ novel and expansive First Amendment theory fails on its merits.
21
              (i)      The First Amendment is irrelevant.
22
              It is a “simple but fundamental” rule of administrative law that the propriety of agency
23
24
               50
                  Corrie v. Caterpillar, Inc. (PDMSJ at 6) is likewise inapposite, as it did not involve a challenge to agency
     action, but was a private lawsuit against a supplier of equipment to the Israeli Defense Forces. 503 F.3d 974 (9th
25   Cir. 2007. As Corrie itself cautions, “it is ‘error to suppose that every case or controversy which touches foreign
     relations lies beyond judicial cognizance.’” Id. at 982 (quoting Baker v. Carr, 369 U.S. 186, 211 (1962)).
               51
                  For the same reasons, their argument that the State Department’s actions here are unreviewable under
26   the APA (PDMSJ at 12) lack merit.

       PLAINTIFF STATES’ COMBINED                                   20                  ATTORNEY GENERAL OF WASHINGTON
                                                                                             Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                                           800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                                     Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                                    (206) 474-7744
       2:18-cv-01115-RSL

                                                    WASHSTATEB007473
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 904 of 992

            Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 23 of 32




 1   action is judged “solely by the grounds invoked by the agency.” SEC v. Chenery Corp., 332 U.S.
 2   194, 196 (1947). Neither the court nor the other parties may “supply a reasoned basis . . . that
 3   the agency itself has not given.” Id. at 196. However emphatically the Private Defendants invoke
 4   the First Amendment, the Federal Defendants have never asserted it as a basis for the Temporary
 5   Modification or the Letter. To the contrary, they have consistently maintained—both in this case
 6   and throughout the Defense Distributed proceedings in Texas—that the Department’s regulation
 7   of the subject files under ITAR never violated Defense Distributed’s First Amendment rights.52
 8   The Private Defendants may wish to inject the First Amendment into these proceedings, but the
 9   Federal Defendants have never invoked it as a basis for the challenged actions. It therefore does
10   not bear on the legal merits of this APA case.
11            The Private Defendants’ dogged efforts to be dismissed from this case at multiple stages
12   further undercuts any notion that their purported First Amendment rights are directly
13   implicated.53 See PDMSJ at 4–12 (seeking dismissal on jurisdictional grounds); Dkt. # 114 at 4–
14   7 (seeking dismissal on the grounds that “The Private Defendants Have No Interest Protected By
15   this Action”).54 While the Private Defendants are wrong on the merits for the many reasons
16   discussed herein, they are right about one thing: they have “no interest” directly at issue in this
17   APA case. The Private Defendants’ issue, at bottom, is not with the States’ challenge to unlawful
18   agency action, but with federal export regulation of the subject files. They challenged such
19   regulation by suing the regulator in the Defense Distributed case. The State Department prevailed
20   at every stage. Then, the Private Defendants chose to settle in exchange for the State
21
22            52
                  See, e.g., Heidema Decl. (Dkt. # 64-1), ¶ 28.
              53
                  If, on the other hand, the Private Defendants are making constitutional arguments in the abstract, they
23   lack standing to effectively seek to block judicial enforcement of AECA on such grounds. See Hein v. Freedom
     From Religion Foundation, Inc., 551 U.S. 587, 598 (2007) (“The federal courts are not empowered to seek out and
24   strike down any governmental act that they deem to be repugnant to the Constitution. Rather, federal courts sit
     solely, to decide on the rights of individuals, and must refrain from passing upon the constitutionality of an act
25   unless obliged to do so . . . when the question is raised by a party whose interests entitle him to raise it.” (internal
     citations and markings omitted)).
               54
                  The Court ruled that, contrary to the Private Defendants’ disclaimer of interest, “their actions show
26   otherwise.” Dkt. # 130 (Order Denying 12(c) MTD) at 3.

       PLAINTIFF STATES’ COMBINED                                  21                  ATTORNEY GENERAL OF WASHINGTON
                                                                                            Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                                          800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                                    Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                                   (206) 474-7744
       2:18-cv-01115-RSL

                                                   WASHSTATEB007474
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 905 of 992

           Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 24 of 32




 1   Department’s agreement to deregulate 3D-printable firearm files—subject to the express caveat
 2   that such deregulation would proceed only “to the extent authorized by law (including the
 3   Administrative Procedure Act) . . .”55 Now that the caveat is in play, the Private Defendants
 4   renew their dubious constitutional arguments in this Court—curiously, even as they seek to
 5   escape its jurisdiction. As the Private Defendants’ own actions underscore, this lawsuit, with the
 6   parties positioned as they are, is an improper place for a constitutional challenge.
 7          (ii) The First Amendment does not require the Court to uphold the unlawful deregulation.
 8          The Private Defendants’ constitutional arguments are meritless in any event. First,
 9   although the First Amendment’s inapplicability to the subject files was briefed previously (see
10   Dkt. # 43 at 17–18; Dkt. # 47-1), the Private Defendants fail to point to any case in any
11   jurisdiction in which a court has ever held that click-and-print firearm files are “speech” entitled
12   to any level of constitutional protection. On the other hand, courts have held that computer files
13   that “induce action without the intercession of the mind or the will of the recipient”—as the
14   subject files do56—are not entitled to any level of constitutional protection. CFTC v. Vartuli, 228
15   F.3d 94, 111 (2d Cir. 2000) (no First Amendment protection for automatic stock trading system
16   that used language to operate “in an entirely mechanical way”; “The point was not to convey
17   information or to assert values,” so “[n]one of the reasons for which speech is thought to require
18   protection above and beyond that accorded to non-speech behavior” were implicated) (brackets
19   and ellipses removed); see generally Dkt. # 47-1 (Amicus Br. of Everytown for Gun Safety) at
20   4–9 (extensively analyzing why the subject files “lack any expressive value for the First
21   Amendment to protect”). Notably, although the subject files themselves are not protectable
22   speech, the Private Defendants are not and have never been restricted in any way from speaking
23   about 3D-printed guns, including advocating for policy changes related to 3D-printed guns or
24   criticizing gun-safety laws that apply to the subject files.
25
            55
                 Ex. C, ¶ 1(a).
26          56
                 See SMSJ at 22 & nn. 54–56.

       PLAINTIFF STATES’ COMBINED                        22              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                            800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                      Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                     (206) 474-7744
       2:18-cv-01115-RSL

                                               WASHSTATEB007475
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 906 of 992

           Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 25 of 32




 1          Even if the Court were to find some merit in the Private Defendants’ novel constitutional
 2   theories, the Private Defendants fail to show that the Constitution precludes the relief requested
 3   here. Again, the States merely ask the Court to set aside unlawful agency action, as required by
 4   the APA. The Temporary Modification and Letter are procedurally defective in violation of
 5   AECA’s plain language, among other flaws. Preventing these unlawful agency actions from
 6   taking effect does not permanently deprive the Private Defendants of any purported rights: it
 7   simply requires the State Department to follow AECA’s mandatory procedures and comply with
 8   the APA if it wishes to remove 3D-printable firearm files from the Munitions List. Moreover,
 9   federal law does not prohibit the Private Defendants from distributing the subject files in a
10   manner that does not involve export. Now as before, correcting the State Department’s unlawful
11   power grab does not abrogate any rights of the Private Defendants. See Dkt. # 95 at 25.
12          The Private Defendants try to spin a constitutional argument from the alleged fact that
13   others are (illegally) distributing 3D-printable gun files via the internet. PDMSJ at 2–3, 23. But
14   even if others are violating federal law at their peril, that does not somehow create a violation of
15   the Private Defendants’ First Amendment rights. Cf. Wayte v. United States, 470 U.S. 598 (1985)
16   (upholding conviction for failure to register for selective service against First Amendment and
17   Equal Protection challenges to government’s “passive enforcement policy,” under which it
18   prosecuted only those reported as having violated the law, generally the draft’s most vocal
19   opponents). Nor does the widespread violation of federal law alleged—but not proven—by the
20   Private Defendants somehow justify the Federal Defendants’ broad, unlawful deregulation (and
21   certainly the Federal Defendants do not make this argument). In short, the Private Defendants’
22   novel constitutional arguments do not provide a reasoned basis for the unlawful deregulation of
23   3D-printable guns via the Temporary Modification and Letter.
24          3.      The Private Defendants’ APA arguments do not explain, let alone justify, the
                    Federal Defendants’ abrupt regulatory about-face.
25
            Since 2013 (when the Federal Defendants apparently became aware of Defense
26

       PLAINTIFF STATES’ COMBINED                        23              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                            800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                      Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                     (206) 474-7744
       2:18-cv-01115-RSL

                                           WASHSTATEB007476
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 907 of 992

            Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 26 of 32




1    Distributed’s 3D-printable gun files) until April 2018 (when the Defense Distributed case was
2    abruptly settled), the Federal Defendants consistently maintained their position that 3D-printable
3    gun files were and ought to be subject to regulation under AECA and ITAR. Dkt # 95 at 3–4;
4    see also Dkt. # 29 (FAC) ¶¶ 39–41 & Dkt. # 112 (Fed Defs’ Answer) ¶¶ 39–41. As explained
5    above and in the States’ Motion for Summary Judgment, the Federal Defendants have failed
6    adequately to explain their total regulatory about-face, failed to consider the specific dangers of
7    3D-printable gun files, and offered only pretextual rationales for their sudden reversal. See SMSJ
8    at 12–20. The Private Defendants fare no better in trying to defend the indefensible.
9             The Private Defendants’ argument relies primarily on memoranda from the Department
10   of Justice discussing various potential limits of ITAR. PDMSJ at 14–16. As an initial matter, the
11   Federal Defendants have not purported to rely on any of these statements, so they cannot possibly
12   “supply a reasoned basis” for the Federal Defendants’ decision. Chenery Corp., 332 U.S. at 196.
13   Moreover, these general statements about the limits of ITAR do not contemplate the subject files,
14   which were not made public until late 2012,57 and which are not protected speech, as discussed
15   above. The Private Defendants also try to rely on a “legal analysis . . . performed by Defense
16   Distributed’s legal counsel” as evidence of the Federal Defendants’ supposed basis for its
17   regulatory about-face. PDMSJ at 17. But obviously, the mere fact that the government’s files
18   contained Defense Distributed’s self-serving analysis does not prove the government based its
19   decision on that analysis, particularly where the government has never claimed to do so.
20                                               IV.       CONCLUSION
21            For the reasons above and in their Motion for Summary Judgment, the States respectfully
22   request that the Court grant summary judgment in their favor, deny Defendants’ motions for
23   summary judgment, and grant the States’ requests for vacatur and a permanent injunction.
24             57
                  The Private Defendants assert the Federal Defendants’ initial action to regulate the files came in response
25   to the devastating December 2012 murder of 26 people, mostly children, at Sandy Hook Elementary School. PDMSJ
     at 14. In fact, the timing was driven by when Defense Distributed posted its files online—December 2012, the same
     month as the Sandy Hook massacre. PDMSJ at 2 n.2; see Ex. A (Aguirre Decl.) ¶¶ 24–25 (DDTC initiated regulatory
26   action “[a]s a result” of media reports that Defense Distributed had posted executable CAD files online).

       PLAINTIFF STATES’ COMBINED                                  24                  ATTORNEY GENERAL OF WASHINGTON
                                                                                            Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                                          800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                                                    Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                                                   (206) 474-7744
       2:18-cv-01115-RSL

                                                   WASHSTATEB007477
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 908 of 992

          Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 27 of 32




1          DATED this 24th day of May, 2019.
2
                                               ROBERT W. FERGUSON
3
                                               Attorney General of Washington
4
                                               /s/ Jeffrey Rupert
5                                              JEFFREY RUPERT, WSBA #45037
                                               Division Chief
6                                              TODD BOWERS, WSBA #25274
                                               Deputy Attorney General
7
                                               JEFFREY T. SPRUNG, WSBA #23607
8                                              KRISTIN BENESKI, WSBA #45478
                                               ZACHARY P. JONES, WSBA #44557
9                                              Assistant Attorneys General
                                               JeffreyR2@atg.wa.gov
10                                             ToddB@atg.wa.gov
11                                             JeffS2@atg.wa.gov
                                               KristinB1@atg.wa.gov
12                                             ZachJ@atg.wa.gov
                                               Attorneys for Plaintiff State of Washington
13

14                                             WILLIAM TONG
15                                             Attorney General of Connecticut

16                                             /s/ Maura Murphy Osborne
                                               MAURA MURPHY OSBORNE, admitted pro
17                                             hac vice
                                               Assistant Attorney General
18                                             Maura.MurphyOsborne@ct.gov
19                                             Attorneys for Plaintiff State of Connecticut

20
                                               BRIAN E. FROSH
21                                             Attorney General of Maryland
22
                                               /s/ Julia Doyle Bernhardt
23                                             JULIA DOYLE BERNHARDT, admitted pro
                                               hac vice
24                                             JEFFREY PAUL DUNLAP, admitted pro hac
                                               vice
25                                             Assistant Attorneys General
                                               JBernhardt@oag.state.md.us
26

       PLAINTIFF STATES’ COMBINED                 25             ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                    800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                              Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                             (206) 474-7744
       2:18-cv-01115-RSL

                                    WASHSTATEB007478
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 909 of 992

          Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 28 of 32




 1                                        jdunlap@oag.state.md.us
                                          Attorneys for Plaintiff State of Maryland
 2

 3
                                          GURBIR GREWAL
 4                                        Attorney General of New Jersey

 5                                        /s/ Jeremy M. Feigenbaum
                                          JEREMY M. FEIGENBAUM, admitted pro hac
 6                                        vice
                                          Assistant Attorney General
 7
                                          Jeremy.Feigenbaum@njoag.gov
 8                                        Attorneys for Plaintiff State of New Jersey

 9
                                          LETITIA JAMES
10                                        Attorney General of New York
11                                        /s/ Steven Wu
                                          STEVEN WU, admitted pro hac vice
12
                                          Deputy Solicitor General
13                                        Steven.Wu@ag.ny.gov
                                          Attorneys for Plaintiff State of New York
14

15                                        MAURA HEALEY
                                          Attorney General of Commonwealth of
16
                                          Massachusetts
17
                                          /s/ Jonathan B. Miller
18                                        JONATHAN B. MILLER, admitted pro hac
                                          vice
19                                        Assistant Attorney General
                                          Jonathan.Miller@state.ma.us
20                                        Attorneys for Plaintiff Commonwealth of
21                                        Massachusetts

22
                                          JOSH SHAPIRO
23                                        Attorney General of Commonwealth of
                                          Pennsylvania
24
                                          /s/ Jonathan Scott Goldman
25                                        JONATHAN SCOTT GOLDMAN, admitted
26                                        pro hac vice

       PLAINTIFF STATES’ COMBINED            26              ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                          Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                         (206) 474-7744
       2:18-cv-01115-RSL

                                 WASHSTATEB007479
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 910 of 992

         Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 29 of 32




 1                                        Executive Deputy Attorney General
                                          MICHAEL J. FISCHER, admitted pro hac vice
 2
                                          Chief Deputy Attorney General
 3                                        JGoldman@attorneygeneral.gov
                                          MFischer@attorneygeneral.gov
 4                                        Attorneys for Plaintiff Commonwealth of
                                          Pennsylvania
 5

 6                                        KARL A. RACINE
                                          Attorney General for the District of Columbia
 7

 8                                        /s/ Robyn Bender
                                          ROBYN BENDER, admitted pro hac vice
 9                                        Deputy Attorney General
                                          JIMMY ROCK, admitted pro hac vice
10                                        Assistant Deputy Attorney General
                                          ANDREW J. SAINDON, admitted pro hac vice
11                                        Senior Assistant Attorney General
12                                        Robyn.Bender@dc.gov
                                          Jimmy.Rock@dc.gov
13                                        Andy.Saindon@dc.gov
                                          Attorneys for Plaintiff District of Columbia
14

15                                        ELLEN F. ROSENBLUM
                                          Attorney General of Oregon
16

17                                        /s/ Scott J. Kaplan
                                          SCOTT J. KAPLAN, WSBA #49377
18                                        Senior Assistant Attorney General
                                          scott.kaplan@doj.state.or.us
19                                        Attorneys for Plaintiff State of Oregon
20
                                          XAVIER BECERRA
21                                        Attorney General of California
22                                        /s/ Nelson R. Richards
                                          NELSON R. RICHARDS, admitted pro hac
23
                                          vice
24                                        Deputy Attorney General
                                          Nelson.Richards@doj.ca.gov
25                                        Attorneys for Plaintiff State of California

26

       PLAINTIFF STATES’ COMBINED            27              ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                                800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                          Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                         (206) 474-7744
       2:18-cv-01115-RSL

                                  WASHSTATEB007480
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 911 of 992

         Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 30 of 32




 1                                        PHIL J. WEISER
                                          Attorney General of Colorado
 2

 3                                        /s/ Matthew D. Grove
                                          MATTHEW D. GROVE, admitted pro hac vice
 4                                        Assistant Solicitor General
                                          matt.grove@coag.gov
 5                                        Attorneys for Plaintiff State of Colorado
 6
 7                                        KATHLEEN JENNINGS
                                          Attorney General of Delaware
 8
                                          /s/ Ilona M. Kirshon
 9                                        ILONA M. KIRSHON, admitted pro hac vice
                                          Deputy State Solicitor
10
                                          PATRICIA A. DAVIS, admitted pro hac vice
11                                        Deputy Attorney General
                                          Ilona.kirshon@state.de.us
12                                        PatriciaA.Davis@state.de.us
                                          Attorneys for Plaintiff State of Delaware
13

14
                                          CLARE E. CONNORS
15                                        Attorney General of Hawaii

16                                        /s/ Robert T. Nakatsuji
                                          ROBERT T. NAKATSUJI, admitted pro hac
17                                        vice
18                                        Deputy Attorney General
                                          Robert.T.Nakatsuji@hawaii.gov
19                                        Attorneys for Plaintiff State of Hawaii

20
                                          KWAME RAOUL
21                                        Attorney General of Illinois
22
                                          /s/ Elizabeth Roberson-Young
23                                        ELIZABETH ROBERSON-YOUNG, admitted
                                          pro hac vice
24                                        Deputy Solicitor General
                                          erobersonyoung@atg.state.il.us
25
                                          Attorneys for Plaintiff State of Illinois
26

       PLAINTIFF STATES’ COMBINED            28             ATTORNEY GENERAL OF WASHINGTON
                                                                 Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                               800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                         Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                        (206) 474-7744
       2:18-cv-01115-RSL

                                  WASHSTATEB007481
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 912 of 992

         Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 31 of 32




 1
                                          THOMAS J. MILLER
 2
                                          Attorney General of Iowa
 3
                                          /s/ Nathan Blake
 4                                        NATHAN BLAKE, admitted pro hac vice
                                          Deputy Attorney General
 5                                        Nathan.Blake@ag.iowa.gov
                                          Attorneys for Plaintiff State of Iowa
 6
 7
                                          KEITH ELLISON
 8                                        Attorney General of Minnesota
 9                                        /s/ Jacob Campion
                                          JACOB CAMPION, admitted pro hac vice
10
                                          Minnesota Attorney General’s Office
11                                        Solicitor General’s Division
                                          jacob.campion@ag.state.mn.us
12                                        Attorneys for Plaintiff State of Minnesota
13

14                                        JOSHUA H. STEIN
                                          Attorney General of North Carolina
15
                                          /s/ Sripriya Narasimhan
16                                        SRIPRIYA NARASIMHAN, admitted pro hac
                                          vice
17                                        Deputy General Counsel
                                          SNarasimhan@ncdoj.gov
18
                                          Attorneys for Plaintiff State of North Carolina
19
20                                        PETER F. NERONHA
                                          Attorney General of Rhode Island
21
                                          /s/ Justin Sullivan
22
                                          JUSTIN SULLIVAN, admitted pro hac vice
23                                        Special Assistant Attorney General
                                          JJSullivan@riag.ri.gov
24                                        Attorneys for Plaintiff State of Rhode Island
25

26                                        THOMAS J. DONOVAN, JR.

       PLAINTIFF STATES’ COMBINED            29             ATTORNEY GENERAL OF WASHINGTON
                                                                 Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                               800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                         Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                        (206) 474-7744
       2:18-cv-01115-RSL

                                  WASHSTATEB007482
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 913 of 992

         Case 2:18-cv-01115-RSL Document 186 Filed 05/24/19 Page 32 of 32




 1                                        Attorney General of Vermont
 2
                                          /s/ Benjamin D. Battles
 3                                        BENJAMIN D. BATTLES, admitted pro hac
                                          vice
 4                                        Solicitor General
                                          benjamin.battles@vermont.gov
 5                                        Attorneys for Plaintiff State of Vermont
 6
 7                                        MARK R. HERRING
                                          Attorney General of the Commonwealth of
 8                                        Virginia
 9                                        /s/ Samuel T. Towell
                                          SAMUEL T. TOWELL, admitted pro hac vice
10
                                          Deputy Attorney General, Civil Litigation
11                                        STowell@oag.state.va.us
                                          Attorney for Plaintiff Commonwealth of
12                                        Virginia
13

14

15
16

17

18

19
20

21
22

23
24
25

26

       PLAINTIFF STATES’ COMBINED            30            ATTORNEY GENERAL OF WASHINGTON
                                                                Complex Litigation Division
       REPLY ISO MOTION FOR SUMMARY                              800 5th Avenue, Suite 2000
       JUDGMENT AND OPP TO                                        Seattle, WA 98104-3188
       DEFENDANTS’ CROSS-MOTIONS                                       (206) 474-7744
       2:18-cv-01115-RSL

                                  WASHSTATEB007483
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 914 of 992


                Case 2:18-cv-01115-RSL Document 187 Filed 06/07/19 Page 1 of 7



1                                                                                            The Honorable Robert S. Lasnik
2
3
4
5
6
7                                            UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF WASHINGTON
8                                                     AT SEATTLE

9                                                                                )
      STATE OF WASHINGTON, et al.,                                               )   No. 2:18-cv-1115-RSL
10                                                                               )
          Plaintiffs,                                                            )   FEDERAL DEFENDANTS’
11                                           v.                                  )   REPLY IN SUPPORT OF
                                                                                 )   MOTION FOR SUMMARY
12    UNITED STATES DEPARTMENT OF                                                )   JUDGMENT
      STATE, et al.,                                                             )
13                                                                               )
          Defendants.                                                            )   NOTED FOR: June 7, 2019
14                                                                               )
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF                                                       U.S. DEPARTMENT OF JUSTICE
       MOTION FOR SUMMARY JUDGMENT                                                                 Civil Division, Federal Programs Branch
       State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL                               450 Golden Gate Ave.
                                                                                                           San Francisco, CA 94102
                                                                                                               Tel: (415) 436-6635



                                                            WASHSTATEB007484
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 915 of 992


                Case 2:18-cv-01115-RSL Document 187 Filed 06/07/19 Page 2 of 7



1
                                 FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF
2
                                           MOTION FOR SUMMARY JUDGMENT
3
                In their motion for summary judgment, the Federal Defendants explained that Plaintiffs
4
      lack standing to challenge the actions undertaken by the Department of State in connection with
5     the Government’s settlement with Defense Distributed, and that in any event Plaintiffs’ claims
6     under the Tenth Amendment and the Administrative Procedure Act (“APA”) fail on the merits.
7     Federal Defs.’ Consolidated Opp’n to Pls.’ Mot. for Summ. J. & Cross-Mot. for Summ J., ECF
8     No. 173 (“Fed. Defs.’ MSJ”), at 7-12. Plaintiffs’ opposition brief, which raises the same points
9     previously litigated in this case, does not compel a different conclusion. Pls.’ Combined Reply
10    in Support of Mot. for Summ. J. & Opp’n to Defs.’ Cross-Mots. for Summ. J., ECF No. 186
11    (“Pls.’ Opp’n”).
12              In light of the parties’ extensive prior briefing and the Court’s familiarity with the issues
13    presented in this matter, the Federal Defendants incorporate the arguments previously advanced
14    in their prior briefing. The Federal Defendants acknowledge that the Court has rejected some

15    of those arguments, but respectfully maintain their position and disagreement with the Court’s

16    earlier rulings. For present purposes, the Federal Defendants emphasize only the following

17    points.

18              First, Plaintiffs fail to establish that they fall within the zone of interests of the relevant

19    provision of the Arms Export Control Act (“AECA”). Plaintiffs’ attempt to characterize the

20    AECA as designed to protect “domestic security” rather than “national security” is unavailing.

21    Pls.’ Opp’n at 10. By Plaintiffs’ reasoning, any national security determination made by the
      Government would be subject to second-guessing by Plaintiffs because it affects their residents.
22
      No authority supports such a sweeping proposition; to the contrary, “[t]he national security . . .
23
      is the primary responsibility and purpose of the Federal Government.” Hamdi v. Rumsfeld, 542
24
      U.S. 507, 580 (2004) (Thomas, J., dissenting). Moreover, Plaintiffs fail to address the
25
      legislative history regarding 22 U.S.C. § 2778(f)(1), which establishes that Congress enacted
26
      that provision in response to “legitimate industry concerns” by exporters, and cautioned the
27
      Executive Branch to “avoid unnecessary export regulation.” H.R. Rep. No. 97-58, at 21-22
28

       FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF                                         U.S. DEPARTMENT OF JUSTICE
       MOTION FOR SUMMARY JUDGMENT - 1                                               Civil Division, Federal Programs Branch
       State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL                 450 Golden Gate Ave.
                                                                                             San Francisco, CA 94102
                                                                                                 Tel: (415) 436-6635



                                                             WASHSTATEB007485
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 916 of 992


                   Case 2:18-cv-01115-RSL Document 187 Filed 06/07/19 Page 3 of 7



 1
      (1981). As Plaintiffs appear to agree that they neither exercise congressional oversight of the
 2
      Department of State nor function as would-be exporters—but instead raise purely domestic,
 3
      non-military concerns unrelated to foreign relations, Pls.’ Opp’n at 10—their claims do not fall
 4
      within the zone of interests of the AECA, and they therefore lack standing to assert their claim.
 5    See Fed. Defs.’ MSJ at 8-10.
 6                 Second, Plaintiffs continue to contend that the Federal Defendants acted in “bad faith”
 7    and have misrepresented or provided “pretext[ual]” justifications for the Government’s
 8    settlement with Defense Distributed. Pls.’ Opp’n at 16. This argument is plainly meritless.
 9    The mere fact that Plaintiffs “may disagree with the policy and process” is not “enough to
10    justify a claim of bad faith.” In re Dep’t of Commerce, 139 S. Ct. 16, 17 (Mem.), 202 L. Ed. 2d
11    306 (2018) (Gorsuch, J., concurring). Nor do Plaintiffs’ allegations of “inconsistent
12    explanations,” Pls.’ Opp’n at 16, suffice for the “strong showing” of “willful misconduct”
13    required to establish that an agency acted in bad faith. United States v. Iron Mountain Mines,
14    Inc., 987 F. Supp. 1250, 1260-61 (E.D. Cal. 1997) (quoting Citizens to Preserve Overton Park,

15    Inc. v. Volpe, 401 U.S. 402, 420 (1971)). Even if the Federal Defendants had made

16    “inconsistent” statements in representing that the challenged decision was made as part of a

17    court-initiated settlement process in litigation in the District Court of the Western District of

18    Texas (culminating in a June 29, 2018 settlement agreement), “[a] change of position is not

19    enough,” as a legal matter, to meet the bad-faith standard. See Guidiville Rancheria of Cal. v.

20    United States, 2013 WL 6571945 at *8 (N.D. Cal. Dec. 13, 2013). Nor are public comments

21    received after this settlement agreement was reached, see Pls.’ Opp’n at 13-14, indicative of
      pretext or bad faith. Cf. Appalachian Power Co. v. EPA, 249 F.3d 1032 (D.C. Cir. 2001) (“An
22
      agency is not required to consider issues and evidence in comments” received after its decision
23
      has been made).1 In short, Plaintiffs’ allegation of bad faith in either the settlement agreement
24
25    1
        In making this argument, and elsewhere, Plaintiffs conflate the comments received regarding
      the decision to enter into a settlement agreement with Defense Distributed (which Plaintiffs
26
      acknowledge was “temporary” in scope) and the comments received regarding the Notice of
27    Proposed Rulemaking, which sets forth plans for permanent changes in agency regulations.
      Even if Plaintiffs were correct—and the Federal Defendants respectfully maintain otherwise—
28    that the agency was required to provide notice or take into account public comments on the
          FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF                                     U.S. DEPARTMENT OF JUSTICE
          MOTION FOR SUMMARY JUDGMENT - 2                                           Civil Division, Federal Programs Branch
          State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                            San Francisco, CA 94102
                                                                                                Tel: (415) 436-6635



                                                               WASHSTATEB007486
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 917 of 992


                   Case 2:18-cv-01115-RSL Document 187 Filed 06/07/19 Page 4 of 7



1
      or the compilation of the administrative record should be rejected as a matter of both fact and
2
      law.2
3
                   Third, Plaintiffs fault the Federal Defendants for failing to consider various comments
4
      contending that the Department of State should continue to regulate 3D-printed firearms. Yet
5     many of the comments were not addressing the temporary modification and letter challenged in
6     this litigation, but rather a distinct notice of proposed rulemaking proposing to amend the
7     United States Munitions List, 83 Fed. Reg. 24,198 (May 24, 2018). See Pls.’ Opp’n at 6-7
8     (citing comments on the proposed rule submitted by Professor Susan Waltz and the Brady
9     Campaign to Prevent Gun Violence). In addition, while Plaintiffs accuse the Federal
10    Defendants of failing to consider certain comments specifically urging the Federal Defendants
11    not to issue the temporary modification and letter, they neglect to mention that those comments
12    were submitted after the Department of State executed the June 29, 2018 settlement agreement
13    obligating it to take those steps. See Pls.’ Opp’n at 7 (citing comments from members of
14    Congress, submitted on July 20 and 25, 2018); id. at 8 (citing “[h]undreds of individual

15    emails,” all of which were submitted in late July 2018); id. (citing “105,555 emails received

16    from visitors to Everytown.org” between July 23 and July 27, 2018). By the time these

17    comments were received, the Department of State had already committed to issuing the

18    temporary modification and letter.

19                 Fourth and finally, Plaintiffs have failed to demonstrate that the Federal Defendants’

20    actions conflict with the Tenth Amendment. Notably, Plaintiffs offer no support for their vague

21    theory that “the State Department is intruding into the States’ sphere of authority by exercising
      a power it does not have.” Pls.’ Opp’n at 12. The fact remains that “there is simply no
22
      evidence that [Plaintiffs were] compelled to enact or enforce any federal regulatory program.
23
24    temporary modification, any comments the agency received regarding the NPRM would not be
      relevant to a finding of pretext or bad faith.
25
      2
       Plaintiffs also acknowledge that their argument regarding “pretext or bad faith is not
26
      necessary” if the Court continues to reject, as it has previously, the Federal Defendants’
27    arguments that the agency’s rationale was adequate. Pls.’ Opp’n at 16; see Fed. Defs.’ MSJ at
      9-10 (explaining that the Federal Defendants maintain the decision was proper, but
28    acknowledging that the Court previously concluded otherwise).
          FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF                                     U.S. DEPARTMENT OF JUSTICE
          MOTION FOR SUMMARY JUDGMENT - 3                                           Civil Division, Federal Programs Branch
          State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                            San Francisco, CA 94102
                                                                                                Tel: (415) 436-6635



                                                               WASHSTATEB007487
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 918 of 992


                Case 2:18-cv-01115-RSL Document 187 Filed 06/07/19 Page 5 of 7



1
      Nor is there any evidence that [Plaintiffs were] compelled to assist in the enforcement of
2
      federal statutes regulating private individuals.” See City of Tombstone v. United States, No. 11-
3
      cv-00845, 2015 WL 11120851, at *19 (D. Ariz. Mar. 12, 2015). Nor can Plaintiffs salvage
4
      their argument by mischaracterizing the Government’s actions undertaken in connection with
5     the settlement agreement as a “post hoc litigation position.” Pls.’ Opp’n at 12. As the Federal
6     Defendants have previously explained, Fed. Defs.’ MSJ at 11, the Government has never
7     suggested that the settlement agreement conflicts with or otherwise preempts any state laws,
8     but rather was undertaken only pursuant to its authority to regulate the United States’ system of
9     export controls, not domestic activity, see Def. Distributed v. U.S. Dep’t of State, 121 F. Supp.
10    3d 680, 695 (N.D. Text. 2015). See also Prelim. Inj., ECF No. 95, at 16 (“The federal
11    defendants also recognize the continuing viability of state law gun control measures.”).
12              For the foregoing reasons, the Court should deny Plaintiffs’ motion for summary
13    judgment, grant the Federal Defendants’ motion for summary judgment, and enter judgment in
14    favor of the Federal Defendants.

15
16
17
18
19
20
21
22
23
24
25
26
27
28

       FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF                                     U.S. DEPARTMENT OF JUSTICE
       MOTION FOR SUMMARY JUDGMENT - 4                                           Civil Division, Federal Programs Branch
       State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                         San Francisco, CA 94102
                                                                                             Tel: (415) 436-6635



                                                            WASHSTATEB007488
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 919 of 992


                 Case 2:18-cv-01115-RSL Document 187 Filed 06/07/19 Page 6 of 7



1      Dated: June 7, 2019                                                 Respectfully submitted,
2                                                                          JOSEPH H. HUNT
3                                                                          Assistant Attorney General

4                                                                          JOHN R. GRIFFITHS
                                                                           Director, Federal Programs Branch
5
6                                                                          ANTHONY J. COPPOLINO
                                                                           Deputy Director, Federal Programs Branch
7
                                                                           /s/ Stuart J. Robinson
8                                                                          STUART J. ROBINSON
                                                                           STEVEN A. MYERS
9
                                                                           ERIC J. SOSKIN
10                                                                         Trial Attorneys
                                                                           U.S. Department of Justice
11                                                                         Civil Division, Federal Programs Branch
                                                                           450 Golden Gate Ave.
12                                                                         San Francisco, CA 94102
13                                                                         (415) 436-6635 (telephone)
                                                                           (415) 436-6632 (facsimile)
14                                                                         stuart.j.robinson@usdoj.gov
15                                                                         Attorneys for Federal Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28

        FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF                                                        U.S. DEPARTMENT OF JUSTICE
        MOTION FOR SUMMARY JUDGMENT - 5                                                              Civil Division, Federal Programs Branch
        State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL                                450 Golden Gate Ave.
                                                                                                             San Francisco, CA 94102
                                                                                                                 Tel: (415) 436-6635



                                                           WASHSTATEB007489
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 920 of 992


               Case 2:18-cv-01115-RSL Document 187 Filed 06/07/19 Page 7 of 7



1
                                                    CERTIFICATE OF SERVICE
2
               I hereby certify that on June 7, 2019, I electronically filed the foregoing reply using the
3
     Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.
4
5    Dated: June 7, 2019                                                        /s/ Stuart J. Robinson
                                                                                Stuart J. Robinson
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF                                                       U.S. DEPARTMENT OF JUSTICE
      MOTION FOR SUMMARY JUDGMENT - 6                                                             Civil Division, Federal Programs Branch
      State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL                               450 Golden Gate Ave.
                                                                                                          San Francisco, CA 94102
                                                                                                              Tel: (415) 436-6635



                                                             WASHSTATEB007490
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 921 of 992
UNCLASSIFIED


           Readout: Cats I-III Roundtable with NGOs/Advocacy Organizations
                              Thursday, December 12, 2019


As part of the Cats I-III rollout plan, PM/CPA organized an off-the-record roundtable discussion
with NGOs/advocacy organizations concerned about the proposed changes. Acting DAS Mike
Miller led the engagement, which included representatives from the Departments of State,
Commerce and Defense (DTSA). Topics included identifying and halting problematic firearms
exports, pre and post end use monitoring, human rights concerns, and public transparency.

Participants

USG
A/DAS Mike Miller, PM/DDTC, State
Sarah Heidema, Director, PM/DTCP, State
Douglas R. Hassebrock, Acting Assistant Secretary for Export Enforcement, Commerce
Timothy Mooney, Senior Export Policy Analyst, Commerce
Steven Clagett, Director of the Nuclear and Missile Technology Controls Division, Commerce
Michael Laychak, Deputy Director, DTSA
Tracy Minnifield, Director of Licensing, DTSA

NGOs/Advocacy Organizations
Amnesty International USA
Arms Control Association
American Bar Association
Transparency International Defence and Security
Brady Campaign
Stimson Center

Key Points: NGOs/Advocacy Groups

Identifying and Halting Problematic Firearms Exports
    NGOs are concerned about the misuse of items by intended users.
    Many mercenaries are still operating globally and are looking for opportunities.
    NGOs are glad to see DTSA is involved but are still concerned about the loss of the
        Department of State’s tools in the licensing process.
    Concern exists about the government possessing limited pre-end use intelligence on
        potential bad actors; planning from INR on patterns of misuse could be used to focus
        enforcement efforts.
    NGOs would like to see a DIA assessment on diversion of licensed AR15s.
    NGOs questioned why the changes are being proposed now. “What has changed? We
        sat around the same table three years ago having the same conversation. It wasn’t the
        right time then, so what has changed to make it the right time now?”
    NGOs view the proposed changes as a “de-control” of potentially very lethal items.
    “This is different than every other USML category and it translates into: The U.S. wants
        to sell more guns.”


                                         UNCLASSIFIED
                                         WASHSTATEB007491
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 922 of 992
UNCLASSIFIED


Pre and Post End Use Monitoring
     Concern that following the transfer to Commerce not enough focus will be placed on pre-
       end use monitoring.
     Concern that Commerce does not possess as much intelligence as State regarding
       potential bad actors.
     Concern that Commerce’s lack of a registration process will result in limited data on
       foreign affiliates.
     Concern about limited reporting on end use monitoring and that a reduction in
       registration fees will result in less resources available to provide oversight.
     NGOs request a more robust report from Commerce focused on the end use monitoring
       of firearms.

Public Transparency
    Public transparency regarding firearms sales will be reduced. Commerce isn’t mandated
       to complete similar reporting as State or Congressional Notifications—though reporting
       by international organizations will continue.
    NGOs use defense trade reports to help identify arms trafficking trends and networks—
       and are hamstrung without them.
    NGOs recommended establishing a plan to assess the impact of the transfer one year after
       implementation; and to also wait a year to identify registration trends as companies might
       continue to register with State during the transition period.

Senator Menendez’s Hold
    NGO’s expressed concern that not all of Senator Menendez’s hold concerns have been
       fully addressed.
    Understanding exists that Senator Menendez will place another hold, but this information
       has not been made public.
Human Rights
   There are consequences and impact with regards to diversion and human rights abuses.
   The feeling is that this is a step in the wrong direction.
   It is alarming that the United States has withdrawn from the ATT.
   This drives a lot of the civil society groups’ concerns.

Key Points: State, Commerce and Defense (DTSA)

State noted Senator Menendez’s initial letter and that many of the concerns have been addressed.
(Also, briefings have been held, amendments made, etc.) State commented that the Hill is
encouraged to see the Department’s reaction on 3-D printing concerns and on diminished
Congressional oversight. They also noted that Congress hasn’t legislated oversight for these
types of transfers for Commerce but could do so if they deem it necessary. State agreed that
systems evolve, and actors are looking for loopholes. “There’s always room for improvement,
and we want your input.” In response to the GAO report recommendation earlier this year, State
confirmed they are in the process of sharing the Watchlist with Commerce (and Commerce will
share with State). “The paperwork has been signed and State is now working on the first data



                                         UNCLASSIFIED
                                          WASHSTATEB007492
       Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 923 of 992
UNCLASSIFIED


transfer to Commerce, to make sure it’s working. State is trying to make changes in areas where
people have identified things could be done better.”

Commerce provided specific updates and clarification on changes in the recently notified text
(compared to the original) and reassured that appropriate oversight would continue. Moving
Categories I-III is part of an ongoing effort to rationalize export controls and group “like”
products. They underscored that it is their Export Enforcement Office’s job to make sure laws
are enforced. “No one wants anything bad to happen.” They reaffirmed licensing officers can
take information from all sources. The bona fides for applicants are checked, and the data is kept
forever. Each person applying for a license is given a unique number and information is
collected and added. Anyone can provide information. The Watchlist includes derogatory data,
and Commerce has a robust monitoring program. The Commerce “Entity List” serves as a
powerful deterrent for any potential bad actors, as once an applicant is placed on the list, they
can suffer significant economic consequences. With regards to more robust end use monitoring
reporting, Commerce indicated they were open to it and would bring the idea back to look at it
further.

DTSA stressed that they are not talking about opening loopholes. They explained that a level
playing field exists between the Departments, and there is a licensing requirement and policy
review. “There are multiple sources of information used in the clearance process and we reserve
the right to ask more questions as needed.” They noted that there may be even more law
enforcement analysis. DTSA said they are very interested in hearing where the system of export
review has failed and where a diversion has happened. “We want this information. If you are
aware of gaps or diversions, let us know.”




                                         UNCLASSIFIED
                                          WASHSTATEB007493
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 924 of 992




                           WASHSTATEB007584
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 925 of 992




                           WASHSTATEB007585
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 926 of 992




                           WASHSTATEB007586
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 927 of 992
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 928 of 992
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 929 of 992
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 930 of 992

                                 SENSITIVE BUT UNCLASSIFIED


   Approved:     PM – Marik String, SBO     MS

   Drafted:      PM/DTCP: Rob Monjay, ext. 3-2817 and cell:

   Clearances:
                 D                   Jamie Shufflebarger – OK
                 P                   Jamie Gusack – OK
                 S/P                 Michael Urena – OK
                 PM/DDTC             Michael Miller – OK
                 PM/DTCP             Sarah Heidema – OK
                 PM/DTCC             Jae Shin – OK
                 PM/DTCL             Catherine Hamilton – OK
                 PM/DTCM             Anthony Dearth – OK
                 L/PM                Shana Rogers – OK
                 L/M                 Alice Kottmyer – OK
                 PM/CPA              Dave McKeeby – OK
                 ISN/CATR            Thomas Kruger – OK
                 T                   Ed Abisellan – OK
                 H                   Collin Christopherson – OK




                                 SENSITIVE BUT UNCLASSIFIED
                               WASHSTATEB007590
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 931 of 992




                           WASHSTATEB007712
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 932 of 992




                           WASHSTATEB007713
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 933 of 992




                           WASHSTATEB007714
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 934 of 992




                           WASHSTATEB007715
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 935 of 992
      Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 936 of 992

                                  SENSITIVE BUT UNCLASSIFIED
                                              -2-

Commerce Department’s export licensing jurisdiction. The Department of Commerce does not
restrict the release of privately-generated information into the public domain. The Department
expects the final rule to be published near the end of 2018.

(U) Given these factors, on June 29, 2018 the parties reached a settlement agreement that placed
three substantive obligations on the Department:
    1. To pursue publication in the Federal Register of a final rule revising USML Category I
        that excludes specified technical data at issue in the DD litigation;
    2. To issue via a DDTC website announcement a temporary modification to USML
        Category I that excludes enumerated technical data at issue in the litigation pursuant to
        ITAR § 126.2; and
    3. To issue a letter to DD that, consistent with ITAR § 125.4(b)(13), advises that the State
        Department is a cognizant U.S. government agency with authority to approve technical
        data for public release and grants approval for the technical data enumerated in the letter
        to be released into the public domain.

(SBU) The settlement agreement requires the Department to take the second and third actions by
Friday, July 27. Three organizations that pursue gun control filed court documents on July 25,
2018, seeking a temporary restraining order (TRO) prohibiting the Department’s compliance
with the settlement. During a hearing on July 26, DOJ represented that the Department will not
take the second or third actions before the court rules on the TRO. The court denied the TRO
late Friday afternoon, and there is therefore no legal obstacle to implementing the settlement
today.

(U) This settlement is controversial in certain Congressional and public spheres, due in large part
to its intersection with the debate over domestic access to firearms, even though the ITAR does
not control domestic access by U.S. persons to firearms or technical data. Some House and
Senate Minority Members expressed concerns that the Department exceeded its authorities
though this settlement, claiming the settlement utilized a temporary mechanism to achieve a
permanent solution, and that Congress was not notified of the removal of the files in question
from the USML. State does not agree with this view of the legislative requirements. We
understand that congressional staff are exploring legislative solutions to prevent the authorized
public release of DD’s information. Majority Members have not expressed this degree of
concern and have indicated support for the proposed removal from the USML of many firearms
and related items.

(U) At your recent hearing, Senators Menendez and Markey raised this matter, and the
Department received letters from Senators Menendez and Engel that are critical of the
settlement, while Judiciary Committee Senators Nelson, Markey, Murphy, Blumenthal and
Feinstein co-signed a letter on the topic to the Attorney General. Opposition to the Department’s
decision to settle has spread beyond Washington, as evidenced by statements from the Manhattan
and Los Angeles District Attorneys, a Washington Post op-ed by the Maricopa County, AZ,
sheriff, and advocacy efforts by a number of nongovernmental organizations (including an online
petition that has achieved 40,000 signatures this week). This attention has driven over 50,000
emails and 5,000 phone calls to the Directorate of Defense Controls over the previous week.




                                  SENSITIVE BUT UNCLASSIFIED
                                           WASHSTATEB007717
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 937 of 992

                              SENSITIVE BUT UNCLASSIFIED
                                          -3-

Attachment:
      Tab 1 - Defense Distributed Settlement Agreement
      Tab 2 – Letters from Sens. Markey and Menendez
      Tab 3 – Letter from PM to Defense Distributed




                              SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB007718
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 938 of 992

                                  SENSITIVE BUT UNCLASSIFIED
                                              -4-

     Approved:   PM: Tina Kaidanow, Acting (TK)

     Drafted:    PM/DTCP – Rob Hart, ext. 6-9221, cell

     Cleared:    PM/FO:       Lee Litzenberger           ok
                 PM/DDTC:     Mike Miller                ok
                 PM/DTCP:     Sarah Heidema              ok
                 PM/DTCC:     Jae Shin                   ok
                 PM/DTCL:     Terry Davis                ok
                 PM/CPA:      Joshua Paul                ok
                 D:           Jamie Shufflebarger        ok
                 P:           Sunil Ravi                 ok
                 S/P:         Michael Urena              ok
                 H:           Tamara Darrach             ok
                 T:           Eduardo Abisellan          ok
                 L/FO:        Josh Dorosin               ok




                                  SENSITIVE BUT UNCLASSIFIED
                             WASHSTATEB007719
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 939 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 1 of 26




 1                                                                 The Honorable Robert S. Lasnik

 2

 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9                                                     )
     STATE OF WASHINGTON, et al.,                      )   No. 2:18-cv-1115-RSL
10                                                     )
        Plaintiffs,                                    )   FEDERAL DEFENDANTS’
11                            v.                       )   BRIEF IN OPPOSITION TO
                                                       )   PLAINTIFFS’ MOTION FOR
12   UNITED STATES DEPARTMENT OF                       )   PRELIMINARY INJUNCTION
     STATE, et al.,                                    )
13                                                     )   NOTED FOR: August 21, 2018
        Defendants.                                    )
14                                                     )
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – i                                        Civil Division, Federal Programs Branch
                                                                                    20 Massachusetts Ave. NW
                                                                                        Washington, DC 20530
                                                                                                  202-305-8648

                                         WASHSTATEB007724
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 940 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 2 of 26




 1                                              INTRODUCTION

 2           The manufacture or possession of plastic guns that are undetectable is a serious federal
 3   crime, punishable by up to five years in prison. Among other statutes, the Undetectable
 4   Firearms Act prohibits the manufacture, possession, sale, import, or transfer of undetectable
 5   firearms. See 18 U.S.C. § 922(p). The Department of Justice, among other agencies, enforces
 6   that prohibition, and will continue to do so vigorously. Neither those enforcement efforts nor
 7   the prohibition itself is affected in any way by the actions challenged in this case.
 8           This case is not about the regulation of U.S. persons who wish to utilize a 3D printer to
 9   manufacture their own small-caliber firearms. Rather, this case concerns the Department of
10   State’s delegated authority to control the export of defense articles and services, or technical
11   data related thereto, that raise military or intelligence concerns. The Department is tasked with
12   determining what technology and weaponry provides a critical military or intelligence
13   advantage such that it should not be shipped without restriction from the United States to other
14   countries (or otherwise provided to foreigners), where, beyond the reach of U.S. law, it could
15   be used to threaten U.S. national security, foreign policy, or international peace and stability.
16   Domestic activities that do not involve providing access to foreign persons, by contrast, are left
17   to other federal agencies—and the states—to regulate.
18           In bringing their motion for a preliminary injunction, Plaintiffs misunderstand the
19   fundamental limit on the State Department’s authority. According to Plaintiffs, the
20   Government’s export-related determinations—specifically with respect to the export of
21   technical data developed by Defense Distributed—have jeopardized their ability to protect the
22   safety and health of their residents. But the domestic harms about which Plaintiffs are
23   allegedly concerned are not properly regulated by the Department under current law. Plaintiffs’
24   allegations of harm are not reasonably attributable to the Department’s regulation of exports,
25   but rather focus on the possibility that third parties will commit violations of the Undetectable
26   Firearms Act or other relevant laws that are not at issue in this case. Likewise, Plaintiffs have
27   failed to demonstrate that the facts and law clearly favor their position with respect to the
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 1                                             Civil Division, Federal Programs Branch
                                                                                             20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                        202-305-8648

                                               WASHSTATEB007725
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 941 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 3 of 26




1    merits of their claims, or that it is in the public interest for the Court to second-guess the

2    national security determinations of the Executive Branch.

3           Accordingly, Plaintiffs’ motion should be denied.

4                                             BACKGROUND

5    I.     Statutory And Regulatory Background

6           The Arms Export Control Act (“AECA”), 22 U.S.C. § 2751 et seq., authorizes the

7    President, “[i]n furtherance of world peace and the security and foreign policy of the United

8    States” to “control the import and the export of defense articles and defense services” and to

9    promulgate regulations accordingly. 22 U.S.C. § 2778(a)(1) (emphasis added). The President

10   has delegated this authority to the Department in relevant part, and the Department has

11   accordingly promulgated the International Traffic in Arms Regulations (“ITAR”), which are

12   administered by the Department’s Directorate of Defense Trade Controls (“DDTC”). See Exec.

13   Order No. 13637(n)(i), 78 Fed. Reg. 16,129 (Mar. 8, 2013); 22 C.F.R. §§ 120-130. At the heart

14   of the AECA is the United States Munitions List (“USML”), an extensive listing of materials

15   that constitute “defense articles and defense services” under the ITAR. See 22 C.F.R. Part 121.

16   As relevant here, Category I of the USML includes all firearms up to .50 caliber, and all

17   technical data directly related to such firearms. Id. § 121.1(I)(a), (i). Technical data is

18   information that “is required for the design, development, production, manufacture, assembly,

19   operation, repair, testing, maintenance or modification of defense articles.” Id. § 120.10(a)(1).

20   Section 2778 of the AECA authorizes the President (1) to designate those defense articles and

21   services to be included on the USML; (2) to require licenses for the export of items on the

22   USML; and (3) to promulgate regulations for the import and export of such items on the

23   USML. 22 U.S.C. § 2778.

24          The ITAR does not regulate any transfers of defense articles except those that constitute

25   “exports,” i.e., the transfer of defense articles abroad or to foreign persons, and “temporary

26   imports.” The ITAR’s definition of exports includes, in part (1) “[s]ending or taking of a

27   defense article out of the United States in any manner,” 22 C.F.R. § 120.17(a)(1); (2)
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 2                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB007726
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 942 of 992


                Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 4 of 26




1    “[r]eleasing or otherwise transferring a defense article to an embassy or to any of its agencies or

2    subdivisions, such as a diplomatic mission or consulate, in the United States,” id.

3    § 120.17(a)(4); and (3) “[r]eleasing or otherwise transferring technical data to a foreign person

4    in the United States (a ‘deemed export’),” id. § 120.17(a)(2).

5               In certain cases where it is unclear whether a particular item is a defense article or

6    defense service, the Department makes a “commodity jurisdiction” (“CJ”) determination using

7    a procedure set forth in the ITAR. See id. § 120.4. Upon written request, DDTC will provide

8    applicants with a determination as to whether the item, service, or data is within the scope of

9    the ITAR. These assessments are made on a case-by-case basis through an inter-agency

10   process, evaluating whether the item, service, or data is covered by the USML, provides the

11   equivalent performance capabilities of a defense article on the USML, or has a critical military

12   or intelligence advantage. See id. § 120.4(d).

13              While the AECA and ITAR do not provide the State Department with authority to

14   prohibit the domestic manufacture or possession of 3D-printed guns, there are other federal

15   statutes that deal with this topic. Most significantly, the Undetectable Firearms Act bars the

16   manufacture, possession, sale, import, or transfer of undetectable firearms. See 18 U.S.C.

17   § 922(p); An Act to Extend the Undetectable Firearms Act of 1988 for 10 Years, Pub. L. No.

18   113-57, 127 Stat. 656 (2013). Under that statute, firearms manufactured or sold in the United

19   States must generally be capable of being detected by metal detectors and by x-ray machines.

20   See 18 U.S.C. § 922(p)(1). Those requirements are not in any way affected by the actions

21   challenged in this case, nor are the separate federal prohibitions on the possession of firearms

22   by felons, persons subject to restraining orders, or the mentally ill. See 18 U.S.C. § 922(g)(1)

23   (felons and certain state-law misdemeanants); id. § 922(g)(8) (court-issued restraining orders);

24   id. § 922(g)(4) (persons adjudicated as mentally ill). The Government continues to enforce

25   these laws in order to address domestic safety issues related to undetectable firearms. The

26   Department’s determination under the ITAR at issue here will not affect those enforcement

27   efforts.
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 3                                                Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                               WASHSTATEB007727
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 943 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 5 of 26




 1   II.    The Government’s Settlement With Defense Distributed

 2          In 2012, Defense Distributed published on the Internet “privately generated technical

 3   data regarding a number of gun-related items.” Def. Distributed v. Dep’t of State, 121 F. Supp.

 4   3d 680, 687 (W.D. Tex. 2015). In May 2013, DDTC sent Defense Distributed a letter stating

 5   that Defense Distributed may have released ITAR-controlled technical data without the

 6   required authorization. See id. Defense Distributed removed the technical data and submitted a

 7   CJ request. Id. The company, however, and in conjunction with another non-profit, the Second

 8   Amendment Foundation, ultimately brought a lawsuit against, inter alia, the Department and

 9   DDTC, claiming that the requirement to obtain authorization prior to publishing the subject

10   files on its website violated plaintiffs’ rights under the First, Second, and Fifth Amendments

11   and exceeded the Department’s statutory authority. Id. at 688.

12          In August 2015, the U.S. District Court for the Western District of Texas denied

13   Defense Distributed’s motion for a preliminary injunction. Id. at 701. For purposes of the

14   preliminary injunction analysis, the district court considered the files to be subject to the

15   protection of the First Amendment. Id. at 691-92. Applying intermediate scrutiny, the court

16   concluded that “because the AECA and ITAR do not prohibit domestic communications” and

17   plaintiffs remained “free to disseminate the computer files at issue domestically,” they had not

18   shown a substantial likelihood of success on the merits. Id. at 695.

19          The Fifth Circuit affirmed in a split decision. See 838 F.3d 451 (5th Cir. 2016).

20   Focusing narrowly on the question of the non-merits requirements for preliminary relief, the

21   panel majority concluded that the “Department’s stated interest in preventing foreign nationals

22   . . . from obtaining technical data on how to produce weapons and weapon parts” outweighed

23   plaintiffs’ interest in their constitutional rights. Id. at 458-59. The panel majority “decline[d]

24   to address the merits” because plaintiffs’ failure to meet any single requirement for a

25   preliminary injunction would require affirmance of the district court. See id. at 456-58. A

26   dissent from the panel opinion did address the merits. See id. at 461 (Jones, J. dissenting).

27   “[F]or the benefit of the district court on remand,” the dissent set forth an analysis concluding
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 4                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB007728
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 944 of 992


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 6 of 26




 1   that “the State Department’s application of its ‘export’ control regulations to this domestic

 2   Internet posting appears to violate the governing statute, represents an irrational interpretation

 3   of the regulations, and violates the First Amendment as a content-based regulation and a prior

 4   restraint.” Id. at 463-64.

 5            After plaintiffs’ petitions for rehearing en banc and for certiorari were denied, see 138

 6   S. Ct. 638 (2018); 865 F.3d 211 (5th Cir. 2017) (5 dissenting judges), proceedings resumed in

 7   district court. In April 2018, the Government moved to dismiss plaintiffs’ second amended

 8   complaint. See Def. Distributed, No. 1:15-cv-372-RP, Dkt. No. 92. Meanwhile, the district

 9   court ordered the parties to exchange written settlement demands, see id., Dkt. No. 88, thereby

10   initiating a process under which the parties were able to reach a settlement before briefing on

11   the motion to dismiss was complete, see id., Dkt. Nos. 93, 95.

12            Pursuant to the settlement and as relevant here, the Government agreed to the following:

13            (a)      Defendants’ commitment to draft and to fully pursue, to the extent
                       authorized by law (including the Administrative Procedure Act), the
14
                       publication in the Federal Register of a notice of proposed rulemaking and
15                     final rule, revising USML Category I to exclude the technical data that is
                       the subject of the Action.[1]
16
              (b)      Defendants’ announcement, while the above-referenced final rule is in
17                     development, of a temporary modification, consistent with the . . . (ITAR),
18                     22 C.F.R. § 126.2, of USML Category I to exclude the technical data that
                       is the subject of the Action. The announcement will appear on the DDTC
19                     website, www.pmddtc.state.gov, on or before July 27, 2018.[2]

20

21
          1
            See Section III, infra. At the time settlement negotiations began, the parties had long expected such a Notice
22   of Proposed Rulemaking (“NPRM”) to be issued. See 78 Fed. Reg. 22,740, 22,741 (April 16, 2013) (announcing
     that “[t]he Department intends to publish final rules implementing the revised USML categories and related ITAR
23   amendments periodically”). Reflecting nearly a decade of efforts to carry out a reform of export regulations and
     pursuant to a “comprehensive review” of the U.S. export control system, the Government has undertaken an
24   Export Control Reform Initiative (“ECRI”) that was proposed in April 2010, see Fact Sheet on the President’s
     Export Control Reform Initiative (Apr. 20, 2010), https://obamawhitehouse.archives.gov/the-press-office/fact-
25   sheet-presidents-export-control-reform-initiative, and facilitated by Executive Order No. 13637, 78 Fed. Reg.
     16,129 (Mar. 8, 2013). By January 20, 2017, this export reform process had been completed for USML categories
26   IV through XX.
          2
            Pursuant to 22 C.F.R. § 126.2, “[t]he Deputy Assistant Secretary for Defense Trade Controls may order the
     temporary suspension or modification of any or all of the regulations of this subchapter in the interest of the
27
     security and foreign policy of the United States.”
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 5                                                        Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                  WASHSTATEB007729
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 945 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 7 of 26



             (c)     Defendants’ issuance of a letter to Plaintiffs on or before July 27, 2018,
 1                   signed by the Deputy Assistant Secretary for Defense Trade Controls,
                     advising that the Published Files, Ghost Gunner Files, and CAD Files are
 2
                     approved for public release (i.e., unlimited distribution) in any form and
 3                   are exempt from the export licensing requirements of the ITAR because
                     they satisfy the criteria of 22 C.F.R. § 125.4(b)(13). . . .
 4
             (d)     Defendants’ acknowledgment and agreement that the temporary
 5                   modification . . . permits any United States person, to include DD’s
 6                   customers and SAF’s members, to access, discuss, use, reproduce, or
                     otherwise benefit from the technical data that is the subject of the Action,
 7                   and that the letter to Plaintiffs permits any such person to access, discuss,
                     use, reproduce or otherwise benefit from the Published Files, Ghost
 8                   Gunner Files, and CAD Files.
 9           The parties executed the agreement on June 29, 2018, and the Government complied

10   with (b) and (c) on July 27, 2018. See Ex. A, Declaration of Sarah Heidema (“Heidema Decl.”)

11   ¶¶ 27, 29. The Settlement Agreement provides that Defendants deny that they violated

12   Plaintiffs’ constitutional rights. See id. ¶ 28.

13   III.    The Government’s Proposed Rulemaking

14           On May 24, 2018—after the initial exchange of settlement offers but more than one

15   month prior to the settlement with Defense Distributed—the Departments of State and

16   Commerce each issued a notice of proposed rulemaking (“NPRM”) that implicated the

17   technical data at issue in Defense Distributed. See 83 Fed. Reg. 24,198 (May 24, 2018); 83

18   Fed. Reg. 24,166 (May 24, 2018). In those NPRMs, the Government proposed amending the

19   ITAR “to revise Categories I (firearms, close assault weapons and combat shotguns), II (guns

20   and armament) and III (ammunition and ordnance) of the [USML] to describe more precisely

21   the articles warranting export and temporary import control on the USML.” 83 Fed. Reg. at

22   24,198. If the NPRM is finalized as contemplated, the items removed from the USML would

23   no longer be subject to the ITAR’s authorization requirements, see id., i.e., no license from the

24   Department of State would be required for their export.

25           The Commerce NPRM explains both the rationale for the proposed transfer as well as

26   the review process undertaken by the Government. As it explained, the process included a

27   “review of those categories by the Department of Defense, which worked with the Departments
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 6                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                             WASHSTATEB007730
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 946 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 8 of 26




 1   of State and Commerce in preparing the amendments.” 83 Fed. Reg. at 24,166. The review

 2   was intended to ensure that items remaining on the USML are either “inherently military or

 3   otherwise warrant[ing] control on the USML” or “of a type common to nonmilitary firearms

 4   applications, possess parameters or characteristics that provide a critical military or intelligence

 5   advantage to the United States, and are almost exclusively available from the United States.”

 6   Id. Put simply, the goal was to ensure that items remaining on the USML in the categories in

 7   question, and therefore subject to export controls under the ITAR, are military weapons and

 8   related items that could present a critical military or intelligence advantage.

 9   IV.     Procedural History

10           On July 30, 2018, Plaintiffs filed the instant action against, inter alia, the Department,

11   the Secretary of State, DDTC, and Defense Distributed. Compl., ECF No. 1. Plaintiffs alleged

12   that the Government’s settlement with Defense Distributed adversely affected their public

13   safety laws, in violation of the Administrative Procedure Act (“APA”) and the Tenth

14   Amendment to the U.S. Constitution. Id. at 21-41. Also on July 30, 2018, Plaintiffs moved for

15   a temporary restraining order against Defendants, Mot. for TRO, Dkt. No. 2, which the Court

16   granted on July 31, 2018, Dkt. No. 23 (“Order”).

17           In its Order, the Court held that Plaintiffs had demonstrated irreparable injury because

18   “[i]f an injunction is not issued and the status quo alters . . . , the proliferation of these firearms

19   will have many of the negative impacts on a state level that the federal government once feared

20   on the international stage.” Order at 7. Further, the Court determined that Plaintiffs were

21   likely to succeed on the merits of their APA claim because “[t]here is no indication” that, prior

22   to entering into the settlement agreement, the Government either provided 30-day notice to

23   Congress pursuant to 22 U.S.C. § 2278(f)(1) or obtained the concurrence of the Secretary of

24   Defense pursuant to Executive Order 13637. Id. at 6.

25           The Court also found that Plaintiffs have standing “[f]or purposes of this temporary

26   order.” Id. at 6 n.2. The Court based this determination on the “clear and reasonable fear”

27   expressed by Plaintiffs, as well as the Court’s finding that “there is no separation of the internet
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 7                                               Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB007731
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 947 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 9 of 26




 1   between domestic and international audiences.” Id. Finally, the Court found that “the balance

 2   of hardships and the public interest tip sharply in plaintiffs’ favor.” Id. at 7. Consequently, the

 3   Court enjoined the Government “from implementing or enforcing the ‘Temporary Modification

 4   of Category I of the United States Munitions List’ and the letter to Cody R. Wilson, Defense

 5   Distributed, and Second Amendment Foundation issued by the U.S. Department of State on

 6   July 27, 2018,” and required that the Government “preserve the status quo ex ante as if the

 7   modification had not occurred and the letter had not been issued.” Id. The Court did not enjoin

 8   Defense Distributed in any manner. Id.

 9          Plaintiffs amended their complaint on August 2, 2018, Am. Compl., Dkt. No. 29, and

10   moved for a preliminary injunction on August 9, 2018, Dkt. No. 43 (“Pls.’ Mot.”). As agreed

11   to by the parties, the TRO remains in effect until August 28, 2018. See Order, Dkt. No. 30.

12                                              ARGUMENT

13          “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not

14   be granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek

15   v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (citation omitted). A plaintiff “must

16   establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in

17   the absence of preliminary relief, that the balance of equities tips in his favor, and that an

18   injunction is in the public interest.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d

19   1046, 1052 (9th Cir. 2009) (citation omitted). Alternatively, “‘serious questions going to the

20   merits’ and a balance of hardships that tips sharply towards the plaintiff can support issuance of

21   a preliminary injunction, so long as the plaintiff also shows that there is a likelihood of

22   irreparable injury and that the injunction is in the public interest.” All. for the Wild Rockies v.

23   Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011); see also Leiva-Perez v. Holder, 640 F.3d 962,

24   967-68 (9th Cir. 2011). Plaintiffs bear the burden of demonstrating that each of these four

25   factors is met. DISH Network Corp. v. FCC, 653 F.3d 771, 776-77 (9th Cir. 2011).

26          Plaintiffs here ask the Court to suspend and enjoin enforcement of actions already taken

27   by the Government pursuant to its obligations under the settlement agreement. See Pls.’ Mot.
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 8                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB007732
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 948 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 10 of 26




 1   at 1; see also Pls.’ Proposed Order, Dkt. No. 43-3. Through this requested relief, Plaintiffs seek

 2   not to “maintain the status quo” pending litigation, but to place themselves in a better position

 3   than they were in before the onset of the current controversy through an award of “the exact

 4   same ultimate relief” they seek. Taiebat v. Scialabba, No. 17-0805, 2017 WL 747460, at *2-3

 5   (N.D. Cal. Feb. 27, 2017). “In general, that kind of judgment on the merits in the guise of

 6   preliminary relief is a highly inappropriate result.” Senate of Cal. v. Mosbacher, 968 F.2d 974,

 7   978 (9th Cir. 1992).3

 8
     I.      Plaintiffs Have Not Shown That The Department’s Action Will Cause Irreparable
 9           Harm.

10           A preliminary injunction serves the “limited purpose” of “preserv[ing] the relative

11   positions of the parties until a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451

12   U.S. 390, 395 (1981). Accordingly, “[a]n essential prerequisite” before granting preliminary

13   relief is a showing that irreparable injury is likely in the absence of an injunction. See Dollar

14   Rent A Car of Wash., Inc. v. Travelers Indem. Co., 774 F.2d 1371, 1375 (9th Cir. 1985); Winter

15   v. Nat. Res. Def. Council, 555 U.S. 7, 19 (2008).

16           Plaintiffs argue that the “threat to public safety” allegedly caused by the Department’s

17   settlement agreement constitutes irreparable harm. Pls.’ Mot. at 19-24. Specifically, they

18   claim that the settlement agreement “will make it significantly easier to produce undetectable,

19   untraceable weapons, pos[e] unique threats to the health and safety of the States’ residents and

20   employees, and compromis[e] the States’ ability to enforce their laws and keep their residents

21   and visitors safe.” Id. at 19. These harms alleged by Plaintiffs with respect to the specific

22   items at issue in this motion fall well short of irreparable harm.

23           First, Plaintiffs contend that removal of Defense Distributed’s files from the USML will

24   lead to the “proliferation of downloadable guns.” Pls.’ Mot. at 19. They refer further to “the

25   unique threats of irreparable harm to the States posed by permitting 3D-printed weapons files to

26
          3
            The Government leaves to the private party Defendants the question of whether and how their individual
27
     rights should be considered in this analysis.
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 9                                                      Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB007733
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 949 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 11 of 26




 1   be posted on the internet.” Pls.’ Mot. at 20. But the core inadequacy of Plaintiffs’ claims of

 2   irreparable harm is that they are not caused by, and cannot be traced to, the Department’s

 3   regulatory actions or the challenged settlement agreement. Rather, if these harms occur at all, it

 4   will be because individuals violate the separate prohibitions of the Undetectable Firearms Act

 5   and other relevant domestic laws. Indeed, Plaintiffs’ claim of irreparable harm is based on a

 6   fundamental misconception of the relevant law and the authority of the Department as the

 7   federal agency that administers it. The AECA and ITAR have not conferred upon the

 8   Department the authority to regulate or otherwise prohibit the domestic acquisition of defense

 9   articles and services by U.S. persons or domestic communications to U.S. persons. See

10   generally 22 U.S.C. § 2778. Rather, as noted above, the agency’s only relevant authority

11   pursuant to the AECA and ITAR is limited to exports of defense articles and related technical

12   data. Id. § 2778(a)(1). Critically, neither the AECA nor ITAR prohibits the transmission of

13   defense articles among U.S. persons within the United States. Therefore, the Department has

14   never prohibited Defense Distributed, or any other company or individual, from providing their

15   files to U.S. persons on U.S. soil, including by, e.g., providing such technical data through the

16   mail, distributing DVDs containing such data, or other means. See Def. Distributed, 121 F.

17   Supp. 3d at 695 (“Plaintiffs are free to disseminate the computer files at issue domestically in

18   public or private forums, including via the mail or any other medium that does not provide the

19   ability to disseminate the information internationally.”); see also Heidema Decl. ¶ 12. To the

20   extent Defense Distributed and others have not previously disseminated the computer files at

21   issue within Plaintiffs’ boundaries, such inaction is attributable to their own decisions and not

22   to the Department’s regulatory authority. Plaintiffs therefore cannot plausibly suggest that the

23   Government’s settlement regarding Defense Distributed’s foreign export of its files has harmed

24   or imminently harm Plaintiffs’ ability to enforce their statutory schemes, prevent or solve

25   crimes, or protect public health.4 Should any of the harms about which Plaintiffs are concerned

26
         4
           The declarations submitted by Plaintiffs do not address these deficiencies. See generally Dkt. No. 43-2. Not
27
     only are the harms described equally speculative as those presented in Plaintiffs’ motion, but these declarations
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 10                                                     Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB007734
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 950 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 12 of 26




 1   occur, it will be because individuals have violated separate domestic prohibitions, such as the

 2   Undetectable Firearms Act. See 18 U.S.C. § 922(p)(1).

 3           For this reason, the types of harms that Plaintiffs identify do not support the granting of

 4   injunctive relief in the circumstances of this case. All of the concerns identified are harms that

 5   might result from the domestic availability of 3D-printed guns in the United States, but such

 6   concerns have little to do with whether particular files should be regulated for foreign export on

 7   national security grounds. Their relation to the State Department’s exercise of authority and

 8   the settlement agreement is speculative. For example, Plaintiffs contend that someone of

 9   questionable “age, mental health, or criminal history” may procure the necessary equipment,

10   download files made specifically available as a result of the Department’s settlement, assemble

11   an operable firearm, and commit a crime, see Pls.’ Mot. at 19-20. But such actions would

12   violate domestic prohibitions on the use of firearms. The Department does not regulate the

13   files at issue for their availability to U.S. persons in the United States, and it is speculative to

14   claim that these domestic consequences would follow from the Department of State’s actions

15   under the ITAR.

16           Plaintiffs’ claims regarding the “unique threats” posed by firearms made by a 3D-

17   printing process fail for the same reasons. See id. at 20-24. For instance, they assert

18   shortcomings in the ability of metal detectors to discern the presence of firearms made from a

19   3D printer, see id. at 20-21, but nothing in the State Department actions challenged in this case

20   purports to permit the domestic production of undetectable firearms. Such production is illegal

21   due to separate authority that regulates domestic conduct. See 18 U.S.C. § 922(p)(1).

22           Plaintiffs also argue that 3D-printed firearms “present unique challenges to law

23   enforcement,” particularly with respect to tracing weapons and conducting forensic testing on

24   bullets. Pls’ Mot. at 21-22. Again, Plaintiffs can only speculate as to whether such a harm

25   would result from a decision by the Department of State not to regulate the export of the

26
     confirm the domestic availability of the subject files notwithstanding the Department’s regulatory efforts. Camper
     Decl. ¶ 10, Dkt. No. 43-2; Patel Decl. ¶ 14, Dkt. No. 43-2.
27
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 11                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB007735
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 951 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 13 of 26




 1   Defense Distributed’s files for national security reasons.

 2            Similarly conjectural are Plaintiffs’ assertions about a “[h]eightened risk of terrorist

 3   attacks.” Id. at 23. As reflected in the State and Commerce NPRMs, the Government proposed

 4   transferring certain items in USML Category I, which encompass Defense Distributed’s files,

 5   only because it has determined that such a transfer would not injure the national security

 6   interests of the United States. See 83 Fed. Reg. at 24,198; 83 Fed. Reg. at 24,166; see also

 7   Heidema Decl. ¶ 19. So Plaintiffs here seek to base injunctive relief on speculative harms to

 8   national security that exist quite apart from the challenged actions and even that the

 9   Government has considered and rejected. Moreover, concerns that children “may mistake

10   [these weapons] for toys” exist apart from export control requirements, and it is at best

11   conjecture that the modification of export control requirements would have any effect on the

12   alleged harm.5

13            At best, Plaintiffs have only identified harms that may result from 3D-printed guns

14   generally, not from the challenged actions regulating foreign exports. But there are already

15   laws aimed at domestic conduct that seek to prevent such harms. As the Ninth Circuit has

16   made clear, it is the likelihood of harm from the actions that are sought to be enjoined that is

17   relevant for the preliminary injunction analysis. See Park Vill. Apartment Tenants Ass’n v.

18   Mortimer Howard Tr., 636 F.3d 1150, 1160 (9th Cir. 2011). Plaintiffs simply cannot tie their

19   fear of domestic irreparable injury to a statutory regime dealing with foreign export, especially

20   when there are separate statutes governing domestic manufacture, possession, and sale that

21
          5
            The two cases Plaintiffs cite—Maryland v. King, 567 U.S. 1301 (2012), and United States v. Ressam, 679
22   F.3d 1069 (9th Cir. 2012)—are inapposite. See Pls.’ Mot. at 19, 24. In Maryland, Chief Justice Roberts, sitting as
     Circuit Justice, granted a stay of judgment overturning a criminal conviction pending disposition of the State’s
23   petition for a writ of certiorari. Maryland, 567 U.S. at 1301. Chief Justice Roberts wrote that a stay was
     appropriate because “there is . . . an ongoing and concrete harm to Maryland’s law enforcement and public safety
24   interests.” Id. As is made clear in the subsequent sentences omitted by Plaintiffs, however, such irreparable harm
     arose from the fact that, as a result of the judgment, “Maryland may not employ a duly enacted statute [its DNA
25   Collection Act] to help prevent [serious] injuries.” Id. Here, by contrast, the Department’s settlement has not
     prevented any of Plaintiffs from employing their public safety statutes. Ressam is also readily distinguishable.
26   There a terrorist brought explosives into the United States in the trunk of a rental car. Ressam, 679 F.3d at 1073.
     After a U.S. customs inspector detected Ressam’s nervousness, she sent the car for a secondary inspection, where
     the contraband was located. Id. Thus not only does Ressam involve a weapon wholly distinct from a 3D-printed
27
     gun, but it only demonstrates that existing law enforcement measures are able to thwart such attempted attacks.
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 12                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB007736
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 952 of 992


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 14 of 26




 1   remain unaffected by the challenged actions.

 2            Finally, Plaintiffs have overlooked “[t]he possibility that . . . other corrective relief will

 3   be available,” in which case temporary relief is unavailable. Sampson v. Murray, 415 U.S. 61,

 4   90 (1974). Plaintiffs retain the full authority to enforce their public safety laws, including

 5   lawful restrictions on firearms possession and transfer, against any and all violators of the law.

 6   And as discussed above other federal public safety laws regulating, inter alia, the possession of

 7   firearms by felons and the mentally ill, and federal laws requiring that firearms contain

 8   sufficient metal to be detectable, remain in force. These laws—which, unlike the AECA and

 9   ITAR, address domestic, criminal conduct—provide “other corrective relief” on an ongoing

10   basis.

11   II. Plaintiffs Have Not Shown A Likelihood Of Success On The Merits

12            Although their Amended Complaint asserts claims under both the APA and the Tenth

13   Amendment, Am. Compl. ¶¶ 218-47, Plaintiffs’ motion for a preliminary injunction discusses

14   only their APA claims, Pls.’ Mot. at 10-19. As to either category of claims, Plaintiffs have

15   failed to establish that “the law and the facts clearly favor” their position, as required under the

16   heightened mandatory injunction standard. See Stanley, 13 F.3d at 1320.

17            A.      Plaintiffs Lack Article III Standing To Assert Their Claims.

18            “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

19   ‘Controversies,’” and “[t]he doctrine of standing gives meaning to these constitutional limits by

20   ‘identify[ing] those disputes which are appropriately resolved through the judicial process.’”

21   Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014) (citation omitted). Standing,

22   “which is built on separation-of-powers principles, serves to prevent the judicial process from

23   being used to usurp the powers of the political branches.” Clapper v. Amnesty Int’l USA, 568

24   U.S. 398, 408 (2013). The “irreducible constitutional minimum of standing” has three

25   elements: that a plaintiff suffer a concrete injury-in-fact, that the injury be fairly traceable to the

26   challenged action of the defendant, and that it be likely (as opposed to speculative) that the

27
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 13                                               Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                              WASHSTATEB007737
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 953 of 992


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 15 of 26




 1    injury will be redressed by a favorable decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-

 2    61 (1992).

 3             Plaintiffs claim they satisfy the requirements of Article III standing because the

 4    Department’s settlement has injured their sovereign, proprietary, and quasi-sovereign interests.

 5    Pls.’ Mot. at 7-9. Plaintiffs fail to carry their burden with respect to each of these theories.

 6    First, Plaintiffs assert that the settlement agreement has injured their sovereign interests in their

 7    “abilities to enforce their statutory codes,” their “border integrity,” and their “ability to protect

 8    their residents from injury and death.” Id. at 8. But neither U.S. export controls generally, nor

 9    the challenged settlement agreement, prevents states from acting to enforce their own laws or

10    protect state residents.6 Thus, Plaintiffs cannot demonstrate that the injuries they allege are

11    “fairly traceable” to the Department’s settlement with Defense Distributed. See Lujan, 504

12    U.S. at 560.7 Plaintiffs repeatedly assert that the Government’s “deregulation” has jeopardized

13    safety and security. See Pls.’ Mot. at 8; see also id. at 10 (claiming “threats to . . . the safety of

14    the States’ own employees and residents [] are caused by the Government’s sudden decision to

15    deregulate the posting of 3D-printed gun files on the internet”). Again, Plaintiffs’ arguments

16    are premised on a misconception of the AECA and ITAR, and the state of affairs prior to the

17    settlement of Defense Distributed’s claims. As the Government has previously explained, it

18    regulates the transfer of items constituting exports and temporary imports pursuant to the

19    AECA and ITAR, and it has no authority to regulate the transmission of technical data

20    exclusively from U.S. persons to U.S. persons within the United States under those authorities.

21

22        6
             Plaintiffs find no support in California v. Sessions, 284 F. Supp. 3d 1015, 1029 (N.D. Cal. 2018), see Pls.’
      Mot. at 8 n.25, where the court found injury-in-fact based on allegations that the Government “seeks to compel
23    [the State] to change its policies” and threatened loss of funds that were promised under federal law. Here, the
      Department does not seek a change in Plaintiffs’ laws or policies, nor has it threatened to withhold any funds.
           7
24           Although Plaintiffs claim the requirement to establish this second standing factor is “relaxed” because they
      are “vested with a procedural right,” Pls.’ Mot. at 7, they have failed to explain the nexus between their alleged
25    procedural rights and the interests they assert. See Ashley Creek Phosphate Co. v. Norton, 420 F.3d 934, 938 (9th
      Cir. 2005) (“[A] plaintiff asserting a procedural injury does not have standing absent a showing that the
26    ‘procedures in question are designed to protect some threatened concrete interest of his that is the ultimate basis of
      his standing’. . . . A free-floating assertion of a procedural violation, without a concrete link to the interest
      protected by the procedural rules, does not constitute an injury in fact.” (citation omitted)).
27
      Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 14                                                        Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB007738
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 954 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 16 of 26




 1   Thus, during the entire pendency of Defense Distributed’s lawsuit against the Government, the

 2   ITAR did not limit Defense Distributed—or any other entity—from “free[ly] . . .

 3   disseminat[ing] the computer files at issue domestically in public or private forums,” including

 4   within Plaintiffs’ borders. Def. Distributed, 121 F. Supp. 3d at 695. Plaintiffs therefore cannot

 5   plausibly assert that the Government’s “deregulation” has affected—let alone seriously

 6   jeopardized—their ability to protect their interests. See Pls.’ Mot. at 8; Am. Compl. ¶ 17.

 7            Moreover, separate laws aimed at domestic conduct continue to address domestic public

 8   safety concerns. It remains that case that any person who might obtain the necessary

 9   equipment and materials, download the files from Defense Distributed’s website, properly

10   construct an operable firearm, and render the firearm undetectable would be engaging in an

11   action forbidden by federal law. See 18 U.S.C. § 922(p)(1). Thus, Plaintiffs cannot establish

12   that the challenged actions, which concern whether an item must be regulated for export from

13   the United States, restrict their ability or authority to protect public safety in their states. See

14   Clapper, 568 U.S. at 409.

15            Plaintiffs fare no better in invoking their alleged proprietary or quasi-sovereign

16   interests. Pls.’ Mot. at 8-9; Am. Compl. ¶¶ 15-18. According to Plaintiffs, they have suffered

17   proprietary injury insofar as “[t]he deregulation . . . make[s] state, county, and municipal jails

18   and prisons more dangerous for guards and inmates.” Pls’ Mot. at 8. As an initial matter, they

19   offer no support that such an injury is properly asserted under the doctrine of proprietary

20   interests rather than as parens patriae. Pennsylvania v. Kleppe, 533 F.2d 668, 671 (D.C. Cir.

21   1976) (“The alleged injuries to the state’s economy and the health, safety, and welfare of its

22   people clearly implicate the parens patriae rather than the proprietary interest of the state.”).8

23   But even if such interests were “proprietary,” Plaintiffs have failed to demonstrate that any

24   harm based on the possibility of 3D-printed guns infiltrating prisons and injuring persons is

25
         8
26          The cases cited by Plaintiffs, see Pls.’ Mot. at 8 n.29, do not involve jails or prisons but instead discuss a
     state as land owner or “participa[nt] in a business venture,” Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S.
     592, 601 (1982); as operator of a public university, Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017);
27
     and licensing activities, Texas v. United States, 787 F.3d 733, 748 (5th Cir. 2015).
     Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 15                                                         Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB007739
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 955 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 17 of 26




 1    imminent and concrete and would not be prevented by domestic laws regulating undetectable

 2    firearms. See Aziz v. Trump, 231 F. Supp. 3d 23, 33 (E.D. Va. 2017) (state seeking to assert

 3    injury to its proprietary interest is “subject to the same law of standing as any other party in

 4    federal court”). Compare Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017)

 5    (supporting allegations of proprietary injury by identifying individuals prevented from

 6    attending, teaching at, or participating in the educational mission of state schools), cert. denied

 7    sub. nom, Golden v. Washington, 138 S. Ct. 448 (2017).

 8            Plaintiffs’ assertions about their quasi-sovereign interests unquestionably sound in the

 9    doctrine of parens patriae. See Pls.’ Mot. at 8-9; see also Washington v. Chimei Innolux Corp.,

10    659 F.3d 842, 847 (9th Cir. 2011) (explaining that the “doctrine of parens patriae allows a

11    sovereign to bring suit on behalf of its citizens when the sovereign alleges injury to a

12    sufficiently substantial segment of its population, articulates an interest apart from the interests

13    of particular private parties, and expresses a quasisovereign interest”). But to the extent

14    Plaintiffs seek to vindicate the interests of private citizens, see Pls.’ Mot. at 8-9; Am. Compl.

15    ¶ 16 (referring to need to “[e]nsur[e] the safety of their residents”), they fail to create any

16    “actual controversy between the State[s] and the defendant[s],” Alfred L. Snapp & Son, Inc. v.

17    Puerto Rico, 458 U.S. 592, 602 (1982), and so lack standing as parens patriae. See also

18    Oregon v. Legal Servs. Corp., 552 F.3d 965, 974 (9th Cir. 2009) (allowing a state to “bring suit

19    on behalf of its citizens solely by virtue of its interest that its citizens benefit from voluntary

20    federal grants” would “make the parens patriae doctrine ‘too vague to survive the standing

21    requirements of Art. III.” (citation omitted)). It is also well established that a state “does not

22    have standing as parens patriae to bring an action against the Federal government.” Sierra

23    Forest Legacy v. Sherman, 646 F.3d 1161, 1178 (9th Cir. 2011) (citation omitted); see also

24    Massachusetts v. Mellon, 262 U.S. 447, 485-86 (1923); Citizens Against Ruining the Env’t v.

25    EPA, 535 F.3d 670, 676 (7th Cir. 2008).

26            B.      Plaintiffs Lack Prudential Standing.

27            Plaintiffs fail to satisfy prudential requirements of standing as well. “The APA imposes
      Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 16                                             Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB007740
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 956 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 18 of 26




1    ‘a prudential standing requirement in addition to the requirement, imposed by Article III of the

2    Constitution, that the plaintiff have suffered an injury in fact.’” Havasupai Tribe v. Provencio,

3    876 F.3d 1242, 1253 (9th Cir. 2017) (citation omitted). Prudential standing requires that an

4    interest asserted by a plaintiff be “arguably within the zone of interests to be protected or

5    regulated by the statute that he says was violated.” Id. (citation omitted); see also Ashley Creek

6    Phosphate Co. v. Norton, 420 F.3d 934, 939 (9th Cir. 2005) (“The prudential standing analysis

7    examines whether ‘a particular plaintiff has been granted a right to sue by the statute under

8    which he or she brings suit.’” (citation omitted)). While the zone of interests test is not

9    “demanding,” it nevertheless forecloses suit “when a plaintiff’s ‘interests are so marginally

10   related to or inconsistent with the purposes implicit in the statute that it cannot reasonably be

11   assumed that Congress intended to permit the suit.’” Match–E–Be–Nash–She–Wish Band of

12   Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012).

13            Here, Plaintiffs do not fall within the zone of interests protected by the AECA,

14   particularly with respect to the provision on which they rely. See Bennett v. Spear, 520 U.S.

15   154, 175-76 (1997) (emphasizing that zone of interests test is applied in the context of “the

16   particular provision of law upon which the plaintiff relies”). The AECA “is designed to protect

17   against the national security threat created by the unrestricted flow of military information

18   abroad.” United States v. Posey, 864 F.2d 1487, 1495 (9th Cir. 1989); accord United States v.

19   Chi Mak, 683 F.3d 1126, 1134 (9th Cir. 2012) (AECA “was intended to authorize the President

20   to control the import and export of defense articles and defense services in ‘furtherance of

21   world peace and the security and foreign policy of the United States.’” (quoting 22 U.S.C.

22   § 2778(a)(1))); see also Am. Compl. ¶ 27 (acknowledging that “[t]he purpose of the AECA is

23   to reduce the international trade in arms and avoid destabilizing effects abroad through arms

24   exports”).9 In this context Congress enacted 22 U.S.C. § 2778(f)(1), which provides that “[t]he

25        9
            Plaintiffs’ attempt to characterize the AECA as designed to protect “domestic security” rather than “national
26   security” is unavailing. See Pls.’ Mot. at 9. By Plaintiffs’ reasoning, any national security determination made by
     the Government would be subject to second-guessing by Plaintiffs because it affects their residents. Yet they offer
     no authority to support such a position. See id.; cf. Hamdi v. Rumsfeld, 542 U.S. 507, 580 (2004) (Thomas, J.,
27
     dissenting) (“The national security . . . is the primary responsibility and purpose of the Federal Government.”).
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 17                                                       Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                 WASHSTATEB007741
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 957 of 992


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 19 of 26




1    President may not remove any item from the Munitions List until 30 days after the date on

2    which the President has provided notice of the proposed removal to” certain congressional

3    committees. As the legislative history makes clear, Congress enacted this provision in response

4    to “legitimate industry concerns” and cautioned the Executive Branch to “avoid unnecessary

5    export regulation.” H.R. Rep. No. 97-58, at 21-22 (1981). Thus Plaintiffs—who neither

6    exercise congressional oversight of the Department nor function as would-be exporters, and

7    whose alleged harms concern purely domestic, non-military matters, fail to meet the zone of

8    interests test. Cf. People ex rel. Hartigan v. Cheney, 726 F. Supp. 219, 227 (C.D. Ill. 1989)

9    (Illinois not within zone of interest of the Base Closure and Realignment Act, because, as here,

10   the state “is not the subject of the Secretary’s action” and “states have no constitutional or

11   statutory role in federal military policy”).

12          C.      Plaintiffs’ APA Claims Are Meritless.

13                  1.     The Department’s Actions Accord With Its Delegated Authority.

14          Plaintiffs cannot establish likely success on the merits of any of their claims. First,

15   Plaintiffs claim that the Government has failed to comply with the AECA’s 30-day notice

16   requirement to Congress. See Pls.’ Mot. at 11-12; see also id. at 13-14 (challenging

17   Department’s reliance on 22 C.F.R. § 126.2); Am. Compl. ¶¶ 220-22, 231. But Plaintiffs again

18   betray their misunderstanding of the governing law. The statutory provision they invoke

19   provides that “the President may not remove any item from the Munitions List until 30 days

20   after the date on which the President has provided notice of the proposed removal” to the

21   appropriate congressional committees. 22 U.S.C. § 2778(f)(1) (emphases added). Pursuant to

22   the plain text of the AECA, an “item” refers to the USML’s categories or subcategories—e.g.,

23   “Fully automatic firearms to .50 caliber inclusive (12.7 mm),” 22 C.F.R. § 121.1—and not

24   specific articles or commodities related thereto. 22 U.S.C. § 2778(a)(1) (“The President is

25   authorized to designate those items which shall be considered as defense articles and defense

26   services for the purposes of this section and to promulgate regulations for the import and export

27   of such articles and services. The items so designated shall constitute the United States
     Opposition to Motion for Preliminary Injunction
                                                                                United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 18                                           Civil Division, Federal Programs Branch
                                                                                        20 Massachusetts Ave. NW
                                                                                            Washington, DC 20530
                                                                                                      202-305-8648

                                            WASHSTATEB007742
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 958 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 20 of 26




 1    Munitions List.”); see Def. Distributed, 121 F. Supp. 3d at 687 (“The Munitions List ‘is not a

 2    compendium of specific controlled items,’ rather it is a ‘series of categories describing the

 3    kinds of items’ qualifying as ‘defense articles.’” (quoting United States v. Zhen Zhou Wu, 711

 4    F.3d 1, 12 (1st Cir. 2013))). Thus, the Department’s settlement agreement did not affect any

 5    “item” of the USML. The Department’s settlement regarding the files at issue in Defense

 6    Distributed does not implicate the 30-day notice requirement of 22 U.S.C. § 2778(f)(1).

 7           To the extent the Court finds the AECA’s reference to “item” or “remove” to be

 8    ambiguous, the Department’s interpretation of these terms is entitled to at least Skidmore

 9    deference. Under Skidmore, a court must defer to an agency’s interpretation provided it is

10    “persuasive and reasonable,” considering “‘the thoroughness evident in its consideration, the

11    validity of its reasoning, [and] its consistency with earlier and later pronouncements.’” Fox

12    Television Stations, Inc. v. Aereokiller, LLC, 851 F.3d 1002, 1013 (9th Cir. 2017) (quoting

13    United States v. Mead Corp., 533 U.S. 218, 228 (2001))). The Department has consistently

14    held the view since at least 2011 that only the permanent removal of items, i.e., the categories

15    or subcategories of the USML, implicate the 30-day notice requirement. See Heidema Decl.

16    ¶¶ 9, 30, 32. Further, the Department’s position accords with both the AECA’s text and the

17    original purpose of 22 U.S.C. § 2778(f)(1), which was to encourage the Executive Branch to

18    remove items from the USML. See H.R. Rep. No. 97-58, at 22 (“[T]he committee expects the

19    executive branch will avoid unnecessary export regulation . . . .”). Additionally, Congress has

20    been aware of the Department’s interpretation and yet has not addressed it in amendments to

21    the AECA. See Pub. L. No. 113-296, 128 Stat. 4075 (2014); Heidema Decl. ¶ 9. “These

22    circumstances provide further evidence—if more is needed—that Congress intended the

23    Agency’s interpretation, or at least understood the interpretation as statutorily permissible.”

24    Fox Television Stations, 851 F.3d at 1014 (quoting Barnhart v. Walton, 535 U.S. 212, 220

25    (2002)).

26           To the extent the Court concludes that notice to Congress was required under 22 U.S.C.

27    § 2278(f)(1), Defendants request that the Court simply extend the TRO for an additional 45
      Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 19                                           Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB007743
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 959 of 992


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 21 of 26




1    days so that the State Department can consider providing the notice to Congress—rather than

2    entering the more sweeping preliminary injunction that Plaintiffs seek.

3           Similarly, Plaintiffs’ misreading of 22 C.F.R. § 126.2 is fatal to their argument that the

4    Department has “[m]isuse[d]” the temporary modification regulation. See Pls.’ Mot. at 13-14.

5    That regulation, by definition, effectuates only a “temporary” modification, and thus does not

6    constitute a “removal” such that a 30-day notice is required. See 22 C.F.R. § 126.2. Nor can

7    Plaintiffs cast doubt on the reasonableness of the Department’s interpretation of § 126.2 by

8    claiming that its national security determination “is not the sort of emergency stopgap measure

9    contemplated by 22 C.F.R. § 126.2.” Pls.’ Mot. at 14. It is well established that an agency is

10   entitled to “substantial deference” in interpreting its regulations. E.g., Lezama-Garcia v.

11   Holder, 666 F.3d 518, 525 (9th Cir. 2011). And Plaintiffs’ purported national security

12   pronouncements, see Pls.’ Mot. at 14; see also id. at 18, offer no basis to challenge the

13   Department’s findings in this regard. E.g., United States v. Hawkins, 249 F.3d 867, 873 n.2

14   (9th Cir. 2001) (“[C]ourts have long recognized that the Judicial Branch should defer to

15   decisions of the Executive Branch that relate to national security.”).

16          Plaintiffs also cannot state a claim related to Executive Order 13637, pursuant to which

17   designations or changes in designations “of items or categories of items that shall be considered

18   as defense articles and defense services subject to export control under section 38 (22 U.S.C.

19   § 2778) shall have the concurrence of the Secretary of Defense.” Exec. Order No. 13637

20   § 1(n)(i). See Pls.’ Mot. at 13; Am. Compl. ¶¶ 221-22, 231, 246. Again, the Department has

21   not changed the designations “of items or categories of items.” Further, Plaintiffs’ argument

22   fails because the Executive Order creates no rights for Plaintiffs to enforce. Exec. Order No.

23   13637 § 6(c); cf. Defenders of Wildlife v. Jackson, 791 F. Supp. 2d 96, 120 (D.D.C. 2011)

24   (Exec. Order No. 13186). Most importantly, as stated in the Commerce NPRM, “[t]he changes

25   described in this proposed rule and in the State Department’s companion proposed rule on

26   Categories I, II, and III of the USML are based on a review of those categories by the

27   Department of Defense, which worked with the Departments of State and Commerce in
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 20                                              Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                           WASHSTATEB007744
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 960 of 992


               Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 22 of 26




 1    preparing the amendments.” 83 Fed. Reg. at 24,166; see also Heidema Decl. ¶ 31 (discussing

 2    concurrence specific as to subject files).

 3             The Court should also reject Plaintiffs’ argument that the Department, in settling

 4    Defense Distributed, engaged in an “unlawful attempt to abrogate state and federal law.” Pls.’

 5    Mot. at 14-15; Am. Compl. ¶¶ 227, 233, 239. Specifically, Plaintiffs claim that the temporary

 6    modification, which “permits any United States person” to use the subject files, “conflicts with

 7    many of the States’ respective laws regulating firearms,” as well as provisions of the Gun

 8    Control Act, 18 U.S.C. § 922(g), (x). Pls.’ Mot. at 14. Yet the Government does not suggest,

 9    and has never suggested, that the settlement agreement conflicts with or otherwise preempts

10    such laws. To the contrary, the Department has consistently emphasized that its actions are

11    taken only pursuant to its authority to regulate the United States’ system of export controls, not

12    domestic activity. See Def. Distributed, 121 F. Supp. 3d at 695. The provisions of the Gun

13    Control Act cited by Plaintiffs remain in force, as do the protections for state law legislated by

14    Congress in the Gun Control Act. See 18 U.S.C. § 927. Thus, the laws invoked by Plaintiffs

15    remain unaffected by the settlement agreement, and there is no basis to substitute Plaintiffs’

16    understanding of the agreement for the far more reasonable interpretation of the Government.10

17                      2.     The Department’s Actions Were Not Arbitrary And Capricious.

18             Finally, Plaintiffs claim that the Department’s actions were arbitrary and capricious

19    because they constitute an unexplained reversal of the agency’s prior position concerning

20    whether the subject files are ITAR controlled. See Pls.’ Mot. at 15-17; Am. Compl. ¶¶ 238-39.

21    Insofar as Plaintiffs challenge the Government’s litigation strategy in Defense Distributed or its

22    decision to enter into a settlement to resolve that litigation, such decisions are committed to

23    agency discretion by law and thus not subject to judicial review, 5 U.S.C. § 701(a)(2). See

24    Heckler v. Chaney, 470 U.S. 821 (1985); Exec. Bus. Media, Inc. v. U.S. Dep’t of Def., 3 F.3d

25
          10
26           Similarly, the Court should not accept Plaintiffs’ accusations of deliberate efforts by the Government to
      circumvent the law, Pls.’ Mot. at 14; see also id.at 4 (suggesting the Government settled “covert[ly]”). United
      States v. Boyce, 38 F. Supp. 3d 1135, 1151 (C.D. Cal. 2014), aff’d, 683 F. App’x 654 (9th Cir. 2017)
27
      (“Government officials are presumed to carry out their duties in good faith.”).
      Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 21                                                       Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                   WASHSTATEB007745
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 961 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 23 of 26




 1   759, 761 (4th Cir. 1993) (“[T]he Attorney General has broad discretion and even plenary

 2   authority to control litigation under 28 U.S.C. 516 and 519, and [] such decisions are not

 3   judicially reviewable.”); accord United States v. Carpenter, 526 F.3d 1237, 1241-42 (9th Cir.

 4   2008) (recognizing Attorney General’s plenary discretion to settle litigation, but noting that in

 5   cases—unlike this one—where plaintiffs allege that Attorney General has “exceeded [his] legal

 6   authority,” such claims are reviewable).11

 7            Moreover, as the relevant NPRMs indicate, the Department has concluded that ITAR

 8   control of such technical data is not warranted. See generally 83 Fed. Reg. 24,198; 83 Fed.

 9   Reg. at 24,166. These NPRMs have not been withdrawn and remain the official position of the

10   Government.12 Cf. Pennzoil Co. v. Dep’t of Energy, 680 F.2d 156, 171 (Temp. Emer. Ct. App.

11   1982). Further, the rationale for this determination is provided in the Commerce NPRM, which

12   explains that the “review was focused on identifying the types of articles that are now

13   controlled on the USML that are either (i) inherently military and otherwise warrant control on

14   the USML or (ii) if of a type common to non-military firearms applications, possess parameters

15   or characteristics that provide a critical military or intelligence advantage to the United States,

16   and are almost exclusively available from the United States.” 83 Fed. Reg. at 24,166 (“Thus,

17   the scope of the items described in this proposed rule is essentially commercial items widely

18   available in retail outlets and less sensitive military items.”). This case is only about the

19   determination of the Government that the technical data at issue would not give a military or

20   intelligence advantage and is therefore not properly subject to export controls. Only those

21   weapons of a type that is inherently military or that is not otherwise widely available for

22   commercial sale are properly subject to such controls. The Government has not made any

23   determination that 3D-printed guns should not be regulated domestically, and indeed the

24   Government intends to apply those authorities that regulate such firearms and supports

25       11
            Plaintiffs contend that in accepting the settlement agreement, Defendants agreed to exceed their legal
26   authority. As explained in the balance of this memorandum, that is not accurate.
         12
            Further, Plaintiffs cite no authority for the proposition that the APA requires the Department to release
     “reports, studies, or analyses” in support of its decision regarding a temporary modification pending a larger
27
     rulemaking effort. See Pls.’ Mot. at 16.
     Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 22                                                        Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                  WASHSTATEB007746
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 962 of 992


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 24 of 26




 1    Plaintiffs’ efforts to do so as well.

 2
      III.    The Balance of Equities And The Public Interest Weigh Against Entry Of A
 3            Preliminary Injunction
 4            Finally, Plaintiffs cannot show the balance of equities and public interest factors—
 5    which are merged when the Government is a party, Drakes Bay Oyster Co. v. Jewell, 747 F.3d
 6    1073, 1092 (9th Cir. 2014)—tips sharply in their favor, particularly given the mandatory
 7    injunction they seek. First, because the Department has no authority to restrict U.S. persons
 8    from sharing these files with other U.S. persons within the United States, the harms identified
 9    by Plaintiffs cannot be prevented by an injunction in this case. See Def. Distributed, 121 F.
10    Supp. 3d at 687 (files previously available on Defense Distributed’s website). Moreover, the
11    public interest is not served by restraining the ability of the Executive Branch to exercise its
12    discretion to determine whether harm to national security requires export controls on particular
13    items. Cf. Virginian Ry. Co. v. Sys. Fed’n No. 40, 300 U.S. 515, 552 (1937) (statutory scheme
14    of Congress “is in itself a declaration of public interest and policy which should be persuasive”
15    to courts).
16            Further, the Government notes that the possibility of manufacturing small-caliber
17    firearms from a 3D-printing process has been publicly discussed since 2013. Heidema Decl.
18    ¶ 26 n.5. Yet Plaintiffs allege no efforts on their part to enact additional legislation regarding
19    the manufacture of such firearms, see Am. Compl. ¶¶ 68-217, and not a single Plaintiff
20    submitted comments in response to the NPRMs, Heidema Decl. ¶ 23. This further
21    demonstrates that the balance of equities weighs in Defendants’ favor.
22                                              CONCLUSION
23            For the foregoing reasons, the motion for a preliminary injunction should be denied.

24    Dated: August 15, 2018                         Respectfully submitted,
25
                                                     CHAD A. READLER
26                                                   Acting Assistant Attorney General

27                                                ANNETTE L. HAYES
      Opposition to Motion for Preliminary Injunction
                                                                       United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 23                                 Civil Division, Federal Programs Branch
                                                                                       20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                  202-305-8648

                                              WASHSTATEB007747
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 963 of 992


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 25 of 26



                                                 Acting United States Attorney
 1
                                                 KERRY KEEFE
 2
                                                 Civil Chief
 3
                                                 JOHN R. GRIFFITHS
 4                                               Director, Federal Programs Branch
 5                                               ANTHONY J. COPPOLINO
 6                                               Deputy Director, Federal Programs Branch

 7                                               /s/ Steven A. Myers
                                                 STEVEN A. MYERS
 8                                               ERIC J. SOSKIN
                                                 STUART J. ROBINSON
 9                                               Attorneys
10                                               U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
11                                               20 Massachusetts Ave. NW
                                                 Washington, D.C. 20530
12                                               (202) 305-8648 (telephone)
                                                 (202) 616-8460 (facsimile)
13                                               steven.a.myers@usdoj.gov
14
                                                 Attorneys for Federal Defendants
15

16

17

18

19
20

21

22
23
24

25
26

27
      Opposition to Motion for Preliminary Injunction
                                                                           United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 24                                     Civil Division, Federal Programs Branch
                                                                                   20 Massachusetts Ave. NW
                                                                                       Washington, DC 20530
                                                                                                 202-305-8648

                                         WASHSTATEB007748
     Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 964 of 992


           Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 26 of 26




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on August 15, 2018, I electronically filed the foregoing brief using

 3   the Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.

 4
     Dated: August 15, 2018                              /s/ Steven A. Myers
 5                                                       Steven A. Myers
 6
 7
 8

 9

10

11

12

13

14
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 25                                         Civil Division, Federal Programs Branch
                                                                                      20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                    202-305-8648

                                          WASHSTATEB007749
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 965 of 992




 Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 1 of 24




                          EXHIBIT 1




                           WASHSTATEB007750
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 966 of 992


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 2 of 24




                             WASHSTATEB007751
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 967 of 992


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 3 of 24




                             WASHSTATEB007752
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 968 of 992


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 4 of 24




                             WASHSTATEB007753
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 969 of 992


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 5 of 24




                             WASHSTATEB007754
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 970 of 992


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 6 of 24




                             WASHSTATEB007755
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 971 of 992


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 7 of 24




                             WASHSTATEB007756
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 972 of 992


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 8 of 24




                             WASHSTATEB007757
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 973 of 992


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 9 of 24




                             WASHSTATEB007758
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 974 of 992


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 10 of 24




                             WASHSTATEB007759
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 975 of 992


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 11 of 24




                             WASHSTATEB007760
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 976 of 992


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 12 of 24




                             WASHSTATEB007761
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 977 of 992


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 13 of 24




                             WASHSTATEB007762
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 978 of 992


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 14 of 24




                             WASHSTATEB007763
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 979 of 992


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 15 of 24




                             WASHSTATEB007764
  Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 980 of 992

Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 16 of 24




         Exhibit A



                              WASHSTATEB007765
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 981 of 992


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 17 of 24




                             WASHSTATEB007766
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 982 of 992


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 18 of 24




                             WASHSTATEB007767
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 983 of 992


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 19 of 24




                             WASHSTATEB007768
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 984 of 992


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 20 of 24




                             WASHSTATEB007769
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 985 of 992


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 21 of 24




                             WASHSTATEB007770
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 986 of 992


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 22 of 24




                             WASHSTATEB007771
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 987 of 992


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 23 of 24




                             WASHSTATEB007772
Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 988 of 992

   Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 24 of 24




                            WASHSTATEB007773
                Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 989 of 992
                                                 NO DISCERNIBLE CLASSIFICATION


Heifferon, Christina M

From:                                 Abisellan, Eduardo
Sent:                                 Tuesday, August 7, 2018 12:13 PM
To:                                   Thompson, Andrea L
Cc:                                   Tucker, Maureen E; Brechwald, Matthew J (T)
Subject:                              IM to S 3 D printing
Attachments:                          IM to S- Update on 3D Printing (V2).docx



Ma’am,

Draft IM to S providing update on the Defense Distributed case.

Recommend approval.

Vr/Ed

---------------------------------------------------------------------------------------------------------------------------------------
----------------------------------------------------------------------------------------------------------------

 Read by ________

INFORMATION MEMO FOR THE SECRETARY




Heifferon, Christina M                           NO DISCERNIBLE CLASSIFICATION                                                        1
                                                        WASHSTATEB007774
                 Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 990 of 992
                                      NO DISCERNIBLE CLASSIFICATION




Official - SBU
UNCLASSIFIED




Heifferon, Christina M                NO DISCERNIBLE CLASSIFICATION                     2
                                              WASHSTATEB007775
               Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 991 of 992
                                            NO DISCERNIBLE CLASSIFICATION


Heifferon, Christina M

From:                             Tucker, Maureen E
Sent:                             Tuesday, August 6, 2019 8:08 AM
To:                               Thompson, Andrea L
Cc:                               Abisellan, Eduardo; Brechwald, Matthew J (T)
Subject:                          FW: USML Cats I-III Rule



Fysa.


Official - SBU
UNCLASSIFIED

From: Kovar, Jeffrey D
Sent: Monday, August 05, 2019 6:59 PM
To: Monjay, Robert; Miller, Michael F; Windecker, Melissa A; Hart, Robert L; Koelling, Richard W; Tucker, Maureen E;
Khawam, Joseph N; Darrach, Tamara A; Paul, Joshua M; Hamilton, Catherine E; Davis, Terry L; Kottmyer, Alice M;
Minarich, Christine M
Subject: RE: USML Cats I-III Rule

Rob –
                                                        - Jeff


Sensitive
This email is UNCLASSIFIED.




From: Monjay, Robert
Sent: Monday, August 05, 2019 6:13 PM
To: Miller, Michael F; Windecker, Melissa A; Hart, Robert L; Koelling, Richard W; Tucker, Maureen E; Khawam, Joseph N;
Kovar, Jeffrey D; Darrach, Tamara A; Paul, Joshua M; Hamilton, Catherine E; Davis, Terry L; Kottmyer, Alice M
Subject: USML Cats I-III Rule

All,




Heifferon, Christina M                      NO DISCERNIBLE CLASSIFICATION                                                1
                                                  WASHSTATEB007899
              Case 2:20-cv-00111-RAJ Document 106-3 Filed 09/23/20 Page 992 of 992
                                          NO DISCERNIBLE CLASSIFICATION




Thanks
Rob

Robert J. Monjay
U.S. Department of State
Office of Defense Trade Controls Policy
Phone: 202.663.2817
Email: MonjayR@state.gov
SIPR: MonjayR@state.sgov.gov
JWICS: RMonjay@state.ic.gov


Official - SBU
UNCLASSIFIED




Heifferon, Christina M                    NO DISCERNIBLE CLASSIFICATION              2
                                                WASHSTATEB007900
